Case 20-41308       Doc 268     Filed 04/09/20 Entered 04/09/20 17:55:58             Main Document
                                           Pg 1 of 170



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

                                                           Chapter 11
        In re:
                                                           Case No. 20-41308-659
      FORESIGHT ENERGY LP, et al.,
                                                           Jointly Administered
                             Debtors.


                                  CERTIFICATE OF SERVICE

         I, Michael Hill, depose and say that I am employed by Prime Clerk LLC (“Prime Clerk”),
 the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On April 8, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following document to be served (1) by the method set forth on the Master Service List
 attached hereto as Exhibit A; and (2) via first class mail on the Master Mailing List attached hereto
 as Exhibit B:

    •    Amended Notice of Chapter 11 Bankruptcy Case [Docket No. 264]


 Dated: April 9, 2020
                                                                /s/Michael Hill
                                                                Michael Hill
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 9, 2020, by Michael Hill proved to me
 on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                                                                           SRF 41256
Case 20-41308   Doc 268   Filed 04/09/20 Entered 04/09/20 17:55:58   Main Document
                                     Pg 2 of 170


                                    Exhibit A
                                                                                                 Exhibit A
                                                                                              Master Service List
                                                                                           Served as set forth below
                                  DESCRIPTION                                       NAME                                                  ADDRESS                                                                       EMAIL
                                                                                                                  Attn: J. Talbot Sant, Jr.
                                                                                                                  1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors             Affinity Law Group, LLC                          St. Louis MO 63131                                                                  tsant@affinitylawgrp.com
                                                                                                                  Attn: Ira Dizengoff and Brad Kahn
                                                                                                                  1 Bryant Park                                                                       idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group and the DIP Lenders       Akin Gump Strauss Hauer & Feld LLP               New York NY 10036                                                                   bkahn@akingump.com
                                                                                                                  Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn




                                                                                                                                                                               Case 20-41308
                                                                                                                  Redmond                                                                             rengel@atllp.com
                                                                                                                  7700 Forsyth Boulevard, Suite 1800                                                  jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                 Armstrong Teasdale LLP                           St. Louis MO 63105                                                                  kredmond@atllp.com
                                                                                                                  Attn: Brian A. Glasser
                                                                                                                  209 Capitol Street
Counsel to Reserves                                              Bailey & Glasser LLP                             Charleston WV 25301
                                                                                                                  Attn: Richard Twardowski
                                                                                                                  11191 Illinois Route 185
Top 20 Unsecured Creditor                                        Bankdirect Capital Finance                       Hillsboro IL 62049                                                                  rtwardowski@bankdirectcapital.com




                                                                                                                                                                               Doc 268
                                                                                                                  Attn: Marleen Benson
                                                                                                                  801 E. Main Street
Bradford Supply Company                                          Bradford Supply Company                          Robinson IL 62454
                                                                                                                  Attn: Christopher P. Schueller and Timothy Palmer
                                                                                                                  Union Trust Building




                                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
                                                                                                                  501 Grant Street, Suite 200                                                         christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                     Buchanan Ingersoll & Rooney PC                   Pittsburgh PA 15219‐4413                                                            timothy.palmer@bipc.com

                                                                                                                  Attn: Spencer P. Desai, Esq., Robert E. Eggmann, Esq.
                                                                                                                  120 South Central Avenue, Ste. 1800                                                 spd@carmodymacdonald.com




                                                                                                                                                                      Pg 3 of 170
Counsel to Mangrove Partners                                     Carmody MacDonald P.C.                           St. Louis MO 63105                                                                  ree@carmodymacdonald.com
                                                                                                                  Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                                                  Esq.
                                                                                                                  120 South Central Avenue
                                                                                                                  Ste. 1800                                                                           thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                  Carmody MacDonald P.C.                           St. Louis MO 63105                                                                  cjl@carmodymacdonald.com
                                                                                                                  Attn: Cullen D. Speckhart
                                                                                                                  1299 Pennsylvania Ave., NW, Suite 700
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company   Cooley LLP                                       Washington DC 20004‐2400                                                            cspeckhart@cooley.com
                                                                                                                  Attn: Ronald Hewitt
                                                                                                                  The New York Times Building
                                                                                                                  620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)                    Covington & Burling LLP                          New York NY 10018‐1405                                                              rhewitt@cov.com




                                                                                                                                                                               Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308                                                                         Page 1 of 8
                                                                                                   Exhibit A
                                                                                               Master Service List
                                                                                            Served as set forth below
                                  DESCRIPTION                                           NAME                                              ADDRESS                                                                   EMAIL
                                                                                                                   Attn: Steve McCullick
                                                                                                                   9150 96th Avenue
Top 20 Unsecured Creditor                                           Dewind One Pass Trenching LLC                  Zeeland MI 49464                                                                steve@dewindonepass.com
                                                                                                                   Attn: Nick Johnson
                                                                                                                   P.O Box 403943
Top 20 Unsecured Creditor                                           Fabick Mining Inc                              Atlanta GA 30384‐3943                                                           nicholas.johnson@fabickmining.com
                                                                                                                   Attn: Shawn Collins, Joe Baker




                                                                                                                                                                            Case 20-41308
                                                                                                                   PO Box 1106
Top 20 Unsecured Creditor                                           Flanders Electric Motor Service                Marion IL 62959                                                                 scollins@flandersinc.com
                                                                                                                   Attn: Steve Williams, Jason Murphy
                                                                                                                   P.O Box 952121                                                                  Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                           Fuchs Lubricants Co                            St Louis MO 63195‐2121                                                          Jason.Murphy@fuchs.com
                                                                                                                   Attn: Joel A. Kunin
Counsel to Terra Payne, as Special Administrator of the Estate of                                                  2227 South State Route 157
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                                                           jkunin@ghalaw.com
                                                                                                                   Attn: Joel A. Kunin




                                                                                                                                                                            Doc 268
Counsel to Terra Payne, as Special Administrator of the Estate of                                                  P.O. Box 959
William Daniel Hans Payne and Cory Leitschuh                        Goldenberg Heller & Antognoli, P.C.            Edwardsville IL 62025                                                           jkunin@ghalaw.com
                                                                                                                   Attn: John Richards
                                                                                                                   P.O Box 71735
Top 20 Unsecured Creditor                                           Heritage Cooperative Inc                       Chicago IL 60694‐1735                                                           jrichards@heritagecooperative.com




                                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
                                                                                                                   Attn: Patrick D. Cloud
                                                                                                                   105 W. Vandalia, Suite 100                                                      edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                                                           pcloud@heylroyster.com
                                                                                                                   Attn: Patrick D. Cloud
                                                                                                                   P.O. Box 467                                                                    edwecf@heylroyster.com




                                                                                                                                                                   Pg 4 of 170
Counsel to Mt. Olive & Staunton Coal Company Trust                  Heyl, Royster, Voelker & Allen, P.C.           Edwardsville IL 62025                                                           pcloud@heylroyster.com
                                                                                                                   Centralized Insolvency Operation
                                                                                                                   2970 Market Street
                                                                                                                   Mail Stop 5 Q30 133
Internal Revenue Service                                            Internal Revenue Service                       Philadelphia PA 19104‐5016
                                                                                                                   Centralized Insolvency Operation
                                                                                                                   Insolvency 5334 STL
                                                                                                                   P.O. Box 7346
Internal Revenue Service                                            Internal Revenue Service                       Philadelphia PA 19101‐7346
                                                                                                                   Attn: Jeff Hurt
                                                                                                                   29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                                           International Belt Sales LLC                   Pepper Pike OH 44122                                                            JEFFREYCHURT@aol.com
                                                                                                                   Attn: William Baker
                                                                                                                   P.O Box 4835
Top 20 Unsecured Creditor                                           Irwin Mine And Tunneling Supply                Evansville IN 47724                                                             wbaker@irwincar.com




                                                                                                                                                                            Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308                                                                          Page 2 of 8
                                                                                              Exhibit A
                                                                                           Master Service List
                                                                                        Served as set forth below
                                  DESCRIPTION                                         NAME                                           ADDRESS                                                                     EMAIL
                                                                                                               Attn: Jay Bazemore
                                                                                                               P.O Box 465
Top 20 Unsecured Creditor                                      Jabo Supply Corporation                         West Frankfort IL 62896                                                           jbazemore@jabosupply.com
                                                                                                               Attn: Tony Calandra
                                                                                                               P.O Box 603800
Top 20 Unsecured Creditor                                      Jennchem Mid‐West                               Charlotte NC 28260‐3800                                                           tcalandra@jennmar.com
                                                                                                               Attn: Tony Calandra




                                                                                                                                                                          Case 20-41308
                                                                                                               P.O Box 603800
Top 20 Unsecured Creditor                                      Jennmar of West Kentucky Inc.                   Charlotte NC 28260‐3800                                                           tcalandra@jennmar.com
                                                                                                               Attn: Tony Calandra
                                                                                                               P.O Box 405655
Top 20 Unsecured Creditor                                      Jennmar Services                                Atlanta GA 30384‐5655                                                             tcalandra@jennmar.com
                                                                                                               Attn: Nick Johnson
                                                                                                               364 Libson Street
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                     Canfield OH 44406‐0369                                                            nicholas.johnson@fabickmining.com
                                                                                                               Attn: Nick Johnson




                                                                                                                                                                          Doc 268
                                                                                                               PO Box 369
Top 20 Unsecured Creditor                                      John Fabick Tractor Company                     Canfield OH 44406‐0369                                                            nicholas.johnson@fabickmining.com
                                                                                                               Attn: Barry Klinckhardt, General Counsel and
                                                                                                               Corporate Secretary
                                                               John Fabick Tractor Company/Fabick              One Fabick Drive




                                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
Member of Official Unsecured Creditors' Committee              Mining, Inc.                                    Fenton MO 63026
                                                                                                               Attn: Dan Spears
                                                                                                               P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Conveyors Inc                        St Louis MO 63150‐4794                                                            dan.spears@mining.komatsu
                                                                                                               Attn: Dan Spears




                                                                                                                                                                 Pg 5 of 170
                                                                                                               P.O Box 504794
Top 20 Unsecured Creditor                                      Joy Global Undergound Mining LLC                St. Louis MO 63150‐4794                                                           dan.spears@mining.komatsu
                                                                                                               Attn: Daniel I. Waxman
                                                                                                               340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company                Kewa Financial Inc.                             Lexington KY 40508                                                                diw@kewafinancial.com
                                                                                                               Attn: Nicole L. Greenblatt
                                                                                                               601 Lexington Avenue
Counsel to Murray Energy Corporation                           Kirkland & Ellis LLP                            New York NY 10022
                                                                                                               Attn: Wendi Alper‐Pressman
                                                                                                               Pierre Laclede Center
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                   7701 Forsyth Boulevard, Suite 500                                                 wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC   Lathrop GPM LLP                                 Clayton MO 63105                                                                  wendi.alper‐pressman@lathropgpm.com
                                                                                                               Attn: General Counsel
                                                                                                               48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)                    Lord Securities Corporation                     New York NY 10043




                                                                                                                                                                          Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308                                                                      Page 3 of 8
                                                                                                          Exhibit A
                                                                                                      Master Service List
                                                                                                   Served as set forth below
                                   DESCRIPTION                                                 NAME                                              ADDRESS                                                                       EMAIL
                                                                                                                          Attn: Dave Mayo, Todd Thompson
                                                                                                                          P.O Box 28330                                                                       david.mayo@mayowv.com
Top 20 Unsecured Creditor                                                  Mayo Manufacturing Co Inc                      St. Louis MO 63146                                                                  todd.thompson@mayowv.com
                                                                                                                          Attn: Dennis F. Dunne and Parker Milender
                                                                                                                          55 Hudson Yards                                                                     ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                                      Milbank LLP                                    New York NY 10001                                                                   pmilender@milbank.com
                                                                                                                          Attn: Bob Purvis




                                                                                                                                                                                       Case 20-41308
                                                                                                                          2853 Ken Gray Blvd.
                                                                                                                          Suite 4
Top 20 Unsecured Creditor                                                  Mine Supply Company                            West Frankfort IL 62896                                                             bob.purvis@purvisindustries.com
                                                                                                                          Attn: John Whiteman
                                                                           Missouri Department of Revenue,                P.O. Box 475
Missouri Department of Revenue                                             Bankruptcy Unit                                Jefferson City MO 65105‐0475                                                        edmoecf@dor.mo.gov
                                                                                                                          Attn: Patrick D. Cloud
                                                                                                                          P.O Box 742784
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust              Atlanta GA 30374‐2784                                                               pcloud@heylroyster.com




                                                                                                                                                                                       Doc 268
                                                                                                                          Attn: President or General Counsel
                                                                                                                          5260 Irwin Road
Natural Resource Partners L.P.                                             Natural Resource Partners L.P.                 Huntington WV 25705
                                                                                                                          Attn: Greg Wooten
                                                                                                                          372 Park Lane




                                                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP                  Herrin IL 62948                                                                     gwooten@wpplp.com
                                                                                                                          Attn: Christopher M. Foy
                                                                                                                          500 South Second Street                                                             CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General        Springfield IL 62701                                                                RLS@atg.state.il.us
                                                                                                                          Attn: US Trustee




                                                                                                                                                                              Pg 6 of 170
                                                                                                                          111 S. 10th Street
                                                                                                                          Suite 6.353
Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee            St. Louis MO 63102                                                                  Carole.Ryczek@usdoj.gov
                                                                                                                          Attn: Pedro Jimenez, Irena Goldstein
                                                                                                                          200 Park Avenue                                                                     pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper                 Paul Hastings LLP                              New York NY 10166                                                                   irenagoldstein@paulhastings.com
                                                                                                                          Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                                          Lovett                                                                              pbasta@paulweiss.com
                                                                           Paul, Weiss, Rifkind, Wharton & Garrison       1285 Avenue of the Americas                                                         aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                           LLP                                            New York NY 10019                                                                   slovett@paulweiss.com
                                                                                                                          Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and Joy Global                Pietragallo Gordon Alfano Bosisk &             7 West State Street, Suite 100
Conveyors Inc.                                                             Raspanti, LLP                                  Sharon PA 16146                                                                     rjp@pietragallo.com




                                                                                                                                                                                       Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308                                                                                Page 4 of 8
                                                                                                     Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below
                                  DESCRIPTION                                           NAME                                            ADDRESS                                                                      EMAIL
                                                                                                                 Attn: Peter Freissle                                                               p.freissle@polydeck.com
                                                                                                                 P.O Box 827                                                                        c.shuford@polydeck.com
Top 20 Unsecured Creditor                                             Polydeck Screen Corporation                Pound VA 24279                                                                     r.kuehl@polydeck.com
                                                                                                                 Attn: Ronald Kuehl, II, Executive Vice‐President                                   p.freissle@polydeck.com
                                                                                                                 1790 Dewberry Road                                                                 c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                     Polydeck Screen Corporation                Spartanburg SC 29307                                                               r.kuehl@polydeck.com
                                                                                                                 Attn: Pat Popicg




                                                                                                                                                                             Case 20-41308
                                                                                                                 46226 National Road
Top 20 Unsecured Creditor                                             R M Wilson Co Inc                          St Clairsville OH 43950                                                            ppopicg@rmwilson.com
                                                                                                                 Attn: Rusty K. Reinoehl
                                                                                                                 P.O. Box 698
Counsel to Bradford Supply Company                                    Reinoehl Kehlenbrink, LLC                  Robinson IL 62454                                                                  rusty@rklegalgroup.com
                                                                                                                 Attn: Bill Lawrence
                                                                                                                 610 Sneed Road
Top 20 Unsecured Creditor                                             Rggs Land & Minerals                       Carbondale IL 62902                                                                blawrence@sginterests.com
                                                                                                                 Attn: Patricia I. Chen




                                                                                                                                                                             Doc 268
                                                                                                                 Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                                              Ropes & Gray                               Boston MA 02199‐3600                                                               patricia.chen@ropesgray.com
                                                                                                                 Attn: Secretary of the Treasury
                                                                                                                 100 F Street, NE
Securities and Exchange Commission ‐ Headquarters                     Securities & Exchange Commission           Washington DC 20549                                                                secbankruptcy@sec.gov




                                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 175 W. Jackson Boulevard
                                                                      Securities & Exchange Commission ‐ Chicago Suite 900                                                                          secbankruptcy@sec.gov
Securities & Exchange Commission ‐ Chicago Office                     Office                                     Chicago IL 60604                                                                   bankruptcynoticeschr@sec.gov




                                                                                                                                                                    Pg 7 of 170
Counsel to Mitchell/Roberts Partnership , an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                       Attn: Steven M. Wallace
Representative of the Estate of Katherine Baldwin, Deceased; and                                                      6 Ginger Greek Village Drive
David Senseney, Executor of the Estate of Marguerite Boos, Deceased. Silver Lake Group, Ltd.                          Glen Carbon IL 62034                                                          steve@silverlakelaw.com




                                                                                                                                                                             Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308                                                                             Page 5 of 8
                                                                                                     Exhibit A
                                                                                                  Master Service List
                                                                                               Served as set forth below
                                   DESCRIPTION                                           NAME                                               ADDRESS                                                                      EMAIL

Counsel to Mitchell/Roberts Partnership , an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal                                                       Attn: Thomas DeVore




                                                                                                                                                                                  Case 20-41308
Representative of the Estate of Katherine Baldwin, Deceased; and                                                      118 N. Second Street
David Senseney, Executor of the Estate of Marguerite Boos, Deceased. Silver Lake Group, Ltd.                          Greenville IL 62246                                                                tom@silverlakelaw.com
                                                                                                                      Attn: Christopher J. Gannon
                                                                                                                      P.O Box 890889
Top 20 Unsecured Creditor                                             Snf Mining Inc                                  Charlotte NC 28289‐0889                                                            cgannon@snfhc.com
                                                                                                                      Attn: John Spoor
                                                                                                                      P.O Box 603800
Top 20 Unsecured Creditor                                             State Electric Supply Co                        Charlotte NC 28260‐3800                                                            john.spoor@stateelectric.com
                                                                                                                      Attn: Bankruptcy Department




                                                                                                                                                                                  Doc 268
                                                                                                                      100 West Randolph Street
Attorney General for the State of Illinois                            State of Illinois Attorney General              Chicago IL 60601                                                                   webmaster@atg.state.il.us
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri                            State of Missouri Attorney General              Jefferson City MO 65102                                                            attorney.general@ago.mo.gov




                                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
                                                                                                                      Attn: Bankruptcy Department
                                                                                                                      30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                                State of Ohio Attorney General                  Columbus OH 43215
                                                                                                                      Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                                                      Andreas D. Milliaressis




                                                                                                                                                                         Pg 8 of 170
                                                                                                                      485 Madison Avenue                                                                 nfk@stevenslee.com
                                                                                                                      20th Floor                                                                         cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                           Stevens & Lee, P.C.                             New York NY 10022                                                                  adm@stevenslee.com
                                                                                                                      Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                                                      L. Todd                                                                            azuccarello@sullivanlaw.com
                                                                                                                      One Post Office Square                                                             nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                Sullivan & Worcester LLP                        Boston MA 02109                                                                    etodd@sullivanlaw.com
                                                                                                                      Attn: Fredrik Knutsen
                                                                                                                      150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                                             T. Parker Host                                  Norfolk VA 23510                                                                   Fredrik.Knutsen@tparkerhost.com
                                                                                                                      Attn: Mark V. Bossi
                                                                                                                      One US Bank Plaza
Counsel to Ad Hoc First Lien Group                                    Thompson Coburn LLP                             St. Louis MO 63101                                                                 mbossi@thompsoncoburn.com




                                                                                                                                                                                  Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308                                                                            Page 6 of 8
                                                                                                      Exhibit A
                                                                                                   Master Service List
                                                                                                Served as set forth below
                                   DESCRIPTION                                             NAME                                               ADDRESS                                                                   EMAIL
                                                                                                                       Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                                       1100 L Street, NW
                                                                                                                       Room 7020
Counsel to the the United States of America                            U.S. Department of Justice, Civil Division      Washington DC 20005                                                              dominique.sinesi@usdoj.gov
                                                                                                                       Attn: Henry Looney
                                                                                                                       P.O Box 71206
Top 20 Unsecured Creditor                                              United Central Industrial Supply                Chicago IL 60694‐1206                                                            Henry.Looney@unitedcentral.net




                                                                                                                                                                                 Case 20-41308
                                                                                                                       Attn: Henry E. Looney, President
                                                                                                                       1241 Volunteer Parkway
                                                                       United Central Industrial Supply Company,       Suite 1000
Member of Official Unsecured Creditors' Committee                      LLC                                             Bristol TN 37620                                                                 Henry.Looney@unitedcentral.net
                                                                                                                       Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                                       Thomas Eagleton U.S. Courthouse
                                                                       United States Attorney’s Office for the         111 S. 10th Street, 20th Floor
United States Attorney’s Office for the Eastern District of Missouri   Eastern District of Missouri                    St. Louis MO 63102
                                                                                                                       Attn: Brian Miles, Fredrik Knutsen




                                                                                                                                                                                 Doc 268
                                                                                                                       P. O. Box 301749                                                                 UBT‐AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                         Dallas TX 75303‐1749                                                             Fredrik.Knutsen@tparkerhost.com
                                                                                                                       Attn: Michael L. Schein, Esq.
                                                                                                                       1633 Broadway
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,                                                          31st Floor




                                                                                                                                                             Filed 04/09/20 Entered 04/09/20 17:55:58
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                               New York NY 10019                                                                mschein@vedderprice.com
                                                                                                                       Attn: David Wallace
                                                                                                                       P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC                  Chicago IL 60674‐8932                                                            Dwallace@wallaceelectricalsystems.com
                                                                                                                       Attn: David Wallace




                                                                                                                                                                        Pg 9 of 170
                                                                                                                       P.O Box 74008932
Top 20 Unsecured Creditor                                              Wallace Industrial LLC                          Chicago IL 60674‐8932                                                            Dwallace@wallaceelectricalsystems.com
                                                                                                                       Attn: Christine R. Etheridge
                                                                                                                       c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                                       Wells Fargo Vendor Financial Services, LLC      Services
                                                                       fka GE Capital Information Technology           P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC                  Solutions                                       Macon GA 31208‐3708
                                                                                                                       Attn: Christopher A. Jones, David W. Gaffey
                                                                                                                       3190 Fairview Park Drive, Suite 800                                              cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP                 Falls Church VA 22042‐4558                                                       dgaffey@wtplaw.com
                                                                                                                       Attn: Michael J. Roeschenthaler
                                                                                                                       200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP                 Pittsburgh PA 15222‐1512                                                         mroeschenthaler@wtplaw.com




                                                                                                                                                                                 Main Docum
         In re: Foresight Energy LP, et al.
         Case No. 20‐41308                                                                             Page 7 of 8
                                                                                             Exhibit A
                                                                                         Master Service List
                                                                                      Served as set forth below
                                  DESCRIPTION                                    NAME                                            ADDRESS                                                     EMAIL

                                                                                                             Attn: Jennifer McLain McLemore, Michael D. Mueller
                                                                                                             200 South 10th Street
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                 Suite 1600                                         jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC   Williams Mullen                               Richmond VA 23219                                  mmueller@williamsmullen.com
                                                                                                             Attn: Brandon Bonfig
                                                                                                             50 S 6th Street, Suite 1290




                                                                                                                                                                      Case 20-41308
Top 20 Unsecured Creditor                                      Wilmington Trust National Assoc               Minneapolis MN 55402                               bbonfig@wilmingtontrust.com

                                                                                                             Attn: Steven Cimalore, Administrative Vice‐President
                                                               Wilmington Trust, National Association, as    1100 North Market Street
Member of Official Unsecured Creditors' Committee              Trustee for the 11.5% Notes                   Wilmington DE 19890
                                                                                                             Attn: Greg Wooten
                                                                                                             372 Park Lane
Top 20 Unsecured Creditor                                      Wpp LLC                                       Herrin IL 62948                                      gwooten@wpplp.com
                                                                                                             Attn: John P. Brice




                                                                                                                                                                      Doc 268
                                                                                                             250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.                    Wyatt, Tarrant & Combs, LLP                   Lexington KY 40507‐1746                              jbrice@wyattfirm.com




                                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
                                                                                                                                                            Pg 10 of 170
                                                                                                                                                                      Main Docum
        In re: Foresight Energy LP, et al.
        Case No. 20‐41308                                                                    Page 8 of 8
Case 20-41308   Doc 268   Filed 04/09/20 Entered 04/09/20 17:55:58   Main Document
                                    Pg 11 of 170


                                    Exhibit B
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                     ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9533684   13U DINGER BASEBALL                       15781 BING LANE                                                            MARION                                        IL      62959
9533685   17TH STREET CATERING                      214 N 17TH STREET                                                          MURPHYSBORO                                   IL      62966
9533686   17TH STREET CATERING                      PO BOX 382                                                                 MURPHYSBORO                                   IL      62966
9533687   1ST AIRPORT LIMOUSINE INC                 2377 CAROMA LANE                                                           WEST PALM BEACH                               FL      33415
9533688   2ND ANNUAL HOLLY HARVEY                   MEMORIAL SPEED SHOW                              422 RODEO DRIVE           HILLSBORO                                     IL      62049
9533689   4H FOUNDATION                             100 SOUTH JACKSON                                                          MCLEANSBORO                                   IL      62859
9533690   4IMPRINT INC                              101 COMMERCE STREET                                                        OSHKOSH                                       WI      54901
9533691   5 ALARM FIRE AND SAFETY EQUIPMENT L       350 AUSTIN CIRCLE                                                          DELAFIELD                                     WI      53018
9533692   601 METROPOLITAN SQUARE LLC               PO BOX 310731                                                              DES MOINES                                    IA      50331




                                                                                                                                                      Case 20-41308
9533693   9 EAST SHIPPING                           211 N BROADWAY SUITE 2600                                                  ST LOUIS                                      MO      63102
9533694   A C JONES TRUCKING INC                    700 GARDEN AVE                                                             BEARDSTOWN                                    IL      62618
9533695   A GREAT PLACE TO SIT‐FL‐NATB MEMBER       405 S 21ST AVENUE                                                          HOLLYWOOD                                     FL      33020
9533696   A ROOTERMAN SANI‐SYSTEM                   101 E. STATE                                                               MODESTO                                       IL      62667
9533697   A TO Z MINE SUPPLIES                      696 S. 5300 W. # 11                                                        HURRICANE                                     UT      84737
9533698   A&D ELECTRICAL SUPPLY                     1000 N OLD ROUTE 66                                                        LITCHFIELD                                    IL      62056
9533699   A. GRACE & CO.                            1200 N FEDERAL HWY #200                                                    BOCA RATON                                    FL      33432
9533700   A.D. MICHEL COMPANY                       2505 METRO BOULEVARD, SUITE C                                              MARYLAND HEIGHTS                              MO      63043
9533701   A.M. PLUMBING                             PO BOX 92                                                                  HILLSBORO                                     IL      62049
9533702   A‐1 CONCRETE LEVELING                     1320 PLEASANT RIDGE ROAD                                                   MARYVILLE                                     IL      62062
9533703   A‐1 MACHINE AND WELDING                   PO BOX 80745                                                               BILLINGS                                      MT      59108




                                                                                                                                                      Doc 268
9533704   A‐1 PLUMBING                              ATTN JASON A LESSMAN                             120 ICE PLANT RD          HILLSBORO                                     IL      62049
9533705   A‐1 QUALITY GLASS INC                     1112 E MAIN STREET                                                         OLNEY                                         IL      62450
9533706   A‐1 TERMITE&PEST CONTROL INC              PO BOX 1542                                                                BENTON                                        IL      62812
9533707   A2Z SURVEYING INC                         886 LYNN BROOKE PL                                                         CHARLESTON                                    WV      25312
9557997   AAA MINE SERVICE, INC.                    18 MOUNTAIN VIEW DR.                                                       HAZARD                                        KY      41701
9533709   AAA TRANSLATION                           17295 CHESTERFIELD AIRPORT RD, STE                                         CHESTERFIELD                                  MO      63005




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9533873   AARON ALLEN                               REDACTED
9534113   AARON AUSTIN                              REDACTED
9541200   AARON B. STEPP                            REDACTED
9534209   AARON BARCLAY                             REDACTED
9534515   AARON BRACE                               REDACTED
9541652   AARON C. TOOTHMAN                         REDACTED




                                                                                                                                            Pg 12 of 170
9533712   AARON HUTCHINSON                          516 WEDGEWOOD DRIVE                                                        HILLSBORO                                     IL      62049
9537244   AARON HUTCHISON                           REDACTED
9533713   AARON JONES                               DBA SANGUINE DRILLING SUPPLY                     21186 FLETCHER ROAD       THOMPSONVILLE                                 IL      62890
9542036   AARON K. WARNSMAN                         REDACTED
9538166   AARON KERLEY                              REDACTED
9540143   AARON M. REEDER                           REDACTED
9539253   AARON MOORE                               REDACTED
9539537   AARON NULL                                REDACTED
9540622   AARON SCAMAHORN                           REDACTED
9541283   AARON T. STROUD                           REDACTED
9542327   AARON WOOD                                REDACTED
9533715   ABB ENTERPRISE SOFTWARE INC               25499 NETWORK PLACE                                                        CHICAGO                                       IL      60673
9533716   ABBOTT MACHINE COMPANY                    700 W BROADWAY                                                             ALTON                                         IL      62002
9533718   ABELL AGENCY                              RONALD R ABELL                                   303 S COMBS STREET        RIDGWAY                                       IL      62979
9533719   ABIGAIL CURRY                             PO BOX 382                                                                 CARTERVILLE                                   IL      62918
9533720   ABIJAH QUEEN                              608 CHURCH ST                                                              CHRISTOPHER                                   IL      62822
9542440   ABRAHAM A. ZENTHOEFER                     REDACTED
9538972   ABRAHAM MENDEZ ROMERO                     REDACTED
9533721   ABSOLUTE INNOVATIONS                      520 S BYRKIT STREET                                                        MISHAWAKA                                     IN      46544
9533722   ABUNDANT LIFE CHURCH                      ATTN: BLOCK PARTY DONATION                       PO BOX 546                BENTON                                        IL      62812




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 1 of 159
                                                                                                               Exhibit B
                                                                                                           Master Mailing List
                                                                                                        Served via first class mail

 MMLID                                      NAME                                                      ADDRESS 1                                       ADDRESS 2                                                          CITY   STATE      ZIP   COUNTRY
9533723   ACBL RIVER OPERATIONS LLC                                                   PO BOX 74367                                                                         CLEVELAND                                            OH      44194
9533724   ACCESS LAS VEGAS LLC                                                        3140 POLARIS AVENUE #23                                                              LAS VEGAS                                            NV      89102
9533725   ACCESSORIES BY APPOINTMENT                                                  DBA ELLEN KURTZ INTERIORS                       10380 PAGE INDUSTRIAL BLVD           ST LOUIS                                             MO      63132
9533726   ACCOUNT CONTROL TECHNOLOGY INC                                              FOR US DEPARTMENT OF EDUCATION                  PO BOX 105081                        ATLANTA                                              GA      30348
9533727   ACCOUNTING TECHNOLOGY LLC                                                   10600 ORCHARD ST.                                                                    FAIRFAX                                              VA      22030
9533728   ACCU‐AIR SURVEYS INC                                                        1133 A AVE W                                                                         SEYMOUR                                              IN      47274
9533729   ACCU‐AIR SURVEYS INC                                                        PO BOX 763                                                                           SEYMOUR                                              IN      47274
9533730   ACE AMERICAN INSURANCE COMPANY                                              2465 KUSER ROAD SUITE 202                                                            HAMILTON                                             NJ      08690
9533731   ACE HARDWARE                                                                214 N WALNUT STREET                                                                  SPRINGFIELD                                          IL      62702




                                                                                                                                                                                                  Case 20-41308
9533732   ACH FOAM TECHNOLOGIES                                                       PO BOX 912584                                                                        DENVER                                               CO      80291
9533735   ACS SUPPORT ‐ STOP 5050                                                     PO BOX 219236                                                                        KANSAS CITY                                          MO      64121
9533736   ACSI                                                                        ACCOUNT #SL894522                               PO BOX 17423                         NASHVILLE                                            TN      37217
9533737   ACTION LANDSCAPE INC                                                        10638 WATTERSON TR                                                                   LOUISVILLE                                           KY      40299
9533738   ACTION OIL RECOVERY                                                         18101 W LA HWY 330                                                                   ABBEVILLE                                            LA      70510
9533739   ACUITY INSURANCE                                                            RE: CLAIM # PL1161                              PO BOX 58                            SHEBOYGAN                                            WI      53082
9533740   ACUITY UNIFIED COMMUNICATIONS                                               211 N BROADWAY, SUITE 2600                                                           SAINT LOUIS                                          MO      63102
9534081   ADAM ASHBY                                                                  REDACTED
9534134   ADAM AVERA                                                                  REDACTED
9533741   ADAM B LAWLER LAW FIRM LLC                                                  CASE # 14‐SC‐1284                               1600 WEST MAIN STREET, PO BOX 1148   MARION                                               IL      62959
9533742   ADAM B LAWLER LAW FIRM LLC                                                  RE: CASE # 2015‐LM‐405                          1600 W MAIN STREET, PO BOX 1148      MARION                                               IL      62959




                                                                                                                                                                                                  Doc 268
9533743   ADAM BURTON                                                                 702 SOUTH WALNUT STREET                                                              MCLEANSBORO                                          IL      62859
9533744   ADAM CLARK                                                                  AND MARCIE CLARK                                12407 BOBTAIL ROAD                   MACEDONIA                                            IL      62860
9533745   ADAM FUCHS                                                                  1421 N JACKSON STREET                                                                LITCHFIELD                                           IL      62056
9536529   ADAM FUCHS                                                                  REDACTED
9536955   ADAM HATHAWAY                                                               REDACTED
9539427   ADAM J. NEIGHBORS                                                           REDACTED




                                                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9539426   ADAM J. NEIGHBORS                                                           REDACTED
9533746   ADAM KOLSTO                                                                 333 SOUTH LOCUST                                                                     CARLINVILLE                                          IL      62626
9538259   ADAM KOLSTO                                                                 REDACTED
9534554   ADAM L. BRAY                                                                REDACTED
9533747   ADAM LASSWELL                                                               11619 PAULTON ROAD                                                                   PITTSBURG                                            IL      62974
9533748   ADAM LAWLER, DAVID LAWLER, NICK BROWN, CATHERINE NEVICOSI, JOSHUA SHIRLEY   LAWLER BROWN LAW FIRM                           1600 W. MAIN ST., PO BOX 1148        MARION                                               IL      62959




                                                                                                                                                                                        Pg 13 of 170
9533749   ADAM MAGSIG                                                                 1249 AKIN ROAD                                                                       MACEDONIA                                            IL      62860
9538935   ADAM MCKINNIE                                                               REDACTED
9533750   ADAM MITCHELL                                                               6001 A WEST 4750 NORTH ROAD                                                          KANKAKEE                                             IL      60901
9533751   ADAM NEIGHBORS                                                              122 ARROW DRIVE                                                                      DIVERNON                                             IL      62530
9539503   ADAM NORMAN                                                                 REDACTED
9533753   ADAM R LOWIS                                                                2175 EAST PERSHING ROAD                                                              DECATUR                                              IL      62526
9538580   ADAM R. LOWIS                                                               REDACTED
9539251   ADAM R. MOORE                                                               REDACTED
9533754   ADAM T MANDRELL                                                             DBA MANDRELL FARMS                              21538 GALATIA POST ROAD              PITTSBURG                                            IL      62974
9533764   ADAMS ELEVATOR EQUIPMENT CO                                                 2611 EAGLE WAY                                                                       CHICAGO                                              IL      60678
9533765   ADAMS SCHOOL PTO                                                            AND ATHLETIC COMMITTEE                          15470 LAKE OF EGYPT ROAD             CREAL SPRINGS                                        IL      62922
9533768   ADLER FUNDING LLC                                                           3824 WSOLUTIONS CNT                                                                  CHICAGO                                              IL      60677
9533769   ADM LOGISTICS                                                               4666 FARIES PARKWAY, PO BOX 2560                                                     DECATUR                                              IL      62525
9533770   ADMINISTRATION PARA EL SUSTENTO                                             DE MENORES                                      PO BOX 71442                         SAN JUAN                                             PR      936
9533771   ADR INC                                                                     140 MATTER DRIVE                                                                     HIGHLAND                                             IL      62249
9533772   ADRIAN S ROGIER                                                             PO BOX 98                                                                            HIGHLAND                                             IL      62249
9533773   ADT SECURITY SERVICES                                                       PO BOX 371967                                                                        PITTSBURGH                                           PA      15250
9533774   ADVANCE AUTO PARTS                                                          AAP FINANCIAL SERVICES                          PO BOX 742063                        ATLANTA                                              GA      30374
9533775   ADVANCED AIRCRAFT REFINISHERS INC                                           125 SKY HARBOR WAY                                                                   GRIFFIN                                              GA      30224
9533776   ADVANCED CUTTING                                                            PO BOX 126                                                                           WINDBER                                              PA      15963




                                                                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                   Page 2 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                        ADDRESS 2                     CITY                            STATE      ZIP   COUNTRY
9533777   ADVANCED FABRICATORS                     276 LAMB ROAD                                                                    MADISONVILLE                                  KY      42431
9533778   ADVANCED INVESTIGATIVE                   SERVICES INC                                     PO BOX 22                       NASHVILLE                                     IL      62263
9533779   ADVANCED INVESTIGATIVE SERVICES          PO BOX 22                                                                        NASHVILLE                                     IL      62263
9533780   ADVANCED LEGAL PLACEMENT LLC             C/O KRISTY SCHULMAN                              520 HOFFMAN DRIVE               BRYN MAWR                                     PA      19010
9533781   ADVANTAGE 2020                           1401 K STREET NW SUITE 201                                                       WASHINGTON                                    DC      20005
9533782   ADVANTAGE LASER                          1840 MARIETTA BLVD                                                               ATLANTA                                       GA      30318
9533783   AELEWIS RAILCAR MANAGEMENT               5070 PLEASANT VALLEY ROAD                                                        LANCASTER                                     OH      43130
9533784   AFCO                                     PO BOX 360572                                                                    PITTSBURGH                                    PA      15250
9533785   AFFILIATED MANAGEMENT SERVICES INC       PO BOX 2119                                                                      MISSION                                       KS      66201




                                                                                                                                                           Case 20-41308
9533786   AGAPE CHRISTIAN COUNSELING SERVICES      9378 OLIVE BLVD, SUITE 317                                                       SAINT LOUIS                                   MO      63132
9533787   AGCS                                     1817 N COURT STREET                                                              MARION                                        IL      62950
9533788   AGILENT TECHNOLOGIES INC                 4187 COLLECTIONS CENTER DRIVE                                                    CHICAGO                                       IL      60693
9533791   AGLAND CO‐OP INC                         1ST CHOICE ENERGY SERVICES                       364 LISBON STREET, PO BOX 369   CANFIELD                                      OH      44406
9533792   AGNES HUBER                              16315 N 9TH AVENUE                                                               HILLSBORO                                     IL      62049
9533793   AGRICULTURE PARTNERS LLC                 14142 SEVEN SISTERS AVE                                                          HILLSBORO                                     IL      62049
9533796   AHEAD OF OUR TIME PUBLISHING INC         PO BOX 5252                                                                      SPRINGFIELD                                   IL      62705
9533797   AHLUWALIA LAW OFFICES, PC                14180 DALLAS PARKWAY, SUITE 720                                                  DALLAS                                        TX      75254
9533798   AIG                                      150 NORTH FIELD DRIVE SUITE 190                                                  LAKE FOREST                                   IL      60045
9533799   AIG NATIONAL UNION FIRE INS              175 WATER STREET                                                                 NEW YORK                                      NY      10038
9533800   AINAD SHRINE TEMPLE (SHRINERS)           609 ST. LOUIS AVENUE                                                             EAST ST LOUIS                                 IL      62201




                                                                                                                                                           Doc 268
9533801   AIR CHARTER SERVICE INC                  1130 RXR PLAZA                                                                   UNIONDALE                                     NY      11556
9533802   AIR GAS MID AMERICA INC                  PO BOX 734672                                                                    DALLAS                                        TX      75373
9533803   AIR TECHNOLOGIES                         1900 JETWAY BLVD                                                                 COLUMBUS                                      OH      43219
9533804   AIRCRAFT OPERATIONS INC.                 PO BOX 1345                                                                      STARKVILLE                                    MS      39760
9533805   AIRGAS PRIORITY NITROGEN LLC             259 N RADNOR‐CHESTER ROAD                                                        RADNOR                                        PA      19087
9533806   AIRGAS SAFETY INC                        PO BOX 951884                                                                    DALLAS                                        TX      75395




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9533807   AIRGAS USA LLC                           PO BOX 734672                                                                    DALLAS                                        TX      75373
9533808   AIRSYSTEM SALES INC                      PO BOX 1948                                                                      BRENTWOOD                                     TN      37024
9533809   AJ METHENEY                              704 EAST RANDOLPH STREET                                                         MCLEANSBORO                                   IL      62859
9533810   AKIN COMMUNITY CONSOLIDATED              SCHOOL DISTRICT #91                              21962 AKIN BLACKTOP             AKIN                                          IL      62805
9533811   AKIN GRADE SCHOOL                        21962 AKIN BLACKTOP                                                              AKIN                                          IL      62890
9533814   AKIN WATER DISTRICT                      8339 BOLEN STORE ROAD                                                            THOMPSONVILLE                                 IL      62890




                                                                                                                                                 Pg 14 of 170
9533816   ALABAMA CHILD SUPPORT                    PAYMENT CENTER                                   PO BOX 244015                   MONTGOMERY                                    AL      36124
9533817   ALABAMA POWER COMPANY                    600 N. 18TH STREET                                                               BIRMINGHAM                                    AL      35203
9533843   ALAN ALEXANDER                           REDACTED
9533818   ALAN BURNETT                             101 WINKLER STREET                                                               CROSSVILLE                                    IL      62827
9534694   ALAN BURNETT                             REDACTED
9538932   ALAN D. MCINTOSH                         REDACTED
9536038   ALAN ELLIS                               REDACTED
9533819   ALAN FROEHLING MD                        302 BROADWAY                                                                     MT VERNON                                     IL      62864
9533820   ALAN GROSSMAN                            & GARY GROSSMAN                                  PO BOX 213                      CORYDON                                       KY      42406
9533821   ALAN H. COTTRILL                         1114 EMERALD ROAD                                                                CHARLESTON                                    WV      25314
9533822   ALAN L STUMBAUGH                         14011 GREENWOOD MANOR DR                                                         CYPRESS                                       TX      77429
9533823   ALAN M RAMETTA                           21578 CORINTH ROAD                                                               THOMPSONVILLE                                 IL      62890
9541656   ALAN TORRES MARTINEZ                     REDACTED
9541948   ALBERT E. VIPPERMAN                      REDACTED
9533824   ALBERT L LANE                            408 RICE STREET                                                                  CARMI                                         IL      62821
9533825   ALBERT TUBING FABRICATORS INC            8019 COMMERCIAL AVENUE                                                           LOVES PARK                                    IL      61111
9533826   ALBERTA BROWN                            RR 2, BOX 359                                                                    MCLEANSBORO                                   IL      62859
9533829   ALCWYN ELLIOTT                           DBA PATH LLC                                     51360 BURRWOOD DRIVE            ST CLAIRSVILLE                                OH      43950
9537185   ALDEN HOWARD                             REDACTED
9533830   ALEC ILLINOIS SCHOLARSHIP FUND           C/O ZACK STAMP LTD                               601 W MONROE                    SPRINGFIELD                                   IL      62704




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 3 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                        ADDRESS 2                                                  CITY   STATE    ZIP   COUNTRY
9533831   ALECIA EWELL                                625 HOLLY DRIVE                                                               PADUCAH                                              KY    42003
9533832   ALECIA SETTLE                               906 SHAVANO PEAK DRIVE                                                        SUPERIOR                                             CO    80027
9533834   ALEX "JAKE" MANGRUM                         11610 PAULTON ROAD                                                            PITTSBURG                                            IL    62974
9534622   ALEX BROWN                                  REDACTED
9539101   ALEX J. MILANOS                             REDACTED
9538692   ALEX MANGRUM                                REDACTED
9533836   ALEX MILANOS                                687 PARK STREET                                                               HILLSBORO                                            IL    62049
9540274   ALEX RIDGE                                  REDACTED
9533838   ALEX YOUNGBLOOD                             1860 COUNTY ROAD 2150 N                                                       CROSSVILLE                                           IL    62827




                                                                                                                                                           Case 20-41308
9533845   ALEXANDER FAMILY PRACTICE                   901 S COMMERCIAL STREET                                                       HARRISBURG                                           IL    62946
9533846   ALEXANDER HENRY JR                          1711 WHITTEMORE ROAD                                                          JASPER                                               AL    35503
9533847   ALEXANDER OPEN SYSTEMS, INC                 PO BOX 872380                                                                 KANSAS CITY                                          MO    64106
9533848   ALEXANDER RYAN MCCLERREN                    19930 BLACKTOP #9                                                             THOMPSONVILLE                                        IL    62890
9542122   ALEXANDER WENTZEL                           REDACTED
9533850   ALEXANDRA LEWIS DEMARINO                    27 BROOKS ROAD                                                                NEW CANAAN                                           CT    06840
9533851   ALF P‐1, INC                                C/O RESIDCO                                     70 WEST MADISON, SUITE 2200   CHICAGO                                              IL    60602
9533733   ALFONSO ACOSTA                              REDACTED
9533852   ALICE M HAMBLETON                           4992 STUART STREET                                                            DENVER                                               CO    80212
9533853   ALICIA M MCALLISTER                         AND DOYLE E MCALLISTER                          2915 ROSE LANE                KOKOMO                                               IN    46902
9533854   ALISHA RATH                                 900 W MALDEN                                                                  MARION                                               IL    62959




                                                                                                                                                           Doc 268
9533855   ALIXPARTNERS LLP                            PO BOX 5838                                                                   CAROL STREAM                                         IL    60197
9533856   ALL CRANE & EQUIPMENT RENTAL CORP           140 WEST 19TH STREET                                                          NITRO                                                WV    25143
9533857   ALL CRANE & EQUIPMENT RENTAL CORP           PO BOX 249                                                                    NITRO                                                WV    25143
9533858   ALL ELECTIC SERVICE INC                     290 E MILLER COURT                                                            CARBONDALE                                           IL    62901
9533859   ALL ERECTION & CRANE RENTAL CORP            4700 ACORN DRIVE                                                              INDEPENDENCE                                         OH    44131
9533860   ALL FIVES LIMITED                           YOUTH TRAP SHOOTERS                             11200 LAMPIE ROAD             CARLINVILLE                                          IL    62626




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9533861   ALL STAR GYM                                207 WEST HARRISON AVENUE                                                      CHRISTOPHER                                          IL    62822
9533862   ALL STARS N STITCHES                        PO BOX 10                                                                     BENTON                                               IL    62812
9419604   ALL STEEL PRODUCTS, INC.                    BRANDON FAVRE, VICE PRESIDENT                   20835 OLD RT. 66              STAUNTON                                             IL    62088
9419604   ALL STEEL PRODUCTS, INC.                    PO BOX 270                                                                    STAUNTON                                             IL    62088
9533865   ALL TYPE CORP                               530 N WASHINGTON, PO BOX 11                                                   BUNKER HILL                                          IL    62014
9533867   ALLEGHENY COUNTY AIRPORT                    CORPORATE AIR LLC LANDING AND PARKI             PO BOX 12326                  PITTSBURGH                                           PA    15231




                                                                                                                                                 Pg 15 of 170
9533868   ALLEGHENY ENERGY                            ATTN: BARBARA SMITH                             800 CABIN HILL DRIVE          GREENSBURG                                           PA    15601
9535242   ALLEN COBB                                  REDACTED
9533874   ALLEN E HEINBOKEL                           3033 WINDING RIVER DRIVE                                                      ST CHARLES                                           MO    63303
9539646   ALLEN L. PAGE                               REDACTED
9540272   ALLEN RIDER                                 REDACTED
9533875   ALLEN TRUCKING                              10152 COUNTY ROAD 2150 N                                                      DAHLGREN                                             IL    62828
9533876   ALLEN TRUCKING LLC                          10152 COUNTY ROAD 2150 N                                                      DAHLGREN                                             IL    62828
9533878   ALLIANCE CONSULTING INC                     ATTN ACCOUNTING DEPT                            124 PHILPOTT LANE             BEAVER                                               WV    25813
9533879   ALLICE F CAMPBELL                           1302 E POPLAR STREET                                                          WEST FRANKFORT                                       IL    62896
9533880   ALLIED BARTON SECURITY SERVICE              PO BOX 828854                                                                 PHILADELPHIA                                         PA    19182
9533881   ALLIED BEARING & SUPPLY INC                 5605 JENSEN STREET                                                            HARAHAN                                              LA    70123
9533882   ALLIED INTERSTATE LLC                       PO BOX 19066                                                                  MINNEAPOLIS                                          MN    55419
9533883   ALLIED POWER PRODUCTS INC                   6590 SW FALLBROOK PL                                                          BEAVERTON                                            OR    97008
9533884   ALLIED VAN LINES INC                        5001 US HWY 30 WEST                                                           FORT WAYNE                                           IN    46818
9533885   ALLIED WASTE SERVICES                       REPUBLIC SERVICES INC.                          PO BOX 9001099                LOUISVILLE                                           KY    40290
9533886   ALLISON CUSTOM FABRICATION                  120 MINE STREET                                                               ALLISON                                              PA    15413
9533887   ALLISON CUSTOM FABRICATION                  PO BOX 433                                                                    ALLISON                                              PA    15413
9533888   ALLTEL                                      PO BOX 9001905                                                                LOUISVILLE                                           KY    40290
9533889   ALLTEL WIRELESS                             PO BOX 6546                                                                   CAROL STREAM                                         IL    60197
9533890   ALLTRANSTEK LLC                             1101 W 31ST STREET, SUITE 200                                                 DOWNERS GROVE                                        IL    60515




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 4 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                    ADDRESS 1                                    ADDRESS 2                                                       CITY   STATE      ZIP   COUNTRY
9533892   ALPHA COAL SALES LLC                     ONE ALPHA PL                                                                    ABINGDON                                             VA      24210
9533893   ALPHA COAL SALES LLC                     PO BOX 2345                                                                     ABINGDON                                             VA      24210
9533894   ALPHA CONTROL LLC                        DBA ALPHA CONTROL FABRICATION & MFG             1042 COUNTY ROAD 60             SOUTH POINT                                          OH      45680
9533895   ALPHA CONTROL LLC                        DBA ALPHA CONTROL FABRICATION & MFG             PO BOX 1036                     SOUTH POINT                                          OH      45680
9533896   ALPHA ENGINEERING SERVICES               216 BUSINESS ST                                                                 BECKLEY                                              WV      25801
9533897   ALPHA HOME HEALTH CARE                   603 PUBLIC SQUARE                                                               BENTON                                               IL      62812
9533898   ALPHA RECORDS MANAGEMENT INC             216 BUSINESS STREET                                                             BECKLEY                                              WV      25801
9533899   ALPHA SERVICES INC                       1806 N COURT STREET, PO BOX 1045                                                MARION                                               IL      62959
9533900   ALRO STEEL CORPORATION                   3100 E HIGH STREET, PO BOX 927                                                  JACKSON                                              MI      49204




                                                                                                                                                          Case 20-41308
9533902   ALTORFER INC                             PO BOX 1347                                                                     CEDAR RAPIDS                                         IA      52406
9533903   ALTORFER RENTS                           PO BOX 1347                                                                     CEDAR RAPIDS                                         IA      52406
9533904   ALTSTADTS                                PO BOX 6422                                                                     EVANSVILLE                                           IN      47719
9533905   ALYSSA CONDER                            512 W 17TH STREET                                                               JOHNSTON CITY                                        IL      62951
9540929   ALYSSA N. SKELTON CONDER                 REDACTED
9533906   AMANDA & ANDREW WILSON                   REDACTED
9533907   AMANDA J WAGGONER                        PO BOX 162                                                                      CREAL SPRINGS                                        IL      62922
9533908   AMANDA MCKEE MSN FPN                     LOCKBOX 503827                                                                  ST LOUIS                                             MO      63150
9533909   AMANDA WAKE                              3635 COUNTY ROAD 5500                                                           WILLOW SPRINGS                                       MO      65793
9533910   AMANDA WILSON                            315 N MAIN STREET, PO BOX 130                                                   NEW HARMONY                                          IN      47631
9533911   AMAZON WEB SERVICES INC                  PO BOX 84023                                                                    SEATTLE                                              WA      98124




                                                                                                                                                          Doc 268
9533912   AMBASSADOR PIPE & SUPPLY INC             PO BOX 520                                                                      REPUBLIC                                             MO      65738
9534226   AMBER BARRERO                            REDACTED
9533913   AMBER JACKSON BOYD                       PO BOX 777                                                                      HARRISBURG                                           IL      62946
9533914   AMBRAW SUPPLY COMPANY INC                800 W HIGH STREET, PO BOX 672                                                   OLNEY                                                IL      62450
9533915   AMBROSE CONSTRUCTION INC                 12680 S SCOTTSDALE DRIVE                                                        HAUBSTADT                                            IN      47639
9533916   AMC II INC                               13107 NIEMEYER TR                                                               BUTLER                                               IL      62015




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9533917   AMERAUS TRACTOR CO                       PO BOX 625                                                                      BLUFF CITY                                           TN      37618
9533919   AMEREN ILLINOIS                          300 LIBERTY ST.                                                                 PEORIA                                               IL      61602
9533918   AMEREN ILLINOIS                          PO BOX 88034                                                                    CHICAGO                                              IL      60680
9533921   AMEREN MISSOURI                          ATTN CHRIS EVANS                                PO BOX 6689                     SAINT LOUIS                                          MO      63166
9533920   AMEREN MISSOURI                          PO BOX 88068                                                                    CHICAGO                                              IL      60680
9533922   AMEREN SERVICES                          ATTN D. MCPHERSON                               PO BOX 66892                    ST LOUIS                                             MO      63166




                                                                                                                                                Pg 16 of 170
9533924   AMERENCIPS                               ATTN JANET RETZER                               PO BOX 66149                    SAINT LOUIS                                          MO      63166
9533923   AMERENCIPS                               ATTN JANET RETZER                               REAL ESTATE DEPT MAILCODE 700   SAINT LOUIS                                          MO      63166
9533925   AMERICAN ASSOCIATION OF                  PROFESSIONAL LANDMEN                            4100 FOSSIL CREEK BLVD          FORT WORTH                                           TX      76137
9533927   AMERICAN CANCER SOCIETY                  ATTN: MSABC / ST LOUIS METRO OFFICE             4207 LINDELL BLVD               ST LOUIS                                             MO      63108
9533926   AMERICAN CANCER SOCIETY                  RELAY FOR LIFE OF MACOUPIN COUNTY               675 E LINTON AVE                SPRINGFIELD                                          IL      62703
9533928   AMERICAN CANVAS CO LLC                   63 RT 125, UNIT #1                                                              KINGSTON                                             NH      03848
9533929   AMERICAN CASTING & MANUFACTURING         51 COMMERCIAL STREET                                                            PLAINVIEW                                            NY      11803
9533930   AMERICAN CLASSIC TOURS                   801 WEST DEYOUNG STREET                                                         MARION                                               IL      62959
9533931   AMERICAN COAL COUNCIL                    1101 PENNSYLVANIA AVENUE                                                        WASHINGTON                                           DC      20004
9533932   AMERICAN COMMERCIAL BARGE LINE LLC       13744 COLLECTIONS CENTER DRIVE                                                  CHICAGO                                              IL      60693
9555624   AMERICAN ELECTRIC EQUIPMENT, INC.        PO BOX 710                                                                      BECKLEY                                              WV      25802
9533937   AMERICAN ELECTRIC POWER                  PO BOX 24002                                                                    CANTON                                               OH      44701
9533936   AMERICAN ELECTRIC POWER                  PO BOX 24405                                                                    CANTON                                               OH      44701
9533934   AMERICAN ELECTRIC POWER                  PO BOX 24415                                                                    CANTON                                               OH      44701
9533935   AMERICAN ELECTRIC POWER                  PO BOX 24417                                                                    CANTON                                               OH      44701
9533938   AMERICAN ELECTRIC POWER                  PO BOX 24424                                                                    CANTON                                               OH      44701
9533939   AMERICAN ENERGY CORPORATION              43521 MAYHUGH HILL RD                                                           BEALLSVILLE                                          OH      43716
9533940   AMERICAN ENERGY CORPORATION              46226 NATIONAL ROAD WEST                                                        ST CLAIRSVILLE                                       OH      43950
9533941   AMERICAN ENVIRONMENTAL                   3700 W GRAND AVENUE, STE A                                                      SPRINGFIELD                                          IL      62711
9533942   AMERICAN EQUIPMENT & MACHINE INC         46226 NATIONAL ROAD                                                             ST CLAIRSVILLE                                       OH      43950




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 5 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                    ADDRESS 2                                                              CITY   STATE      ZIP   COUNTRY
9533943   AMERICAN FUTURE FUND PAC                  ATTN LORI MONTANA                               444 NORTH MICHIGAN AVENUE, SUITE 36   CHICAGO                                              IL      60611
9533944   AMERICAN HYDRAULICS & REBUILD             PO BOX 26                                                                             LOGAN                                                WV      25601
9533945   AMERICAN HYDRAULICS SERVICES              3245 PEACHTREE PARKWAY SUITE D‐106                                                    SUWANEE                                              GA      30024
9533946   AMERICAN LUNG ASSOCIATION ILLINOIS        300 KELLY LANE                                                                        SPRINGFIELD                                          IL      62711
9533947   AMERICAN MILLING TERMINALS LLC            189 AMERICAN GRAIN STREET                                                             CAHOKIA                                              IL      62206
9533948   AMERICAN MINE DOOR                        6200 HARVARD AVENUE                                                                   CLEVELAND                                            OH      44105
9533949   AMERICAN MINE POWER                       PRIORITY MINE CONTROLS INC                      PO BOX 398                            SCARBRO                                              WV      25917
9533950   AMERICAN MINE SERVICE                     JACK BLEVINS                                    PO BOX 309                            MAN                                                  WV      25635
9533951   AMERICAN MINE SERVICES INC                46226 NATIONAL ROAD WEST                                                              ST CLAIRSVILLE                                       OH      43950




                                                                                                                                                                 Case 20-41308
9533952   AMERICAN MONUMENT COMPANY                 306 SOUTH COURT STREET                                                                MARION                                               IL      62959
9533953   AMERICAN PRINTING COMPANY                 249 N MAIN ST                                                                         MADISONVILLE                                         KY      42431
9533954   AMERICAN REMEDIATION & RESTORATION        SERVICES                                        1316 SOUTH SECOND STREET              ST. LOUIS                                            MO      63104
9533955   AMERICAN RESEARCH KHEMICALS               2700 W CYPRESS CREEK ROAD                                                             FT LAUDERDALE                                        FL      33309
9533956   AMERICAN RESOURCES GROUP LTD              127 N WASHINGTON STREET                                                               CARBONDALE                                           IL      62901
9533957   AMERICAN RIVER TRANSPORTATION CO          4666 FARIES PARKWAY                                                                   DECATUR                                              IL      62526
9533958   AMERICAN STAR TOOLING LLC                 PO BOX 188                                                                            GRAHAM                                               KY      42344
9533959   AMERICAN STOCK TRANSFER & TRUST LLC       PO BOX 12893                                                                          PHILADELPHIA                                         PA      19176
9533961   AMERICAS FINANCIAL CHOICE INC             R. DEAN (ACCT 145631)                           799 S WASHINGTON STREET               DU QUOIN                                             IL      62832
9533960   AMERICAS FINANCIAL CHOICE INC             V. KORT (ACCOUNT 146055)                        2622 BROADWAY STREET                  MT VERNON                                            IL      62864
9533962   AMERICA'S FINANCIAL CHOICE INC            1701 N MARKET, SUITE E                                                                SPARTA                                               IL      62286




                                                                                                                                                                 Doc 268
9533964   AMERICA'S FINANCIAL CHOICE INC            2622 BROADWAY STREET                                                                  MT VERNON                                            IL      62864
9533963   AMERICA'S FINANCIAL CHOICE INC            7 LITCHFIELD PLAZA SHOPPING CENTER                                                    LITCHFIELD                                           IL      62056
9533965   AMERICA'S FINANCIAL CHOICE, INC.          ACCOUNT 324003                                  2622 BROADWAY STREET                  MT VERNON                                            IL      62864
9533966   AMERICASH LOANS; LOAN #1040430            PO BOX 1728                                                                           DES PLAINES                                          IL      60017
9533967   AMERICASH LOANS; LOAN #1041753            PO BOX 1728                                                                           DES PLAINES                                          IL      60017
9533968   AMERICOLLECT INC                          PO BOX 1566                                                                           MANITOWOC                                            WI      54221




                                                                                                                                             Filed 04/09/20 Entered 04/09/20 17:55:58
9533969   AMERITRACK RAIL, A DIVISION OF            RAILSERVE, INC                                  16939 COLLECTION CENTER DRIVE         CHICAGO                                              IL      60693
9533970   AMHERST MADISON INC                       2 PORT AMHERST DR                                                                     CHARLESTON                                           WV      25306
9533971   AMINEVENT, L.L.C.                         4796 PLEASANT GROVE RD                                                                LEXINGTON                                            KY      40515
9533972   AMSAN SOUTHERN ILLINOIS                   2401 W HERRIN AVE                                                                     HERRIN                                               IL      62948
9533973   AMUSEMENT MASTER PRODUCTION               2171 TUCKER INDUSTRIAL RD                                                             TUCKER                                               GA      30084
9536083   AMY ENGSTROM                              REDACTED




                                                                                                                                                       Pg 17 of 170
9533975   AMY JO GISCHER                            13033 BOWLING ALLEY ROAD                                                              BENTON                                               IL      62812
9539774   ANATOLIO M. PEREZ                         REDACTED
9533977   ANCHOR LONGWALL AND REBUILD INC           46226 NATIONAL ROAD WEST                                                              ST CLAIRSVILLE                                       OH      43950
9533978   ANCO STEEL COMPANY INC                    PO BOX 71787                                                                          CHICAGO                                              IL      60694
9533984   ANDERSON FOR ILLINOIS                     3105 18TH AVENUE, SUITE A                                                             ROCK ISLAND                                          IL      61201
9533985   ANDERSON HEATING&COOLING                  PO BOX 119                                                                            MASON                                                WV      25260
9533986   ANDERSON OVERHEAD DOOR INC                610 E PLAZA DRIVE                                                                     CARTERVILLE                                          IL      62918
9533987   ANDREA BRUINGTON                          REDACTED                                        500 WEST MADISON ST. SUITE 2000
9533988   ANDREA L MCNEILL                          ATTORNEY AT LAW                                 503 W JACKSON STREET                  MARION                                               IL      62959
9533989   ANDREA UTHOFF                             211 N BROADWAY, SUITE 2600                                                            ST. LOUIS                                            MO      63102
9541859   ANDREA UTHOFF                             REDACTED
9533990   ANDREW A TIMMONS                          1810 GARRETTS PRAIRIE ROAD                                                            WEST FRANKFORT                                       IL      62896
9534240   ANDREW BARTON                             REDACTED
9535351   ANDREW CORNELL                            REDACTED
9536615   ANDREW D. GATES                           REDACTED
9533991   ANDREW E URBAN                            5066 SPRINGFIELD DRIVE                                                                EDWARDSVILLE                                         IL      62025
9537215   ANDREW HUMM                               REDACTED
9533992   ANDREW J DESIMONE                         1591 CONNELL ROAD                                                                     CHARLESTON                                           WV      25314
9533993   ANDREW J KLEINE                           ANDY KLEINE TOOL SALES DBA SNAP‐ON              409 WEST 6TH STREET                   BENTON                                               IL      62812
9536746   ANDREW J. GRADEN                          REDACTED




                                                                                                                                                                 Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 6 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2               CITY                              STATE    ZIP   COUNTRY
9533994   ANDREW JACKANICZ                            2391 JACKANICZ ROAD                                                         WEST FRANKFORT                                IL    62896
9533995   ANDREW JAMES                                214 W JEFFERSON STREET                                                      GIRARD                                        IL    62640
9538603   ANDREW LYMAN                                REDACTED
9533996   ANDREW MASON                                14967 ROUTE #4                                                              GILLESPIE                                     IL    62033
9538833   ANDREW MASON                                REDACTED
9538896   ANDREW MCCAMISH                             REDACTED
9539116   ANDREW MILLER                               REDACTED
9537498   ANDREW P. JAMES                             REDACTED
9539997   ANDREW PRUSACZYK                            REDACTED




                                                                                                                                                         Case 20-41308
9540186   ANDREW REVISKY                              REDACTED
9540643   ANDREW SCHOLLENBERGER                       REDACTED
9533999   ANDREW T POOLE                              DBA AP EXCAVATING                               15366 POOLE ROAD            BENTON                                        IL    62812
9541297   ANDREW T. SULLIVAN                          REDACTED
9534000   ANDREW TINNEL                               13643 NORTH THOMPONSVILLE ROAD                                              MACEDONIA                                     IL    62860
9541835   ANDREW W. URBANSKI                          REDACTED
9534001   ANDREW WILSON                               315 N MAIN STREET, PO BOX 130                                               NEW HARMONY                                   IN    47631
9534003   ANDY LYMAN                                  3201 JAMIE LANE APT D                                                       MARION                                        IL    62959
9534004   ANGELA JANE OSBORNE                         430 S WESTWOOD DRIVE                                                        BLOOMINGTON                                   IN    47403
9534005   ANGELA L BEAN                               313 EAST 4TH STREET                                                         WEST FRANKFORT                                IL    62896
9534006   ANGIE GREBE                                 7100 WEST FRANKLIN ROAD                                                     EVANSVILLE                                    IN    47712




                                                                                                                                                         Doc 268
9538201   ANGIE L. KIESEY                             REDACTED
9534008   ANITA FREY                                  880 SOUTH BROADWAY STREET                                                   NASHVILLE                                     IL    62263
9534009   ANIXTER INC                                 DBA ANIXTER POWER SOLUTIONS LLC                 PO BOX 842584               DALLAS                                        TX    75284
9534010   ANN BARRETT                                 3120 PRINCIPIA DRIVE                                                        SPRINGFIELD                                   IL    62704
9539244   ANN E. MOODY                                REDACTED
9534012   ANN U MARTINELLI                            MARTINELLI HEARING&SAFETY                       107 CIRCLE DR               SAINT CLAIRSVILLE                             OH    43950




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9534013   ANNA QUARRIES, INC.                         PO BOX 180                                                                  ANNA                                          IL    62906
9540454   ANNE ROTTER                                 REDACTED
9534014   ANNETTE K MCGUIRE                           1921 S 23RD STREET                                                          LINCOLN                                       NE    68508
9534015   ANNETTE K MCGUIRE AS GUARDIAN               OF SUMMER R INGHAM                              1921 S 23RD STREET          LINCOLN                                       NE    68508
9534016   ANRAP INC                                   1520 NORTH MAIN STREET                                                      BENTON                                        IL    62812
9537043   ANSELMO HERNANDEZ                           REDACTED




                                                                                                                                               Pg 18 of 170
9534835   ANSON CASHION                               REDACTED
9534017   ANTECH LABS, INC.                           9 SUNNEN DR. ‐ SUITE 300                                                    ST. LOUIS                                     MO    63143
9534258   ANTHONY BAXTER                              REDACTED
9534018   ANTHONY GILSON                              26142 EAST 1ST ROAD                                                         WAGGONER                                      IL    62572
9536699   ANTHONY GILSON                              REDACTED
9536538   ANTHONY J. FUNARO                           REDACTED
9537627   ANTHONY JAWORSKI                            REDACTED
9538623   ANTHONY MABREY                              REDACTED
9538723   ANTHONY MARINO                              REDACTED
9539335   ANTHONY MURPHY                              REDACTED
9534218   ANTHONY Q. BARNETT                          REDACTED
9539179   ANTHONY S. MITCHELL                         REDACTED
9534020   ANTHONY SCHUSTER                            305 NORTH MULBERRY STREET                                                   MCLEANSBORO                                   IL    62859
9541305   ANTHONY SUMMERS                             REDACTED
9541858   ANTHONY USSERY                              REDACTED
9542083   ANTHONY WEBB                                REDACTED
9542287   ANTHONY WILSON                              REDACTED
9535358   ANTONIO CORSO                               REDACTED
9534025   AON CONSULTING INC (NJ)                     PO BOX 95135                                                                CHICAGO                                       IL    60694
9534026   AON RISK SERVICES CENTRAL INC               AON RISK SERVICES COMPANIES INC                 PO BOX 955816               ST LOUIS                                      MO    63195




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 7 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                      ADDRESS 2                       CITY                             STATE      ZIP      COUNTRY
9534027   APEX PHYSICAL THERAPY                    15 APEX DRIVE                                                                     HIGHLAND                                      IL      62249
9534028   APL CLINICAL PATHOLOGY                   PO BOX 3878                                                                       PEORIA                                        IL      61612
9534029   APOLLO CONSORTIUM                        150 NORTH FIELD DRIVE SUITE 190                                                   LAKE FOREST                                   IL      60045
9534030   APPALACHIAN LABORATORIES INC             PO BOX 392                                                                        BECKLEY                                       WV      25802
9534031   APPALACHIAN MINING & ENGINEERING,        INC                                             116 DENNIS DRIVE                  LEXINGTON                                     KY      40503
9534032   APPALACHIAN RAILCAR SERVICES INC         PO BOX 800                                                                        ELEANOR                                       WV      25070
9534033   APPALACHIAN TIRE PRODUCTS INC            PO BOX 10057                                                                      CHARLESTON                                    WV      25357
9534034   APPLE INC                                131 WEST COUNTY CENTER                                                            DES PERES                                     MO      63131
9534035   AQUAETER INC                             215 JAMESTOWN PARK, SUITE 100                                                     BRENTWOOD                                     TN      37027




                                                                                                                                                            Case 20-41308
9534036   ARAB INVESTMENTS LIMITED                 211 N BROADWAY, SUITE 2600                                                        ST LOUIS                                      MO      63102
9534037   ARAB TERMITE&PEST CONTROL CO             1708 E MAIN ST                                                                    WEST FRANKFORT                                IL      62896
9534038   ARAMARK                                  22512 NETWORK PLACE                                                               CHICAGO                                       IL      60673
9534039   ARAMARK CORPORATION                      13772 SHORELINE DRIVE                                                             EARTH CITY                                    MO      63045
9534041   ARAMARK UNIFORM SERVICES                 AUS NORTH LOCKBOX                               PO BOX 28050                      NEW YORK                                      NY      10087
9534040   ARAMARK UNIFORM SERVICES                 PO BOX 660452                                                                     INDIANAPOLIS                                  IN      46266
9534042   ARCHER DANIELS MIDLAND                   ADM CLINTON COGEN                               1800 SOUTH 5TH STREET             CLINTON                                       IA      52732
9534043   ARCHER DANIELS MIDLAND CO                4666 FARIS PARKWAY                                                                DECATUR                                       IL      62526
9534044   ARCHER DANIELS MIDLAND COMPANY           4666 FARIS PARKWAY                                                                DECATUR                                       IL      62526
9534045   ARCOSA MARINE PRODUCTS INC               PO BOX 733000                                                                     DALLAS                                        TX      75373
9534046   ARDC                                     PO BOX 19436                                                                      SPRINGFIELD                                   IL      62794




                                                                                                                                                            Doc 268
9534047   AREA DIESEL SERVICE INC                  N ON UNIVERSITY                                                                   CARLINVILLE                                   IL      62626
9534048   AREA DIESEL SERVICE INC                  PO BOX 115                                                                        CARLINVILLE                                   IL      62626
9534049   AREA HEATING&A/C                         222 W 2ND S ST                                                                    CARLINVILLE                                   IL      62626
9534050   ARGO BERMUDA                             ED BROKING LLP 52 LEADENHALL ST                                                   LONDON                                                EC3A 2EB UNITED KINGDOM
9534051   ARGONAUT INSURANCE CO.                   654 MAIN STREET                                                                   ROCKWOOD                                      PA      15557
9534053   ARGONAUT INSURANCE COMPANY               654 MAIN STREET                                                                   ROCKWOOD                                      PA      15557




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9534052   ARGONAUT INSURANCE COMPANY               C/O ROCKWOOD CASUALTY INS CO                    654 MAIN STREET                   ROCKWOOD                                      PA      15557
9534054   ARGUS MEDIA INC.                         PO BOX 841084                                                                     DALLAS                                        TX      75284
9471933   ARIEL GOLFEYZ                            REDACTED
9534055   ARKADIN INC                              PO BOX 347261                                                                     PITTSBURGH                                    PA      15251
9534056   ARLEEN MERACLE                           REDACTED                                        500 WEST MADISON ST. SUITE 2000
9534057   ARLENE A. HEYEN                          307 SO. PLUM                                                                      CARLINVILLE                                   IL      62626




                                                                                                                                                  Pg 19 of 170
9534058   ARLENE J NUGENT                          4986 ACADEMY STREET                                                               SAN DIEGO                                     CA      92109
9534059   ARLENE M TREDWAY                         2544 ALBRECHT AVENUE                                                              AKRON                                         OH      44312
9534241   ARLIN BARTON                             REDACTED
9534062   ARMSTRONG TEASDALE LLP                   7700 FORSYTH BLVD, SUITE 1800                                                     ST LOUIS                                      MO      63105
9534064   ARMSTRONG TOOL LLC                       75 REMITTANCE DRIVE, SUITE 6882                                                   CHICAGO                                       IL      60675
9534065   ARNESON TIMBER COMPANY                   9651 CLAYTON ROAD                                                                 SAINT LOUIS                                   MO      63124
9539123   ARNOLD MILLS                             REDACTED
9534068   ARNOLD PALMER REGIONAL AIRPORT           148 AVIATION LANE, SUITE 103                                                      LATROBE                                       PA      15650
9534069   ARROW TERMITE & PEST CONTROL             ACCOUNTS RECEIVABLE                             PO BOX 4812                       EVANSVILLE                                    IN      47724
9534070   ARROW‐MAGNOLIA INTERNATIONAL, INC.       PO BOX 59089                                                                      DALLAS                                        TX      75229
9534072   ART MCCALL                               DBA MCCALL CARPET CLEANING SERVICES             506 CHESAPEAKE COURT              ST CHARLES                                    MO      63303
9534073   ARTHUR D JALINSKY                        481 WEST COUNTRY LANE                                                             COLLINSVILLE                                  IL      62234
9534074   ARTHUR E GABLER                          29 GOOSE CREEK CIRCLE                                                             FREDERICKSBURG                                VA      22406
9537066   ARTHUR HILL                              REDACTED
9534075   ARTHUR RAY HILL                          22225 CORINTH ROAD                                                                THOMPSONVILLE                                 IL      62890
9534076   ARTISTIC PROMOTIONS LLC                  2306 CHARLES AVENUE                                                               DUNBAR                                        WV      25064
9534077   AS KLAVENESS CHARTERING                  211 NORTH BROADWAY, STE 2600                                                      ST LOUIS                                      MO      63102
9534078   ASHBROOK AG GROUP LLC                    3825 PGA BLVD, SUITE 1101                                                         PALM BEACH GARDENS                            FL      33410
9534080   ASHBROOK AG GROUP LLC                    PO BOX 609                                                                        PALM BEACH GARDENS                            FL      33410
9534079   ASHBROOK AG GROUP LLC                    PO BOX 609                                                                        BENTON                                        IL      62812




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 8 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                        ADDRESS 2                                                 CITY   STATE    ZIP   COUNTRY
9534082   ASHBY ELECTRIC CO INC                       149 E MADISON ST                                                             SEBREE                                               KY    42455
9534083   ASHBY ELECTRIC CO INC                       PO BOX 55                                                                    SEBREE                                               KY    42455
9536885   ASHLEY HAMPTON                              REDACTED
9534084   ASHLEY N COBB                               14593 PAULTON RD                                                             PITTSBURG                                            IL    62974
9534085   ASHLEY TERRY                                619 N WEBSTER STREET                                                         HARRISBURG                                           IL    62946
9534086   ASI LLC                                     10415 PLAZA AMERICANA DR                                                     BATON ROUGE                                          LA    70816
9534087   ASPEN                                       590 MADISON AVENUE, 7TH FLOOR                                                NEW YORK                                             NY    10022
9534088   ASSOCIATED CLEANING EQUIPMENT INC           16342 PITTSBURG ROAD                                                         PITTSBURG                                            IL    62974
9534089   ASSOCIATED PALLET INC                       PO BOX 400                                                                   BREMEN                                               KY    42325




                                                                                                                                                          Case 20-41308
9534090   ASSOCIATED PSYCHOTHERAPISTS                 1220 S PARK AVENUE                                                           HERRIN                                               IL    62948
9534091   ASSOCIATED TERMINALS                        OF ST BERNARD LLC                                1342 HIGHWAY 44             RESERVE                                              LA    70084
9534092   AT&T                                        PO BOX 105262                                                                ATLANTA                                              GA    30348
9534093   AT&T                                        PO BOX 5080                                                                  CAROL STREAM                                         IL    60197
9534094   AT&T                                        PO BOX 6463                                                                  CAROL STREAM                                         IL    60197
9534095   AT&T TELECONFERENCE SERVICES                PO BOX 5002                                                                  CAROL STREAM                                         IL    60197
9534096   AT&T U‐VERSE                                PO BOX 5014                                                                  CAROL STREAM                                         IL    60197
9534101   ATLANTA ASSET HOLDINGS, LLC                 INFINITY TRANSPORTATION 2018‐1, LLC              PO BOX 645636               CINCINNATI                                           OH    45264
9534102   ATLANTIC ASSET SECURITIZATION LLC           48 WALL STREET, 27TH FLOOR                                                   NEW YORK                                             NY    10005
9534103   ATLANTIC PBI                                PO BOX 930803                                                                ATLANTA                                              GA    31193
9534104   ATLAS EQUIPMENT SERVICES                    554 JIMTOWN ROAD                                                             MAYFIELD                                             KY    42066




                                                                                                                                                          Doc 268
9534105   ATLAS EQUIPMENT SERVICES                    PO BOX 554                                                                   MAYFIELD                                             KY    42066
9534106   ATLAS VAN LINES INC                         PO BOX 952340                                                                SAINT LOUIS                                          MO    63195
9534107   AUCA CHICAGO MC LOCKBOX                     25259 NETWORK PLACE                                                          CHICAGO                                              IL    60673
9534108   AUDIT‐SPI‐A                                 ILLINOIS DEPARTMENT OF REVENUE                   PO BOX 19475                SPRINGFIELD                                          IL    62794
9534109   AUGUSTEA OCEANBULK MARITIME LDA             211 NORTH BROADWAY, SUITE 2600                                               ST LOUIS                                             MO    63102
9534110   AUMANN REALTY & APPRAISAL SERVICE           NELSON E AUMANN                                  20114 ILINOIS ROUTE 16      NOKOMIS                                              IL    62075




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9534111   AUS INDY/TERRE HAUTE GROUP LBX              PO BOX 660452                                                                INDIANAPOLIS                                         IN    46266
9534112   AUS ST LOUIS                                MC LOCKBOX                                       26792 NETWORK PLACE         CHICAGO                                              IL    60673
9539468   AUSTEN W. NIEDER                            REDACTED
9537835   AUSTIN D. JOHNSON                           REDACTED
9541553   AUSTIN I. THOMAS                            REDACTED
9542170   AUSTIN L. WHITE                             REDACTED




                                                                                                                                                Pg 20 of 170
9539185   AUSTIN MITCHELL                             REDACTED
9534270   AUSTIN S. BEAL                              REDACTED
9533980   AUSTIN T. ANDERSON                          REDACTED
9540956   AUSTIN W. SMITH                             REDACTED
9534116   AUTISM SUPPORT BENEFIT GROUP                C/O KNISLEYS HILLSBORO BOWL                      217 N MAIN STREET           HILLSBORO                                            IL    62049
9534117   AUTO CREDIT OF SOUTHERN                     ILLINOIS INC                                     1100 W DEYOUNG STREET       MARION                                               IL    62959
9534119   AUTO CREDIT OF SOUTHERN IL;                 ACCT: 22360                                      1100 WEST DEYOUNG           MARION                                               IL    62959
9534121   AUTO CREDIT OF SOUTHERN ILLINOIS            1100 W DEYOUNG                                                               MARION                                               IL    62959
9534120   AUTO CREDIT OF SOUTHERN ILLINOIS            1629 N MAIN                                                                  BENTON                                               IL    62812
9534129   AUTO TIRE & PARTS CO INC                    212 S KINGSHIGHWAY, PO BOX 560                                               CAPE GIRARDEUA                                       MO    63702
9534130   AUTO WHEEL & RIM SERVICE CO INC             1208 E MORGAN AVENUE                                                         EVANSVILLE                                           IN    47711
9534131   AUTOMATION SOLUTIONS LLC                    660 DAVENPORT LANE                                                           HOPKINSVILLE                                         KY    42240
9534132   AUTOPLEX OF MARION                          1204 N COURT STREET                                                          MARION                                               IL    62959
9534133   AVA IRENE RICHARDSON                        1502 JONES STREET                                                            MT VERNON                                            IL    62864
9534135   AVERITT EXPRESS INC                         PO BOX 102197                                                                ATLANTA                                              GA    30368
9534137   AVI SYSTEMS INC                             NW8393                                                                       MINNEAPOLIS                                          MN    55485
9534138   AVI SYSTEMS INC                             PO BOX 1450                                                                  MINNEAPOLIS                                          MN    55485
9534139   AVIALL SERVICES                             PO BOX 842267                                                                DALLAS                                               TX    75284
9534140   AVID CONCEPTS, LLC                          661 MAPLEWOOD DRIVE, SUITE 12                                                JUPITER                                              FL    33458
9534141   AVMAC SERVICES INC                          PO BOX 258                                                                   LOGAN                                                WV    25601




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 9 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                    ADDRESS 2                             CITY                            STATE      ZIP      COUNTRY
9534142   AWAC BERMUDA                              ED BROKING LLP 52 LEADENHALL ST                                                        LONDON                                               EC3A 2EB UNITED KINGDOM
9534143   AXIOM METHODS LLC                         42395 RYAN ROAD, SUITE 112‐230                                                         ASHBURN                                      VA      20148
9534144   AXIS USA                                  111 SOUTH WACKER DRIVE, SUITE 3500                                                     CHICAGO                                      IL      60606
9534147   B & I STEEL                               871 OLD RTE 45                                                                         LOUISVILLE                                   IL      62858
9534148   B&D MACHINE WORKS INC                     307 PINCKNEYVILLE RD                                                                   MARISSA                                      IL      62257
9534149   B&D TRANSPORT LLC                         1615 LITTLE INDIAN CREEK RD                                                            MORGANTOWN                                   WV      26501
9534150   B&J WELDING & CONTRACTING, INC.           3939 MCCOWANS FERRY ROAD                                                               VERSAILLES                                   KY      40383
9534151   B. H. FARMS, PARTNERSHIP                  2218 KLAR AVENUE                                                                       HILLSBORO                                    IL      62049
9534153   BADGETT SUPPLY COMPANY INC                1535 ISLAND FORD ROAD                                                                  MADISONVILLE                                 KY      42431




                                                                                                                                                                 Case 20-41308
9534158   BAILEY & GLASSER LLP                      209 CAPITOL STREET                                                                     CHARLESTON                                   WV      25301
9534160   BAILEY BIRCH                              460 WEST AMBER GLOW LANE                                                               DRAPER                                       UT      84020
9534167   BAKER & HOSTETLER LLP                     127 KEY TOWER,PUBLIC SQUARE,STE 200                                                    CLEVELAND                                    OH      44114
9534168   BAKER & SON'S PLUMBING INC                1701 E MAIN                                                                            MARION                                       IL      62959
9534169   BAKER CORPORATION                         3020 OLD RANCH PARKWAY, SUITE 220                                                      SEAL BEACH                                   CA      90740
9534170   BAKER DONELSON BEARMAN CALDWELL           & BERKOWITZ PC                                  201 ST CHARLES AVENUE SUITE 3600       NEW ORLEANS                                  LA      70170
9534171   BAKER HUGHES OILFIELD OPERATIONS          INC                                             PO BOX 301057                          DALLAS                                       TX      75303
9471920   BAKER HUGHES OILFIELD OPERATIONS LLC      CHRISTOPHER J. RYAN                             MANAGER OF COLLECTIONS, 2001 RANKIN ROHOUSTON                                       TX      77073
9471920   BAKER HUGHES OILFIELD OPERATIONS LLC      CRADY JEWETT MCCULLEY & HOUREN LLP              C/O WILLIAM R. SUDELA, 2727 ALLEN PARKWHOUSTON                                      TX      77019
9534172   BAKER HUGHES, A GE COMPANY, LLC           DBA BAKER HUGHES OILFIELD OP LLC                PO BOX 301057                          DALLAS                                       TX      75303
9534173   BAKER'S HEATING A/C&APPLIANCE             1449 VADALIA RD                                                                        HILLSBORO                                    IL      62049




                                                                                                                                                                 Doc 268
9534174   BALDAUF FARMS LLC                         C/O WENDY LEINHART                              6601 SOUTH RICHMOND AVE                WILLOWBROOK                                  IL      60527
9534177   BALTZELL PLUMBING LLC                     17889 NEW OHIO COAL ROAD                                                               PITTSBURGH                                   IL      62974
9534179   BANK OF AMERICA                           ATTN PAYOFF DEPARTMENT                          1950 N STEMMONS FWY, SUITE 6020        DALLAS                                       TX      75207
9534180   BANK OF NEW YORK MELLON                   ATTN WILLIAM D CLARK                            2 HANSON PLACE 7TH FLOOR               BROOKLYN                                     NY      11217
9413528   BANKDIRECT CAPITAL FINANCE                150 N FIELD DR STE 190                                                                 LAKE FORREST                                 IL      60045
9413549   BANKDIRECT CAPITAL FINANCE                150 N. FIELD DR. STE 190                                                               LAKE FOREST                                  IL      60045




                                                                                                                                             Filed 04/09/20 Entered 04/09/20 17:55:58
9534181   BANKDIRECT CAPITAL FINANCE                PO BOX 660448                                                                          DALLAS                                       TX      75266
9534190   BANNER FINANCE                            109 W MAIN                                                                             MARION                                       IL      62959
9534192   BANNER FINANCE                            130 E MAIN                                                                             WEST FRANKFORT                               IL      62896
9534188   BANNER FINANCE                            837 E POPLAR                                                                           HARRISBURG                                   IL      62946
9534193   BANNER FINANCE OF MARION,                 ACCOUNT NUMBER 040‐06867‐C                      109 WEST MAIN STREET                   MARION                                       IL      62959
9534194   BANNER FINANCE OF S.A. INC                ACCOUNT # 6511‐D                                109 WEST MAIN                          MARION                                       IL      62959




                                                                                                                                                       Pg 21 of 170
9534195   BANNER FINANCE OF WEST FRANKFORT          ACCT: 2131‐H                                    130 EAST MAIN STREET                   WEST FRANKFORT                               IL      62896
9534197   BAPTIST CHILDRENS HOME & FAMILY           SERVICES                                        949 COUNTY ROAD 1300 N                 CARMI                                        IL      62821
9534198   BARBARA A WEAVER                          5693 CHALET FOREST COURT                                                               ST LOUIS                                     MO      63129
9534199   BARBARA ANN BOHANNON                      212 EAST 5TH STREET                                                                    WEST FRANKFORT                               IL      62894
9534200   BARBARA BENARD                            8812 BAXTER ROAD                                                                       BENTON                                       IL      62812
9534201   BARBARA BOWTON                            4718 WEST MEROL COURT                                                                  PEORIA                                       IL      61604
9534202   BARBARA FAYE SHARKEY                      205 NORTH MURRAY BLVD, LOT 37                                                          COLORADO SPRINGS                             CO      80916
9534203   BARBARA GILES                             PO BOX 702735                                                                          TULSA                                        OK      74170
9534204   BARBARA JEAN NEWTON                       475 VALLEY VIEW DRIVE                                                                  AZLE                                         TX      76020
9534205   BARBARA JOAN DUNCAN                       10010 EAST DIX‐IRVINGTON ROAD                                                          DIX                                          IL      62830
9534206   BARBARA LYNCH                             11038 DUQUOIN STREET                                                                   BENTON                                       IL      62812
9534207   BARBARA MOSS                              2 DAYDERRY STREET                                                                      WESTLAND                                     MI      48186
9534208   BARBARA WHEELER 64 COMMITTEE              C/O MARK DANIEL                                 7231 GREAT HILL ROAD                   CRYSTAL LAKE                                 IL      60012
9534210   BARCLAYS CAPITAL INC                      211 NORTH BROADWAY, SUITE 2600                                                         ST LOUIS                                     MO      63102
9534211   BARCODES INC                              200 W MONROE STREET, 10TH FLOOR                                                        CHICAGO                                      IL      60606
9534215   BARNES & THORNBURG LLP                    11 SOUTH MERIDIAN STREET                                                               INDIANAPOLIS                                 IN      46204
9534216   BARNES JEWISH HOSPITAL                    PO BOX 954540                                                                          ST LOUIS                                     MO      63195
9534224   BARNHART ENTERPRISE LLC                   9200 UPPER MOUNT VERNON ROAD                                                           MT VERNON                                    IN      47620
9536348   BARRETT FOX                               REDACTED
9534709   BARRY BUTLER                              REDACTED




                                                                                                                                                                 Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 10 of 159
                                                                                  Exhibit B
                                                                              Master Mailing List
                                                                           Served via first class mail

 MMLID                                        NAME                       ADDRESS 1                                     ADDRESS 2                     CITY                            STATE    ZIP   COUNTRY
9534235   BARRY L BIGGS                                  8806 VERDE OAKS                                                               UNIVERSAL CITY                                TX    78148
9540251   BARRY RICHARDSON                               REDACTED
9542165   BARRY SHAWN WHEELER                            REDACTED
9534237   BARTELS PHOTOGRAPHY                            418 E ELM ST                                                                  GILLESPIE                                     IL    62033
9534238   BARTELS PHOTOGRAPHY                            PO BOX 113                                                                    GILLESPIE                                     IL    62033
9541127   BARTON STANLEY                                 REDACTED
9534248   BASIN INDUSTRY SUPPLY                          5193 EAST US 50                                                               OLNEY                                         IL    62450
9533901   BATJARGAL ALTANGEREL                           REDACTED
9534250   BATON ROUGE RADIOLOGY GROUP                    PO BOX 14530                                                                  BATON ROUGE                                   LA    70898




                                                                                                                                                              Case 20-41308
9534251   BATTERY SPECIALISTS                            800 W SPRINGFIELD RD                                                          TAYLORVILLE                                   IL    62568
9534259   BAY AREA CREDIT SERVICE                        PO BOX 467600                                                                 ATLANTA                                       GA    31146
9534260   BAY GEOPHYSICAL INC                            528 HUGHES DRIVE                                                              TRAVERSE CITY                                 MI    49696
9538318   BAYLEN E. LAMPLEY                              REDACTED
9534262   BAYMONT INN & SUITES                           1405 W HUDSON DRIVE                                                           LITCHFIELD                                    IL    62056
9534264   BAYSINGER DESIGN GROUP INC                     4501 W DEYOUNG STREET, SUITE 100B                                             MARION                                        IL    62959
9534265   BB&T EQUIPMENT FINANCE CORPORATION             PAYMENT PROCESSING                              PO BOX 896024                 CHARLOTTE                                     NC    28289
9534266   BC CONTRACTING                                 BENJAMIN T CAIN                                 13715 GREENBRIAR ROAD         CARTERVILLE                                   IL    62918
9534267   BCHS PROJECT GRADUATION FUND                   511 EAST MAIN STREET                                                          BENTON                                        IL    62812
9534268   BDI                                            1255 MONMOUTH BLVD                                                            GALESBURG                                     IL    61401
9534269   BDO USA LLP                                    PO BOX 642743                                                                 PITTSBURGH                                    PA    15264




                                                                                                                                                              Doc 268
9534281   BEAVERS, GRAHAM, AND CULVERT‐                  D.MYERS ‐ CCP                                   PO BOX 320                    TAYLORVILLE                                   IL    62568
9534282   BECKEMEYER GRADE SCHOOL                        C/O MARILYN PRANGE                              1035 SEYMOUR AVENUE           HILLSBORO                                     IL    62049
9534284   BECKER WHOLESALE MINE SUPPLY LLC               ATTN ACCOUNTS RECEIVABLE                        PO BOX 1688                   ABINGDON                                      VA    24212
9534286   BECKLEY NEWSPAPER                              801 N KANAWHA STREET, PO BOX 2398                                             BECKLEY                                       WV    25802
9534287   BECKLEY‐RALEIGH COUNTY CONVENTION              CENTER                                          200 ARMORY DRIVE              BECKLEY                                       WV    25801
9534288   BECKMAN PRODUCTION SERVICES INC                PO BOX 205794                                                                 DALLAS                                        TX    75320




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9534289   BECKY LYNN COOK                                PO BOX 354                                                                    ELIZABETHTOWN                                 IL    62931
9534292   BEELMAN LOGISTICS LLC                          PO BOX 954389                                                                 SAINT LOUIS                                   MO    63195
9534293   BEELMAN READY MIX                              ONE RACEHORSE DR                                                              EAST SAINT LOUIS                              IL    62205
9534300   BEIJING SIDEX EXHIBITION SERVICE CO            211 NORTH BROADWAY                                                            ST LOUIS                                      MO    63102
9415167   BELMONT COUNTY TREASURER                       101 WEST MAIN STREET                                                          SAINT CLAIRSVILLE                             OH    43950
9534304   BELMONT COUNTY TREASURER                       COURTHOUSE                                      101 WEST MAIN STREET          ST CLAIRSVILLE                                OH    43950




                                                                                                                                                    Pg 22 of 170
9534306   BELT TECH INDUSTRIAL INC                       PO BOX 620                                                                    WASHINGTON                                    IN    47501
9555622   BELT TECH INDUSTRIAL, INC.                     20 NW 1ST STREET, 9TH FLOOR                                                   EVANSVILLE                                    IN    47708
9555610   BELT TECH INDUSTRIAL, INC.                     NICK J. CIRIGNANO                               20 NW 1ST STREET, 9TH FLOOR   EVANSVILLE                                    IN    47708
9534307   BEN BARKER                                     110 HENRY STREET                                                              GILLESPIE                                     IL    62033
9534308   BEN BUTCHER                                    18311 GARNET ROAD                                                             CARLINVILLE                                   IL    62626
9534309   BEN FOX                                        7028 SE RENADA STREET                                                         MILWAUKIE                                     OR    97267
9534706   BENDIGO BUSKIRK                                REDACTED
9534311   BENEDICT ENTERPRISES INC                       750 LAKEVIEW DRIVE                                                            MONROE                                        OH    45050
9534312   BENEFIT PLANNERS & ASSOCIATES                  MANOR OAK TWO                                   1910 COCHRAN RD STE 605       PITTSBURGH                                    PA    15220
9534313   BENESCH FRIEDLANDER COPLAN & ARONOF            ATTN ACCOUNTING DEPT                            200 PUBLIC SQUARE #2300       CLEVELAND                                     OH    44114
9534314   BENESCH, FRIEDLANDER, COPLAN AND ARONOFF LLP   200 PUBLIC SQUARE #2300                                                       CLEVELAND                                     OH    44114
9534212   BENJAMIN BARKER                                REDACTED
9534707   BENJAMIN BUTCHER                               REDACTED
9542031   BENJAMIN C. WARD                               REDACTED
9535381   BENJAMIN COX                                   REDACTED
9535487   BENJAMIN DAILEY                                REDACTED
9537225   BENJAMIN HUNT                                  REDACTED
9534316   BENJAMIN J WYANT                               DBA B&J CONSTRUCTION                            706 NORTH LINCOLN STREET      WEST FRANKFORT                                IL    62896
9534317   BENJAMIN KUSTURIN                              617 SOUTH 7TH                                                                 GIRARD                                        IL    62640
9538289   BENJAMIN KUSTURIN                              REDACTED




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                      Page 11 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                      ADDRESS 2                                                   CITY   STATE    ZIP   COUNTRY
9534318   BENJAMIN LESIAK                          PO BOX 377                                                                   CEDAR BLUFFS                                         NE    68015
9539107   BENJAMIN MILES                           REDACTED
9540253   BENJAMIN RICHEY                          REDACTED
9541058   BENJAMIN SPANGLER                        REDACTED
9534730   BENJAMIN T. CAIN                         REDACTED
9534320   BENJAMIN WARD                            305 WEST WILSON                                                              CREAL SPRINGS                                        IL    62922
9542299   BENJAMIN WILSON                          REDACTED
9534325   BENNETT FOR SENATE                       PO BOX 1383                                                                  CHAMPAIGN                                            IL    61824
9534326   BENNY R BROWNING                         16523 NEILSON ROAD                                                           WEST FRANKFORT                                       IL    62896




                                                                                                                                                       Case 20-41308
9534327   BENNY TANNER                             8901 SAWMILL ROAD                                                            JUNCTION                                             IL    62954
9541396   BENNY TANNER                             REDACTED
9534330   BENTON CONSOLIDATED HIGH SCHOOL          511 EAST MAIN STREET                                                         BENTON                                               IL    62812
9534331   BENTON AREA TEAM SPORTS                  C/O BOB PANKEY                                   610 NORTH BUCHANAN STREET   BENTON                                               IL    62812
9534332   BENTON CIVIC CENTER                      414 W HUDELSON STREET                                                        BENTON                                               IL    62812
9534333   BENTON CUB SCOUT PACK 28                 404 N. STOTLAR STREET                                                        BENTON                                               IL    62812
9534334   BENTON FIRE DEPARTMENT                   107 N MAPLE STREET                                                           BENTON                                               IL    62812
9534335   BENTON LIBRARY DISTRICT                  C/O EDWINA WARNER                                PO BOX 548                  BENTON                                               IL    62812
9534336   BENTON PARK DISTRICT                     1403 SOUTH MAIN                                                              BENTON                                               IL    62812
9534337   BENTON RANGERS BASEBALL                  511 E MAIN ST                                                                BENTON                                               IL    62812
9534338   BENTON WEST CITY AREA                    CHAMBER OF COMMERCE                              211 N MAIN STREET           BENTON                                               IL    62812




                                                                                                                                                       Doc 268
9534339   BENTON WEST CITY AREA                    CHAMBER OF COMMERCE                              PO BOX 574                  BENTON                                               IL    62812
9539341   BERNARD MURPHY                           REDACTED
9540637   BERNARD RAY SCHMITT                      REDACTED
9534341   BERNARDIN LOCHMUELLER & ASSOC INC        6200 VOGEL RD                                                                EVANSVILLE                                           IN    47715
9534342   BERNICE SMITH                            681 EAST ACTON AVE                                                           WOOD RIVER                                           IL    62095
9534343   BERTHOLD TECHNOLOGIES USA LLC            99 MIDWAY LANE                                                               OAK RIDGE                                            TN    37830




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9534344   BESSANN T STAWIZYNSKI                    4401 ELLENWOOD AVENUE                                                        ST LOUIS                                             MO    63116
9534345   BEST KEPT LAWNS                          14939 RANZ RD                                                                AVISTON                                              IL    62216
9534346   BETH ANN BENNS                           1330 WHISPER WAY                                                             BENTON                                               IL    62812
9534347   BETH CHILDERS                            1205 NE BIRCHWOOD DRIVE                                                      LEES SUMMIT                                          MO    64086
9540209   BETH RHODES                              REDACTED
9534348   BETSY ANN GEDDIS                         7709 LOVAIN DRIVE                                                            CORPUS CHRISTI                                       TX    78414




                                                                                                                                             Pg 23 of 170
9534349   BETSY BREWER AS TRUSTEE                  OF THE HELEN M ROSS REVOCABLE                    106 NORTH ROD LANE          CARBONDALE                                           IL    62901
9534350   BETSY DAWN SCOTT                         15282 E TIMBERLAKE AVENUE                                                    EFFINGHAM                                            IL    62401
9534351   BETTY A WOOD                             2737 GOLD RUSH LANE                                                          CARROLLTON                                           TX    75007
9534352   BETTY ARAUJO                             406 SW 40TH TERRACE                                                          GAINSVILLE                                           FL    32607
9534353   BETTY DAVIS‐NELSON                       402 EAST JACKSON STREET                                                      MARION                                               IL    62959
9534354   BETTY JEAN MARKUM                        2503 CRESTVIEW                                                               BETTENDORF                                           IA    52722
9534355   BETTY JUNE MCCLARREN                     15511 #9 BLACKTOP ROAD                                                       WEST FRANKFORT                                       IL    62896
9534356   BETTY MCFARLIN                           7150 IL RTE 127                                                              HILLS                                                IL    62049
9534357   BETTY N PAYNE                            10588 BUNNY HOP ROAD                                                         BENTON                                               IL    62812
9540479   BETTY RUEGER                             REDACTED
9534359   BEVERIDGE & DIAMOND PC                   1350 I STREET NW, SUITE 700                                                  WASHINGTON                                           DC    20005
9535768   BEVERLY DILLARD                          REDACTED
9537897   BEVERLY JONES                            REDACTED
9534361   BEVERLY VELASCO                          5256 DIVISION STREET                                                         BENTON                                               IL    62812
9534363   BGC ENVIRONMENTAL BROKERAGE SERVICE      199 WATER STREET 19TH FLOOR                                                  NEW YORK                                             NY    10038
9534364   BHARAT PATEL MD SC                       PO BOX 191                                                                   METROPOLIS                                           IL    62960
9534365   BICKETT CONSTRUCTION                     DBA BICKETT FARM TILLING                         103 EAST NORTH STREET       RIDGWAY                                              IL    62979
9534369   BIFEC                                    600 SOUTH 2ND STREET, SUITE 101                                              SPRINGFIELD                                          IL    62701
9534370   BIG BROTHERS BIG SISTERS                 928 S SPRING STREET                                                          SPRINGFIELD                                          IL    62704
9534371   BIG BUCK CONSTRUCTION INC                910 BAUMAN LANE                                                              HARRISBURG                                           IL    62946




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 12 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                    ADDRESS 1                                    ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9534372   BIG DOG RANCH RESCUE                      C/O KRISTEN COWLING                            111 SUNSET COVE LANE      PALM BEACH GARDENS                            FL      33418
9534373   BIG RIVERS ELECTRIC CORPORATION           201 THIRD STREET                                                         HENDERSON                                     KY      42420
9534374   BIG S TRANSPORTS INC                      PO BOX 310                                                               DUQUOIN                                       IL      62832
9534375   BIGGE EXCAVATING                          PO BOX 18215                                                             EVANSVILLE                                    IN      47719
9534376   BIGGS AUTO ELECTRIC                       RT 45 SO                                       805 S COMMERCIAL          HARRISBURG                                    IL      62946
9534377   BILL HARPOLE                              PO BOX 86                                                                HILLSBORO                                     IL      62049
9534378   BILL LINK                                 14300 BRUSHY MOUND ROUND                                                 CARLINVILLE                                   IL      62626
9534379   BILL LYONS CAR COMPANY                    DBA HOSMER TOYOTA                              3851 4TH STREET SW        MASON CITY                                    IA      50401
9534380   BILL MILLER EQUIPMENT SALES INC           PO BOX 112                                                               ECKHART                                       MD      21528




                                                                                                                                                    Case 20-41308
9534381   BILL RANGER&SONS EXCAVATING               10763 IL RTE 4                                                           GILLESPIE                                     IL      62033
9534382   BILL T GAYER                              7802 PARRISH CIRCLE                                                      WEST FRANKFORT                                IL      62896
9538203   BILLIE L. KILLAM                          REDACTED
9534384   BILL'S MACHINE & POWER TRANSMISSION INC   4678 WEINMANN DRIVE, SUITE B                                             OLNEY                                         IL      62450
9535363   BILLY COSTELLO                            REDACTED
9538685   BILLY D. MALONE                           REDACTED
9534385   BILLY DERKSEN                             677 CO ROAD 1350 N                                                       WAYNE CITY                                    IL      62895
9534386   BILLY E WALKER                            A‐I‐F FOR BEATRICE THOMPSON                    1319 EAST LOUISIANA ST    EVANSVILLE                                    IN      47711
9534387   BILLY G MALONE                            & MICHELLE MALONE                              16277 MALONE ROAD         THOMPSONVILLE                                 IL      62890
9536835   BILLY GUYOT                               REDACTED
9533790   BILLY J. AGIN                             REDACTED




                                                                                                                                                    Doc 268
9537599   BILLY J. JARVIS                           REDACTED
9534389   BILLY KATAVA                              800 SPRING STREET                                                        GILLESPIE                                     IL      62033
9538061   BILLY KATAVA                              REDACTED
9538164   BILLY KERLEY                              REDACTED
9538239   BILLY KLUMP                               REDACTED
9534390   BILLY LEE                                 1408 SOUTH POPE STREET, APT B                                            BENTON                                        IL      62812




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9534391   BILLY MALONE                              & ANITA MALONE                                 16169 MALONE ROAD         THOMPSONVILLE                                 IL      62890
9538684   BILLY MALONE                              REDACTED
9534392   BILLY RAY HODGES                          S. DOUGLAS HWY, LOT 20                                                   GILLETTE                                      WY      82718
9541418   BILLY TAYLOR                              REDACTED
9534393   BILLY WARD INSPECTION                     & HARDBANDING LLC                              628 COUNTY ROAD 1875 N    ENFIELD                                       IL      62835
9534394   BILLY WARD SERVICES                       628 CO. RD 1875 N.                                                       ENFIELD                                       IL      62835




                                                                                                                                          Pg 24 of 170
9534395   BINDING SOLUTIONS INC                     5444 HIGHLAND PARK DRIVE                                                 ST LOUIS                                      MO      63110
9534396   BINGHAM DRILLING COMPANY INC              735 STATE ROUTE 3305                                                     EDDYVILLE                                     KY      42038
9534398   BINGHAM GREENEBAUM DOLL LLP               3913 SOLUTIONS CENTER                                                    CHICAGO                                       IL      60677
9534399   BIRCHMONT TRANSPORT                       317 WASHINGTON STREET                                                    BIRDSBORO                                     PA      19508
9534401   BIRKEL ELECTRIC                           652 TRADE CENTER BLVD                                                    CHESTERFIELD                                  MO      63005
9534402   BIRTLEY INDUSTRIAL EQUIPMENT CORP         ATTN LOCKBOX SERVICE                           2333 INNOVATION DRIVE     LEXINGTON                                     KY      40511
9534404   BISS FOR STATE SENATE                     PO BOX 7026                                                              EVANSTON                                      IL      60204
9534405   BI‐STATE COMPRESSOR INC                   1571 FENPARK DRIVE                                                       FENTON                                        MO      63026
9534406   BITTLE LAW FIRM; CASE #16‐SC‐166          317 EAST POPLAR, SUITE D                                                 HARRISBURG                                    IL      62946
9534407   BITTLE LAW FIRM; CASE #17‐SC‐74           317 EAST POPLAR, SUITE D                                                 HARRISBURG                                    IL      62946
9534409   BITZER & ASSOCIATION REALTORS             615 W MAIN                                                               SHELBYVILLE                                   IL      62565
9534413   BLACK BALLARD MCDONALD PC                 108 S NINTH STREET                                                       MT VERNON                                     IL      62864
9534414   BLACK BALLARD MCDONALD PC                 PO BOX 4007                                                              MT VERNON                                     IL      62864
9534415   BLACK DIAMOND AVIATION                    2405 BLACK DIAMOND DRIVE                                                 MARION                                        IL      62959
9534416   BLACK DIAMOND EARTHMOVERS INC             803 9TH ST                                                               PAWNEE                                        IL      62558
9534417   BLACK DIAMOND HARLEY‐DAVIDSON             2400 WILLIAMSON COUNTY PARKWAY                                           MARION                                        IL      62959
9534418   BLACK EQUIPMENT COMPANY INC               PO BOX 5286                                                              EVANSVILLE                                    IN      47716
9534419   BLACK ROCK MINING CONSULTANTS LLC         5386 BIG TYLER ROAD                                                      CHARLESTON                                    WV      25313
9534421   BLACKBURN COLLEGE                         700 COLLEGE AVENUE                                                       CARLINVILLE                                   IL      62626
9539429   BLAIN NEILSON                             REDACTED




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 13 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                   ADDRESS 2                                                     CITY   STATE    ZIP   COUNTRY
9534422   BLAINE R DUTY                              & GWENDA S DUTY                                12521 SARAVILLE ROAD           MARION                                              IL    62959
9537836   BLAKE N. JOHNSON                           REDACTED
9540121   BLAKE REAMY                                REDACTED
9534430   BLANKENSHIP CONSTRUCTION COMPANY           1824 IL ROUTE 140                                                             MULBERRY GROVE                                      IL    62262
9534431   BLANKENSHIP TRUCKING CO                    1910 SNOW CEMETERY AVENUE                                                     MULBERRY GROVE                                      IL    62262
9534433   BLEYER & BLEYER                            601 W JACKSON ST                                                              MARION                                              IL    62959
9534434   BLITT & GAINES PC                          RE: CASE # 10‐LM‐67                            661 GLENN AVENUE               WHEELING                                            IL    60090
9534435   BLITT & GAINES, P.C.                       CASE 16 SC 124, R. FUQUA                       661 GLENN AVENUE               WHEELING                                            IL    60090
9534436   BLITT & GAINES, PC.,                       DOCKETT 10 SC 337                              661 GLENN AVENUE               WHEELING                                            IL    60090




                                                                                                                                                         Case 20-41308
9534437   BLITZ 12U SOFTBALL                         708 E MAIN STREET                                                             WEST FRANKFORT                                      IL    62896
9534439   BLOOMBERG FINANCE LP                       PO BOX 416604                                                                 BOSTON                                              MA    02241
9534440   BLOOME WATER                               1345 NORTH BROAD STREET                                                       CARLINVILLE                                         IL    62626
9534441   BLUE MOUNTAIN INC                          10125 MASON DIXON HIGHWAY                                                     BURTON                                              WV    26562
9534442   BLUE RIBBON COURIER INC                    PO BOX 4128                                                                   EVANSVILLE                                          IN    47724
9534443   BLUE RIBBON INC                            15605 MCCUTCHAN ROAD                                                          EVANSVILLE                                          IN    47725
9534444   BLUE RIDGE SERVICES LLC                    PO BOX 1675                                                                   ASHLAND                                             VA    23005
9534445   BLUE RIDGE TRACTOR LLC                     6923 MINE 5 ROAD                                                              BENTON                                              IL    62812
9534446   BLUE SKY VINEYARD                          3150 SOUTH ROCKY COMFORT ROAD                                                 MAKANDA                                             IL    62958
9534447   BLUEGRASS INDUSTRIAL MINERALS LLC          1840 OAK ROAD                                                                 LEWISPORT                                           KY    42351
9534448   BLUFF CITY MINERALS LLC                    2706 SOLUTION CENTER                                                          CHICAGO                                             IL    60677




                                                                                                                                                         Doc 268
9534453   BMT PRODUCTS                               160 ENTERPRISE DRIVE                                                          MADISONVILLE                                        KY    42431
9534454   BNSF RAILWAY COMPANY                       3110 SOLUTIONS CENTER                                                         CHICAGO                                             IL    60677
9534456   BOB BARRY                                  515 S DYE                                                                     VIRDEN                                              IL    62690
9534457   BOB BROCKLAND PONTIAC GMC INC              1699 PONTIAC DRIVE                                                            CAHOKIA                                             IL    62206
9534459   BOB G KEARNEY                              CHAPTER 13 TRUSTEE                             PO BOX 2199                    MEMPHIS                                             TN    38101
9534460   BOB G KEARNEY/CHAPTER 13 TRUSTEE           CASE # BK13‐40241‐LKG                          PO BOX 2199                    MEMPHIS                                             TN    38101




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9534461   BOB G KEARNEY‐TRUSTEE                      PO BOX 2199                                                                   MEMPHIS                                             TN    38101
9534462   BOB LAMB CO INC                            516 MAIN ST                                                                   GREENFIELD                                          IL    62044
9534463   BOB PRICE MEMORIAL SCHOLARSHIP             C/O GINGER BARNES                              7077 IL ROUTE 16               HILLSBORO                                           IL    62049
9534464   BOB REYNOLDS                               14358 NORTH 6TH AVENUE                                                        COFFEEN                                             IL    62017
9534465   BOB STOTLAR BUILDING CENTER                510 WEST MAIN STREET                                                          MARION                                              IL    62959
9534466   BOBBI OXFORD‐CLERK OF THE CIRCUIT C        HAMILTON COUNTY COURTHOUSE                                                    MC LEANSBORO                                        IL    62859




                                                                                                                                               Pg 25 of 170
9536934   BOBBY HARRISON                             REDACTED
9536922   BOBBY L. HARRIS                            REDACTED
9541262   BOBBY STRADER                              REDACTED
9534468   BOBCAT OF SPRINGFIELD                      4475 CAMP BUTLER RD                                                           SPRINGFIELD                                         IL    62707
9534471   BODINE ELECTRIC                            1845 N 22ND ST                                                                DECATUR                                             IL    62525
9534472   BODINE SERVICES OF DECATUR INC             5350 E FIREHOUSE ROAD                                                         DECATUR                                             IL    62521
9534473   BODINE SERVICES OF EVANSVILLE LLC          5350 E FIREHOUSE ROAD                                                         DECATUR                                             IL    62521
9534474   BODYGARD LLC                               253 LINCOLN DRIVE                                                             SHINNSTON                                           WV    26431
9534476   BOENTE AND KRAVANYA DENTISTRY              204 OAKLAND AVENUE                                                            CARLINVILLE                                         IL    62626
9534478   BOLAND MARINE & INDUSTRIAL, LLC            1000 TCHOUPITOULAS STREET                                                     NEW ORLEANS                                         LA    70153
9534479   BOLAND MARINE & INDUSTRIAL, LLC            PO BOX 53287                                                                  NEW ORLEANS                                         LA    70153
9534480   BOLIN ENTERPRISES INC                      506 NE 15TH STREET                                                            CASEY                                               IL    62420
9534481   BOLLMEIER CRANE & LIFT INC                 508 HICKORY LN                                                                MARISSA                                             IL    62257
9534483   BOMGAR CORPORATION                         PO BOX 936189                                                                 ATLANTA                                             GA    31193
9534485   BOND COUNTY                                203 W COLLEGE                                                                 GREENVILLE                                          IL    62246
9534486   BOND COUNTY CLERK&RECORDER                 203 W COLLEGE AVENUE #3                                                       GREENVILLE                                          IL    62246
9534487   BOND COUNTY FARM BUREAU                    925 EAST HARRIS AVENUE                                                        GREENVILLE                                          IL    62246
9534488   BOND COUNTY TREASURER                      203 W COLLEGE AVE                                                             GREENVILLE                                          IL    62246
9534489   BONDURANT PLUMBING                         DANE BONDURANT                                 204 SMITH STREET, PO BOX 553   HILLSBORO                                           IL    62049
9534492   BONNIE C KROIS                             43 TOWER PLACE                                                                YONKERS                                             NY    10703




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 14 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                   ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9536527   BONNIE FROST                                REDACTED
9534494   BONNIE J GUETTINGER                         314 HAINES AVENUE                                                       FAIRBANKS                                            AK      99701
9534495   BONNIE M BLANCHARD                          41599 ALDER CREEK RD                                                    FOSSIL                                               OR      97830
9534496   BOOKCLIFF SALES INC                         42 S CARBON AVENUE, PO BOX 1010                                         PRICE                                                UT      84501
9534497   BOOTH & CO                                  C/O MATT LIPUMA                               50 SOUTH LASALLE STREET   CHICAGO                                              IL      60603
9534499   BOROWIAKS IGA                               914 W MAIN                                                              MARION                                               IL      62959
9534500   BOSCH REXROTH CORPORATION                   33920 TREASURY CENTER                                                   CHICAGO                                              IL      60694
9534501   BOTANICALS UNLIMITED INC                    2070 EXCHANGE DRIVE                                                     ST CHARLES                                           MO      63303
9534504   BOUSE REAL ESTATE APPRAISAL                 201 WALNUT STREET                                                       ENERGY                                               IL      62933




                                                                                                                                                     Case 20-41308
9534511   BOYD ANDERSON                               12418 POORDO ROAD                                                       PITTSBURG                                            IL      62974
9534513   BP                                          PO BOX 70887                                                            CHARLOTTE                                            NC      28272
9534514   BRABAZON PUMPE CO., LTD; DBA                BRABAZON PUMP, COMPRESSOR, VACUUM             2484 CENTURY ROAD         GREEN BAY                                            WI      54303
9534517   BRAD KEEN                                   KEEN WELL DRILLING                            1100 SOUTH MAPLE          CARTERVILLE                                          IL      62918
9534518   BRAD MARKS                                  16767 LIBERY SCHOOL ROAD                                                MARION                                               IL      62959
9538768   BRAD MARKS                                  REDACTED
9534519   BRAD ODOM                                   9945 SAM PYLE BRIDGE ROAD                                               BENTON                                               IL      62812
9534520   BRAD YOUNG                                  13130 N 7TH AVENUE                                                      HILLSBORO                                            IL      62049
9536713   BRADEN M. GLENN                             REDACTED
9534521   BRADFORD SUPPLY COMPANY                     PO BOX 246                                                              ROBINSON                                             IL      62454
9540473   BRADIE RUBENACKER                           REDACTED




                                                                                                                                                     Doc 268
9534522   BRADLEY A MITCHELL                          511 SANDBURG ROAD                                                       WEST FRANKFORT                                       IL      62896
9537153   BRADLEY B. HOPKINS                          REDACTED
9534523   BRADLEY COLEMAN                             419 AYLESFORD PLACE, APT. # 3                                           LEXINGTON                                            KY      40508
9534524   BRADLEY D WILLS                             DBA WILLS APPRAISAL SERVICE                   504 CLEARVIEW PLACE       BENTON                                               IL      62812
9540953   BRADLEY D. SMITH                            REDACTED
9538917   BRADLEY MCDUFFEE                            REDACTED




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9534525   BRADLEY N LIBBY                             230 EAST REDWING LANE                                                   HUACHUCA CITY                                        AZ      85616
9539675   BRADLEY PARRISH                             REDACTED
9539712   BRADLEY PATTON                              REDACTED
9539714   BRADLEY PAUL                                REDACTED
9541165   BRADLEY STAUB                               REDACTED
9541752   BRADLEY TURNER                              REDACTED




                                                                                                                                           Pg 26 of 170
9534527   BRADY FOR SENATE INC                        PO BOX 5314                                                             BLOOMINGTON                                          IL      61702
9537223   BRADY HUNT                                  REDACTED
9538604   BRADY L. LYNCH                              REDACTED
9534528   BRADY NIELSON                               1212 STONINGTON ROAD                                                    HERRIN                                               IL      62948
9539472   BRADY NIELSON                               REDACTED
9534529   BRAKE SUPPLY COMPANY INC                    4280 PAYSPHERE CIRCLE                                                   CHICAGO                                              IL      60674
9534532   BRANDEIS MACHINERY & SUPPLY CO              1801 WATTERSON TRAIL                                                    CAROL STREAM                                         IL      60122
9534533   BRANDI LYNN SAUERHAGE                       10005 WINEMILLER ROAD                                                   MACEDONIA                                            IL      62860
9542274   BRANDON A. WILLIS                           REDACTED
9533827   BRANDON ALBRIGHT                            REDACTED
9534535   BRANDON BELT                                100 BARRETT LANE                                                        HARRISBURG                                           IL      62946
9534411   BRANDON BLACK                               REDACTED
9535384   BRANDON C. CRADDOCK                         REDACTED
9534536   BRANDON CHASE SMITH                         16383 DWINA ROAD                                                        MARION                                               IL      62959
9535179   BRANDON CLEMENTS                            REDACTED
9542241   BRANDON D. WILLIAMS                         REDACTED
9540619   BRANDON DALE SAVAGE                         REDACTED
9540151   BRANDON E. REINER                           REDACTED
9534538   BRANDON HOOVER                              21089 FANCY FARM ROAD                                                   THOMPSONVILLE                                        IL      62690
9534272   BRANDON J. BEARDEN                          REDACTED




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 15 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9540136   BRANDON J. REED                             REDACTED
9537851   BRANDON JOHNSON                             REDACTED
9538249   BRANDON KNULL                               REDACTED
9538802   BRANDON L. MARVEL                           REDACTED
9539243   BRANDON L. MOODY                            REDACTED
9538436   BRANDON LESTER                              REDACTED
9534539   BRANDON LEWEY                               26 BIRCHWOOD ROAD                                                           LITCHFIELD                                           IL      62056
9538444   BRANDON LEWEY                               REDACTED
9538614   BRANDON LYONS                               REDACTED




                                                                                                                                                         Case 20-41308
9537214   BRANDON M. HUMM                             REDACTED
9538835   BRANDON MASON                               REDACTED
9539337   BRANDON MURPHY                              REDACTED
9538227   BRANDON P. KIRK                             REDACTED
9534541   BRANDON PHELPS FOR STATE                    REPRESENTATIVE                                   PO BOX 401                 HARRISBURG                                           IL      62946
9539925   BRANDON PRAY                                REDACTED
9534542   BRANDON R HILL                              922 N CHESTNUT STREET                                                       CORTEZ                                               CO      81321
9534543   BRANDON S HAGERMAN                          240 GOTHE                                                                   COLLINSVILLE                                         IL      62234
9536852   BRANDON S. HAGERMAN                         REDACTED
9534544   BRANDON SAVAGE                              108 WEST BROADWAY                                                           MCLEANSBORO                                          IL      62859
9540970   BRANDON SMITH                               REDACTED




                                                                                                                                                         Doc 268
9541380   BRANDON TACKETT                             REDACTED
9534546   BRANDON TRIPLETT                            116 TETER HEIGHTS ROAD                                                      BUCKHANNON                                           WV      26201
9534552   BRATTON ENGINEERING AND                     TECHNICAL ASSOCIATES LLC                         PO BOX 10413               BLACKSBURG                                           VA      24062
9534556   BRE INC                                     798 AKIN ROAD                                                               MACEDONIA                                            IL      62860
9534559   BRENDA DORA SPENCER                         1611 KILTARTIN DRIVE                                                        DALLAS                                               TX      75227
9534560   BRENDA F HAYES                              2807 COLLEGE STREET                                                         MT VERNON                                            IL      62864




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9534561   BRENDA FLEMING                              15360 DWINA ROAD                                                            PITTSBURG                                            IL      62974
9534562   BRENDA J BOWMAN                             211 S HANCOCK STREET                                                        MCLEANSBORO                                          IL      62859
9534563   BRENDA K FARRIS                             16135 MANSION ST                                                            FOLEY                                                AL      36535
9534564   BRENDA K SMITH                              696 W ROY PARKER RD                                                         OZARK                                                AL      36361
9534565   BRENDA L PIKE                               22139 MOCABY ROAD                                                           THOMPSONVILLE                                        IL      62890
9536965   BRENNAN HAYES                               REDACTED




                                                                                                                                               Pg 27 of 170
9534566   BRENNTAG MID‐SOUTH INC                      3796 RELIABLE PARKWAY                                                       CHICAGO                                              IL      60686
9541270   BRENT A. STRATTON                           REDACTED
9534567   BRENT R SMITH EXCAVATING LLC                PO BOX 86                                                                   CROSSVILLE                                           IL      62827
9540976   BRENT SMITH                                 REDACTED
9541875   BRENT VANFOSSAN                             REDACTED
9542240   BRENT WILLIAMS                              REDACTED
9539330   BRENTON MUMFORD                             REDACTED
9534571   BRET D WEBB                                 979 STATE ROUTE 14                                                          MACEDONIA                                            IL      62860
9534572   BRET D. & MICHELLE E. WEBB                  REDACTED
9534574   BRETT A WALKER                              621 N CHENEY                                                                TAYLORVILLE                                          IL      62568
9541995   BRETT A. WALKER                             REDACTED
9539328   BRETT L. MULVANEY                           REDACTED
9540955   BRETT M. SMITH                              REDACTED
9538943   BRETT MCREAKEN                              REDACTED
9534575   BRETT SMITH                                 924 COUNTRYSIDE                                                             CARLSBAD                                             NM      88220
9534576   BRETT W BERGER INC                          PO BOX 94                                                                   ALBION                                               IL      62806
9534114   BRIAN AUSTIN                                REDACTED
9534578   BRIAN BEARDEN                               242 E STODDARD AVENUE                                                       VIRDEN                                               IL      62690
9534579   BRIAN BEARDEN                               7059 LAKE CREEK ROAD                                                        WEST FRANKFORT                                       IL      62896
9534455   BRIAN BOATNER                               REDACTED




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 16 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                               ADDRESS 2                                                     CITY   STATE    ZIP   COUNTRY
9534580   BRIAN BOUILLON                              19850 TIMBERED ESTATES LANE                                             CARLINVILLE                                          IL    62626
9534581   BRIAN BRANSON                               19928 S STANDARD CITY ROAD                                              CARLINVILLE                                          IL    62626
9534614   BRIAN BROOKS                                REDACTED
9534583   BRIAN BROWN                                 12177 NORTH ROAD                                                        HILLSBORO                                            IL    62049
9534625   BRIAN BROWN                                 REDACTED
9534584   BRIAN C BROWN                               1811 WOLFF DRIVE                                                        MARION                                               IL    62959
9534727   BRIAN CAGLE                                 REDACTED
9534804   BRIAN CARPENTER                             REDACTED
9535332   BRIAN COOK                                  REDACTED




                                                                                                                                                     Case 20-41308
9534586   BRIAN D MILLER                              812 COTTONWOOD LANE                                                     CARTERVILLE                                          IL    62918
9534587   BRIAN D SULLIVAN                            7 NEW TOWN LANE                                                         CHARLESTON                                           SC    29407
9541878   BRIAN D. VARBLE                             REDACTED
9535930   BRIAN DUTY                                  REDACTED
9536000   BRIAN EDWARDS                               REDACTED
9536350   BRIAN FOX                                   REDACTED
9536561   BRIAN GALL                                  REDACTED
9536686   BRIAN GIBBS                                 REDACTED
9537046   BRIAN HERRELL                               REDACTED
9537204   BRIAN HUFFSTUTLER                           REDACTED
9534340   BRIAN J. BERKEL                             REDACTED




                                                                                                                                                     Doc 268
9534590   BRIAN K CUTSINGER                           AND JENA K CUTSINGER                      14908 DILLINGHAM ROAD         THOMPSONVILLE                                        IL    62890
9538226   BRIAN KIRCHNER                              REDACTED
9540261   BRIAN L. RICKE                              REDACTED
9538327   BRIAN LANGE                                 REDACTED
9534591   BRIAN MAGSIG                                AND CONNIE MAGSIG                         ROUTE 1 BOX 148               MACEDONIA                                            IL    62860
9539109   BRIAN MILLBURG                              REDACTED




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9539211   BRIAN MONK                                  REDACTED
9534593   BRIAN MOORE                                 120 HOWARD COURT                                                        FAIRFIELD BAY                                        AR    72088
9539267   BRIAN MORENZ                                REDACTED
9539268   BRIAN MORGAN                                REDACTED
9539481   BRIAN NOBLES                                REDACTED
9539613   BRIAN OSBORN                                REDACTED




                                                                                                                                           Pg 28 of 170
9539901   BRIAN POTTER                                REDACTED
9534594   BRIAN RICKE                                 16 JAKES LANE                                                           COFFEEN                                              IL    62017
9534595   BRIAN S. & CONNIE J. MAGSIG                 REDACTED
9541295   BRIAN SULLIVAN                              REDACTED
9541749   BRIAN T. TURNER                             REDACTED
9542029   BRIAN WARD                                  REDACTED
9540624   BRICE W. SCHAFER                            REDACTED
9534596   BRICKSTREET INSURANCE COMPANY               PO BOX 11285                                                            CHARLESTON                                           WV    25339
9534598   BRIDGETT RAY                                1011 W BROADWAY                                                         JOHNSTON CITY                                        IL    62951
9534599   BRIDGETT'S FLOWERS                          1011 W BROADWAY                                                         JOHNSTON CITY                                        IL    62951
9534600   BRIGHAM ANESTHESIA SOUTH LLC                35 ALBANY ROAD, SUITE C                                                 CARBONDALE                                           IL    62903
9534602   BRIGHT START COLLEGE SAVINGS                FBO ETHEN TRAVELSTEAD                     101 SOUTH HANLEY, SUITE 600   CLAYTON                                              MO    63105
9534601   BRIGHT START COLLEGE SAVINGS                FBO TAYLOR TRAVELSTEAD                    101 SOUTH HANLEY, SUITE 600   CLAYTON                                              MO    63105
9534604   BRINSON VENABLE                             COUNTY COLLECTOR                          407 N MONROE, SUITE 104       MARION                                               IL    62959
9534605   BRISTOL BROADCASTING CO INC                 PO BOX 871                                                              CHARLESTON                                           WV    25323
9534606   BRIT US                                     RT SPECIALTY LLC 500 W MONROE ST, 30TH FL                               CHICAGO                                              IL    60661
9534607   BRITTON'S LAWN SERVICE                      16869 MINE 25 ROAD                                                      WEST FRANKFORT                                       IL    62896
9534608   BROADHEAD OUTFITTES LLC                     12970 WINEMILLER ROAD                                                   MACEDONIA                                            IL    62860
9534609   BROADRIDGE ICS INC                          PO BOX 416423                                                           BOSTON                                               MA    02241
9534611   BROCK BENNETT                               107 MILL ST                                                             BENTON                                               IL    62812




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 17 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                    NAME                   ADDRESS 1                                       ADDRESS 2               CITY                              STATE    ZIP   COUNTRY
9534612   BROCK D HARRIS                         17784 STATE HIGHWAY 149                                                     WEST FRANKFORT                                IL    62892
9539707   BROCK PATTERSON                        REDACTED
9534321   BROCK W. BENNETT                       REDACTED
9534745   BROOKS CAMPBELL                        REDACTED
9534617   BROOKVILLE EQUIPMENT CORP              PO BOX 645781                                                               PITTSBURGH                                    PA    15264
9534628   BROWN & ROBERTS INC                    1 WESTRIDGE ROAD                                                            HARRISBURG                                    IL    62946
9534632   BROZELCO INC                           229 DUNAVANT DR                                                             ROCKFORD                                      TN    37853
9534635   BRUCE A TROUTMAN                       WILLIAMSON COUNTY TREASURER                      200 WEST JEFFERSON         MARION                                        IL    62959
9537843   BRUCE A. JOHNSON                       REDACTED




                                                                                                                                                    Case 20-41308
9534636   BRUCE ALLEN                            104 SUNDIAL COURT                                                           PORT SAINT JOE                                FL    32456
9534637   BRUCE BASHTON                          4755 FLANDERS COURT                                                         PLAINFIELD                                    IL    60586
9534510   BRUCE BOYD                             REDACTED
9534638   BRUCE E ALLEN                          3909 NOTTINGHAM LOOP                                                        THE VILLAGES                                  FL    32163
9534639   BRUCE E WILLIS                         660 NORTH 3RD STREET                                                        CARBON HILL                                   IL    60416
9534640   BRUCE ECKERSON                         1848 DEVONDALE CIRCLE                                                       CHARLESTON                                    WV    25314
9534641   BRUCE HARRIS AND ASSOCIATES INC        21 N RIVER STREET                                                           BATAVIA                                       IL    60510
9537158   BRUCE HORMAN                           REDACTED
9534643   BRUCE JOHNSON                          11525 N THOMPSONVILLE ROAD                                                  MACEDONIA                                     IL    62860
9538894   BRUCE MCCALEB                          REDACTED
9539340   BRUCE MURPHY                           REDACTED




                                                                                                                                                    Doc 268
9534644   BRUCE RANDALL LOVELESS                 321 OAKBROOK DR                                                             CARLINVILLE                                   IL    62626
9534645   BRUCE RAUNER TRANSITION COMMITTEE I    C/O BARRET KEDZIOR                               PO BOX 11363               CHICAGO                                       IL    60611
9534649   BRUNTON LAW OFFICES PC                 819 VANDALIA                                                                COLLINSVILLE                                  IL    62234
9534650   BRUSHY MOUND TOWNSHIP                  PO BOX 182                                                                  CARLINVILLE                                   IL    62626
9534651   BRYAN CASAD                            108 RICHARDSON STREET, PO BOX 984                                           KINCAID                                       IL    62540
9534827   BRYAN CASAD                            REDACTED




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9534652   BRYAN CAVE LLP                         PO BOX 503089                                                               ST LOUIS                                      MO    63150
9534653   BRYAN CHRISTOPHER JURGENS              9330 NORTH CORN ROAD                                                        MACEDONIA                                     IL    62860
9535438   BRYAN CULKIN                           REDACTED
9539266   BRYAN E. MOREHEAD                      REDACTED
9541552   BRYAN E. THOMAS                        REDACTED
9534654   BRYAN GREENEY                          1300 BARHAM STREET                                                          JOHNSTON CITY                                 IL    62951




                                                                                                                                          Pg 29 of 170
9534655   BRYAN HALL                             1034 MARSHALL STREET                                                        HILLSBORO                                     IL    62049
9536860   BRYAN HALL                             REDACTED
9536964   BRYAN HAYES                            REDACTED
9534656   BRYAN K HILL                           AND SHERRI L HILL                                14881 ALLEGHANY ROAD       THOMPSONVILLE                                 IL    62890
9538044   BRYAN KARCHER                          REDACTED
9539873   BRYAN POLCZYNSKI                       REDACTED
9541281   BRYAN S. STROUD                        REDACTED
9540977   BRYAN SMITH                            REDACTED
9541057   BRYAN SPAIN                            REDACTED
9534657   BRYAN STROUD                           407 NORTH VICTOR STREET                                                     CHRISTOPHER                                   IL    62822
9536776   BRYAN T. GREENEY                       REDACTED
9534658   BRYAN THOMAS                           1706 E BARBER ROAD                                                          SHERMAN                                       IL    62684
9534661   BRYANT CONSTRUCTION COMPANY INC        370 BRYANT ROAD                                                             HARRISBURG                                    IL    62946
9535994   BRYANT D. EDMONDS                      REDACTED
9536706   BRYCE GLASCO                           REDACTED
9537245   BRYCE HUTCHISON                        REDACTED
9537894   BRYCE JONES                            REDACTED
9534663   BRYCE W KEARNEY                        23712 STATE HIGHWAY 14                                                      MACEDONIA                                     IL    62860
9541195   BRYON STEPHENS                         REDACTED
9534665   BRYSON SHEPARD                         2670 ROSE OF SHARON ROAD                                                    GALATIA                                       IL    62935




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 18 of 159
                                                                                        Exhibit B
                                                                                    Master Mailing List
                                                                                 Served via first class mail

 MMLID                                       NAME                              ADDRESS 1                                     ADDRESS 2                 CITY                            STATE      ZIP     COUNTRY
9534667   BUCHANAN INGERSOLL & ROONEY PC                       ONE OXFORD CENTRE                               301 GRANT ST 20TH FLOOR   PITTSBURGH                                    PA      15219
9534669   BUCHANAN PUMP SERVICE                                PO BOX 827                                                                POUND                                         VA      24279
9534671   BUCK'S CRANE SERVICE, INC.                           2120 N. CULLEN AVENUE                                                     EVANSVILLE                                    IN      47715
9534672   BUDGET CONFERENCING INC.                             PO BOX 405801                                                             ATLANTA                                       GA      30384
9534673   BUDMARK OIL COMPANY INC                              106 EAST OAK STREET                                                       WEST FRANKFORT                                IL      62896
9534674   BUDROVICH CONTRACTING INC                            10328 LAKE BLUFF DRIVE                                                    ST LOUIS                                      MO      63123
9534675   BUEFORD MCCLERREN                                    1801 SOUTH 15TH STREET                                                    MT VERNON                                     IL      62864
9534678   BULLDOG DIVING INC                                   2968 WEST CO ROAD 300 SOUTH                                               ROCKPORT                                      IN      47635
9534679   BULLDOG SYSTEMS INC                                  PO BOX 788                                                                HARRISBURG                                    IL      62946




                                                                                                                                                                Case 20-41308
9534680   BULLETS BASEBALL                                     1803 N FAIR STREET                                                        MARION                                        IL      62959
9534681   BUNGE FREIGHT DEPARTMENT GENEVA                      211 N BROADWAY, SUITE 2600                                                SAINT LOUIS                                   MO      63102
9534682   BUNKER REPAIR SERVICE INC                            383 INDUSTRIAL PARK RD                                                    BLUEFIELD                                     VA      24605
9534685   BUNTING BODY SHOP                                    12339 NEW VIRGINIA ROAD                                                   JOHNSTON CITY                                 IL      62951
9534686   BUREAU FOR CHILD SUPPORT                             ENFORCEMENT                                     PO BOX 247                CHARLESTON                                    WV      25321
9534688   BUREAU OF ALCOHOL TOBACCO FIREARMS                   AND EXPLOSIVES                                  PO BOX 6200‐18            PORTLAND                                      OR      97228
9534690   BURKHART MINING SOCIETY                              VIRGINIA TECH                                   445 OLD TURNER STREET     BLACKSBURG                                    VA      24061
9534696   BURRELL MINING PRODUCTS                              2400 LEECHBURGH RD STE 221                                                NEW KENSINGTON                                PA      15068
9534703   BUSINESS & INDUSTRY FEDERATION OF ECONOMIC CONCERN   600 SOUTH 2ND STREET, SUITE 101                                           SPRINGFIELD                                   IL      62701
9534704   BUSINESS FORMS MANAGEMENT INC                        315 STAG INDUSTRIAL BLVD                                                  LAKE SAINT LOUIS                              MO      63367
9534705   BUSINESS WIRE INC                                    DEPARTMENT 34182, PO BOX 39000                                            SAN FRANCISCO                                 CA      94139




                                                                                                                                                                Doc 268
9534708   BUTCH'S RAT HOLE & ANCHOR                            SERVICE INC                                     700 AUSTIN, PO BOX 1323   LEVELLAND                                     TX      79336
9534710   BUTLER APPRAISAL SERVICES LLC                        1803 WOLFF DRIVE                                                          MARION                                        IL      62959
9534711   BUTLERS PANTRY                                       1414 PARK AVENUE                                                          SAINT LOUIS                                   MO      63104
9534714   C & A CUTTER HEAD, INC                               212 KENDALL AVENUE                                                        CHILHOWIE                                     VA      24319
9534715   C & C PUMPS & SUPPLY INC                             13085 ROUTE 37                                                            MARION                                        IL      62959
9534716   C & R MECHANICAL COMPANY                             2825 PENRIDGE DRIVE                                                       BRIDGETON                                     MO      63044




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9534717   C & S CUSTOM BUILDING LLC                            1034 PINECONE TRAIL                                                       FLORISSANT                                    MO      63031
9534718   C & S MACHINERY INC                                  PO BOX 313                                                                SANTA CLAUS                                   IN      47579
9534719   C ADRIAN WALKER                                      10224 IOWA STREET                                                         BENTON                                        IL      62812
9534720   C KEITH VAUGHN                                       1501 EAST ELM STREET                                                      WEST FRANKFORT                                IL      62896
9534721   C&M MED SERVICES ST ELIZABETH LLC                    3223 8TH STREET                                                           METAIRIE                                      LA      70002
9534722   C4 TRANSPORT INC                                     1886 COUNTY ROAD 620N                                                     FAIRFIELD                                     IL      62837




                                                                                                                                                      Pg 30 of 170
9534723   CA STATE DISBURSEMENT UNIT                           PO BOX 980218                                                             WEST SACRAMENTO                               CA      95798
9534725   CABIN CREEK INC                                      4464 NATIONAL ROAD                                                        TRIADELPHIA                                   WV      26059
9534726   CAESARS HOTEL                                        ATTN KAREN TOMLINSON                            100 EAST FRONT STREET     METROPOLIS                                    IL      62960
9534729   CAHILL GORDON & REINDEL LLP                          80 PINE STEET                                                             NEW YORK                                      NY      10005
9534732   CALEB BUNTIN                                         21634 WEST BOBTAIL ROAD                                                   MACEDONIA                                     IL      62890
9539746   CALEB J. PAYNE                                       REDACTED
9534733   CALEB PAYNE                                          504 WALNUT STREET                                                         HILLSBORO                                     IL      62049
9534734   CALEB WILLIFORD                                      10851 N BOBTAIL ROAD                                                      MACEDONIA                                     IL      62860
9534738   CALVERT CITY TERMINAL LLC                            1650 MURFREESBORO ROAD, SUITE 125                                         FRANKLIN                                      TN      37067
9535904   CAMERON DUNFORD                                      REDACTED
9536340   CAMERON FOUREZ                                       REDACTED
9534740   CAMERON LAW FIRM LLC                                 205B N MAIN                                                               ANNA                                          IL      62906
9535503   CAMERON M. DAMM                                      REDACTED
9534741   CAMERON MILAM                                        1003 SOUTH MECHANIC STREET, APT. B                                        MARION                                        IL      62959
9539100   CAMERON MILAM                                        REDACTED
9534742   CAMP BETA                                            SIH FOUNDATION                                  210 SOUTH 14TH STREET     HERRIN                                        IL      62948
9534743   CAMP SYSTEMS INT. INC.                               999 MARCONI AVENUE                                                        RONKONKOMA                                    NY      11779
9534748   CANADIAN NATIONAL RAILWAY                            935 DE LA GAUCHETIERE STREET WEST                                         MONTREAL                                      QC      H3B2M9   CANADA
9534747   CANADIAN NATIONAL RAILWAY                            P.O. BOX 71206                                                            CHICAGO                                       IL      60694
9534749   CANAMERA CORING LTD.                                 2257 N LOOP 336 W STE 140207                                              CONROE                                        TX      77304




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                            Page 19 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                      NAME                        ADDRESS 1                                        ADDRESS 2                       CITY                             STATE      ZIP      COUNTRY
9534750   CANDICE ADAMS                                 6303 37TH AVENUE                                                                    KENOSHA                                       WI      53142
9534751   CANTER SURVEYING/GPS SERVICES INC             6801 STATE ROUTE 56                                                                 ATHENS                                        OH      45701
9534753   CAP LOGISTICS                                 PO BOX 5608                                                                         DENVER                                        CO      80217
9534754   CAPE AUTO SALES                               1238 MEADOW BROOK LANE                                                              CAPE GIRARDEAU                                MO      63703
9534755   CAPE ELECTRICAL SUPPLY B110056                PO BOX 117215                                                                       ATLANTA                                       GA      30368
9534756   CAPE RADIOLOGY GROUP                          PO BOX 1330                                                                         CAPE GIRARDEAU                                MO      63702
9534757   CAPITALSOURCE                                 4598 SOLUTIONS CENTER                                                               CHICAGO                                       IL      60677
9534760   CARDINAL EMS                                  PO BOX 111                                                                          MONTICELLO                                    IL      61856
9534761   CARDINAL STEEL SUPPLY INC                     PO BOX 790100                                                                       ST LOUIS                                      MO      63179




                                                                                                                                                                   Case 20-41308
9534762   CARDMEMBER SERVICE                            PO BOX 790408                                                                       SAINT LOUIS                                   MO      63179
9534763   CARDNO INC                                    PO BOX 123422                                                                       DALLAS                                        TX      75312
9534764   CARDNO JFNEW                                  128 SUNSET DRIVE                                                                    WALKTERTON                                    IN      46574
9534765   CARDNO JFNEW                                  PO BOX 243                                                                          WALKTERTON                                    IN      46574
9534766   CARDNO JFNEW                                  PO BOX 893                                                                          SOUTH BEND                                    IN      46624
9534767   CARGILL INTERNATIONAL SA                      14 CHEMIN DE‐NORMANDIE, PO BOX 383                                                  GENEVA                                                1206     SWITZERLAND
9534768   CARILION MEDICAL GROUP                        PO BOX 11652                                                                        ROANOKE                                       VA      24022
9534176   CARL BALTZELL                                 REDACTED
9534769   CARL D SMITH                                  1817 LEVEL STREET                                                                   CASEYVILLE                                    IL      62232
9538394   CARL D. LEEPER                                REDACTED
9534770   CARL J WEICHINGER                             23565 KINGS HIGHWAY                                                                 MACEDONIA                                     IL      62860




                                                                                                                                                                   Doc 268
9537847   CARL JOHNSON                                  REDACTED
9534772   CARL LEEPER                                   115 SOUTH PINE                                                                      ZEIGLER                                       IL      62999
9534773   CARL OAKLEY                                   1600 WEST MAIN STREET                                                               MARION                                        IL      62959
9534774   CARLEY CARTER                                 22053 CORINTH ROAD                                                                  JOHNSTON CITY                                 IL      62890
9534775   CARLINVILLE AREA HOSPITAL                     ATTN LOIS WHITE                                 20733 N BRD ST                      CARLINVILLE                                   IL      62626
9534776   CARLINVILLE CARQUEST                          270 N BRD                                                                           CARLINVILLE                                   IL      62626




                                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9534777   CARLINVILLE CHRISTMAS MARKET                  FOUNDATION                                      505 NORTH BROAD STREET, PO BOX 18   CARLINVILLE                                   IL      62626
9534778   CARLINVILLE GLASS CUTTERS LLC                 1039 BROADWAY                                                                       CARLINVILLE                                   IL      62626
9534779   CARLINVILLE POST PROM                         C/O KATHY BUTCHER                               18311 GARNET ROAD                   CARLINVILLE                                   IL      62626
9534780   CARLINVILLE ROTARY                            PO BOX 281                                                                          CARLINVILLE                                   IL      62626
9536733   CARLOS GONZALEZ                               REDACTED
9534781   CARLSON SOFTWARE INC                          33 EAST 2ND STREET                                                                  MAYSVILLE                                     KY      41056




                                                                                                                                                         Pg 31 of 170
9534912   CARLTON CHAMNESS                              REDACTED
9534784   CARLUCCI RESTAURANT                           ATTN: JOSEPH CARLUCCI                           1801 BUTTERFIELD ROAD               DOWNERS GROVE                                 IL      60515
9534786   CARMEN PAUL STEPHENS                          8734 EAST DEVONSHIRE AVENUE                                                         SCOTTSDALE                                    AZ      85251
9534790   CAROL A DEES                                  1201 WEST VINE                                                                      TAYLORVILLE                                   IL      62568
9534791   CAROL A MCFARLAND                             11542 YELLOW BANKS ROAD                                                             BENTON                                        IL      62812
9534792   CAROL AMMONS FOR STATE REPRESENTATI           1108 BUSEY AVENUE                                                                   URBANA                                        IL      61801
9534793   CAROL ANN ROBERTS, TRUSTEE OF ROBERTS TRUST   REDACTED
9534794   CAROL ANN ROBERTS;TRUSTEE ROBERTS             REVOCABLE LIVING TRUST                          1129 NORTH AND SOUTH ROAD           SULLIVAN                                      MO      63080
9534795   CAROL J W SLUZEVICH                           2130 DURHAM DRIVE                                                                   SHILOH                                        IL      62221
9534796   CAROL LEE O'DELL                              416 GLENDA AVENUE                                                                   ROSEBURG                                      OR      97470
9534797   CAROL LYNN ADAMS                              11810 PETROFF ROAD                                                                  BENTON                                        IL      62812
9534798   CAROL V IRISH                                 6987 SPEAR ST                                                                       SHELBURNE                                     VT      05482
9542005   CAROL WALLACE                                 REDACTED
9534799   CAROLE JEAN HUGHES                            812 RANDALL RD                                                                      CARLINVILLE                                   IL      62626
9534800   CAROLINA CARPORTS INC                         187 CARDINAL RIDGE TR                                                               DODSON                                        NC      27017
9534801   CAROLYN F MOORE                               3504 STAUNTON ROAD                                                                  EDWARDSVILLE                                  IL      62025
9539257   CAROLYN F. MOORE                              REDACTED
9534802   CAROLYN S DEBOW                               2656 LEGENDS DRIVE                                                                  PADUCAH                                       KY      42001
9534803   CAROLYN S SCHWENN                             800 PRAIRIE RUN 67                                                                  SUN PRAIRIE                                   WI      53590
9534806   CARRIE COX                                    REDACTED                                        500 WEST MADISON ST. SUITE 2000




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 20 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                          NAME                   ADDRESS 1                             ADDRESS 2                                                           CITY   STATE      ZIP   COUNTRY
9534807   CARRIE L WINTER TRUST, C/O FIRST             NATIONAL BANK IN OLNEY,TRUSTEE          PO BOX 100                          OLNEY                                                IL      62450
9534808   CARRIER MILLS ‐ STONEFORT UNIT SCHO          ATTN JUNIOR CLASS ‐ AFTER PROM          213 W FURLONG                       CARRIER MILLS                                        IL      62917
9534809   CARROL DEAN & SHEILA G MANIS                 IRREVOCABLE TRUST, J KETTEMAN           36 SNOW HILL DRIVE                  SAINT PETERS                                         MO      63376
9534811   CARROLL ENGINEERING CO                       PO BOX 741245                                                               ATLANTA                                              GA      30384
9534812   CARSON POLLASTRO                             12118 S PARK RD                                                             BENTON                                               IL      62812
9539876   CARSON T. POLLASTRO                          REDACTED
9534816   CARTER PRINTING INC                          607 ELEVATOR ST                                                             FARMERSVILLE                                         IL      62533
9534817   CARTERVILLE RAILCAR REPAIR                   1803 RAMADA BLVD, SUITE B201                                                COLLINSVILLE                                         IL      62234
9534818   CARTRIDGE WORLD‐BALLWIN                      14248E MANCHESTER RD                                                        BALLWIN                                              MO      63011




                                                                                                                                                          Case 20-41308
9534820   CASA ‐ WC COUNTY COURTHOUSE                  ATTN: CHERI FITTS (CASA)                PO BOX 972                          MARION                                               IL      62959
9534821   CASA DE SALUD                                3200 CHOUTEAU AVENUE                                                        SAINT LOUIS                                          MO      63103
9534822   CASA OF FRANKLIN COUNTY                      202 PUBLIC SQUARE, PO BOX 924                                               BENTON                                               IL      62812
9534823   CASA OF JEFFERSON COUNTY                     612 N 12TH STREET                                                           MOUNT VERNON                                         IL      62864
9534824   CASA WILLIAMSON COUNTY                       PO BOX 972                                                                  MARION                                               IL      62959
9539275   CASEY D. MORRIS                              REDACTED
9534829   CASEY G KANE                                 306 WEST ILLINOIS STREET                                                    SORENTO                                              IL      62086
9534830   CASEY JOEL O'DELL                            926 NE GRANDVIEW DRIVE                                                      ROSEBURG                                             OR      97470
9534831   CASEY KANE                                   306 WEST ILLINOIS STREET                                                    SORENTO                                              IL      62086
9538037   CASEY KANE                                   REDACTED
9539301   CASEY MOWERY                                 REDACTED




                                                                                                                                                          Doc 268
9541473   CASEY THACKER                                REDACTED
9534833   CASEY VAN WINKLE                             WOMICK LAW FIRM, CHTD., ATTORNEYS AT LA 501 RUSHING DRIVE                   HERRIN                                               IL      62948
9534836   CASSANDRA JOHNSON                            15197 PAULTON ROAD                                                          THOMPSONVILLE                                        IL      62890
9534837   CASSAUNDRA JACKSON                           6233 COUNTY ROAD 050 E                                                      MACEDONIA                                            IL      62860
9534839   CAT AUCTION SERVICES LLC                     860 BLUE GENTIAN ROAD, SUITE 100                                            EAGAN                                                MN      55121
9534841   CATERPILLAR FINANCIAL SERVICES               CORPORATION                             PO BOX 730681                       DALLAS                                               TX      75373




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9534842   CATERPILLAR FINANCIAL SERVICES               CORPORATION ‐ AMF                       PO BOX 905561                       CHARLOTTE                                            NC      28290
9534843   CATERPILLAR FINANCIAL SERVICES CORP          2120 WEST END AVE                                                           NASHVILLE                                            TN      37203
9534844   CATERPILLAR GLOBAL MINING                    AMERICA LLC                             25939 NETWORK PLACE                 CHICAGO                                              IL      60673
9534845   CATERPILLAR GLOBAL MINING AMERICA            25939 NETWORK PLACE                                                         CHICAGO                                              IL      60673
9534846   CATHERINE ANN HUTTON                         110 MILL STREET                                                             BELTON                                               MO      64012
9534847   CATHY L SMALL                                12097 EAST CYPRESS ROAD                                                     CARBONDALE                                           IL      62901




                                                                                                                                                Pg 32 of 170
9534848   CATHY SIMS JOHNSON                           1107 E BURNETT                                                              ENNIS                                                TX      75119
9540928   CATHY SKELTON                                REDACTED
9534852   CAVALIER CARTAGE CO                          4840 JEFFORY ST                                                             SPRINGFIELD                                          IL      62703
9534853   CAVCON INC                                   PO BOX 6865                                                                 CHARLESTON                                           WV      25362
9534855   CAVE TOWNSHIIP ROAD DISTRICT                 3716 CHERRY STREET                                                          THOMPSONVILLE                                        IL      62890
9534856   CAVE TOWNSHIIP ROAD DISTRICT                 PO BOX 96                                                                   THOMPSONVILLE                                        IL      62890
9534861   CB3 MINE SERVICES PTY LTD                    211 N BROADWAY, SUITE 2600                                                  ST LOUIS                                             MO      63102
9534862   CBC ENGINEERS & ASSOCIATES, LTD              125 WESTPARK ROAD                                                           CENTERVILLE                                          OH      45459
9534863   CBS                                          PO BOX 908                                                                  CAPE GIRARDEAU                                       MO      63702
9534864   CCC % FRANKLIN CO FSA                        711 N DUQUOIN ST                                                            BENTON                                               IL      62812
9534865   CCI                                          PO BOX 237                                                                  JOHNSTON CITY                                        IL      62951
9534866   CDW LLC                                      DBA CDW DIRECT LLC                      PO BOX 75723                        CHICAGO                                              IL      60675
9534867   CE SOLUTIONS                                 PO BOX 3004                                                                 MARBLE FALLS                                         TX      78654
9534868   CECIL C. BURLESON                            20121 HONEY CREEK RD                                                        LITCHFIELD                                           IL      62056
9534869   CECIL I WALKER MACHINERY CO                  PO BOX 905258                                                               CHARLOTTE                                            NC      28290
9534870   CED / EVANSVILLE SUPPLY                      PO BOX 936350                                                               ATLANTA                                              GA      31193
9534871   CEE KAY SUPPLY INC                           PO BOX 840015                                                               KANSAS CITY                                          MO      64184
9534872   CELTIC MARINE CORPORATION                    CELTIC CENTRE BUILDING 1                3888 S. SHERWOOD FOREST BOULEVARD   BATON ROUGE                                          LA      70816
9534873   CEMEX SOUTHEAST, LLC                         1617 ARCOLA ROAD                                                            DEMOPOLIS                                            AL      36732
9534874   CENTENNIAL PIPELINE LLC                      539 S MAIN ST                                                               FINDLAY                                              OH      45840




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 21 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                    ADDRESS 2                                                    CITY   STATE      ZIP   COUNTRY
9534875   CENTER FOR EDUCATION                      & EMPLOYMENT LAW                                370 TECHNOLOGY DRIVE        MALVERN                                              PA      19355
9534876   CENTER FOR EDUCATION                      & EMPLOYMENT LAW                                PO BOX 3008                 MALVERN                                              PA      19355
9534877   CENTRAL AIR SERVICES, INC.                1205 US ROUTE 66 SOUTH                                                      LITCHFIELD                                           IL      62056
9534878   CENTRAL CONTRACTORS SERVICE INC           PO BOX 520                                                                  MIDLOTHIAN                                           IL      60445
9534880   CENTRAL ILLINOIS LOAN                     LOAN 51402                                      1110A NORTH CARBON STREET   MARION                                               IL      62959
9534879   CENTRAL ILLINOIS LOAN                     LOAN NO. 51270                                  1110A NORTH CARBON STREET   MARION                                               IL      62959
9534881   CENTRAL ILLINOIS LOAN; LOAN #51319        1110A NORTH CARBON STREET                                                   MARION                                               IL      62959
9534882   CENTRAL ILLINOIS NRA                      1100 S STATE STREET                                                         LITCHFIELD                                           IL      62056
9534883   CENTRAL ILLINOIS RADIOLOGICAL             ASSOCIATES                                      5200 RELIABLE PARKWAY       CHICAGO                                              IL      60686




                                                                                                                                                       Case 20-41308
9534884   CENTRAL ILLINOIS RADIOLOGICAL             ASSOCIATES LTD                                  PO BOX 371863               PITTSBURGH                                           PA      15250
9534885   CENTRAL PARKING SYSTEM                    PO BOX 790402                                                               ST. LOUIS                                            MO      63179
9534886   CENTRAL SIGNAL LLC                        2910 SYENE ROAD                                                             MADISON                                              WI      53713
9534887   CENTRAL SUPPLY CO INC                     PO BOX 249                                                                  CROSSVILLE                                           IL      62827
9534888   CENTRAL VAN & STORAGE                     595 MEADOWLANDS BLVD                                                        WASHINGTON                                           PA      15301
9534890   CENTRIFUGAL & MECHANICAL IND              24703 NETWORK PL                                                            CHICAGO                                              IL      60673
9534891   CENTRIFUGAL SERVICES INC                  24708 NETWORK PLACE                                                         CHICAGO                                              IL      60673
9534892   CENTURY COMPOSITES OF GEORGIA LLC         36 HERRING ROAD                                                             NEWNAN                                               GA      30265
9534894   CENTURYLINK                               BUSINESS SERVICES                               PO BOX 52187                PHOENIX                                              AZ      85072
9534895   CERAMIC TECHNOLOGY INC                    606 WARDELL INDUSTRIAL PARK ROAD                                            CEDAR BLUFF                                          VA      24609
9538973   CERGIO MENDEZ‐ROMERO                      REDACTED




                                                                                                                                                       Doc 268
9534896   CERTIFIED LABORATORIES                    23261 NETWORK PLACE                                                         CHICAGO                                              IL      60673
9534897   CESAR ALONSO                              4617 FOREST OAK WAY                                                         MEMPHIS                                              TN      38118
9533891   CESAR ALONSO                              REDACTED
9534898   CG COMMERCIAL FINANCE                     2211 MICHELSON DRIVE, SUITE 1110                                            IRVINE                                               CA      92612
9540886   CHAD A. SIGLER                            REDACTED
9534899   CHAD BARRAS                               20350 NEW OHIO COAL ROAD                                                    PITTSBURG                                            IL      62974




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9534917   CHAD CHAPMAN                              REDACTED
9535158   CHAD CLARK                                REDACTED
9535365   CHAD COUNTERMAN                           REDACTED
9535786   CHAD DIXON                                REDACTED
9536544   CHAD FUSON                                REDACTED
9536928   CHAD HARRIS                               REDACTED




                                                                                                                                             Pg 33 of 170
9539686   CHAD L. PATE                              REDACTED
9538408   CHAD LEITSCHUH                            REDACTED
9539632   CHAD OXENDINE                             REDACTED
9534905   CHAD PAYNE                                9448 S MACEDONIA ROAD                                                       MACEDONIA                                            IL      62860
9534906   CHAD SIGLER                               315 SOUTH VINE STREET                                                       HARRISBURG                                           IL      62946
9542160   CHAD WHALEY                               REDACTED
9538701   CHADWICK MAPLE                            REDACTED
9534909   CHALLENGER MANAGEMENT LLC                 3801 PGA BLVD #903                                                          PALM BEACH GARDENS                                   FL      33410
9534913   CHAMPION SCALE LTD                        3849 S BRDWAY                                                               SAINT LOUIS                                          MO      63118
9534914   CHAMPION TECHNOLOGY SERVICES              11824 MARKET PL AVE                                                         BATON ROUGE                                          LA      70816
9534915   CHANDA KOCH                               DBA KOCH BUSINESS CONSULTING                    6295‐B EAST IL HWY 15       WOODLAWN                                             IL      62898
9534916   CHANGING SEASONS ACE HARDWARE INC         11230 STATE HWY 37 N                                                        BENTON                                               IL      62812
9534918   CHAPMAN & CUTLER LLP                      PO BOX 71291                                                                CHICAGO                                              IL      60694
9534257   CHARLES BAXTER                            REDACTED
9534271   CHARLES BEAN                              REDACTED
9534295   CHARLES BEHN                              REDACTED
9534449   CHARLES BLUMENSTOCK                       REDACTED
9534921   CHARLES BOATRIGHT                         1809 SUZANNE DRIVE                                                          MARION                                               IL      62959
9535199   CHARLES CECIL CLINE                       REDACTED
9535260   CHARLES COLEMAN                           REDACTED




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 22 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                   CITY   STATE         ZIP   COUNTRY
9535395   CHARLES CRAVEN                              REDACTED
9534922   CHARLES D COLEMAN                           8614 CHITTYVILLE RD.                                                       JOHNSTON CITY                                        IL      62951
9534923   CHARLES D GOOD                              13705 ETHERTON ROAD                                                        PITTSBURG                                            IL      62974
9534924   CHARLES DAVID STEARNS                       1311 VANDALIA ST                                                           HILLSBORO                                            IL      62049
9538843   CHARLES E. MATHEWSON                        REDACTED
9534925   CHARLES ELLIS SEIBERT                       5000 ESTATE ENIGHED                                                        ST JOHN                                              VI      830
9536690   CHARLES GIBSON                              REDACTED
9534926   CHARLES GOEGLEIN                            35610 FLATWOODS RD                                                         POMEROY                                              OH      45769
9534927   CHARLES H CARTER & SON INC                  PO BOX 735                                                                 FAIRFIELD                                            IL      62837




                                                                                                                                                        Case 20-41308
9534928   CHARLES HARBAUGH                            8957 RED SCHOOL ROAD                                                       GILLESPIE                                            IL      62033
9536949   CHARLES HARVEY                              REDACTED
9534930   CHARLES K DARNELL                           8382 BOLEN STORE ROAD                                                      THOMPSONVILLE                                        IL      62890
9538106   CHARLES KEMP                                REDACTED
9534931   CHARLES L EDWARDS                           & DORRIS D EDWARDS                             800 W 10TH STREET           JOHNSTON CITY                                        IL      62951
9534932   CHARLES L GASKINS                           2001 SOUTH LYNWOOD                                                         CHAMPAIGN                                            IL      61821
9534933   CHARLES L MOODY                             1926 GOLDSMITH LANE #115                                                   LOUISVILLE                                           KY      40218
9534934   CHARLES LEVI BEAN                           4016 OLD SCHOOL LANE                                                       CREAL SPRINGS                                        IL      62922
9534935   CHARLES LOGAN LIBBY                         3191 OLD MARION ROAD                                                       METROPOLIS                                           IL      62960
9534938   CHARLES M BOWERS                            24332 FISHER LANE                                                          MACEDONIA                                            IL      62860
9534937   CHARLES M BOWERS                            AND TAMMY BOWERS                               24332 FISHER LANE           MACEDONIA                                            IL      62860




                                                                                                                                                        Doc 268
9534936   CHARLES M BOWERS                            DBA M & T ENTERPRISES                          201 SOUTH MARSHALL          MCLEANSBORO                                          IL      62859
9534939   CHARLES M WOOD III                          1710 FELTS DRIVE                                                           MARION                                               IL      62959
9539289   CHARLES MOSS                                REDACTED
9534940   CHARLES N EDWARDS                           14402 N THOMPSONVILLE ROAD                                                 MACEDONIA                                            IL      62860
9534061   CHARLES N. ARMES                            REDACTED
9534941   CHARLES R BROWNING                          16554 NEILSON ROAD                                                         WEST FRANKFORT                                       IL      62896




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9534942   CHARLES R DUBOSE TRUSTEE                    CHARLES R DUBOSE TRUST                         ON 452 HERRICK DR           WHEATON                                              IL      60187
9534943   CHARLES R SMITH                             501 N COMMERCIAL STREET                                                    BENTON                                               IL      62812
9534944   CHARLES R VAUGHN                            AND SHARON L VAUGHN                            1626 S THOMPSONVILLE ROAD   THOMPSONVILLE                                        IL      62890
9538380   CHARLES R. LEACH                            REDACTED
9540133   CHARLES REDNOUR                             REDACTED
9540618   CHARLES SAUNDERS                            REDACTED




                                                                                                                                              Pg 34 of 170
9540944   CHARLES SLONE                               REDACTED
9534946   CHARLES T RICHERSON                         1456 ROGERS ROAD                                                           WEST FRANKFORT                                       IL      62896
9541654   CHARLES TOPPINGS                            REDACTED
9534947   CHARLES V HUTCHCRAFT JR                     845 BELLARMINE LANE                                                        FLORISSANT                                           MO      63031
9534948   CHARLES W GETTINGS                          19709 #9 BLACKTOP                                                          THOMSPSONVILLE                                       IL      62890
9542195   CHARLES WILKINS                             REDACTED
9542325   CHARLES WOOD                                REDACTED
9534949   CHARLESTON BLUEPRINT INC                    1203 VIRGINIA ST E                                                         CHARLESTON                                           WV      25301
9534950   CHARLESTON NEWSPAPERS                       PO BOX 2993                                                                CHARLESTON                                           WV      25330
9534951   CHARLEY WILLIAM JACKANICZ                   8715 STATE HIGHWAY 149                                                     WEST FRANKFORT                                       IL      62896
9535987   CHARLIE EDDINGTON                           REDACTED
9534952   CHARLIE SLONE                               49 EASTLAND COURT                                                          CARLINVILLE                                          IL      62626
9534953   CHARLOTTE CHAMBER                           PO BOX 32785                                                               CHARLOTTE                                            NC      28232
9534954   CHARLOTTE JEAN                              806 EAST MONA LISA STREET                                                  MERIDIAN                                             ID      83642
9534955   CHARTER COMMUNICATIONS                      PO BOX 790086                                                              ST LOUIS                                             MO      63179
9534956   CHARTIS                                     PO BOX 30174                                                               NEW YORK                                             NY      10087
9533872   CHASE ALLEN                                 REDACTED
9534429   CHASE E. BLANKENSHIP                        REDACTED
9535385   CHASE P. CRAIG                              REDACTED
9534958   CHASE PARK PLAZA                            ATTN: ACCOUNTING DEPT                          212 N KINGSHIGHWAY          SAINT LOUIS                                          MO      63108




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 23 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                     NAME                  ADDRESS 1                                         ADDRESS 2                                                    CITY   STATE    ZIP   COUNTRY
9534959   CHASE PUMP & EQUIP CO INC               603 S MAIN ST                                                                   HENDERSON                                            KY    42420
9534960   CHASE PUMP & EQUIP CO INC               PO BOX 812                                                                      HENDERSON                                            KY    42420
9540958   CHASE SMITH                             REDACTED
9534961   CHASTAIN & ASSOCIATES LLC               5 N COUNTRY CLUB ROAD                                                           DECATUR                                              IL    62521
9534962   CHAZ BLAND                              3211 CENTRAL STREET                                                             DUQUOIN                                              IL    62832
9534427   CHAZ E. BLAND                           REDACTED
9534963   CHEMBIO SHELTER INC                     550 ROBERT C BRYD DR                                                            SOPHIA                                               WV    25921
9534964   CHEMSTREAM INC                          511 RAILROAD AVENUE                                                             HOMER CITY                                           PA    15748
9534965   CHEROKEE RESOURCES, INC                 DBA STAR SERVICES                               PO BOX 783                      SKELTON                                              WV    25919




                                                                                                                                                         Case 20-41308
9534966   CHERRY STREET PRINTING & AWARDS,        INC                                             211 E POPLAR STREET, SUITE #2   HARRISBURG                                           IL    62946
9534967   CHERYL A CHARLTON                       273 DOWNBOY WAY                                                                 CLOVERDALE                                           IN    46120
9534968   CHERYL BISHOP                           RT 1 BOX 187 A                                                                  MACEDONIA                                            IL    62860
9534969   CHERYL G MILTENBERGER                   105 BLACKBURN PLACE                                                             COVINGTON                                            LA    70433
9534970   CHERYL HERMAN                           217 ELECTION STREET                                                             BENTON                                               IL    62812
9534971   CHERYL KAYE CHAPMAN                     108 1/2 WEST ADAMS STREET, APT C                                                BENTON                                               IL    62812
9534972   CHERYLN K BRACKETT                      5204 E 14TH ROAD                                                                COFFEEN                                              IL    62017
9534973   CHESTER BROSS CONSTRUCTION CO           PO BOX 430                                                                      HANNIBAL                                             MO    63401
9534974   CHEVRON BUSINESS CENTER                 9401 WILLIAMSBURG PLAZA SUITE 201                                               LOUISVILLE                                           KY    40222
9534975   CHEVRON PRODUCTS COMPANY                PO BOX 730348                                                                   DALLAS                                               TX    75373
9534976   CHICAGO TITLE INSURANCE COMPANY         COMMERCIAL DIVISION                             711 THIRD AVENUE, 5TH FLOOR     NEW YORK                                             NY    10017




                                                                                                                                                         Doc 268
9534978   CHILD SUPPORT ENFORCEMENT               CENTRALIZED COLLECTION UNIT                     PO BOX 14059                    LEXINGTON                                            KY    40512
9534982   CHRIS AND GLENNA MAXWELL                ROUTE 1 BOX 168                                                                 MACEDONIA                                            IL    62860
9534983   CHRIS AND TERRI DEAN                    ROUTE 1, BOX 171                                                                MACEDONIA                                            IL    62860
9534984   CHRIS B SAYRE                           1339 PADDOCK PLACE                                                              BARTLETT                                             IL    60103
9534985   CHRIS BRIGHT                            9085 HIGHWAY 34 N                                                               GALATIA                                              IL    62935
9534728   CHRIS CAGLE                             REDACTED




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9535380   CHRIS COWSERT                           REDACTED
9534986   CHRIS DUTY                              13707 SULPHER SPRINGS ROAD                                                      CREAL SPRINGS                                        IL    62922
9534987   CHRIS ENGLAND                           15187 RUE BELLE LN                                                              JOHNSTON CITY                                        IL    62951
9535888   CHRIS I. DRYSDALE                       REDACTED
9539203   CHRIS L. MOELLER                        REDACTED
9534988   CHRIS' LAWN SERVICE                     1562 E FLAGG ROAD                                                               SCHELLER                                             IL    62883




                                                                                                                                               Pg 35 of 170
9538975   CHRIS MENOSSI                           REDACTED
9539338   CHRIS MURPHY                            REDACTED
9534989   CHRIS P HARRIS                          9029 WINEMILLER ROAD                                                            MACEDONIA                                            IL    62860
9534990   CHRIS R COOK                            139 AUDOBON LOOP                                                                MADISONVILLE                                         KY    42431
9540135   CHRIS REED                              REDACTED
9541113   CHRIS ST. CLAIR                         REDACTED
9534991   CHRIS WILSON                            390 MASONIC CEMETARY ROAD                                                       RALEIGH                                              IL    62977
9534619   CHRISTIAN B. BROWN                      REDACTED
9534993   CHRISTIAN COUNTY REPUBLICAN             CENTRAL COMMITTEE                               PO BOX 347                      PANA                                                 IL    62557
9534994   CHRISTIAN COUNTY REPUBLICAN WOMEN'S     CLUB C/O DEBBIE SCHNELL                         925 W. ADAMS                    TAYLORVILLE                                          IL    62568
9534995   CHRISTIAN COUNTY REPUBLICANS            CENTRAL COMMITTEE                               65 MILLER LANE                  TAYLORVILLE                                          IL    62568
9535415   CHRISTIAN E. CROWDER                    REDACTED
9541747   CHRISTIAN G. TURNER                     REDACTED
9534996   CHRISTIAN RODRIGUE                      1108 DUNCAN STREET                                                              HERRIN                                               IL    62948
9540393   CHRISTIAN RODRIGUE                      REDACTED
9534997   CHRISTIAN RODRIQUE                      5800‐B HEATHER DRIVE                                                            BLACKSBURG                                           VA    24060
9534998   CHRISTIAN TURNER                        12948 TOLEDO ROAD                                                               PITTSBURG                                            IL    62974
9534999   CHRISTIANA TRUST                        500 DELAWARE AVENUE                                                             WILMINGTON                                           DE    19801
9535000   CHRISTINA PAYNE                         12987 MACEDONIA ROAD                                                            MACEDONIA                                            IL    62860
9535001   CHRISTINE D CLARK                       19764 STATE HIGHWAY 149                                                         WEST FRANKFORT                                       IL    62896




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 24 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                   ADDRESS 2                 CITY                              STATE    ZIP     COUNTRY
9535002   CHRISTOPHER PULLIAM                         21606 CORINTH ROAD                                                        THOMPSONVILLE                                 IL    62890
9534438   CHRISTOPHER A. BLOOM                        REDACTED
9540074   CHRISTOPHER A. RANDALL                      REDACTED
9535003   CHRISTOPHER AREA YOUTH ASSOC                PO BOX 206                                                                CHRISTOPHER                                   IL    62822
9534156   CHRISTOPHER BAILEY                          REDACTED
9534290   CHRISTOPHER BEDNARCHIK                      REDACTED
9534452   CHRISTOPHER BLUMENSTOCK                     REDACTED
9534702   CHRISTOPHER BUSH                            REDACTED
9535004   CHRISTOPHER CLINE                           430 HARPER PARK DRIVE                                                     BECKLEY                                       WV    25801




                                                                                                                                                       Case 20-41308
9535331   CHRISTOPHER COOK                            REDACTED
9535005   CHRISTOPHER CULMER                          16 MONTROSE PLACE                                                         FREEPORT                                                     BAHAMAS
9535501   CHRISTOPHER DALTON                          REDACTED
9535852   CHRISTOPHER DOSS                            REDACTED
9535928   CHRISTOPHER DUTY                            REDACTED
9536081   CHRISTOPHER ENGLAND                         REDACTED
9535006   CHRISTOPHER EUGENE SINK                     14736 HAPPY ROW ROAD                                                      MACEDONIA                                     IL    62860
9536317   CHRISTOPHER FOLLMER                         REDACTED
9535007   CHRISTOPHER G COOPER                        AND JACKIE COOPER                              14727 MCSPARREN ROAD       THOMPSONVILLE                                 IL    62890
9536859   CHRISTOPHER HALL                            REDACTED
9537841   CHRISTOPHER JOHNSON                         REDACTED




                                                                                                                                                       Doc 268
9538022   CHRISTOPHER KAHL                            REDACTED
9540830   CHRISTOPHER L. SHELTON                      REDACTED
9538333   CHRISTOPHER LARRISON                        REDACTED
9539265   CHRISTOPHER MORAVEC                         REDACTED
9539276   CHRISTOPHER MORRIS                          REDACTED
9535009   CHRISTOPHER NELSON                          DBA MAGICAL TWISTS                             1301 BLACK DIAMOND DRIVE   CARBONDALE                                    IL    62901




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9539512   CHRISTOPHER NORRIS                          REDACTED
9539820   CHRISTOPHER PHILLIPS                        REDACTED
9540008   CHRISTOPHER PURCELL                         REDACTED
9535010   CHRISTOPHER S WEST                          PO BOX 593                                                                BLUE MOUNTAIN                                 MS    38610
9535976   CHRISTOPHER S. EATON                        REDACTED
9535011   CHRISTOPHER SANDS                           218 ELIZABETH DRIVE                                                       BELLEVILLE                                    IL    62226




                                                                                                                                             Pg 36 of 170
9540614   CHRISTOPHER SARGEANT                        REDACTED
9540926   CHRISTOPHER SKELTON                         REDACTED
9535013   CHRISTOPHER SMITH                           1018 BELL PLACE                                                           HILLSBORO                                     IL    62049
9540957   CHRISTOPHER SMITH                           REDACTED
9539797   CHRISTOPHER W. PEZZONI                      REDACTED
9541175   CHRISTOPHER W. STEINER                      REDACTED
9542288   CHRISTOPHER WILSON                          REDACTED
9535014   CHRISTY HEMKEN                              14223 NORTH 4TH AVENUE                                                    DONNELLSON                                    IL    62019
9535016   CHURCH OF JESUS CHRIST LATTER‐DAY           SAINTS                                         5640 SHWANEE DRIVE         HUNTINGTON                                    WV    25705
9535017   CIGARS FOR AFICIONADOS                      727 NORTH GRAND AVENUE EAST                                               SPRINGFIELD                                   IL    62702
9535018   CIMA ELECTRIC                               15296 HWY 14 E                                                            BENTON                                        IL    62812
9535019   CIMA ELECTRIC                               PO BOX 69                                                                 BENTON                                        IL    62812
9535020   CINCINNATI COAL EXCHANGE                    MR. STEVE WEBER                                6895 BURLINGTON PIKE       FLORENCE                                      KY    41042
9535021   CINCINNATI MINE MACHINERY CO                PO BOX 23128‐0128                                                         CINCINNATI                                    OH    45223
9535022   CINDY A JORDAN                              15344 PAULTON ROAD                                                        PITTSBURG                                     IL    62974
9535023   CINTAR INC                                  PO BOX 478                                                                GLENSHAW                                      PA    15116
9535024   CINTAS CORPORATION                          PO BOX 630910                                                             CINCINNATI                                    OH    45263
9535026   CINTAS CORPORATION                          PO BOX 630921                                                             CINCINNATI                                    OH    45263
9535025   CINTAS CORPORATION                          PO BOX 631025                                                             CINCINNATI                                    OH    45263
9535027   CINTAS CORPORATION                          PO BOX 740855                                                             CINCINNATI                                    OH    45274




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 25 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                      ADDRESS 2                           CITY                             STATE      ZIP   COUNTRY
9535028   CIRCLE T STEEL CO                         PO BOX 208                                                                             BRIGHTON                                      IL      62012
9535029   CIRCUIT CLERK OF MACOUPIN COUNTY IL       201 EAST MAIN STREET                                                                   CARLINVILLE                                   IL      62526
9535030   CIRCUIT CLERK OF SALINE COUNTY            SALINE COUNTY COURTHOUSE                         101 W 8TH STREET                      METROPOLIS                                    IL      62960
9535031   CIRCUIT CLERKS OFFICE                     SANGAMON COUNTY COURTHOUSE                       200 SOUTH 9TH                         SPRINGFIELD                                   IL      62701
9535033   CIT RAILCAR FUNDING CO LLC                JP MORGAN CHASE BANK                             PO BOX 4339, CHURCH STREET STATION    NEW YORK                                      NY      10261
9535034   CIT RAILCAR FUNDING COMPANY, LLC          30 SOUTH WACKER DRIVE, SUITE 2900                                                      CHICAGO                                       IL      60606
9535036   CITIBANK NA                               2700 POST OAK BLVD SUITE 400                                                           HOUSTON                                       TX      77056
9535035   CITIBANK NA                               GLOBAL LOANS                                     1615 BRETT ROAD, OPS 111              NEW CASTLE                                    DE      19720
9535037   CITICORP NORTH AMERICA INC                ATTN CITI TAMPA BILLING                          3800 CITIBANK CENTER, BIG B, 3RD FL   TAMPA                                         FL      33610




                                                                                                                                                                  Case 20-41308
9535038   CITIGROUP GLOBAL MARKETS INC              211 NORTH BROADWAY, SUITE 2600                                                         ST LOUIS                                      MO      63102
9535039   CITIZENS FOR ANDREW PROCTOR               1101 NORTH 6TH STREET                                                                  SPRINGFIELD                                   IL      62702
9535040   CITIZENS FOR ANN GILLESPIE                PO BOX 94                                                                              MT PROSPECT                                   IL      60056
9535041   CITIZENS FOR ART TURNER                   3849 W OGDEN AVENUE                                                                    CHICAGO                                       IL      60623
9535042   CITIZENS FOR BEISER                       PO BOX 172                                                                             ALTON                                         IL      62002
9535043   CITIZENS FOR BILL KILQUIST                PO BOX 3785                                                                            CARBONDALE                                    IL      62901
9535044   CITIZENS FOR BIVINS                       C/O RSSCC                                        PO BOX 3422                           SPRINGFIELD                                   IL      62708
9535045   CITIZENS FOR BRAD HALBROOK                PO BOX 644                                                                             SHELBYVILLE                                   IL      62565
9535046   CITIZENS FOR BRIAN W STEWART              50 W DOUGLAS, SUITE 1003                                                               FREEPORT                                      IL      61032
9535047   CITIZENS FOR C. D. DAVIDSMEYER            PO BOX 401                                                                             JACKSONVILLE                                  IL      62651
9535048   CITIZENS FOR CASSIDY                      5539 N BROADWAY                                                                        CHICAGO                                       IL      60640




                                                                                                                                                                  Doc 268
9535049   CITIZENS FOR CHAD HAYS                    PO BOX 1852                                                                            DANVILLE                                      IL      61832
9535050   CITIZENS FOR CHARLIE MEIER                203 S ABBY ROAD                                                                        OAKAWVILLE                                    IL      62271
9535051   CITIZENS FOR CHRIS NYBO                   PO BOX 915                                                                             LOMBARD                                       IL      60148
9535052   CITIZENS FOR CHRISTINA CASTRO             PO BOX 1506                                                                            ELGIN                                         IL      60121
9535053   CITIZENS FOR CHRISTINE RADOGNO            C/O RSSCC                                        PO BOX 3422                           SPRINGFIELD                                   IL      62708
9535054   CITIZENS FOR CONNELLY                     2641 BRUNSWICK COURT                                                                   LISLE                                         IL      60532




                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9535055   CITIZENS FOR CONYEARS‐ERVIN               3323 W JACKSON BOULEVARD                                                               CHICAGO                                       IL      60624
9535056   CITIZENS FOR DALE A RIGHTER               ILLINOIS STATE SENATE                            PO BOX 348                            CHARLESTON                                    IL      61920
9535057   CITIZENS FOR DARIN LAHOOD                 C/O RSSCC                                        PO BOX 3422                           SPRINGFIELD                                   IL      62708
9535058   CITIZENS FOR DAVID REIS                   PO BOX 267                                                                             OLNEY                                         IL      62450
9535059   CITIZENS FOR DENNIS REBOLETTI             PO BOX 90                                                                              ADDISON                                       IL      60101
9535060   CITIZENS FOR DON ALBRECHT                 1211 EAGLE LANE                                                                        BUNKER HILL                                   IL      62014




                                                                                                                                                        Pg 37 of 170
9535061   CITIZENS FOR DURKIN                       16W281 83RD STREET, SUITE D                                                            BURR RIDGE                                    IL      60527
9535062   CITIZENS FOR ED SULLIVAN                  510 SALCEDA DRIVE                                                                      MULDELEN                                      IL      60060
9535063   CITIZENS FOR ELAINE NEKRITZ               PO BOX 2563                                                                            GLENVIEW                                      IL      60025
9535064   CITIZENS FOR FRED CRESPO                  PO BOX 95628                                                                           HOFFMAN ESTATES                               IL      60195
9535065   CITIZENS FOR GREGORY HARRIS               C/O JOYCE DUGAN                                  929 FOSTER AVENUE #809                CHICAGO                                       IL      60640
9535066   CITIZENS FOR HAMMOND                      PO BOX 694                                                                             MACOMB                                        IL      61455
9535067   CITIZENS FOR JESSE WHITE                  C/O P2 CONSULTING                                22 WEST WASHINGTON ST, SUITE 1500     CHICAGO                                       IL      60602
9535068   CITIZENS FOR JIM WATSON                   PO BOX 783                                                                             JACKSONVILLE                                  IL      62651
9535069   CITIZENS FOR JOANN OSMOND                 PO BOX 635                                                                             ANTIOCH                                       IL      60002
9535071   CITIZENS FOR JOE SOSNOWSKI                7431 E STATE STREET, #114                                                              ROCKFORD                                      IL      61108
9535072   CITIZENS FOR JOHN CULLERTON               FOR STATE SENATE                                 ONE N LASALLE STREET, SUITE 2065      CHICAGO                                       IL      60602
9535073   CITIZENS FOR JOHN M CABELLO               324 NORTH PIER DRIVE                                                                   MACHESNEY PARK                                IL      61115
9535074   CITIZENS FOR JUDY BARR TOPINKA            PO BOX 93                                                                              SPRINGFIELD                                   IL      62705
9535075   CITIZENS FOR KAREN MCCONNAUGHAY           902 S RANDALL ROAD #295                                                                ST CHARLES                                    IL      60174
9535076   CITIZENS FOR KARINA VILLA                 PO BOX 457                                                                             WEST CHICAGO                                  IL      60186
9535077   CITIZENS FOR KAY                          PO BOX 129                                                                             GLEN CARBON                                   IL      62034
9535078   CITIZENS FOR KIRK DILLARD                 C/O DMM GROUP                                    444 MICHIGAN AVENUE, SUITE 3600       CHICAGO                                       IL      60611
9535079   CITIZENS FOR KYLE MCCARTER                40 COMMERCE DRIVE                                                                      LEBANON                                       IL      62254
9535080   CITIZENS FOR LAURA M MURPHY               PO BOX 13                                                                              DES PLAINES                                   IL      60016
9535081   CITIZENS FOR LEITCH                       PO BOX 6325                                                                            PEORIA                                        IL      61601




                                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 26 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                            CITY                            STATE      ZIP   COUNTRY
9535082   CITIZENS FOR LIGHTFORD                      PO BOX 7824                                                                           WESTCHESTER                                   IL      60154
9535083   CITIZENS FOR LINDA HOLMES                   PO BOX 6374                                                                           AURORA                                        IL      60598
9535084   CITIZENS FOR LOU LANG                       PO BOX 1815                                                                           SKOKIE                                        IL      60076
9535085   CITIZENS FOR LUECHTEFELD                    PO BOX 171                                                                            OKAWVILLE                                     IL      62271
9535086   CITIZENS FOR MARCUS EVANS JR                8539 COTTAGE GROVE AVENUE                                                             CHICAGO                                       IL      60619
9535087   CITIZENS FOR MARK WALKER                    1313 WEST NORTHWEST HIGHWAY                                                           ARLINGTON HEIGHTS                             IL      60004
9535088   CITIZENS FOR MATT MURPHY                    952 N ARROWHEAD DRIVE                                                                 PALATINE                                      IL      60074
9535089   CITIZENS FOR MICHAEL E HASTINGS             C/O P2 CONSULTING                                22 W WASHINGTON STREET, SUITE 1500   CHICAGO                                       IL      60602
9535090   CITIZENS FOR MICHAEL P MCAULIFFE            PO BOX 31482                                                                          CHICAGO                                       IL      60631




                                                                                                                                                                   Case 20-41308
9535091   CITIZENS FOR MIKE CONNELLY                  2641 BRUNSWICK COURT                                                                  LISLE                                         IL      60532
9535092   CITIZENS FOR MUNGER                         55 WEST MONROE SUITE 940                                                              CHICAGO                                       IL      60603
9535093   CITIZENS FOR NOLAND                         164 DIVISION STREET, SUITE 104                                                        ELGIN                                         IL      60121
9535094   CITIZENS FOR OLSEN                          PO BOX 582                                                                            DOWNERS GROVE                                 IL      60515
9535095   CITIZENS FOR PAMELA J ALTHOFF               PO BOX 2275                                                                           CRYSTAL LAKE                                  IL      60039
9535096   CITIZENS FOR PARKHURST                      PO BOX 8                                                                              KANKAKEE                                      IL      60901
9535097   CITIZENS FOR PRITCHARD                      2600 DEKALB AVENUE, SUITE E                                                           SYCAMORE                                      IL      60178
9535098   CITIZENS FOR RAUNER                         PO BOX 617513                                                                         CHICAGO                                       IL      60661
9535099   CITIZENS FOR REGGIE PHILLIPS                2402 18TH STREET                                                                      CHARLESTON                                    IL      61920
9535100   CITIZENS FOR REPRESENTATIVE                 MIKE FORTNER                                     PO BOX 176                           WEST CHICAGO                                  IL      60185
9535101   CITIZENS FOR SCHIMPF                        937 WHITE OAK DRIVE                                                                   WATERLOO                                      IL      62298




                                                                                                                                                                   Doc 268
9535102   CITIZENS FOR SCOTT PENNY                    2949 N 63RD ST                                                                        FAIRMONT CITY                                 IL      62201
9535103   CITIZENS FOR STEVE ANDERSSON                PO BOX 751                                                                            GENEVA                                        IL      60134
9535104   CITIZENS FOR STEVE CHIRICO                  1051 FRONTENAC ROAD                                                                   NAPERVILLE                                    IL      60563
9535105   CITIZENS FOR STEVE LANDEK                   7674 WEST 63RD STREET                                                                 SUMMIT                                        IL      60501
9535106   CITIZENS FOR TIMOTHY G SCHNEIDER            PO BOX 64897                                                                          CHICAGO                                       IL      60664
9535107   CITIZENS FOR TOM MORRISON                   117 E PALATINE ROAD, SUITE 108                                                        PALATINE                                      IL      60067




                                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9535108   CITIZENS FOR TONY MUNOZ                     PO BOX 9112                                                                           CHICAGO                                       IL      60609
9535109   CITIZENS FOR TRACEY GLENN                   316 EVERGREEN DRIVE                                                                   HEERIN                                        IL      62948
9535110   CITIZENS FOR UNES                           PO BOX 8171                                                                           EAST PEORIA                                   IL      61611
9535111   CITIZENS FOR VIVERITO                       6215 WEST 79TH STREET, SUITE 2A                                                       BURBANK                                       IL      60459
9535112   CITIZENS TO CHANGE ILLINOIS                 24047 W LOCKPORT, SUITE 201                                                           PLAINFIELD                                    IL      60544
9535113   CITIZENS TO ELECT ANDRE THAPEDI             6800 S MICHIGAN AVENUE, SUITE 100                                                     CHICAGO                                       IL      60637




                                                                                                                                                         Pg 38 of 170
9535114   CITIZENS TO ELECT CHUCK WEAVER              600 W WAR MEMORIAL DRIVE                                                              PEORIA                                        IL      61615
9535115   CITIZENS TO ELECT DEBORAH L GRAHAM          53 W JACKSON, SUITE 510                                                               CHICAGO                                       IL      60604
9535116   CITIZENS TO ELECT GRANT WEHRLI              101 N WASHINGTON STREET                                                               NAPERVILLE                                    IL      60540
9535117   CITIZENS TO ELECT JILL TRACY                3701 E LAKECENTRE DRIVE, SUITE 4                                                      QUINCY                                        IL      62305
9535118   CITIZENS TO ELECT JO BETH WEBER             PO BOX 1681                                                                           MT. VERNON                                    IL      62864
9535119   CITIZENS TO ELECT JOHN CONNER               2106 LAWRENCE AVENUE                                                                  LOCKPORT                                      IL      60441
9535120   CITIZENS TO ELECT MIKE MARRON               22239 NORTH 100 EAST ROAD                                                             FITHIAN                                       IL      61844
9535121   CITIZENS TO ELECT PATRICIA                  R BELLOCK                                        PO BOX 55                            HINSDALE                                      IL      60521
9535122   CITIZENS TO ELECT RANDY FRESE               1824 E 1635TH STREET                                                                  PALOMA                                        IL      62359
9535123   CITIZENS TO ELECT RON SANDAK                1202 NORTH 75TH STREET, #113                                                          DOWNERS GROVE                                 IL      60516
9535124   CITIZENS TO ELECT STEVEN REICK              PO BOX 27                                                                             HARVARD                                       IL      60033
9535125   CITIZENS TO ELECT TOM CROSS                 24047 W LOCKPORT, SUITE 201                                                           PLAINFIELD                                    IL      60544
9535126   CITRIX SYSTEMS INC                          PO BOX 931686                                                                         ATLANTA                                       GA      31193
9535127   CITY BLUE TECHNOLOGIES                      PO BOX 1169                                                                           PEORIA                                        IL      61653
9535128   CITY CLUB OF CHICAGO                        400 N MICHIGAN AVENUE                                                                 CHICAGO                                       IL      60611
9535129   CITY LIMIT MOTORS                           1417 US HIGHWAY 45 N                                                                  ELDORADO                                      IL      62930
9535130   CITY OF BENLD                               201 E CENTRAL AVE                                                                     BENLD                                         IL      62009
9535131   CITY OF BENTON                              500 WEST MAIN STREET                                                                  BENTON                                        IL      62812
9535132   CITY OF COFFEEN                             PO BOX 496                                                                            COFFEEN                                       IL      62017
9535135   CITY OF HILLSBORO                           447 S MAIN ST                                                                         HILLSBORO                                     IL      62049




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 27 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                       ADDRESS 2                                                     CITY   STATE      ZIP   COUNTRY
9535134   CITY OF HILLSBORO                          ATTN CITY CLERK                                 PO BOX 556                      HILLSBORO                                            IL      62049
9535136   CITY OF HILLSBORO, IL                      447 S MAIN ST                                                                   HILLSBORO                                            IL      62049
9535138   CITY OF JOHNSTON CITY                      100 W BROADWAY                                                                  JOHNSTON CITY                                        IL      62951
9535139   CITY OF LAKELAND                           501 E LEMON STREET                                                              LAKELAND                                             FL      33801
9535140   CITY OF LITCHFIELD                         120 E RYDER ST                                                                  LITCHFIELD                                           IL      62056
9535141   CITY OF MARION                             1102 TOWER SQUARE PLAZA                                                         MARION                                               IL      62959
9535142   CITY OF MCLEANSBORO                        102 WEST MAIN STREET                                                            MCLEANSBORO                                          IL      62859
9535143   CITY OF ST LOUIS                           PARKING VIOLATIONS BUREAU                       PO BOX 78459                    SAINT LOUIS                                          MO      63178
9535144   CITY OF WESTMINSTER                        211 NORTH BROADWAY, SUITE 2600                                                  ST. LOUIS                                            MO      63102




                                                                                                                                                            Case 20-41308
9535145   CIUNI & PANICHI, INC                       25201 CHAGRIN BOULEVARD #200                                                    BEACHWOOD                                            OH      44122
9535146   CJ SWAINLAND BUILDING SERVICES             211 NORTH BROADWAY, SUITE 2600                                                  SAINT LOUIS                                          MO      63102
9535147   C‐JAMS, INC.                               282 STATE ROAD 31                                                               SELLERSBURG                                          IN      47172
9535148   CJHS CHEER                                 1500 E 9TH STREET                                                               W FRANKFORT                                          IL      62896
9535149   CJ'S WELL SERVICE INC                      PO BOX 133                                                                      ROWE                                                 VA      24646
9535150   C‐K ASSOCIATES LLC                         17170 PERKINS RD                                                                BATON ROUGE                                          LA      70810
9535151   CKN PROPERTIES LLC                         DBA CKN MINI STORAGE ‐ SITE #2                  910 W BROADWAY (PO BOX 111)     JOHNSTON CITY                                        IL      62951
9535152   CLAIMASSIST, LLC                           TWO WELLS AVENUE                                                                NEWTON                                               MA      02459
9535153   CLAIRE ADKINS TRUST #20‐7090538            C/O DAVID K ADKINS, TRUSTEE                     2156 ST JAMES                   BELVIDERE                                            IL      61008
9535157   CLARISSA J POWELL                          3584 100TH TERRACE NORTH                                                        PINELLAS PARK                                        FL      33872
9535164   CLARK & CLARK FARMS                        21781 CLARK ROAD                                                                MACEDONIA                                            IL      62860




                                                                                                                                                            Doc 268
9535165   CLARKE POWER SERVICES INC                  PO BOX 710157                                                                   CINCINNATI                                           OH      45271
9535166   CLASSIC CONVEYOR COMPONENTS                FENNER DUNLOP AMERICAS INC                      PO BOX 347625                   PITTSBURGH                                           PA      15251
9535167   CLASSIC MOTORS INC                         120 S MAIN                                                                      RICHFIELD                                            UT      84701
9535168   CLASSIQUE PRODUCTIONS INC                  7400 BISONWOOD AVENUE                                                           LAS VEGAS                                            NV      89131
9535170   CLAY COUNTY FARM BUREAU                    PO BOX E                                                                        LOUISVILLE                                           IL      62858
9535171   CLAY MACHINE WORKS INC                     99 KENTUCKY AVENUE, PO BOX 465                                                  CLAY                                                 KY      42404




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9538599   CLAYBOURNE F. LUTTMAN                      REDACTED
9535172   CLAYBUSTERS TRAP TEAM                      302 SOUTH 3RD STREET                                                            GIRARD                                               IL      62640
9535410   CLAYTON CROSS                              REDACTED
9535174   CLAYTON CRUM                               PO BOX 23                                                                       STONEFORT                                            IL      62987
9535422   CLAYTON T. CRUM                            REDACTED
9537394   CLAYTON T. INGRAM                          REDACTED




                                                                                                                                                  Pg 39 of 170
9535175   CLDN COBELFRET                             211 NORTH BROADWAY, SUITE 2600                                                  ST LOUIS                                             MO      63102
9535176   CLEAN OFFICE PROFESSIONALS                 AND SUPPLIES, LLC                               1515 NORTH WARSON RD, STE 122   OLIVETTE                                             MO      63132
9535177   CLEARING HOUSE                             PO BOX 52107                                                                    PHOENIX                                              AZ      85072
9535178   CLEARWAVE COMMUNICATIONS                   PO BOX 808                                                                      HARRISBURG                                           IL      62946
9535182   CLEOLA BRACKETT                            5204 E 14TH ROAD                                                                COFFEEN                                              IL      62017
9535183   CLERK OF SUPREME COURT                     MISSOURI BAR ENRLLMENT                          PO BOX 150                      JEFFERSON CITY                                       MO      65102
9535184   CLERK OF THE CIRCUIT COURT                 RE: ACCOUNT 16‐D‐92                             200 W JEFFERSON                 MARION                                               IL      62959
9535185   CLERK OF THE GIBSON SUPERIOR COURT;        CASE: 26D01‐1805‐SC‐000728                      101 NORTH MAIN STREET           PRINCETON                                            IN      47670
9535186   CLERK SULLIVAN SUPERIOR COURT              S BAKER FOR S BICKERS                           77D01‐0712‐SC‐01033             SULLIVAN                                             IN      47882
9535187   CLERK SULLIVAN SUPERIOR COURT              S BAKER FOR S BICKERS                           PO BOX 370                      SULLIVAN                                             IN      47882
9535188   CLERK US DISTRICT COURT                    111 S 10TH STREET                                                               SAINT LOUIS                                          MO      63102
9535190   CLIFFORD CHANCE LLP                        211 NORTH BROADWAY, STE 2600                                                    ST. LOUIS                                            MO      63102
9535652   CLIFFORD DEBOSE                            REDACTED
9535191   CLIFFORD L SHORT                           300 T HWY                                                                       WAYNESVILLE                                          MO      65583
9535794   CLIFTON DOMBROW                            REDACTED
9535193   CLIFTON MARBLE                             450 MINDER DRIVE                                                                LINCOLN                                              IL      62656
9540132   CLIFTON REDMAN                             REDACTED
9535194   CLINCH RIVER CORPORATION                   24706 NETWORK PLACE                                                             CHICAGO                                              IL      60673
9535200   CLINE RESOURCE & DEVELOPMENT               430 HARPER PARK DRIVE                                                           BECKLEY                                              WV      25801
9535201   CLINICAL PATHOLOGISTS OF CENTRAL IL        PO BOX 5987                                                                     CAROL STREAM                                         IL      60197




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 28 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE    ZIP     COUNTRY
9535202   CLINICAL RADIOLOGISTS SC                  2040 W ILES AVENUE, SUITE C                                               SPRINGFIELD                                          IL    62704
9534508   CLINT BOWMAN                              REDACTED
9535203   CLINTON COUNTY                            DENISE TRAME                                    850 FAIRFAX STREET        CARLYLE                                              IL    62231
9535204   CLINTON COUNTY                            DENISE TRAME                                    PO BOX 174                CARLYLE                                              IL    62231
9535205   CLINTON COUNTY CLERK&RECORDER             THOMAS LACAZE                                   850 FAIRFAX ST            CARLYLE                                              IL    62231
9535206   CLINTON COUNTY CLERK&RECORDER             THOMAS LACAZE                                   PO BOX 308                CARLYLE                                              IL    62231
9535207   CLINTON COUNTY SWCC                       1780 N 4TH STREET                                                         BREESE                                               IL    62230
9535208   CLINTON COUNTY TREASURER                  850 FAIRFAX ST                                                            CARLYLE                                              IL    62231
9535209   CLINTON ELECTRIC INC                      HWY 37 NORTH, PO BOX 117                                                  INA                                                  IL    62846




                                                                                                                                                     Case 20-41308
9535212   CLUTTONS LLP                              211 N BROADWAY, SUITE 2600                                                SAINT LOUIS                                          MO    63102
9535213   CLYDA P PETITTE                           PO BOX 1428                                                               MORGANTOWN                                           WV    26507
9535214   CLYDE A PARKER                            10579 HORSESHOE ROAD                                                      WEST FRANKFORT                                       IL    62896
9535215   CMC MACHINERY COMPANY                     2911 SOUTH ENGLISH STATION ROAD                                           LOUISVILLE                                           KY    40299
9535216   CMC RURAL WATER DISTRICT                  PO BOX 468                                                                CARLINVILLE                                          IL    62626
9535217   CN                                        17641 S ASHLAND AVENUE                                                    HOMEWOOD                                             IL    60430
9535218   CN                                        700 PERSHING STREET                                                       PONTIAC                                              MI    48340
9535219   CN FREIGHT                                935 DE LA GAUCHETIERE STREET WEST                                         MONTREAL                                             QC    H3B 2M9 CANADA
9535220   CN FREIGHT                                PO BOX 71206                                                              CHICAGO                                              IL    60694
9535221   CNA                                       1000 WILSHIRE AVE, SUITE 1800                                             LOS ANGELES                                          CA    90017
9535222   CNA SURETY                                PO BOX 802876                                                             CHICAGO                                              IL    60680




                                                                                                                                                     Doc 268
9535223   CNA SURETY DIRECT BILL                    PO BOX 957312                                                             ST LOUIS                                             MO    63195
9535224   CNB BANK & TRUST                          450 WEST SIDE SQUARE                                                      CARLINVILLE                                          IL    62626
9535225   COAL AGE, INC                             DBA CAI INDUSTRIES                              PO BOX 70                 HICO                                                 WV    25854
9535226   COAL AND QUARRY MINERS EXCHANGE           39 LICK FORK ROAD, PO BOX 1441                                            OAK HILL                                             WV    25901
9535228   COAL COMBUSTION, INC.                     114 SOUTH MAIN STREET                                                     VERSAILLES                                           KY    40383
9535229   COAL COUNTRY SPORTS COMPLEX               1010 N ADAMS STREET                                                       GILLESPIE                                            IL    62033




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9535230   COAL EXPORT SERVICES INTERNATIONAL        11 N. WATER STREET, SUITE 9290                                            MOBILE                                               AL    36602
9535231   COAL EXPORT SERVICES INT'L                9076 MISTY CREEK DR                                                       SARASOTA                                             FL    34241
9535232   COAL PREPARATION SOCIETY OF AMERICA       15590 SOUTHWEST 13TH CIRCLE                                               OCALA                                                FL    34473
9535233   COAL PROPERTIES                           NATURAL RESOURCE PARTNERS                       PO BOX 1188               HOUSTON                                              TX    77251
9535234   COAL RIVER ENERGY LLC                     148 BRISTOL EAST ROAD                                                     BRISTOL                                              VA    24202
9535235   COALDESK LLC                              789 OAKWOOD DRIVE                                                         RIDGEDALE                                            MO    65739




                                                                                                                                           Pg 40 of 170
9535236   COALFIELD LUMBER COMPANY                  PO BOX 1656                                                               INEZ                                                 KY    41224
9535237   COALFIELD SERVICES INC                    3203 PEPPERS FERRY ROAD                                                   WYTHEVILLE                                           VA    24382
9535238   COALFIELD TRANSPORT                       PO BOX 667                                                                KERMIT                                               WV    25674
9535239   COALFIELD TRANSPORT INC                   3801 PGA BLVD STE 903                                                     PALM BEACH GARDENS                                   FL    33410
9535240   COALTRANS CONFERENCES LIMITED             NESTOR HOUSE                                                              PLAYHOUSE YARD                                             EC4V‐5EX UNITED KINGDOM
9535243   COBELFRET SA                              211 N BROADWAY, SUITE 2600                                                ST LOUIS                                             MO    63102
9534324   CODY BENNETT                              REDACTED
9535245   CODY BUCKLEY                              10120 COFFEEN                                                             HILLSBORO                                            IL    62049
9542276   CODY D. WILLIS                            REDACTED
9536092   CODY EPLEY                                REDACTED
9536270   CODY FISHER                               REDACTED
9535248   CODY HAMM                                 100 SOUTH BROWN STREET                                                    LITCHFIELD                                           IL    62056
9539671   CODY J. PARKS                             REDACTED
9538100   CODY KELLEY                               REDACTED
9536882   CODY L. HAMM                              REDACTED
9538565   CODY LOSKOT                               REDACTED
9538876   CODY MAUSEY                               REDACTED
9539346   CODY MURPHY                               REDACTED
9533983   CODY N. ANDERSON                          REDACTED
9539435   CODY NETT                                 REDACTED




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 29 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                      ADDRESS 2                                                            CITY   STATE      ZIP   COUNTRY
9539446   CODY NEWTON                              REDACTED
9534670   CODY R. BUCKLEY                          REDACTED
9535250   CODY SHOCKLEY                            1006 DIAMOND STREET                                                                   BENTON                                               IL      62812
9541403   CODY TATOM                               REDACTED
9541409   CODY TAYLOR                              REDACTED
9535252   COFFEEN COMMUNITY FOOD PANTRY            601 W MAIN STREET                                                                     COFFEEN                                              IL      62017
9535253   COFFEEN PARENT TEACHER COMMITTEE         200 SCHOOL STREET                                                                     COFFEEN                                              IL      62017
9535254   COGAR MANUFACTURING INC                  PO BOX 532                                                                            BECKLEY                                              WV      25802
9535255   COGSWELL MOTORS INC                      1900 EAST MAIN STREET                                                                 RUSSELLVILLE                                         AR      72801




                                                                                                                                                                Case 20-41308
9535256   COHEN & GRIGSBY PC                       625 LIBERTY AVENUE                                                                    PITTSBURGH                                           PA      15222
9539742   COLBY A. PAYNE                           REDACTED
9533844   COLBY ALEXANDER                          REDACTED
9535335   COLBY COOPER                             REDACTED
9535257   COLBY PAYNE                              843 COUNTY ROAD 2100 NORTH                                                            DAHLGREN                                             IL      62828
9542185   COLE A. WIDGER                           REDACTED
9535259   COLE EXCAVATING SERVICES INC             12979 HICKORY GROVE ROAD                                                              GILLESPI                                             IL      62033
9535262   COLIN ADAMS                              DBA UNCANNY CARICATURES                          1298 GREENMAR DRIVE                  FENTON                                               MO      63026
9534470   COLIN E. BODEMAN                         REDACTED
9535263   COLLECTOR OF REVENUE                     1200 MARKET ST., ROOM 410 CITY HALL                                                   SAINT LOUIS                                          MO      63103
9535264   COLLEEN F HARRELSON                      3880 EAST COUNTY ROAD 450N                                                            MATTOON                                              IL      61938




                                                                                                                                                                Doc 268
9535265   COLLEEN L TAYLOR                         2834 BAILEY LANE                                                                      EVANSVILLE                                           IN      47725
9535266   COLLEEN M WENDT                          19430 SUMPTER RD                                                                      CARLINVILLE                                          IL      62626
9542119   COLLEEN WENDT                            REDACTED
9540549   COLLIN M. SABEDRA                        REDACTED
9542074   COLLIN WEAVER                            REDACTED
9535270   COLOR COPY EXPRESS                       27720 US HWY 119 N                                                                    FOREST HILLS                                         KY      41527




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9535271   COLOR COPY EXPRESS                       PO BOX 219                                                                            FOREST HILLS                                         KY      41527
9535272   COLT                                     3801 PGA BOULEVARD SUITE 903                                                          PALM BEACH GARDENS                                   FL      33410
9535273   COLT INTERNATIONAL LLC                   PO BOX 301350                                                                         DALLAS                                               TX      75303
9535274   COLT MCVEY                               302 E 9TH STREET                                                                      JOHNSTON CITY                                        IL      62951
9538944   COLT MCVEY                               REDACTED
9535275   COLT TECHNOLOGY SERVICES                 211 N BROADWAY, SUITE 2600                                                            ST. LOUIS                                            MO      63102




                                                                                                                                                      Pg 41 of 170
9542315   COLTON D. WINTERS                        REDACTED
9536331   COLTON L. FOSTER                         REDACTED
9541784   COLTON W. UHLRY                          REDACTED
9535276   COLUMBINE STORAGE CENTER INC             411 ASPEN AIRPORT BUSINESS CENTER                                                     ASPEN                                                CO      81611
9535277   COMCAST CABLE                            PO BOX 3005                                                                           SOUTHEASTERN                                         PA      19398
9535278   COMFORT INN (IL343)                      2403 BLACK DIAMOND DRIVE                                                              MARION                                               IL      62959
9535279   COMMERCIAL WATER DISTRIBUTING LLC        560 22ND STREET                                                                       ZUMBROTA                                             MN      55992
9535280   COMMITTEE FOR AFFIRMATIVE LEADERSHI      ILLINOIS COAL ASSOCIATION                        212 S. 2ND STREET                    SPRINGFIELD                                          IL      62701
9535281   COMMITTEE FOR DEC 13TH                   CONCERT EVENT                                    29 SOUTH LASALLE STREET, SUITE 936   CHICAGO                                              IL      60603
9535282   COMMITTEE FOR FRANK MAUTINO              PO BOX 36                                                                             SPRING VALLEY                                        IL      61362
9535283   COMMITTEE FOR SEPTEMBER 29TH             CONCERT EVENT                                    29 SOUTH LASALLE STREET, SUITE 936   CHICAGO                                              IL      60603
9535284   COMMITTEE TO ELECT DAN CAULKINS          PO BOX 6101                                                                           DECATUR                                              IL      62524
9535285   COMMITTEE TO ELECT JAY C HOFFMAN         PO BOX 23738                                                                          BELLEVILLE                                           IL      62223
9535286   COMMITTEE TO ELECT JENNIFER              BERTINO‐TARRANT                                  900 PLAINFIELD ROAD                  JOLIET                                               IL      60435
9535287   COMMITTEE TO ELECT KEITH WHEELER         320 E WASHINGTON STREET                                                               OSWEGO                                               IL      60543
9535288   COMMITTEE TO ELECT MIKE BOST             PO BOX 555                                                                            CARDONDALE                                           IL      62903
9535289   COMMITTEE TO ELECT MIKE TYRON            320 DOUGLAS AVENUE                                                                    CRYSTAL LAKE                                         IL      60014
9535290   COMMITTEE TO ELECT SHERI JESIEL          PO BOX 1107                                                                           LAKE VILLA                                           IL      60046
9535291   COMMITTEE TO ELECT TERRI BRYANT          PO BOX 363                                                                            MURPHYSBORO                                          IL      62966
9535292   COMMITTEE TO ELECT TOM HOLBROOK          230 SUMMERS TRACE                                                                     BELLEVILLE                                           IL      62220




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 30 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                    ADDRESS 2                      CITY                           STATE      ZIP   COUNTRY
9535293   COMMODITY CREDIT CORPORATION              300 CARLINVILLE                                                               CARLINVILLE                                   IL      62626
9535294   COMMONWEALTH OF KENTUCKY                  KENTUCKY CHILD SUPPORT ENFORCEMENT             PO BOX 14059                   LEXINGTON                                     KY      40512
9535295   COMMUNITY MEMORIAL HOSPITAL               400 CALDWELL                                                                  STAUNTON                                      IL      62088
9535296   COMMUNITY TITLE IL, L.P.                  520 W UNION AVE                                                               LITCHFIELD                                    IL      62056
9535298   COMPLETE FLEET SOLUTIONS                  6209 MAXWELL AVE                                                              EVANSVILLE                                    IN      47715
9535299   COMPRESSOR‐PUMP & SERVICE INC             3333 WEST 2400 SOUTH                                                          SALT LAKE CITY                                UT      84119
9535301   COMTROL‐WEST LLC                          2853 KEN GRAY BLVD SUITE 4                                                    WEST FRANKFORT                                IL      62896
9535303   CONETEC INC                               436 COMMERCE LANE, UNIT C                                                     WEST BERLIN                                   NJ      08091
9535304   CONFERTEL                                 2385 CAMINO VIDA ROBLE, SUITE 202                                             CARLSBAD                                      CA      92011




                                                                                                                                                         Case 20-41308
9535305   CONGRESSIONAL SPORTSMENS                  FOUNDATION                                     110 NORTH CAROLINA AVENUE SE   WASHINGTON                                    DC      20003
9535310   CONNIE DEWITT                             96 BILL'S LANE                                                                BUTLER                                        IL      62015
9535311   CONNIE MELVIN                             704 N 8TH STREET                                                              HERRIN                                        IL      62948
9537239   CONNOR D. HUSMAN                          REDACTED
9535312   CONN‐WELD INDUSTRIES INC                  PO BOX 5329                                                                   PRINCETON                                     WV      24740
9541932   CONRAD VILLA CAMARGO                      REDACTED
9535313   CONSOLIDATED COMMUNICATIONS               PO BOX 2564                                                                   DECATUR                                       IL      62525
9535314   CONSOLIDATED COMMUNICATIONS               PO BOX 7001                                                                   MATTOON                                       IL      61938
9535315   CONSPEC                                   6 GUTTMAN BLVD                                                                CHARLEROI                                     PA      15022
9535316   CONSTANCE L SUTTON                        RR #4 BOX 11943                                                               PIEDMONT                                      MO      63957
9535317   CONSTANCE M MCCREERY                      PO BOX 999                                                                    ROCKY POINT                                   NC      28457




                                                                                                                                                         Doc 268
9535318   CONTECH CONSTRUCTION PRODUCTS             16445 COLLECTIONS CNT DR                                                      CHICAGO                                       IL      60693
9535319   CONTEMPORARY PRODUCTIONS LLC              190 CARONDELET PLAZA, SUITE 1111                                              SAINT LOUIS                                   MO      63105
9535320   CONTINENTAL CASUALTY INSURANCE COMPANY    151 NORTH FRANKLIN STREET                                                     CHICAGO                                       IL      60606
9535321   CONTINENTAL CEMENT CO LLC                 PO BOX 505179                                                                 ST LOUIS                                      MO      63150
9535322   CONTINENTAL INSURANCE CO                  500 COLLEGE ROAD EAST                                                         PRINCETON                                     NJ      08540
9535323   CONTRACTOR SUPPLY COMPANY                 460 VEIT ROAD F                                                               HUNTINGTON VALLEY                             PA      19006




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9535324   CONTRACTORS & INDUSTRIAL SUPPLY CO        1241 FOSTER AVENUE                                                            NASHVILLE                                     TN      37210
9535325   CONTROL CHIEF CORP                        200 WILLIAMS STREET                                                           BRADFORD                                      PA      16701
9535326   CONTROLWORX LLC                           17630 PERKINS RD                                                              BATON ROUGE                                   LA      70810
9535327   CONVERGEONE, INC                          NW 5806                                        10900 NESBITT AVENUE SOUTH     BLOOMINGTON                                   MN      55437
9535328   CONVEYER ACCESSORIES INC                  7013 HIGH GROVE BLVD                                                          BURR RIDGE                                    IL      60527
9535329   CONVEYOR BELT CLEANING SOLUTIONS          LLC                                            100 GREENBRIER LANE            WHEELING                                      WV      26003




                                                                                                                                               Pg 42 of 170
9535333   COOK MANUFACTURING                        PO BOX 35                                                                     JESSE                                         WV      24849
9535336   COOPER CONSOLIDATED                       DEPT # 1733                                    PO BOX 11407                   BIRMINGHAM                                    AL      35246
9535337   COOPER T SMITH                            CONCENTRATION ACCT                             DEPT #1529, PO BOX 11407       BIRMINGHAM                                    AL      35246
9535341   CORA BETH JOHNSON                         369 EBENEZER ROAD                                                             OLD FORT                                      NC      28762
9535342   CORA JANE TAYLOR                          12508 GRANDEZZA CIRCLE                                                        ESTERO                                        FL      33928
9535343   CORE & MAIN LP                            PO BOX 28330                                                                  ST LOUIS                                      MO      63146
9535344   CORE INDUSTRIAL & SUPPLY LLC              7204 BANKHEAD HIGHWAY                                                         DORA                                          AL      35062
9535345   CORE LABORATORIES LP                      6316 WINDFERN ROAD                                                            HOUSTON                                       TX      77040
9535346   COREY BLACK                               14001 PROSPERITY RD                                                           JOHNSTON CITY                                 IL      62951
9534410   COREY L. BLACK                            REDACTED
9535347   COREY SPYTEK                              365 ROYALTON ROAD                                                             ELKVILLE                                      IL      62932
9535348   COREY TOMCZAK                             4928 BUCKINGHAM COURT #3E                                                     ST LOUIS                                      MO      63108
9535349   CORINTH WATER DISTRICT                    20219 CORINTH ROAD                                                            PITTSBURG                                     IL      62974
9535350   CORKY WELLS ELECTRIC INC                  DBA CW SERVICES                                PO BOX 203                     RUSK                                          KY      41168
9535355   CORPORATION SERVICE COMPANY               PO BOX 13397                                                                  PHILADELPHIA                                  PA      19101
9535356   CORRESSELL INC                            3810 S ST PHILLIP ROAD                                                        MT VERNON                                     IN      47620
9535357   CORROSION PRODUCTS INC                    635 HANLEY INDUSTRIAL COURT                                                   SAINT LOUIS                                   MO      63144
9535359   CORT BUSINESS SERVICES CORPORATION        PO BOX 17401                                                                  BALTIMORE                                     MD      21297
9537203   CORT HUFF                                 REDACTED
9541750   CORUM TURNER                              REDACTED




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 31 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                        ADDRESS 2                                                        CITY   STATE      ZIP   COUNTRY
9537885   CORY A. JONES                              REDACTED
9536939   CORY D. HART                               REDACTED
9535360   CORY HUMPHREY                              1813 SPRING GARDEN ROAD                                                             MARION                                               IL      62959
9535361   CORY LEITSCHUH                             REDACTED
9538409   CORY LEITSCHUH                             REDACTED
9539336   CORY MURPHY                                REDACTED
9537217   CORY T. HUMPHREY                           REDACTED
9535362   COSTAL CAROLINA COUNCIL, BSA               9297 MEDICAL PLAZA DRIVE                                                            NORTH CHARLESTON                                     SC      29406
9540142   COTY A. REEDER                             REDACTED




                                                                                                                                                                Case 20-41308
9536232   COTY FENDER                                REDACTED
9535367   COUNTRY BLACKSMITH LLC                     751 FAIRFIELD ROAD                                                                  MT VERNON                                            IL      62864
9535368   COUNTRY INN & SUITES                       1306 HALFWAY ROAD                                                                   MARION                                               IL      62959
9535369   COUNTRYSIDE REPAIR                         573 BARRY HOPE TR.                                                                  HILLSBORO                                            IL      62049
9535370   COUNTY LINE BAPTIST CHURCH                 C/O ROY JORDAN, TRUSTEE                          604 SOUTH DAY STREET               WEST FRANKFORT                                       IL      62896
9535371   COUNTY OF BERGEN, NEW JERSEY               C/O BERGEN CO ANIMAL SHELTER                     1 BERGEN COUNTY PLAZA, 5TH FLOOR   HACKENSACK                                           NJ      07601
9535373   COUNTY OF WILLIAMSON, STATE OF ILLINOIS    1817 N COURT STREET                                                                 MARION                                               IL      62950
9535374   COURTNEY COX                               1003 S MAIN                                                                         BENTON                                               IL      62812
9535375   COVINGTON & BURLING LLP                    ATTN: ACCOUNTING DEPARTMENT                      ONE CITYCENTER                     WASHINGTON                                           DC      20001
9535377   COWIN & COMPANY INC                        301 INDUSTRIAL DR                                                                   BIRMINGHAM                                           AL      35219
9535378   COWIN & COMPANY INC                        PO BOX 19009                                                                        BIRMINGHAM                                           AL      35219




                                                                                                                                                                Doc 268
9535382   CRAB ORCHARD HIGH SCHOOL                   ATTN SOFTBALL TEAM                               19189 CORY BAILEY STREET           MARION                                               IL      62959
9535389   CRAIG BARNETTE                             4276 DEERING ROAD                                                                   WEST FRANKFORT                                       IL      62896
9535767   CRAIG DILLARD                              REDACTED
9541171   CRAIG E. STEED                             REDACTED
9535390   CRAIG W ENTWISTLE                          19 GLORIA LANE                                                                      SAINT PETERS                                         MO      63376
9535393   CRANE & RIGGING CONSULTANTS CO             1241 FOSTER AVENUE                                                                  NASHVILLE                                            TN      37210




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9535402   CRAWFORD DOOR AND DOCK                     PO BOX 4878                                                                         EVANSVILLE                                           IN      47724
9535404   CREATIVE BUSINESS FORMS                    OFFICE PLUS                                      302 E MAIN                         COLLINSVILLE                                         IL      62234
9535405   CREATIVE DATA SYSTEMS                      2917 INDEPENDENCE ST STE 100                                                        CAPE GIRARDEAU                                       MO      63703
9535406   CREDIT AGRICOLE CORPORATE                  AND INVESTMENT BANK                              1301 AVE OF THE AMERICAS           NEW YORK                                             NY      10019
9535407   CREDITBOX.COM, LLC; LOAN #00808862         PO BOX 168                                                                          DES PLAINES                                          IL      60016
9535412   CROSS FILTRATION LLC                       PO BOX 1082                                                                         MORAVIA                                              NY      13118




                                                                                                                                                      Pg 43 of 170
9535413   CROUNSE CORPORATION                        PO BOX 790129, DEPT CR                                                              SAINT LOUIS                                          MO      63179
9535416   CROWELL MORING                             1001 PENNSYLVANIA AVE NW                                                            WASHINGTON                                           DC      20004
9535417   CROWN BATTERY MANUFACTURING CO INC         PO BOX 639612                                                                       CINCINNATI                                           OH      45263
9535418   CROWN INDUSTRIAL LLC                       PO BOX 471                                                                          WILLOW GROVE                                         PA      19090
9535419   CROWN PRODUCTS & SERVICES INC              319 S GILLETTE AVENUE, SUITE 303                                                    GILLETTE                                             WY      82716
9535421   CRUCIBLE, LLC,                             DBA TASSCO                                       25 WEST PARK CIRCLE                BIRMINGHAM                                           AL      35211
9535425   CRYSTAL LUPI                               12969 79TH PLACE                                                                    BRISTOL                                              WI      53104
9535426   CRYSTAL'S CATERING & MORE LLC              301 E CHERRY STREET                                                                 HERRIN                                               IL      62948
9535427   CS DISCO INC                               4400 POST OAK PARKWAY, SUITE 2700                                                   HOUSTON                                              TX      77027
9535428   CSE CORPORATION                            DEPT L 578 P                                                                        PITTSBURGH                                           PA      15264
9535429   CSX TRANSPORTATION                         RAIL BILLING & COLLECTIONS                       PO BOX 530181                      ATLANTA                                              GA      30353
9535430   CT & OPEN MRI CENTER                       112 E CLARK STREET                                                                  HARRISBURG                                           IL      62946
9535431   CT CORPORATION                             PO BOX 4349                                                                         CAROL STREAM                                         IL      60197
9535432   CT LIEN SOLUTIONS                          PO BOX 301133                                                                       DALLAS                                               TX      75303
9535433   CT SCAN CENTER                             112 E CLARK STREET                                                                  HARRISBURG                                           IL      62946
9535434   CTLC                                       23464 NETWORK PLACE                                                                 CHICAGO                                              IL      60673
9535435   CTS TECH SOLUTIONS INC.                    PO BOX 278                                                                          SPARTA                                               IL      62286
9535436   CUDD PRESSURE CONTROL INC                  PO BOX 203379                                                                       DALLAS                                               TX      75320
9535439   CULLEN & ASSOCIATES INC                    PO BOX 23320                                                                        BELLEVILLE                                           IL      62223
9540752   CULLEN SELINGER                            REDACTED




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 32 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                          NAME                    ADDRESS 1                                     ADDRESS 2                                                           CITY   STATE      ZIP   COUNTRY
9535440   CULLEN SELLINGER                             220 W RAYLOTS                                                                        RIVERTON                                             IL      62561
9535442   CULLIGAN WATER                               DEPARTMENT 8488                                                                      MINNEAPOLIS                                          MN      55480
9535444   CULTURAL RESOURCE ANALYSTS INC               151 WALTON AVE                                                                       LEXINGTON                                            KY      40508
9535445   CUMBERLAND COUNTY FARM BUREAU                PO BOX 8                                                                             TOLEDO                                               IL      62468
9535446   CUMBERLAND TOURIST COMMISSION                HARLAN COUNTY SAFETY DAY                         506 WEST MAIN STREET                CUMBERLAND                                           KY      40823
9535447   CUMI AMERICA INC ‐ INDUSTRAIL                CERAMICS DIVISION                                110 CROWN COURT                     OAKDALE                                              PA      15071
9535448   CUMMINS CROSSPOINT LLC                       75 REMITTANCE DRIVE, SUITE 1701                                                      CHICAGO                                              IL      60675
9535451   CURRAN & CONNERS INC                         140 ADAMS AVENUE SUITE 20C                                                           HAUPPAUGE                                            NY      11788
9535454   CURT ERWIN CONSTRUCTION INC                  112 NORTH MCLEANSBORO ST                                                             BENTON                                               IL      62812




                                                                                                                                                                   Case 20-41308
9537206   CURT HUGHES                                  REDACTED
9535455   CURT L HUGHES                                425 HILL STREET                                                                      CARLINVILLE                                          IL      62626
9535456   CURT REED                                    DBA REED CONSTRUCTION                            PO BOX 53                           MCLEANSBORO                                          IL      62859
9540214   CURTIS A. RICE                               REDACTED
9535457   CURTIS D WRIGHT                              W7486 MARTIN LANE                                                                    FORT ATKINSON                                        WI      53538
9538325   CURTIS J. LANE                               REDACTED
9535458   CURTIS R BLADES                              18329 DWINA ROAD                                                                     THOMPSONVILLE                                        IL      62890
9535459   CURTIS R SERLES                              21003 DIVISION STREET                                                                THOMPSONVILLE                                        IL      62890
9535460   CURTIS W REED                                #8 BRIARWOOD                                                                         MCLEANSBORO                                          IL      62859
9535461   CURTIS W REED                                PO BOX 53                                                                            MCLEANSBORO                                          IL      62859
9542133   CURTIS WEST                                  REDACTED




                                                                                                                                                                   Doc 268
9538332   CURTISS LAPOINTE                             REDACTED
9535462   CUSTOM BLUEPRINT & SUPPLY, INC.              1632 SOUTH BROADWAY                                                                  ST. LOUIS                                            MO      63104
9535463   CUSTOM CATERING INC                          902 PATRICK HENRY DRIVE                                                              BLACKSBURG                                           VA      24060
9535464   CUSTOM ENGINEERING INC                       656 HALL STREET, PO BOX 320                                                          CLAY                                                 KY      42404
9535465   CUSTOM PRINT AND DESIGNS LLC                 PO BOX 150                                                                           FOREST HILLS                                         KY      41527
9535466   CUSTOM PROCESSING SERVICES LLC               2 BIRCHMONT DRIVE                                                                    READING                                              PA      19606




                                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9535467   CUSTOM PROCESSING SERVICES LLC               461 STATE STREET                                                                     EAST GREENVILLE                                      PA      18041
9535468   CUSTOM STAFFING INDUSTRIAL SERVICES          1820 N GREEN RIVER ROAD                                                              EVANSVILLE                                           IN      47715
9535470   CWI OF ILLINOIS #732                         DBA REPUBLIC SERVICES                            PO BOX 9001099                      LOUISVILLE                                           KY      40290
9535471   CWI OF ILLINOIS #732                         PO BOX 9001099                                                                       LOUISVILLE                                           KY      40290
9535472   CWI OF ILLINOIS #732 / REPUBLIC SERVICES     1540 LANDFILL RD                                                                     DE SOTO                                              IL      62924
9535473   CYNTHIA A BIGGS                              21920 HEIFNER RD                                                                     THOMPSONVILLE                                        IL      62890




                                                                                                                                                         Pg 44 of 170
9535474   CYNTHIA E BUCHANAN                           2126 SEAHAWK LANE                                                                    LODI                                                 CA      95240
9535475   CYNTHIA R BOWER CPA                          330 HARPER PARK DRIVE, SUITE E                                                       BECKLEY                                              WV      25801
9535476   CYNTHIA S LANCASTER                          2496 EALE RIDGE LANE W                                                               CORDOVA                                              TN      38018
9535477   D & D CUSTOMIZED ELECTRICAL                  COMPONENTS                                       1380 BLUE HOLE ROAD                 HARRISBURG                                           IL      62946
9535478   D & D TRANSPORT INC                          DBA BENS COURIER                                 PO BOX 325                          MARIANNA                                             PA      15345
9535479   D & R CLEANING EQUIPMENT, INC                1290 TIMBERLINE ROAD                                                                 SORENTO                                              IL      62086
9535480   D EARL JORDAN                                19918 LAKEVIEW LANE                                                                  WEST FRANKFORT                                       IL      62896
9535481   D ELIZABETH COLLARD                          PO BOX 35                                                                            GOODLAND                                             FL      34140
9535482   D F KING & CO INC                            PO BOX 1701                                                                          NEW YORK                                             NY      10268
9535483   D R SKIDMORE                                 106 RAINTREE DRIVE                                                                   HURRICANE                                            WV      25526
9535484   D.B. CONTRACTING                             525 MILL ST                                                                          HANSON                                               KY      42413
9535485   DAHLGREN BUILDING CENTER INC                 DBA DAHLGREN BUILDING CENTER                     202 W CHESTNUT STREET, PO BOX 160   DAHLGREN                                             IL      62828
9535486   DAIGH COMPANY INC                            2393 CANTON HIGHWAY, SUITE 400                                                       CUMMING                                              GA      30040
9535488   DAISY MOORE                                  9505 STEEL CITY ROAD                                                                 BENTON                                               IL      62812
9541448   DAKODA TENNISON                              REDACTED
9538699   DAKOTA G. MANNING                            REDACTED
9537178   DAKOTA HOUSE                                 REDACTED
9536358   DAKOTA J. FRANCIS                            REDACTED
9542078   DAKOTA L. WEBB                               REDACTED
9540971   DAKOTA SMITH                                 REDACTED




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 33 of 159
                                                                          Exhibit B
                                                                      Master Mailing List
                                                                   Served via first class mail

 MMLID                                   NAME                   ADDRESS 1                                      ADDRESS 2                                                  CITY   STATE      ZIP   COUNTRY
9533734   DALE ACOSTA                           REDACTED
9535489   DALE AKRE                             110 SOUTH ELM, PO BOX 162                                                   FILLMORE                                             IL      62032
9535490   DALE BASIL                            P.O. BOX 1172                                                               KINCAID                                              IL      62540
9534613   DALE BROERS                           REDACTED
9535491   DALE E WARD                           8793 N AKIN BLACKTOP                                                        MACEDONIA                                            IL      62860
9533815   DALE L. AKRE                          REDACTED
9535492   DALE MILLER                           390 COUNTY ROAD 1000N                                                       MACEDONIA                                            IL      62860
9535493   DALE MYERS                            15930 JORDANS FORT ROAD                                                     PITTSBURG                                            IL      62974
9535494   DALE SWAN                             755 HARTFORD ROAD                                                           GALATIA                                              IL      62935




                                                                                                                                                   Case 20-41308
9535495   DALE WES WILLIFORD                    9581 BOLEN STORE ROAD                                                       MACEDONIA                                            IL      62860
9535496   DALE WES WILLIFORD, JR                22255 HEIFNER ROAD                                                          MACEDONIA                                            IL      62860
9535497   DALE WILLIAMS TRUCKING INC            PO BOX 97                                                                   FILLMORE                                             IL      62032
9535498   DALLAS D GRIZZELL                     18097 COLLINS ROAD                                                          WEST FRANKFORT                                       IL      62896
9535499   DALLAS RAY DUTY                       & JANE ANN DUTY                                  19187 COAL VALLEY STREET   MARION                                               IL      62959
9535500   DALLAS TRAVELSTEAD                    16824 LIBERTY SCHOOL ROAD                                                   MARION                                               IL      62959
9541680   DALLAS TRAVELSTEAD                    REDACTED
9536814   DALTON GRUBBS                         REDACTED
9539672   DALTON L. PARKS                       REDACTED
9539817   DALTON PHILLIPS                       REDACTED
9535502   DAMIAN JEFFERO                        1308 W WALNUT                                                               MARION                                               IL      62959




                                                                                                                                                   Doc 268
9537665   DAMIAN JEFFRO                         REDACTED
9533840   DAMON ALEXANDER                       REDACTED
9535504   DAMON M ALEXANDER                     16809 JORDAN FORT ROAD                                                      PITTSBURG                                            IL      62974
9535505   DAN ANDERSON                          11074 REND RD.                                                              BENTON                                               IL      62812
9535506   DAN KOTOWSKI FOR STATE SENATE         PO BOX 141                                                                  PARK RIDGE                                           IL      60068
9535507   DAN RUTHERFORD CAMPAIGN COMMITTEE     220 WEST HOWARD STREET                                                      PONTIAC                                              IL      61764




                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9535508   DAN SHIPPING & CHARTERING LTD         211 NORTH BROADWAY, SUITE 2600                                              ST LOUIS                                             MO      63102
9535509   DAN SKINNER                           406 W SHIRLEY                                                               RAYMOND                                              IL      62560
9535510   DAN WISECUP                           WISECUP GEOPHYSICAL CONSULTING                   6611 SOUTH WALDEN STREET   AURORA                                               CO      80016
9542191   DANA WILKERSON                        REDACTED
9538446   DANIEL A. LEWIS                       REDACTED
9533981   DANIEL ANDERSON                       REDACTED




                                                                                                                                         Pg 45 of 170
9538057   DANIEL C. KARRICK                     REDACTED
9539476   DANIEL C. NIKOLICH                    REDACTED
9542051   DANIEL C. WATSON                      REDACTED
9535738   DANIEL DEWEY                          REDACTED
9535760   DANIEL DICK                           REDACTED
9535513   DANIEL G. ALSOP                       1648 RENOIR LANE                                                            ST. LOUIS                                            MO      63146
9535514   DANIEL GREENWELL                      RE: ACCT 16‐S‐00006                              6600 US HIGHWAY 60E        WAVERLY                                              KY      42462
9536884   DANIEL HAMMANN                        REDACTED
9536938   DANIEL HART                           REDACTED
9536978   DANIEL HEADRICK                       REDACTED
9537017   DANIEL HENDERSON                      REDACTED
9537042   DANIEL HERMANN                        REDACTED
9537155   DANIEL HOPLEY                         REDACTED
9535516   DANIEL J HOPLEY                       PO BOX 117                                                                  LITCHFIELD                                           IL      62056
9534175   DANIEL J. BALLOWE                     REDACTED
9535517   DANIEL L JOHNSON                      2 MCKENZIE PLACE                                                            BELLA VISTA                                          AR      72715
9535518   DANIEL L WILSON                       1810 OLD BUS LINE ROAD                                                      HILLSBORO                                            IL      62049
9538977   DANIEL L. MERACLE                     REDACTED
9541401   DANIEL L. TATE                        REDACTED
9535519   DANIEL MCCORMICK                      243 EAST SOUTH TEMPLE STREET, APT B                                         SALT LAKE CITY                                       UT      84111




                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 34 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                           ADDRESS 2                                                        CITY   STATE      ZIP   COUNTRY
9539208   DANIEL MOLINA                               REDACTED
9539323   DANIEL MULLEN                               REDACTED
9541393   DANIEL P. TANGO                             REDACTED
9535521   DANIEL R SMITH                              1811 JULIANNE DRIVE                                                    MARION                                               IL      62959
9536756   DANIEL R. GRAVES                            REDACTED
9540495   DANIEL RUSSELL                              REDACTED
9535522   DANIEL S HERMANN                            6912 NEWBURGH ROAD                                                     EVANSVILLE                                           IN      47715
9535523   DANIEL SCHWARCZ                             4713 CHOWEN AVENUE S                                                   MINNEAPOLIS                                          MN      55410
9540931   DANIEL SKINNER                              REDACTED




                                                                                                                                                    Case 20-41308
9541304   DANIEL SUMMERS                              REDACTED
9541924   DANIEL VICKERY                              REDACTED
9535525   DANIEL W MOCTEZUMA                          6616 WESTON POINT DR                                                   OSAGE BEACH                                          MO      65065
9542081   DANIEL WEBB                                 REDACTED
9542245   DANIEL WILLIAMS                             REDACTED
9542298   DANIEL WILSON                               REDACTED
9542291   DANIEL WILSON                               REDACTED
9535163   DANIELLE CLARK                              REDACTED
9535527   DANIELLE CLARK                              U.S. EQUAL EMPLOYMENT OPPORTUNITY COM500 WEST MADISON ST. SUITE 2000   CHICAGO                                              IL      60661
9535529   DANIELS LANDSCAPING & NURSERY               110 WILLIAMS DRIVE                                                     HARRISBURG                                           IL      62946
9535530   DANIELS MOVING AND STORAGE                  OF ST LOUIS INC                      6131 W VAN BUREN                  PHOENIX                                              AZ      85043




                                                                                                                                                    Doc 268
9538513   DANNETTE LITTLEFIELD                        REDACTED
9535162   DANNY CLARK                                 REDACTED
9535925   DANNY F. DUTTON                             REDACTED
9536739   DANNY GOOLSBY                               REDACTED
9535532   DANNY L MCGEE                               AND TRACY L MCGEE                    1106 EARLY BIRD LANE              MARION                                               IL      62959
9541354   DANNY L. SWIFT                              REDACTED




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9538317   DANNY LAMPLEY                               REDACTED
9535533   DANNY M CLARK                               12970 WINEMILLER ROAD                                                  MACEDONIA                                            IL      62860
9535534   DANNY R HARRELSON                           3880 EAST COUNTY ROAD 450N                                             MATTOON                                              IL      61938
9535535   DANNY R YORK                                AND DARLA A YORK                     15682 PAULTON ROAD                PITTSBURG                                            IL      62974
9535536   DANNY R. & COLLEEN F. HARRELSON             REDACTED
9540075   DANNY RANDALL                               REDACTED




                                                                                                                                          Pg 46 of 170
9535537   DANNY RICHARDSON                            23265 KINGS HIGHWAY                                                    MACEDONIA                                            IL      62860
9542339   DANNY WOOTON                                REDACTED
9536836   DANTON L. GWALTNEY                          REDACTED
9535539   DAPCO INC                                   11500 NEBO ROAD                                                        NEBO                                                 KY      42441
9535540   DAPHNE DRAKE                                905 SUNSET DRIVE                                                       MCLEANSBORO                                          IL      62859
9535541   DAREL R MILLENBINE                          PO BOX 62862                                                           MILL SHOALS                                          IL      62809
9535542   DARIO CANTATORE                             3414 31ST AVENUE, APT 6D                                               ASTORIA                                              NY      11106
9535543   DARLENE F GUSEWELLE                         16453 QUARRY ROAD                                                      GILLESPIE                                            IL      62033
9535544   DARLENE R BREUCHAUD                         1503 KILLARNEY                                                         GREENVILLE                                           IL      62246
9535546   DARRELL D WICKER                            4 VERONICA DR                                                          BEDFORD                                              NH      03110
9535547   DARRELL DUNHAM & ASSOCIATES                 300 WEST WALNUT                                                        CARBONDALE                                           IL      62901
9535548   DARRELL P SHEETS                            208 N HAMILTON STREET                                                  HILLSBORO                                            IL      62049
9536975   DARRELL R. HEAD                             REDACTED
9535549   DARRELL S WILLIAMS                          925 S MAIN                                                             HILLSBORO                                            IL      62049
9542242   DARRELL SCOTT WILLIAMS                      REDACTED
9540818   DARRELL SHEETS                              REDACTED
9541753   DARRELL TURNER                              REDACTED
9535551   DARREN DREW                                 12720 LONG PRAIRIE ROAD                                                BENTON                                               IL      62812
9542028   DARREN L. WARD                              REDACTED
9538215   DARREN S. KING                              REDACTED




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 35 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9534278   DARREN W. BEAUMONT                          REDACTED
9535552   DARREN WARD                                 235 PANKEY ROAD                                                          CARRIER MILLS                                        IL      62917
9535553   DARRYL D. FOE                               RR1 BOX 97                                                               GOLCONDA                                             IL      62938
9540967   DARRYL K. SMITH                             REDACTED
9535554   DARRYL KIRK SMITH                           15411 OZMENT LANE                                                        JOHNSTON CITY                                        IL      62951
9535555   DARYL B THOMAS                              1103 WEST MAIN ST                                                        MARION                                               IL      62959
9535556   DARYL R RASH                                9085 HIGHWAY 34 N                                                        GALATIA                                              IL      62935
9539278   DARYN MORRIS                                REDACTED
9535557   DATA MANAGEMENT INC                         1 TIME CLOCK DRIVE                                                       SAN ANGELO                                           TX      76904




                                                                                                                                                      Case 20-41308
9535558   DATE MINING SERVICES LLC                    1400 SOUTH MAIN STREET                                                   HARRISBURG                                           IL      62946
9535559   DATE MINING SUPPLY LLC                      1400 SOUTH MAIN STREET                                                   HARRISBURG                                           IL      62946
9535562   DAVE DOBILL                                 FRANKLIN CO CLERK & RECORDER                    PO BOX 607               BENTON                                               IL      62812
9535563   DAVE HARDIN                                 501 E ASH STREET                                                         TAYLORVILLE                                          IL      62568
9535565   DAVES COLLISION SHOP                        512 N OBANNON, BOX 171                                                   RAYMOND                                              IL      62560
9535566   DAVID A NOLEN                               17 FRANKIE LANE                                                          THOMPSONVILLE                                        IL      62890
9535567   DAVID A RUDOLPH                             TRUSTEE, DAVID A RUDOLPH TRUST                  861 STEWART AVE          ELGIN                                                IL      60120
9534115   DAVID A. AUTEN                              REDACTED
9539869   DAVID A. POFFENROTH                         REDACTED
9535568   DAVID ADAMS                                 903 W PERRINE STREET                                                     JOHNSTON CITY                                        IL      62951
9533756   DAVID ADAMS                                 REDACTED




                                                                                                                                                      Doc 268
9533758   DAVID ADAMS                                 REDACTED
9535569   DAVID ALLEN DUTY                            13568 PAULTON ROAD                                                       PITTSBURG                                            IL      62974
9535570   DAVID AUTEN                                 10404 ARMSTRONG LANE                                                     BENTON                                               IL      62812
9535571   DAVID B GARAVALIA ATTORNEY AT LAW           417 N MAIN STREET                                                        BENTON                                               IL      62812
9534323   DAVID BENNETT                               REDACTED
9535572   DAVID BRANDALISE                            14503 SESSER LAKE ROAD                                                   SESSER                                               IL      62884




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9538501   DAVID C. LINN                               REDACTED
9535573   DAVID CALES                                 2697 NORTH 700 STREET                                                    RAMSEY                                               IL      62080
9534838   DAVID CASTELLANO                            REDACTED
9535575   DAVID CROCKS                                166 MALLARD LANE                                                         LITCHFIELD                                           IL      62056
9535626   DAVID DAVIS                                 REDACTED
9535929   DAVID DUTY                                  REDACTED




                                                                                                                                            Pg 47 of 170
9535576   DAVID E LINK                                AND DEBORRAH LINK                               ROUTE 1                  MACEDONIA                                            IL      62860
9536011   DAVID E. EKENDAHL                           REDACTED
9536037   DAVID ELLIS                                 REDACTED
9535577   DAVID ENTERPRISES INC                       4301 HOGUE ROAD                                                          EVANSVILLE                                           IN      47712
9535578   DAVID F FITTS                               9606 NORTH STRAW LANE                                                    MT VERNON                                            IL      62864
9536279   DAVID FITZPATRICK                           REDACTED
9535579   DAVID G BLOOD                               22173 CLARK ROAD                                                         MACEDONIA                                            IL      62860
9536828   DAVID GUNTER                                REDACTED
9535580   DAVID H MIZERA                              208 LANDS END ROAD                                                       HILLSBORO                                            IL      62049
9535581   DAVID H MYERS                               221 EAST ADAMS STREET                                                    TAYLORVILLE                                          IL      62568
9536861   DAVID HALL                                  REDACTED
9536904   DAVID HARDIN                                REDACTED
9535582   DAVID J BENNETT                             201 N LINCOLN                                                            WEST FRANKFORT                                       IL      62896
9535583   DAVID J LEMMON                              21750 SHAWNEETOWN ROAD                                                   THOMPSONVILLE                                        IL      62890
9533757   DAVID K. ADAMS                              REDACTED
9535306   DAVID K. CONKLE                             REDACTED
9535584   DAVID K. LOTT                               11014 YELM HWY SE                                                        OLYMPIA                                              WA      98513
9538027   DAVID KAHOUN                                REDACTED
9538197   DAVID KHALIMENDIK                           REDACTED
9538284   DAVID KUEHNEL                               REDACTED




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 36 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                     NAME                      ADDRESS 1                                    ADDRESS 2                CITY                              STATE      ZIP   COUNTRY
9535585   DAVID L HOUSE                              119 E REED STREET                                                         BENTON                                        IL      62812
9535586   DAVID L NEAL                               AND GRETA J NEAL                               2933 MELVIN ROAD           WEST FRANKFORT                                IL      62896
9535587   DAVID L RAMSEY                             AND JOY K RAMSEY                               13750 ALLEGHANY ROAD       THOMPSONVILLE                                 IL      62890
9535589   DAVID L TRARES                             84 TANNER STREET                                                          MANCHESTER                                    CT      06042
9534403   DAVID L. BISHOP                            REDACTED
9535590   DAVID L. JEFFREYS                          5504 LABANDERA TRAIL                                                      BENBROOK                                      TX      76126
9540655   DAVID L. SCOTT                             REDACTED
9538309   DAVID LACROIX                              REDACTED
9538370   DAVID LAWRENCE                             REDACTED




                                                                                                                                                      Case 20-41308
9535592   DAVID LEE BISHOP II                        REDACTED                                       308 WEST WALNUT
9538407   DAVID LEITSCHUH                            REDACTED
9535594   DAVID LINN                                 9085 REAGAN LANE                                                          BENTON                                        IL      62812
9535595   DAVID LOUIS SPINNER                        715 E UNION AVENUE                                                        LITCHFIELD                                    IL      62056
9535596   DAVID M MANDRELL                           17889 CRAWFORD ROAD                                                       THOMPSONVILLE                                 IL      62890
9535597   DAVID M TROUT                              2 N SKAGGS STREET APT #706                                                HARRISBURG                                    IL      62946
9535598   DAVID M. & KAREN Y. MANDRELL               REDACTED
9538770   DAVID MARKS                                REDACTED
9538892   DAVID MCBRIDE                              REDACTED
9535600   DAVID MCSWEENEY FOR STATE REPRESENTATIVE   8 HUBBELL COURT                                                           BARRINGTON                                    IL      60010
9535601   DAVID MILLER                               6296 LOUIS EDMUND COURT                                                   SPRINGFIELD                                   VA      22152




                                                                                                                                                      Doc 268
9539191   DAVID MIZERA                               REDACTED
9539365   DAVID MYERS                                REDACTED
9539627   DAVID OVERTURF                             REDACTED
9539708   DAVID PATTERSON                            REDACTED
9540634   DAVID R. SCHLOSSER                         REDACTED
9535604   DAVID SCHLUCKEBIER                         14099 MT MORIAH AVENUE                                                    DONNELLSON                                    IL      62019




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9535605   DAVID SCHULTZ                              DAVID SCHULTZ LOCKSMITH                        316 EAST 4TH STREET        WEST FRANKFORT                                IL      62896
9540654   DAVID SCOTT                                REDACTED
9535606   DAVID SELF                                 596 WILSON LANE                                                           CORYDON                                       KY      42406
9540751   DAVID SELF                                 REDACTED
9535607   DAVID SMITH                                AND DEBORAH ROBINSON‐SMITH                     16432 THOMPSONVILLE ROAD   THOMPSONVILLE                                 IL      62890
9535608   DAVID STANLEY CONSULTANTS LLC              100 VILLAGE DRIVE, SUITE 200                                              FAIRMONT                                      WV      26554




                                                                                                                                            Pg 48 of 170
9541272   DAVID STRICKLIN                            REDACTED
9541432   DAVID TEAL                                 REDACTED
9541460   DAVID TERRY                                REDACTED
9541863   DAVID VACHATA                              REDACTED
9535610   DAVID W BANNING                            2352 LONGWOOD PLACE                                                       DECATUR                                       IL      62526
9535611   DAVID W HAUPTMANN FOR QUICK CASH IN        617 EAST CHURCH STREET #3                                                 HARRISBURG                                    IL      62946
9535612   DAVID W MOCTEZUMA                          1911 GABRIEL AVENUE                                                       ZION                                          IL      60099
9534509   DAVID W. BOYD                              REDACTED
9535613   DAVID WAYNE HAYES                          403 MARCY STREET                                                          OTTAWA                                        IL      61350
9536966   DAVID WAYNES HAYES                         REDACTED
9535614   DAVID WHEELER                              337 CO RD 900 N                                                           NORRIS CITY                                   IL      62869
9535627   DAVIS POLK & WARDWELL LLP                  450 LEXINGTON AVENUE                                                      NEW YORK                                      NY      10017
9539900   DAVIS POTTER                               REDACTED
9535628   DAVIS TREE & CRANE                         SERVICE & STUMP REMOVAL                        874 DAVIS ROAD             THOMPSONVILLE                                 IL      62890
9535631   DAWN M WILLIAMS                            400 WINDRIDGE DRIVE                                                       COLLINSVILLE                                  IL      62234
9536084   DAWSON N. ENLOE                            REDACTED
9540375   DAXTER ROBINSON                            REDACTED
9535634   DAYLIGHT LAND MANAGEMENT                   4505 E BOONVILLE‐NEW HARMONY ROAD                                         EVANSVILLE                                    IN      47725
9538984   DAYNE E. MERKEL                            REDACTED
9535635   DAYNE MERKEL                               121 SCHOOL STREET                                                         HARVEL                                        IL      62538




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 37 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                        ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9535636   DC WASTE & RECYCLING INC                   PO BOX 20                                                                    HILLSBORO                                     IL      62049
9535637   DDJ CAPITAL MANAGEMENT LLC                 130 TURNER STREET, BLDG 3                                                    WALTHAM                                       MA      02453
9535639   DE LAGE LANDEN FINANCIAL SERVICES I        PO BOX 41602                                                                 PHILADELPHIA                                  PA      19101
9535640   DEACONESS HEALTH SYSTEM                    PO BOX 1230                                                                  EVANSVILLE                                    IN      47706
9535641   DEACONESS HOSPITAL                         600 MARY ST                                                                  EVANSVILLE                                    IN      47747
9535642   DEADEYE PRINTING, INC.                     120 E MAIN STREET                                                            BENTON                                        IL      62812
9535645   DEANGELO BROTHERS INC                      2332 N 40TH ST                                                               DECATUR                                       IL      62526
9535646   DEANNA SAYRE                               1339 PADDOCK PLACE                                                           BARTLETT                                      IL      60103
9535647   DEANS CASING SERVICE INC                   PO BOX 787                                                                   HOLDENVILLE                                   OK      74848




                                                                                                                                                         Case 20-41308
9535650   DEBBIE KAYE WELLS                          2430 WEST SUMMIT                                                             EVANSVILLE                                    IN      47712
9535651   DEBORAH FORBES                             2692 NORTH OSAGE DRIVE                                                       BOURBONNAIS                                   IL      60914
9535653   DEBRA A GLOVER                             804 WOODLAND DRIVE                                                           MT VERNON                                     IL      62864
9535654   DEBRA AKIN                                 DBA AKIN AUTO SALVAGE & SALES                    22269 MAIN STREET           THOMPSONVILLE                                 IL      62890
9535655   DEBRA E BORECKY                            1520 WEST STOTLAR STREET                                                     HERRIN                                        IL      62948
9535656   DEBRA ELLEN MOSER                          13546 NORTH HARMONY LANE                                                     OPDYKE                                        IL      62872
9535657   DEBRA J LAUNAY                             17593 N TOLLE LANE                                                           MT VERNON                                     IL      62864
9535658   DEBRA KATE BOWMAN                          452 PORTO BELLO DRIVE                                                        JACKSONVILLE                                  FL      32221
9535659   DEBRA KRANTZ                               13 C LANE                                                                    HERRIN                                        IL      62948
9535660   DEBRA L CAPLICK                            2127 WEST 107TH STREET                                                       CHICAGO                                       IL      60643
9535661   DEBRA SHORT LOWE                           721 7TH STREET                                                               PORTAGE                                       IN      46368




                                                                                                                                                         Doc 268
9535662   DECANTER MACHINE INC                       3622 BRISTOL HWY                                                             JOHNSON CITY                                  TN      37601
9535664   DECOTA CONSULTING COMPANY, INC             4984 WEST WASHINGTON STREET                                                  CROSS LANES                                   WV      25313
9535665   DEECANE INC                                PO BOX 7                                                                     MT CARMEL                                     IL      62863
9535667   DEEPWATER TRANSPORTATION LLC               C/O NRP                                          L‐2495                      COLUMBUS                                      OH      43260
9535671   DEJOHN'S ELECTRICAL SALES INC              7950 AIRLINE HWY                                                             BATON ROUGE                                   LA      70815
9541277   DEKOTA R. STRODICK                         REDACTED




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9535672   DELAURENT CONSTRUCTION CO., INC            98 GILLESPIE STREET                                                          WILSONVILLE                                   IL      62093
9535673   DELAURENT CONSTRUCTION CO., INC            PO BOX 8                                                                     WILSONVILLE                                   IL      62093
9535674   DELBERT & CAROL L. KERN                    REDACTED
9535675   DELBERT KERN                               21123 KERN LANE                                                              THOMPSONVILLE                                 IL      62890
9535676   DELL MARKETING LP                          C/O DELL USA LP                                  PO BOX 802816               CHICAGO                                       IL      60680
9541681   DELMAR TRAVELSTEAD                         REDACTED




                                                                                                                                               Pg 49 of 170
9535677   DELORIS J HOEHN                            14431 MILLARD AVENUE                                                         MIDLOTHIAN                                    IL      60445
9535678   DELTA INDUSTRIES INC                       2201 CURTIS STREET                                                           DOWNERS GROVE                                 IL      60515
9535679   DELTA LAND SERVICES                        A DIVISION OF DLTA INC                           614 SALUKI DR               MARION                                        IL      62959
9535681   DELTA RIGGING & TOOLS INC                  125 MCCARTY DRIVE                                                            HOUSTON                                       TX      77029
9535682   DELUXE BUSINESS CHECKS                     PO BOX 742572                                                                CINCINNATI                                    OH      45274
9535683   DEMAG CRANES & COMPONENTS CORP             62829 COLLECTIONS CENTER DRIVE                                               CHICAGO                                       IL      60693
9538661   DEMITRIOS MACROPOULOS                      REDACTED
9535685   DEMOCRATIC GOVERNOR'S ASSOCIATION          1401 K STREET NW, SUITE 200                                                  WASHINGTON                                    DC      20005
9535686   DEMOCRATIC MAJORITY                        1201 S VETERANS PARKWAY, SUITE C                                             SPRINGFIELD                                   IL      62704
9535687   DEMOCRATIC PARTY OF CHRISTIAN              COUNTY                                           201 WEST MAIN CROSS         TAYLORVILLE                                   IL      62568
9535688   DEMOCRATIC PARTY OF ILLINOIS               PO BOX 518                                                                   SPRINGFIELD                                   IL      62705
9535689   DEMOCRATS OF NORTHFIELD TOWNSHIP           1926 WAUKEGAN ROAD, SUITE 310                                                GLENVIEW                                      IL      60025
9535692   DENEAL & ASSOCIATES ENVIRONMENTAL          1405 BEECH HOLLOW RD.                                                        HARRISBURG                                    IL      62946
9535694   DENNEY CONSTRUCTION                        13285 EMMERSON AIRLINE ROAD                                                  GIRARD                                        IL      62640
9535695   DENNING ELEMENTARY SCHOOL                  1401 W 6TH STREET                                                            WEST FRANKFORT                                IL      62896
9535696   DENNING TOWNSHIP ROAD DISTRICT             213‐217 SOUTH HORN STREET                                                    WEST FRANKFORT                                IL      62896
9534610   DENNIS BROCK                               REDACTED
9535697   DENNIS CARL CORN                           703 NORTH NINTH                                                              BENTON                                        IL      62812
9535698   DENNIS CLARK                               9135 WINEMILLER ROAD                                                         MACEDONIA                                     IL      62860
9535669   DENNIS DEGENHARDT                          REDACTED




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 38 of 159
                                                                                                 Exhibit B
                                                                                             Master Mailing List
                                                                                          Served via first class mail

 MMLID                                        NAME                                        ADDRESS 1                                     ADDRESS 2                                                           CITY   STATE    ZIP   COUNTRY
9535699   DENNIS DONALDSON                                                PO BOX 46                                                                           VALIEL                                               IL    62891
9535829   DENNIS DONALDSON                                                REDACTED
9536729   DENNIS GOLDEN                                                   REDACTED
9536899   DENNIS HANSON                                                   REDACTED
9535700   DENNIS J BARTON III #6284347                                    CONSUMER ADJUSTMENT COMPANY INC               17600 CHESTERFIELD AIRPORT ROAD, ST   CHESTERFIELD                                         MO    63005
9535701   DENNIS J BOUILLON                                               17510 REEDER LANE                                                                   CARLINVILLE                                          IL    62626
9535702   DENNIS K SUMMERS                                                23619 SUMMERS LANE                                                                  MACEDONIA                                            IL    62860
9535703   DENNIS K WINKLER                                                WINKLER EXCAVATING                            12116 N 3RD AVENUE                    HILLSBORO                                            IL    62049
9535704   DENNIS O DAVIS                                                  874 DAVIS ROAD                                                                      THOMPSONVILLE                                        IL    62890




                                                                                                                                                                                     Case 20-41308
9535705   DENNIS P REID                                                   24729 FLORENCE ACRES ROAD                                                           MONROE                                               WA    98272
9540219   DENNIS RICH                                                     REDACTED
9535706   DENNIS RICHARD BURRILL                                          AND DEBORAH GAYLE BURRILL                     864 CEDARGATE COURT                   WATERFORD                                            MI    48328
9535707   DENNIS W DIAL                                                   11288 ST HWY 37                                                                     BENTON                                               IL    62812
9535708   DENNIS W MILLER                                                 141 W WEBSTER                                                                       BENTON                                               IL    62812
9535709   DENNIS W MILLER, TRUSTEE                                        DENNIS W MILLER REVOCABLE TRUST               141 WEST WEBSTER STREET               BENTON                                               IL    62812
9535711   DENNIS W WHETSTONE                                              907 MCMULLEN ROAD                                                                   BARTONVILLE                                          IL    61607
9535712   DENNIS W. MILLER TRUSTEE OF MILLER TRUST                        REDACTED
9542343   DENNIS WORKMAN                                                  REDACTED
9535715   DEPARTMENT OF MINING&MINERAL                                    ATTN KATHRYN DREW (0239)                      100 HOLDEN HALL                       BLACKSBURG                                           VA    24061
9535716   DEPARTMENT OF REVENUE                                           NOTICE NUMBER: 3399 668 170 422               PO BOX 25000                          RALEIGH                                              NC    27640




                                                                                                                                                                                     Doc 268
9535717   DEPARTMENT OF SOCIAL SERVICES                                   PO BOX 26022                                                                        BATON ROUGE                                          LA    70826
9535718   DEPARTMENT OF SOCIAL SERVICES                                   PO BOX 260222                                                                       BATON ROUGE                                          LA    70826
9535719   DEPARTMENT OF THE ARMY, ST. LOUIS DISTRICT CORPS OF ENGINEERS   1222 SPRUCE STREET                                                                  ST. LOUIS                                            MO    63103
9535721   DEPARTMENT OF THE TREASURY                                      INTERNAL REVENUE SERVICE                      PO BOX 145566                         CINCINNATI                                           OH    45250
9535725   DERECK BITTNER                                                  310 N HICKORY STREET                                                                DESOTO                                               IL    62924
9534408   DERECK BITTNER                                                  REDACTED




                                                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9535726   DEREK BAKER                                                     15218 FILLMORE TRAIL                                                                HILLSBORO                                            IL    62049
9535727   DEREK CHAPPELL                                                  126 SOUTH CALHOUN                                                                   EQUALITY                                             IL    62934
9539678   DEREK J. PARTAIN                                                REDACTED
9538223   DEREK KINGSTON                                                  REDACTED
9538958   DEREK MELSON                                                    REDACTED
9540951   DEREK SMILEY                                                    REDACTED




                                                                                                                                                                           Pg 50 of 170
9535728   DEREK WALL                                                      DEREKS LAWN SERVICE                           7372 NORRIS DRIVE                     MARION                                               IL    62959
9538585   DERIC LOYD                                                      REDACTED
9540895   DERICK J. SIMERLY                                               REDACTED
9535730   DERICK MINING AND SAFETY LLC                                    2338 CHANDLER STREET                                                                FORT COLLINS                                         CO    80528
9535731   DERICK SIMERLY                                                  202 EAST ROSE STREET                                                                HARRISBURG                                           IL    62946
9537104   DERRICK HINES                                                   REDACTED
9535732   DERRICK JOHNSON                                                 23249 CORINTH ROAD                                                                  THOMPSONVILLE                                        IL    62890
9537842   DERRICK JOHNSON                                                 REDACTED
9535733   DERRICK KINGSTON                                                205 CONGER ST.                                                                      NORRIS CITY                                          IL    62869
9540248   DERRICK RICHARDSON                                              REDACTED
9535734   DETAILERS & MORE INC                                            1939 WENTZVILLE PARKWAY #335                                                        WENTZVILLE                                           MO    63385
9535735   DEUTSCHE BANK AG LONDON BRANCH                                  211 N BROADWAY, SUITE 2600                                                          ST LOUIS                                             MO    63102
9539125   DEVAN MILNER                                                    REDACTED
9535736   DEVAN T MILNER                                                  R.R. 2 BOX 337                                                                      MCLEANSBORO                                          IL    62859
9539344   DEVERAN MURPHY                                                  REDACTED
9535691   DEVIN DENEAL                                                    REDACTED
9540832   DEVIN SHEPHERD                                                  REDACTED
9538251   DEVON W. KNUTSON                                                REDACTED
9535737   DEW CHILLI FOOD TRUCK 1                                         1028 SOUTH GRAND AVENUE WEST                                                        SPRINGFIELD                                          IL    62704
9535739   DEWIND ONE PASS TRENCHING LLC                                   9150 96TH AVENUE                                                                    ZEELAND                                              MI    49464




                                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                     Page 39 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                      NAME                    ADDRESS 1                                     ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9535741   DG DRILLING INC                          778 MIDDLETON ROAD                                                         NEW STANTON                                   PA      15672
9535742   DG EQUIPMENT MOVERS LLC                  1282 ROBINSON CREEK RD                                                     LILY                                          KY      40740
9535743   DIAGRAPH MARKING AND CODING GROUP        75 REMITTANCE DRIVE, SUITE 1234                                            CHICAGO                                       IL      60675
9535745   DIAMOND DAWGS ‐ 13U                      ATTN ISAIAH SAULSBERRY                         215 RAYS ROAD               HARRISBURG                                    IL      62946
9535746   DIAMOND EQUIPMENT INC                    17035 N ILLINOIS HWY 37                                                    MT VERNON                                     IL      62864
9535747   DIAN SHORT                               720 SEVENTH STREET                                                         PORTAGE                                       IN      46368
9535748   DIANA J. LIGHT                           9929 CRESTWOOD DRIVE                                                       ST. LOUIS                                     MO      63126
9535749   DIANA L BISCHLER                         228 SHADY HOLLOW LANE                                                      GARNER                                        NC      27529
9535750   DIANA PATTY                              9335 BERRY AVE                                                             ST LOUIS                                      MO      63144




                                                                                                                                                     Case 20-41308
9535751   DIANA S DAUGHERTY                        CHAPTER 13 TRUSTEE                             PO BOX 2112                 MEMPHIS                                       TN      38101
9535752   DIANA S DULLE                            3720 SHAWNEE BEND                                                          PICKNEYVILLE                                  IL      62274
9535753   DIANA SUE WRIGHT BUCHMAN                 N10466 PETERSON ROAD                                                       WAUSAUKEE                                     WI      54177
9535754   DIANA TODD                               23101 KRAATZ ROAD                                                          THOMPSONVILLE                                 IL      62890
9535755   DIANE M SNYDER                           1525 COASTAL PLACE                                                         DUNEDIN                                       FL      34698
9535756   DIANE SIMPKINS                           PO BOX 13                                                                  VANORIN                                       IL      61374
9538204   DICK KILLMAN                             REDACTED
9535761   DICK SKIDMORE                            106 RAINTREE DR                                                            HURRICANE                                     WV      25526
9535762   DIEDERICH PROPERTIES                     PO BOX 1210                                                                MARION                                        IL      62959
9535764   DIESEL ENGINE & PARTS COMPANY            DBA DEPCO POWER SYSTEMS                        8123 HILLSBORO              HOUSTON                                       TX      77029
9535765   DIESEL POWER EQUIPMENT COMPANY INC       1501 NEW PERRINE ROAD                                                      FARMINGTON                                    MO      63640




                                                                                                                                                     Doc 268
9535766   DIGITAL HIGHWAY INC                      DBA DH WIRELESS SOLUTIONS                      175 HILL BRADY ROAD         BATTLE CREEK                                  MI      49037
9535772   DINSMORE AND SHOHL LLP                   P.O. BOX 639038                                                            CINCINNATI                                    OH      45263
9535773   DIRECTOR OF EMPLOYMENT SECURITY          PO BOX 19300                                                               SPRINGFIELD                                   IL      62794
9535774   DIRECTV                                  PO BOX 5006                                                                CAROL STREAM                                  IL      60197
9539327   DIRK MULLINS                             REDACTED
9541870   DIRK‐PHILIP VAN DEN BERG                 REDACTED




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9535775   DIRT DAWGS SOFTBALL 10U                  72 OLD JOHNSTON CITY ROAD                                                  WEST FRANKFORT                                IL      62896
9535777   DISTRIBUTORS WAEHOUSE INC                DBA BUMPER TO BUMPER AUTO PARTS                205 E MAIN                  BENTON                                        IL      62812
9535779   DIVERSIFIED BUSINESS COMMUNICATIONS      DBA IOFM                                       PO BOX 419174               BOSTON                                        MA      02241
9535780   DIVERSIFIED RESOURCES INC                29425 CHAGRIN BOULEVARD #300                                               PEPPER PIKE                                   OH      44122
9535781   DIVISION OF CHILD SUPPORT                PO BOX 14059                                                               LEXINGTON                                     KY      40512
9535782   DIVISION OF EMPLOYMENT SECURITY          PO BOX 888                                                                 JEFFERSON CITY                                MO      65102




                                                                                                                                           Pg 51 of 170
9535784   DIXIE LEA HUTCHCRAFT                     7897 CROOKED ROAD                                                          REED                                          KY      42451
9535785   DIXIE RUBBER&BELTING CO                  321 RESERVE DR                                                             JACKSON                                       MS      39209
9535788   DIXON EQUIPMENT CORP                     106 SWALLOW LANE                                                           MURRAY                                        KY      42071
9535789   DLTA, INC.                               614 SALUKI DRIVE                                                           MARION                                        IL      62959
9535790   DMM PROPERTIES OF ILLINOIS INC           DBA MAGNUSON GRAND HOTEL                       PO BOX 377                  CARLINVILLE                                   IL      62626
9537024   DOMINIC A. HENDRIX                       REDACTED
9535796   DOMINIC HENDRIX                          16468 LIBERTY SCHOOL ROAD                                                  MARION                                        IL      62959
9535797   DON A WEBB                               2868 N WESSEX LANE                                                         BELLE RIVE                                    IL      62810
9534221   DON BARNETT                              REDACTED
9535798   DON EARL SMITH                           257 RANDON TERRACE                                                         LAKE MARY                                     FL      32746
9535799   DON L CRUZ                               10851 CLUBVIEW COURT                                                       BENTON                                        IL      62812
9535800   DON N SURSA                              1900 HIGHVIEW, APT E‐8                                                     EAST PEORIA                                   IL      61611
9534214   DONALD BARNES                            REDACTED
9539753   DONALD C. PEARSON                        REDACTED
9535801   DONALD CHRISTENSEN                       22804 E HEARD LANE                                                         MACEDONIA                                     IL      62860
9535364   DONALD COTTER                            REDACTED
9535802   DONALD DARNELL                           7462 CO ROAD 100E                                                          MACEDONIA                                     IL      62860
9535803   DONALD DEAN HUBER                        5263 E 14TH ROAD                                                           COFFEEN                                       IL      62017
9535804   DONALD E BAIN                            14605 HAPPY ROW ROAD                                                       MACEDONIA                                     IL      62860
9535806   DONALD E MITCHELL                        8036 BLOOMING GROVE ROAD                                                   MCLEANSBORO                                   IL      62859




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 40 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9536753   DONALD E. GRANT                             REDACTED
9535807   DONALD EDWARDS                              13253 NORTH 6TH AVENUE                                                   HILLSBORO                                            IL      62049
9536036   DONALD ELLIS                                REDACTED
9535808   DONALD G FLANNIGAN                          11871 E IDLEWOOD ROAD # 3                                                MT VERNON                                            IL      62864
9535809   DONALD G RUSSELL                            AND DEBORAH MAE RUSSELL                        426 S LINCOLN STREET      SULLIVAN                                             IL      61951
9535810   DONALD HUTCHCRAFT                           AND REBECCA HUTCHCRAFT                         24127 FISHER LANE         MACEDONIA                                            IL      62860
9535811   DONALD J BUSCH                              PO BOX 51                                                                VERDI                                                NV      89439
9535812   DONALD KINCAID                              22381 THOMPSONVILLE LAKE ROAD                                            THOMPSONVILLE                                        IL      62890
9538212   DONALD KINCAID                              REDACTED




                                                                                                                                                      Case 20-41308
9535813   DONALD L BULLARD                            21214 CORINTH ROAD                                                       THOMPSONVILLE                                        IL      62890
9535814   DONALD L BULLARD                            AND JEANETTE P BULLARD                         21214 CORINTH ROAD        THOMPSONVILLE                                        IL      62890
9535815   DONALD L DECKER                             CHAPTER 13 TRUSTEE‐J GILBERT                   PO BOX 206                MEMPHIS                                              TN      38101
9535816   DONALD L FLETCHER                           AND MARGARET R FLETCHER                        16980 DROIT CITY ROAD     THOMPSONVILLE                                        IL      62890
9535817   DONALD L MCROY                              11965 COUNTY ROAD 200‐E                                                  MCLEANSBORO                                          IL      62859
9535818   DONALD L STEFANI                            DON'S POOL SERVICE                             1645 RESERVOIR ROAD       STAUNTON                                             IL      62088
9535819   DONALD L WOOD                               5750 N MATIFFE LANE                                                      BONNIE                                               IL      62816
9535820   DONALD L WRIGHT                             502 PLUMAGE COURT                                                        NORMAL                                               IL      61761
9535821   DONALD L. BOTTOMLEY                         1608 HWY D                                                               SILEX                                                MO      63377
9534857   DONALD L. CAVINS                            REDACTED
9535822   DONALD L. HACKE                             155 NOTTINGHAM TRL                                                       NEWPORT NEWS                                         VA      23602




                                                                                                                                                      Doc 268
9535823   DONALD M CRAVEN PC                          1005 NORTH SEVENTH STREET                                                SPRINGFIELD                                          IL      62702
9535824   DONALD MALONE                               & SHIRLEY MALONE                               16148 MALONE ROAD         THOMPSONVILLE                                        IL      62890
9535825   DONALD R MOCABY                             15836 HWY 37                                                             WHITTINGTON                                          IL      62897
9535622   DONALD R. DAVIS                             REDACTED
9536034   DONALD R. ELLER                             REDACTED
9535826   DONALD RAY CRAIG                            3316 CAMP CREEK ROAD                                                     LYNN CENTER                                          IL      61262




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9540277   DONALD RIEGER                               REDACTED
9540369   DONALD ROBEY                                REDACTED
9540453   DONALD ROTHROCK                             REDACTED
9535827   DONALD W MANIS                              23852 SHELTON ROAD                                                       THOMPSONVILLE                                        IL      62890
9535828   DONALD W METHENEY                           856 S CANAL DR                                                           GILBERT                                              AZ      85296
9535830   DONALDSON COMPANY INC.                      1400 W 94TH ST                                                           BLOOMINGTON                                          MN      55431




                                                                                                                                            Pg 52 of 170
9535831   DONALDSONVILLE AUTO PARTS INC               31 W 10TH ST                                                             DONALDSONVILLE                                       LA      70346
9535832   DONCO ELECTRICAL CONSTRUCTION               1506 US HWY 45                                                           ELDORADO                                             IL      62930
9535833   DONCO ELECTRICAL CONSTRUCTION               PO BOX 120                                                               ELDORADO                                             IL      62930
9535834   DONNA H AVOLT                               3930 OLD ROMNEY ROAD                                                     LAFAYETTE                                            IN      47909
9535835   DONNA JEAN DIAZ                             866 DEER RUN DRIVE                                                       BOYNE CITY                                           MI      49712
9535836   DONNA L ROBERTS                             163 SE 125TH STREET                                                      WARRENSBURG                                          MO      64093
9536775   DONNA S. GREENER                            REDACTED
9535838   DONNA STERNICKLE                            DBA ALOTTA FUN 4U2 PRODUCTIONS                 738 WEST CHURCH STEET     WEST SALEM                                           IL      62476
9535839   DONNA TODD                                  20971 EWING ROAD                                                         MACEDONIA                                            IL      62860
9535840   DONNELLEY FINANCIAL LLC                     PO BOX 842282                                                            BOSTON                                               MA      02284
9535632   DONNIE DAWSON                               REDACTED
9535842   DONNIE DOWN                                 925 S MAIN                                                               HILLSBORO                                            IL      62049
9535843   DONNIE L MILLENBINE                         PO BOX 24                                                                DAHLGREN                                             IL      62828
9539964   DONNIE PRINCE                               REDACTED
9536740   DONNY A. GORDON                             REDACTED
9535845   DOOR DOCTOR OF SI INC                       1208 W WEBSTER STREET                                                    BENTON                                               IL      62812
9535846   DORA BLOOMFIELD                             622 14TH AVENUE                                                          HAMPTON                                              IL      61256
9539333   DORA C. MUNTER                              REDACTED
9535848   DORGAN, BUTCHER & PHELPS, LLC               216 BROADWAY                                                             SPRINGFIELD                                          IL      62701
9535849   DORI S GUNTER                               324 ORCHARD STREET                                                       ZEIGLER                                              IL      62999




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 41 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9540938   DOROTHY L. SLATER                           REDACTED
9535851   DOROTHY NOLEN                               1323 HIGHWAY 14 WEST                                                     BENTON                                               IL      62812
9535854   DOUBLE L CONTRACTORS                        LLOYD SOLLERS                                  13126 BENNETT RD          MARION                                               IL      62959
9535855   DOUG BROWNING                               22264 EAST HEARD LANE                                                    MACEDONIA                                            IL      62860
9535856   DOUG JOHNSON                                901 JOHNSON AVENUE                                                       JOHNSTON CITY                                        IL      62951
9538266   DOUG KOSTER                                 REDACTED
9535858   DOUGLAS A DOBBINS                           PO BOX 364                                                               JOHNSTON CITY                                        IL      62951
9535859   DOUGLAS ALLEN NEAL                          6348 WHITE WALNUT ROAD                                                   PICKNEYVILLE                                         IL      62274
9535860   DOUGLAS COUNTY DEMOCRATIC PARTY             201 DOULGAS DRIVE                                                        TUSCOLA                                              IL      61953




                                                                                                                                                      Case 20-41308
9535452   DOUGLAS CURRENCE                            REDACTED
9535901   DOUGLAS DUNCAN                              REDACTED
9539629   DOUGLAS G. OWENS                            REDACTED
9537839   DOUGLAS JOHNSON                             REDACTED
9535861   DOUGLAS M TILFORD                           AND MARY E TILFORD                             6277 OGLETHORP AVENUE     PORTAGE                                              IN      46368
9539996   DOUGLAS M. PRUSACZYK                        REDACTED
9538878   DOUGLAS MAXHEIMER                           REDACTED
9535862   DOUGLAS P SMITH                             11234 N MACEDONIA ROAD                                                   MACEDONIA                                            IL      62860
9535714   DOUGLAS R. DENOON                           REDACTED
9535863   DOUGLAS W LIBBY                             17830 FOUR MILE LANE                                                     WEST FRANKFORT                                       IL      62896
9535864   DOUG'S LOCK & KEY SERVICE                   211 NORTH MARKET STREET, SUITE A                                         MARION                                               IL      62959




                                                                                                                                                      Doc 268
9535866   DOWNARD HYDRAULICS, INC.                    483 TURNPIKE INDUSTRIAL PARK ROAD                                        PRINCETON                                            WV      24739
9535868   DOWNSTATE DEMOCRATIC CAUCUS                 1489 ARMOUR ROAD                                                         BRADLEY                                              IL      60915
9535869   DOWNSTATE GOP                               PO BOX 8310                                                              CHAMPAIGN                                            IL      61826
9535870   DOWNSTATE GOP CAUCUS                        C/O REP C D DAVIDSMEYER                        PO BOX 401                JACKSONVILLE                                         IL      62651
9535871   DOWNSTATE RIPPER'S 8 U SOFTBALL             ATTN SEAN NEWELL                               15197 PAULTON ROAD        THOMPSONVILLE                                        IL      62890
9535872   DOWNSTATE RIPPERS SOFTBALL                  ATTN: BELLA INTRAVAIA                          18962 SALT PETRE ROAD     CREAL SPRINGS                                        IL      62922




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9539973   DOYLE PROCTOR                               REDACTED
9535873   DOYLE TRADING CONSULTANTS, LLC              PO BOX 4390                                                              GRAND JUNCTION                                       CO      81502
9535874   D‐PATRICK INC                               200 N GREEN RIVER ROAD                                                   EVANSVILLE                                           IN      47715
9535875   DR Y PAUL CHUGH                             662 LAKE SHORE DR                                                        MURPHYSBORO                                          IL      62966
9535876   DR. Y. PAUL CHUGH                           MINING AND GEOTECHNICAL CONSULTANT             662 LAKE SHORE DRIVE      MURPHYSBORO                                          IL      62966
9535877   DREDGE BROKERS LLC                          11688 FERDINAND STREET                                                   ST FRANCISVILLE                                      LA      70775




                                                                                                                                            Pg 53 of 170
9535878   DRESSLER BROS FARM                          656 LILY ROAD                                                            LENZBURG                                             IL      62255
9535879   DRESSLER TRUCK SERVICE INC                  409 WEST APPLE STREET                                                    FREEBURG                                             IL      62243
9538834   DREW MASON                                  REDACTED
9540138   DREW REED                                   REDACTED
9535881   DREW T ERWIN LTD                            CASE # 12SC280                                 608 VERMONT STREET        QUINCY                                               IL      62301
9535882   DRILLING SERVICE CO                         13230 FERGUSON LANE                                                      BRIDGETON                                            MO      63044
9535883   DRIVING FOR THE UPSIDE OF DOWNS             420 HOEHN STREET, PO BOX 381                                             CARLINVILLE                                          IL      62626
9535884   DRURY INN & SUITES ‐ MT VERNON              DEPARTMENT 0166                                145 NORTH 44TH STREET     MT VERNON                                            IL      62864
9535885   DRURY INN & SUITES EVANSVILLE EAST          100 CROSS POINTE BLVD                                                    EVANSVILLE                                           IN      47715
9535886   DRURY INN MARION                            DEPARTMENT 0090                                2706 WEST DEYOUNG         MARION                                               IL      62959
9535887   DRY SYSTEMS TECHNOLOGIES LLC                PO BOX 1094                                                              BEDFORD PARK                                         IL      60499
9535889   DSI RECYCLING SYSTEMS INC                   1559 STATE HIGHWAY 32                                                    SULLIVAN                                             IL      61951
9535890   DSI UNDERGROUND SYSTEMS INC                 PO BOX 637762                                                            CINCINNATI                                           OH      45263
9535891   DUCKS UNLIMITED                             C/O GEORGE CERUTTI                             PO BOX 335                HILLSBORO                                            IL      62049
9535892   DUGGAR AUTO SALES LLC                       7994 E STATE STREET, PO BOX 854                                          DUGGER                                               IN      47848
9535895   DUKE ENERGY INDIANA, INC.                   526 SOUTH CHURCH STREET                                                  CHARLOTTE                                            NC      28202
9535896   DUKE ENERGY KENTUCKY, INC.                  526 SOUTH CHURCH STREET                                                  CHARLOTTE                                            NC      28202
9535897   DUKE ENERGY PROGRESS                        526 SOUTH CHURCH STREET, EC02F                                           CHARLOTTE                                            NC      28202
9535898   DUKE PROGRESS                               526 SOUTH CHURCH STREET, EC02F                                           CHARLOTTE                                            NC      26201
9535905   DUNMAR MOVING SYSTEMS                       8030 WHITEPINE ROAD                                                      RICHMOND                                             VA      23237




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 42 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                    ADDRESS 1                                     ADDRESS 2                       CITY                              STATE      ZIP   COUNTRY
9535917   DURHAM GEO SLOPE INDICATOR                2175 WEST PARK COURT, PO BOX 870907                                               STONE MOUNTAIN                                GA      30087
9535918   DUST CONTROL TECHNOLOGY, INC              1607 W. CHANUTE RD.                                                               PEORIA                                        IL      61615
9535919   DUST SOLUTIONS INC                        130 BAY PINES ROAD                                                                BEAUFORT                                      SC      29906
9535920   DUST SOLUTIONS INC                        PO BOX 4397                                                                       BEAUFORT                                      SC      29903
9538703   DUSTIN A. MAPPS                           REDACTED
9534631   DUSTIN C. BROY                            REDACTED
9538949   DUSTIN C. MEFFORD                         REDACTED
9535921   DUSTIN CRAIG                              207 WILD ROSE LANE                                                                MARION                                        IL      62959
9535722   DUSTIN DEPEW                              REDACTED




                                                                                                                                                             Case 20-41308
9535449   DUSTIN G. CUNNINGHAM                      REDACTED
9538200   DUSTIN KIELHORN                           REDACTED
9540120   DUSTIN M. REAMS                           REDACTED
9538698   DUSTIN MANNEN                             REDACTED
9538960   DUSTIN MELVIN                             REDACTED
9539277   DUSTIN MORRIS                             REDACTED
9540262   DUSTIN RICKE                              REDACTED
9540363   DUSTIN ROBERTS                            REDACTED
9540450   DUSTIN ROSS                               REDACTED
9541172   DUSTIN STEELE                             REDACTED
9537220   DUSTIN W. HUNT                            REDACTED




                                                                                                                                                             Doc 268
9538216   DUSTIN W. KING                            REDACTED
9542275   DUSTIN WILLIS                             REDACTED
9534294   DUSTY BEERS                               REDACTED
9538217   DUSTY KING                                REDACTED
9542084   DUSTY WEBB                                REDACTED
9535932   DUWARD BEAN                               261 S INDEPENDENCE AVENUE                                                         NASHVILLE                                     IL      62263




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9535933   DWAYNE A FOX MACDONALD                    PO BOX 71215                                                                      RIVERSIDE                                     CA      92503
9536361   DWAYNE FRANCISCO                          REDACTED
9535935   DWIGHT BEHME                              14002 BEHME ROAD                                                                  CARLINVILLE                                   IL      62626
9537482   DWIGHT JACKSON                            REDACTED
9535936   DWIGHT JACKSON, ET AL.                    REDACTED
9534647   DYLAN BRUGGER                             REDACTED




                                                                                                                                                   Pg 54 of 170
9537997   DYLAN K. JUSTICE                          REDACTED
9538078   DYLAN KAUFMAN                             REDACTED
9535938   DYLAN KAUFMAN                             RR #3, BOX 192                                                                    MCLEANSBORO                                   IL      62859
9538369   DYLAN LAWRENCE                            REDACTED
9535939   DYLAN MAPPS                               12032 HUDGENS ROAD                                                                MARION                                        IL      62959
9538702   DYLAN MAPPS                               REDACTED
9539279   DYLAN MORRIS                              REDACTED
9535940   DYNAMIC ANALYSIS GROUP LLC                1440 LAKE FRONT CIRCLE #130                                                       THE WOODLANDS                                 TX      77380
9535941   DYNEGY COMMERCIAL ASSET MANAGEMENT, LLC   601 TRAVIS STREET, SUITE 1400                                                     HOUSTON                                       TX      77002
9535942   DYNO NOBEL INC                            PO BOX 122643                                                                     DALLAS                                        TX      75312
9535943   E BROOKE ENTERPRISES INC                  C/O DAVID E EMMONS                              7423 CATBOAT COURT                FISHERS                                       IN      46038
9535944   E DAVID CLARK                             & KATHY D CLARK, TRUSTEES                       21781 CLARK ROAD                  MACEDONIA                                     IL      62860
9535945   E J WATER COOPERATIVE, INC.               108 S MAIN STREET                                                                 DIETERICH                                     IL      62424
9535946   E Z PORTABLE BUILDINGS                    PO BOX 708                                                                        LOVELACEVILLE                                 KY      42060
9535947   E.ON GLOBAL COMMODITIES SE                211 SOUTH BROADWAY, STE 2600                                                      ST LOUIS                                      MO      63102
9535948   EAGLE ENTERPRISES INC                     PO BOX 283, HWY 14E                                                               MCLEANSBORO                                   IL      62859
9535949   EAGLE RECOVERY ASSOC. FOR HARRISBUR       CASE # 14‐SC‐67/2353                            416 MAIN STEET, SIXTEENTH FLOOR   PEORIA                                        IL      61602
9535950   EAGLE TUBULAR PRODUCTS, INC               105 CHESSEN LANE                                                                  ALTON                                         IL      62002
9535952   EAGLE VALLEY INC.                         P.O. BOX 490                                                                      SHAWNEETOWN                                   IL      62984
9534815   EARL CARTER                               REDACTED




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 43 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                    ADDRESS 1                                     ADDRESS 2                                                   CITY   STATE    ZIP   COUNTRY
9535954   EARL DEAN HUFF                           BLACK DIAMOND TRAIL ENTERPRISES                 1439 OLD RT 127              GREENVILLE                                           IL    62246
9536242   EARL FIELDS                              REDACTED
9536888   EARL HANCOCK                             REDACTED
9535957   EARL JORGENSEN                           1365 MOON ROAD                                                               MOSINEE                                              WI    54455
9538836   EARL MASON                               REDACTED
9535958   EARL SELTZER                             904 SMITH LANE                                                               HILLSBORO                                            IL    62049
9535960   EARTH SUPPORT SERVICES INC               DBA MICON                                       25 ALLEGHENY SQUARE          GLASSPORT                                            PA    15045
9535961   EAST ENDERS LLC                          2005 NORTH WOOD ROAD                                                         CHARLESTON                                           WV    25314
9535964   EAST FORK TOWNSHIP                       500 SOUTH PROSPECT, PO BOX 181                                               COFFEEN                                              IL    62017




                                                                                                                                                       Case 20-41308
9535963   EAST FORK TOWNSHIP                       PO BOX 81                                                                    HILLSBORO                                            IL    62049
9535965   EAST FORK TOWNSHIP, IL                   500 SOUTH PROSPECT, PO BOX 181                                               COFFEEN                                              IL    62017
9535966   EAST KENTUCKY POWER COOPERATIVE, INC.    4775 LEXINGTON ROAD, P.O. BOX 707                                            WINCHESTER                                           KY    40392
9535967   EAST SIDE RIVER BROKERAGE                ATTN LINDA BERKEMEIER                           15 BRONZE POINTE             SWANSEA                                              IL    62226
9535968   EASTERN FUEL BUYERS CONFERENCE           3956 TOWN CENTER BOULEVARD #104                                              ORLANDO                                              FL    32837
9409492   EASTERN SCREENS & DRIVES                 470 ADAMS ROAD                                                               PIKEVILLE                                            KY    41501
9535969   EASTERN SCREENS & DRIVES INC             470 ADAMS ROAD                                                               PIKEVILLE                                            KY    41501
9535970   EASTERN SERVICES                         PO BOX 272                                                                   CARMI                                                IL    62821
9535971   EASTERN TOWNSHIP                         22165 MAIN STREET                                                            THOMPSONVILLE                                        IL    62890
9535973   EASTERN TOWNSHIP OF FRANKLIN             COUNTY C/O WILLIAM HUFFINE                      7361 GREEN MEADOW RD         THOMPSONVILLE                                        IL    62890
9535974   EASTERN TOWNSHIP ROAD DISTRICT           22165 MAIN STREET                                                            THOMPSONVILLE                                        IL    62890




                                                                                                                                                       Doc 268
9535975   EASY MONEY EXPRESS CO                    LOAN #9284                                      1115 B N CARBON STREET       MARION                                               IL    62959
9535977   EATON SYSTEMS CONSULTING INC             6575 HOME ROAD                                                               DELAWARE                                             OH    43015
9535978   EBN CONSTRUCTION & INDUSTRIAL            SUPPLIES                                        1701 E COLUMBIA STREET       EVANSVILLE                                           IN    47711
9535979   ECC YOUTH FUNDRAISER                     113 S GILLETTE STREET                                                        ELKHART                                              IL    62634
9535980   ECO LOGICAL SYSTEM                       CLEAN BURN                                      312 FARABEE DR. S.           LAFAYETTE                                            IN    47905
9535981   ECOLOGICAL SPECIALISTS INC               MISSOURI OFFICE                                 1417 HOFF INDUSTRIAL DRIVE   O'FALLON                                             MO    63366




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9536139   ED EUDY                                  REDACTED
9535982   ED MORRIS                                AND REITA MORRIS                                13117 WEBB HILL ROAD         EWING                                                IL    62836
9535983   ED TOPPINGS                              3203 ZELLER AVENUE, APT D                                                    MARION                                               IL    62959
9535984   EDCAR FARMS LLC                          495 WILLOW LAKE ROAD                                                         ELDORADO                                             IL    62930
9535985   EDDIE PAUL DAVIS                         11163 ENGLISH ROSE LANE                                                      BENTON                                               IL    62812
9535986   EDDIE POPPLEWELL                         15840 NORTH ANGLING LANE                                                     MT VERNON                                            IL    62864




                                                                                                                                             Pg 55 of 170
9535988   EDEN EQUIPMENT CO                        1733 WEST 2ND STREET                                                         POMONA                                               CA    91766
9535989   EDEN HARRISS                             1015 CRUCIBLE STREET, APT 310                                                PITTSBURGH                                           PA    15220
9535990   EDF ENERGY PLC                           211 N BROADWAY, SUITE 2600                                                   ST LOUIS                                             MO    63102
9541865   EDGAR L. VALENCIA                        REDACTED
9535991   EDITH CAROL FLANNIGAN                    21659 HEIFNER ROAD                                                           THOMPSONVILLE                                        IL    62890
9535992   EDITH L CUTRIGHT                         378 CO ROAD 750 N                                                            MACEDONIA                                            IL    62860
9535993   EDITH MCLAIN                             6046 FM 2920 ROAD SUITE 251                                                  SPRING                                               TX    77379
9540192   EDUARDO REYES FLORES                     REDACTED
9541933   EDUARDO VILLA CAMARGO                    REDACTED
9535996   EDWARD AUSTIN DAVIS                      15720 JADIN ROAD                                                             MARION                                               IL    62959
9538254   EDWARD D. KOCHER                         REDACTED
9535620   EDWARD DAVIS                             REDACTED
9536806   EDWARD GRIFFITH                          REDACTED
9537106   EDWARD HINES                             REDACTED
9540154   EDWARD REITER                            REDACTED
9540252   EDWARD RICHARDSON                        REDACTED
9535999   EDWARD S GOSTOWSKI TRUST                 308 LOTUS LANE                                                               WASHINGTON                                           IL    61571
9536001   EDWARDS PUMP LLC                         408 EAST MAIN STREET, PO BOX 425                                             CARMI                                                IL    62821
9536002   EDWARDS PUMP, LLC                        PO BOX 425                                                                   CARMI                                                IL    62821
9536003   EDWARDS W SURSA                          1253 RIVA RIDGE TRAIL                                                        CORBIN                                               KY    40701




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 44 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                CITY                             STATE      ZIP     COUNTRY
9536004   EDWIN N WALKER                              504 SHORT STREET # 12                                                       MOUNT VERNON                                  IL      62864
9536005   EFFINGHAM FARM BUREAU                       PO BOX 569                                                                  EFFINGHAM                                     IL      62401
9536006   EGYPTIAN EXTERMINATING COMPANY              308 W BOULEVARD ST                                                          MARION                                        IL      62959
9536008   EHM LLC                                     7128 WASHINGTON AVENUE                                                      ST LOUIS                                      MO      63130
9536009   EICHEN LUMBER COMPANY INC                   16834 SHIPMAN RD                                                            CARLINVILLE                                   IL      62626
9536010   EJ WATER COOPERATIVE                        108 S MAIN STREET                                                           DIETERICH                                     IL      62424
9536012   ELAINE ANN JEFFREYS                         3205 W. SHIMMERSTONE COURT                                                  SPRINGFIELD                                   MO      65810
9536013   ELAINE MAE KNOTT                            821 SPRUCE STREET                                                           MORRIS                                        IL      60450
9536014   ELAINE W HOFFMAN                            313 LEISURE STREET                                                          NEW BADEN                                     IL      62265




                                                                                                                                                         Case 20-41308
9536015   ELBERT JONES                                1802 N VAN BUREN                                                            LITCHFIELD                                    IL      62056
9536016   ELEANOR S CARDWELL                          21634 ILLINOIS AVENUE                                                       THOMPSONVILLE                                 IL      62890
9536017   ELECT DAN MCCONCHIE                         PO BOX 243                                                                  LAKE ZURICH                                   IL      60047
9536018   ELECT JERRY LONG                            PO BOX 951                                                                  STREATOR                                      IL      61364
9536019   ELECT KATHLEEN WILLIS                       611 HOLLY COURT                                                             ADDISON                                       IL      60101
9536020   ELECTRIC CONTROLS COMPANY INC               2735 MERCANTILE DRIVE                                                       SAINT LOUIS                                   MO      63144
9536021   ELECTRIC TECHNOLOGIES INC                   PO BOX 1205                                                                 MADISONVILLE                                  KY      42431
9536022   ELECTRONIC TECHNOLOGIES INC                 3135 GRAPEVINE ROAD, PO BOX 1205                                            MADISONVILLE                                  KY      42431
9536023   ELEM INDIAN COLONY DBA FIRST LOAN           LOAN #H42‐8K7‐UF                                PO BOX 668                  BLANDING                                      UT      84511
9536024   ELEMENT MATERIALS TECHNOLOGY                15062 BOLSA CHICA                                                           HUNTINGTON BEACH                              CA      92649
9538792   ELI MARTIN                                  REDACTED




                                                                                                                                                         Doc 268
9540137   ELI REED                                    REDACTED
9536026   ELITE STORAGE SOLUTIONS LLC                 PO BOX 538058                                                               ATLANTA                                       GA      30353
9536027   ELIZABETH ANN THALER                        2871 C 1/2 ROAD                                                             GRAND JUNCTION                                CO      81501
9536028   ELIZABETH C LOPEZ                           4989 EUCALYPTUS LANE                                                        CARLSBAD                                      CA      92008
9536029   ELIZABETH FINNEY                            AND KEITH FINNEY                                10947 MACEDONIA ROAD        MACEDONIA                                     IL      62860
9536030   ELIZABETH JEANNE CULLI                      13632 EAST BAKERVILLE ROAD                                                  MT VERNON                                     IL      62864




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9536031   ELIZABETH JOHNSON TOUMA                     4304 FOX GLOVE COURT                                                        PROSPECT                                      KY      40059
9536032   ELIZABETH SMITH                             18 COUNTY ROAD 750N                                                         MACEDONIA                                     IL      62860
9536033   ELLA M LANE                                 RR 5 BOX 276                                                                MCLEANSBORO                                   IL      62859
9536046   ELOISE CORN                                 307 SUNSET DRIVE                                                            MCLEANSBORO                                   IL      62859
9536047   EMBASSY SUITES LEXINGTON                    1801 NEWTOWN PIKE                                                           LEXINGTON                                     KY      40511
9536048   EMBRAER CAE TRAINING SERVICES LLC           2929 W AIRFIELD DRIVE                                                       DALLAS                                        TX      75261




                                                                                                                                               Pg 56 of 170
9536049   EMBRY AUTOMATION & CONTROLS                 PO BOX 2149                                                                 EVANSVILLE                                    IN      47728
9536050   EMD INC                                     1611 COLLEGE DRIVE                                                          MT CARMEL                                     IL      62863
9536051   EMERGENCY MEDICAL PRODUCTS INC              25196 NETWORK PLACE                                                         CHICAGO                                       IL      60673
9536052   EMERGENCY PROF OF INDIANA PC                PO BOX 740021                                                               CINCINNATI                                    OH      45274
9536053   EMERGENCY RADIO SERVICE LLC                 ERS‐OCI WIRELESS                                PO BOX 711097               CINCINNATI                                    OH      45271
9541290   EMILIO SUAREZ                               REDACTED
9536056   EMILY JO PATTERSON                          7057 BLUFF TOP ROAD                                                         FRISCO                                        TX      75035
9536057   EMMA L STETSON                              2815 EAST GALVESTON                                                         CHANDLER                                      AZ      85225
9536058   EMMA PIEPER                                 518 HILLSBORO AVE #9                                                        EDWARDSVILLE                                  IL      62025
9536059   EMMET MARVIN & MARTIN LLP                   COUNSELLORS AT LAW                              120 BROADWAY                NEW YORK                                      NY      10271
9536060   EMMETT FOSTER                               400 SOUTH MILL                                                              HARRISBURG                                    IL      62946
9536332   EMMETT J. FOSTER                            REDACTED
9536062   EMMY J KARNES                               4372 S DORCHESTER RAOD                                                      BUNKER HILL                                   IL      62014
9536063   EMPIRE DOCK INC                             46226 NATIONAL ROAD                                                         ST CLAIRSVILLE                                OH      43950
9536064   ENDURANCE AMERICAN INSURANCE CO.            ED BROKING LLP 52 LEADENHALL ST                                             LONDON                                                EC3A 2EB UNITED KINGDOM
9536065   ENERGY CULVERT COMPANY INC                  PO BOX 640                                                                  ENERGY                                        IL      62933
9536066   ENERGY EAST LLC                             PO BOX 176                                                                  BEAVER                                        WV      25813
9536067   ENERGY EFFICIENT BUILDERS INC               DBA EEB EXCAVATING & TILING                     2754 HWY 24                 CLAYTON                                       IL      62324
9536068   ENERGY PD K‐9 UNIT FUNDRAISER               PO BOX 40                                                                   ENERGY                                        IL      62933
9536069   ENERGY PUBLISHING, INC.                     224 SOUTH PETERS ROAD, SUITE 202                                            KNOXVILLE                                     TN      37923




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 45 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                         CITY   STATE      ZIP   COUNTRY
9536070   ENERGY RECOVERY INC                         1717 DOOLITTLE DRIVE                                                             SAN LEANDRO                                          CA      94577
9536071   ENERGY TRANSPORT SYSTEMS INC                5525 HWY 34 N                                                                    GALATIA                                              IL      62935
9536072   ENERGY TRANSPORT SYSTEMS INC                PO BOX 348                                                                       GALATIA                                              IL      62935
9536073   ENERGY VENTURES ANALYSIS INC                1901 N MOORE ST STE 1200                                                         ARLINGTON                                            VA      22209
9536074   ENERSYS                                     1604 SOLUTIONS CENTER                                                            CHICAGO                                              IL      60677
9536075   ENERSYS                                     PO BOX 601164                                                                    CHARLOTTE                                            NC      28260
9540152   ENGELBERT MICHAEL REINIESCH                 REDACTED
9536076   ENGELHARDT & ASSOCIATES INC                 PO BOX 510184                                                                    NEW BERLIN                                           WI      53151
9536078   ENGINEERED COMPONENTS INC                   546 OLD YORK ROAD, PO BOX 360                                                    THREE BRIDGES                                        NJ      08887




                                                                                                                                                              Case 20-41308
9536079   ENGINEERED MINE SOLUTIONS LLC               2323 TUMBLEWEED LANE                                                             LEBANON                                              OH      45036
9536080   ENGINEERED SALES INC                        PO BOX 953672                                                                    ST LOUIS                                             MO      63195
9536085   ENOLA GREEN                                 110 S BUCHANAN STREET                                                            BENTON                                               IL      62812
9536087   ENVIRONMENTAL RESOURCES MGMT                ERM‐MIDWEST                                    75 REMITTANCE DRIVE, SUITE 6497   CHICAGO                                              IL      60675
9536088   ENVIRONMENTAL SPECIALTIES INC               7943 PECUE LN STE A                                                              BATON ROUGE                                          LA      70809
9536091   EPIROC NORTH AMERICA CORP                   PO BOX 200948                                                                    PITTSBURGH                                           PA      15251
9536093   EQUATORIAL PALM OIL PLC                     211 NORTH BROADWAY, SUITE 2600                                                   SAINT LOUIS                                          MO      63102
9542032   ERAN D. WARD                                REDACTED
9536094   ERB EQUIPMENT COMPANY INC                   11322 STATE RT 148                                                               MT VERNON                                            IL      62864
9536095   ERCON INC                                   13120 HEMPSTEAD ROAD                                                             HOUSTON                                              TX      77040
9534100   ERIC B. ATKINSON                            REDACTED




                                                                                                                                                              Doc 268
9536096   ERIC CLENDENIN                              3201 JAMIE AVENUE, APT D                                                         MARION                                               IL      62959
9535181   ERIC CLENDENIN                              REDACTED
9536097   ERIC CLINE                                  711 NORTH CHARLES                                                                CARLINVILLE                                          IL      62626
9537844   ERIC D. JOHNSON                             REDACTED
9541756   ERIC D. TUTHILL                             REDACTED
9536098   ERIC ENGLAND                                11200 LAMPIE ROAD                                                                CARLINVILLE                                          IL      62626




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9536113   ERIC ERKMANN                                REDACTED
9541733   ERIC J. TRUMP                               REDACTED
9536099   ERIC JASON RUTH                             RUTH CONSULTING LLC                            14 LIAWEN COURT                   SAINT LOUIS                                          MO      63129
9537852   ERIC JOHNSON                                REDACTED
9536100   ERIC L ERKMANN                              3017 CR 100 N                                                                    THOMPSONVILLE                                        IL      62890
9539505   ERIC NORMAN                                 REDACTED




                                                                                                                                                    Pg 57 of 170
9536101   ERIC R JOHNSON                              10316 FOREST BROOK LANE, APT F                                                   ST LOUIS                                             MO      63146
9541579   ERIC R. THOMPSON                            REDACTED
9540073   ERIC RAMSEY                                 REDACTED
9536102   ERIC RODGERS                                1839 WILD CAT PASS                                                               EVANSVILLE                                           IN      47720
9536103   ERIC S CREMEENS                             %SAM CREMEENS, THE BALLOON MAN                 100 ANTIOCH PIKE MM1204           NASHVILLE                                            TN      37211
9540589   ERIC SANDERS                                REDACTED
9536104   ERIC SCHMITZ                                21871 CARLYLE RD                                                                 THOMPSONVILLE                                        IL      62890
9541298   ERIC SULLIVAN                               REDACTED
9541971   ERIC T. VUICHARD                            REDACTED
9542004   ERIC WALLACE                                REDACTED
9542419   ERIC YOUNG                                  REDACTED
9541412   ERICK TAYLOR                                REDACTED
9536106   ERIEZ MANUFACTURING CO                      2200 ASBURY RD                                                                   ERIE                                                 PA      16506
9539970   ERIK PRITCHETT                              REDACTED
9536108   ERIKS NA, INC                               PO BOX 734055                                                                    CHICAGO                                              IL      60673
9536109   ERIN C FUSON                                900 CIPS TRAIL                                                                   COFFEEN                                              IL      62017
9536110   ERIN D STRAW                                AND ROBERT R STRAW JR                          5525 NE SCOUT CAMP ROAD           OSCEOLA                                              MO      64776
9536676   ERIN GERTKEN                                REDACTED
9536111   ERIN'S NIGHT SHIELD FOUNDATION              302 EAST CHARLES STREET                                                          WEST FRANKFORT                                       IL      62896
9536114   ERMA L BOESTER                              712 S VIRGINIA AVENUE                                                            MARION                                               IL      62959




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 46 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                                                          CITY   STATE      ZIP   COUNTRY
9536116   ERNST & YOUNG LLP                           PNC BANK C/O ERNST & YOUNG US LLP               3712 SOLUTIONS CENTER              CHICAGO                                              IL      60677
9536117   ERNST & YOUNG LLP                           PO BOX 640382                                                                      PITTSBURGH                                           PA      15264
9536118   ERSG, INC.                                  2288 ROXALANA RD.                                                                  DUNBAR                                               WV      25064
9536120   ESCA CONSULTANTS INC                        2008 LINVIEW AVENUE, PO BOX 159                                                    URBANA                                               IL      61803
9536121   ESCO CORP                                   211 NORTH BROADWAY, SUITE 2600                                                     SAINT LOUIS                                          MO      63102
9536122   ESCO WINBER INC                             C/O ESCO GLOBAL FINANCIAL SHARED SV             433 E LAS COLINAS BLVD SUITE 325   IRVING                                               TX      75039
9536124   ESQUARED TECHNOLOGY SERVICES                204 MILLSTONE DRIVE                                                                BECKLEY                                              WV      25801
9536123   ESQUARED TECHNOLOGY SERVICES                ERNEST D EDWARDS JR MCSE                        204 MILLSTONE DR                   BECKLEY                                              WV      25801
9536126   ESTATE OF HELEN V CARTER, DECEASED          NANCY GARRISON (EXECUTOR)                       120 HILLSIDE DRIVE                 SWANNANOA                                            NC      28778




                                                                                                                                                                Case 20-41308
9536128   ESTER J NORRIS                              AND ARTHUR NORRIS                               4166 MAPLEWOOD MEADOWS AVE         GRAND BLANC                                          MI      48439
9427602   ESTES EXPRESS LINES                         3901 W BROAD STREET                                                                RICHMOND                                             VA      23230
9536131   ESTES EXPRESS LINES                         PO BOX 25612                                                                       RICHMOND                                             VA      23260
9536132   ESTES FORWARDING WORLDWIDE LLC              PO BOX 26206                                                                       RICHMOND                                             VA      23260
9536133   ET PRODUCTIONS INC                          C/O SUTTON BARTH & VENNARI TALENT               5900 WILSHIRE BLVD, SUITE 700      LOS ANGELES                                          CA      90036
9536134   ET SIMONDS CONSTRUCTION COMPANY             1500 N OAKLAND AVENUE                                                              CARBONDALE                                           IL      62902
9536135   ET SIMONDS CONSTRUCTION COMPANY             PO BOX 2107                                                                        CARBONDALE                                           IL      62902
9536136   ETCETERA FLOWERS & GIFTS                    1200 N MARKET                                                                      MARION                                               IL      62959
9538165   ETHAN KERLEY                                REDACTED
9538711   ETHAN MARCUS                                REDACTED
9539516   ETHAN NORRIS                                REDACTED




                                                                                                                                                                Doc 268
9536140   EUGENE ADKINS                               13835 ADKINS ROAD                                                                  CARLINVILLE                                          IL      62626
9536141   EUGENE ADKINS TRUST #20‐7090514             C/O DAVID K ADKINS, TRUSTEE                     12134 LEIGHTON DRIVE               CALEDONIA                                            IL      61011
9536142   EUGENE E WALKER JR                          DBA EE WALKER LLC                               5663 ROSINWEED LANE                NAPERVILLE                                           IL      60564
9536143   EVA J KISROW                                2305 LORETTA LANE                                                                  COLLINSVILLE                                         IL      62234
9537224   EVAN HUNT                                   REDACTED
9541399   EVAN WILLIAM TARRANT                        REDACTED




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9536147   EVANS & DIXON LLC                           211 NORTH BROADWAY, STUIE 2500                                                     SAINT LOUIS                                          MO      63102
9536148   EVANSTON INSURANCE CO                       10 PARKWAY NORTH                                                                   DEERFIELD                                            IL      60015
9536149   EVANSVILLE BOLT & NUT CO INC                DBA EBN CONSTRUCTION & INDUSTRIAL               1701 E COLUMBIA STREET             EVANSVILLE                                           IN      47711
9554803   EVANSVILLE BOLT & NUT, INC.                 1701 EAST COLUMBIA STREET                                                          EVANSVILLE                                           IN      47711
9536150   EVANSVILLE MARINE SERVICE, INC.             PO BOX 6048                                                                        PIGEON TOWNSHIP                                      IN      47719
9536151   EVANSVILLE WELDING SUPPLY LLC               7330 ENTERPRISE PARK CIRCLE                                                        EVANSVILLE                                           IN      47715




                                                                                                                                                      Pg 58 of 170
9536153   EVANSVILLE WESTERN RAILWAY, INC.            P.O. BOX 403943                                                                    ATLANTA                                              GA      30384
9536154   EVAPAR INC                                  9000 N KENTUCKY AVE                                                                EVANSVILLE                                           IN      47725
9536155   EVELYN DURHAM                               1216 E BOND                                                                        BENTON                                               IL      62812
9536156   EVELYN M MUDGE                              48 MAPLE LEAF LANE                                                                 CLYDE                                                NC      28721
9536157   EVERBANK COMMERCIAL FINANCE INC             PO BOX 911608                                                                      DENVER                                               CO      80291
9536158   EVERCORE GROUP LLC                          55 EAST 52ND STREET                                                                NEW YORK                                             NY      10055
9534249   EVERETT BASTIEN                             REDACTED
9536160   EVERETT W GRANT                             261 PYRAMID DRIVE                                                                  CREAL SPRINGS                                        IL      62922
9536161   EVERGREEN AES                               1000 SOUTH 1ST STREET                                                              SHELBYVILLE                                          KY      40065
9536162   EVERGREEN PRINTING SUPPLIES                 11301 W OLYMPIC BLVD, SUITES 121‐84                                                WEST LOS ANGELES                                     CA      90064
9536163   EVO INCORPORATED                            15720 PARK ROW, SUITE 500                                                          HOUSTON                                              TX      77084
9536164   EVOLUTION MARKETS INC                       PO BOX 10129                                                                       UNIONDALE                                            NY      11555
9536165   EVOQUA WATER TECHNOLOGIES LLC               28563 NETWORK PLACE                                                                CHICAGO                                              IL      60673
9536166   EVRARD‐STRANG CONSTRUCTION INC              1703 EAST DEYOUNG STREET                                                           MARION                                               IL      62959
9536167   EWING NORTHERN CONSOLIDATED                 SCHOOL DISTRICT #115                            51 NORTH MAIN STREET               EWING                                                IL      62836
9536168   EWING NORTHERN GRADE SCHOOL                 51 NORTH MAIN STREET                                                               EWING                                                IL      62836
9536169   EXCLUSIVE EVENTS INC                        13633 LAKEFRONT DRIVE                                                              ST LOUIS                                             MO      63045
9536170   EXECUTIVE AIR TERMINAL, INC.                300 EAGLE MOUNTAIN ROAD                                                            CHARLESTON                                           WV      25311
9536171   EXECUTIVE BUSINESS SOLUTIONS                12655 OLIVE BLVD, SUITE 210                                                        ST. LOUIS                                            MO      63141
9536172   EXECUTIVE OFFICES INC.                      42 READS WAY NEW CASTLE CORPORATE C                                                NEW CASTLE                                           DE      19720




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 47 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                          NAME                    ADDRESS 1                             ADDRESS 2                              CITY                         STATE      ZIP   COUNTRY
9536173   EXEDE SEARCH PARTNERS                        PO BOX 220999                                                                  SAINT LOUIS                                 MO      63122
9536174   EXIT REALTY PROPERTY MANAGEMENT              SERVICES                                3162 S ATLANTIC AVE, UNIT B            DAYTONA BEACH SHORES                        FL      32118
9536175   EXPERT HOUSE MOVERS INC                      PO BOX 10                                                                      FORISTELL                                   MO      63348
9536176   EXPONENT, INC                                PO BOX 200283                                                                  DALLAS                                      TX      75320
9536177   EXPORTING COMMODITIES                        INTERNATIONAL LLC                       651 ROUTE 73 NORTH, SUITE 108          MARLTON                                     NJ      08053
9536178   EXTRA HELP INC                               3911 WEST EARNESTINE DRIVE                                                     MARION                                      IL      62959
9536179   EXTRAORDINAIRE MEDIA                         18355 2ND AVENUE                                                               SONOMA                                      CA      95476
9536180   E‐Z RENTAL CENTER INC                        1817 W SYCAMORE STREET                                                         CARBONDALE                                  IL      62901
9536181   EZRA & ASSOCIATES LLC                        850 VANDALIA STREET, SUITES 310‐320                                            COLLINSVILLE                                IL      62234




                                                                                                                                                           Case 20-41308
9536182   F&M MAFCO INC                                PO BOX 932306                                                                  CLEVELAND                                   OH      44193
9414470   F. B. MCAFOOS & COMPANY                      13998 STATE HWY 34                                                             BENTON                                      IL      62812
9536183   F.N.B. WEALTH MANAGEMENT                     ATTN: VICKI L. HARRIGER, CTFA           224 ALLEGHENY STREET, MAIL CODE: HOL HOLLIDAYSBURG                                 PA      16648
9536184   F.W. ELECTRIC, INC.                          151 INDUSTRIAL PARK                                                            BENTON                                      IL      62812
9534689   FABIAN BURGOS PAREDES                        REDACTED
9536187   FABIAN VANCOTT                               ATTN ACCOUNTS RECEIVABLE                215 SOUTH STATE STREET SUITE 1200      SALT LAKE CITY                              UT      84111
9536188   FABICK MINING INC                            C/O JOHN FABICK TRACTOR CO              PO BOX 952121                          ST LOUIS                                    MO      63195
9536190   FABICK MINING LLC                            PO BOX 952121                                                                  ST LOUIS                                    MO      63195
9536192   FAIRFIELD INN & SUITES                       BY MARRIOTT                             1400 CHAMPION DRIVE                    MARION                                      IL      62959
9536193   FAIRFIELD INN & SUITES                       MT VERNON / REND LAKE                   217 POTOMAC BLVD                       MT VERNON                                   IL      62864
9536194   FAIRMONT SUPPLY COMPANY                      75 REMITTANCE DRIVE DEPT 1404                                                  CHICAGO                                     IL      60675




                                                                                                                                                           Doc 268
9536195   FALLEN SPORTING CLAYS                        13107 NIEMEYER TRAIL                                                           BUTLER                                      IL      62015
9536196   FAMILY EYE CARE ASSOCIATION PC               510 WEST UNION AVENUE                                                          LITCHFIELD                                  IL      62056
9536197   FAMILY EYE CARE ASSOCIATION, P.C.            675 SCHOOL STREET                                                              HILLSBORO                                   IL      62049
9536198   FAMILY SUPPORT PAYMENT CENTER                PO BOX 109001                                                                  JEFFERSON CITY                              MO      65110
9536200   FAMILY SUPPORT REGISTRY                      FIPS CODE: BERRIEN CTY FIPS #130.19     PO BOX 1800                            CARROLLTON                                  GA      30112
9536199   FAMILY SUPPORT REGISTRY                      PO BOX 2171                                                                    DENVER                                      CO      80201




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9536201   FAO USACE ST LOUIS DISTRICT                  1222 SPRUCE STREET                                                             ST LOUIS                                    MO      63103
9536207   FARMERS TIRE & SURPLUS INC                   C/O MARY K DAVIS                        14322 STATE RT 242                     MCLEANSBORO                                 IL      62859
9536208   FARMERS TIRE AND SURPLUS INC                 RR3 BOX 225                                                                    MCLEANSBORO                                 IL      62859
9536209   FAST FOX COURIER SERVICE                     PO BOX 61                                                                      MARION                                      IL      62959
9536210   FASTENAL COMPANY                             PO BOX 1286                                                                    WINONA                                      MN      55987
9536211   FASTFLO OIL‐N‐GO                             350 S HAMILTON ST                                                              HILLSBORO                                   IL      62049




                                                                                                                                                 Pg 59 of 170
9536212   FAYE D ENGLISH, CHAPTER 13 TRUSTEE           RE: CASE 12‐58435                       PO BOX 1718                            MEMPHIS                                     TN      38101
9536213   FAYETTE COUNTY FARM BUREAU                   PO BOX 336                                                                     VANDALIA                                    IL      62471
9536214   FAYETTE SEPTIC INC                           RR 1, BOX 64A                                                                  BINGHAM                                     IL      62011
9536215   FB MCAFOOS & COMPANY                         13998 STATE HWY 34 EAST                                                        BENTON                                      IL      62812
9536216   FB MINE CART LLC                             1201 WEST WEBSTER STREET                                                       BENTON                                      IL      62812
9536222   FEDERAL INSURANCE CO.                        ATTN: JOHN G. FARNAN, JOSHUA MICHAEL MIKWESTON HURD LLP, 1301 EAST NINTH STREETCLEVELAND                                   OH      44114
9536225   FEDEX                                        PO BOX 10306                                                                   PALATINE                                    IL      60055
9536224   FEDEX                                        PO BOX 371461                                                                  PITTSBURGH                                  PA      15250
9536223   FEDEX                                        PO BOX 660481                                                                  DALLAS                                      TX      75266
9536227   FEDEX                                        PO BOX 94515                                                                   PALATINE                                    IL      60094
9536228   FEDEX FREIGHT                                DEPT CH, PO BOX 10306                                                          PALANTINE                                   IL      60055
9534752   FELIPE CANTRES‐SANJURJ                       REDACTED
9536231   FELTS CHIROPRACTIC CLINIC                    1100 W BOULEVARD                                                               MARION                                      IL      62959
9536233   FENNER DUNLOP AMERICAS INC                   PO BOX 347625                                                                  PITTSBURGH                                  PA      15251
9536235   FERRELL HOSPITAL COMM FO                     1201 PINE STREET                                                               ELDORADO                                    IL      62930
9536236   FERRELLGAS                                   PO BOX 173940                                                                  DENVER                                      CO      80217
9536238   FEVER RIVER RESEARCH INC                     PO BOX 5234                                                                    SPRINGFIELD                                 IL      62705
9536239   FIA CARD SERVICES                            C/O BUSINESS CARD                       PO BOX 15796                           WILMINGTON                                  DE      19886
9536240   FICKETT & ASSOCIATES CONSULTING INC          120 VILLAGE SQUARE #40                                                         ORINDA                                      CA      94563
9536241   FIDELITY MARINE INC                          211 NORTH BROADWAY, SUITE 2600                                                 ST LOUIS                                    MO      63102




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 48 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                        ADDRESS 2                 CITY                              STATE      ZIP      COUNTRY
9536243   FILLETTE GREEN SHIPPING SERVICES (U        3333 W KENNEDY BLVD #207                                                       TAMPA                                         FL      33609
9536244   FINANCIAL ACCOUNTING STANDARDS             BOARD                                           PO BOX 418272                  BOSTON                                        MA      02241
9536245   FINANCIAL AND ACCOUNTING BR                US ARMY ENGR DIST ST LOUIS                      1222 SPRUCE ST                 SAINT LOUIS                                   MO      63103
9536246   FINANCIAL REPORTING ADVISORS, LLC          100 NORTH LASALLE STREET, SUITE 221                                            CHICAGO                                       IL      60602
9536252   FINRA                                      211 NORTH BROADWAY, SUITE 2600                                                 ST LOUIS                                      MO      63102
9536253   FIORILLO AUTO SALES LLC                    DBA MEEKS AUTO SALES                            PO BOX 346                     MARLOW                                        OK      73055
9536254   FIRST AMERICAN TITLE INSURANCE             COMPANY                                         30 NORTH LASALLE, SUITE 2700   CHICAGO                                       IL      60602
9536255   FIRST AMERICAN TITLE INSURANCE CO          513 WEST HIGHWAY 50                                                            OFALLON                                       IL      62269
9536257   FIRST BAPTIST CHURCH OF MCLEANSBORO        304 E MARKET STREET                                                            MCLEANSBORO                                   IL      62859




                                                                                                                                                           Case 20-41308
9536258   FIRST CHOICE FENCE                         13399 S COUNTY LINE ROAD                                                       WEST FRANKFORT                                IL      62896
9536259   FIRST CHURCH OF NAZARENE OF BENTON         109 N 9TH STREET                                                               BENTON                                        IL      62812
9536260   FIRST CLEARING LLC                         ONE NORTH JEFFERSON AVENUE                                                     SAINT LOUIS                                   MO      63103
9536261   FIRST ENERGY GENERATION                    341 WHITE POND DRIVE                                                           AKRON                                         OH      44320
9536262   FIRST PAYDAY LOANS ‐ BRANCH 475            LOAN # 475‐0575775                              2518 COLLEGE AVENUE            ALTON                                         IL      62002
9536263   FIRST SOUTHERN BANK                        300 TOWER SQUARE                                                               MARION                                        IL      62959
9536264   FISH & RICHARDSON PC                       PO BOX 3295                                                                    BOSTON                                        MA      02241
9536265   FISHBACK MEDIA                             1801 EAST MAIN STREET                                                          MARION                                        IL      62959
9536266   FISHBACK MEDIA                             PO BOX 340                                                                     MARION                                        IL      62959
9536271   FISHER UNITECH LLC                         2983 SOLUTIONS CENTER                                                          CHICAGO                                       IL      60677
9536272   FISHER UNITECH LLC                         PO BOX 771889                                                                  CHICAGO                                       IL      48277




                                                                                                                                                           Doc 268
9536273   FISHER'S WELDING&RADIATOR                  1300 S COURT ST                                                                MARION                                        IL      62959
9536274   FISHMAN HAYGOOD PHELPS                     WALMSLEY WILLIS & SWANSON LLP                   201 ST CHARLES AVE 46TH        NEW ORLEANS                                   LA      70170
9536275   FISTER INC                                 5401 ITASKA STREET, 1ST FLOOR                                                  SAINT LOUIS                                   MO      63109
9536278   FITCH RATINGS INC                          GENERAL POST OFFICE                             PO BOX 26858                   NEW YORK                                      NY      10087
9536281   FIVE STAR MINING, INC.                     6594 W STATE ROAD 56                                                           PETERSBURG                                    IN      47567
9536283   FK SERVICES                                FILIP KORNGUT                                   2734 EVERCREEK BLUFFS WAY SW   CALGARY                                       AB      T2Y 4P6   CANADA




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9536284   FKC‐LAKE SHORE                             PO BOX 6690                                                                    EVANSVILLE                                    IN      47719
9536285   FL SMIDTH KREBS                            PO BOX 934793                                                                  ATLANTA                                       GA      31193
9536286   FLANDERS ELECTRIC MOTOR SERVICE            OF ILLINOIS INC                                 PO BOX 74008932                CHICAGO                                       IL      60674
9536287   FLANDERS ELECTRIC MOTOR SERVICE            PO BOX 74008934                                                                CHICAGO                                       IL      60674
9536289   FLANNIGAN TOWNSHIP ROAD DISTRICT           C/O LLOYD DARNELL, ROAD COMMISSIONE             ROUTE 1, BOX 254               MCLEANSBORO                                   IL      62859
9536292   FLETCHER & SIPPEL LLC                      29 NORTH WACKER DRIVE, SUITE 920                                               CHICAGO                                       IL      60606




                                                                                                                                                 Pg 60 of 170
9536293   FLETCHER BRIMER                            REDACTED
9536294   FLETCHER SERVICE INC                       PO BOX 2193                                                                    HUNTINGTON                                    WV      25722
9536295   FLIGHTSAFETY INTERNATIONAL                 PO BOX 75691                                                                   CHARLOTTE                                     NC      28275
9536296   FLIP FLOPS & FITNESS / CHEER               EXPLOSION                                       601 W POPLAR STREET            HARRISBURG                                    IL      62946
9536297   FLOORING SYSTEMS INC                       4130 MERAMEC BOTTOM ROAD                                                       ST LOUIS                                      MO      63129
9536298   FLORA J ALLEN                              PO BOX 424                                                                     ST ANNE                                       IL      60964
9536299   FLORA JOHNSON JORDON                       23 RIVERS EDGE DRIVE                                                           KENNEBUNK                                     ME      04043
9536300   FLORA WYMOND JOHNSON                       2810 RIVERS EDGE ROAD                                                          LOUISVILLE                                    KY      40222
9536301   FLORENCE&HUTCHESON INC                     MSC 410772                                                                     NASHVILLE                                     TN      37241
9536302   FLORENCE&HUTCHESON INC                     PO BOX 415000                                                                  NASHVILLE                                     TN      37241
9536303   FLOSSIE MAE BYERS                          15198 FRIENDSHIP ROAD                                                          CARTERVILLE                                   IL      62918
9536304   FLOWERS BY DAVE                            1101 NORTH MAIN STREET                                                         BENTON                                        IL      62812
9536305   FLOWERS SANITATION SERVICE                 900 W FORTUNE ST                                                               VIRDEN                                        IL      62690
9536306   FLOWERS SANITATION SERVICE                 PO BOX 227                                                                     VIRDEN                                        IL      62690
9542053   FLOYD WATSON                               REDACTED
9536307   FLSMIDTH INC                               2040 AVENUE C                                                                  BETHLEHEM                                     PA      18017
9536308   FLSMIDTH KREBS INC                         PO BOX 123252, DEPT 3252                                                       DALLAS                                        TX      75312
9536310   FLSMIDTH USA INC                           CHARLESTON OPERATIONS                           16002 WINFIELD ROAD            FRAIZERS BOTTOM                               WV      25082
9536311   FLUID EQUIPMENT DEVELOPMENT CO             800 TERNES DRIVE                                                               MONROE                                        MI      48162
9536312   FLUID SYSTEMS INC                          723 OAK HILL RD                                                                EVANSVILLE                                    IN      47711




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 49 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                      NAME                      ADDRESS 1                                      ADDRESS 2                 CITY                           STATE      ZIP   COUNTRY
9536313   FM SOLUTIONS                                FENCE MASTER                                     1204 SCHOOL STREET        HILLSBORO                                    IL      62049
9536314   FMS DMS CBE GROUP, INC.                     PO BOX 979102                                                              ST. LOUIS                                    MO      63197
9536315   FOE MACHINE SHOP                            896 STATE HIGHWAY 146 E                                                    GOLCONDA                                     IL      62938
9536316   FOERTSCH CONSTRUCTION CO INC                PO BOX 16                                                                  LAMAR                                        IN      47550
9536318   FOLLOWELL CONSTRUCTION CO                   3304 WATER TOWER ROAD                                                      MARION                                       IL      62959
9536319   FOPPE DESIGNS INC                           809 BROADWAY                                                               HIGHLAND                                     IL      62249
9536321   FOREMAN & ABBOTT HEATING & A/C              391 N SECOND AVE                                                           MIDDLEPORT                                   OH      45760
9536322   FORESIGHT ENERGY EMPLOYEE SER CORP          2100 N BROADWAY SUITE 2600                                                 ST LOUIS                                     MO      63102
9536323   FORESIGHT ENERGY LABOR LLC                  211 N BROADWAY SUITE 2600                                                  ST LOUIS                                     MO      63102




                                                                                                                                                       Case 20-41308
9536325   FORKLIFTS OF ST LOUIS                       4720 LAGUARDIA                                                             SAINT LOUIS                                  MO      63134
9536326   FORREST KEELING NURSERY                     PO BOX 135                                                                 ELSBERRY                                     MO      63343
9536328   FORTSON PHOTOGRAPHY LLC                     15087 80TH DR NO                                                           PALM BEACH GARDENS                           FL      33418
9536329   FOSTAIRE HELICOPTERS                        5600 VECTOR DRIVE                                                          EAST SAINT LOUIS                             IL      62206
9536336   FOUNTAIN CREEK PROPERTIES INC               PO BOX 10                                                                  WATERLOO                                     IL      62298
9536337   FOUR SEASON HOTELS                          999 NORTH SECOND STREET                                                    SAINT LOUIS                                  MO      63102
9536338   FOUR SEASONS AGRICULTURE, INC.              19645 KIRKLAND ROAD                                                        CARLINVILLE                                  IL      62626
9536344   FOWLER FOR SENATE                           PO BOX 404                                                                 HARRISBURG                                   IL      62946
9536345   FOWLER HEATING & COOLING INC                423 S COURT STREET                                                         MARION                                       IL      62959
9536346   FOWLER HEATING & COOLING INC                PO BOX 909                                                                 MARION                                       IL      62959
9536347   FOWLER‐BONAN FOUNDATION                     PO BOX 848                                                                 HARRISBURG                                   IL      62946




                                                                                                                                                       Doc 268
9536351   FP FURLONG PRINTING COMPANY INC             1637 SUBLETTE AVENUE                                                       ST LOUIS                                     MO      63110
9536354   FRAN MURPHY INTERIORS, INC.                 12800 US HIGHWAY ONE                                                       JUNO BEACH                                   FL      33408
9536355   FRANCES B CORAM                             1030 SHERWOOD DRIVE                                                        WATKINSVILLE                                 GA      30677
9536356   FRANCES E KINSEY                            5820 BOLEN STORE ROAD                                                      THOMPSONVILLE                                IL      62890
9536357   FRANCES K FUNKHOUSER                        1212 EAST 7TH STREET                                                       WEST FRANKFORT                               IL      62896
9537062   FRANCIS E. HILL                             REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9536360   FRANCIS NICKLER                             DBA INDUSTRIAL SAFETY PLUS LLC                   4024 GREYSTONE DRIVE      MORGANTOWN                                   WV      26508
9536362   FRANK A PAUL                                10161 MEREDITH AVENUE                                                      HUNTINGTON BEACH                             CA      92646
9536363   FRANK E BUTLER                              6334 COUNTY ROAD 050 EAST                                                  MACEDONIA                                    IL      62860
9536364   FRANK E GOBEN                               345 WASSON ROAD                                                            ELDORADO                                     IL      62930
9537012   FRANK HELLEN                                REDACTED
9540025   FRANK QUEEN                                 REDACTED




                                                                                                                                             Pg 61 of 170
9536366   FRANK R RICE                                134 MUNDELL DR                                                             BENTON                                       IL      62812
9536367   FRANK RICHARD RICE                          134 MUNDELL DRIVE                                                          BENTON                                       IL      62812
9540856   FRANK SHOEMAKER                             REDACTED
9540924   FRANK SKAGGS                                REDACTED
9536369   FRANK SNIDER APPRAISAL                      PO BOX 216                                                                 ENERGY                                       IL      62933
9540099   FRANK W. RASOR                              REDACTED
9536370   FRANKFORT COMMUNITY HIGH SCHOOL             601 EAST MAIN STREET                                                       WEST FRANKFORT                               IL      62896
9536371   FRANKLIN CO BOARD OF COMMISSION             PO BOX 907                                                                 SESSER                                       IL      62884
9536372   FRANKLIN CO CLERK & RECORDER                GREG WOOLARD                                     PO BOX 607                BENTON                                       IL      62812
9536373   FRANKLIN COUNTY CIRCUIT CLERK               PO BOX 485                                                                 BENTON                                       IL      62812
9536374   FRANKLIN COUNTY EXTENSION                   4‐H SUPPORT COMMITTEE                            1212 ROUTE 14 WEST        BENTON                                       IL      62812
9536375   FRANKLIN COUNTY FARM BUREAU                 362 HWY 14 W                                                               BENTON                                       IL      62812
9536376   FRANKLIN COUNTY GIS                         901 PUBLIC SQUARE                                                          BENTON                                       IL      62812
9536377   FRANKLIN COUNTY REPUBLICAN CENTRAL          COMMITTEE                                        20124 NUMBER 9 BLACKTOP   THOMSPSONVILLE                               IL      62890
9536378   FRANKLIN COUNTY SUPERVISOR OF ASSESSMENTS   901 PUBLIC SQUARE                                                          BENTON                                       IL      62812
9536379   FRANKLIN COUNTY TITLE CO INC                106 W MAIN STREET, PO BOX 577                                              BENTON                                       IL      62812
9536381   FRANKLIN COUNTY TREASURER                   PO BOX 967                                                                 BENTON                                       IL      62812
9536382   FRANKLIN HOSPITAL                           201 BAILEY LANE                                                            BENTON                                       IL      62812
9536383   FRANKLIN HOSPITAL AUXILIARY                 201 BAILEY LANE                                                            BENTON                                       IL      62812
9536384   FRANKLIN SEWING & ALTERATIONS               100 MAIN STREET                                                            FRANKLIN                                     IL      62638




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 50 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                     ADDRESS 2                                                            CITY   STATE    ZIP   COUNTRY
9536385   FRANKLIN WELL SERVICES INC                 400 MAIN STREET, PO BOX 237                                                          VINCENNES                                            IN    47591
9539899   FRED POTTER                                REDACTED
9541245   FRED STOCKTON                              REDACTED
9536387   FREDA HOBBS                                906 N COMMERCIAL                                                                     BENTON                                               IL    62812
9536388   FREDDY W ISAACS                            21535 ELM STREET                                                                     THOMPSONVILLE                                        IL    62890
9536389   FREDERICK A BATTS                          514 LOST TREE LANE                                                                   KNOXVILLE                                            TN    37934
9534512   FREDERICK BOYER                            REDACTED
9536390   FREDERICK T LAUTERWASSER                   630 GREENDALE COURT                                                                  EVANSVILLE                                           IN    47711
9536391   FREDERICK YOUNG                            1 TREETOP LANE                                                                       OFALLON                                              IL    62269




                                                                                                                                                                 Case 20-41308
9536392   FREEDMAN ANSELMO LINDBERG LLC              1771 W DIEHL ROAD, SUITE 150                                                         NAPERVILLE                                           IL    60566
9536393   FREEDOM INDUSTRIES                         PO BOX 713                                                                           CHARLESTON                                           WV    25323
9536394   FREEDOM MATERIAL RESOURCES INC             PO BOX 248                                                                           WEST FRANKFORT                                       IL    62896
9536395   FREEDOM TRANSPORT                          PO BOX 248                                                                           WEST FRANKFORT                                       IL    62896
9536396   FREEMAN ENTERPRISES SERVICES INC           115 NORTH 16TH STREET                                                                HERRIN                                               IL    62948
9536398   FRENCH GERLEMAN ELECTRIC                   PO BOX 955722                                                                        SAINT LOUIS                                          MO    63195
9536399   FREUDENBERG IT LP                          FINANCE/ACCOUNTING                              601 KEYSTONE PARK DRIVE, SUITE 600   MORRISVILLE                                          NC    27560
9536401   FRICKE MANAGMENT & CONTRACTING INC         PO BOX 1556                                                                          MURPHYSBORO                                          IL    62966
9536402   FRIENDS FOR ARTHUR TURNER II               3849 WEST OGDEN SUITE B                                                              CHICAGO                                              IL    60623
9536403   FRIENDS FOR AVERY BOURNE                   PO BOX 123                                                                           FARMERSVILLE                                         IL    62533
9536405   FRIENDS FOR JOHN CAVALETTO                 PO BOX 758                                                                           SALEM                                                IL    62881




                                                                                                                                                                 Doc 268
9536406   FRIENDS FOR MULROE                         6687 N NORTHWEST HWY                                                                 CHICAGO                                              IL    60631
9536407   FRIENDS FOR SAVIANO                        14 CONTI PARKWAY                                                                     ELMWOOD                                              IL    60707
9536408   FRIENDS FOR STATE REP ANTHONY              DELUCA                                          852 MACKLER DRIVE                    CHICAGO HEIGHTS                                      IL    60411
9536409   FRIENDS OF ADAM BROWN                      PO BOX 8310                                                                          CHAMPAIGN                                            IL    61826
9536410   FRIENDS OF ANDY MANAR                      PO BOX 5509                                                                          SPRINGFIELD                                          IL    62705
9536411   FRIENDS OF ANN WILLIAMS                    4044 N LINCOLN AVENUE #266                                                           CHICAGO                                              IL    60618




                                                                                                                                             Filed 04/09/20 Entered 04/09/20 17:55:58
9536412   FRIENDS OF ANNA MOELLER                    1100 N SPRING                                                                        ELGIN                                                IL    60120
9536413   FRIENDS OF ANNAZETTE COLLINS               2413 W MADISON                                                                       CHICAGO                                              IL    60612
9536414   FRIENDS OF BILL CUNNINGHAM                 10402 S WESTERN                                                                      CHICAGO                                              IL    60643
9536416   FRIENDS OF BILL HAINE                      21 CENTURY GROUP                                PO BOX 1591                          GODFREY                                              IL    62002
9536415   FRIENDS OF BILL HAINE                      21 CENTURY GROUP                                                                     GODFREY                                              IL    62002
9536417   FRIENDS OF CAROL SENTE                     1152 GEORGETOWN WAY                                                                  VERNON HILLS                                         IL    60061




                                                                                                                                                       Pg 62 of 170
9536418   FRIENDS OF CHAPIN ROSE                     C/O RSSCC                                       PO BOX 3422                          SPRINGFIELD                                          IL    62708
9536419   FRIENDS OF CHRISTIAN MITCHELL              53 W JACKSON BLVD, SUITE 510                                                         CHICAGO                                              IL    60604
9536420   FRIENDS OF CHRISTINE BENSON                2235 DELANEY DRIVE                                                                   OTTAWA                                               IL    61342
9536421   FRIENDS OF CHRISTOPHER BELT                PO BOX 784                                                                           BELLEVILLE                                           IL    62222
9536422   FRIENDS OF CLAYBORNE                       C/O KENNETH JOHNSON                             133 LONGMEADE DRIVE                  OFALLON                                              IL    62269
9536423   FRIENDS OF COAL LADIES AUXILARY‐IL         ATTN: GIVING HEARTS CHRISTMAS PROG              PO BOX 1823                          MARION                                               IL    62959
9536424   FRIENDS OF COAL LADIES AUXILIARY           PO BOX 1109                                                                          BECKLEY                                              WV    25802
9536425   FRIENDS OF COAL LADIES AUXILIARY‐IL        GIVING HEARTS PROGRAM                           17159 FRISCO ROAD                    EWING                                                IL    62836
9536426   FRIENDS OF COAL LADIES AUXILIARY‐IL        PO BOX 1823                                                                          MARION                                               IL    62959
9536427   FRIENDS OF COAL LADIES AUXILLA             C/O CHRISTIE SONGER                             15271 RUE BELLE LANE                 JOHNSTON CITY                                        IL    62951
9536428   FRIENDS OF DAN BRADY                       PO BOX 769                                                                           BLOOMINGTON                                          IL    61702
9536429   FRIENDS OF DARLENE SENGER                  PO BOX 4078                                                                          NAPERVILLE                                           IL    60567
9536430   FRIENDS OF DAVE KOEHLER                    1020 NE GLEN OAK                                                                     PEORIA                                               IL    61603
9536431   FRIENDS OF DAVE SEVERIN                    405 MITCHELL STREET                                                                  BENTON                                               IL    62812
9536432   FRIENDS OF DAVID WELTER                    PO BOX 346                                                                           MORRIS                                               IL    60450
9536433   FRIENDS OF DEBORAH CONROY                  500 OVALTINE COURT, APT 534                                                          VILLA PARK                                           IL    60108
9536434   FRIENDS OF DON HARMON                      6941‐A W NORTH AVENUE                                                                OAK PARK                                             IL    60302
9536435   FRIENDS OF DONNE TROTTER                   PO BOX 19613                                                                         CHICAGO                                              IL    60619
9536436   FRIENDS OF EDDIE LEE JACKSON               1425 ST LOUIS AVENUE                                                                 EAST ST LOUIS                                        IL    62201
9536437   FRIENDS OF ELGIE SIMS                      8142A PRAIRIE PARK PLACE                                                             CHICAGO                                              IL    60619




                                                                                                                                                                 Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 51 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                      ADDRESS 2                      CITY                             STATE      ZIP   COUNTRY
9536438   FRIENDS OF EMIL JONES III                   11357 SOUTH LOWE                                                                  CHICAGO                                       IL      60628
9536439   FRIENDS OF EMILY KLUNK‐MCASEY               920 S. STATE ST.                                                                  LOCKPORT                                      IL      60441
9536441   FRIENDS OF FRAN HURLEY                      3215 W 111TH STREET                                                               CHICAGO                                       IL      60655
9536442   FRIENDS OF FRERICHS                         C/O NKC LLC                                      101 W GRAND, SUITE 200           CHICAGO                                       IL      60654
9536443   FRIENDS OF FRERICHS                         C/O P2 CONSULTING                                22 WEST WASHINGTON, SUITE 1500   CHICAGO                                       IL      60602
9536444   FRIENDS OF IRIS MARTINEZ                    3154 W GRACE STREET, UNIT 1                                                       CHICAGO                                       IL      60618
9536445   FRIENDS OF JACQUELINE COLLINS               PO BOX 209054                                                                     CHICAGO                                       IL      60620
9536446   FRIENDS OF JAMIE M ANDRADE JR               3655 N KEDZIE AVENUE                                                              CHICAGO                                       IL      60618
9536447   FRIENDS OF JASON BARICKMAN                  2401 E WASHINGTON STREET, SUITE 203                                               BLOOMINGTON                                   IL      61704




                                                                                                                                                               Case 20-41308
9536448   FRIENDS OF JEANNE IVES                      903 S HALE STREET                                                                 WHEATON                                       IL      60189
9536449   FRIENDS OF JEHAN GORDON‐BOOTH               PO BOX 6591                                                                       PEORIA                                        IL      61601
9536450   FRIENDS OF JERRY COSTELLO II                PO BOX 186                                                                        SMITHTON                                      IL      62704
9536451   FRIENDS OF JOHN BRADLEY INC                 PO DRAWER 488                                                                     MARION                                        IL      62959
9536452   FRIENDS OF JOHN CURRAN                      5926 GRAND AVENUE                                                                 WOODRIDGE                                     IL      60517
9536453   FRIENDS OF JOHN D. ANTHONY                  PO BOX 828                                                                        MORRIS                                        IL      60450
9536454   FRIENDS OF JOHN D'AMICO                     4406 W LAWRENCE AVE                                                               CHICAGO                                       IL      60630
9536455   FRIENDS OF JOHN SPRING                      2306 RANCHLAND                                                                    QUINCY                                        IL      62301
9536456   FRIENDS OF JOHN SULLIVAN                    PO BOX 224                                                                        RUSHVILLE                                     IL      62681
9536457   FRIENDS OF JUSTIN SLAUGHTER                 9204 SOUTH ELIZABETH                                                              CHICAGO                                       IL      60620
9536458   FRIENDS OF KATE CLOONEN                     2593 BLUFF DRIVE                                                                  KANKAKEE                                      IL      60901




                                                                                                                                                               Doc 268
9536459   FRIENDS OF KATIE STUART                     PO BOX 591                                                                        EDWARDSVILLE                                  IL      62025
9536460   FRIENDS OF KELLY BURKE                      9573 S. CENTRAL PARK AVENUE                                                       EVERGREEN PARK                                IL      60805
9536461   FRIENDS OF KWAME RAOUL                      C/O P2 CONSULTING                                22 W WASHINGTON, SUITE 1500      CHICAGO                                       IL      60602
9536462   FRIENDS OF LANCE YEDNOCK                    2441 CIRCLE DRIVE                                                                 OTTAWA                                        IL      61350
9536463   FRIENDS OF LARRY WALSH JR                   PO BOX 69                                                                         ELWOOD                                        IL      60421
9536464   FRIENDS OF LATOYA GREENWOOD                 5111 W MAIN STREET                                                                BELLEVILLE                                    IL      62226




                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9536465   FRIENDS OF LAURA FINE                       1700 CONSTITUTION DRIVE                                                           GLENVIEW                                      IL      60026
9536466   FRIENDS OF LESLIE SGRO                      GREG SGRO TREASURER                              1119 S 6TH STREET                SPRINGFIELD                                   IL      62703
9536467   FRIENDS OF LINDA CHAPA LAVIA                8 E GALENA BLVD SUITE 240A                                                        AURORA                                        IL      60506
9536468   FRIENDS OF MARK BATINICK                    13707 S LAKE DRIVE                                                                PLAINFIELD                                    IL      60544
9536469   FRIENDS OF MARTIN A SANDOVAL                3529 WEST 57TH STREET                                                             CHICAGO                                       IL      60629
9536470   FRIENDS OF MARTY MOYLAN                     FOR STATE REPRESENTATIVE                         PO BOX 204                       DES PLAINES                                   IL      60016




                                                                                                                                                     Pg 63 of 170
9536471   FRIENDS OF MATTIE HUNTER                    PO BOX 439430                                                                     CHICAGO                                       IL      60643
9536472   FRIENDS OF MELINDA BUSH                     240 N LAKE STREET                                                                 GRAYSLAKE                                     IL      60030
9536473   FRIENDS OF MICHAEL MADIGAN                  PO BOX 610                                                                        SPRINGFIELD                                   IL      62706
9536474   FRIENDS OF MICHELLE MUSSMAN                 217 TUDOR LANE                                                                    SCHAUMBURG                                    IL      60193
9536475   FRIENDS OF MICHELLE SMITH                   2527 N LINCOLN                                                                    CHICAGO                                       IL      60614
9536476   FRIENDS OF MIKE HALPIN                      PO BOX 6937                                                                       ROCK ISLAND                                   IL      61204
9536477   FRIENDS OF MIKE JACOBS                      C/O BRENNA WALSH                                 29 S LASALLE STREET, SUITE 936   CHICAGO                                       IL      60603
9536478   FRIENDS OF MIKE JACOBS                      PO BOX 31                                                                         SILVIS                                        IL      61282
9536479   FRIENDS OF MIKE MURPHY                      PO BOX 672                                                                        SPRINGFIELD                                   IL      62705
9536480   FRIENDS OF MONICA BRISTOW                   PO BOX 172                                                                        ALTON                                         IL      62002
9536481   FRIENDS OF MONIQUE D. DAVIS                 2147 WEST 107TH STREET                                                            CHICAGO                                       IL      60643
9536482   FRIENDS OF NAPOLEON HARRIS                  PO BOX 429                                                                        FLOSSMOOR                                     IL      60422
9536483   FRIENDS OF NATALIE MANLEY                   3107 INGALLS AVENUE, APT 3A                                                       JOLIET                                        IL      60435
9536484   FRIENDS OF NATALIE PHELPS FINNIE            R R #2, BOX 127                                                                   ELIZABETHTOWN                                 IL      62931
9536485   FRIENDS OF NICK SAUER                       PO BOX 1431                                                                       BARRINGTON                                    IL      60011
9536486   FRIENDS OF NICOLAS SMITH                    PO BOX 286152                                                                     CHICAGO                                       IL      60628
9536487   FRIENDS OF NRA                              722 NORTH MONROE                                                                  LITCHFIELD                                    IL      62056
9536488   FRIENDS OF OMAR AQUINO                      1000 NORTH ROCKWELL                                                               CHICAGO                                       IL      60622
9536489   FRIENDS OF PAM ROTH                         PO BOX 828                                                                        MORRIS                                        IL      60450
9536490   FRIENDS OF PAMELA REEVES‐HARRIS             2123 W WARREN                                                                     CHICAGO                                       IL      60612




                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 52 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9536491   FRIENDS OF PATRICIA VAN PELT                2826 W WASHINGTON                                                          CHICAGO                                       IL      60612
9536492   FRIENDS OF PETER BREEN                      PO BOX 76                                                                  LOMBARD                                       IL      60148
9536493   FRIENDS OF POE                              PO BOX 8862                                                                SPRINGFIELD                                   IL      62791
9536494   FRIENDS OF RENEE KOSEL                      PO BOX 246                                                                 MOKENE                                        IL      60448
9536495   FRIENDS OF REP ANTHONY DELUCA               852 MACKLER DRIVE                                                          CHICAGO HEIGHTS                               IL      60411
9536496   FRIENDS OF RICH BRAUER                      40 APPLE LANE                                                              PETERSBURG                                    IL      62675
9536497   FRIENDS OF ROBERT "BOB" RITA                2030 HIGH STREET                                                           BLUE ISLAND                                   IL      60406
9536498   FRIENDS OF ROBERT MARTWICK                  PO BOX 64298                                                               CHICAGO                                       IL      60664
9536499   FRIENDS OF RYAN SPAIN                       PO BOX 1575                                                                PEORIA                                        IL      61655




                                                                                                                                                        Case 20-41308
9536500   FRIENDS OF SAM YINGLING                     21870 WASHINGTON STREET                                                    GRAYSLAKE                                     IL      60030
9536501   FRIENDS OF SARA WOJCICKI JIMENEZ            2149 S 6TH                                                                 SPRINGFIELD                                   IL      62703
9536502   FRIENDS OF SENATOR SULLIVAN                 PO BOX 224                                                                 RUSHVILLE                                     IL      62681
9536503   FRIENDS OF STEPHANIE KIFOWIT                770 BONAVENTURE DRIVE                                                      OSWEGO                                        IL      60543
9536504   FRIENDS OF STEPHANIE KIFOWIT                PO BOX 1414                                                                AURORA                                        IL      60507
9536505   FRIENDS OF STEVE MCCLURE                    PO BOX 838                                                                 SPRINGFIELD                                   IL      62705
9536506   FRIENDS OF SUE REZIN                        PO BOX 932                                                                 MORRIS                                        IL      60450
9536507   FRIENDS OF SUE SCHERER                      711 E STELLA DRIVE                                                         DECATUR                                       IL      62526
9536508   FRIENDS OF TABARES                          5300 S NORMANDY AVENUE                                                     CHICAGO                                       IL      60638
9536509   FRIENDS OF TERRY LINK                       248 AMBROGIO DRIVE                                                         GURNEE                                        IL      60031
9536510   FRIENDS OF TIM BUTLER                       PO BOX 9254                                                                SPRINGFIELD                                   IL      62791




                                                                                                                                                        Doc 268
9536511   FRIENDS OF TIM RIVES                        BANK OF RANTOUL                                201 E CHAMPAIGN AVE         RANTOUL                                       IL      61866
9536512   FRIENDS OF TOI HUTCHINSON                   PO BOX 101                                                                 STEGER                                        IL      60475
9536513   FRIENDS OF TOM BENNETT                      PO BOX 505                                                                 GIBSON CITY                                   IL      60936
9536514   FRIENDS OF TOM CULLERTON                    PO BOX 7304                                                                VILLA PARK                                    IL      60181
9536515   FRIENDS OF TOM JONES                        908 NORTH MONTGOMERY AVENUE                                                LITCHFIELD                                    IL      62056
9536516   FRIENDS OF TONY MCCOMBIE                    318 N 4TH STREET                                                           SAVANNA                                       IL      61704




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9536517   FRIENDS OF TREVOR J CLATFELTER              400 AINTREE CHASE                                                          SHERMAN                                       IL      62684
9536518   FRIENDS OF VERSCHOORE                       4600 46TH AVE                                                              ROCK ISLAND                                   IL      61201
9536519   FRIENDS OF WAYNE ROSENTHAL                  23245 SULPHER SPRINGS ROAD                                                 WAGGONER                                      IL      62572
9536521   FRONTIER                                    PO BOX 2951                                                                PHOENIX                                       AZ      85062
9536522   FRONTIER                                    PO BOX 740407                                                              CINCINNATI                                    OH      45274
9536523   FRONTIER COMM                               C/O CMR CLAIMS DEPT                            PO BOX 60553                OKLAHOMA CITY                                 OK      73146




                                                                                                                                              Pg 64 of 170
9536524   FRONTIER COMMUNICATIONS                     401 MERRITT 7                                                              NORWALK                                       CT      06851
9536525   FRONTIER KEMPER CONSTRUCTORS INC            PO BOX 6690                                                                EVANSVILLE                                    IN      47719
9536526   FRONTIER ONLINE                             PO BOX 2955                                                                PHOENIX                                       AZ      85062
9536528   FTI CONSULTING, INC                         PO BOX 418178                                                              BOSTON                                        MA      02241
9536530   FUCHS LUBRICANTS CO                         PO BOX 71735                                                               CHICAGO                                       IL      60694
9536533   FULCRUM LIFTING LLC                         DBA VERNON LIFTING PRODUCTS                    PO BOX 933279               CLEVELAND                                     OH      44193
9536535   FULLER BROS READY MIX INC                   935 ASH ST                                                                 HILLSBORO                                     IL      62049
9536536   FULLER BROTHERS FARMS                       15201 N. 6TH AVENUE                                                        COFFEEN                                       IL      62017
9536537   FULTON COUNTY EXTENSION                     15411 NORTH ILLINOIS 100 HWY                                               LEWISTON                                      IL      61542
9536543   FUSION MEDIA SYSTEMS LLC                    11042 MANCHESTER ROAD                                                      KIRKWOOD                                      MO      63122
9536546   FUTIVA LLC                                  201 ROUTE 142 E                                                            DAHLGREN                                      IL      62828
9536545   FUTIVA LLC                                  PO BOX 40                                                                  DAHLGREN                                      IL      62828
9536547   FW ELECTRIC INC                             PO BOX 1297                                                                BENTON                                        IL      62812
9536548   FW PLUMBING & HEATING INC                   PO BOX 1297                                                                BENTON                                        IL      62812
9536549   FWB II HOLDINGS, LLC                        PO BOX 159                                                                 MCCLEANSBORO                                  IL      62859
9536550   G A WHITE & SON EXCAVATING LLC              17925 EWING ROAD                                                           MARION                                        IL      62959
9536551   G&M VENDING / SELF PAY MARKET               1707 KLAR AVE                                                              HILLSBORO                                     IL      62049
9536552   G&T ENTERPRISES                             409 W. 169TH ST.                                                           SOUTH HOLLAND                                 IL      60473
9538790   GABRIEL MARTIN                              REDACTED
9541199   GABRIEL STEPHENSON                          REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 53 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9541246   GABRIEL W. STOKES                           REDACTED
9542167   GABRIEL WHEELER                             REDACTED
9536856   GAGE A. HALL                                REDACTED
9536731   GAGE GOLLHUIR                               REDACTED
9536556   GALATIA HIGH SCHOOL                         200 N MCKINLEY STREET                                                     GALATIA                                              IL      62935
9536557   GALATIA HIGH SCHOOL                         ATTN GALATIA CLASS OF 2016                      16797 AFRICA ROAD         THOMPSONVILLE                                        IL      62890
9536558   GALATIA PRIMARY CARE                        124 E MAIN STREET                                                         GALATIA                                              IL      62935
9536559   GALAXY AVIATION                             3800 SOUTHERN BLVD                                                        WEST PALM BEACH                                      FL      33406
9536560   GALE A MCCLERREN                            18222 EAST FORK ROAD                                                      WEST FRANKFORT                                       IL      62896




                                                                                                                                                       Case 20-41308
9536562   GALLAGHER BASSETT SERVICES INC              15763 COLLECTIONS CENTER DRIVE                                            CHICAGO                                              IL      60693
9536563   GALLATIN COUNTY FARM BUREAU                 PO BOX 250                                                                RIDGEWAY                                             IL      62979
9536564   GALLATIN COUNTY TREASURER                   P.O. BOX 310                                                              SHAWNEETOWN                                          IL      62984
9536567   GAMA SUPPORT SERVICES INC                   480 LORDSHIP BLVD                                                         STRATFORD                                            CT      06615
9536575   GARDNER FENCE                               15124 STATE HWY 149                                                       WEST FRANKFORT                                       IL      62896
9541665   GARLAND TOWNSEND                            REDACTED
9536576   GARNATI GOLF DAY                            C/O LYNDELL ZANOTTI                             16107 RT 37               JOHNSON CITY                                         IL      62951
9540465   GARRETT ROYE                                REDACTED
9536578   GARRISON LAW OFFICE LLC                     612 N MARKET STREET                                                       MARION                                               IL      62959
9536579   GARRISON LAW OFFICE LLC                     CASE# 14‐LM‐20                                  612 N MARKET STREET       MARION                                               IL      62959
9536580   GARRY CLENDENIN                             16468 LIBERTY SCHOOL ROAD                                                 MARION                                               IL      62959




                                                                                                                                                       Doc 268
9535180   GARRY CLENDENIN                             REDACTED
9536581   GARRY GRISHAM                               DBA GRISHAM EXCAVATING                          1314 SHILOH ROAD          ELDORADO                                             IL      62930
9536582   GARTECH ENTERPRISES INC                     3037 W STATE ROAD 256                                                     AUSTIN                                               IN      47102
9536583   GARY A SULLIVAN                             AND SHIRLEY E SULLIVAN                          1302 HAZEL STREET         JOHNSTON CITY                                        IL      62951
9536584   GARY A. LOTT                                510 KLEIN BECK                                                            FARMERSVILLE                                         IL      62533
9539885   GARY A. POOLE                               REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9534071   GARY ARROWOOD                               REDACTED
9541874   GARY D. VANCIL                              REDACTED
9536585   GARY DUGGAR                                 512 SOUTH BEND STREET                                                     CARLINVILLE                                          IL      62626
9536586   GARY F COX                                  603 SEAGATE DRIVE #255                                                    OCEANSIDE                                            CA      92054
9540115   GARY F. RE                                  REDACTED
9536588   GARY FARMER                                 74 CARPENTER DRIVE                                                        CHAPMANVILLE                                         WV      25508




                                                                                                                                             Pg 65 of 170
9536589   GARY FERRARI                                509 W. 1ST SOUTH ST.                                                      MOUNT OLIVE                                          IL      62069
9536590   GARY FORBY CAMPAIGN FUND                    PO BOX 966                                                                BENTON                                               IL      62812
9536334   GARY FOSTER                                 REDACTED
9536591   GARY HUTCHCRAFT                             23989 HUTCHCRAFT LANE                                                     MACEDONIA                                            IL      62860
9536592   GARY J HEIM                                 154 VICTORIA AVENUE                                                       KERRVILLE                                            TX      78028
9538268   GARY KRAFT                                  REDACTED
9536594   GARY KRAGER                                 PO BOX 684                                                                RAYMOND                                              IL      62560
9538269   GARY KRAGER                                 REDACTED
9536595   GARY L CLARK                                20812 CORINTH ROAD                                                        PITTSBURG                                            IL      62974
9536596   GARY L JEFFREYS                             638 S CAMPBELL # 21                                                       SPRINGFIELD                                          MO      65806
9535894   GARY L. DUGGER                              REDACTED
9535893   GARY L. DUGGER                              REDACTED
9540493   GARY L. RUSSELL                             REDACTED
9536597   GARY L. SCHMITZ                             5625 COOPER CANYON                                                        EVANSVILLE                                           IN      47712
9536598   GARY LEE & BRENDA K. HUTCHCRAFT             REDACTED
9536599   GARY LIKINS                                 28 REDBUD LANE                                                            MURPHYSBORO                                          IL      62966
9539108   GARY MILES                                  REDACTED
9536602   GARY P JOHNSON                              17208 VALLEY CREST                                                        EDMOND                                               OK      73012
9536603   GARY PALMER                                 PO BOX 323                                                                BETHANY                                              IL      61914
9536604   GARY PAUL                                   4363 MAC RONALD DRIVE                                                     LA MESA                                              CA      91941




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 54 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                        ADDRESS 2               CITY                              STATE    ZIP   COUNTRY
9536605   GARY POOLE                                15653 POOLE ROAD                                                             BENTON                                        IL    62812
9536606   GARY R BROWN                              342 FRANKIE LANE                                                             THOMPSONVILLE                                 IL    62890
9536607   GARY R HAKE                               611 FRANKLIN DRIVE                                                           NASHVILLE                                     IL    62263
9536205   GARY R. FARMER                            REDACTED
9536608   GARY SCHMITZ                              4131 KUEBLER ROAD                                                            EVANSVILLE                                    IN    47720
9540638   GARY SCHMITZ                              REDACTED
9536609   GARY SINK                                 1406 FARLEY LANE                                                             CHAMPAIGN                                     IL    61822
9540979   GARY SMITH                                REDACTED
9536610   GARY VANCIL JR                            8977 OLD STATE ROUTE 14                                                      DU QUOIN                                      IL    62832




                                                                                                                                                        Case 20-41308
9541918   GARY VETETO                               REDACTED
9536611   GARY W KEARNEY                            14547 MEADOWS LANE                                                           MACEDONIA                                     IL    62860
9536837   GARY W. GWALTNEY                          REDACTED
9541997   GARY WALKER                               REDACTED
9542166   GARY WHEELER                              REDACTED
9536612   GARY'S CRANE SERVICE INC                  PO BOX 1603                                                                  PUEBLO                                        CO    81002
9536617   GATES SUPPLY                              363 RAGLAND RD                                                               BECKLEY                                       WV    25801
9536618   GATEWAY BOBCAT OF MISSOURI INC            401 WEST OUTER ROAD                                                          VALLEY PARK                                   MO    63088
9536619   GATEWAY MECHANICAL                        1055 CASSENS INDUSTRIAL COURT                                                FENTON                                        MO    63026
9536620   GATEWAY PIPE & SUPPLY                     102A WEST STATE STREET                                                       O'FALLON                                      IL    62269
9536622   GATLING MINERAL LLC                       NATURAL RESOURCE PARTNERS                        LOCKBOX 2495                COLUMBUS                                      OH    43260




                                                                                                                                                        Doc 268
9536623   GAULEY‐ROBERTSON INC                      2736 KEN GRAY BLVD                                                           WEST FRANKFORT                                IL    62896
9541125   GAVIN G. STALLER                          REDACTED
9536624   GAVIN POWER LLC                           7397 NORTH STATE ROUTE 7                                                     CHESHIRE                                      OH    45620
9536625   GAVIN T SIMMONS                           2941 MONROE DRIVE                                                            AMES                                          IA    50010
9536626   GCR TIRES AND SERVICE                     PO BOX 910530                                                                DENVER                                        CO    80291
9536627   GDF CONSULTING                            1405 LETART ROAD                                                             POINT PLEASANT                                WV    25550




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9536628   GDF SUEZ                                  211 N BROADWAY, SUITE 2600                                                   ST LOUIS                                      MO    63102
9536629   GE CAPITAL                                C/O RICOH USA PROGRAM                            PO BOX 660342               DALLAS                                        TX    75265
9536630   GE CAPITAL                                PO BOX 740441                                                                ATLANTA                                       GA    30374
9536631   GE MOBILE WATER INC                       PO BOX 418930                                                                BOSTON                                        MA    02241
9536632   GE OSMONICS INC                           12822 COLLECTION CENTER DRIVE                                                CHICAGO                                       IL    60693
9536633   GE RAILCAR SERVICES CORPORATION           PO BOX 74699                                                                 CHICAGO                                       IL    60675




                                                                                                                                              Pg 66 of 170
9536634   GE TRANSPORTATION PARTS LLC               PO BOX 640343                                                                PITTSBURGH                                    PA    15264
9536636   GEG CONSULTING                            1255 CRAIG MOORE RD                                                          LEWISBURG                                     TN    37091
9536637   GENCO MINE SERVICE                        PO BOX 581                                                                   HUNTINGTON                                    UT    84528
9536638   GENE E JORDAN                             AND CINDY JORDAN                                 15344 PAULTON ROAD          PITTSBURG                                     IL    62974
9536639   GENE SAATHOFF LOCK SERVICE                28 SASSAFRAS LANE                                                            LITCHFIELD                                    IL    62056
9536640   GENERAL RUBBER & PLASTICS                 PO BOX 4510                                                                  EVANSVILLE                                    IN    47724
9536641   GENERATOR STARTER SERVICE                 PO BOX 155                                                                   AURORA                                        UT    84620
9536642   GENEVA K ADAMS                            14978 SOMERS CHURCH ROAD                                                     THOMPSONVILLE                                 IL    62890
9536643   GENWORTH LIFE AND ANNUITY INS.            PO BOX 79225                                                                 BALTIMORE                                     MD    21279
9536644   GEO TECHNICAL SERVICES                    325 KENTUCKY AVENUE                                                          KEVIL                                         KY    42053
9536645   GEOFFREY BARTH AVOLT                      1576 COLONY COURT                                                            PALM HARBOR                                   FL    34683
9536646   GEOLOG WELL SERVICES INC                  PO BOX 577, 506 WEST SMITH STREET                                            WAYNE CITY                                    IL    62895
9536647   GEOLOGICAL ENGINEERING SERVICES INC       9152 ROUTE 22                                                                BLAIRSVILLE                                   PA    15717
9536648   GEORGE A HELFRICH                         12781 SOUTH COUNTY LINE RD                                                   WEST FRANKFORT                                IL    62896
9536649   GEORGE A LANXON PILING SALES INC          PO BOX 3069                                                                  FAIRVIEW HEIGHTS                              IL    62208
9536650   GEORGE DARIN WILLIS                       PO BOX 674                                                                   KINGSTON                                      OK    73439
9536651   GEORGE E HICKS                            22921 CLARK ROAD                                                             MACEDONIA                                     IL    62860
9536652   GEORGE E. MAYER                           831 CIPS TRAIL                                                               COFFEEN                                       IL    62017
9536653   GEORGE GIVAN                              667 ANNA STREET                                                              HILLSBORO                                     IL    62049
9540492   GEORGE L. RUSH                            REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 55 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                          NAME                   ADDRESS 1                                      ADDRESS 2                                                 CITY   STATE    ZIP   COUNTRY
9536654   GEORGE N. MITCHELL DRILLING CO               PO BOX 550                                                                 CARMI                                                IL    62821
9536655   GEORGE NICHOLAS CASEY JR                     4401 KANAWHA AVENUE SE                                                     CHARLESTON                                           WV    25304
9536704   GEORGE R. GIVAN                              REDACTED
9536656   GEORGE RECTOR                                71382 SHARON ROAD                                                          BRIDGEPORT                                           OH    43912
9536657   GEORGE RICHARD KENT                          11611 PETROFF ROAD                                                         BENTON                                               IL    62812
9536658   GEORGE RUSH                                  501 MCKINLEY STREET                                                        BENTON                                               IL    62812
9536659   GEORGE SPINNER                               15342 N 9TH AVENUE                                                         HILLSBORO                                            IL    62049
9541754   GEORGE TURNER                                REDACTED
9536660   GEORGE W WILLHITE                            1116 WEST UNION STREET                                                     CHAMPAIGN                                            IL    61821




                                                                                                                                                         Case 20-41308
9542411   GEORGE W. YATES                              REDACTED
9536661   GEORGE YANCEY                                10699 FEATHERWALK WAY                                                      HIGHLANDS RANCH                                      CO    80126
9536662   GEORGIA LOU PARKS                            317 SOUTH HICKORY STREET                                                   GALATIA                                              IL    62935
9536663   GEORGIA LOU PARKS                            PO BOX 163                                                                 GALATIA                                              IL    62935
9536664   GEORGIA POWER COMPANY                        241 RALPH MCGILL BOULEVARD, N .E.                                          ATLANTA                                              GA    30308
9536665   GEO‐SYNTHETICS LLC                           2401 PEWAUKEE ROAD                                                         WAUKESHA                                             WI    53188
9536666   GEOTECHNOLOGY INC                            11816 LACKLAND ROAD, SUITE 1501                                            ST LOUIS                                             MO    63146
9536667   GERALD E ELLIS                               110 W BROADWAY STREET                                                      MCLEANSBORO                                          IL    62859
9536668   GERALD LEE BETHARD                           21282 NORTH MAYFLOWER LANE                                                 TEXICO                                               IL    62889
9542048   GERALD WATERS                                REDACTED
9542095   GERALD WEEKS                                 REDACTED




                                                                                                                                                         Doc 268
9536669   GERALD YOUNG                                 12188 N 7TH AVENUE                                                         HILLSBORO                                            IL    62049
9536670   GERARD SPINNER                               CNB BANK & TRUST, ADD'T PAYEE                    18067 DEER TRAIL          HILLSBORO                                            IL    62049
9536671   GERARD SPINNER                               E & G CONSTRUCTION                               18067 DEER TRAIL          HILLSBORO                                            IL    62049
9536672   GERDAU AMERISTEEL US INC                     25654 NETWORK PLACE                                                        CHICAGO                                              IL    60673
9536673   GERHARD HAIMBERGER PE                        1 DUNLEITH COURT                                                           IRMO                                                 SC    29063
9536677   GESELL'S PUMP SALES AND SERVICE INC          RT 37 SOUTH, PO BOX 34                                                     WHITTINGTON                                          IL    62897




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9536678   GETMAN CORPORATION                           PO BOX 772194                                                              DETRIOT                                              MI    48277
9536679   GFI DIGITAL INC                              PO BOX 775010                                                              ST LOUIS                                             MO    63177
9536680   GHD SERVICES INC                             PO BOX 392237                                                              PITTSBURGH                                           PA    15251
9536681   GHX INDUSTRIAL LLC                           PO BOX 4346                                                                HOUSTON                                              TX    77210
9536687   GIBBS TECHNOLOGY LEASING LLC                 3223 EMERALD LANE STE D                                                    JEFFERSON CITY                                       MO    65109
9538986   GILBERT E. MERKEL                            REDACTED




                                                                                                                                               Pg 67 of 170
9536693   GILBERT MERKEL                               121 SCHOOL STREET                                                          HARVEL                                               IL    62538
9536694   GILBERT V BEERS                              12066 STATE ROUTE 34 NORTH                                                 GALATIA                                              IL    62935
9536696   GILLESPIE BENLD AREA AMBULANCE               208 CHARLES ST                                                             GILLESPIE                                            IL    62033
9536698   GILLTREE INC                                 1592 CR 2725 E                                                             MOUNT ERIE                                           IL    62446
9536702   GIRLS IN THE GARAGE                          ATTN SAMANTHA LOWE                               420 N THOMPSON STREET     CARRIER MILLS                                        IL    62917
9536703   GIROLAMO INTRAVAIA                           PO BOX 226                                                                 JOHNSTON CITY                                        IL    62951
9537432   GIROLAMO INTRAVAIA                           REDACTED
9536705   GIVENS INTL DRILLING SUPPLIES                PO BOX 53                                                                  CORYDON                                              KY    42406
9536707   GLASS DOCTOR ‐ HARRISBURG                    714 SOUTH COMMERCIAL STREET                                                HARRISBURG                                           IL    62946
9536708   GLASS DOCTOR‐CARTERVILLE                     7301 COX DRIVE                                                             CARTERVILLE                                          IL    62918
9536709   GLEISS LUTZ                                  211 N BROADWAY, SUITE 2600                                                 ST LOUIS                                             MO    63102
9536710   GLEN E JOHNSTON                              11980 WINEMILLER ROAD                                                      MACEDONIA                                            IL    62860
9538901   GLEN MCCOMAS                                 REDACTED
9536711   GLEN NELSON                                  3801 PGA BLVD #903                                                         PALM BEACH GARDENS                                   FL    33410
9536712   GLENDA R HOLEMAN                             2521 W LOG LAKE ROAD NE                                                    KALKASKA                                             MI    49646
9535169   GLENDEL F. CLAUNCH                           REDACTED
9536714   GLENNA COCHRAN                               1405 S CLAY STREET                                                         JACKSONVILLE                                         IL    62650
9536715   GLENN'S AUTO BODY SHOP INC                   310 STATE ROUTE 142 SOUTH                                                  ELDORADO                                             IL    62930
9536716   GLOBAL BONDHOLDER SERVICES CORP              65 BROADWAY, SUITE 404                                                     NEW YORK                                             NY    10006
9536717   GLOBAL MATS & HARDWOOD                       PO BOX 1209                                                                MT. VERNON                                           IL    62864




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 56 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                       NAME                     ADDRESS 1                                       ADDRESS 2                           CITY                            STATE      ZIP   COUNTRY
9536718   GLOBAL MINE SERVICE INC                     PO BOX 188                                                                            FAYETTE CITY                                  PA      15438
9536719   GLOBAL SECURITIZATION SERVICES LLC          PO BOX 11423                                                                          NEWARK                                        NJ      07101
9536720   GLORIA G ROSS                               2496 EAGLE RIDGE LANE W                                                               CORDOVA                                       TN      38018
9536721   GLORIA GILLICK                              20407 EWING ROAD                                                                      EWING                                         IL      62836
9536722   GLORIA M ELLIS                              10822 CR 738 F                                                                        WEBSTER                                       FL      33597
9536724   GMS MINE REPAIR&MAINTENANCE                 PO BOX 2446                                                                           OAKLAND                                       MD      21550
9536725   GO MAINTENANCE                              PO BOX 1                                                                              JOHNSTON CITY                                 IL      62951
9536726   GOEDEKER'S                                  13850 MANCHESTER ROAD                                                                 BALLWIN                                       MO      63011
9536728   GOGO BUSINESS AVIATION LLC                  DEPARTMENT 1371                                                                       DENVER                                        CO      80256




                                                                                                                                                                   Case 20-41308
9536730   GOLDMAN SACHS                               211 N BROADWAY, SUITE 2600                                                            ST LOUIS                                      MO      63102
9536735   GOODE'S VENTILATION&MINING                  222 TOLLEY DR                                                                         BECKLEY                                       WV      25801
9536736   GOODING RUBBER COMPANY                      10321 WERCH DR STE 200                                                                WOODRIDGE                                     IL      60517
9536741   GORDON DALE SMITH                           36 BENT TREE LANE                                                                     HILTON HEAD                                   SC      29926
9536742   GOTTMAN ELECTRIC CO INC                     625 E 4TH STREET, PO BOX 752                                                          MT VERNON                                     IN      47620
9536743   GOULD'S ELECTRIC MOTOR REPAIR               PO BOX 100                                                                            INDORE                                        WV      25111
9536745   GRABER CRANE SERVICE                        151 N. 350 E.                                                                         WASHINGTON                                    IN      47501
9536747   GRAINGER                                    PO BOX 419267                                                                         KANSAS CITY                                   MO      64141
9536748   GRAND JUNCTION MEDIA, INC.                  734 S 7TH STREET                                                                      GRAND JUNCTION                                CO      81501
9536749   GRAND RENTAL STATION                        1105 W WEIR STREET                                                                    LITCHFIELD                                    IL      62046
9537125   GRANT HOLDER                                REDACTED




                                                                                                                                                                   Doc 268
9536755   GRAPHICS GALORE INC                         201 W DEYOUNG STREET, SUITE A                                                         MARION                                        IL      62959
9536760   GRAY DESIGN GROUP                           NINE SUNNEN DR #110                                                                   SAINT LOUIS                                   MO      63143
9536761   GRAYBAR ELECTRIC CO INC                     4601 CAMBRIDGE RD                                                                     FORT WORTH                                    TX      76155
9536762   GRAY‐EERING LTD                             3158 SANDY RIDGE RD                                                                   TIPPECANOE                                    OH      44699
9536763   GREAT AMERICA FINANCIAL SERVICES            CORP                                            PO BOX 660831                         DALLAS                                        TX      75266
9536764   GREAT AMERICAN PARTS COMPANY LLC            PO BOX 241                                                                            HARRISBURG                                    IL      62946




                                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9536765   GREAT BOARS OF FIRE                         920 KRATZINGER HOLLOW ROAD                                                            COBDEN                                        IL      62920
9536766   GREAT LAKES WELLHEAD INC                    4243 M‐37 SOUTH                                                                       GRAWN                                         MI      49637
9536767   GREATLAND                                   PO BOX 1157                                                                           GRAND RAPIDS                                  MI      49501
9536772   GREEN GRASS GROUP INC                       1527 CHAMPIONS DRIVE                                                                  MARION                                        IL      62959
9536774   GREENBRIER MANAGEMENT SERVICES LLC          13820 COLLECTIONS CENTER DRIVE                                                        CHICAGO                                       IL      60693
9536778   GREENSFELDER, HEMKER & GALE, P.C.           10 S BROADWAY, SUITE 2000                                                             ST LOUIS                                      MO      63102




                                                                                                                                                         Pg 68 of 170
9536779   GREENVILLE REGIONAL HOSPITAL                200 HEALTHCARE DRIVE                                                                  GREENVILLE                                    IL      62246
9536781   GREENWALT EXCAVATING SERVICES LLC           15055 EAST COUNTY LINE ROAD                                                           LITCHFIELD                                    IL      62056
9536782   GREG J SAYRE                                36‐W152 STURGIS COURT                                                                 DUNDEE                                        IL      60118
9536784   GREG JENNISON                               1906 BITTLE PLACE, APT A                                                              MARION                                        IL      62959
9536783   GREG JENNISON                               2690 MILLER ROAD                                                                      THOMPSVILLE                                   IL      62890
9538961   GREG MELVIN                                 REDACTED
9536785   GREG SPEARS                                 19515 OLD STATE ROAD                                                                  EVANSVILLE                                    IN      47725
9537674   GREG V. JENNISON                            REDACTED
9536786   GREG WEEKS INC                              CHEVROLET/ GMC / BUICK                          10881 STATE HIGHWAY 149, PO BOX 668   WEST FRANKFORT                                IL      62896
9536787   GREG WEEKS WEST FRANKFORT INC               CHRYSLER / DODGE                                10756 STATE HIGHWAY 149, PO BOX 667   WEST FRANKFORT                                IL      62896
9534297   GREGORY BEICHLER                            REDACTED
9536790   GREGORY D ROSE                              8208 MULRANY WAY                                                                      ANTELOPE                                      CA      95843
9536791   GREGORY D STEINSULTZ                        AND KIMBERLY L STEINSULTZ                       22689 CORINTH ROAD                    THOMPSONVILLE                                 IL      62890
9536792   GREGORY DOOLIN                              155 N HARBOR DRIVE SUITE 3203                                                         CHICAGO                                       IL      60601
9536793   GREGORY F X DALY, COLLECTOR OF REV          PAYROLL EXPENSE TAX DEPT                        PO BOX 66966                          ST. LOUIS                                     MO      63166
9536794   GREGORY FX DALY COLLECTOR (ST LOUIS CITY)   P.O. BOX 66877                                                                        ST. LOUIS                                     MO      63166
9536795   GREGORY FX DALY, COLLECTOR                  OF REVENUE, CITY OF ST LOUIS                    PO BOX 66877                          ST LOUIS                                      MO      63166
9536796   GREGORY FX DALY, COLLECTOR OF REVEN         EARNINGS TAX DIVISION                           PO BOX 66966                          SAINT LOUIS                                   MO      63166
9536797   GREGORY MOORE                               110 RIPLEY STREET, APT 6                                                              COLUMBIA                                      MO      65201
9539710   GREGORY PATTON                              REDACTED




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 57 of 159
                                                                          Exhibit B
                                                                      Master Mailing List
                                                                   Served via first class mail

 MMLID                                     NAME                    ADDRESS 1                                   ADDRESS 2                                                           CITY   STATE      ZIP      COUNTRY
9540300   GREGORY ROACH                           REDACTED
9538915   GREGORY S. MCDONALD                     REDACTED
9541063   GREGORY SPEARS                          REDACTED
9536799   GREGORY TODD BEERS                      AND KERRIE JO BEERS                            16272 PAULTON ROAD                  PITTSBURG                                            IL      62974
9542335   GREGORY WOODS                           REDACTED
9536800   GRETA J RIDLEN                          1261 BON AIRCOURT                                                                  DECATUR                                              IL      62521
9536801   GRETA JANE NEAL                         2933 MELVIN ROAD                                                                   WEST FRANKFORT                                       IL      62896
9536802   GRETA JEAN SOUTH                        326 COUNTRY ROAD 3621                                                              DIKE                                                 TX      75437
9536803   GRIDIRON GREATS                         C/O LIZ NICHOLSON SULLIVAN                     ONE N LASALLE STREET, SUITE 2065    CHICAGO                                              IL      60602




                                                                                                                                                            Case 20-41308
9536807   GRIFFITH PLUMBING & HEATING INC         770 W MAIN ST                                                                      CARLINVILLE                                          IL      62626
9536808   GRIFFITH PLUMBING & HEATING INC         PO BOX 523                                                                         CARLINVILLE                                          IL      62626
9536811   GROOVETHANG STL, LLC.                   2977 HIGHWAY K #276                                                                O'FALLON                                             MO      63368
9536812   GROSS MECHANICAL CONTRACTORS INC        3622 GREENWOOD BLVD                                                                ST LOUIS                                             MO      63143
9536815   GSE ENVIRONMENTAL LLC                   19103 GUNDLE ROAD                                                                  HOUSTON                                              TX      77073
9536816   GTM SALES INC                           9685 EAST 102ND AVENUE                                                             HENDERSON                                            CO      80640
9536817   GTWJR INC                               511 ASHLEY LANE                                                                    JEFFERSON HILLS                                      PA      15025
9541896   GUADALUPE VELAZQUEZ                     REDACTED
9536818   GUARANTEE ELECTRICAL CONSTRUCTION       COMPANY                                        3405 BENT AVENUE                    SAINT LOUIS                                          MO      63116
9536820   GUILTY PLEASURES FLOWERS & GIFTS        916 EAST 4TH STREET                                                                MOUNT VERNON                                         IN      47620
9536821   GULF COAST ANALYTICAL LAB               7979 GSRI AVE                                                                      BATON ROUGE                                          LA      70820




                                                                                                                                                            Doc 268
9536822   GULF POWER COMPANY                      P.O. BOX 2641                                                                      BIRMINGHAM                                           AL      35291
9536823   GULF POWER COMPANY                      SOUTHERN COMPANY SERVICES INC                  PO BOX 2641                         BIRMINGHAM                                           AL      35291
9536824   GULFSTEAM AEROSPACE CORP.               PO BOX 730349                                                                      DALLAS                                               TX      75373
9536826   GUMBO MANAGEMENT LLC                    BOURBON STREET BALCONY                         92 MELODY DRIVE                     METAIRIE                                             LA      70001
9536827   GUNSTER                                 777 S FLAGLER DR, STE 500 E TOWER                                                  WEST PALM BEACH                                      FL      33401
9536829   GUNVOR SA                               RUE DU RHONE 80‐84                                                                 GENEVA                                                       1204     SWITZERLAND




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9536831   GUTHRIE &THOMAS PLLC                    500 LEE ST STE 800                                                                 CHARLESTON                                           WV      25333
9536832   GUTHRIE &THOMAS PLLC                    PO BOX 3394                                                                        CHARLESTON                                           WV      25333
9537222   GUY HUNT                                REDACTED
9542091   GUY WEBSTER                             REDACTED
9536834   GUYAN CONSULTING INC                    PO BOX 640                                                                         DANVILLE                                             WV      25053
9536839   GWEN FINNEGAN                           128 PYRAMID LANE                                                                   CREAL SPRINGS                                        IL      62922




                                                                                                                                                  Pg 69 of 170
9536247   GWENDOLYN FINNEGAN                      REDACTED
9536840   H & K EQUIPMENT, INC                    4200 CASTEEL DRIVE                                                                 CORAOPOLIS                                           PA      15108
9536841   H DEE HARP                              13595 BOWLING ALLEY ROAD                                                           BENTON                                               IL      62812
9536842   H&G LIMESTONE PRODUCTS LLC              639 IL ROUTE 146 E                                                                 ELIZABETHTOWN                                        IL      62931
9536843   H&H                                     708 S MONROE                                                                       WEST FRANKFORT                                       IL      62896
9536844   H&H                                     PO BOX 481                                                                         WEST FRANKFORT                                       IL      62896
9536845   H&H CONSTRUCTION SERV INC               201 MCCASLAND AVE                                                                  CARLINVILLE                                          IL      62626
9536846   H&H CONSTRUCTION SERV INC               PO BOX 348                                                                         CARLINVILLE                                          IL      62626
9536847   H. D. CHASEN COMPANY                    40 LAKE ST.                                                                        SOMERVILLE                                           MA      02143
9536848   H. DREXEL SHORT                         2716 BUCKTHORN WAY                                                                 NAPLES                                               FL      34105
9536849   HABITAT FOR HUMANITY SAINT LOUIS        3763 FOREST PARK AVENUE                                                            ST LOUIS                                             MO      63108
9536850   HACH COMPANY                            2207 COLLECTIONS CENTER DRIVE                                                      CHICAGO                                              IL      60693
9536853   HAGERTY STEEL & ALUMINUM CO             601 N MAIN STREET                                                                  EAST PEORIA                                          IL      61611
9536854   HAL A LANGHAM                           1355 AIRPORT AVENUE                                                                GREENVILLE                                           IL      62246
9536865   HAMILTON COUNTY                         MARY ANNE HOPFINGER‐CLERK & RECORDE            100 SOUTH JACKSON STREET ‐ ROOM 2   MCLEANSBORO                                          IL      62859
9536866   HAMILTON COUNTY                         SARAH HALL, TREASURER                          100 S JACKSON STREET, ROOM 4        MCLEANSBORO                                          IL      62859
9536867   HAMILTON COUNTY CIRCUIT CLERK           100 SOUTH JACKSON STREET                                                           MCLEANSBORO                                          IL      62859
9536868   HAMILTON COUNTY CLERK & RECORDER        100 SOUTH JACKSON STREET, ROOM 2                                                   MCLEANSBORO                                          IL      62859
9536869   HAMILTON COUNTY COMMUNICATIONS          P.O. BOX 40                                                                        DAHLGREN                                             IL      62828
9536870   HAMILTON COUNTY COURTHOUSE              SUPERVISOR OF ASSESSMENTS                      100 S. JACKSON ST, ROOM 16          MCLEANSBORO                                          IL      62859




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 58 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                   ADDRESS 2                        CITY                              STATE      ZIP   COUNTRY
9536871   HAMILTON COUNTY HIGHWAY                   100 S JACKSON                                                                     MCLEANSBORO                                   IL      62959
9536873   HAMILTON COUNTY HIGHWAY DEPARTMENT        100 S JACKSON                                                                     MCLEANSBORO                                   IL      62959
9536874   HAMILTON COUNTY JUNIOR‐SENIOR             HIGH SCHOOL ATTN FOX FIRE TRAP                  1 FOX LANE                        MCLEANSBORO                                   IL      62859
9536875   HAMILTON COUNTY LOAN                      206 S. WASHINGTON ST                                                              MCLEANSBORO                                   IL      62859
9536876   HAMILTON COUNTY SCHOOL                    DISTRICT 10                                     1 FOX LANE                        MCLEANSBORO                                   IL      62859
9536878   HAMILTON COUNTY TAX ASSESSOR              100 S JACKSON ST, ROOM 4                                                          MC LEANSBORO                                  IL      62859
9536879   HAMILTON COUNTY TITLE LLC                 PO BOX 828                                                                        MT VERNON                                     IL      62864
9536880   HAMILTON COUNTY WATER                     PO BOX 220                                                                        MCLEANSBORO                                   IL      62860
9536881   HAMILTON MEMORIAL HOSPITAL                PO BOX 429                                                                        MCLEANSBORO                                   IL      62859




                                                                                                                                                             Case 20-41308
9536886   HAMPTON INN ‐ LITCHFIELD                  11 THUNDERBIRD CIRCLE                                                             LITCHFIELD                                    IL      62056
9536887   HAMPTON ROADS TESTING                     LABORATORIES INC                                611 HOWMET DRIVE                  HAMPTON                                       VA      23661
9536889   HAND CENTER OF EVANSVILLE                 1150 LINCOLN AVENUE                                                               EVANSVILLE                                    IN      47714
9536890   HANDLING SYSTEMS INC                      275 NORTHWEST BLVD                                                                FENTON                                        MO      63026
9536891   HANGMAN INSTALLATION                      4 SUMMER DR                                                                       ST PETERS                                     MO      63376
9536892   HANK GREENWALT                            15055 EAST COUNTY LINE ROAD                                                       LITCHFIELD                                    IL      62056
9536893   HANKINS HAUL‐IT                           9980 HWY 34 NORTH                                                                 GALATIA                                       IL      62935
9538769   HANNAH MARKS                              REDACTED
9536895   HANNER MACHINE LLC                        130 POND RIVER COLLIERS ROAD                                                      MADISONVILLE                                  KY      42431
9536896   HANOU ENERGY CONSULTING, LLC              1204 STERLING DRIVE                                                               ANNAPOLIS                                     MD      21403
9536900   HANSON AGGREGATES INC                     15620 COLLECTION CNT DR                                                           CHICAGO                                       IL      60693




                                                                                                                                                             Doc 268
9536901   HANSON PROFESSIONAL SERV INC              1525 S SIXTH ST                                                                   SPRINGFIELD                                   IL      62703
9536907   HARDWARE CONSTRUCTION INC                 790 MARKET STREET, PO BOX 453                                                     SHAWNEETOWN                                   IL      62984
9536909   HARDY PENCE PLLC                          PO BOX 2548                                                                       CHARLESTON                                    WV      25329
9536912   HARMON AUTO GLASS/GLASS DOCTOR            PO BOX 1441                                                                       VIENNA                                        IL      62995
9536914   HAROLD BECK & SONS INC                    11 TERRY DR                                                                       NEWTOWN                                       PA      18940
9536915   HAROLD BEERS                              7410 BROWN ROAD                                                                   GALATIA                                       IL      62935




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9536916   HAROLD D MCCAIN                           1325 LAY AVENUE                                                                   WARSAW                                        MO      65355
9536917   HAROLD E MCGRADY                          AND DALLAS N MCGRADY                            21552 CORINTH RD                  THOMPSONVILLE                                 IL      62890
9536919   HARRAH'S METROPOLIS CASINO                100 EAST FRONT STREET                                                             METROPOLIS                                    IL      62960
9536921   HARRIET DEE HARP                          13832 N MALLARD DRIVE                                                             WHITTINGTON                                   IL      62897
9536929   HARRIS RECYCLING AND SHREDDING INC        DBA HIGHLAND RECYCLING SERVICES                 329 MADISON STREET                HIGHLAND                                      IL      62249
9536930   HARRISBURG MEDICAL CENTER INC             PO BOX 428                                                                        HARRISBURG                                    IL      62946




                                                                                                                                                   Pg 70 of 170
9536931   HARRISBURG QUICK CASH                     RE: CASE # 15‐SC‐44                             114 S COMMERCIAL                  HARRISBURG                                    IL      62946
9536932   HARRISBURG QUICK CASH, INC                CASE: 319‐76‐6919                               114 S COMMERCIAL ST               HARRISBURG                                    IL      62946
9541231   HARRISON G. STEVENS                       REDACTED
9536935   HARRY D GREEN                             116 S BUCHANAN STREET                                                             BENTON                                        IL      62812
9536936   HARRY F LAIR                              3109 CASCADE DRIVE                                                                SPRINGFIELD                                   IL      62704
9538054   HARRY KARNS                               REDACTED
9539263   HARRY MORALES                             REDACTED
9536937   HARRY P GIBSON                            DBA HARRY P GIBSON & CO                         6543 WEST HWY 72                  HARLAN                                        KY      40831
9536942   HART & HART                               602 W PUBLIC SQUARE, PO BOX 937                                                   BENTON                                        IL      62812
9536943   HART CANTRELL LLC                         602 WEST PUBLIC SQUARE                                                            BENTON                                        IL      62812
9536944   HART CANTRELL LLC                         PO BOX 937                                                                        BENTON                                        IL      62812
9536945   HARTFORD FINANCIAL SERVICES GROUP         277 PARK AVENUE, 15TH FLOOR                                                       NEW YORK                                      NY      10172
9536951   HARVEY BEHME AND ASSOCIATES,              P.C.; CASE 2017‐D‐11                            2029 BROADWAY                     MOUNT VERNON                                  IL      62864
9535268   HARVEY COLLINS                            REDACTED
9542137   HARVEY WEST                               REDACTED
9536952   HASTIE MINING & TRUCKING                  RR#1, BOX 55                                                                      CAVE IN ROCK                                  IL      62919
9536957   HAUHINCO NP                               1325 EVANS CITY RD                                                                EVANS CITY                                    PA      16033
9536958   HAWKER BEECHCRAFT CORP                    PO BOX 83220                                                                      CHICAGO                                       IL      60691
9536959   HAWKEY & KLINE CORING & DRILLING          INCORPORATED                                    400 LONE GROVE ROAD, PO BOX 205   SAINT PETER                                   IL      62880
9536960   HAWKEYE STEEL SALES                       PO BOX 289                                                                        MT OLIVE                                      IL      62069




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 59 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                       ADDRESS 2                                                        CITY   STATE    ZIP   COUNTRY
9536961   HAWKINS BAILEY WAREHOUSE INC             1101 12TH STREET, PO BOX 1143                                                      BEDFORD                                              IN    47421
9536962   HAWKINS INC                              PO BOX 860263                                                                      MINNEAPOLIS                                          MN    55486
9538632   HAWLEY H. MACLEAN                        REDACTED
9536967   HAYES INSTRUMENT CO INC                  502 S CANNON BLVD                                                                  SHELBYVILLE                                          TN    37160
9536973   HD SUPPLY WATERWORKS LTD                 PO BOX 28330                                                                       ST LOUIS                                             MO    63146
9536979   HEALTHSMART CASUALTY CLAIMS              SOLUTIONS                                       PO BOX 535106                      ATLANTA                                              GA    30353
9538602   HEAPE LYLE                               REDACTED
9536982   HEARTLAND COCA‐COLA BOTTLING CO          PO BOX 74008600                                                                    CHICAGO                                              IL    60674
9536983   HEARTLAND MECHANICAL CONTRACTORS INC     511 HEALTH DEPT ROAD                                                               MURPHYSBORO                                          IL    62966




                                                                                                                                                             Case 20-41308
9536984   HEARTLAND OFFICE, INC.                   300 E MAIN ST, SUITE 19                                                            CARBONDALE                                           IL    62901
9536985   HEARTLAND POWER WASHING                  PO BOX 294                                                                         HARRISBURG                                           IL    62946
9536986   HEARTLAND PUBLICATIONS LLC               THE DAILY SENTINEL                              15397 COLLECTIONS CNT DR           CHICAGO                                              IL    60693
9536987   HEARTLAND PUMP RENTAL & SALES INC        PO BOX 935152                                                                      ATLANTA                                              GA    31193
9536988   HEARTLAND REGIONAL ME                    PO BOX 60545                                                                       SAINT LOUIS                                          MO    63160
9536989   HEARTLAND SPINE INSTITUTE LLC            3250 GORDONVILLE ROAD, SUITE 450                                                   CAPE GIRARDEAU                                       MO    63703
9536990   HEATH BEICHNER                           17184 CLASSIC ROAD                                                                 MARION                                               IL    62959
9534299   HEATH BEICHNER                           REDACTED
9536991   HEATH CRUM                               135 ALEXANDRIA LANE                                                                CREAL SPRINGS                                        IL    62922
9539459   HEATH NICHOLSON                          REDACTED
9536992   HEATHER J GOFORTH                        PO BOX 265                                                                         AVONDALE                                             CO    81022




                                                                                                                                                             Doc 268
9537684   HEATHER JERALDS                          REDACTED
9542435   HEATHER NICOLE ZAPP                      REDACTED
9536994   HEATHER ZAPP                             4972 ITASKA STREET                                                                 ST LOUIS                                             MO    63109
9536995   HEAVY METAL MAINTENANCE INC              ATTN KEITH GRAY                                 644 LOOMIS LANE                    CARLINVILLE                                          IL    62626
9540290   HECTOR M. RIVERA                         REDACTED
9536996   HEIGHTS FINANCE                          705 N CARBON STREET, SUITE A                                                       MARION                                               IL    62959




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9536997   HEIGHTS FINANCE                          FILE # 1019‐110682                              169 THUNDERBIRD LANE               EAST PEORIA                                          IL    61611
9536998   HEIGHTS FINANCE                          PO BOX 1769                                                                        MARION                                               IL    62959
9536999   HEIGHTS FINANCE                          PO BOX 533                                                                         HARRISBURG                                           IL    62946
9537000   HEIGHTS FINANCE / CASE                   # B WARD 6899                                   PO BOX 533                         HARRISBURG                                           IL    62946
9537002   HEIGHTS FINANCE CORPORATION              500 N WEBSTER STREET                                                               TAYLORVILLE                                          IL    62568
9537003   HEIGHTS FINANCE CORPORATION              705 N CARBON STREET SUITE A                                                        MARION                                               IL    62959




                                                                                                                                                   Pg 71 of 170
9537001   HEIGHTS FINANCE CORPORATION              ACCT 1012‐104623‐2                              350 SERIGHT STREET, SUITE A        HARRISBURG                                           IL    62946
9537005   HEIGHTS FINANCE CORPORATION              ACCT#1019‐109973‐5                              705 N CARBON ST, SUITE A           MARION                                               IL    62959
9537004   HEIGHTS FINANCE CORPORATION              RE: 1012106820 B RICHEY                         169 THUNDERBIRD LANE               EAST PEORIA                                          IL    61611
9537006   HEIGHTS FINANCE CORPORATION,             CASE NO 17‐SC‐308                               PO BOX 533                         HARRISBURG                                           IL    62946
9537007   HEIGHTS FINANCE CORPORATION;             ACCOUNT 1019‐110647‐2                           705 NORTH CARBON STREET, SUITE A   MARION                                               IL    62959
9537009   HEINTZMANN CORP                          PO BOX 301                                                                         CEDAR BLUFF                                          VA    24609
9537010   HELEN L CARLTON                          11111 NE 183RD STREET                                                              BATTLEGROUND                                         WA    98604
9537013   HELLEN JENKINS                           1415 IDLEWILD DR                                                                   LEBANON                                              TN    37087
9537020   HENDERSON COUNTY SHERIFF                 20 NORTH MAIN STREET                            SUITE 112                          HENDERSON                                            KY    42420
9537021   HENDERSON WATER DISTRICT                 1004 STATE HIGHWAY 16                                                              JERSEYVILLE                                          IL    62052
9537025   HENEGHAN CONSTRUCTION SERVICES LLC       1004 STATE HIGHWAY 16                                                              JERSEYVILLE                                          IL    62052
9537028   HENNESSY SURVEYING INC                   6085 SOUTH 50 WEST                                                                 FORT BRANCH                                          IN    47648
9537030   HENRY A PETTER SUPPLY CO                 5110 CHARTER OAK DR                                                                PADUCAH                                              KY    42001
9537031   HENRY A PETTER SUPPLY CO                 PO BOX 2350                                                                        PADUCAH                                              KY    42001
9540616   HENRY FRANK SAULS                        REDACTED
9537032   HENRY V. BEHME ESTATE                    C/O DIANE BUTLER EXECUTOR                       1329 W. JEFFERESON                 VANDALIA                                             IL    62471
9537034   HERB MCKINNEY                            4232 LENS CREEK ROAD                                                               HERNSHAW                                             WV    25107
9537035   HERDES INC                               3607 N CLAY ROAD                                                                   NOBLE                                                IL    62868
9537036   HERIN TIGERS FISHING TEAM                180 CIRCLE DRIVE                                                                   HERRIN                                               IL    62948
9537037   HERITAGE COOPERATIVE INC                 364 LIBSON STREET, PO BOX 369                                                      CANFIELD                                             OH    44406




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 60 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                       ADDRESS 2                                                  CITY   STATE    ZIP   COUNTRY
9537039   HERITAGE PETROLEUM LLC                      PO BOX 6850                                                                   EVANSVILLE                                           IN    47719
9537040   HERITAGE‐CRYSTAL CLEAN INC                  13621 COLLECTIONS CENTER DRVE                                                 CHICAGO                                              IL    60693
9537041   HERMAN F MAST                               18919 E HIGHLAND ROAD                                                         BELLE RIVE                                           IL    62810
9540482   HERMELIN RUIZ                               REDACTED
9537047   HERRIN HOSPITAL                             C/O TERRY M GREEN                               1209 E MAIN STREET, SUITE A   WEST FRANKFORT                                       IL    62896
9537048   HERRIN HOSPITAL                             PO BOX 1305                                                                   INDIANAPOLIS                                         IN    46207
9537049   HERRIN JBL                                  PO BOX 351                                                                    HERRIN                                               IL    62948
9537050   HERRIN LADY TIGER'S BASKETBALL              700 N 10TH STREET                                                             HERRIN                                               IL    62948
9537056   HEYL, ROYSTER, VOELKER & ALLEN PC           PO BOX 6199                                                                   PEORIA                                               IL    61601




                                                                                                                                                           Case 20-41308
9537057   HEYL, ROYSTER, VOELKER & ALLEN, P.C.        300 HAMILTON BLVD                                                             PEORIA                                               IL    61601
9537058   HIGH COUNTRY EQUIPMENT LLC                  36356 HIGHWAY 92                                                              HOTCHKISS                                            CO    81419
9537059   HIGH VOLTAGE SOFTBALL                       ATTN: BAYLY ADAMS                               1302 N LOGAN STREET           MARION                                               IL    62959
9537060   HIGHWAY 37 NORTH WATER DISTRICT             PO BOX 268                                                                    JOHNSTON CITY                                        IL    62951
9537061   HIIG                                        ATTN: PRESIDENT OR GENERAL COUNSEL              800 GESSNER ROAD, SUITE 600   HOUSTON                                              TX    77024
9537073   HILLSBORO 2000 & BEYOND                     447 S MAIN STREET                                                             HILLSBORO                                            IL    62049
9537074   HILLSBORO AREA AMBULANCE SERVICE            120 NORTH MAIN, PO BOX 523                                                    HILLSBORO                                            IL    62049
9537075   HILLSBORO AREA ANGEL TREE PROJECT           5 OLD OAKS DRIVE                                                              HILLSBORO                                            IL    62049
9537076   HILLSBORO AREA HEALTH FOUNDATION            1200 EAST TREMONT STREET                                                      HILLSBORO                                            IL    62049
9537077   HILLSBORO AREA HEALTH SERV IN               1210 E TREMONT ST                                                             HILLSBORO                                            IL    62049
9537078   HILLSBORO AREA HOSPITAL                     1200 E TREMONT ST                                                             HILLSBORO                                            IL    62049




                                                                                                                                                           Doc 268
9537079   HILLSBORO BANKING CENTER                    211 NORTH BROADWAY, SUITE 2600                                                ST LOUIS                                             MO    63102
9537080   HILLSBORO BOWL/TASC                         217 N MAIN STREET                                                             HILLSBORO                                            IL    62049
9537081   HILLSBORO CHAMBER OF COMMERCE               447 SOUTH MAIN STREET                                                         HILLSBORO                                            IL    62049
9537082   HILLSBORO COMMUNITY UNIT SCHOOL             DISTRICT #3                                     1311 VANDALIA ROAD            HILLSBORO                                            IL    62049
9537083   HILLSBORO EDUCATION FOUNDATION              C/O ROGER JENNINGS INC                          1617 VANDALIA ROAD            HILLSBORO                                            IL    62049
9537084   HILLSBORO FFA ALUMNI                        C/O MIKE HUBER                                  14116 N 6TH AVENUE            COFFEEN                                              IL    62017




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9537085   HILLSBORO FIRE DEPT.                        101 S. BROAD ST.                                                              HILLSBORO                                            IL    62049
9537086   HILLSBORO HIGH SCHOOL                       522 EAST TREMONT STREET                                                       HILLSBORO                                            IL    62049
9537087   HILLSBORO HIGH SCHOOL CHOIR                 522 E TEMONT STREET                                                           HILLSBORO                                            IL    62049
9537088   HILLSBORO HIGH SCHOOL GIRLS BASKETB         522 E TREMONT                                                                 HILLSBORO                                            IL    62049
9537089   HILLSBORO KNIGHTS OF COLUMBUS               PO BOX 6                                                                      HILLSBORO                                            IL    62049
9537090   HILLSBORO LIONS CLUB                        212 EAST FAIRGROUNDS                                                          HILLSBORO                                            IL    62049




                                                                                                                                                 Pg 72 of 170
9537091   HILLSBORO MINISTERIAL FELLOWSHIP            C/O JOYCE SMALL                                 206 LAKEWOOD DRIVE            HILLSBORO                                            IL    62049
9537092   HILLSBORO MOOSE LODGE #1377                 PO BOX 496                                                                    HILLSBORO                                            IL    62049
9537093   HILLSBORO OLDE TYME TRACTOR SHOW            C/O ANDY THERIAC                                665 CIPS TRAIL                COFFEEN                                              IL    62017
9537094   HILLSBORO POLICE DEPARTMENT                 447 SOUTH MAIN STREET, SUITE 5                                                HILLSBORO                                            IL    62049
9537095   HILLSBORO RENTAL                            1600 SCHOOL ST                                                                HILLSBORO                                            IL    62049
9537096   HILLSBORO ROTARY CLUB                       1617 VANDALLA RD                                                              HILLSBORO                                            IL    62049
9537097   HILLSBORO RUNNERS CLUB                      PO BOX 352                                                                    HILLSBORO                                            IL    62049
9537098   HILLSBORO SPORTS ASSOCIATION INC            PO BOX 484                                                                    HILLSBORO                                            IL    62049
9537099   HILLSBORO TOWNSHIP ROAD DISTRICT            PO BOX 481                                                                    HILLSBORO                                            IL    62049
9537100   HILTI INC                                   PO BOX 70299                                                                  PHILADELPHIA                                         PA    19176
9537102   HILTON ST LOUIS DOWNTOWN                    400 OLIVE ST                                                                  SAINT LOUIS                                          MO    63102
9537103   HIMA BINDU RAJ                              12252 CORRIDA COURT                                                           MARYLAND HEIGHTS                                     MO    63043
9537107   HIOLMES MINE RESCUE ASSOCIATION‐            COAL; ATTN: LEWIS MCOY                          PO BOX 1078                   POUND                                                VA    24279
9537109   HMG ENGINEERS INC                           9360 HOLY CROSS LANE                                                          BREESE                                               IL    62230
9537110   HNB EQUIPMENT FINANCE                       525 VINE STREET, 14TH FLOOR                                                   CINCINATTI                                           OH    45202
9537111   HOBERT J CAMPBELL JR                        PO BOX 37                                                                     MACEDONIA                                            IL    62860
9537112   HOD LLC                                     NATURAL RESOURCE PARTNERS                       LOCKBOX 2495                  COLUMBUS                                             OH    43260
9537113   HOD LLC, SUGAR CAMP                         LOCKBOX 2495                                                                  COLUMBUS                                             OH    43260
9537114   HOD, LLC                                    ATTN: JAY PERRY                                 5260 IRWIN ROAD               HUNTINGTON                                           WV    25705
9537115   HODGE'S LANDSCAPING & TREE SERVICE          20087 FERRELL CHURCH ROAD                                                     MARION                                               IL    62959




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 61 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                     ADDRESS 2                                                         CITY   STATE      ZIP   COUNTRY
9537116   HOECKER & KOHL, INC.                      #1 MCBRIDE & SON CENTER DRIVE, STE                                                CHESTERFIELD                                         MO      63005
9537119   HOJ ENGINEERING&SALES CO INC              3960 S 500 W                                                                      SALT LAKE CITY                                       UT      84101
9537122   HOLCOMB FOUNDATION ENGINEERING            393 WOOD ROAD                                                                     CARBONDALE                                           IL      62901
9537124   HOLDEN MACHINE & FAB., INC.               PO BOX 678                                                                        HOLDEN                                               WV      25625
9541255   HOLDEN T. STOREY                          REDACTED
9537126   HOLIDAY INN EVANSVILLE AIRPORT HOTE       7101 HWY 41 NORTH                                                                 EVANSVILLE                                           IN      47725
9537127   HOLIDAY INN EXPRESS & SUITES              4 THUNDERBIRD CIRCLE                                                              LITCHFIELD                                           IL      62056
9537128   HOLIDAY WORLD & SPLASHIN SAFARI           452 E CHRISTMAS BLVD                                                              SANTA CLAUS                                          IN      47579
9537130   HOLLAND LP                                1000 HOLLAND DRIVE                                                                CRETE                                                IL      60417




                                                                                                                                                             Case 20-41308
9537133   HOLLIS HILL LINDSEY                       10445 S SEELEY AVENUE                                                             CHICAGO                                              IL      60643
9537134   HOLLY N RUDOLPH                           TRUSTEE, HOLLY N RUDOLPH TRUST                  861 STEWART AVE                   ELGIN                                                IL      60120
9537135   HOLLY QUEEN                               608 CHURCH STREET                                                                 CHRISTOPHER                                          IL      62822
9537136   HOLLYBERRY BAKING COMPANY                 284 EAST AVENUE                                                                   ST LOUIS                                             MO      63119
9537138   HOLMAN FENWICK WILLAN LLP                 211 N BROADWAY SUITE 2600                                                         ST LOUIS                                             MO      63102
9537140   HOLMES SAFETY ASSOCIATION                 VIPER MINE ‐ SHANNA SAGLE ‐TREAS.               5945 LESTER ROAD                  WILLIAMSVILLE                                        IL      62693
9537142   HOLZER CLINIC                             90 JACKSON PIKE                                                                   GALLIPOLIS                                           OH      45631
9537143   HOME DEPOT U.S.A., INC                    DBA THE HOME DEPOT PRO                          13924 COLLECTION CENTER DRIVE     CHICAGO                                              IL      60693
9537144   HOME OIL&GAS COMPANY INC                  PO BOX 397                                                                        HENDERSON                                            KY      42420
9537145   HOMEFINDERS REALTY                        403 NORTH MAIN                                                                    BENTON                                               IL      62812
9540863   HOMER DREXEL SHORT JR                     REDACTED




                                                                                                                                                             Doc 268
9537148   HOOSIER ACCOUNTS SERVICE                  315 N. MAIN                                                                       EVANSVILLE                                           IN      47724
9537149   HOOSIER ACCOUNTS SERVICE                  PO BOX 4007                                                                       EVANSVILLE                                           IN      47724
9537152   HOPE OVER HERION, INC                     PO BOX 565                                                                        WADSWORTH                                            OH      44282
9537159   HORMAN PUMP & WELL SERVICE                GREGORY HORMAN                                  5936 MARION ROAD                  METROPOLIS                                           IL      62960
9537161   HORN & ASSOCIATES INC                     216 N MAIN STREET                                                                 WINCHESTER                                           KY      40391
9537162   HORN LAND & ENERGY ACQUISITION INC        5190 CROOKED STICK DRIVE                                                          ANN ARBOR                                            MI      48108




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9537163   HORNER & SHIFRIN, INC.                    401 SOUTH 18TH STREET, SUITE 400                                                  ST LOUIS                                             MO      63103
9537169   HOSPICE OF SOUTHERN ILLINOIS              204 HALFWAY ROAD                                                                  MARION                                               IL      62959
9537170   HOSPICE OF SOUTHERN WV                    BOWERS HOSPICE HOUSE                            454 CRANBERRY DRIVE               BECKLEY                                              WV      25801
9537171   HOSTWAY BILLING CENTER                    PO BOX 3480                                                                       CHICAGO                                              IL      60654
9537172   HOT WHEELS TRUCKING LLC                   DBA JIMMYS HOT SHOT                             PO BOX 600                        RIVESVILLE                                           WV      26588
9537173   HOTELUMIERE                               901 N FIRST STREET                                                                SAINT LOUIS                                          MO      63102




                                                                                                                                                   Pg 73 of 170
9537174   HOUCHENS FOOD GROUP, INC                  DBA ACE HARDWARE #378                           700 CHURCH STREET                 BOWLING GREEN                                        KY      42101
9537175   HOULIHAN CAMPAIGN FUND                    2409 COUNTRY CLUB                                                                 SPRINGFIELD                                          IL      62704
9537176   HOULIHAN LOKEY CAPITAL INC                10250 CONSTELLATION BLVD, 5TH FLOOR                                               LOS ANGELES                                          CA      90067
9537179   HOUSE REPUBLICAN LEADERSHIP               COMMITTEE                                       24047 W. LOCKPORT ST, SUITE 201   PLAINFIELD                                           IL      60544
9537180   HOUSE REPUBLICAN ORGANIZATION             16W281 83RD STREET, SUITE D                                                       BURR RIDGE                                           IL      60527
9537183   HOUSMANS LANDSCAPING                      PO BOX 333                                                                        JONESBORO                                            IL      62952
9537186   HOWARD A HEUMANN                          DBA HEUMANN APPRAISALS                          1258 SOURGUM ROAD                 DUQUOIN                                              IL      62832
9537187   HOWARD BURLESON                           408 WEST 2ND SO. ST.                                                              CARLINVILLE                                          IL      62626
9537188   HOWARD HILL GRIMMETT                      1619 PETERSON PLACE                                                               FT COLLINS                                           CO      80525
9537189   HOWARD L PAYNE                            10500 RENSHAW LANE                                                                BENTON                                               IL      62812
9537190   HOWARD SCHROEDER                          1100 N 11TH STREET, PO BOX 393                                                    HERRIN                                               IL      62948
9537191   HOWE ROBINSON & COMPANY LIMITED           211 N BROADWAY, SUITE 2600                                                        ST LOUIS                                             MO      63102
9537192   HP PRODUCTS CORPORATION                   4220 SAGUARO TRAIL, PO BOX 68310                                                  INDIANAPOLIS                                         IN      46268
9537194   HR LINK GROUP INC                         85 ENTERPRISE, SUITE 480                                                          ALISO VIEJO                                          CA      92656
9537195   HRDIRECT                                  PO BOX 452019                                                                     SUNRISE                                              FL      33345
9537196   HRGS LLC                                  PO BOX 441                                                                        NEW HARMONY                                          IN      47631
9537197   HSB TRUST #1149                           C/O ROGER BELCHER                               6 JANEESE COURT                   MANTENO                                              IL      60950
9537198   HSHS MEDICAL GROUP INC                    PO BOX 4057                                                                       CAROL STREAM                                         IL      60197
9537201   HUELS OIL COMPANY, INC.                   171 WASHINGTON STREET                                                             CARLYLE                                              IL      62231
9537202   HUESKER INC                               PO BOX 411529                                                                     CHARLOTTE                                            NC      28241




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 62 of 159
                                                                                                      Exhibit B
                                                                                                  Master Mailing List
                                                                                               Served via first class mail

 MMLID                                        NAME                                            ADDRESS 1                                   ADDRESS 2                                                   CITY   STATE      ZIP     COUNTRY
9537207   HUGHES LAW FIRM                                                    AND TODD A DAVIS & LAURA BETH DAVIS             1317 WEST MAIN STREET      CARBONDALE                                           IL      62901
9537208   HUGHES LEAHY KARLOVIC, INC.                                        1141 S. 7TH STREET                                                         ST. LOUIS                                            MO      63104
9537209   HUGHES OFFICE EQUIPMENT, LLC                                       PO BOX 278                                                                 BELLAIRE                                             OH      43906
9537210   HUGHES SUPPLY COMPANY                                              300 RURAL ACRES DR                                                         BECKLEY                                              WV      25801
9537211   HUGHES XEROGRAPHIC                                                 PO BOX 278                                                                 BELLAIR                                              OH      43906
9537212   HULCHER SERVICES INC                                               PO BOX 203532                                                              DALLAS                                               TX      75320
9537213   HUMAN CAPITAL SEARCH LTD                                           211 NORTH BROADWAY, SUITE 2600                                             SAINT LOUIS                                          MO      63102
9537216   HUMMINGBIRD EXPRESS DELIVERIES                                     ACCOUNTS RECEIVABLE                             2203 RIVER ROAD, SUITE B   LOUISVILLE                                           KY      40206
9537218   HUNGATE ENGINEERING, P.C.                                          PO BOX 4083 CRS                                                            JOHNSON CITY                                         TN      37602




                                                                                                                                                                               Case 20-41308
9537219   HUNGERFORD & TERRY INC                                             PO BOX 650                                                                 CLAYTON                                              NJ      08312
9534067   HUNTER ARNOLD                                                      REDACTED
9537226   HUNTINGTON BANK                                                    900 LEE ST                                                                 CHARLESTON                                           WV      25301
9537227   HUNTINGTON BANK                                                    ATTN FEE DESK EA4E74                            7 EASTON OVAL              COLUMBUS                                             OH      43219
9537228   HUNTINGTON BANK                                                    ATTN: DECONVERSION UNIT MI026                   10717 ADAMS STREET         HOLLAND                                              MI      49423
9537230   HUNTINGTON NATIONAL BANK                                           INTERNATIONAL SERVICES (EA2E85)                 7 EASTON OVAL              COLUMBUS                                             OH      43219
9537229   HUNTINGTON NATIONAL BANK                                           INT'L SERVICES EA2E85                           7 EASTON OVAL              COLUMBUS                                             OH      43219
9537231   HUNTINGTON NATIONAL BANK                                           TRUST FEES LOCKBOX                              L‐3632                     COLUMBUS                                             OH      43260
9537232   HUNTON & WILLIAMS LLP                                              PO BOX 405759                                                              ATLANTA                                              GA      30384
9537233   HUNTS TANK TRUCK SERVICE LLC                                       RR 1 BOX 216H                                                              BROUGHTON                                            IL      62817
9537234   HUNZIKER LIPPENS & HECK LLC                                        ATTORNEY FOR PLAINTIFF                          416 MAIN STREET            PEORIA                                               IL      61602




                                                                                                                                                                               Doc 268
9537235   HURRICANE CREEK FARM                                               22744 HARVEST ROAD                                                         CARLINVILLE                                          IL      62626
9537236   HURRICANE CREEK FARMS, INC.                                        22744 HARVEST ROAD                                                         CARLINVILLE                                          IL      62626
9537237   HURST‐ROSCHE ENGINEERS INC                                         1400 E TREMONT STREET                                                      HILLSBORO                                            IL      62049
9537242   HUTCHENS BIT SERVICE INC                                           11898 COMMERCE LANE                                                        BENTON                                               IL      62812
9537246   HYDRAULICS SPECIALTY                                               1300 W. ELM STREET                                                         WEST FRANKFORT                                       IL      62896
9537247   HYDRO‐MECHANICAL SYSTEMS INC                                       1030 DELSEA DRIVE, PO BOX 87                                               WESTVILLE                                            NJ      08093




                                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9537248   HYTORC                                                             333 ROUTE 17 NORTH                                                         MAHWAH                                               NJ      07430
9537249   HYTORC WIND LLC                                                    218 ISLAND ROAD                                                            MAHWAH                                               NJ      07430
9537250   IAN FEE                                                            10076 BESSIE ROAD                                                          BENTON                                               IL      62812
9536343   IAN R. FOWLER                                                      REDACTED
9542332   IASSIA E. WOODRING                                                 REDACTED
9537251   IBT INDUSTRIAL SOLUTIONS                                           PO BOX 873065                                                              KANSAS CITY                                          MO      64187




                                                                                                                                                                     Pg 74 of 170
9537253   ICAP ENERGY LLC                                                    9931 CORPORATE CAMPUS DR, STE 3000                                         LOUISVILLE                                           KY      40223
9537254   ICE US OTC COMMODITY MARKETS LLC                                   PO BOX 935278                                                              ATLANTA                                              GA      31193
9537255   IDA LOUISE WRIGHT                                                  809 S ODLE ST                                                              WEST FRANKFORT                                       IL      62896
9537256   IDEAL LAWN AND TRACTOR LTD                                         3000 WILLIAMSON COUNTY PKWY                                                MARION                                               IL      62959
9537257   IDNR ANALYTICAL LAB                                                COAL REGULATORY FUND                            503 EAST MAIN STREET       BENTON                                               IL      62812
9537258   IFFCBANO                                                           1908 CLEARVIEW PARKWAY, SUITE 203                                          METAIRIE                                             LA      70001
9537259   IHS GLOBAL INC                                                     PO BOX 847193                                                              DALLAS                                               TX      75284
9537260   IHS GLOBAL LTD                                                     WILLOUGHBY ROAD                                                            BRACKNELL                                                    RG12 8FB UNITED KINGDOM
9537261   IL DEPARTMENT OF NATURAL RESOURCES, DIVISION OF OIL AND GAS        1 NATURAL RESOURCES WAY                                                    SPRINGFIELD                                          IL      62702
9537262   IL DEPARTMENT OF NATURAL RESOURCES, OFFICE OF MINES AND MINERALS   1 NATURAL RESOURCES WAY                                                    SPRINGFIELD                                          IL      62702
9537263   IL DEPARTMENT OF REVENUE                                           OFFICE COLLECTION SECTION                       PO BOX 64449               CHICAGO                                              IL      60664
9537264   IL DEPARTMENT OF TRANSPORTATION                                    2300 S. DIRKSEN PKWY                                                       SPRINGFIELD                                          IL      62764
9537265   IL DEPT OF NATURAL RESOURCES                                       OFFICE OF MINES & MINERALS                      503 EAST MAIN STREET       BENTON                                               IL      62812
9537266   IL DEPT OF REVENUE / WAGE LEVY UNIT                                COLLECTION ID: 13191789                         PO BOX 19035               SPRINGFIELD                                          IL      62794
9537267   IL EASTERN COMMUNITY COLLEGES                                      D.RUSSELL;COAL MINING TECH, VOC 900             700 LOGAN COLLEGE ROAD     CARTERVILLE                                          IL      62918
9537268   IL ENVIRONMENTAL PROTECTION AGENCY                                 77 WEST JACKSON BLVD                                                       CHICAGO                                              IL      60604
9537269   IL EPA                                                             1021 NORTH GRAND AVENUE EAST                    P.O. BOX 19276             SPRINGFIELD                                          IL      62794
9537271   IL STATE DISBURSEMENT UNIT                                         REMIT ID: 11‐F‐767 DARRELL SHEETS               PO BOX 5400                CAROL STREAM                                         IL      60197
9537272   ILCC/TRF                                                           527 EAST CAPITOL AVENUE                                                    SPRINGFIELD                                          IL      62701
9537273   ILL DEPT OF EMPLOYMENT SECURITY                                    PO BOX 3637                                                                SPRINGFIELD                                          IL      62708




                                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                          Page 63 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                      ADDRESS 2                                                            CITY   STATE      ZIP   COUNTRY
9537274   ILLINI ASPHALT                             PO BOX 310                                                                             BENTON                                               IL      62812
9537275   ILLINOIS 3RD HOUSE                         ATTN JENNIFER MIDDEN                             225 S COLLEGE, SUITE 200              SPRINGFIELD                                          IL      62704
9537276   ILLINOIS ASSOCIATION OF MINIORITIES        IN GOVERNMENT (IAMG)                             PO BOX 20108                          SPRINGFIELD                                          IL      62626
9537277   ILLINOIS BEARS BASKETBALL                  814 SKEETER RIDGE                                                                      CARTERVILLE                                          IL      62918
9537278   ILLINOIS CENTRAL                           NON‐FREIGHT MANAGEMENT                           PO BOX 95361                          CHICAGO                                              IL      60694
9537279   ILLINOIS CENTRAL RAILROAD                  33701 TREASURY CENTRE                                                                  CHICAGO                                              IL      60694
9537280   ILLINOIS CENTRAL RAILROAD COMPANY          1551 NORTH ILLINOIS AVENUE                                                             CARBONDALE                                           IL      62901
9537281   ILLINOIS COAL ASSOCIATION                  212 S. SECOND STREET                                                                   SPRINGFIELD                                          IL      62701
9537282   ILLINOIS COALITION FOR COMMUNITY           SERVICES                                         510 APPLE ORCHARD ROAD, SUITE 100     SPRINGFIELD                                          IL      62703




                                                                                                                                                                   Case 20-41308
9537283   ILLINOIS DEMOCRATIC CHAIRMEN'S             ASSOCIATION (ILDCCA)                             PO BOX 3445                           SPRINGFIELD                                          IL      62708
9537284   ILLINOIS DEPARMENT OF COMMERCE             AND ECONOMIC OPPORTUNITY                         100 WEST RANDOLPH STREET, SUITE 3‐4   CHICAGO                                              IL      60601
9537285   ILLINOIS DEPARTMENT OF                     EMPLOYMENT SECURITY                              PO BOX 3637                           SPRINGFIELD                                          IL      62708
9537286   ILLINOIS DEPARTMENT OF AGRICULTURE         ILLINOIS STATE FAIR GROUNDS                      PO BOX 19427                          SPRINGFIELD                                          IL      62794
9537287   ILLINOIS DEPARTMENT OF EMPLOYMENT          SECURITY                                         33 SOUTH STATE STREET, 10TH FLOOR     CHICAGO                                              IL      60603
9537289   ILLINOIS DEPARTMENT OF NATURAL RESOURCES   1 NATURAL RESOURCES WAY                                                                SPRINGFIELD                                          IL      62702
9537288   ILLINOIS DEPARTMENT OF NATURAL RESOURCES   ATTN: NICK SAN‐DIEGO                             ONE NATURAL RESOURCES WAY             SPRINGFIELD                                          IL      62702
9537290   ILLINOIS DEPARTMENT OF NATURAL RESOURCES   OFFICE OF MINES AND MINERALS                     1 NATURAL RESOURCES WAY               SPRINGFIELD                                          IL      62702
9537291   ILLINOIS DEPARTMENT OF NATURAL RESOURCES   OFFICE OF OIL AND GAS                            1 NATURAL RESOURCES WAY               SPRINGFIELD                                          IL      62702
9537304   ILLINOIS DEPARTMENT OF REVENUE             CENTRAL REGISTRATION DIVISION 3‐222              PO BOX 19039                          SPRINGFIELD                                          IL      62794
9537307   ILLINOIS DEPARTMENT OF REVENUE             OFFICE COLLECTION SECTION                        PO BOX 64449                          CHICAGO                                              IL      60664




                                                                                                                                                                   Doc 268
9537292   ILLINOIS DEPARTMENT OF REVENUE             P.O. BOX 19030                                                                         SPRINGFIELD                                          IL      62794
9537298   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19006                                                                           SPRINGFIELD                                          IL      62794
9537300   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19015                                                                           SPRINGFIELD                                          IL      62794
9537303   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19019                                                                           SPRINGFIELD                                          IL      62794
9537302   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19025                                                                           SPRINGFIELD                                          IL      62794
9537296   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19035                                                                           SPRINGFIELD                                          IL      62794




                                                                                                                                               Filed 04/09/20 Entered 04/09/20 17:55:58
9537297   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19447                                                                           SPRINGFIELD                                          IL      62794
9537299   ILLINOIS DEPARTMENT OF REVENUE             PO BOX 19467                                                                           SPRINGFIELD                                          IL      62794
9537308   ILLINOIS DEPARTMENT OF REVENUE,            COLLECTION ID: 12634240                          PO BOX 19035                          SPRINGFIELD                                          IL      62794
9537309   ILLINOIS DEPARTMENT OF TRANSPORTATION      2300 S. DIRKSEN PKWY                                                                   SPRINGFIELD                                          IL      62764
9537310   ILLINOIS DEPT OF AGRICULTURE               BUREAU OF WEIGHTS & MEASURES                     PO BOX 19281                          SPRINGFIELD                                          IL      62794
9537311   ILLINOIS DEPT OF AGRICULTURE               PO BOX 19427                                                                           SPRINGFIELD                                          IL      62794




                                                                                                                                                         Pg 75 of 170
9537312   ILLINOIS DEPT OF MINES AND MINERALS        ATTN: ART RICE                                   503 EAST MAIN                         BENTON                                               IL      62812
9537315   ILLINOIS DEPT OF NATURAL RESOURCES         OFFICE OF MINES & MINERALS                       ONE NATURAL RESOURCES WAY             SPRINGFIELD                                          IL      62702
9537318   ILLINOIS DEPT OF REVENUE                   COLLECTION ID: 13077525                          PO BOX 19035                          SPRINGFIELD                                          IL      62794
9537317   ILLINOIS DEPT OF REVENUE                   COLLECTION ID: 13173528                          PO BOX 19035                          SPRINGFIELD                                          IL      62794
9537316   ILLINOIS DEPT OF REVENUE                   PO BOX 19447                                                                           SPRINGFIELD                                          IL      62794
9537319   ILLINOIS EASTERN COMMUNITY COLLEGES        700 LOGAN COLLEGE ROAD                                                                 CARTERVILLE                                          IL      62918
9537320   ILLINOIS EMERGENCY MGT AGENCY              DIVISION OF NUCLEAR SAFETY                       1035 OUTER PARK DR                    SPRINGFIELD                                          IL      62704
9537321   ILLINOIS ENTERPRISE ZONE ASSOC             ATTN BETTY J STEINERT                            200 EAST KNOX STREET                  MORRISON                                             IL      61270
9537325   ILLINOIS ENVIRONMENTAL                     DIV AIR POLLUTION PERMIT AG                      PO BOX 19506                          SPRINGFIELD                                          IL      62794
9537322   ILLINOIS ENVIRONMENTAL                     PROTECTION AGENCY                                1021 N GRAND AVE E                    SPRINGFIELD                                          IL      62794
9537324   ILLINOIS ENVIRONMENTAL                     PROTECTION AGENCY                                PO BOX 19276                          SPRINGFIELD                                          IL      62794
9537326   ILLINOIS ENVIRONMENTAL PROTECTION AGENCY   BUREAU OF AIR QUALITY                            1021 N GRAND AVE E                    SPRINGFIELD                                          IL      62702
9537327   ILLINOIS ENVIRONMENTAL REGULATORY          GROUP                                            215 EAST ADAMS STREET                 SPRINGFIELD                                          IL      62701
9537328   ILLINOIS EPA (NPDES)                       FISCAL SERVICES #2                               PO BOX 19276                          SPRINGFIELD                                          IL      62794
9537329   ILLINOIS HOUSE VICTORY FUND                24047 W. LOCKPORT ST, SUITE 201                                                        PLAINFIELD                                           IL      60544
9537330   ILLINOIS JUNIOR RODEO ASSOCIATION          ROUTE #1, BOX 172A                                                                     MACEDONIA                                            IL      62860
9537331   ILLINOIS LEGISLATIVE BLACK CAUCUS          FOUNDATION                                       PO BOX 10243                          SPRINGFIELD                                          IL      62791
9537332   ILLINOIS LEGISLATIVE LATINO CAUCUS         C/O SENATOR OMAR AQUINO                          1000 NORTH ROCKWELL STREET            CHICAGO                                              IL      60622
9537333   ILLINOIS METHANE LLC                       3159 S ROCKFORD DRIVE                                                                  TULSA                                                OK      74105
9537334   ILLINOIS MINE RESCUE ASSOCIATION           503 EAST MAIN STREET                                                                   BENTON                                               IL      62812




                                                                                                                                                                   Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 64 of 159
                                                                                    Exhibit B
                                                                                Master Mailing List
                                                                             Served via first class mail

 MMLID                                        NAME                         ADDRESS 1                                       ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9537335   ILLINOIS MINE SUBSIDENCE INSURANCE               FUND, ATTN: MARC LOVRAK                         PO BOX 812060               CHICAGO                                       IL      60681
9537336   ILLINOIS MINERALS                                3159 S ROCKFORD DRIVE                                                       TULSA                                         OK      74105
9537337   ILLINOIS MINING INSTITUTE                        500 CUTLER‐TRICO ROAD                                                       PERCY                                         IL      62272
9537338   ILLINOIS NATIONAL INSURANCE CO                   175 WATER STREET                                                            NEW YORK                                      NY      10038
9537339   ILLINOIS REPUBLICAN PARTY                        PO BOX 64897                                                                CHICAGO                                       IL      60664
9537340   ILLINOIS SECRETARY OF STATE                      3701 WINCHESTER                                                             SPRINGFIELD                                   IL      62707
9537341   ILLINOIS SECRETARY OF STATE                      INDEX DEPARTMENT                                111 E MONROE                SPRINGFIELD                                   IL      62756
9537342   ILLINOIS STATE DISBURSEMENT UNIT (S              REMITTANCE ID: 1704500/2009D000083              PO BOX 5400                 CAROL STREAM                                  IL      60197
9537343   ILLINOIS STATE FAIR                              ATTN TAMMY PAYNE                                PO BOX 19427                SPRINGFIELD                                   IL      62794




                                                                                                                                                              Case 20-41308
9537344   ILLINOIS STATE MUSEUM SOCIETY                    BOARD ACCT #0014 EXHIBITS FUND                  502 SOUTH SPRING STREET     SPRINGFIELD                                   IL      62706
9537345   ILLINOIS STATE TROOPERS LODGE 41                 623 N GRAND AVE EAST                                                        SPRINGFIELD                                   IL      62702
9537346   ILLINOIS THIRD HOUSE                             312 4TH STREET, SUITE 200                                                   SPRINGFIELD                                   IL      62701
9537347   ILLINOIS TRUCK & EQUIPMENT CO INC                320 BRISCOE DRIVE                                                           MORRIS                                        IL      60450
9537348   ILLLINOIS DEPT OF REVENUE;                       RYAN HARRIS ‐ 6136498                           PO BOX 19035                SPRINGFIELD                                   IL      62794
9537349   ILMO PRODUCTS COMPANY                            PO BOX 6007                                                                 DECATUR                                       IL      62524
9537351   IMCO UTILITY SUPPLY CO                           4390 JEFFORY STREET                                                         SPRINGFIELD                                   IL      62708
9537352   IMPROVEYES INC                                   1831 AVENUE H                                                               ST LOUIS                                      MO      63125
9537353   IN THE NEWS INC                                  8517 SUNSTATE STREET                                                        TAMPA                                         FL      33634
9537354   IN. STATE CENTRAL COLLECTION UNIT                REMIT ID: 0007322181                            PO BOX 6219                 INDIANAPOLIS                                  IN      46206
9537355   INCHCAPE SHIPPING SERVICE                        211 N BROADWAY, SUITE 2600                                                  SAINT LOUIS                                   MO      63102




                                                                                                                                                              Doc 268
9537357   INDELCO PLASTICS CORPORATION                     6530 CAMBRIDGE STEET                                                        MINNEAPOLIS                                   MN      55426
9537358   INDEMNITY NATIONAL INSURANCE CO                  238 BEDFORD WAY                                                             FRANKLIN                                      TN      37064
9537359   INDEPENDENCE LAND INC                            NATURAL RESOURCE PARTNERS                       LOCKBOX 2495                COLUMBUS                                      OH      43260
9537360   INDEPENDENT SUPPLY                               9701 RESEARCH DRIVE STE 100                                                 IRVINE                                        CA      92618
9537361   INDIAN CREEK RV SERVICE                          805 SPENCE AVENUE                                                           NORRIS CITY                                   IL      62869
9537362   INDIAN SPRINGS GOLF COURSE                       21347 ILLINOIS ROUTE 185                                                    FILLMORE                                      IL      62032




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9537363   INDIAN TRAIL FARM                                ROBERT LEON MCCLERREN                           19930 BLACKTOP #9           THOMPSONVILLE                                 IL      62890
9537364   INDIANA CENTRAL COLLECTION UNIT                  REMITTANCE ID: 00006039083                      PO BOX 6219                 INDIANAPOLIS                                  IN      46209
9537365   INDIANA DEPARTMENT OF ENVIRONMENTAL MANAGEMENT   OFFICE OF WATER QUALITY                         100 NORTH SENATE AVENUE     INDIANAPOLIS                                  IN      46204
9537366   INDIANA DEPARTMENT OF REVENUE                    P.O. BOX 7218                                                               INDIANAPOLIS                                  IN      46206
9537368   INDIANA DEPARTMENT OF REVENUE                    PO BOX 1028                                                                 INDIANAPOLIS                                  IN      46206
9537369   INDIANA DEPARTMENT OF WORKFORCE                  DEVELOPMENT                                     PO BOX 847                  INDIANAPOLIS                                  IN      46206




                                                                                                                                                    Pg 76 of 170
9537370   INDIANA DEPT OF ENVIRONMENTAL MGMT               CASHIER OFFICE ‐ MAIL CODE 50‐10C               PO BOX 3295                 INDIANAPOLIS                                  IN      46206
9537371   INDIANA FARM BUREAU INSURANCE                    PO BOX 576                                                                  MT VERNON                                     IN      47620
9537373   INDIANA MINE RESCUE CONTEST                      ATTN: GARY TIMMONS                              PO BOX 1269                 PRINCETON                                     IN      47670
9537374   INDIANA STATE CENTAL COLLECTION UNI              REMITTANCE ID: 0007032094                       PO BOX 6219                 INDIANAPOLIS                                  IN      46206
9537375   INDIANA STATE CENTRAL COLLECTION UN              RE: CASE 0007821153/82D01‐1609‐DR‐0             PO BOX 6219                 INDIANAPOLIS                                  IN      46206
9537377   INDIANA STATE CENTRAL UNIT (INSCCU)              REMITTANCE ID: 0001623894                       PO BOX 6219                 INDIANAPOLIS                                  IN      46206
9537376   INDIANA STATE CENTRAL UNIT (INSCCU)              REMITTANCE ID: 0004536566                       PO BOX 6219                 INDIANAPOLIS                                  IN      46206
9537378   INDUSTRIAL ENVIRONMENTAL INC                     837 N STATE ROAD 161                                                        ROCKPORT                                      IN      47635
9537379   INDUSTRIAL PROCESS EQUIPMENT GROUP               PO BOX 73278                                                                CLEVELAND                                     OH      44193
9537380   INDUSTRIAL RESOURCES INC                         PO BOX 2648                                                                 FAIRMONT                                      WV      26555
9537381   INDUSTRIAL SERVICE & ELECTRONICS (I              1000 AMIET RD.                                                              HENDERSON                                     KY      42420
9537382   INDUSTRIAL SERVICE & ELECTRONICS (I              PO BOX 1217                                                                 HENDERSON                                     KY      42420
9537383   INDUSTRIAL SILO SOURCE                           2444 WILLIAMS HWY                                                           WILLIAMSTOWN                                  WV      26187
9537384   INDUSTRIAL SILO SOURCE                           PO BOX 276                                                                  WILLIAMSTOWN                                  WV      26187
9537385   INDUSTRIAL SUPPLY COMPANY                        324 NORTH SEVENTH STREET                                                    STEUBENVILLE                                  OH      43952
9537386   INDUSTRIAL SUPPLY SOLUTIONS INC                  PO BOX 844601                                                               BOSTON                                        MA      02284
9537387   INDUSTRIAL TRANSPORT INC                         PO BOX 327                                                                  BLUEFIELD                                     VA      24605
9537388   INFINITY TOOL MANUFACTURING LLC                  11648 SKYLANE DRIVE                                                         BENTON                                        IL      62812
9537389   INFINITYMEDS LLP                                 PO BOX 860362                                                               MINNEAPOLIS                                   MN      55486
9537390   INFORMED WORKPLACE LLC                           3081 MERCANTILE                                                             ST CHARLES                                    MO      63301




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                        Page 65 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                     CITY                             STATE      ZIP   COUNTRY
9537391   INFRARED TECHNOLOGIES, INC                  4769 SHENANDOAH DRIVE                                                           LOUISVILLE                                    KY      40241
9537392   INFRASTRUCTURE ALTERNATIVES                 7888 CHILDSDALE AVENUE                                                          ROCKFORD                                      MI      49341
9537395   INGRAM BARGE CO                             4400 HARDING ROAD                                                               NASHVILLE                                     TN      37205
9537396   INGRAM BARGE COMPANY                        P.O. BOX 65420                                                                  CHARLOTTE                                     NC      28265
9537397   INGRAM BARGE COMPANY                        PO BOX 198934                                                                   ATLANTA                                       GA      30384
9537398   INNOVATIVE ORGANICS LLC                     121 BROOKHAVEN COURT                                                            SUGAR GROVE                                   IL      60554
9537399   INSCCU                                      REMITTANCE ID: 0000656821                       PO BOX 6219                     INDIANAPOLIS                                  IN      46206
9537401   INSCCU‐ASFE                                 CASE # ASFE5462568                              PO BOX 6271                     INDIANAPOLIS                                  IN      46206
9537400   INSCCU‐ASFE                                 PO BOX 6271                                                                     INDIANAPOLIS                                  IN      46206




                                                                                                                                                             Case 20-41308
9537403   INSCCU‐ASFE                                 RE: J. BACK, MACH 101728                        PO BOX 6271                     INDIANAPOLIS                                  IN      46206
9537402   INSCCU‐ASFE                                 REMITTANCE ID: CASE # ASFE5091755               PO BOX 6271                     INDIANAPOLIS                                  IN      46206
9537404   INSPECTORATE INTERNATIONAL                  211 NORTH BROADWAY, SUITE 2600                                                  ST. LOUIS                                     MO      63102
9537405   INSTITUTE FOR POSITIVE LIVING               435 E. 35TH STREET, SUITE ONE                                                   CHICAGO                                       IL      60616
9537406   INSTITUTE OF FINANCE MANAGEMENT             PO BOX 781                                                                      WILLIAMSON                                    PA      17703
9537407   INSURED AIRCRAFT TITLE SERVICE              PO BOX 19527                                                                    OKLAHOMA CITY                                 OK      73144
9537408   INTEGRATED HEALTH                           303 S COMMERCIAL, SUITE 10                                                      HARRISBURG                                    IL      62946
9537409   INTEGRATED HEALTH 5K ACCOUNT                303 S COMMERCIAL STREET, SUITE 10                                               HARRISBURG                                    IL      62946
9537410   INTEGRATED POWER SERVICES LLC               PO BOX 601492                                                                   CHARLOTTE                                     NC      28260
9537411   INTEGRITAS EMERGENCY PHYSICIAN              301 S ORANGE STREET                                                             JONESBORO                                     IL      62952
9537412   INTEGRITY DIRECTIONAL SERVICES, LLC         6701 CORPORATION PKWY, STE 150                                                  FORT WORTH                                    TX      76126




                                                                                                                                                             Doc 268
9537413   INTERIOR INVESTMENTS OF ST LOUIS LLC        8229 SOLUTIONS CNT, LOCKBOX 778229                                              CHICAGO                                       IL      60677
9537414   INTERMOUNTAIN ELECTRONICS INC               PO BOX 914                                                                      PRICE                                         UT      84501
9542465   INTERNAL REVENUE SERVICE                    P.O. BOX 7346                                                                   PHILADELPHIA                                  PA      19101
9537415   INTERNAL REVENUE SERVICE                    PO BOX 219236                                                                   KANSAS CITY                                   MO      64121
9537418   INTERNATIONAL BELT SALES LLC                29425 CHAGRIN BLVD., SUITE 300                                                  PEPPEP PIKE                                   OH      44122
9537420   INTERNATIONAL CARRIER ENTERPRISES           INC                                             1000 N VILLA AVENUE             VILLA PARK                                    IL      60181




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9537421   INTERNATIONAL EQUIPMENT HOLDINGS LL         134 DISTRIBUTOR DRIVE                                                           MORGANTOWN                                    WV      26508
9537422   INTERNATIONAL FILTER MFG CORP               PO BOX 549                                                                      LITCHFIELD                                    IL      62056
9537423   INTERNATIONAL MARINE UNDERWRITERS (IMU)     ONE STATE STREET PLAZA FLOOR 31                                                 NEW YORK                                      NY      10004
9537424   INTERPARK HOLDINGS LLC                      DBA URBAN GROWTH PROPERTY LP                    33327 COLLECTION CENTER DRIVE   CHICAGO                                       IL      60693
9537425   INTERSTATE ALL BATTERY CENTER               305 WHIPPOORWILL DR                                                             MORGAN CITY                                   LA      70380
9537426   INTERSTATE AUTO BROKERS                     2295 SWEETS DRIVE                                                               CARBONDALE                                    IL      62901




                                                                                                                                                   Pg 77 of 170
9537427   INTERSTATE EQUIPMENT CORP                   929 PARK AVE                                                                    PITTSBURGH                                    PA      15234
9537428   INTERSTATE HYDRAULICS INC                   205 NEWTON ST                                                                   FARMERSVILLE                                  IL      62533
9537429   INTERSTATE HYDRAULICS INC                   PO BOX 238                                                                      FARMERSVILLE                                  IL      62533
9537430   INTERSTATE MACHINERY INC                    169 MINE ACADEMY DRIVE                                                          BEAVER                                        WV      25813
9537431   INTRALINKS, INC                             PO BOX 392134                                                                   PITTSBURGH                                    PA      15251
9537433   INTREPID CONSULTING SERVICES                3420 RICHMOND AVE                                                               MATTOON                                       IL      61938
9537434   INVENTORY SALES CO                          9777 REAVIS ROAD                                                                SAINT LOUIS                                   MO      63123
9537435   IOWA LIMESTONE COMPANY                      DBA ILC RESOURCES                               3301 106TH CIRCLE               URBANDALE                                     IA      50322
9537436   IPREO LLC                                   PO BOX 26886                                                                    NEW YORK                                      NY      10087
9539351   IRA MURRAY                                  REDACTED
9537439   IRENE NEAL HOSNER                           2596 EAST BOSTON STREET                                                         GILBERT                                       AZ      85295
9537440   IRON MOUNTAIN INC                           PO BOX 915004                                                                   DALLAS                                        TX      75391
9537441   IRON PLANET INC                             3825 HOPYARD ROAD SUITE 250                                                     PLEASANTON                                    CA      94588
9537442   IRONCOAT PAINTING & MAINTENANCE INC         5710 W 221ST AVENUE                                                             LOWELL                                        IN      46356
9537443   IRONHORSE INC                               PO BOX 152                                                                      BALDWIN                                       IL      62217
9537444   IRONSHORE SPECIALTY INSURANCE COMPANY       175 BERKELEY STREET                                                             BOSTON                                        MA      02116
9537445   IRONWORKS FITNESS                           211 NORTH BROADWAY, SUITE 980                                                   SAINT LOUIS                                   MO      63102
9537448   IRVIN CONSTRUCTION SERVICES INC             252 CINNAMON RUN                                                                WYTHEVILLE                                    VA      24382
9537449   IRWIN MINE AND TUNNELING SUPPLY             PO BOX 409                                                                      IRWIN                                         PA      15642
9537451   ISAC                                        C/O TRANSWORLD SYSTEMS INC                      PO BOX 15109                    WILMINGTON                                    DE      19850




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 66 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                        ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9538364   ISAIAH LAW                                  REDACTED
9541999   ISAIAH WALKER                               REDACTED
9535757   ISAIAS DIAZ                                 REDACTED
9537452   ISC CONTRACTING                             1545 S KINGSHWY                                                              SAINT LOUIS                                          MO      63110
9537453   ISCO INDUSTRIES INC                         1974 SOLUTIONS CENTER                                                        CHICAGO                                              IL      60677
9534256   ISMAEL BAUTISTA                             REDACTED
9539262   ISMAEL MORALES                              REDACTED
9538953   ISSIAH MELER                                REDACTED
9537454   ITALIAN AMERICAN SOCIETY                    727 NORTH GRAND AVENUE EAST                                                  SPRINGFIELD                                          IL      62702




                                                                                                                                                          Case 20-41308
9537455   IVAN W WALKER                               28304 HOLLY ROAD                                                             RICHVIEW                                             IL      62877
9537456   IVOR ABEL                                   58 NORTH STATE ROAD 45                                                       BLOOMFIELD                                           IN      47424
9537457   IVY INVESTMENTS MANAGEMENT CO               6300 LAMAR AVENUE                                                            OVERLAND PARK                                        KS      66202
9537458   J & J ELECTRIC, MOTOR REPAIR                SHOP, INC.                                       2800 SOUTH 11TH STREET      SPRINGFIELD                                          IL      62703
9537459   J & J WELDING INC                           1114 W 4TH STREET, PO BOX 579                                                MT VERNON                                            IN      47620
9537460   J & R REPAIRS INC                           315 PHIPPS AVENUE, PO BOX 290                                                DANVILLE                                             WV      25053
9537461   J & S TRANSPORT INC                         DBA CRESTMARK                                    PO BOX 682348               FRANKLIN                                             TN      37068
9537462   J ARON & COMPANY LLC                        200 WEST STREET                                                              NEW YORK                                             NY      10282
9537463   J D HOFF & ASSOCIATES                       4011 TERRACE VIEW DRIVE                                                      KNOXVILLE                                            TN      37918
9537464   J DAVID THOMPSON REALTY                     PO BOX 53                                                                    MARION                                               IL      62959
9537465   J J KANE ASSOCIATES INC                     1000 LENOLA ROAD, BUILDING 1, SUITE                                          MAPLE SHADE                                          NJ      08052




                                                                                                                                                          Doc 268
9537466   J MARK WILLIAMS                             107 VALENTINE LANE                                                           MARION                                               IL      62959
9537467   J NELSON WOOD                               PO BOX 828                                                                   MT VERNON                                            IL      62864
9537468   J P BURNS EXCAVATING INC                    9287 BURNS ROAD                                                              PLAINVIEW                                            IL      62685
9537469   J SCOTT WILLIAMS                            PO BOX 127                                                                   WEST FRANKFORT                                       IL      62896
9537470   J&S PRESSURE WASH                           PO BOX 183                                                                   CARRIER MILLS                                        IL      62917
9537471   J. HAGER ENTERPRISES,LLC                    1237 CALLOWAY ROAD                                                           TOMAHAWK                                             KY      41262




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9537472   JABO SUPPLY CORPORATION                     ACCOUNTS RECEIVABLE DEPT                         PO BOX 238                  HUNTINGTON                                           WV      25707
9535401   JACK CRAWFORD                               REDACTED
9537476   JACK D FOWLER                               310 LADUE DRIVE                                                              MT CARMEL                                            IL      62863
9536282   JACK D. FIXSAL                              REDACTED
9537477   JACK EDWARDS                                AND MODENA EDWARDS                               1306 NOAH STREET            JOHNSTON CITY                                        IL      62951
9537478   JACK FLETCHER                               2670 LEBANON ROAD                                                            GALATIA                                              IL      62935




                                                                                                                                                Pg 78 of 170
9538081   JACK KAY                                    REDACTED
9537479   JACK L COBB                                 16699 OLD FRANKFORT ROAD                                                     JOHNSTON CITY                                        IL      62951
9537480   JACK WATERS                                 22815 KINGS HIGHWAY                                                          MACEDONIA                                            IL      62860
9539897   JACKIE POTTER                               REDACTED
9542173   JACKIE WHITE                                REDACTED
9537481   JACK'S SEPTIC SERVICE LLC                   36740 STATE RT 124                                                           MIDDLEPORT                                           OH      45760
9537483   JACKSON COUNTY FARM BUREAU                  220 N. 10TH                                                                  MURPHYSBORO                                          IL      62966
9539331   JACOB A. MUNCY                              REDACTED
9537484   JACOB ALEXANDER                             409 SHANNON AVENUE                                                           ENERGY                                               IL      62933
9534424   JACOB BLAIR                                 REDACTED
9537485   JACOB CHRISTIAN LEWIS                       DBA LEWIS MOBILE WELDING                         2227 LEWIS ROAD             HARRISBURG                                           IL      62946
9539628   JACOB D. OWENS                              REDACTED
9536349   JACOB FOX                                   REDACTED
9536191   JACOB G. FAHL                               REDACTED
9536864   JACOB HALSTEAD                              REDACTED
9536902   JACOB HARBAUGH                              REDACTED
9537054   JACOB HEWLETT                               REDACTED
9537486   JACOB J HARBAUGH                            620 SOUTH CHESTNUT STREET                                                    LITCHFIELD                                           IL      62056
9534782   JACOB L. CARLTON                            REDACTED
9538461   JACOB LIGHT                                 REDACTED




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 67 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                         NAME                  ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9538502   JACOB LINTON                                REDACTED
9538538   JACOB M. LOGSDON                            REDACTED
9539471   JACOB NIELSEN                               REDACTED
9539651   JACOB PALMER                                REDACTED
9539898   JACOB POTTER                                REDACTED
9541169   JACOB R. STECKENRIDER                       REDACTED
9540193   JACOB REYLING                               REDACTED
9541282   JACOB STROUD                                REDACTED
9541411   JACOB TAYLOR                                REDACTED




                                                                                                                                                        Case 20-41308
9542135   JACOB WEST                                  REDACTED
9537490   JACOBI TOOMBS AND LANZ                      1829 EAST SPRING STREET, SUITE 201                                         NEW ALBANY                                           IN      47150
9537492   JACOBS HEAT                                 2330 N MCROY DRIVE                                                         CARBONDALE                                           IL      62901
9537493   JACQUELINE C. TROUT                         401 RUE DE ROCHEBLAVE                                                      PENSACOLA                                            FL      32507
9537494   JACQUELYN MARIE ENTWISTLE                   9835 EAST BANBRIDGE STREET                                                 TUCSON                                               AZ      85747
9537495   JADCO MANUFACTURING INC                     PO BOX 465                                                                 ZELIENOPLE                                           PA      16063
9537496   JAKOB NEWINGHAM                             17942 DEER TRAIL                                                           HILLSBORO                                            IL      62049
9539443   JAKOB T. NEWINGHAM                          REDACTED
9537497   JAMA K SHELTON                              3131 W COCHISE DRIVE UNIT 209                                              PHOENIX                                              AZ      85051
9537501   JAMES & LU ANN ANDERSON                     REDACTED
9537502   JAMES A PAUL                                3471 FARNHAM AVENUE                                                        LONG BEACH                                           CA      90808




                                                                                                                                                        Doc 268
9537503   JAMES A REDBURN                             19414 CORINTH ROAD                                                         THOMPSONVILLE                                        IL      62890
9537504   JAMES A REDDING COMPANY                     PO BOX 951609                                                              CLEVELAND                                            OH      44193
9534178   JAMES A. BANFIELD                           REDACTED
9538355   JAMES A. LATTA                              REDACTED
9541717   JAMES A. TRIPLETT                           REDACTED
9534213   JAMES BARNES                                REDACTED




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9537505   JAMES BARTLE                                700 FLORIDA MANGO ROAD                                                     WEST PALM BEACH                                      FL      33406
9534261   JAMES BAYLESS                               REDACTED
9537506   JAMES BEECHLER                              1122 NORTH MADISON                                                         LITCHFIELD                                           IL      62056
9534291   JAMES BEECHLER                              REDACTED
9537507   JAMES BELLM                                 13174 SPANISH NEEDLE ROAD                                                  CARLINVILLE                                          IL      62626
9534428   JAMES BLAND                                 REDACTED




                                                                                                                                              Pg 79 of 170
9534555   JAMES BRAZELL                               REDACTED
9537508   JAMES C BENNETT                             AND THELMA E BENNETT                              22949 BENNETT LANE       THOMPSONVILLE                                        IL      62890
9534736   JAMES C. CALI                               REDACTED
9537509   JAMES COLLINS                               GENERAL DELIVERY                                                           NEW BURNSIDE                                         IL      62967
9537510   JAMES CROSS                                 401 NORTH FIRST STREET                                                     DAHLGREN                                             IL      62858
9541598   JAMES D. TIEMAN                             REDACTED
9541757   JAMES D. TUTTLE                             REDACTED
9535561   JAMES DAUGHERTY                             REDACTED
9537512   JAMES DAVIS                                 16992 TOMS ROAD                                                            BENTON                                               IL      62812
9535926   JAMES DUTTON                                REDACTED
9537513   JAMES E BOWLING                             2 WAGNER CT                                                                STURGIS                                              KY      42459
9537514   JAMES E FOX                                 171 ASPEN DRIVE                                                            LAKE HAVASU CITY                                     AZ      86403
9534507   JAMES E. BOWLING                            REDACTED
9536752   JAMES E. GRANT                              REDACTED
9541168   JAMES E. STECKENRIDER                       REDACTED
9536138   JAMES EUBANKS                               REDACTED
9537515   JAMES FLANNIGAN                             23149 WALLACE ROAD                                                         MACEDONAI                                            IL      62860
9537516   JAMES G EDMONDS                             1 GODIN AVENUE                                                             EAST CARONDELET                                      IL      62240
9537517   JAMES G SMITH                               5217 SW 9TH PLACE                                                          CAPE CORAL                                           FL      33914
9537016   JAMES G. HENDERSON                          REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 68 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                  CITY   STATE ZIP    COUNTRY
9537518   JAMES GASS                                  FURNISS LAW FIRM, LLC                           222 S. CENTRAL, SUITE 1004   ST. LOUIS                                            MO 63105
9536614   JAMES GASS                                  REDACTED
9536689   JAMES GIBSON                                REDACTED
9537519   JAMES GREGORY PAYNE                         151 TREMONT STREET APT 7R                                                    BOSTON                                               MA   02111
9536804   JAMES GRIFFIN                               REDACTED
9537520   JAMES GUNN                                  628 DAVIS ROAD                                                               THOMPSONVILLE                                        IL   62890
9537521   JAMES H DAVIS JR                            10019 COUNTRY ROAD 100N                                                      BROUGHTON                                            IL   62817
9536910   JAMES HARGETT                               REDACTED
9536918   JAMES HARPER                                REDACTED




                                                                                                                                                          Case 20-41308
9536970   JAMES HAYS                                  REDACTED
9537015   JAMES HENDERSON                             REDACTED
9537522   JAMES HEUSNER                               3307 PUCKETT ROAD                                                            THOMPSONVILLE                                        IL   62890
9537067   JAMES HILL                                  REDACTED
9537523   JAMES HOLBROOK                              RR1 BOX 39                                                                   HEROD                                                IL   62947
9537524   JAMES HORN                                  19812 SHADY OAKS LANE                                                        PETERSBURG                                           IL   62675
9537168   JAMES HOSKINS                               REDACTED
9537525   JAMES HOUSE                                 209 CARLTON STREET                                                           BENTON                                               IL   62812
9537238   JAMES HURT                                  REDACTED
9537243   JAMES HUTCHISON                             REDACTED
9537526   JAMES IRA LYNCH                             11038 N DUQUOIN STREET                                                       BENTON                                               IL   62812




                                                                                                                                                          Doc 268
9537527   JAMES ISAACS                                AND REBECCA ISAACS                              16494 THOMPSONVILLE ROAD     THOMPSONVILLE                                        IL   62890
9537528   JAMES J JENKINS                             1601 EAST 136TH STREET                                                       GRANT                                                MI   49327
9537529   JAMES J ST PETER                            DBA MIDWEST WIRELINE INC                        372 PARK LANE                HERRIN                                               IL   62948
9537530   JAMES K BROPHY                              410 E. CONTINENTAL DR                                                        PAYSON                                               AZ   85541
9537531   JAMES K METHENEY                            600 E BRIARWOOD DRIVE                                                        MCLEANSBORO                                          IL   62859
9537532   JAMES KEITH HARRIS                          612 MARKET STREET                                                            CHRISTOPHER                                          IL   62822




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9537533   JAMES KEITH NEAL                            23438 STATE HIGHWAY 14                                                       MACEDONIA                                            IL   62860
9538167   JAMES KERN                                  REDACTED
9538191   JAMES KEY                                   REDACTED
9537534   JAMES KEY III                               15777 DEAN ROAD                                                              JOHNSTON CITY                                        IL   62951
9537535   JAMES L CUNNINGHAM                          4713 MONET MAR DRIVE                                                         EL DORADO HILLS                                      CA   95762
9537536   JAMES L EADER                               308 N HORRELL AVENUE                                                         WEST FRANKFORT                                       IL   62896




                                                                                                                                                Pg 80 of 170
9539665   JAMES L. PARINO                             REDACTED
9537537   JAMES LATTA                                 2500 ANGELIA STREET                                                          HILLSBORO                                            IL   62049
9538357   JAMES LAUR                                  REDACTED
9538389   JAMES LEE                                   REDACTED
9538391   JAMES LEE                                   REDACTED
9537538   JAMES M BEECHLER                            200 RICE STREET                                                              GILLESPIE                                            IL   62033
9538192   JAMES M. KEY III                            REDACTED
9537539   JAMES MALLER                                12475 MACEDONIA ROAD                                                         MACEDONIA                                            IL   62860
9538774   JAMES MARLER                                REDACTED
9538989   JAMES MERROW                                REDACTED
9537540   JAMES MICHAEL LAUR                          505 SOUTH COCKRUM                                                            SESSOR                                               IL   62884
9539114   JAMES MILLER                                REDACTED
9537541   JAMES MUMMERT                               20540 FANCY FARM ROAD                                                        THOMPSONVILLE                                        IL   62890
9539342   JAMES MURPHY                                REDACTED
9541431   JAMES N. TEAL                               REDACTED
9539630   JAMES OWENS                                 REDACTED
9537543   JAMES P KULL                                62 WESTWOOD DRIVE                                                            HILLSBORO                                            IL   62049
9537544   JAMES PALMER                                415 NORTH SEYMOUR                                                            SULLIVAN                                             IL   61951
9539662   JAMES PAPPENFUSS                            REDACTED
9537545   JAMES PAUL OSTEEN                           19585 E LAKE ROAD                                                            WEST FRANKFORT                                       IL   62896




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 69 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                      ADDRESS 2                                                              CITY   STATE      ZIP   COUNTRY
9539747   JAMES PAYNE                                 REDACTED
9539823   JAMES PHILLIPS                              REDACTED
9539862   JAMES PLUMLEY                               REDACTED
9539874   JAMES POLING                                REDACTED
9540034   JAMES QUINN                                 REDACTED
9537548   JAMES R BAKER                               12664 SARAVILLE ROAD                                                                     MARION                                               IL      62959
9537549   JAMES R BAKER JR                            & SALLY L BAKER                                  22053 CORINTH ROAD                      THOMPSONVILLE                                        IL      62890
9537550   JAMES R HEIFNER                             22016 HEIFNER RD                                                                         THOMPSONVILLE                                        IL      62890
9537552   JAMES R HESS                                22456 CORINTH ROAD                                                                       THOMPSONVILLE                                        IL      62890




                                                                                                                                                                      Case 20-41308
9537551   JAMES R HESS                                AND SHANNON R HESS                               22456 CORINTH ROAD                      THOMPSONVILLE                                        IL      62890
9537553   JAMES R HILL                                13503 ALLEGHANY ROAD                                                                     THOMPSONVILLE                                        IL      62890
9537554   JAMES R SEARS                               3301 MARKET STREET                                                                       MARION                                               IL      62959
9537555   JAMES R WALKER                              1622 EAST WHEELER                                                                        MACOMB                                               IL      61455
9535783   JAMES R. DIXEY                              REDACTED
9537160   JAMES R. HORN                               REDACTED
9540459   JAMES ROWLEY                                REDACTED
9537556   JAMES S SMITH                               12311 BESSIE ROAD                                                                        BENTON                                               IL      62812
9537557   JAMES S SUMMERS                             135 SUMMERS DRIVE                                                                        JENA                                                 LA      71342
9537558   JAMES SCOTT WILLIAMS                        216 N MADISON STREET                                                                     ORIENT                                               IL      62874
9537559   JAMES SLAPAK                                7160 ROBIN RD                                                                            DU BOIS                                              IL      62831




                                                                                                                                                                      Doc 268
9540941   JAMES SLIVINSKI                             REDACTED
9540968   JAMES SMITH                                 REDACTED
9537560   JAMES STEVE BASINGER                        10315 CORTEZ ROAD WEST, LOT 23‐J                                                         BRADENTON                                            FL      34210
9541237   JAMES STEWART                               REDACTED
9537561   JAMES STOVER                                PO BOX 1079                                                                              WHITE MARSH                                          VA      23183
9537562   JAMES T FLANNIGAN                           7470 S CIRCLE S DRIVE                                                                    HEREFORD                                             AZ      85615




                                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9537563   JAMES T. FLANNIGAN                          REDACTED                                         7470 S CIRCLE S DRIVE
9537564   JAMES THOMAS SEIBERT                        3028 GRANADA PL 13                                                                       PLANO                                                TX      75023
9537565   JAMES TURNER                                AND GUYLA TURNER                                 14276 FAIRCHILD ROAD                    PITTSBURG                                            IL      62974
9535398   JAMES W. CRAVER                             REDACTED
9540936   JAMES W. SLAPAK                             REDACTED
9537566   JAMES WALTER HOYT                           704 NORTH FRONT STREET                                                                   MONTICELLO                                           IL      61856




                                                                                                                                                            Pg 81 of 170
9537567   JAMES WHARRY                                AND KAREN ANN WHARRY                             2302 CLUB MEADOW DRIVE                  GARLAND                                              TX      75041
9537568   JAMES WILLIAMS                              216 NORTH MADISON STREET                                                                 ORIENT                                               IL      62874
9535154   JAMEY CLARIDA                               REDACTED
9537569   JAMEY HICKS                                 22963 CLARK ROAD                                                                         MACEDONIA                                            IL      62860
9535615   JAMIE A. DAVIS                              REDACTED
9534152   JAMIE BACK                                  REDACTED
9534516   JAMIE BRACKETT                              REDACTED
9537570   JAMIE DAVIS                                 15 BIRCHWOOD ROAD                                                                        LITCHFIELD                                           IL      62056
9537889   JAMIE JONES                                 REDACTED
9538274   JAMIE KRIEG                                 REDACTED
9537571   JAMIE L. MOLES                              HASSAKIS & HASSAKIS, P.C.                        206 S. NINTH STREET, SUITE 201, PO BOX 706MT. VERNON                                         IL      62864
9537572   JAMIE PIGG, JERRY PIGG AND                  JOE PIGG                                         19872 NEW OHIO COAL ROAD                  PITTSBURG                                          IL      62974
9537573   JAMIE R PIGG                                19872 NEW OHIO COAL ROAD                                                                   PITTSBURG                                          IL      62974
9541785   JAN D. UHLS                                 REDACTED
9537574   JANE A LAIR                                 W3470 NORTH SHORE DRIVE                                                                  LAKE GENEVA                                          WI      53147
9537575   JANE ALLEN                                  6844 EAST BETHEL ROAD                                                                    BENTON                                               IL      62812
9537576   JANE B ESTES                                708 GRAN LIN DRIVE                                                                       ST CHARLES                                           MO      63303
9537577   JANE NORRIS                                 4166 MAPLEWOOD MEADOWS AVE                                                               GRAND BLANC                                          MI      48439
9538282   JANE W. KUBA                                REDACTED
9537578   JANE WEBB KUBA                              1330 ROLLING COURT E                                                                     WESTFIELD                                            IN      46074




                                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 70 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9538427   JANET E. LESLIE                             REDACTED
9537580   JANET I LONG                                20595 STREETCAR ROAD                                                     PITTSBURG                                            IL      62974
9537581   JANET J GRIFFIN                             15704 TEESDALE ROAD                                                      EDMOND                                               OK      73013
9537582   JANET J MARTIN                              1082 FONTMORE ROAD, APT D                                                COLORADO SPRINGS                                     CO      80904
9537583   JANET JENKINS BAYNE                         1415 IDLEWILD DR                                                         LEBANON                                              TN      37087
9540307   JANET ROBERSON                              REDACTED
9537585   JANICE GOSNELL                              11816 STATE HIGHWAY 37 NORTH                                             BENTON                                               IL      62812
9537586   JANICE LYNNE PAYNE                          151 TREMONT STREET, APT 7R                                               BOSTON                                               MA      02111
9537587   JANICE M LOBB                               3109 CASCADE DRIVE                                                       SPRINGFIELD                                          IL      62704




                                                                                                                                                      Case 20-41308
9537588   JANICE PICKETT                              5451 OCHLOCKONEE ROAD                                                    TALLAHASSEE                                          FL      32303
9537589   JANICE SUE GRIFFITH                         107 SOUTH DOUGLAS STREET                                                 MCLEANSBORO                                          IL      62859
9537590   JANICE SUE GRIFFITH                         PO BOX 275                                                               MCLEANSBORO                                          IL      62859
9537591   JANIS GAY STRICKLAND                        100 SOUTH 33RD                                                           MT VERNON                                            IL      62864
9537592   JANIS WYATT                                 4430 MOAKE SCHOOL ROAD                                                   MARION                                               IL      62959
9537593   JARAD W CHANCY                              AND ANGELA K CHANCY                             20302 CORINTH ROAD       THOMPSONVILLE                                        IL      62890
9537594   JARED E RUYLE                               DBA RUYLE LANDSCAPING                           703 WEST MULBERRY        CARLINVILLE                                          IL      62626
9538275   JARED KRIEG                                 REDACTED
9542136   JARED R. WEST                               REDACTED
9537595   JARED WEST                                  23029 OHLMAN RD.                                                         ROSAMOND                                             IL      62083
9542181   JARED WHITEHEAD                             REDACTED




                                                                                                                                                      Doc 268
9542304   JARED WIMAN                                 REDACTED
9537596   JARRELL MECHANICAL CONTRACTORS              4208 RIDER TRAIL NORTH                                                   EARTH CITY                                           MO      63045
9537597   JARRETT RICH                                602 E 7TH STREET                                                         WEST FRANKFORT                                       IL      62896
9540218   JARRETT RICH                                REDACTED
9537475   JARROD JACK                                 REDACTED
9539111   JARROD MILLBURG                             REDACTED




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9541413   JASEN TAYLOR                                REDACTED
9534230   JASON A. BARRETT                            REDACTED
9533759   JASON ADAMS                                 REDACTED
9537601   JASON ALEXANDER BARRETT                     506 BARN HOLLOW DRIVE                                                    ATHENS                                               IL      62613
9537602   JASON ANDERSON                              8209 MILLER TRAIL                                                        HILLSBORO                                            IL      62049
9537603   JASON B BANKS                               1770 TELEPHONE ROAD                                                      GALATIA                                              IL      62935




                                                                                                                                            Pg 82 of 170
9534303   JASON BELL                                  REDACTED
9537604   JASON CHAMNESS                              PO BOX 73                                                                CREAL SPRINGS                                        IL      62922
9534911   JASON CHAMNESS                              REDACTED
9537605   JASON CORN                                  AND SAMANTHA CORN                               22502 CLARK ROAD         MACEDONIA                                            IL      62860
9538263   JASON D. KOONTZ                             REDACTED
9537606   JASON DAVIS                                 14226 WHITE AVENUE                                                       IRVING                                               IL      62051
9535621   JASON DAVIS                                 REDACTED
9542233   JASON H. WILLIAMS                           REDACTED
9536926   JASON HARRIS                                REDACTED
9537356   JASON INCHCLIFF                             REDACTED
9538229   JASON KIRK                                  REDACTED
9537607   JASON KOONTZ                                1780 NORTH ILLINOIS HIGHWAY 148                                          SCHELLER                                             IL      62883
9538286   JASON KUKUK                                 REDACTED
9537608   JASON L BENNETT                             9317 CORN ROAD                                                           MACEDONIA                                            IL      62860
9539368   JASON L. NAIL                               REDACTED
9541296   JASON L. SULLIVAN                           REDACTED
9538671   JASON MAGERKURTH                            REDACTED
9537609   JASON MARGHERIO                             211 NORTH BROADWAY, SUITE 2600                                           SAINT LOUIS                                          MO      63102
9538715   JASON MARGHERIO                             REDACTED
9537610   JASON MARK ROESCH                           22993 AKIN BLACKTOP ROAD                                                 MACEDONIA                                            IL      62860




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 71 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                        ADDRESS 2                                                 CITY   STATE      ZIP     COUNTRY
9537240   JASON MICHAEL HUSVAR                      REDACTED
9537611   JASON MILANOS                             MILANOS CATERING                                1910 VANDALIA ST             HILLSBORO                                            IL      62049
9539514   JASON NORRIS                              REDACTED
9536280   JASON P. FITZPATRICK                      REDACTED
9539980   JASON PROFITT                             REDACTED
9537613   JASON R REYNOLDS                          7375 BROWN ROAD                                                              GALATIA                                              IL      62946
9540196   JASON REYNOLDS                            REDACTED
9540250   JASON RICHARDSON                          REDACTED
9540365   JASON ROBERTS                             REDACTED




                                                                                                                                                        Case 20-41308
9540828   JASON SHELTON                             REDACTED
9535244   JASON T. COCHRUM                          REDACTED
9541550   JASON THIELE                              REDACTED
9537615   JASON TODD HIRONS                         3415 WESTMONT APT 7                                                          MT VERNON                                            IL      62864
9537616   JASON TRAYLOR                             310 WHITE STREET                                                             HILLSBORO                                            IL      62049
9541686   JASON TRAYLOR                             REDACTED
9541775   JASON TYSZKO                              REDACTED
9537617   JASON W WUEBBELS                          TRACK WORKS LLC                                 13790 FREY ACRES DRIVE       HIGHLAND                                             IL      62249
9538386   JASON W. LEE                              REDACTED
9537618   JASON WILLIAMS                            518 CANARY LANE                                                              CARTERVILLE                                          IL      62918
9537619   JASON WINTER                              1130 COUNTY ROAD 1700N                                                       CARMI                                                IL      62821




                                                                                                                                                        Doc 268
9542338   JASON WOOLARD                             REDACTED
9542394   JASON WYATT                               REDACTED
9537620   JASPER ELECTRIC MOTORS, INC               733 WEST DIVISION ROAD                                                       JASPER                                               IN      47546
9537621   JASPER ENGINE EXCHANGE, INC               PO BOX 650                                                                   JASPER                                               IN      47547
9537622   JAVELIN AVIATION & TRAINING CORPORA       5470 SW 16 COURT                                                             PLANTATION                                           FL      33317
9537623   JAVELIN GLOBAL COMMODITIES (UK) LTD       211 NORTH BROADWAY, SUITE 2600                                               ST LOUIS                                             MO      63102




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9537624   JAVELIN GLOBAL COMMODITIES LTD.           211 NORTH BROADWAY, SUITE 2600                                               SAINT LOUIS                                          MO      63102
9537625   JAVELIN GLOBAL COMMODITIES LTD.           THIRD FLOOR, 7 HOWICK PLACE                                                  LONDON                                                       SW1P 1BB UNITED KINGDOM
9533833   JAVIER ALEJANDRO                          REDACTED
9537626   JAVINS CORPORATION                        PO BOX 491                                                                   MORGANTOWN                                           WV      26501
9540420   JAY M. RONALD                             REDACTED
9537628   JAY RONALD                                511 CHARLES STREET                                                           GILLISPIE                                            IL      62033




                                                                                                                                              Pg 83 of 170
9537629   JAY WILSON                                AND GEORGIA WILSON                              14797 PAULTON ROAD           THOMPSONVILLE                                        IL      62890
9538321   JAYSON R. LAND                            REDACTED
9537630   JAZZY SERVICES INC                        405 N MACARTHUR BLVD                                                         SPRINGFIELD                                          IL      62702
9537631   JB INAUGURATION COMMITTEE                 PO BOX A3801                                                                 CHICAGO                                              IL      60690
9537632   JC KIDS LUNCH BUNCH                       C/O JOHNSTON CITY FREE WILL                     PO BOX 55                    JOHNSTON CITY                                        IL      62951
9537633   JC MANA MISSION                           ATTN: FOOD PANTRY                               PO BOX 424                   JOHNSTON CITY                                        IL      62951
9537634   JCHS BAND                                 ATTN RANDY GRIDER                               1500 JEFFERSON               JOHNSTON CITY                                        IL      62951
9537635   JCHS LADY INDIANS BASKETBALL              1500 JEFFERSON AVENUE                                                        JOHNSTON CITY                                        IL      62951
9537636   JD DRILLING COMPANY                       PO BOX 369                                                                   RACINE                                               OH      45771
9537637   JEAN MARIE VINYARD                        DBA GENIE'S DESIGNS                             1005 LONE OAK ROAD           HARRISBURG                                           IL      62946
9537638   JEANETTE BRATCHER                         524 SILVERADO TRAIL                                                          KELLER                                               TX      76248
9537639   JEANETTE FORTNEY                          10338 OSO GRANDE RD NE                                                       ALBUQUERQUE                                          NM      87111
9537640   JEFF BEHME                                22625 HARVEST ROAD                                                           CARLINVILLE                                          IL      62626
9537641   JEFF CASILLAS                             11659 THIMBLE LANE                                                           MACEDONIA                                            IL      62860
9537642   JEFF CLINE                                15265 NORTH 6TH AVENUE                                                       COFFEEN                                              IL      62017
9537643   JEFF FLEMING                              600 WEST 17TH STREET                                                         JOHNSTON CITY                                        IL      62951
9537644   JEFF HARBAUGH                             DBA SPORTSMANS CHOICE                           722 N MONROE                 LITCHFIELD                                           IL      62056
9537645   JEFF WALKUP                               11287 WOODLANDS HILL ROAD                                                    MARION                                               IL      62959
9537646   JEFFERIES FINANCIAL GROUP INC             DBA JEFFERIES LLC                               520 MADISON AVE              NEW YORK                                             NY      10022
9537647   JEFFERSON COUNTY MAPPING FUND             100 SOUTH 10TH STREET                                                        MT VERNON                                            IL      62864




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 72 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                   ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9537648   JEFFERSON COUNTY RECORDER                100 S 10TH STREET                                                       MT VERNON                                            IL      62864
9537649   JEFFERSON JOG                            ATTN TIM KEE                                   1108 GRAND AVENUE        JOHNSTON CITY                                        IL      62951
9537650   JEFFERSON SCHOOL                         ATTN: JEFFERSON JOG                            1108 GRAND AVENUE        JOHNSTON CITY                                        IL      62951
9537651   JEFFERY & MICHELE LUEKE                  RT #1 BOX 207                                                           MCLEANSBORO                                          IL      62859
9536727   JEFFERY A. GOFF                          REDACTED
9534246   JEFFERY BASIL                            REDACTED
9537652   JEFFERY CHASE TAYLOR                     1513 HAWKEYE COURT                                                      CARTERVILLE                                          IL      62918
9542027   JEFFERY D. WARD                          REDACTED
9536290   JEFFERY FLEMING                          REDACTED




                                                                                                                                                  Case 20-41308
9541061   JEFFERY G. SPARKS                        REDACTED
9536759   JEFFERY GRAY                             REDACTED
9539255   JEFFERY MOORE                            REDACTED
9542188   JEFFERY S. WIGGINS                       REDACTED
9541271   JEFFERY STREET                           REDACTED
9541417   JEFFERY TAYLOR                           REDACTED
9537653   JEFFERY WATKINS                          22190 BLACK STREET                                                      THOMPSONVILLE                                        IL      62890
9542050   JEFFERY WATKINS                          REDACTED
9537654   JEFFREY A LAIR                           2009 EAGLE LANE                                                         JACKSONVILLE                                         IL      62650
9536144   JEFFREY A. EVANS                         REDACTED
9537655   JEFFREY AND KATELYNN WATKINS             REDACTED




                                                                                                                                                  Doc 268
9537656   JEFFREY C HEMMINGHAUS                    144 BALD EAGLE BLVD, UNIT #4                                            HOLLISTER                                            MO      65672
9535196   JEFFREY CLINE                            REDACTED
9537657   JEFFREY D LORING SR                      DBA LORING APPRAISAL SERVICE                   1201 SOUTH PARK AVENUE   HERRIN                                               IL      62948
9537658   JEFFREY D PARKS                          AND SHERRIE PARKS                              1200 E CLARK TRAIL       HERRIN                                               IL      62948
9537117   JEFFREY D. HOERCHER                      REDACTED
9535953   JEFFREY EARL                             REDACTED




                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9536400   JEFFREY FREY                             REDACTED
9538079   JEFFREY KAWA                             REDACTED
9539293   JEFFREY M. MOTLEY                        REDACTED
9534184   JEFFREY N. BANKS                         REDACTED
9537659   JEFFREY R HAMMONDS                       23451 KINGSHIGHWAY                                                      MACEDONIA                                            IL      62860
9540301   JEFFREY ROACH                            REDACTED




                                                                                                                                        Pg 84 of 170
9540586   JEFFREY SANDERS                          REDACTED
9537660   JEFFREY STREET                           105 W. REED STREET                                                      BENTON                                               IL      62812
9537661   JEFFREY T PADGETT                        2325 OLD ARROYO CHAMISCO ROAD                                           SANTA FE                                             NM      87505
9537662   JEFFREY W BARKER                         1083 CAMPGROUND ROAD                                                    AVA                                                  IL      62907
9537663   JEFFREY W BATTS                          4731 NW 119TH AVENUE                                                    CORAL SPRINGS                                        FL      33076
9542002   JEFFREY WALKUP                           REDACTED
9542001   JEFFREY WALKUP                           REDACTED
9537664   JEFFREY WATKINS AND KATELYNN WATKINS     22190 BLACK STREET                                                      THOMPSONVILLE                                        IL      62890
9537668   JENKINS DELIVERY SERVICE INC             532 TEEL ROAD                                                           BECKLEY                                              WV      25801
9537669   JENNCHEM MID‐WEST                        PO BOX 603800                                                           CHARLOTTE                                            NC      28260
9534731   JENNIFER CALDWELL                        REDACTED
9537671   JENNIFER CARLTON                         22427 STATE HIGHWAY 14                                                  MACEDONIA                                            IL      62860
9537101   JENNIFER HILTON                          REDACTED
9538205   JENNIFER KILLMAN                         REDACTED
9538278   JENNIFER KROEN                           REDACTED
9537672   JENNIFER L KILLMAN                       11168 SIMPKINS LANE                                                     MARION                                               IL      62959
9537673   JENNIFER YORGAN                          440 THREE MILE ROAD, APT B1                                             RACINE                                               WI      53402
9537675   JENNMAR OF WEST KENTUCKY INC             PO BOX 603800                                                           CHARLOTTE                                            NC      28260
9537677   JENNMAR SERVICES                         PO BOX 603800                                                           CHARLOTTE                                            NC      28260
9537679   JENNMAR SPECIALTY PRODUCTS               PO BOX 603800                                                           CHARLOTTE                                            NC      28260




                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 73 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                   CITY   STATE    ZIP   COUNTRY
9537680   JENNMAR SPECIALTY‐CEDAR BLUFF               PO BOX 603800                                                              CHARLOTTE                                            NC    28260
9539504   JENNY NORMAN                                REDACTED
9537682   JEPPESEN SANDERSON, INC                     PO BOX 840864                                                              DALLAX                                               TX    75284
9537685   JERAMEY BROWN                               11719 SIMON STREET                                                         MARION                                               IL    62959
9535914   JERED C. DURBIN                             REDACTED
9537686   JEREMIAH DAVIS                              19524 DEAN ROAD                                                            THOMPSONVILLE                                        IL    62890
9541871   JEREMIAH N. VAN DYKE                        REDACTED
9539958   JEREMIAH PRIBBLE                            REDACTED
9537688   JEREMIAH WESLEY SEAMAN                      216 GREGORY ROAD                                                           STEWART                                              TN    37175




                                                                                                                                                        Case 20-41308
9533976   JEREMY ANASTASI                             REDACTED
9534002   JEREMY ANDREWS                              REDACTED
9534666   JEREMY BUCHANAN                             REDACTED
9534851   JEREMY CAUTHAN                              REDACTED
9539903   JEREMY D. POTTS                             REDACTED
9537689   JEREMY DAVIS                                16876 FOWLER SCHOOL ROAD                                                   MARION                                               IL    62959
9535666   JEREMY DEEM                                 REDACTED
9537690   JEREMY DUDLEY                               AND RENEE DUDLEY                               14039 ETHERTON ROAD         PITTSBURG                                            IL    62974
9536685   JEREMY GIBBS                                REDACTED
9536933   JEREMY HARRISON                             REDACTED
9539905   JEREMY J. POTTS                             REDACTED




                                                                                                                                                        Doc 268
9537499   JEREMY JAMES                                REDACTED
9536903   JEREMY K. HARBOUR                           REDACTED
9537691   JEREMY KAHL                                 11636 CATATOGA DRIVE                                                       PLAINVIEW                                            IL    62685
9538023   JEREMY KAHL                                 REDACTED
9538503   JEREMY LIPSCOMB                             REDACTED
9538545   JEREMY LONG                                 REDACTED




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9538664   JEREMY MADDOX                               REDACTED
9538934   JEREMY MCKINNEY                             REDACTED
9539285   JEREMY MORROW                               REDACTED
9539345   JEREMY MURPHY                               REDACTED
9539515   JEREMY NORRIS                               REDACTED
9537694   JEREMY P BORHCELT                           15937 THOMPSONVILLE ROAD                                                   THOMPSONVILLE                                        IL    62890




                                                                                                                                              Pg 85 of 170
9537695   JEREMY P. BORCHELT                          15931 THOMPSONVILLE RD                                                     THOMPSONVILLE                                        IL    62890
9539659   JEREMY PANKEY                               REDACTED
9539744   JEREMY PAYNE                                REDACTED
9539754   JEREMY PEASE                                REDACTED
9542023   JEREMY R. WALTERS                           REDACTED
9540080   JEREMY RANDOLPH                             REDACTED
9540843   JEREMY SHIPLEY                              REDACTED
9540969   JEREMY SMITH                                REDACTED
9537698   JEREMY W SMITH                              1512 NOTTINGHILL DRIVE                                                     O'FALLON                                             IL    62269
9537205   JEREMY W. HUGHES                            REDACTED
9537699   JEREMY WALLER                               DBA WALLER DIRT WORK                           12847 CO ROAD 1200 EAST     MCLEANSBORO                                          IL    62859
9542391   JEREMY WYATT                                REDACTED
9537701   JEROME MCFARLAND                            DBA MCFARLAND WELDING & MACHINE                4066 N THOMPSONVILLE ROAD   THOMPSONVILLE                                        IL    62890
9537702   JERRALD R WEST                              422 WYATT AVENUE                                                           LINCOLN                                              IL    62656
9537703   JERREL DUNGY                                11060 MOSES DRIVE                                                          BENTON                                               IL    62812
9535160   JERROD CLARK                                REDACTED
9537704   JERROD DAVID CLARK                          DBA C & C MILLING                              15592 NUMBER 9 BLACK TOP    WEST FRANKFORT                                       IL    62896
9533755   JERRY ADAMS                                 REDACTED
9537705   JERRY D BROOKMAN                            528 HIGHWAY 242                                                            WAYNE CITY                                           IL    62895
9537706   JERRY D MOORE                               2638 MONACO TERRACE                                                        PALM BEACH GARDENS                                   FL    33410




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 74 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                    ADDRESS 2                                                    CITY   STATE    ZIP   COUNTRY
9537707   JERRY D WHITE CONSTRUCTION                  PO BOX 37                                                                    MARION                                               IL    62959
9536291   JERRY FLETCHER                              REDACTED
9536789   JERRY GREGORY                               REDACTED
9537708   JERRY HARKINS                               16242 MINE 25 ROAD                                                           WEST FRANKFORT                                       IL    62896
9537709   JERRY K JOHNSON                             954 LORNABERRY LANE                                                          COLUMBUS                                             OH    43213
9537710   JERRY L SIMS                                5 JACK STREET                                                                PLANO                                                IL    60545
9537711   JERRY M TAYLOR                              60980 WARNER DRIVE                                                           BARNESVILLE                                          OH    43713
9538624   JERRY MABRY                                 REDACTED
9537713   JERRY MICHAEL BARRASS                       DBA BARRASS FARMS LLC                           1820 NORTH COURT STREET      MARION                                               IL    62959




                                                                                                                                                          Case 20-41308
9537714   JERRY MILLER                                3859 BOLEN STORE ROAD                                                        THOMPSONVILLE                                        IL    62890
9537715   JERRY R HARPOLE                             2925 LOGAN STREET                                                            MT VERNON                                            IL    62864
9537717   JERRY W BEERS                               20839 CORINTH ROAD                                                           PITTSBURG                                            IL    62974
9537716   JERRY W BEERS                               AND SHARON BEERS                                20839 CORINTH ROAD           PITTSBURG                                            IL    62974
9537718   JERRY WATERS                                908 NORTH BENTLEY STREET, APT #N                                             MARION                                               IL    62959
9537719   JERRY WILLIAMS                              4001 N 80TH AVENUE                                                           PHOENIX                                              AZ    85033
9536683   JESS W. GIBBS                               REDACTED
9534310   JESSE BENEDICT                              REDACTED
9535400   JESSE CRAWFORD                              REDACTED
9537720   JESSE DAVIS                                 206 S PRICE STREET                                                           PITTSBURG                                            IL    62974
9537721   JESSE DAVIS                                 PO BOX 121                                                                   PITTSBURG                                            IL    62974




                                                                                                                                                          Doc 268
9537722   JESSE DREW                                  DBA JESSE DREW ROCK AND MATERIALS               10321 STEEL CITY ROAD        BENTON                                               IL    62812
9537723   JESSE E CRAIG                               1408 EAST DIAMOND STREET                                                     BENTON                                               IL    62812
9537724   JESSE L BENEDICT                            16953 NEW DENNISON ROAD                                                      MARION                                               IL    62959
9542235   JESSE L. WILLIAMS                           REDACTED
9539951   JESSE PRESLEY                               REDACTED
9540630   JESSE SCHIFF                                REDACTED




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9540725   JESSE SEALS                                 REDACTED
9540831   JESSE SHEPARD                               REDACTED
9541249   JESSE STONE                                 REDACTED
9537728   JESSE W CRAWFORD                            603 N SALUKI DRIVE                                                           MARION                                               IL    62959
9537729   JESSE WHITE SECRETARY OF STATE              DEPARTMENT OF BUSINESS SERVICES                 501 S 2ND STREEET ROOM 351   SPRINGFIELD                                          IL    62756
9537730   JESSICA ROBERTSON                           REMIT ID: 2007‐F‐54                             PO BOX 5400                  CAROL STREAM                                         IL    60197




                                                                                                                                                Pg 86 of 170
9540965   JESSIE E. SMITH                             REDACTED
9537731   JESSIE SMITH                                627 EAST PENNSYLVANIA                                                        STAUNTON                                             IL    62088
9540394   JESUS RODRIGUEZ                             REDACTED
9537732   JET AVIATION ST LOUIS INC                   24611 NETWORK PLACE                                                          CHICAGO                                              IL    60673
9537734   JH FLETCHER & CO                            402 HIGH STREET, PO BOX 2187                                                 HUNTINGTON                                           WV    25722
9537735   JILL D HUPPERT                              602 MANITOU STREET                                                           BENTON                                               IL    62812
9537736   JILL OLIVER                                 JILL OLIVER INTERIORS                           425 FAIRVIEW AVENUE          WEBSTER GROVES                                       MO    63119
9537737   JILL TRACY FOR STATE SENATE                 900 CHRISTOPHER, SUITE 2                                                     SPRINGFIELD                                          IL    62712
9537738   JIM ANDERSON                                AND LUANN ANDERSON                              21229 GRANT BRICK ROAD       THOMPSONVILLE                                        IL    62890
9537739   JIM D GLAZEBROOK                            821 CATON AVENUE                                                             JOILET                                               IL    60435
9537740   JIM DAVID MEATS                             350 T FRANK WATHEN ROAD                                                      UNIONTOWN                                            KY    42461
9537741   JIM GASS                                    1020 HALL LOOP ROAD                                                          ELDORADO                                             IL    62930
9537742   JIM GORMAN                                  4485 MARTHA COLE                                                             MEMPHIS                                              TN    38118
9537743   JIM HENDERSON                               1705 REDBUD LANE                                                             MARION                                               IL    62959
9537744   JIM HOSKINS                                 578 CO RD 750 N                                                              NORRIS CITY                                          IL    62869
9537745   JIM KERLEY                                  20124 #9 BLACKTOP                                                            THOMPSONVILLE                                        IL    62890
9537746   JIM PEARCE MEMORIAL TENNIS                  TOURNAMENT                                      1513 N STATE STREET          MARION                                               IL    62959
9537747   JIM ROWLEY                                  122 NEW DOUGLAS AVE                                                          SORENTO                                              IL    62086
9537748   JIM RUSSELL SALES INC                       5182 HWY 37 S                                                                BENTON                                               IL    62812
9537749   JIM RUSSELL SALES INC                       PO BOX 760                                                                   BENTON                                               IL    62812




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 75 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9537108   JIMMIE HITCHINGS                            REDACTED
9537750   JIMMIE R HARRELSON                          AND ANN HARRELSON                               106 W MAIN STREET        BENTON                                               IL      62812
9537751   JIMMY A COOPER                              2692 NORTH OSAGE DRIVE                                                   BOURBONNAIS                                          IL      60914
9537752   JIMMY B BUIE                                27001 BRICKVILLE ROAD                                                    SYCAMORE                                             IL      60178
9541414   JIMMY D. TAYLOR                             REDACTED
9537753   JIMMY R MALONE                              AND REBECCA J MALONE                            20902 CORINTH ROAD       THOMPSONVILLE                                        IL      62890
9540195   JIMMY REYNOLDS                              REDACTED
9537754   JIM'S MOBILE OFFICES                        12882 ROUTE 37                                                           MARION                                               IL      62959
9537755   JIM'S MOBILE OFFICES                        PO BOX 547                                                               MARION                                               IL      62959




                                                                                                                                                      Case 20-41308
9537756   JLB CONSTRUCTION CO                         4331 HWY 45 S                                                            HARRISBURG                                           IL      62946
9537757   JLT SPECIALTY BERMUDA                       211 N BROADWAY SUITE 2600                                                ST LOUIS                                             MO      63102
9537758   JM CONVEYORS, LLC                           PO BOX 603800                                                            CHARLOTTE                                            NC      28260
9537759   JM JONES INC                                2091 HICKORY LANE                                                        THOMPSONVILLE                                        IL      62890
9537760   JM STEEL CORP                               PO BOX 603800                                                            CHARLOTTE                                            NC      28260
9537761   JMO MOBILE MODULAR LLC                      PO BOX 547                                                               MARION                                               IL      62959
9537762   JO ANN CANADY                               231 MARTIN ROAD                                                          ROCK FALLS                                           IL      61701
9537763   JO ELLEN WOODRUM                            12 RIVERVIEW LANE                                                        COCO BEACH                                           FL      32931
9537765   JOAN G. ALSOP                               1056 E. LINDEN AVENUE                                                    ST. LOUIS                                            MO      63117
9537766   JOAN G. STONE                               C/O SARAH COOKE                                 1023 WENONAH AVENUE      OAK PARK                                             IL      60304
9539469   JOAN NIEHAUS                                REDACTED




                                                                                                                                                      Doc 268
9537768   JOANN NEUENSCHWANDER                        11458 YELLOWBANK ROAD                                                    BENTON                                               IL      62812
9540580   JOAQUIN SANCHEZ                             REDACTED
9538533   JODY LOEH                                   REDACTED
9537769   JOE CHALMERS                                104 SHELBY COURT                                                         MISSOULA                                             MT      59803
9537770   JOE D TODD                                  23101 KRAATZ ROAD                                                        THOMPSONVILLE                                        IL      62890
9537771   JOE MORRIS                                  DBA JOE MORRIS EXCAVATING LLC                   45 LEBANON ROAD          GALATIA                                              IL      62935




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9537772   JOE POTWORA                                 211 NORTH BROADWAY, SUITE 2600                                           ST. LOUIS                                            MO      63102
9540866   JOE SHOVAN                                  REDACTED
9541254   JOEL STOREY                                 REDACTED
9540291   JOEMAR RIVERA                               REDACTED
9535399   JOEY L. CRAWFORD                            REDACTED
9537773   JOHN A LOGAN COLLEGE                        700 LOGAN COLLEGE RD                                                     CARTERVILLE                                          IL      62918




                                                                                                                                            Pg 87 of 170
9533795   JOHN AGUILAR                                REDACTED
9533841   JOHN ALEXANDER                              REDACTED
9534225   JOHN ALLEN BARR                             REDACTED
9537774   JOHN ANDREW WARE                            105 DOVE MOUNTAIN DRIVE                                                  BOERNE                                               TX      78006
9537776   JOHN B MOODY                                7133 ARDENNES LOOP                                                       FORT HOOD                                            TX      76544
9537777   JOHN B MURPHY                               20306 STEVENS BRANCH ROAD                                                WEST FRANKFORT                                       IL      62896
9538633   JOHN B. MACLEAN                             REDACTED
9534222   JOHN BARNETT                                REDACTED
9537778   JOHN BAYNE                                  724 SOUTH WATER STREET                                                   HARRISBURG                                           IL      62946
9534263   JOHN BAYNE                                  REDACTED
9537779   JOHN BIEGELEISEN                            113 NORTH DOUGLAS                                                        CENTRALIA                                            IL      62801
9534425   JOHN BLAIR                                  REDACTED
9537780   JOHN BLAIR PHOTOGRAPHY                      800 ADAMS AVENUE                                                         EVANSVILLE                                           IN      47713
9537781   JOHN BRADLEY LANE                           454 ACACIA DRIVE                                                         STOCKBRIDGE                                          GA      30281
9534531   JOHN BRANDALISE                             REDACTED
9537782   JOHN BRANDON TAYLOR                         9360 BARBARA KAY                                                         MARION                                               IL      62959
9537783   JOHN BROWNS ON THE SQUARE                   611 S FUTURE STREET                                                      MARION                                               IL      62959
9537784   JOHN BRUCE MEADOWS                          8345 CASTLE RIDGE DRIVE                                                  TROY                                                 IL      62294
9535629   JOHN C. DAWALT                              REDACTED
9539923   JOHN C. PRATHER                             REDACTED




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 76 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                        CITY   STATE      ZIP   COUNTRY
9534783   JOHN CARLTON                                REDACTED
9534860   JOHN CAWTHON                                REDACTED
9535392   JOHN CRANE                                  REDACTED
9535397   JOHN CRAVENS                                REDACTED
9537785   JOHN D AIKEN                                9704 HILLCREST LANE                                                                BENTON                                               IL      62812
9537786   JOHN D AND DOROTHY E PARKS                  REVOCABLE TRUST DATED 3/21/2006                 701 PUBLIC SQUARE                  BENTON                                               IL      62812
9538697   JOHN D. MANN                                REDACTED
9539756   JOHN D. PEEK                                REDACTED
9535778   JOHN DITTERLINE                             REDACTED




                                                                                                                                                                Case 20-41308
9535927   JOHN DUTY                                   REDACTED
9537788   JOHN E JONES                                19399 AKIN BLACKTOP ROAD                                                           BENTON                                               IL      62812
9536137   JOHN ETTER                                  REDACTED
9537790   JOHN FABICK TRACTOR COMPANY                 DBA FABICK CAT                                  PO BOX 952121                      ST LOUIS                                             MO      63195
9537793   JOHN FRANZ HUBER                            7813 EAST CONTESSA CIRCLE                                                          MESA                                                 AZ      85209
9536577   JOHN GARNER                                 REDACTED
9537794   JOHN GOODMAN                                421 E 1ST SOUTH                                                                    CARLINVILLE                                          IL      62626
9537795   JOHN H LANE                                 316 E GEIGER STREET                                                                MORGANFIELD                                          KY      42437
9537886   JOHN H. JONES                               REDACTED
9537796   JOHN HARTMAN                                14895 WHEELER ROAD                                                                 CARLINVILLE                                          IL      62626
9537797   JOHN HENRY FOSTER CO                        PO BOX 419161                                                                      CREVE COEUR                                          MO      63141




                                                                                                                                                                Doc 268
9537798   JOHN HODGSON                                5 SAULSBURY CIRCLE                                                                 WEST FRANKFORT                                       IL      62896
9537799   JOHN HOLMES                                 PO BOX 542                                                                         CEDAR GROVE                                          WV      25039
9537147   JOHN HOOD                                   REDACTED
9537156   JOHN HOPPER                                 REDACTED
9537800   JOHN HOWAT                                  AND DONNIE KAY HOWAT                            20060 STREETCAR ROAD               PITTSBURG                                            IL      62974
9537801   JOHN J CULLERTON FOR STATE                  CENTRAL COMMITTEEMAN                            ONE N LASALLE STREET, SUITE 2065   CHICAGO                                              IL      60602




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9538400   JOHN J. LEGRAND                             REDACTED
9537802   JOHN JAMES RAPPE                            3628 CINNAMON TREE LANE                                                            ST LOUIS                                             MO      63129
9537803   JOHN KIBODEAUX                              AND ANGELA KIBODEAUX                            14278 ETHERTON ROAD                PITTSBURG                                            IL      62974
9537804   JOHN L. HOWARD                              29 GREENRIDGE DRIVE                                                                CARLINVILLE                                          IL      62626
9540982   JOHN L. SMOCK                               REDACTED
9538415   JOHN LENCE                                  REDACTED




                                                                                                                                                      Pg 88 of 170
9538472   JOHN LIND                                   REDACTED
9537805   JOHN LUSHEFSKI                              19 SEACREST VILLAGE                                                                CHATHAM                                              MA      02633
9537806   JOHN MICK                                   1395 DAKOTA DRIVE                                                                  JUPITER                                              FL      33458
9539052   JOHN MICK                                   REDACTED
9539099   JOHN MIKLOS                                 REDACTED
9537808   JOHN MILO KEE                               2665 ARNOLDI RD                                                                    PARK HILLS                                           MO      63601
9537809   JOHN MOCABY                                 8073 BOLEN STORE ROAD                                                              THOMPSONVILLE                                        IL      62890
9537811   JOHN MORRISON                               DBA MORRISON LAWN CARE                          PO BOX 316                         COFFEEN                                              IL      62017
9539387   JOHN NAPIER                                 REDACTED
9539424   JOHN NEAL                                   REDACTED
9537812   JOHN NORTON DUTY                            & KATHY LYNN DUTY                               15251 CORINTH ROAD                 MARION                                               IL      62959
9536738   JOHN P. GOODMAN                             REDACTED
9539648   JOHN PAGE                                   REDACTED
9537814   JOHN PRATHER                                871 COUNTRY ROAD 550 NORTH                                                         NORRIS CITY                                          IL      62869
9537815   JOHN R GRIMMETT                             15680 MONROE ROAD 675                                                              PERRY                                                MO      63462
9537817   JOHN R MURPHY                               20306 STEVENS BRANCH ROAD                                                          WEST FRANKFORT                                       IL      62896
9538924   JOHN R. MCGILL                              REDACTED
9540182   JOHN RESTIVO                                REDACTED
9537818   JOHN ROBERT TAYLOR                          2749 KOKOPELLI DRIVE                                                               MARION                                               IL      62959
9537819   JOHN ROBERT TAYLOR                          TRUSTEE OFTHE TAYLOR FAMILY TRUST               2749 KOKOPELLI DRIVE               MARION                                               IL      62959




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 77 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                      NAME                      ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE    ZIP   COUNTRY
9537820   JOHN S COOPER JR                            1368 COOK BLVD                                                            BRADLEY                                              IL    60915
9537821   JOHN S LESLIE                               10037 DESERT ALCOVE DRIVE                                                 LAS VEGAS                                            NV    89178
9538428   JOHN S. LESLIE                              REDACTED
9537822   JOHN SAKACH OF ST LOUIS                     PO BOX 1736                                                               GRANITE CITY                                         IL    62040
9540858   JOHN SHOOT                                  REDACTED
9537823   JOHN STEFFENS                               8956 SMITH CREEK ROAD                                                     TALLAHASSEE                                          FL    32310
9541287   JOHN STURGEON                               REDACTED
9537824   JOHN SWEET                                  22523 KIMMEL ROAD                                                         THOMPSONVILLE                                        IL    62890
9541352   JOHN SWEET                                  REDACTED




                                                                                                                                                       Case 20-41308
9537825   JOHN T BOYD COMPANY                         4000 TOWN CENTER BLVD, SUITE 300                                          CANONSBURG                                           PA    15317
9538581   JOHN T. LOWIS                               REDACTED
9539852   JOHN T. PITTMAN                             REDACTED
9541410   JOHN TAYLOR                                 REDACTED
9537826   JOHN V JALINSKY                             1429 COLLINS VIEW WAY                                                     CLARKSVILLE                                          TN    37043
9537827   JOHN W HUNT                                 11216 E FREDERICK AVENUE                                                  SPOKANE                                              WA    99206
9537828   JOHN W MACHURA                              3700 UTAH STREET NE                                                       ALBUQUERQUE                                          NM    87110
9537829   JOHN WALTER SEIBERT                         18 WALLACE DRIVE                                                          SPRING VALLEY                                        NY    10977
9542289   JOHN WILSON                                 REDACTED
9537830   JOHN ZEIGLER                                AND DEBBIE ZEIGLER                               14700 BUCKLEY ROAD       MARION                                               IL    62959
9537831   JOHNATHAN RYKER                             880 COOK ROAD                                                             ELDORADO                                             IL    62930




                                                                                                                                                       Doc 268
9541664   JOHNATHAN TOWNSEND                          REDACTED
9541679   JOHNATHAN TRAVELSTEAD                       REDACTED
9540534   JOHNATHAN W. RYKER                          REDACTED
9538463   JOHNATHON LIGHTNER                          REDACTED
9539822   JOHNATHON PHILLIPS                          REDACTED
9535792   JOHNNIE DODD                                REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9535853   JOHNNIE DOTSON                              REDACTED
9541887   JOHNNIE VEACH                               REDACTED
9537832   JOHNNY D SISK                               14718 WILBURN ROAD                                                        WEST FRANKFORT                                       IL    62896
9536203   JOHNNY FARLER                               REDACTED
9536838   JOHNNY GWALTNEY                             REDACTED
9537833   JOHNNY ROBERTSON                            1208 DUNCAN STREET                                                        HERRIN                                               IL    62948




                                                                                                                                             Pg 89 of 170
9540366   JOHNNY ROBERTSON                            REDACTED
9540913   JOHNNY SISK                                 REDACTED
9537855   JOHNSON AUTOMATION COMPONENTS               270 SEEBOLD SPUR                                                          FENTON                                               MO    63026
9537856   JOHNSON INDUSTRIES INC                      101 PINE FORK                                                             PIKEVILLE                                            KY    41501
9537857   JOHNSTON CITY CUST #1                       ATTN: ROSS BABINGTON                             1103 MONROE AVE          JOHNSTON CITY                                        IL    62951
9537858   JOHNSTON CITY FIRE DEPARTMENT               500 WASHINGTON AVENUE                                                     JOHNSTON CITY                                        IL    62951
9537859   JOHNSTON CITY FOOD BANK                     FIRST UNITED METHODIST CHURCH                    400 WEST BROADWAY BLVD   JOHNSTON CITY                                        IL    62951
9537860   JOHNSTON CITY HIGH SCHOOL                   ATTN: "SEUSSICAL THE MUSICAL"                    1500 JEFFERSON AVENUE    JOHNSTON CITY                                        IL    62951
9537861   JOHNSTON CITY HIGH SCHOOL                   ATTN: TRAP SHOOTING TEAM                         1500 JEFFERSON AVE.      JOHNSTON CITY                                        IL    62951
9537863   JOHNSTON CITY JUNIOR BASEBALL               LEAGUE                                           PO BOX 91                JOHNSTON CITY                                        IL    62951
9537862   JOHNSTON CITY JUNIOR BASEBALL               TREVOR CLARK                                     15381 DWINA ROAD         PITTSBURG                                            IL    62974
9537864   JOLENE SIOUX GOURLEY                        16475 THOMPSONVILLE ROAD                                                  THOMPSONVILLE                                        IL    62890
9537865   JOLENE SIOUX GOURLEY AND MICHAEL R NORRIS   16475 THOMPSONVILLE ROAD                                                  THOMPSONVILLE                                        IL    62890
9537867   JOLT LLC                                    PO BOX 98                                                                 SESSER                                               IL    62884
9538238   JON A. KLUGE                                REDACTED
9537868   JON BAIN                                    AND BEVERLY BAIN                                 19843 STREETCAR ROAD     PITTSBURG                                            IL    62974
9537869   JON BURNHAM                                 13573 ALLEGHANY ROAD                                                      THOMPSONVILLE                                        IL    62890
9534695   JON BURNHAM                                 REDACTED
9537870   JON D MOHRING                               403 BARR STREET                                                           CARTERVILLE                                          IL    62918
9539206   JON D. MOHRING                              REDACTED




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 78 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9535902   JON DUNCAN                                  REDACTED
9537871   JON DURBIN                                  1232 VANDALIA STREET                                                       HILLSBORO                                            IL      62049
9537011   JON HELLBERG                                REDACTED
9537872   JON KLUGE                                   304 W BROADWAY                                                             JOHNSTON CITY                                        IL      62951
9537873   JON M REID                                  2105 MAPLE COURT                                                           MOUNTAIN HOME                                        AR      72653
9537874   JON PIERCE                                  1981 STONEFORT ROAD                                                        STONEFORT                                            IL      62987
9537875   JON PIERCE                                  PO BOX 212                                                                 STONEFORT                                            IL      62987
9535915   JON T. DURBIN                               REDACTED
9537876   JON W WARD                                  AND DORIS DIANNE WARD                            14777 DILLINGHAM ROAD     THOMPSONVILLE                                        IL      62890




                                                                                                                                                        Case 20-41308
9540799   JONAH SHAW                                  REDACTED
9534758   JONATHAN CARDEN                             REDACTED
9535258   JONATHAN COLE                               REDACTED
9541280   JONATHAN D. STROUD                          REDACTED
9535616   JONATHAN DAVIS                              REDACTED
9537877   JONATHAN EVANS                              2410 RAINTREE ROAD                                                         HARRISBURG                                           IL      62946
9536206   JONATHAN FARMER                             REDACTED
9537878   JONATHAN FURLOW                             8895 MIDDLE STREET                                                         MARION                                               IL      62959
9541748   JONATHAN M. TURNER                          REDACTED
9537879   JONATHAN ORRAS                              1304 MCLAREN STREET                                                        MARION                                               IL      62959
9539816   JONATHAN PHILLIPS                           REDACTED




                                                                                                                                                        Doc 268
9540396   JONATHAN ROE                                REDACTED
9536035   JONATHAN S. ELLIS                           REDACTED
9540906   JONATHAN SIMPSON                            REDACTED
9537880   JONATHAN T LINTNER                          13455 ALLEGHANY ROAD                                                       THOMPSONVILLE                                        IL      62890
9541727   JONATHAN W. TROUTT                          REDACTED
9542310   JONATHAN WINKLEMAN                          REDACTED




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9542410   JONATHAN YARBER                             REDACTED
9542446   JONATHAN ZIMMERLE                           REDACTED
9539199   JONATHON MOCABY                             REDACTED
9539369   JONATHON NAIL                               REDACTED
9537883   JONATHON R COLE                             809 SE 4TH STREET                                                          MORRISONVILLE                                        IL      62546
9537884   JONATHON T CHANDLER                         DBA J CHANDLER MACHINE                           1611 CLINTON STREET       CARLYLE                                              IL      62231




                                                                                                                                              Pg 90 of 170
9537898   JONES FOR STATE REPRESENTATIVE              289 PAXTON AVENUE                                                          CALUMET                                              IL      60409
9537899   JONES HYDROBLAST INC                        111 S MAIN STREET, PO BOX 309                                              ROYALTON                                             IL      62983
9537900   JONI MILLER                                 8055 BROWN ROAD                                                            GALATIA                                              IL      62935
9537901   JOON AHN, M.D.                              LOCKBOX 503827                                                             SAINT LOUIS                                          MO      63150
9534627   JORDAN BROWN                                REDACTED
9534630   JORDAN BROWNING                             REDACTED
9535910   JORDAN G. DUNNING                           REDACTED
9537902   JORDAN P WILLIAMS                           PO BOX 36                                                                  DAHLGREEN                                            IL      62828
9539470   JORDAN R. NIELSEN                           REDACTED
9540650   JORDAN SCHUMACHER                           REDACTED
9540817   JORDAN SHEEDY                               REDACTED
9540900   JORDAN SIMMONS                              REDACTED
9538374   JORDAN VALE LAWSON                          REDACTED
9541987   JORDAN WAGNER                               REDACTED
9542246   JORDAN WILLIAMS                             REDACTED
9537903   JORDAN'S HOBO SCREEN PRINTS                 740 N AIRLINE AVE                                                          GRAMERCY                                             LA      70052
9537905   JORN SIGN COMPANY                           620 VIRGINIA STREET                                                        HILLSBORO                                            IL      62049
9537906   JOS F BOENTE & SONS INC                     PO BOX 288                                                                 CARLINVILLE                                          IL      62626
9533794   JOSE AGUILAR                                REDACTED
9534724   JOSE CABELLO                                REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 79 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9534907   JOSE CHAIREZ                                REDACTED
9540579   JOSE CRUZ SANCHEZ                           REDACTED
9541879   JOSE G. VASQUEZ                             REDACTED
9536566   JOSE GALLEGOS LUGO                          REDACTED
9535269   JOSE J. COLON                               REDACTED
9536571   JOSE LUIS GARCIA AGUILAR                    REDACTED
9540395   JOSE RODRIGUEZ                              REDACTED
9537907   JOSEPH A HOLMES SAFETY ASSOCIATION          DBA HOLMES MINE RESCUE ASSOC‐COAL              PO BOX 1078                POUND                                                VA      24279
9537908   JOSEPH B BARKER                             405 N OAK AVENUE                                                          FLOREHOME                                            FL      32140




                                                                                                                                                       Case 20-41308
9534285   JOSEPH BECKERLE                             REDACTED
9534484   JOSEPH BOMKAMP                              REDACTED
9534491   JOSEPH BONEY                                REDACTED
9534577   JOSEPH BREWER                               REDACTED
9540964   JOSEPH E. SMITH                             REDACTED
9542450   JOSEPH E. ZIPPAY                            REDACTED
9536202   JOSEPH FARINELLI                            REDACTED
9536819   JOSEPH GUETERSLOH                           REDACTED
9537909   JOSEPH HERPST                               5420 A BECKLEY ROAD #268                                                  BATTLE CREEK                                         MI      49015
9537910   JOSEPH J HINDS & DEANNA HINDS               DBA WHEELER PROPERTIES                         6876 GLEN ARBOR DRIVE      FLORENCE                                             KY      41042
9537911   JOSEPH L BOAS                               11091 BRUSHY TRAIL                                                        IVING                                                IL      62051




                                                                                                                                                       Doc 268
9537912   JOSEPH L DEES                               1408 VANDEVEER                                                            TAYLORVILLE                                          IL      62568
9537913   JOSEPH L LASWELL                            7635 LAKE CREEK ROAD                                                      WEST FRANKFORT                                       IL      62896
9533869   JOSEPH L. ALLEN                             REDACTED
9538582   JOSEPH LOWRY                                REDACTED
9539322   JOSEPH MUCK                                 REDACTED
9539906   JOSEPH POTWORA                              REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9537916   JOSEPH R FORNEAR                            130 SOUTH SENECA ROAD                                                     OAK RIDGE                                            TN      37830
9537917   JOSEPH R YUDASZ                             66578 ANNA DRIVE                                                          ST CLAIRSVILLE                                       OH      43950
9534283   JOSEPH R. BECKER                            REDACTED
9537918   JOSEPH REXING                               15560 LAKE POINT DRIVE                                                    BENTON                                               IL      62812
9540961   JOSEPH SMITH                                REDACTED
9540978   JOSEPH SMITH                                REDACTED




                                                                                                                                             Pg 91 of 170
9537919   JOSEPH STRAND                               DBA A1 FENCING                                 13480 RT. 37               WHITE ASH                                            IL      62959
9537920   JOSEPH V JALINSKY                           18525 N SCOTTSDALE ROAD, APT 3027                                         SCOTTSDALE                                           AZ      85255
9537921   JOSEPH W TAYLOR                             6120 COUNTY ROAD 050E                                                     MACEDONIA                                            IL      62860
9537922   JOSH CARLTON                                22427 STATE HIGHWAY 14                                                    MACEDONIA                                            IL      62860
9537923   JOSH DIXON                                  16468 LIBERTY SCHOOL ROAD                                                 MARION                                               IL      62959
9537924   JOSH FISHER                                 2991 MILLER ROAD                                                          THOMPSONVILLE                                        IL      62890
9537925   JOSH HARMS FOR ILLINOIS                     PO BOX 444                                                                WATSEKA                                              IL      60970
9537926   JOSH LAWRENCE                               16468 LIBERTY SCHOOL ROAD                                                 MARION                                               IL      62959
9537927   JOSH MAYBERRY                               6195 OLD CAPE ROAD                                                        JONESBORO                                            IL      62952
9537928   JOSH MELTON                                 710 WEST 9TH STREET                                                       JOHNSTON CITY                                        IL      62951
9537929   JOSH PHILLIPS                               1218 BOWDEN DRIVE                                                         EVANSVILLE                                           IN      47725
9542417   JOSHUA A R YOUNG                            REDACTED
9536920   JOSHUA A. HARRAWOOD                         REDACTED
9538622   JOSHUA A. MABREY                            REDACTED
9541288   JOSHUA A. STURGILL                          REDACTED
9534302   JOSHUA BELL                                 REDACTED
9534400   JOSHUA BIRD                                 REDACTED
9534551   JOSHUA BRATCHER                             REDACTED
9537930   JOSHUA BURKHOLDER                           12815 WINEMILLER ROAD                                                     MACEDONIA                                            IL      62860
9537931   JOSHUA CHOATE                               415 SHILOH ROAD                                                           ELDORADO                                             IL      62930




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 80 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                  ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9535353   JOSHUA CORNMAN                              REDACTED
9535441   JOSHUA CULLERS                              REDACTED
9536737   JOSHUA D. GOODMAN                           REDACTED
9535787   JOSHUA DIXON                                REDACTED
9537932   JOSHUA ELLIOTT                              BRAD L. BADGLEY, P.C.                           26 PUBLIC SQUARE         BELLEVILLE                                           IL      62220
9536130   JOSHUA ESTES                                REDACTED
9536230   JOSHUA FEELEY                               REDACTED
9536268   JOSHUA FISHER                               REDACTED
9541996   JOSHUA G. WALKER                            REDACTED




                                                                                                                                                      Case 20-41308
9537933   JOSHUA GANT                                 2719 KOKOPELLI DRIVE                                                     MARION                                               IL      62959
9536616   JOSHUA GATES                                REDACTED
9539647   JOSHUA GLENN PAGE                           REDACTED
9537934   JOSHUA GOODMAN                              229 EAST 2ND STREET                                                      CARLINVILLE                                          IL      62626
9537935   JOSHUA HAZEL                                14210 MOORE ROAD                                                         MARION                                               IL      62959
9537936   JOSHUA HILLER                               6930 MITCHELL LAKE DRIVE                                                 MULKEYTOWN                                           IL      62865
9537120   JOSHUA HOLBROOK                             REDACTED
9538107   JOSHUA J. KEMPF                             REDACTED
9536858   JOSHUA L. HALL                              REDACTED
9538959   JOSHUA L. MELTON                            REDACTED
9538368   JOSHUA LAWRENCE                             REDACTED




                                                                                                                                                      Doc 268
9538411   JOSHUA LEMKE                                REDACTED
9538491   JOSHUA LINDNER                              REDACTED
9537937   JOSHUA LUCAS HOLBROOK                       7645 HIGHWAY 34N                                                         RALEIGH                                              IL      62977
9534534   JOSHUA M D BRANDON                          REDACTED
9536675   JOSHUA M. GEROW                             REDACTED
9537167   JOSHUA M. HOSICK                            REDACTED




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9538882   JOSHUA MAYBERRY                             REDACTED
9538918   JOSHUA MCELROY                              REDACTED
9537938   JOSHUA MILLER                               508 N WASHINGTON STREET                                                  MCLEANSBORO                                          IL      62859
9539294   JOSHUA MOTSINGER                            REDACTED
9537939   JOSHUA PAGE                                 19170 ST HWY 14                                                          EWING                                                IL      62836
9539821   JOSHUA PHILLIPS                             REDACTED




                                                                                                                                            Pg 92 of 170
9539957   JOSHUA PRIBBLE                              REDACTED
9540557   JOSHUA SAIS                                 REDACTED
9540925   JOSHUA SKANKS                               REDACTED
9540927   JOSHUA SKELTON                              REDACTED
9541234   JOSHUA STEVERS                              REDACTED
9537941   JOSHUA W YOUNG                              13958 WHEELER ROAD                                                       CARLINVILLE                                          IL      62626
9537942   JOSHUA WEISS                                819 N 3RD STREET                                                         CARMI                                                IL      62821
9542104   JOSHUA WEISS                                REDACTED
9542107   JOSHUA WELCH                                REDACTED
9542153   JOSHUA WESTFALL                             REDACTED
9542243   JOSHUA WILLIAMS                             REDACTED
9542454   JOSHUA ZOPH                                 REDACTED
9534919   JOURDAN CHAPPELEAR                          REDACTED
9537946   JOURNAL PRINTING                            ACCT 000428                                     PO BOX 100               HILLSBORO                                            IL      62049
9537947   JOURNAL PUBLICATIONS                        PO BOX 100                                                               HILLSBORO                                            IL      62049
9537948   JOY ANN BOATRIGHT                           AND JIMMIE LEE BOATRIGHT                        8635 HIGHWAY 13 WEST     CARRIER MILLS                                        IL      62917
9537949   JOY GLOBAL CONVEYORS INC                    PO BOX 74008951                                                          CHICAGO                                              IL      60674
9537951   JOY GLOBAL UNDERGOUND MINING LLC            PO BOX 504794                                                            ST LOUIS                                             MO      63150
9537953   JOY M CORDRAY                               735 FRUITVALE ROAD                                                       MONTAGUE                                             MI      49437
9537955   JOYCE ALLISON                               36 WALNUT CIRLCE                                                         TUSCOLA                                              IL      61953




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 81 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                    NAME                         ADDRESS 1                                     ADDRESS 2               CITY                              STATE      ZIP   COUNTRY
9537956   JOYCE ANN SIMS                               11 DENNIS DRIVE                                                           BLOOMINGTON                                   IL      61701
9537957   JOYCE ANN WALL                               208 N TAFT ST                                                             WEST FRANKFORT                                IL      62896
9537958   JOYCE EARL                                   941 COUNTY HWY #1                                                         FAIRFIELD                                     IL      62837
9537959   JOYCE ELAINE FOGLEMAN                        11438 OLD LAKE ROAD                                                       BENTON                                        IL      62812
9537960   JOYCE HAWKINS                                848 SOUTH ILLINOIS STREET                                                 DECATUR                                       IL      62521
9537961   JOYCE L KING                                 23825 LILES ROAD                                                          THOMPSONVILLE                                 IL      62890
9542408   JOYCE MARIE YAHL                             REDACTED
9537962   JOYCE SANDIDGE                               2523 REVELATION LN                                                        ROCKFORD                                      IL      61109
9537963   JOYCE SMITH                                  AND STEPHEN SMITH                               21673 CORINTH ROAD        THOMPSONVILLE                                 IL      62890




                                                                                                                                                        Case 20-41308
9537964   JP MORGAN VENTURES ENERGY CORP               211 N BROADWAY, SUITE 2600                                                ST. LOUIS                                     MO      63102
9537965   JR FLETCHER                                  AND DORIS J FLETCHER                            907 BARHAM AVENUE         JOHNSTON CITY                                 IL      62951
9537966   JR MERRITT CONTROLS INC                      55 SPERRY AVENUE                                                          STRATFORD                                     CT      06615
9541894   JUAN CARLOS SANCHEZ VEGA                     REDACTED
9535795   JUAN F. DOMINGUEZ‐SANCHEZ                    REDACTED
9536572   JUAN GARCIA‐AGUILAR                          REDACTED
9537045   JUAN JAVIE HERNANDEZ BALDERAS                REDACTED
9538997   JUAN LUIZ MEZA                               REDACTED
9537967   JUANITA BARLOW                               9086 N THOMPSONVILLE RD                                                   THOMPSONVILLE                                 IL      62890
9537968   JUANITA DARE LANE                            303 BOXMERE PLACE                                                         NASHVILLE                                     TN      37215
9537969   JUBELT'S BAKERY & RESTAURANT                 303 N OLD ROUTE 66                                                        LITCHFIELD                                    IL      62056




                                                                                                                                                        Doc 268
9537970   JUDITH A WOODARD                             1020 MADISON STREET                                                       LINCOLN                                       IL      62656
9537971   JUDITH BEERS                                 1101 JEFFERSON AVE                                                        JOHNSTON CITY                                 IL      62951
9537972   JUDITH K BLUMENSTOCK                         1515 N STATE ST                                                           MARION                                        IL      62959
9537973   JUDITH LYNN DUNSTON                          TRUSTEE OF THE JUDITH LYNN DUNSTON              106 EAST OAK STREET       WEST FRANKFORT                                IL      62896
9537974   JUDITH R PURDY                               906 MIDDLE STREET                                                         GRANGEVILLE                                   ID      83530
9537975   JUDITH TROUT                                 10413 MARGRA LANE                                                         AUSTIN                                        TX      78748




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9537976   JUDSON B CRAYCROFT                           1222 W GALLATIN                                                           VANDALIA                                      IL      62471
9537977   JUDSON CRAYCROFT                             2120 ZENT DRIVE                                                           VANDALIA                                      IL      62471
9537978   JUDY ANN NEAL                                23438 ST HWY 14                                                           MACEDONIA                                     IL      62860
9537979   JUDY GREBE                                   3700 GRAFF ROAD                                                           EVANSVILLE                                    IN      47712
9537980   JUDY H HOPPE                                 3044 MCNAUGHT STREET                                                      WOODBURN                                      OR      97071
9537981   JULIA BENSON                                 9 POWDER MILL ROAD                                                        BELLEVILLE                                    IL      62223




                                                                                                                                              Pg 93 of 170
9534328   JULIA BENSON                                 REDACTED
9537982   JULIA KAY RAZO                               2801 HUBBARD ROAD                                                         STERLING                                      IL      61081
9537983   JULIE A MENDYK                               NORTH 7695 S STONE GATE DRIVE                                             NEW LISBON                                    WI      53950
9537984   JULIE CARPENTER                              3821 KNOB HILL DRIVE                                                      PLANO                                         TX      75023
9537985   JULIE CHICOINE                               AND DAVID B DEVOID                              39 RAIN CLOUD ROAD        CANDLER                                       NC      28715
9535032   JULIE CISSELL                                REDACTED
9537987   JULIE K PEMBER                               25419 144TH PLACE SE                                                      KENT                                          WA      98042
9537988   JULIE MORRISON FOR STATE SENATE              PO BOX 646                                                                DEERFIELD                                     IL      60015
9537989   JULIE S MONK                                 279 BARRY HOPE TRAIL                                                      HILLSBORO                                     IL      62049
9537990   JULIE, INC.                                  PO BOX 2800                                                               BEDFORD PARK                                  IL      60499
9534254   JULIUS BAUGHMAN                              REDACTED
9540027   JULLIAN M. QUEENER                           REDACTED
9537991   JULY BURZYNSKI                               10256 EAST BRANCH ROAD                                                    ROCHELLE                                      IL      61068
9537992   JUNCKER CONSTRUCTION LLC                     8750 DAVIS ROAD SOUTH                                                     MT. VERNON                                    IN      47620
9537993   JUNE K BEHRENDS                              3104 SHERIDAN ROAD                                                        PEKIN                                         IL      61554
9537994   JUNE SULLIVAN                                21093 NUMBER 9 BLACKTOP                                                   THOMPSONVILLE                                 IL      62890
9537995   JUNIOR ACHIEVEMENT OF SOUTHWESTERN INDIANA   233 SE THIRD STREET                                                       EVANSVILLE                                    IN      47713
9537996   JUSTEN ROYE                                  13548 ALLEGHANY ROAD                                                      THOMPSONVILLE                                 IL      62890
9535443   JUSTIN A. CULP                               REDACTED
9535648   JUSTIN A. DEATON                             REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 82 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                      ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9541991   JUSTIN A. WAIDE                          REDACTED
9537999   JUSTIN ADAMS                             21537 FARMERSVILLE ROAD                                                    GIRARD                                               IL      62640
9533763   JUSTIN ADAMS                             REDACTED
9534244   JUSTIN C. BASHAM                         REDACTED
9534859   JUSTIN CAVITT                            REDACTED
9538000   JUSTIN D LYDIKSEN                        1107 BENTON AVE.                                                           JOHNSTON CITY                                        IL      62951
9541662   JUSTIN D. TOWLE                          REDACTED
9536327   JUSTIN FORSYTHE                          REDACTED
9536692   JUSTIN GILBERT                           REDACTED




                                                                                                                                                     Case 20-41308
9538001   JUSTIN HEAD                              201 WEST 5TH                                                               BENTON                                               IL      62812
9534785   JUSTIN L. CARMAN                         REDACTED
9538920   JUSTIN L. MCELROY                        REDACTED
9538002   JUSTIN LINDSAY AND KIRBY CRABTREE        REDACTED
9538497   JUSTIN LINDSEY                           REDACTED
9538600   JUSTIN LYDIKSEN                          REDACTED
9534850   JUSTIN M. CAUDLE                         REDACTED
9536974   JUSTIN M. HEAD                           REDACTED
9539113   JUSTIN M. MILLER                         REDACTED
9538003   JUSTIN MCELROY                           306 N EAST STREET                                                          CARLINVILLE                                          IL      62626
9539748   JUSTIN PAYNE                             REDACTED




                                                                                                                                                     Doc 268
9538005   JUSTIN R CONLEY                          6276 COUNTY ROAD 050 EAST                                                  MACEDONIA                                            IL      62860
9540899   JUSTIN SIMMONS                           REDACTED
9541990   JUSTIN WAID                              REDACTED
9538006   JUSTIN WAIDE                             485 MCCONNELL ROAD                                                         HARRISBURG                                           IL      62946
9538007   JUSTIN WALKER                            REDACTED                                         308 WEST WALNUT
9541998   JUSTIN WALKER                            REDACTED




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9542071   JUSTIN WEATHERFORD                       REDACTED
9542393   JUSTIN WYATT                             REDACTED
9538009   JUSTUS CARTER                            15182 FIETSAM RD, APT C                                                    MARION                                               IL      62959
9534814   JUSTUS CARTER                            REDACTED
9538010   JUSTUS COX                               7650 AUSTIN AVENUE                                                         SKOKIE                                               IL      60077
9538011   JUVENILE DIABETES RESEARCH               FOUNDATION                                       26 BROADWAY, 14TH FLOOR   NEW YORK                                             NY      10004




                                                                                                                                           Pg 94 of 170
9538012   K & E TECHNICAL INC                      PO BOX 465                                                                 WEST FRANKFORT                                       IL      62896
9538013   K & K STORAGE BARNS, LLC                 19867 KETTERMAN LANE                                                       EWING                                                IL      62836
9538014   K & R LIGHTNING                          C/O JOSH HOUCHLEI                                520 PANAMA AVENUE         SORENTO                                              IL      62086
9538015   K H CONTROLS INC                         75 INNOVATION DR                                                           BLAIRSVILLE                                          PA      15717
9538016   K LINE BULK SHIPPING UK LTD              211 N BROADWAY, SUITE 2600                                                 ST LOUIS                                             MO      63102
9538017   K LINE PTE LTD                           211 N BROADWAY SUITE 2600                                                  ST LOUIS                                             MO      63102
9538018   K&L HEAVY HAUL                           8621 E BOYD RD                                                             MOUNT VERNON                                         IL      62864
9538019   K&L TRUCK PARTS&SERVICE                  8621 E BOYD RD                                                             MOUNT VERNON                                         IL      62864
9538020   KADHIRESAN MURUGAPPAN MD SC              124 E MARKET STREET                                                        MCLEANSBORO                                          IL      62859
9538021   KAEMMERLEN COMMUNICATIONS CO             PO BOX 454                                                                 SAINT LOUIS                                          MO      63166
9538025   KAHL PEST CONTROL                        400 WASHBOARD TRAIL                                                        HILLSBORO                                            IL      62049
9538026   KAHN, DEES, DONOVAN & KAHN, LLP          CAUSE #: 82D06‐1203‐SC‐1744                      PO BOX 3646               EVANSVILLE                                           IN      47735
9538028   KAHRS LAW OFFICES PA                     PO BOX 780487                                                              WICHITA                                              KS      67278
9538029   KAK‐PAC                                  1326 MERCANTILE BOX 262                                                    HIGHLAND                                             IL      62249
9542026   KALEB D. WARD                            REDACTED
9537837   KALEB JOHNSON                            REDACTED
9538031   KALEB WARD                               530 BEAGLE ROAD                                                            STONEFORT                                            IL      62987
9538032   KAMADULSKI EXCAVATING AND GRADING C      4336 STATE ROUTE 162                                                       GRANITE CITY                                         IL      62040
9538034   KANAWHA ELECTRIC AND MACHINE             TRAMCO SERVICES INC                              PO BOX 770                WILLIAMSON                                           WV      25661
9538035   KANAWHA REGIONAL AVIATION                400 EAGLE MT. ROAD                                                         CHARLESTON                                           WV      25311




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 83 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                        ADDRESS 2                                                       CITY   STATE    ZIP   COUNTRY
9538036   KANAWHA SCALES & SYSTEMS INC                PO BOX 569                                                                         POCA                                                 WV    25159
9542077   KANDI L. WEBB                               REDACTED
9540282   KANEN RIGGS                                 REDACTED
9538041   KANSAS CITY POWER & LIGHT COMPANY           (KCP&L)                                          PO BOX 418679                     KANSAS CITY                                          MO    64141
9538042   KANSAS PAYMENT CENTER                       RL97D*000539                                     PO BOX 758599                     TOPEKA                                               KS    66675
9538043   KARA COMPANY INC                            5255 DANSHER RD                                                                    COUNTRYSIDE                                          IL    60525
9538045   KARCHERS FORESTRY SERVICES INC              RR 1 BOX 149                                                                       DAHLGREN                                             IL    62828
9538046   KAREN J WOHLERS                             2224 SPRINGRAIN DR                                                                 CLEARWATER                                           FL    33763
9538047   KAREN JONES                                 REDACTED                                         500 WEST MADISON ST. SUITE 2000




                                                                                                                                                                Case 20-41308
9538048   KAREN L SARVER                              PO BOX 313                                                                         WANATAH                                              IN    46390
9538049   KAREN R LINN                                1306 WINCREST DRIVE                                                                WINONA                                               MN    55987
9538050   KAREN S CARDEY‐HARRIS                       13704 CONCORD SCHOOL ROAD                                                          PITTSBURG                                            IL    62974
9538051   KAREN S PLACHER                             1212 HICKORY GROVE ROAD                                                            LACON                                                IL    61540
9538052   KAREN SPRINGER                              3504 YORKSHIRE COURT                                                               SPRINGFIELD                                          IL    62704
9538055   KAROLYNN KAY FULLERTON                      3939 BRIARGROVE LANE, NO. 4108                                                     DALLAS                                               TX    75287
9538056   KARRAN CROMBER                              6 FAIR DRIVE                                                                       MURPHYSBORO                                          IL    62966
9538059   KASKASKIA VALLEY SCALE CO                   2154 BECKMENN RD                                                                   LENZBURG                                             IL    62255
9538062   KATE B CAPEK                                314 67TH AVENUE                                                                    SCHERERVILLE                                         IN    46375
9538063   KATHERINE ANN BRADLEY                       1811 WARM SPRINGS ROAD                                                             IDAHO FALLS                                          ID    83402
9538064   KATHERINE D. LOTT                           109 BRADLEY DR                                                                     CARLINVILLE                                          IL    62626




                                                                                                                                                                Doc 268
9538065   KATHERINE ELIZABETH JOHNSON                 3606 GLENVIEW AVENUE                                                               GLENVIEW                                             KY    40025
9537069   KATHERINE HILLEN                            REDACTED
9538066   KATHERINE THERIEN                           211 N. BROADWAY, SUITE 2600                                                        ST. LOUIS                                            MO    63102
9541545   KATHERINE THERIEN                           REDACTED
9533767   KATHLEEN ADLER                              REDACTED
9538067   KATHLEEN EAGAN AVOLT                        3930 OLD ROMNEY ROAD                                                               LAFAYETTE                                            IN    47909




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9538068   KATHLEEN LEE                                2625 TERRA CEIA BLVD, APT 305                                                      PALMETTO                                             FL    34221
9538069   KATHLEEN M WRIGHT                           197 BAKER FAIRWAY LANE                                                             MAKANDA                                              IL    62958
9538070   KATHY DAVIS                                 14617 ADKINS ROAD                                                                  CARLINVILLE                                          IL    62626
9538071   KATHY J CARTER                              2819 SOUTH STARDUST DRIVE                                                          SANTA MARIA                                          CA    93455
9538072   KATHY L WORTZ                               PO BOX 1231                                                                        LASALLE                                              IL    61301
9538073   KATHY SCOTT                                 13632 EAST BAKERVILLE ROAD                                                         MT VERNON                                            IL    62864




                                                                                                                                                      Pg 95 of 170
9538074   KATHY SUE TROUT                             1301 MEADOWVIEW DRIVE                                                              OLNEY                                                IL    62450
9538075   KATHY YOUNG‐DAVIS                           23735 KINGS HIGHWAY                                                                MACEDONIA                                            IL    62860
9538076   KATIE HILLEN                                10651 STATE ROUTE 161                                                              MASCOUTAH                                            IL    62258
9538077   KATIE THERIEN                               709 CHESTNUT DRIVE                                                                 BELLEVILLE                                           IL    62220
9538082   KAY DURHAM                                  724 W 5TH STREET                                                                   JOHNSTON CITY                                        IL    62951
9538084   KCSE‐CENTRALIZED COLLECTION UNIT            REMITTANCE ID 402‐35‐4713                        PO BOX 14059                      LEXINGTON                                            KY    40512
9538085   KCSE‐CENTRALIZED COLLECTION UNIT            REMITTANCE ID 407‐39‐3420                        PO BOX 14059                      LEXINGTON                                            KY    40512
9538086   KD CRAIN & SONS INC                         13751 PROSPERITY RD                                                                JOHNSTON CITY                                        IL    62951
9538088   KEHC LLC                                    DBA KEYROCK ENERGY LLC                           430 HARPER PARK DRIVE             BECKLEY                                              WV    25801
9538089   KEITH A BOYD                                MINI WAREHOUSE STORAGE                           910 W BROADWAY                    JOHNSTON CITY                                        IL    62951
9538090   KEITH A BOYD                                MINI WAREHOUSE STORAGE                           PO BOX 69                         JOHNSTON CITY                                        IL    62951
9534633   KEITH A. BRUCE                              REDACTED
9538091   KEITH ALLEN MILLER                          DBA KM COMPUTERS                                 1057 HARRISON CITY EXPORT ROAD    JEANNETTE                                            PA    15644
9534506   KEITH BOWLES                                REDACTED
9538092   KEITH G BROWNING                            1163 ROGERS ROAD                                                                   WEST FRANKFORT                                       IL    62896
9538283   KEITH KUBOW                                 REDACTED
9538695   KEITH MANGRUM                               REDACTED
9538094   KEITH MILLER                                DBA KM COMPUTERS                                 1057 HARRISON CITY EXPORT ROAD    JEANNETTE                                            PA    15644
9538095   KELLERMAN RADIATOR SERVICE INC              301 SHAGBARK ROAD                                                                  DU QUOIN                                             IL    62832
9538101   KELLIE R DAVIS                              21831 CORINTH ROAD                                                                 THOMPSONVILLE                                        IL    62890




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 84 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                     CITY                             STATE    ZIP   COUNTRY
9538102   KELLY G MARTIN MAI CCIM                     2112 BABLER RIDGE LANE                                                          ST LOUIS                                      MO 63038
9538103   KELLY HARDY                                 923 COOPER WAY                                                                  LAWRENCEVILLE                                 GA    30045
9538104   KELLY REA DAVIS                             910 WEST POPLAR STREET                                                          WEST FRANKFORT                                IL    62896
9542300   KELLY WILSON                                REDACTED
9538105   KEMMERER VILLAGE                            941 N. 2500 EAST ROAD                                                           ASSUMPTION                                    IL    62510
9538108   KEN BURZYNSKI                               101 N. MAIN                                                                     BENTON                                        IL    62812
9538109   KEN DONOHO REPAIR SERVICE                   407 N. MADISON STREET                                                           WEST FRANKFORT                                IL    62896
9536248   KEN FINNEY                                  REDACTED
9538110   KEN WARFEL                                  18617 HENRY STREET                                                              LANSING                                       IL    60438




                                                                                                                                                             Case 20-41308
9538112   KENAMERICAN RESOURCES INC.                  46226 NATIONAL ROAD                                                             ST CLAIRSVILLE                                OH    43950
9538114   KENDALL HENDRICKSON                         2500 CREEK NATION BLACKTOP                                                      MULKEYTOWN                                    IL    62865
9535354   KENDRA CORNWELL                             REDACTED
9538115   KENDRA K PEMBERTON                          14473 HAPPY ROW ROAD                                                            MACEDONIA                                     IL    62860
9538116   KENNAMETAL                                  TRICON METAL AND SERVICES                      PO BOX 654064                    DALLAS                                        TX    75265
9538117   KENNAMETAL INC                              PO BOX 6323                                                                     CAROL STREAM                                  IL    60197
9538118   KENNAMETAL TRICON METALS &                  SERVICES INC                                   PO BOX 654064                    DALLAS                                        TX    75265
9538250   KENNETH A. KNUSTA                           REDACTED
9534450   KENNETH BLUMENSTOCK                         REDACTED
9538119   KENNETH CARLTON                             14819 CARLTON ROAD                                                              MACEDONIA                                     IL    62860
9535211   KENNETH CLOVER                              REDACTED




                                                                                                                                                             Doc 268
9538121   KENNETH D BORCHELT                          15937 THOMSPONVILLE ROAD                                                        THOMPSONVILLE                                 IL    62890
9538122   KENNETH D. & SHEILA K. SUMMERS              REDACTED
9538123   KENNETH DARNELL                             7437 CO ROAD 100E                                                               MACEDONIA                                     IL    62860
9535630   KENNETH DAWKINS                             REDACTED
9535668   KENNETH DEES                                REDACTED
9538124   KENNETH E KNIGHT                            1201 NORTH 9TH STREET                                                           EAST ALTON                                    IL    62024




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9538125   KENNETH E WOOD                              1116 E 2ND STREET                                                               MT VERNON                                     IN    47620
9536054   KENNETH EMERY                               REDACTED
9536555   KENNETH GAITHER                             REDACTED
9538126   KENNETH GUNN                                133 NORTH STEPHORA AVENUE                                                       COVINA                                        CA    91724
9538127   KENNETH HATTON                              825 W COLLEGE STREET                                                            HARRISBURG                                    IL    62846
9536956   KENNETH HATTON                              REDACTED




                                                                                                                                                   Pg 96 of 170
9538128   KENNETH L CRAIG                             21747 AKIN BLACKTOP RD                                                          THOMPSONVILLE                                 IL    62890
9538129   KENNETH L WILMERT                           8995 NORTH 1625 EAST ROAD                                                       BLOOMINGTON                                   IL    61705
9538130   KENNETH LEE CORN                            6343 COUNTY ROAD 050E                                                           MACEDONIA                                     IL    62860
9538131   KENNETH MCDICE                              444 SOUTH PINE STREET                                                           IRVING                                        IL    62051
9538133   KENNETH R BOLEN                             20421 AKIN BLACKTOP ROAD                                                        THOMPSONVILLE                                 IL    62890
9538132   KENNETH R BOLEN                             AND MARY CARMEN BOLEN                          20421 AKIN BLACKTOP ROAD         THOMPSONVILLE                                 IL    62890
9538134   KENNETH R PAYNE                             AND MARY LOU PAYNE                             20235 STATE HIGHWAY 14           MACEDONIA                                     IL    62860
9538135   KENNETH R WHEAT, TRUSTEE OF THE             WHEAT LIVING TRUST                             2027 MAPLE LEAF DRIVE            COLLINSVILLE                                  IL    62234
9538136   KENNETH R. & JAN WHEAT                      REDACTED
9534854   KENNETH R. CAVE                             REDACTED
9538913   KENNETH R. MCDICE                           REDACTED
9540299   KENNETH R. ROACH                            REDACTED
9538137   KENNETH REXING                              13179 MACEDONIA ROAD                                                            MACEDONIA                                     IL    62860
9538138   KENNETH S. GROSSMAN PENSION PLAN            STEVENS & LEE, P.C.                            485 MADISON AVENUE, 20TH FLOOR   NEW YORK                                      NY    10022
9540548   KENNETH SAATHOFF                            REDACTED
9538140   KENNETH SUMMERS                             22330 AKIN BLACKTOP                                                             THOMPSONVILLE                                 IL    62890
9538141   KENNETH W CLOVER II                         1188 INMAN RD.                                                                  AVA                                           IL    62907
9538142   KENNETH W. BURGDORF, AS TRUSTEE             KENNETH BURGDORF REVOCABLE TRUST               7301 UEBELHAH RD.                MT.VERNON                                     IN    47620
9538143   KENNETH WARNER                              17126 CARTHAGE ROAD                                                             MOUNT VERNON                                  IL    62864
9534098   KENNY ATCHISON                              REDACTED




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 85 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                    ADDRESS 1                                      ADDRESS 2                 CITY                            STATE    ZIP   COUNTRY
9538144   KENNY DAWKINS                             3584 PALZO ROAD                                                             CREAL SPRINGS                                 IL    62922
9538145   KENNY GAITHER                             21229 WILLIFORD LN.                                                         THOMPSONVILLE                                 IL    62890
9541244   KENT STOCKE                               REDACTED
9538147   KENTUCKY CHILD SUPPORT                    CENTRALIZED COLLECTION                           PO BOX 14059               LEXINGTON                                     KY    40512
9538150   KENTUCKY CHILD SUPPORT ENFORCEMENT        CENTRALIZED COLLECTION UNIT                      PO BOX 14059               LEXINGTON                                     KY    40512
9538152   KENTUCKY CHILD SUPPORT ENFORCEMENT        RE ID: 287‐90‐0489                               PO BOX 14059               LEXINGTON                                     KY    40512
9538151   KENTUCKY CHILD SUPPORT ENFORCEMENT        RE: CASE #0005559875                             PO BOX 14059               LEXINGTON                                     KY    40512
9538153   KENTUCKY CHILD SUPPORT ENFORECEMENT       RE: CASE # 0003713480                            PO BOX 14059               LEXINGTON                                     KY    40512
9538155   KENTUCKY DEPT OF REVENUE                  501 HIGH STREET                                                             FRANKFORT                                     KY    40620




                                                                                                                                                       Case 20-41308
9538156   KENTUCKY MINING INSTITUTE                 DEPT OF MINING ENGINEERING/OIST                  504 ROSE ST, 107 MMRB      LEXINGTON                                     KY    40508
9538157   KENTUCKY RIVERS WOOD PRODUCTS LLC         1171 LYNN CITY ROAD                                                         SACRAMENTO                                    KY    42372
9538158   KENTUCKY STATE TREASURER                  501 HIGH STREET                                                             FRANKFORT                                     KY    40602
9538159   KENTUCKY STATE TREASURER                  DIVISION OF COLLECTIONS                          501 HIGH STREET            FRANKFORT                                     KY    40602
9538160   KENTUCKY STATE TREASURER                  DIVISION OF COLLECTIONS                          PO BOX 491                 FRANKFORT                                     KY    40602
9538161   KENTUCKY STATE TREASURER                  KENTUCKY DEPT OF REVENUE                         PO BOX 491                 FRANKFORT                                     KY    40602
9538162   KEN‐WEST MINE EQUIPMENT & REBUILD,        P.O. DRAWER 190                                                             PECKS MILL                                    WV    25547
9538163   KERCO INC                                 1671 PROGRESS DRIVE, PO BOX 1888                                            MADISONVILLE                                  KY    42431
9538168   KERRY E WALL                              400 W 4TH STREET                                                            JOHNSTON CITY                                 IL    62951
9538169   KERRY SMITH                               11248 MILITARY ROAD S UPPER                                                 BURIEN                                        WA    98168
9538170   KETCHEM CONSTRUCTION CO., INC             105 KETCHUM LANE                                                            WAYNESBURG                                    PA    15370




                                                                                                                                                       Doc 268
9534231   KEVIN BARRETT                             REDACTED
9538171   KEVIN BULLARD                             22260 CORINTH ROAD                                                          THOMPSONVILLE                                 IL    62890
9538172   KEVIN CHRISTIAN                           3560 HARBOR WAY                                                             BELLEVILLE                                    IL    62221
9534992   KEVIN CHRISTIAN                           REDACTED
9538173   KEVIN CLORE                               540 AGIN ROAD                                                               HARRISBURG                                    IL    62946
9538174   KEVIN COX                                 802 1ST STREET                                                              BENTON                                        IL    62812




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9538175   KEVIN D VAUGHN                            307 E BENTON STREET                                                         MACEDONIA                                     IL    62860
9535560   KEVIN DAUGHENBAUGH                        REDACTED
9538176   KEVIN DOUGLAS                             1419 CHRISTINE COURT                                                        BLACKSBURG                                    VA    24060
9536112   KEVIN ERKMANN                             REDACTED
9536534   KEVIN FULLER                              REDACTED
9539612   KEVIN G. OSBORN                           REDACTED




                                                                                                                                             Pg 97 of 170
9538177   KEVIN GERMAN                              16908 MEADOW LANE                                                           CARLINVILLE                                   IL    62626
9536863   KEVIN HALL                                REDACTED
9537026   KEVIN HENK                                REDACTED
9538178   KEVIN J O'DELL                            416 GLENDA AVE                                                              ROSEBURG                                      OR    97470
9535643   KEVIN J. DEAN                             REDACTED
9535649   KEVIN J. DEATON                           REDACTED
9538179   KEVIN K HILL                              14897 ALLEGHANY ROAD                                                        THOMPSONVILLE                                 IL    62890
9538080   KEVIN K. KAY                              REDACTED
9538180   KEVIN KAY                                 605 NORTH HUGHES                                                            WEST FRANFORT                                 IL    62896
9538181   KEVIN LEE BARRETT                         626 CHESTERFIELD DRIVE                                                      LAWRENCEVILLE                                 GA    30044
9541861   KEVIN M. UTTER                            REDACTED
9538182   KEVIN OSBORN                              408 NORTH MAPLE STREET                                                      BENTON                                        IL    62812
9538183   KEVIN P CARLIN                            5609 CHAMPIONS DRIVE                                                        PACE                                          FL    32571
9538184   KEVIN R ADAMS                             2228 YEOMAN ST                                                              WAUKEGAN                                      IL    60087
9535770   KEVIN R. DILLON                           REDACTED
9540190   KEVIN REXING                              REDACTED
9540458   KEVIN ROVEY                               REDACTED
9541751   KEVIN TURNER                              REDACTED
9538187   KEVIN UTTER                               421 EAST HOEHN STREET                                                       CARLINVILLE                                   IL    62626
9538188   KEVIN W MCCLAIN INVESTIGATIONS LTD        PO BOX 1434                                                                 CENTRALIA                                     IL    62801




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 86 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                CITY                             STATE    ZIP   COUNTRY
9538189   KEVIN WALLACE                               610 PUBLIC STREET                                                          TAYLOR SPRINGS                                IL    62089
9542006   KEVIN WALLACE                               REDACTED
9542196   KEVIN WILL                                  REDACTED
9542292   KEVIN WILSON                                REDACTED
9542317   KEVIN WISE                                  REDACTED
9538190   KEWA US INC                                 238 BEDFORD WAY                                                            FRANKLIN                                      TN    37064
9538193   KEYESPORT SAND & GRAVEL, LLC                202 WEST MAIN STREET                                                       SALEM                                         IL    62881
9538194   KEYROCK ENERGY LLC                          430 HARPER PARK DRIVE                                                      BECKLEY                                       WV    25801
9538195   KEYSER AUTO SALES INC                       300 W DEYOUNG STREET                                                       MARION                                        IL    62959




                                                                                                                                                        Case 20-41308
9538196   KFORCE INC                                  PO BOX 277997                                                              ATLANTA                                       GA    30384
9538198   KIEFNER & ASSOCIATES INC                    585 SCHERERS CT                                                            WORTHINGTON                                   OH    43085
9538199   KIEHNA BROTHERS BENEFIT                     ACCOUNT # 905374 ‐ CNB BANK                      706 EAST MAIN STREET      CARLINVILLE                                   IL    62626
9538206   KIM BROOKS                                  10505 FEHR VIEW COURT                                                      EVANSVILLE                                    IN    47720
9538207   KIM EDWARDS                                 240 DEWEY ROAD                                                             ELDORADO                                      IL    62930
9538208   KIM JUSTICE                                 14401 IL ROUTE 185                                                         HILLSBORO                                     IL    62049
9537998   KIM JUSTICE                                 REDACTED
9541258   KIM L. STOUT                                REDACTED
9541269   KIM STRATMANN                               REDACTED
9538209   KIMBERLY A SMITH                            1 CARDINAL COURT                                                           EDWARDSVILLE                                  IL    62025
9538210   KIMBERLY S DANAHER                          2416 SW WINTERFIELD COURT                                                  LEES SUMMIT                                   MO    64081




                                                                                                                                                        Doc 268
9538213   KINDER MORGAN OPERATING LP                  DEPT 3003, PO BOX 201607                                                   DALLAS                                        TX    75320
9538214   KINDRA PEMBERTON                            RT 1 BOX 86 D                                                              MACEDONIA                                     IL    62860
9538219   KING COAL CLUB                              2950 JONROSE AVENUE                                                        CINCINNATI                                    OH    45239
9538220   KING HARDWARE                               405 N SECOND AVE                                                           MIDDLEPORT                                    OH    45760
9538221   KINGS AUTOMOTIVE REPAIR                     207 E MAIN                                                                 MCLEANSBORO                                   IL    62859
9538222   KINGS FOOD SERVICE                          101 CHITTYVILLE ROAD                                                       HERRIN                                        IL    62948




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9535383   KIRBY CRABTREE                              REDACTED
9538225   KIRBY RISK CORPORATION                      27561 NETWORK PLACE                                                        CHICAGO                                       IL    60673
9534253   KIRK BAUGHER                                REDACTED
9540558   KIRK SALAZAR                                REDACTED
9538230   KIRK SMITH                                  9085 HIGHWAY 34 N                                                          GALATIA                                       IL    62935
9538235   KL GINTER AND ASSOCIATES INC                10404 43RD AVENUE                                                          BELTSVILLE                                    MD    20705




                                                                                                                                              Pg 98 of 170
9538236   KLEBER LLC                                  5074 LEESHIRE TRAIL                                                        ATLANTA                                       GA    30339
9538237   KLEE ASSOCIATES INC                         PO BOX 15544                                                               RIO RANCHO                                    NM    87174
9538240   KM SPECIALTY SYSTEMS INC                    PO BOX 99                                                                  CHANDLER                                      IN    47610
9538241   KNAPHEIDE TRUCK EQUIPMENT                   P O BOX 290                                                                QUINCY                                        IL    62306
9538243   KNIGHT ENERGY SERVICES LIMITED              211 NORTH BROADWAY, SUITE 2600                                             SAINT LOUIS                                   MO    63102
9538244   KNIGHT FAMILY FARMS LLC                     RR 5, BOX 98                                                               MCLEANSBORO                                   IL    62859
9538245   KNIGHT MANUFACTURING COMPANY                399 EAST 40TH STREET, PO BOX 398                                           SHADYSIDE                                     OH    43947
9538246   KNIGHTS ON BIKES                            C/O JARROD MILLBURG                              PO BOX 203                MORRISONVILLE                                 IL    62546
9538247   KNOB PRAIRIE BAPTIST CEMETERY               ASSOCIATION                                      20107 WEST BOBTAIL ROAD   BENTON                                        IL    62812
9538248   KNORR SYSTEMS CONSULTING LLC                8411 MORNINGDEW DRIVE                                                      REYNOLDSBURG                                  OH    43068
9538253   KOCH BROS. DECORATING, INC.                 6752 OLIVE BOULEVARD                                                       ST. LOUIS                                     MO    63130
9538257   KOKOPELLI                                   1401 CHAMPIONS DRIVE                                                       MARION                                        IL    62959
9538258   KOKOPELLI ESTATES ASSOCIATION               PO BOX 1624                                                                MARION                                        IL    62959
9537447   KOLTYN W. IRVIN                             REDACTED
9538261   KONNX INC.                                  PO BOX 101240                                                              DENVER                                        CO    80250
9538264   KOPPERS INC                                 PO BOX 73438                                                               CLEVELAND                                     OH    44193
9541945   KORT VINYARD                                REDACTED
9538265   KORY GILBRETH                               1028 N. GROVE                                                              VIRDEN                                        IL    62690
9538267   K‐R CONSTRUCTION                            703 S JACKSON ST                                                           MCLEANSBORO                                   IL    62859
9539358   KRISTIN MUSGRAVE                            REDACTED




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 87 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                        ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9536061   KRISTOFER EMMONS                            REDACTED
9538277   KRISTY L FOZZARD                            8828 BISON CLUB DRIVE, APT D                                 INDIANAPOLIS                                         IN      46227
9538279   KROLL ASSOCIATES INC                        PO BOX 847509                                                DALLAS                                               TX      75284
9538280   KRS UPROAR INC                              1740 MAPLEWOOD AVENUE APT 106                                CHICAGO                                              IL      60647
9538281   KSD ENTERPRISES LLC                         PO BOX 747                                                   CLARKSBURG                                           WV      26302
9538285   KUFA & SONS INC                             123 E MAIN ST                                                CARLINVILLE                                          IL      62626
9538287   KUPIEC & MARTIN LLC                         600 WEST VAN BUREN STREET, STE 202                           CHICAGO                                              IL      60607
9538288   KUPIEC & MARTINE, LLC                       600 WEST VAN BUREN STREET, STE 202                           CHICAGO                                              IL      60607
9534646   KURT BRUENNING                              REDACTED




                                                                                                                                          Case 20-41308
9534693   KYLE BURNETT                                REDACTED
9538291   KYLE CLARIDA                                12637 HONEYSUCKLE HILLS LANE                                 MARION                                               IL      62959
9538242   KYLE D. KNIGHT                              REDACTED
9535723   KYLE E. DEPRIEST                            REDACTED
9536249   KYLE FINNEY                                 REDACTED
9536276   KYLE FITCH                                  REDACTED
9538292   KYLE G JOHNSON                              11957 NEWMAN ST.                                             MARION                                               IL      62959
9536751   KYLE GRANT                                  REDACTED
9537849   KYLE JOHNSON                                REDACTED
9537840   KYLE JOHNSON                                REDACTED
9537888   KYLE JONES                                  REDACTED




                                                                                                                                          Doc 268
9538293   KYLE KNIGHT                                 17223 N 9TH AVENUE                                           HILLSBORO                                            IL      62049
9538294   KYLE LEVINE                                 19186 BRAGG LANE                                             WEST FRANKFORT                                       IL      62896
9538586   KYLE LOYD                                   REDACTED
9538605   KYLE LYNCH                                  REDACTED
9538296   KYLE M FODER                                306 CANDY CANE LANE                                          WEST FRANKFORT                                       IL      62896
9538443   KYLE M. LEVINE                              REDACTED




                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9539673   KYLE PARKS                                  REDACTED
9542236   KYLE R. WILLIAMS                            REDACTED
9540276   KYLE RIDLEN                                 REDACTED
9540960   KYLE SMITH                                  REDACTED
9540991   KYLE SOBCZAK                                REDACTED
9542073   KYLE WEATHERINGTON                          REDACTED




                                                                                                                                Pg 99 of 170
9542108   KYLE WELLEN                                 REDACTED
9538299   KYLE WILKERSON                              310 EAST WEBSTER STREET                                      BENTON                                               IL      62812
9542199   KYLE WILLI                                  REDACTED
9542395   KYLE WYATT                                  REDACTED
9538300   KYMBRA DRASIL DOYLE                         1405 EAST CLARK STREET                                       WEST FRANKFORT                                       IL      62896
9538301   L & L HUBER FARMS LLC                       111 S PINE                                                   NOKOMIS                                              IL      62075
9538302   L SCOTT EARNEST                             PO BOX 354                                                   TAYLOR SPRINGS                                       IL      62089
9538303   L&L FOOD SERVICES INC                       103 N SECOND ST                                              BENLD                                                IL      62009
9538304   L&L INDUSTRIAL SUPPLY                       1502 E MAIN STREET                                           CARMI                                                IL      62821
9538305   LA RESERVE 1                                211 N BROADWAY, SUITE 2600                                   SAINT LOUIS                                          MO      63101
9538306   LA TRADICION CUBANA INC                     PO BOX 163105                                                MIAMI                                                FL      33116
9538307   LAB CORP                                    PO BOX 2240                                                  BURLINGTON                                           NC      27216
9538310   LADEANA J. O'GRADY                          2178 HARTWOOD DRIVE                                          KENNESAW                                             GA      30152
9538311   LADONNA F FOWLER                            22581 GRANT BRICK ROAD                                       THOMPSONVILLE                                        IL      62890
9538312   LADONNA MULLENS                             17228 SHIPMAN ROAD                                           CARLINVILLE                                          IL      62626
9538313   LADONNA R ROBINSON                          PO BOX 505                                                   MILLINGTON                                           MI      48746
9538314   LADY OUTLAWS                                804 AURORA LANE                                              MARION                                               IL      62959
9538315   LALLA GRACE DUTY                            515 EAST ALLEN STREET                                        MARION                                               IL      62959
9538316   LAMONS GASKET CO                            7300 AIRPORT BLVD                                            HOUSTON                                              TX      77061
9538320   LANCE GRIBBLE                               2406 CARRIAGE LANE                                           MARION                                               IL      62959




                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 88 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                        ADDRESS 2                                                CITY   STATE      ZIP   COUNTRY
9538322   LAND OF LINCOLN LUMBER LLC                  2665 EAST PARK ROAD                                                           METROPOLIS                                          IL      62960
9538323   LANDPRO CORPORATION                         21755 I‐45 NORTH, BLDG 7                                                      SPRING                                              TX      77388
9538324   LANDS END BUSINESS OUTFITTERS               6 LANDS END LANE                                                              DODGEVILLE                                          WI      53595
9538326   LANE AVIATION CORP                          4389 INTERNATIONAL GATEWAY                                                    COLUMBUS                                            OH      43219
9538329   LANIER'S CUSTOM MEATS                       2961 BUKAVILLE PIKE                                                           GALLIPOLIS                                          OH      45631
9538330   LANNIE GRIBBLE                              2406 CARRIAGE LANE                                                            MARION                                              IL      62959
9538331   LAPLACE GLASS WORKS                         130 E AIRLINE HWY                                                             LA PLACE                                            LA      70068
9538921   LAREN MCFARLAND                             REDACTED
9538334   LARROL SUPPLY INC                           66261 N 26TH ROAD                                                             BETHESDA                                            OH      43719




                                                                                                                                                          Case 20-41308
9538335   LARRY B EDWARDS TRUST (11/22/2006)          % GEORGE TRAMMELL                                200 WESTERNAIRE DRIVE        MARION                                              IL      62959
9538336   LARRY D FITCH                               7029 LAKE CREEK ROAD                                                          WEST FRANKFORT                                      IL      62896
9538337   LARRY D MARSHALL DISPOSAL                   PO BOX 165                                                                    WADESVILLE                                          IN      47638
9538338   LARRY D SUMMERS                             404 W 9TH STREET                                                              BELLE RIVE                                          IL      62810
9538339   LARRY DEAN BETHARD                          912 ADAMS STREET                                                              DIX                                                 IL      62830
9538340   LARRY E BRYAN                               2805 CORTEZ ROAD                                                              JACKSONVILLE                                        FL      32246
9541419   LARRY E. TAYLOR                             REDACTED
9538342   LARRY ESSARY                                999 STATE HWY 37                                                              WEST FRANKFORT                                      IL      62896
9536159   LARRY EVERETT                               REDACTED
9536339   LARRY FOUREZ                                REDACTED
9538343   LARRY J CORN                                187 S FRASER AVENUE                                                           KANKAKEE                                            IL      60901




                                                                                                                                                          Doc 268
9538344   LARRY J MOORE                               416 N DIVISION STREET                                                         DUQUOIN                                             IL      62832
9534161   LARRY J. BAIRD                              REDACTED
9538345   LARRY L TAYLOR                              2209 VAUGHN DRIVE                                                             MOBILE                                              AL      36605
9538402   LARRY LEHMAN                                REDACTED
9538346   LARRY MCDANIEL                              705 BRUSHY CREEK ROAD                                                         HARRISBURG                                          IL      62946
9538909   LARRY MCDANIEL                              REDACTED




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9540144   LARRY REEG                                  REDACTED
9538347   LARRY SCOTT BLADES                          & MARY ANN BLADES                                24052 PARTRIDGE ROAD         THOMPSONVILLE                                       IL      62890
9538348   LARRY STORY                                 1106 LITTER STREET, LOT 16                                                    BENTON                                              IL      62812
9538349   LARRY TROUT                                 302 INDIAN DRIVE                                                              JOHNSTON CITY                                       IL      62951
9536125   LARRY W. ESSARY                             REDACTED
9542174   LARRY WHITE                                 REDACTED




                                                                                                                                                Pg 100 of 170
9542318   LARRY WISEMAN                               REDACTED
9542380   LARRY WRIGHT                                REDACTED
9538350   LASER TOOLS INC                             12101 ARCH ST                                                                 LITTLE ROCK                                         AR      72206
9538353   LAST RIDE MOTORCYCLE HEARSE CO              235 NORTH SYCAMORE                                                            CENTRALIA                                           IL      62801
9538354   LATHAM & WATKINS LLP                        PO BOX 2130                                                                   CAROL STREAM                                        IL      60132
9538356   LAUGHLIN ELECTRIC INC                       1285 LONGBRIDGE TRAIL                                                         WALSHVILLE                                          IL      62091
9538358   LAURA LEE                                   902 SOUTH CARBON STREET                                                       MARION                                              IL      62959
9538359   LAURA WRIGHT                                C/O KATHY DOERR                                  942 MAES ROAD                MURPHYSBORO                                         IL      62966
9538360   LAURI HECKERT                               4894 IRIS ROAD                                                                VENEDY                                              IL      62214
9538361   LAURIE B BROWN                              2100 E ST LOUIS STREET                                                        WEST FRANKFORT                                      IL      62896
9538362   LAVERNE SPAVEN                              285 BIRDSONG ROAD                                                             CAMDEN                                              TN      38320
9538363   LAVINA ROTOLO                               12801 DEWSBURY WAY                                                            LOUISVILLE                                          KY      40299
9538365   LAW OFFICE OF AMANDA B MOORE                NO. 16‐SC‐276                                    1 SOUTH MAIN                 HARRISBURG                                          IL      62946
9538366   LAW OFFICE OF EDWARD EYTALIS                RE: ACCOUNT 11‐SC‐497                            106 N DIVISION               CARTERVILLE                                         IL      62918
9538367   LAW OFFICE OF KENNETH J BINI PC             1610 DES PERES ROAD, SUITE 360                                                ST LOUIS                                            MO      63131
9538372   LAWRENCE COUNTY FARM BUREAU                 PO BOX 498                                                                    LAWRENCEVILLE                                       IL      62439
9538373   LAWRENCE HALL YOUTH SERVICES                854 NORTH OGDEN                                                               CHICAGO                                             IL      60642
9540932   LAWRENCE SKURAT                             REDACTED
9538375   LAWSON PRODUCTS INC                         PO BOX 809401                                                                 CHICAGO                                             IL      60680
9538376   LAYMAN PRIDDY                               12677 WINEMILLER ROAD                                                         MACEDONIA                                           IL      62860




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 89 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                             CITY                            STATE      ZIP     COUNTRY
9538377   LB FOSTER COMPANY                           PO BOX 643343                                                                          PITTSBURGH                                    PA      15264
9538378   LB FOSTER RAIL TECHNOLOGIES INC             PO BOX 644758                                                                          PITTSBURGH                                    PA      15264
9538379   LDA CREATIONS INC                           2328 SILVER LAKE ROAD                                                                  DAYTON                                        VA      22821
9538381   LEACH'S INDUSTRIAL SERVICES INC             2508 INDUSTRIAL COURT                                                                  GRAND JUNCTION                                CO      81505
9538382   LEAH KALEN PAYNE                            16783 DUNCAN ROAD                                                                      JOHNSTON CITY                                 IL      62951
9538383   LEANORE E TRARES                            1101 ROCKY BRANCH ROAD                                                                 VILLA RICA                                    GA      30180
9538385   LECORP INC                                  3503 CLINTON ROAD                                                                      PADUCAH                                       KY      42001
9536267   LEE A. FISHER                               REDACTED
9538392   LEE MESSERSMITH                             26 LEWIS LANE                                                                          BENTON                                        IL      62812




                                                                                                                                                                    Case 20-41308
9538393   LEE N WHITFORD                              415 T STREET                                                                           PORT TOWNSEND                                 WA      98368
9540647   LEE SCHROEDER                               REDACTED
9538395   LEE'S TIRE MART, LLC                        2105 SCHOOL STREET                                                                     HILLSBORO                                     IL      62049
9538398   LEGAL AIR, LLC                              PO BOX 1433                                                                            CHARLESTON                                    WV      25325
9538399   LEGATUS EMERGENCY SERVICES OF               S. ILLINOIS                                     PO BOX 88087                           CHICAGO                                       IL      60680
9538404   LEIGH LINDSAY MANN                          PO BOX 209                                                                             SLIEMA                                                SLM 4000 MALTA
9538405   LEILA BENNETT                               22310 STATE HWY 14                                                                     MACEDONIA                                     IL      62860
9538406   LEINENWEBER BARONI & DAFFADA                CONSULTING LLC                                  120 N LASALLE STREET SUITE 2000        CHICAGO                                       IL      60602
9538413   LEN A RAY                                   AND RUTH E RAY                                  20597 NEW OHIO COAL ROAD               PITTSBURG                                     IL      62974
9538417   LENNY E CLARK                               20422 STREETCAR ROAD                                                                   PITTSBURG                                     IL      62974
9538418   LENORE E BURNS                              1108 CLARKE STREET                                                                     DE SOTO                                       MO      63020




                                                                                                                                                                    Doc 268
9538419   LENSING WHOLESALE INC                       ARCHITECTURAL SALES DIVISION                    N 6TH AVENUE, PO BOX 965               EVANSVILLE                                    IN      47706
9538420   LEON SHORT                                  300 HIGHWAY T                                                                          WAYNESVILLE                                   MO      65583
9538421   LEON SMITH                                  5897 TIMBERLINE DRIVE                                                                  MILTON                                        FL      32570
9540194   LEONARD E. REYNOLDS                         REDACTED
9535959   LEONARD EARNEST                             REDACTED
9538422   LEONARD REYNOLDS                            1209 UNIVERSITY STREET                                                                 HILLSBORO                                     IL      62049




                                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9538423   LEPIDE USA INC                              600 CONGRESS AVENUE, 14TH FLOOR                                                        AUSTIN                                        TX      78701
9538424   LES WILSON INC                              205 CARMI INDUSTRIAL AVENUE, PO BOX                                                    CARMI                                         IL      62821
9538425   LES WILSON INC                              PO BOX 331                                                                             CARMI                                         IL      62821
9538429   LESLIE ANN MILLS                            160 HILLTOP DR                                                                         MURPHYSBORO                                   IL      62966
9538430   LESLIE EQUIPMENT CO                         PO BOX 1220                                                                            BEAVER                                        WV      25813
9538431   LESLIE HEMKEN                               4231 N. 8TH AVE                                                                        LITCHFIELD                                    IL      62056




                                                                                                                                                          Pg 101 of 170
9538432   LESLIE K HIGGINSON                          15473 COUNTRY ROAD 925 NORTH                                                           MCLEANSBORO                                   IL      62859
9537014   LESLIE L. HEMKEN                            REDACTED
9538433   LESLIE N DARNELL                            21908 ILLINOIS AVENUE                                                                  THOMPSONVILLE                                 IL      62890
9538434   LESLIE TOTSCH                               16301 BRUSHY MOUND ROAD                                                                CARLINVILLE                                   IL      62626
9534648   LESLIE W. BRUN                              REDACTED
9538435   LESSLIE HAMILTON RAY                        1200 S FLAGLER DRIVE, UNIT 1706                                                        WEST PALM BEACH                               FL      33401
9540107   LESSLIE RAY                                 REDACTED
9538437   LESTER PUBLICATIONS LLC                     140 BROADWAY, 46TH FLOOR                                                               NEW YORK                                      NY      10005
9538438   LETITIA WALL                                410 EAST ELM STREET                                                                    WEST FRANFORT                                 IL      62896
9538439   LEUKEMIA & LYMPHOMA SOCIETY                 1001 SCARLET BEND CT.                                                                  KIRKWOOD                                      MO      63122
9538440   LEVEL 3 / CENTURY LINK                      1025 ELDORADO BLVD                                                                     BLOOMFIELD                                    CO      80021
9538441   LEVEL 3 FINANCING INC                       PO BOX 910182                                                                          DENVER                                        CO      80291
9557960   LEVEL 3 TELECOME HOLDINGS, LLC              CENTURYLINK COMMUNICATIONS                      ATTN: LEGAL‐BKY, 1025 ELDORADO BLVD.   BROOMFIELD                                    CO      80021
9534219   LEVI BARNETT                                REDACTED
9535388   LEVI CRAIG                                  REDACTED
9538447   LEWIS E MELAHN                              127 A EAST HIGH STREET                                                                 JEFFERSON CITY                                MO      65102
9538448   LEXINGTON COAL EXCHANGE                     C/O SHIRLEY ISAAC                               304 WHITFIELD DR                       LEXINGTON                                     KY      40515
9538449   LEXINGTON INSURANCE COMPANY                 1300 E 9TH STREET SUITE 1400                                                           CLEVELAND                                     OH      44114
9538450   LEXYCON LLC                                 PO BOX 8, 725 1ST AVE SOUTH                                                            NITRO                                         WV      25143
9538451   LEZLIE J RUCKER                             13 GRAYS LANE 1                                                                        DECATUR                                       IL      62526




                                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 90 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                             ADDRESS 2                      CITY                            STATE    ZIP      COUNTRY
9538452   LGD, INC.                                   215 MCNEIL STREET                                                      CARTERVILLE                                   IL    62918
9538453   LIBERTY BERMUDA                             ED BROKING LLP 52 LEADENHALL ST                                        LONDON                                              EC3A 2EB UNITED KINGDOM
9538454   LIBERTY HYDRO INC                           1740 UNION BARBIDE DRIVE                                               SOUTH CHARLESTON                              WV    25303
9538455   LIBERTY LAND LLC                            300 BLACK GOLD BOULEVARD                                               HAZARD                                        KY    41701
9538456   LIBERTY LAND, LLC                           300 BLACK GOLD BOULEVARD                                               HAZARD                                        KY    40507
9538457   LIBERTY MUTUAL                              LIG MARINE MANAGERS 111 2ND AVE NE STE 1                               ST. PETERSBURG                                FL    33701
9538458   LIBERTY SIGNS                               PO BOX 696                                                             MARION                                        IL    62959
9538459   LIFE LINE EMRS CORP % TERRY GREEN           CASE 17‐SC‐781                          1209 EAST MAIN STREET, STE A   WEST FRANKFORT                                IL    62896
9538460   LIFETITE METAL PRODUCTS MFG                 PO BOX 127                                                             KENNA                                         WV    25248




                                                                                                                                                    Case 20-41308
9538462   LIGHTEN UP 4 MONTGOMERY COUNTY              1210 E. TREMONT                                                        HILLSBORO                                     IL    62049
9538464   LILI WANG                                   211 NORTH BROADWAY, SUITE 2600                                         SAINT LOUIS                                   MO 63102
9538466   LILLY & ASSOCIATES INTERNATIONAL            FREIGHT FORWARDERS INC                  9655 NW 33RD STREET            MIAMI                                         FL    33172
9538467   LINCOLN LAND COMMUNITY COLLEGE              1 LINCOLN LAND DRIVE                                                   LITCHFIELD                                    IL    62056
9538468   LINCOLN LAND COMMUNITY COLLEGE              FINANCE DEPARTMENT                      5250 SHEPHERD ROAD             SPRINGFIELD                                   IL    62794
9538469   LINCOLN MANUFACTURING INC                   198 MEADOWLANDS BLVD                                                   WASHINGTON                                    PA    15301
9538470   LINCOLN SCHOOL PTA                          20163 CORINTH ROAD                                                     PITTSBURG                                     IL    62974
9538471   LINCOLNWOOD HIGH SCHOOL                     14300 BRUSHY MOUND ROAD                                                CARLINVILLE                                   IL    62626
9538473   LINDA A PERKINS                             481 WEST COUNTRY LANE                                                  COLLINSVILLE                                  IL    62234
9538474   LINDA D RIDGWAY                             701 W CRAFT STREET                                                     ROBINSON                                      IL    62454
9538475   LINDA DUNCAN                                1399 MATTHEW LANE                                                      MARION                                        IL    62959




                                                                                                                                                    Doc 268
9538476   LINDA E RECTOR                              639 OLD SALEM ROAD                                                     KELL                                          IL    62853
9538477   LINDA GARDNER                               238 N 1ST LANE, PO BOX 502                                             LAMAR                                         MO 64759
9538478   LINDA INABNIT                               665 CO ROAD 675 N                                                      MACEDONIA                                     IL    62860
9538479   LINDA J RICH                                4096 EAST WHEATLAND ROAD                                               VINCENNES                                     IN    47591
9538480   LINDA K CARLTON                             707 S 29TH STREET                                                      MT VERNON                                     IL    62864
9538481   LINDA KOHLHAAS                              13918 CARLTON ROAD                                                     MACEDONIA                                     IL    62860




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9538482   LINDA L JETER                               11926 CEDAR GROVE ROAD                                                 MARION                                        IL    62959
9538483   LINDA MOXLEY                                673 SOUTHER ROAD                                                       SULLIVAN                                      IL    61951
9538484   LINDA S JOHNSON                             PO BOX 295                                                             INWOOD                                        WV    25248
9538485   LINDA S LEAR                                3240 TOWER HILL ROAD                                                   HOUGHTON LAKE                                 MI    48629
9542092   LINDA WEBSTER                               REDACTED
9538487   LINDELL D GRANT                             13503 GERMAN CHURCH ROAD                                               WEST FRANKFORT                                IL   62896




                                                                                                                                          Pg 102 of 170
9538488   LINDELL LAUNIUS                             ROUTE 2, BOX 410A                                                      MCLEANSBORO                                   IL   62859
9538489   LINDELL LOVELESS                            17564 HONEY CREEK RD                                                   GILLESPIE                                     IL   62033
9539150   LINDELL MINOR                               REDACTED
9538492   LINDNER LIVING TRUST                        REDACTED
9538493   LINDOMETAL LLC                              10200 FOREST GREEN BLVD, SUITE 112                                     LOUISVILLE                                    KY   40223
9538494   LINDSAY L LESKOVISEK                        6043 MADISON STREET                                                    COFFEEN                                       IL   62017
9540258   LINDSAY RICK                                REDACTED
9538495   LINDSAY WYATT                               DBA LB SOLUTIONS                        5415 CLINTON ROAD              PADUCAH                                       KY   42001
9538498   LINFORD WAYNE WEAVER                        11913 BESSIE ROAD                                                      BENTON                                        IL   62812
9538499   LINK PROJECT SERVICES INC                   DEPT 789                                PO BOX 4346                    HOUSTON                                       TX   77210
9415078   LINK SPECIALIZED INC                        KATIE S. HOWELL, C.O.O                  4146 STATE ROUTE 154           PINCKNEYVILLE                                 IL   62274
9542468   LINK SPECIALIZED INC                        PO BOX 334                                                             PINCKNEYVILLE                                 IL   62274
9538500   LINKUP INTERNATIONAL LP                     11679 AIRWAY BLVD                                                      ROANOKE                                       TX   76262
9538504   LISA COOKSEY                                19866 LAKEVIEW LANE                                                    WEST FRANKFORT                                IL   62896
9538505   LISA DAWN WITZEL                            14611 N LOST LAKE LANE                                                 MT VERNON                                     IL   62864
9538506   LISA M ENGELING                             416 NORTH 1250 EAST ROAD                                               MORRISONVILLE                                 IL   62546
9538507   LITCHFIELD AIRPORT AUTHORITY                PO BOX 381                                                             LITCHFIELD                                    IL   62056
9538508   LITCHFIELD FAMILY PRACTICE CE               1285 FRANCISCAN DRIVE                                                  LITCHFIELD                                    IL   62056
9554480   LITCHFIELD HOTEL VENTURES LLC               6450 S. 6TH STREET ROAD, SUITE A                                       SPRINGFIELD                                   IL   62712
9538509   LITCHFIELD JUNIOR BOWLING                   3320 ROUTE 16                                                          LITCHFIELD                                    IL   62056




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 91 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2               CITY                              STATE      ZIP        COUNTRY
9538510   LITCHFIELD POST PROM                        PO BOX 522                                                                 LITCHFIELD                                    IL      62056
9538511   LITTLE & SHEETS LLP                         ATTORNEYS AT LAW                                 PO BOX 686                POMEROY                                       OH      45769
9538512   LITTLE EGYPT JANITORIAL SER.                PO BOX 1744                                                                MARION                                        IL      62959
9538514   LIVING ALTERNATIVES‐WALK FOR LIFE           300 N UNION STREET                                                         LINCOLN                                       IL      62656
9538515   LIVING PATRIOT LLC                          1831 AVENUE H                                                              ST LOUIS                                      MO      63125
9538517   LIVINGSTON PIPE & TUBE, INC                 PO BOX 300                                                                 STAUNTON                                      IL      62088
9538519   LLOYD GREGORY                               15148 PAULTON ROAD                                                         THOMPSONVILLE                                 IL      62890
9538520   LLOYD L OTTERSON                            1802 EAST ELM STREET                                                       WEST FRANKFORT                                IL      62896
9538521   LLOYD L REESE                               AND JOY S REESE                                  700 N TAFT STREET         MARION                                        IL      62959




                                                                                                                                                        Case 20-41308
9538522   LLOYD L VAUGHN                              1897 SOUTH THOMPSONVILLE ROAD                                              THOMPSONVILLE                                 IL      62890
9538523   LLOYD PAUL IRISH                            7041 SPEAR ST                                                              SHELBURNE                                     VT      05482
9538524   LLOYD SCHOENH1IT TRUCK & TRACTOR            SERVICE, INC.                                    PO BOX 190                GRAYVILLE                                     IL      62844
9538525   LLOYD VAUGHN JR                             1897 S THOMPSONVILLE ROAD                                                  THOMPSONVILLE                                 IL      62890
9538526   LLOYD'S (AMTRUST)                           ED BROKING LLP 52 LEADENHALL ST                                            LONDON                                                EC3A 2EB   UNITED KINGDOM
9538527   LLOYD'S (BEAZLEY LED)                       ED BROKING LLP 52 LEADENHALL ST                                            LONDON                                                EC3A 2EB   UNITED KINGDOM
9538528   LLOYD'S (MARKEL LED)                        ED BROKING LLP 52 LEADENHALL ST                                            LONDON                                                EC3A 2EB   UNITED KINGDOM
9538529   LLOYDS OF LONDON                            ED BROKING LLP 52 LEADENHALL ST                                            LONDON                                                EC3A 2EB   UNITED KINGDOM
9538530   LMB INDUSTRIAL PHOTOGRAPHY                  & MEDIA LLC                                      1125 BEREA DRIVE          BOULDER                                       CO      80305
9538531   LOCK ONE INC                                326 THIRD ST                                                               MARIETTA                                      OH      45750
9540963   LOGAN A. SMITH                              REDACTED




                                                                                                                                                        Doc 268
9538534   LOGAN COMMUNITY CENTER                      ATTN TERESA BEASLEY                              PO BOX 83                 LOGAN                                         IL      62856
9538535   LOGAN FOUGEROUSSE                           304 WEST MADISON STREET                                                    BENTON                                        IL      62812
9536335   LOGAN FOUGEROUSSE                           REDACTED
9537199   LOGAN HUBER                                 REDACTED
9538536   LOGAN PRIMARY CARE SERVICES                 405 RUSHING DRIVE                                                          HERRIN                                        IL      62948
9535334   LOGAN T. COOPER                             REDACTED




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9536129   LOGAN W. ESTES                              REDACTED
9538537   LOGO CHAIR INC                              117 SOUTHEAST PARKWAY                                                      FRANKLIN                                      TN      37064
9538539   LOHRBERG LUMBER INC                         5662 L ROAD                                                                WATERLOO                                      IL      62298
9538540   LOIS A. LUALLEN                             1221 LAFAYETTE AVE                                                         MATTOON                                       IL      61938
9538541   LOIS MEZO                                   1147 INLET ROAD                                                            AMBOY                                         IL      61310
9538542   LON E RICHARD                               1385 MONROE ROAD                                                           JOHNSTON CITY                                 IL      62951




                                                                                                                                              Pg 103 of 170
9538543   LONDON COMMODITY BROKERS                    211 N. BROADWAY, SUITE 2600                                                ST. LOUIS                                     MO      63102
9538544   LONE PINE CONSTRUCTION, INC                 83 LUSK ROAD                                                               BENTLEYVILLE                                  PA      15314
9538546   LONG BALL PARTNERS LLC                      10100 SANTA MONICA BLVD, STE 2400                                          LOS ANGELES                                   CA      90067
9538547   LONG FORESTRY CONSULTATION                  6130 WATER VALLEY ROAD                                                     COBDEN                                        IL      62920
9538548   LONG PRAIRIE FARMS, LLC                     11060 MOSES DRIVE                                                          BENTON                                        IL      62812
9538549   LONGWALL MINING SERVICES INC                9682 OLD KUMMER ROAD                                                       ALLISON PARK                                  PA      15101
9538550   LONGWALL SERVICES INC                       63 SOUTH COUNTRY CLUB ROAD                                                 MEADOW LANDS                                  PA      15347
9538551   LONGWALL‐ASSOCIATES INC                     212 KENDALL AVENUE, PO BOX 1488                                            CHILHOWIE                                     VA      24319
9538552   LONNIE BRYMER                               804 WATER AVE., APT. B                                                     JOHNSTON CITY                                 IL      62951
9538553   LONNIE MILLENBINE                           2736 FARTHING ROAD                                                         ODIN                                          IL      62870
9538554   LORA L JONES                                511 SOUTH CENTRAL STREET                                                   BENTON                                        IL      62812
9538556   LORD SECURITIES CORPORATION                 48 WALL STREET, 27TH FLOOR                                                 NEW YORK                                      NY      10005
9538559   LORELLA E GILL                              1108 CLARKE STREET                                                         DE SOTO                                       MO      63020
9538560   LOREN C ANDERSON                            21961 GRANT BRICK ROAD                                                     THOMPSONVILLE                                 IL      62890
9538561   LOREN C. & MILDRED ANDERSON                 REDACTED
9538562   LOREN JONES                                 3250 WEST EUREKA ROAD                                                      ROCKPORT                                      IN      47635
9538563   LORI A GOOCH                                13801 STATE ROUTE 37                                                       JOHNSTON CITY                                 IL      62951
9536573   LORI A. GARDNER                             REDACTED
9534469   LORI BOCKIUS                                REDACTED
9538564   LORNA LYNN HINES                            217 SOUTH BOSSE                                                            EVANSVILLE                                    IN      47712




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 92 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                     ADDRESS 2                CITY                             STATE    ZIP   COUNTRY
9538567   LOUIS G PAYNE JR                         AND JANET S PAYNE                               1342 SLEEPY HOLLOW ROAD   AMBOY                                         IL    61310
9538568   LOUIS H. HACKE                           19292 THORNBROOK RD                                                       CARLINVILLE                                   IL    62626
9538569   LOUIS MARSCH INC                         601 CARLIN STREET                                                         MORRISONVILLE                                 IL    62546
9534368   LOUISE BIEHL                             REDACTED                                        12153 CEDAR GROVE ROAD
9538570   LOUISE CARTER CLEANING                   PO BOX 101                                                                ELKHART                                       IL    62634
9538571   LOUISE GERMAN                            13536 ALLEGHANY ROAD                                                      THOMPSONVILLE                                 IL    62890
9538572   LOUISIANA DEPT OF REVENUE                P.O. BOX 61030                                                            NEW ORLEANS                                   LA    70161
9538573   LOUISIANA MACHINERY CO LLC               3799 W AIRLINE HWY                                                        RESERVE                                       LA    70084
9538574   LOUISIANA MARITIME ASSOCIATION           3939 N CAUSEWAY BOULEVARD, SUITE 10                                       METAIRIE                                      LA    70002




                                                                                                                                                    Case 20-41308
9538575   LOUISVILLE GAS & ELECTRIC CO             820 WEST BROADWAY                                                         LOUISVILLE                                    KY    40202
9538576   LOUISVILLE GAS & ELECTRIC COMPANY        820 WEST BROADWAY                                                         LOUISVILLE                                    KY    40202
9538577   LOW PLACES LLC                           PO BOX 6                                                                  MOUNT CARBON                                  WV    25139
9538584   LOYAL ORDER OF MOOSE LODGE               PO BOX 201                                                                WEST FRANKFORT                                IL    62896
9541625   LOYD TITTLE                              REDACTED
9538587   LOYD WEBB, JR.                           RR 1                                                                      MACEDONIA                                     IL    62860
9538588   LR RUSSELL OILFIELD CONSTRUCTION         13685 E SALEM CHURCH ROAD                                                 MT VERNON                                     IL    62864
9538589   LUBRICATION TECHNOLOGIES INC             12342 POST OAK DR                                                         HAMMOND                                       LA    70403
9540952   LUCAS C. SMITH                           REDACTED
9538590   LUCAS CASH                               613 W. MULBERRY ST.                                                       WEST FRANKFORT                                IL    62896
9538403   LUCAS K. LEHMANN                         REDACTED




                                                                                                                                                    Doc 268
9538591   LUCAS LEHMANN                            104 SOUTH 4TH STREET                                                      DAHLGREN                                      IL    62828
9538593   LUCAS M KELLEY                           251 AKIN ROAD                                                             MACEDONIA                                     IL    62860
9538594   LUCAS SEPTIC TANK SERVICE                GREGORY LUCAS                                   PO BOX 534                MARION                                        IL    62959
9540825   LUCAS SHELDON                            REDACTED
9536342   LUKAS J. FOWLER                          REDACTED
9542171   LUKE WHITE                               REDACTED




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9538596   LUKE'S LAWN CARE LLC                     PO BOX 520                                                                NEW HAVEN                                     WV    25265
9538597   LUMEN PRIVATE EVENT SPACE                TWENTY SECOND AND LOCUST                        2201 LOCUST               ST. LOUIS                                     MO    63103
9534301   LUTHER BELCHER                           REDACTED
9538601   LYERLA ELECTRIC                          317 HUNT AVENUE                                                           HILLSBORO                                     IL    62049
9538606   LYNCH & BOWEN SCALES INC                 4401 BLUFFDALE COURT                                                      GODFREY                                       IL    62035
9538607   LYNDELL MOCABY                           3671 BAYLOR STREET                                                        IRVINE                                        CA    92614




                                                                                                                                          Pg 104 of 170
9538608   LYNETTE BARNWELL                         130 S SENECA ROAD                                                         OAK RIDGE                                     TN    37830
9538610   LYNN ENGINEERED SYSTEMS                  190 LINDEN STREET                                                         WINNETKA                                      IL    60093
9538611   LYNNE E BARKER                           PO BOX 7328                                                               CLEARWATER                                    FL    33758
9537892   LYNNE JONES                              REDACTED
9538612   LYNNS WESTSIDE MARINE INC                4360 UPPER MT VERNON ROAD                                                 EVANSVILLE                                    IN    47712
9538615   M & L WELL SERVICES INC                  PO BOX 670                                                                OLNEY                                         IL    62450
9538616   M BOWLING INC                            PO BOX 491                                                                HENDERSON                                     KY    42420
9538618   M&M PUMP SUPPLY INC                      DEPT #10279                                     PO BOX 790379             SAINT LOUIS                                   MO    63179
9538619   M&M SERVICE COMPANY                      130 N CHILES ST                                                           CARLINVILLE                                   IL    62626
9538620   M&M SERVICE COMPANY                      PO BOX 500                                                                CARLINVILLE                                   IL    62626
9538621   M&S HYDRAULICS INC                       PO BOX 493                                                                WILKINSON                                     WV    25653
9538634   M. LYNNE MACLEAN                         REDACTED
9538626   MAC A BONE                               4307 NORTH 8TH AVENUE                                                     LITCHFIELD                                    IL    62056
9538627   MACEDONIA UNITED METHODIST CHURCH        MACEDONIA ROAD                                                            MACEDONIA                                     IL    62860
9538628   MACEDONIA WATER SYSTEM                   PO BOX 42                                                                 MACEDONIA                                     IL    62860
9538629   MACHINE TOOL SERVICE INC                 117 ELM STREET                                                            TERRE HAUTE                                   IN    47807
9538630   MACHINERY TRANSPORT INC                  PO BOX 1645                                                               OAK HILL                                      WV    25901
9538631   MACK CRAIG                               7475 RIVER BEND ROAD                                                      BENTON                                        IL    62812
9538638   MACO REPROGRAPHICS LLC                   DBA MACO ‐ EVANSVILLE BLUE                      600 COURT STREET          EVANSVILLE                                    IN    47708
9538639   MACOUPIN CO. QUEEN PAGEANT               COMMITTEE C/O JULIE FISCHER                     710 WEST OAK STREET       GILLESPIE                                     IL    62033




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 93 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                    NAME                    ADDRESS 1                                     ADDRESS 2                                                  CITY   STATE      ZIP     COUNTRY
9538640   MACOUPIN COUNTY                        ANNE BOEHM COUNTY COLLECTOR                      PO BOX 20                  CARLINVILLE                                          IL      62626
9538641   MACOUPIN COUNTY 4‐H FEDERATION         #60 CARLINVILLE PLAZA                                                       CARLINVILLE                                          IL      62626
9538642   MACOUPIN COUNTY CHIROPRACTIC           704 SOUTH HACKMAN STREET                                                    STAUNTON                                             IL      62088
9538643   MACOUPIN COUNTY CLERK                  PO BOX 107                                                                  CARLINVILLE                                          IL      62626
9538644   MACOUPIN COUNTY DEMOCRATIC             CENTRAL COMMITTEE                                502 HIGH STREET            GILLESPIE                                            IL      62033
9538645   MACOUPIN COUNTY DEMOCRATIC             CENTRAL COMMITTEE                                PO BOX 195                 BUNKER HILL                                          IL      62014
9538646   MACOUPIN COUNTY ENQUIRER               125 E MAIN ST                                                               CARLINVILLE                                          IL      62626
9538647   MACOUPIN COUNTY ENQUIRER               PO BOX 200                                                                  CARLINVILLE                                          IL      62626
9538648   MACOUPIN COUNTY FAIR PAGEANT           SPONSORSHIP                                      PO BOX 145                 CARLINVILLE                                          IL      62626




                                                                                                                                                    Case 20-41308
9538649   MACOUPIN COUNTY GENAELOGICAL           SOCIETY                                          PO BOX 95                  STAUNTON                                             IL      62088
9538650   MACOUPIN COUNTY HEALTH CENTER          109 E MAPLE STREET                                                          GILLESPIE                                            IL      62033
9538651   MACOUPIN COUNTY PUBLIC HEALTH          DEPARTMENT                                       805 NORTH BROAD STREET     CARLINVILLE                                          IL      62626
9538652   MACOUPIN COUNTY SAFE FAMILIES          805 N BROAD STREET                                                          CARLINVILLE                                          IL      62626
9538654   MACOUPIN COUNTY SHERIFF                215 S E ST                                                                  CARLINVILLE                                          IL      62626
9538655   MACOUPIN CTY REPUBLICAN CC             503 N MAIN ST                                                               BENLD                                                IL      62009
9538656   MACOUPIN ECONOMIC                      DEVELOPMENT PARTNERSHIP                          18400 SHIPMAN RD           CARLINVILLE                                          IL      62626
9538657   MACOUPIN FAMILY PRACTICE CENTER        715 WEST BROADWAY STREET                                                    GILLESPIE                                            IL      62033
9538658   MACOUPIN MILITARY SUPPORT GROUP        C/O SANDY SMITH                                  21901 NURSERY ROAD         CARLINVILLE                                          IL      62626
9538659   MACPOUPIN COUNTY SOIL & WATER          CONSERVATION DISTRICT                            300 CARLINVILLE PLAZA      CARLINVILLE                                          IL      62626
9538660   MACQUARIE RAIL INC                     MACQUARIE BANK LIMITED                           PO BOX 392065              PITTSBURGH                                           PA      15251




                                                                                                                                                    Doc 268
9538662   MAC'S FIRE AND SAFETY INC              104 S JACKSON STREET, PO BOX 441                                            LITCHFIELD                                           IL      62056
9538663   MAC'S MINING REPAIR SERVICE INC        PO BOX 480                                                                  HUNTINGTON                                           UT      84528
9538665   MADGE E MCNARY                         318 CRESTLAWN DRIVE                                                         WASHINGTON                                           IL      61571
9538667   MADISON COUNTY TREASURER               FRED BATHON COUNTY TREASURER                     PO BOX 849                 EDWARDSVILLE                                         IL      62025
9538668   MADISONVILLE COMMUNITY COLLEGE         KY COAL ACADEMY                                  150 SCHOOL AVENUE          MADISONVILLE                                         KY      42431
9538669   MADISONVILLE TIRE & RETREADING         PO BOX 1593                                                                 MADISONVILLE                                         KY      42431




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9536833   MAGDIEL GUTIERREZ                      REDACTED
9538670   MAGELLAN BEHAVIORAL HEALTH             PO BOX 785341                                                               PHILADELPHIA                                         PA      19178
9538672   MAGNUM DRILLING SERVICES INC           PO BOX 6481                                                                 EVANSVILLE                                           IN      47719
9538673   MAGNUM STEEL WORKS INC                 200 SHILOH DRIVE                                                            MOUNT VERNON                                         IL      62864
9538675   MAGUIRE BACKHOE COMPANY                103 S BISSELL STREET                                                        VIRDEN                                               IL      62690
9538676   MAGUIRE WASTEWATER SOLUTIONS           103 SOUTH BISSELL STREET                                                    VIRDEN                                               IL      62690




                                                                                                                                          Pg 105 of 170
9538677   MAHLON L RICH                          7550 LAKE CREEK ROAD                                                        WEST FRANKFORT                                       IL      62896
9538678   MAIER'S TIDY BOWL                      PO BOX 9                                                                    STONEFORT                                            IL      62987
9538679   MAIN STREET FLORIST                    240 E SIDE SQUARE                                                           CARLINVILLE                                          IL      62626
9538680   MAJESTIC JANITORIAL SUPPLIES           305 N. CARBON                                                               MARION                                               IL      62959
9538681   MAKA EXCAVATING INC                    PO BOX 933                                                                  MARION                                               IL      62959
9538682   MALANIE J HAYES                        428 WEST PARKVIEW                                                           WALCOTT                                              IA      52773
9538687   MALONE'S SIGNS                         JEFF & MARK MALONE                               800 N PARK ST              GALATIA                                              IL      62935
9538688   MAMMA CATS                             ATTN TRICIA CALLONI                              PO BOX 145                 COELLO                                               IL      62825
9538689   MANAGEMENT COMMUNICATION SYSTEMS       INC, IN TOUCH                                    3101 IRVING AVENUE SOUTH   MINNEAPOLIS                                          MN      55408
9538690   MANAGEMENT RESOURCE CONSULTING         1538 ROSALBA STREET NE                                                      ALBUQUERQUE                                          NM      87111
9538696   MANLEY BROS OF INDIANA, INC            300 S VERMILLION STREET                                                     TROY GROVE                                           IL      61372
9538700   MANUFACTURERS NEWS INC                 1633 CENTRAL STREET                                                         EVANSTON                                             IL      60201
9538704   MARATHON FOOD MART                     5TH AND LEWIS ST                                                            NEW HAVEN                                            WV      25265
9538705   MARATHON FOOD MART                     PO BOX 36                                                                   NEW HAVEN                                            WV      25265
9541164   MARC A. STAUB                          REDACTED
9538706   MARC CHRISTIAN FINE CABINETRY          2366 SCHUETZ ROAD                                                           ST LOUIS                                             MO      63146
9536897   MARC HANSEN                            REDACTED
9538707   MARC MILLIGAN                          DINGWALL GATEHOUSE                               182 EARLSFIELD ROAD        LONDON                                                       SW18 3DT UNITED KINGDOM
9538708   MARCAL ROPE & RIGGING INC              4052 NORTH BROADWAY                                                         ST. LOUIS                                            MO      63147
9538709   MARCAL ROPE & RIGGING INC              PO BOX 477                                                                  ALTON                                                IL      62002




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 94 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                      ADDRESS 2                                                       CITY   STATE    ZIP   COUNTRY
9538710   MARCO TECHNOLOGIES LLC                   NW 7128                                                                          MINNEAPOLIS                                          MN    55485
9534700   MARCUS BURTON                            REDACTED
9537241   MARCUS J. HUTCHCRAFT                     REDACTED
9542290   MARCUS WILSON                            REDACTED
9538712   MAREN CORPORATION                        145 FIRST DRIVE NE                                                               NEW PHILADELPHIA                                     OH    44663
9538713   MARGARET JOHNSON DRY                     1908 BAINBRIDGE ROW DRIVE                                                        LOUISVILLE                                           KY    40207
9538714   MARGARET L BUNDY AS SUCCESSOR            TRUSTEE UNDER THE EDWARD A BUNDY                 309 BAYSIDE ROAD                BELLINGHAM                                           WA    98225
9538716   MARGO MCDERMED FOR ILLINOIS HOUSE        20821 BRAIDWOOD LANE                                                             MOKENA                                               IL    60448
9538717   MARIANNE B MARTIN                        2752 LA STRADA GRANDE HEIGHTS                                                    COLORADO SPRINGS                                     CO    80906




                                                                                                                                                           Case 20-41308
9538718   MARILYN GAIL HEFLEY                      4112 S WASHINGTON STREET                                                         AMARILLO                                             TX    79110
9538719   MARILYN K HAAG                           AND RONALD B HAAG                                9584 N STUYVESANT STREET        BENTON                                               IL    62812
9538720   MARILYN K MYERS                          15878 JORDANS FORT ROAD                                                          PITTSBURG                                            IL    62974
9538721   MARILYN S HARRIS                         17784 STATE HIGHWAY 149                                                          WEST FRANKFORT                                       IL    62892
9538722   MARILYN T. BURGDORF, AS TRUSTEE          MARILYN BURGDORF REVOCABLE TRUST                 7302 UEBELHAH RD.               MT.VERNON                                            IN    47620
9538724   MARINO ENGINEERING ASSOCIATES INC        1101 E COLORADO AVENUE                                                           URBANA                                               IL    61801
9538725   MARION ABSTRACT COMPANY INC              406 N MONROE                                                                     MARION                                               IL    62959
9538726   MARION CHAMBER OF COMMERCE               PO BOX 307                                                                       MARION                                               IL    62959
9538727   MARION COUNTY FARM BUREAU                PO BOX 640                                                                       SALEM                                                IL    62881
9538728   MARION DIAGNOSTIC CENTER                 PO BOX 1830                                                                      MARION                                               IL    62959
9538729   MARION E GLAZEBROOK                      30 ROHDE AVENUE                                                                  ST AUGUSTINE                                         FL    32084




                                                                                                                                                           Doc 268
9538730   MARION EMERGENCY PHYSICIANS              PO BOX 741576                                                                    ATLANTA                                              GA    30384
9538731   MARION EXCAVATING & CONSTRUCTION INC     1820 N COURT                                                                     MARION                                               IL    62959
9538732   MARION EXCAVATING & CONSTRUCTION INC     PO BOX 37                                                                        MARION                                               IL    62959
9538733   MARION EYE CENTERS                       PO BOX 1178                                                                      MARION                                               IL    62959
9538734   MARION HIGH SCHOOL                       ATTN: D QUERTERMOUS & C HAYNES                   18962 SALT PETRE ROAD           CREAL SPRINGS                                        IL    62922
9538735   MARION HOSPITAL C/O RONALD MILLER        RE: CASE # 17‐SC‐0091                            11970 BORMAN DRIVE, SUITE 250   ST LOUIS                                             MO    63146




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9538736   MARION KENNELL AND BARBARA KENNELL       21148 CORINTH ROAD                                                               THOMPSONVILLE                                        IL    62890
9538737   MARION LURIE                             15444 SE ADAIR PLACE                                                             CLACKAMAS                                            OR    97015
9538738   MARION MOTORS LLC                        2604 W DEYOUNG                                                                   MARION                                               IL    62959
9538739   MARION OELZE                             DBA INDEPENDENT SUPPLY                           15121 N IL HWY 37               MT VERNON                                            IL    62864
9538740   MARION TOYOTA                            PO BOX 1028                                                                      MARION                                               IL    62959
9538741   MARISSA GREEN                            717 BURKETT STREET                                                               BENTON                                               IL    62812




                                                                                                                                                 Pg 106 of 170
9538742   MARJORIE D KENNEDY                       13505 SOUTH INDIAN RIVER DRIVE, APT                                              JENSEN BEACH                                         FL    34957
9537051   MARK A. HEUSNER                          REDACTED
9541263   MARK A. STRANGE                          REDACTED
9538743   MARK AGIN                                2208 HILLCREST STREET                                                            HARRISBURG                                           IL    62946
9538744   MARK ALLAMAN                             344 MAPLE SHADE ROAD                                                             CRANBERRY                                            PA    16319
9534243   MARK BARWICK                             REDACTED
9538745   MARK CARTER BREEZE                       100 W SILVERLEAF STREET                                                          GREER                                                SC    29650
9538746   MARK CORNELL                             103 PINNACLE POINT DRIVE                                                         HILLSBORO                                            IL    62049
9538747   MARK CORNELL                             PO BOX 582                                                                       HILLSBORO                                            IL    62049
9538748   MARK E MCINTOSH                          428 SOUTH CENTRAL STREET                                                         BENTON                                               IL    62812
9536277   MARK FITCH                               REDACTED
9538749   MARK G SCHUERGER CONSULTING LLC          1421 ALEXANDRIA PLACE                                                            CHARLESTON                                           WV    25314
9540966   MARK H. SMITH                            REDACTED
9537141   MARK HOLTZ                               REDACTED
9538751   MARK JOSEPH MCKEE                        6450 LONGLEAF PINE DRIVE                                                         JUPITER                                              FL    33458
9538060   MARK KASZIAN                             REDACTED
9538272   MARK KRAGER                              REDACTED
9538416   MARK LENEVICH                            REDACTED
9538752   MARK LLOYD                               2505 GREEN HILL ROAD                                                             ELDORADO                                             IL    62930
9538613   MARK LYON                                REDACTED




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 95 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                     NAME                    ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE      ZIP     COUNTRY
9538908   MARK MCCURDY                            REDACTED
9538990   MARK MESSAMORE                          REDACTED
9538753   MARK MEZO                               PO BOX 812                                                                 ENERGY                                               IL      62933
9538754   MARK MILLER                             648 COUNTY ROAD 1000N                                                      MACEDONIA                                            IL      62860
9538755   MARK PAYNE                              19 WALLING GROVE ROAD                                                      BEAUFORT                                             SC      29907
9540191   MARK REXROAD                            REDACTED
9540249   MARK RICHARDSON                         REDACTED
9538756   MARK S KERN                             17256 SNOWFLAKE ROAD                                                       EWING                                                IL      62836
9538579   MARK S. LOWERY                          REDACTED




                                                                                                                                                    Case 20-41308
9541001   MARK S. SORRELLS                        REDACTED
9540631   MARK SCHILKE                            REDACTED
9538759   MARK SCHUERGER                          12677 N SHORELAND COURT                                                    MARION                                               IL      62959
9540648   MARK SCHUERGER                          REDACTED
9538760   MARK STRANGE                            3154 DAULBY CT                                                             DUQUOIN                                              IL      62832
9538761   MARK SWIFT                              24103 ROBLES ROAD                                                          MACEDONIA                                            IL      62860
9538762   MARK SWIFT                              PO BOX 371                                                                 TROY                                                 IL      62294
9538763   MARK W DRAKE                            1308 WHISPER WAY                                                           BENTON                                               IL      62812
9538764   MARKEL BERMUDA                          ED BROKING LLP 52 LEADENHALL ST                                            LONDON                                                       EC3A 2EB UNITED KINGDOM
9541595   MARKITA J. THURMOND                     REDACTED
9538766   MARKOFF LAW LLC                         CASE # 12 SC 821                                 29 N WACKER DRIVE         CHICAGO                                              IL      60606




                                                                                                                                                    Doc 268
9538767   MARKOFF LAW LLC                         RE: CASE # 14‐SC‐66                              29 N WACKER DRIVE #550    CHICAGO                                              IL      60606
9538771   MARKS HEATING COOLING                   AND PLUMBING INC                                 1166 MT GILEAD RD         GREENVILLE                                           IL      62246
9538772   MARLA HEIM RODRIGUEZ                    418 REGAL VIEW                                                             SAN ANTONIO                                          TX      78220
9538773   MARLA JEAN MAST                         809 BREEN DRIVE                                                            CHAMPAIGN                                            IL      61820
9534423   MARLON BLAIR                            REDACTED
9538776   MARMIC FIRE & SAFETY CO INC             PO BOX 1939                                                                LOWELL                                               AR      72745




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9538777   MARRIANNE ELLIS                         232 COUNY LINE ROAD 1100 N                                                 ENFIELD                                              IL      62836
9538778   MARRS TOWNSHIP VOLUNTEER                FIRE DEPARTMENT                                  3030 ST PHILLIPS ROAD     MT VERNON                                            IN      47620
9538779   MARSHA MCKINNEY                         516 NORTH OAK STREET                                                       INA                                                  IL      62846
9538780   MARSHAL SAFETY AND ENVIRONMENTAL        4720 N SPRING STREET                                                       EVANSVILLE                                           IN      47711
9538781   MARSHALL G HAYES                        509 E MONROE                                                               MALTA                                                IL      60150
9538782   MARSHALL G HAYES JR                     3150 COVERED BRIDGE LANE                                                   DEKALB                                               IL      60115




                                                                                                                                          Pg 107 of 170
9536968   MARSHALL G., JR. HAYES,                 REDACTED
9538783   MARSHALL MCCULLOUGH                     AND LUCY ELOISE MCCULLOUGH                       1254 NEW LAKE ROAD        THOMPSONVILLE                                        IL      62890
9538784   MARSHALL MILLER & ASSOCIATES INC        582 INDUSTRIAL PARK ROAD                                                   BLUEFIELD                                            VA      24605
9538785   MARSHALL RESOURCES INC                  PO BOX 2100                                                                PIKEVILLE                                            KY      41502
9538786   MARTHA ANN SCHWARZE                     4464 MT VERNON PLACE                                                       DECATUR                                              IL      62521
9538787   MARTHA L BIEHL                          12153 CEDAR GROVE ROAD                                                     MARION                                               IL      62959
9538788   MARTHA L POROPAT                        612 N BROADWAY STREET                                                      SESSER                                               IL      62884
9538789   MARTHA LEONARD                          9901 DARNELL SCHOOL ROAD                                                   MT VERNON                                            IN      47620
9538794   MARTIN ELECTRIC                         1005 E 9TH STREET, PO BOX 117                                              JOHNSTON CITY                                        IL      62951
9538795   MARTIN FARMS OF ILLINOIS LLC            1101 CENTREVILLE AVENUE                                                    BELLEVILLE                                           IL      62220
9538796   MARTIN L BASS                           307 S MAIN STREET                                                          GRANT PARK                                           IL      60940
9539477   MARTIN NIKOLICH                         REDACTED
9538800   MARTIN'S CATERING                       412 E. MAIN ST.                                                            BENTON                                               IL      62812
9538801   MARTONICK PUBLICATIONS INC              PO BOX 244322                                                              BOYNTON BEACH                                        FL      33424
9538804   MARVEL EXCAVATING                       4398 MARVEL ROAD                                                           THOMPSONVILLE                                        IL      62890
9538805   MARVIN CARROLL                          1807 SUMMIT STREET                                                         HILLSBORO                                            IL      62049
9538806   MARVIN L. JEFFREYS                      301 HOBBS GROVE ROAD                                                       MAYNARDVILLE                                         TN      37807
9538807   MARVIN'S REBUILDERS INC                 10878 NORTH ROAD                                                           WEST FRANKFORT                                       IL      62896
9538808   MARY ALICE SIMMS                        850 WASHBURN APT 205                                                       LOUISVILLE                                           KY      40222
9538809   MARY BOLEN                              20421 AKIN BLACKTOP                                                        THOMPSONVILLE                                        IL      62890




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 96 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                        ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9538810   MARY E MOLES                                800 SASSAFRAS LANE                                           MT VERNON                                     IL      62864
9538811   MARY ELLEN LOVEALL                          8408 EARLY DAWN TRAIL                                        DENTON                                        TX      76210
9538812   MARY ETHEL SHANKEL                          610 BROADWAY                                                 STERLING                                      IL      61081
9538813   MARY FRANCES LOWRY                          504 NARVAEZI STREET, #114                                    VENICE                                        FL      34285
9538814   MARY JANE PAGE                              10389 STEEL CITY ROAD                                        BENTON                                        IL      62812
9538815   MARY JEAN WILKIE                            3745 SHADOW CANYON TRAIL                                     BROOMFILED                                    CO      80020
9538816   MARY JO VAUGHN                              21019 DIVISION STREET                                        THOMPSONVILLE                                 IL      62890
9538817   MARY LEE DECKER                             427 TORRINGTON LANE                                          WINSTON SALEM                                 NC      27104
9538818   MARY LOU PAYNE                              20235 STATE HIGHWAY 14                                       MACEDONIA                                     IL      62860




                                                                                                                                          Case 20-41308
9538819   MARY LOU SCHLENKER                          180 SCHLENKER ROAD                                           ANNA                                          IL      62906
9538820   MARY LOU WOOD                               100 W PINE STREET                                            MCLEANSBORO                                   IL      62859
9538821   MARY LOU ZECH                               125 SOUTH GREENWOOD                                          PARK RIDGE                                    IL      60068
9538822   MARY LYNN WHITLOW                           504 N CHERRY STREET                                          WEST FRANKFORT                                IL      62896
9538823   MARY O'LAUGHLIN                             961 UNIVERSITY DRIVE                                         EDWARDSVILLE                                  IL      62025
9542448   MARY S. ZIMMERMAN                           REDACTED
9538824   MARY SUE ZIMMERMAN                          1700 OAKMONT DRIVE # 1                                       WALNUT CREEK                                  CA      94595
9538825   MARY SUSAN WHISENHUNT                       810 N STATE STREET                                           WAGONER                                       OK      74467
9538826   MARY THOMAS                                 424 REMBRANT DRIVE                                           OLD HICKORY                                   TN      37138
9538827   MARY WILLIAMS                               516 EAST NORTH STREET                                        DUQUOIN                                       IL      62832
9538828   MARY WOOLSEY                                809 OLD THEATER DRIVE                                        VANDALIA                                      IL      62471




                                                                                                                                          Doc 268
9538829   MARY'S RESTAURANT                           509 SOUTH PARK                                               HERRIN                                        IL      62948
9538830   MARYS RESTAURANT INC                        509 S PARK AVENUE                                            HERRIN                                        IL      62948
9538831   MARYVILLE PHYSICIANS SERVICES INC           PO BOX 790                                                   EDWARDSVILLE                                  IL      62025
9538837   MASON COUNTY FARM BUREAU                    PO BOX 318                                                   HAVANA                                        IL      62644
9538838   MASON COUNTY PUBLIC SERVICE                 332 VIAND ST                                                 POINT PLEASANT                                WV      25550
9538839   MASON HEAVY DIESEL                          10305 S STATE ROAD 61                                        OAKLAND CITY                                  IN      47660




                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9541247   MASON M. STOLL                              REDACTED
9538902   MASON MCCORD                                REDACTED
9542389   MASON T. WYANT                              REDACTED
9538840   MASSAC COUNTY FARM BUREAU                   PO BOX 908                                                   METROPOLIS                                    IL      62960
9538842   MATHESON TRI‐GAS                            PO BOX 845502                                                DALLAS                                        TX      75284
9538844   MATHIS & SONS INC                           659 QUILLMAN ROAD                                            DUQUOIN                                       IL      62832




                                                                                                                                Pg 108 of 170
9538845   MATHIS MARIFIAN & RICHTER LTD               23 PUBLIC SQUARE SUITE 300                                   BELLEVILLE                                    IL      62220
9538846   MATRIX DESIGN GROUP LLC                     PO BOX 633905                                                CINCINNATI                                    OH      45263
9538847   MATRIX SALES                                PO BOX 295                                                   MARION                                        IL      62959
9538848   MATT KASH FARMS                             621 N IL HWY 37                                              INA                                           IL      62846
9538849   MATT MORTIS                                 PO BOX 681                                                   HENDERSON                                     KY      42419
9541368   MATT SZABO                                  REDACTED
9538851   MATT WEBER                                  211 N. BROADWAY, SUITE 2600                                  ST. LOUIS                                     MO      63102
9538255   MATTHER E. KOCHER                           REDACTED
9538256   MATTHEW B. KOHL                             REDACTED
9534280   MATTHEW BEAVER                              REDACTED
9534451   MATTHEW BLUMENSTOCK                         REDACTED
9538852   MATTHEW BOLYARD                             210 LYNNE AVE                                                NOKOMIS                                       IL      62075
9534603   MATTHEW BRINKMAN                            REDACTED
9533766   MATTHEW C. ADKINS                           REDACTED
9538853   MATTHEW CASAD                               111 E LINCOLN STREET                                         EDINBURG                                      IL      62531
9535189   MATTHEW CLEVENGER                           REDACTED
9538854   MATTHEW E KOCHER                            10915 SOUTH GARDNER ROAD                                     OLATHE                                        KS      66091
9538855   MATTHEW H BRINKMAN                          17196 JACKSON STREET                                         LOGAN                                         IL      62856
9538856   MATTHEW HAMPEL                              11 LAKESHIRE DRIVE                                           FAIRVIEW HEIGHTS                              IL      62208
9536906   MATTHEW HARDIN                              REDACTED




                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 97 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                   NAME                   ADDRESS 1                                         ADDRESS 2                                                      CITY   STATE    ZIP      COUNTRY
9538857   MATTHEW HEWITT                        304 SOUTH WALNUT                                                                   NOKOMIS                                              IL    62075
9537132   MATTHEW HOLLERS                       REDACTED
9537393   MATTHEW INGLES                        REDACTED
9534482   MATTHEW J. BOLYARD                    REDACTED
9539513   MATTHEW J. NORRIS                     REDACTED
9537667   MATTHEW JENKINS                       REDACTED
9538859   MATTHEW JONES                         306 LAKEWOOD DRIVE                                                                 HILLSBORO                                            IL    62049
9538860   MATTHEW KIMMEL                        603 E POPLAR                                                                       WEST FRANKFORT                                       IL    62896
9538211   MATTHEW KIMMEL                        REDACTED




                                                                                                                                                          Case 20-41308
9538228   MATTHEW KIRK                          REDACTED
9538861   MATTHEW LEE                           530 BURKETT STREET                                                                 DUQUOIN                                              IL    62812
9538388   MATTHEW LEE                           REDACTED
9538862   MATTHEW LESIAK                        6050 MERIDIAN DRIVE APT 73                                                         LINCOLN                                              NE    68504
9539180   MATTHEW MITCHELL                      REDACTED
9539287   MATTHEW MORTIS                        REDACTED
9539467   MATTHEW NIDAY                         REDACTED
9538864   MATTHEW OZEE                          345 JOHNSON STREET APT 2B                                                          CARLINVILLE                                          IL    62626
9539637   MATTHEW OZEE                          REDACTED
9538865   MATTHEW R GOFORTH                     PO BOX 265                                                                         AVONDALE                                             CO    81022
9541257   MATTHEW R. STOUT                      REDACTED




                                                                                                                                                          Doc 268
9541783   MATTHEW R. UHLES                      REDACTED
9540244   MATTHEW RICHARDS                      REDACTED
9540364   MATTHEW ROBERTS                       REDACTED
9537834   MATTHEW S. JOHNS                      REDACTED
9538866   MATTHEW SCHILLING                     12505 COUNTY ROAD 400E                                                             MCLEANSBORO                                          IL    62859
9540860   MATTHEW SHORT                         REDACTED




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9538867   MATTHEW STOUT                         4434 PERRYMAN RD                                                                   THOMPSONVILLE                                        IL    62890
9538868   MATTHEW STUBBLEFIELD                  3546 TANGER ROAD                                                                   ELKVILLE                                             IL    62932
9541284   MATTHEW STUBBLEFIELD                  REDACTED
9541555   MATTHEW THOMAS                        REDACTED
9538869   MATTHEW TODICH                        708 FAIRLAND                                                                       BENTON                                               IL    62812
9541635   MATTHEW TODICH                        REDACTED




                                                                                                                                                Pg 109 of 170
9538870   MATTHEW W DUNN                        1155 CLARIDA ROAD                                                                  GALATIA                                              IL    62935
9538911   MATTHEW W. MCDANIELS                  REDACTED
9539372   MATTHEW W. NANCE                      REDACTED
9542024   MATTHEW WAMBOLD                       REDACTED
9542087   MATTHEW WEBER                         REDACTED
9538873   MAUREEN RICE                          14776 STATE HIGHWAY 34                                                             BENTON                                               IL    62812
9536041   MAURICE ELLIS                         REDACTED
9538874   MAURICE L ELLIS                       12486 SUTTON ROAD                                                                  BELGRADE                                             MO    63622
9538875   MAURICE O GRIMBLY                     33 ROBINSON STREET, APT 1408                                                       HAMILTON                                             ON    L8P 1Y8   CANADA
9538803   MAVERICK MARVEL                       REDACTED
9536320   MAX A. FORDYCE                        REDACTED
9538877   MAX MOSER                             7134 TAPPER AVENUE                                                                 HAMMOND                                              IN    46324
9538879   MAXIM CRANE WORKS                     LOCK BOX 774389                                   4389 SOLUTIONS CNT               CHICAGO                                              IL    60677
9538880   MAXXIM REBUILD CO LLC                 BANK OF AMERICA                                   15330 COLLECTIONS CENTER DRIVE   CHICAGO                                              IL    60693
9538883   MAYER BROWN LLP                       230 SOUTH LASALLE STREET                                                           CHICAGO                                              IL    60604
9538884   MAYER DESIGN GROUP, P.C.              4400 S. LINDBERGH BLVD, SUITE 3                                                    ST. LOUIS                                            MO    63127
9538885   MAYFLOWER TRANSIT LLC                 22262 NETWORK PLACE                                                                CHICAGO                                              IL    60673
9538887   MAYO MANUFACTURING CO INC             54 OWENS ROAD, SUITE B                                                             CHAPMANVILLE                                         WV    25508
9554872   MAYO MANUFACTURING COMPANY, INC.      54 OWENS ROAD                                                                      CHAPMANVILLE                                         WV    25508
9538890   MAZZELLA LIFTING TECHNOLOGIES         DBA ROUSTER LIFTING & RIGGING                     PO BOX 637435                    CINCINNATI                                           OH    45263




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 98 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                  ADDRESS 1                                      ADDRESS 2                        CITY                             STATE      ZIP   COUNTRY
9538891   MCA ADMINISTRATORS INC                   MANOR OAK TWO                                    1910 COCHRAN ROAD, SUITE 605     PITTSBURGH                                    PA      15220
9538893   MCBRIDE MACK TRUCK SALES INC             PO BOX 3036                                                                       CARBONDALE                                    IL      62902
9538897   MCCANN CONCRETE PRODUCTS INC             8709 N STATE ROUTE 159                                                            DORSEY                                        IL      62021
9538900   MCCLURE CONSTRUCTION CO LLC              PO BOX 77                                                                         VENETIA                                       PA      15367
9538906   MCCOY COAL GROUP                         PO BOX 927                                                                        BELFRY                                        KY      41514
9538907   MCCULLEY OILFIELD SERVICES LLC           1278 COUNTY ROAD 525 N                                                            FAIRFIELD                                     IL      62837
9538912   MCDD CAMP GOODTIMES                      700 ELM STREET                                                                    CARLINVILLE                                   IL      62626
9538916   MCDOWELLS SERVICE                        NAPA AUTO & TRUCK SERVICE CENTER                 2520 VETERANS AVENUE             VANDALIA                                      IL      62471
9538928   MCGRIFF SEIBELS & WILLIAMS INC           DRAWER #456                                      PO BOX 11407                     BIRMINGHAM                                    AL      35246




                                                                                                                                                            Case 20-41308
9538929   MCGUIRE CHIROPRACTIC                     205 N MAIN                                                                        BENTON                                        IL      62812
9538930   MCGUIRE FOR SENATE                       PO BOX 2185                                                                       JOLIET                                        IL      60434
9538931   MCGUIREWOODS LLP                         ATTN ACCOUNTS RECEIVABLE                         800 E CANAL STREET               RICHMOND                                      VA      23219
9538933   MCKAY AUTO PARTS INC                     PO BOX 70                                                                         LITCHFIELD                                    IL      62056
9538936   MCLANAHAN CORPORATION                    200 WALL STREET                                                                   HOLLIDAYSBURG                                 PA      16648
9538937   MCLANAHAN CORPORATION                    585 AIRPORT RD                                                                    GALLATIN                                      TN      37066
9538938   MCLEANSBORO ABSTRACT CO INC              116 EAST MARKET STREET, PO BOX 309                                                MCLEANSBORO                                   IL      62859
9538939   MCLEANSBORO TIMES LEADER                 PO BOX 489                                                                        MOUNT VERNON                                  IL      62864
9538940   MCLEOD EXPRESS                           5002 CUNDIFF COURT                                                                DECATUR                                       IL      62526
9538941   MCMASTER‐CARR                            PO BOX 7690                                                                       CHICAGO                                       IL      60680
9538942   MCQUADE CONSULTING LTD                   419 SEIBLES COURT                                                                 LEXINGTON                                     SC      29072




                                                                                                                                                            Doc 268
9538945   MDA                                      530 MARYVILLE CENTER DR, STE 410                                                  ST LOUIS                                      MO      63141
9538946   MECHANICAL & CERAMIC SOLUTIONS INC       PO BOX 536                                                                        CARNEGIE                                      PA      15106
9538947   MEDIACOM                                 PO BOX 5741                                                                       CAROL STREAM                                  IL      60197
9538948   MEDICINE SHOPPE                          304 S COMMERCIAL ST                                                               HARRISBURG                                    IL      62946
9538950   MEGAN TRABANT                            602 W CHERRY STREET                                                               MCLEANSBORO                                   IL      62859
9538951   MEISLER TRAILER RENTALS, INC.            PO BOX 3357                                                                       EVANSVILLE                                    IN      47732




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9538952   MELANIE R SPEARS                         914 PECAN STREET                                                                  CARBONDALE                                    IL      62901
9538954   MELINDA MILLES                           22671 KINGS HIGHWAY                                                               MACEDONIA                                     IL      62860
9542049   MELISSA WATERS                           REDACTED
9538955   MELODIE LEA WISE                         200 NORTH DRIVE                                                                   ELKHART                                       IN      46514
9538956   MELODY TURNER                            2722 CARNOUSTIE DRIVE                                                             MARION                                        IL      62959
9538957   MELRHEA LLC                              MELISSA R WATKINS                                124 EDWARDS DRIVE                PADUCAH                                       KY      42003




                                                                                                                                                  Pg 110 of 170
9538963   MELVINS COLLISION PLUS                   1618 N MAIN STREET                                                                BENTON                                        IL      62812
9538922   MELYSSA MCFARLAND                        REDACTED
9538964   MEMORIAL EXPRESS CARE LLC                PO BOX 19123                                                                      SPRINGFIELD                                   IL      62794
9538965   MEMORIAL HOSPITAL                        PAYMENT PROCESSING CENTER                        10604 JUSTIN DR                  DES MOINES                                    IA      50322
9538966   MEMORIAL HOSPITAL CARBONDALE             IN CARE OF TERRY M GREEN                         1209 EAST MAIN STREET, SUITE A   WEST FRANKFORT                                IL      62896
9538967   MEMORIAL MEDICAL CENTER                  701 NORTH FIRST STREET                                                            SPRINGFIELD                                   IL      62781
9538968   MEMORIAL MEDICAL CENTER                  PO BOX 4465                                                                       CAROL STREAM                                  IL      60197
9538969   MEMORIAL PHYSICIAN SERVICES              PO BOX 19263                                                                      SPRINGFIELD                                   IL      62794
9538970   MEMSCO                                   PO BOX 3895                                                                       EVANSVILLE                                    IN      47708
9538971   MENARD COUNTY FARM BUREAU                PO BOX 258                                                                        PETERSBURG                                    IL      62675
9538976   MENTORS 4 KIDS                           540 COMMERCIAL STREET                                                             HARRISBURG                                    IL      62946
9538978   MERCER CAPITAL                           5100 POPLAR AVENUE, SUITE 2600                                                    MEMPHIS                                       TN      38137
9538979   MERCER INC                               PO BOX 730182                                                                     DALLAS                                        TX      75373
9538980   MERCER TRANSPORTATION CO                 PO BOX 644011                                                                     PITTSBURGH                                    PA      15264
9538981   MERCH MANIA LLC                          2120 CRESTMOOR ROAD, #3020                                                        NASHVILLE                                     TN      37215
9538982   MERCURIA ENERGY TRADING SA               211 N BROADWAY, SUITE 2600                                                        ST LOUIS                                      MO      63102
9538983   MERCURY PUBLIC AFFAIRS LLC               ATTN: VENNYS CASTILLO                            437 MADISON AVE, 9TH FLOOR       NEW YORK                                      NY      10022
9538987   MERRILL COMMUNICATIONS LLC               ONE MERRILL CIRCLE                                                                ST PAUL                                       MN      55108
9538988   MERRILL LYNCH COMMODITIES INC            BANK OF AMERICA NA                                                                NEW YORK                                      NY      10001
9538992   METROPOLITAN LIFE INSURANCE CO           PO BOX 360229                                                                     PITTSBURGH                                    PA      15251




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 99 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                    ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9538993   METROPOLITAN SQUARE LLC                     211 NORTH BROADWAY, SUITE 1290                                           ST LOUIS                                             MO      63102
9538994   METSO MINERALS INDUSTRIES, INC.             20965 CROSSROADS CIRCLE                                                  WAUKESHA                                             WI      53186
9538995   METSO MINERALS INDUSTRIES, INC.             PO BOX 945859                                                            PALATINE                                             IL      60067
9538996   MEUTH CONSTRUCTION SUPPLY INC               PO BOX 523                                                               HENDERSON                                            KY      42419
9538998   MGB SYSTEMS INC                             546 RUDDER ROAD                                                          FENTON                                               MO      63026
9538999   MH EQUIPMENT COMPANY                        NO774469                                        4469 SOLUTIONS CNT       CHICAGO                                              IL      60677
9539000   MICAH & MARIETTA MILLER                     REDACTED
9539001   MICAH BANKS                                 17772 HARRIS SCHOOL ROAD                                                 WEST FRANKFORT                                       IL      62896
9535261   MICAH COLEMAN                               REDACTED




                                                                                                                                                      Case 20-41308
9539002   MICAH MILLER                                414 AKIN ROAD                                                            MACEDONIA                                            IL      62860
9540757   MICAH SERLES                                REDACTED
9541556   MICAH THOMAS                                REDACTED
9539004   MICHAEL "DYLAN" MANGRUM                     11240 ROCK CREEK ROAD                                                    PITTSBURG                                            IL      62974
9539005   MICHAEL & LISA EICHEN                       15002 STAGECOACH ROAD                                                    CARLINVILLE                                          IL      62626
9539006   MICHAEL A JOHNSON LLC                       13888 ROUGGLY ROAD                                                       DE SOTO                                              MO      63020
9535867   MICHAEL A. DOWNING                          REDACTED
9540178   MICHAEL A. RESPONDEK                        REDACTED
9539007   MICHAEL ADAMS                               660 PARK ST.                                                             HILLSBORO                                            IL      62049
9539008   MICHAEL B ADKINS                            13835 ADKINS ROAD                                                        CARLINVILLE                                          IL      62626
9534217   MICHAEL B. BARNETT                          REDACTED




                                                                                                                                                      Doc 268
9534164   MICHAEL BAKER                               REDACTED
9534275   MICHAEL BEASLEY                             REDACTED
9539009   MICHAEL BELFORD                             PO BOX 746                                                               ROSICLARE                                            IL      62982
9534362   MICHAEL BEYER                               REDACTED
9534597   MICHAEL BRIDEWELL                           REDACTED
9534699   MICHAEL BURTON                              REDACTED




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9534229   MICHAEL C. BARRETT                          REDACTED
9542172   MICHAEL C. WHITE                            REDACTED
9539010   MICHAEL CHARLES BARRETT                     207 SKYWOOD                                                              MIDLAND                                              TX      79705
9534979   MICHAEL CHILDRESS                           REDACTED
9535015   MICHAEL CHROSTOSKI                          REDACTED
9535195   MICHAEL CLINE                               REDACTED




                                                                                                                                            Pg 111 of 170
9535414   MICHAEL CROWDER                             REDACTED
9539011   MICHAEL D FERRILL                           806 SE FIFTH STREET                                                      MORRISONVILLE                                        IL      62546
9539012   MICHAEL D VICKERY                           21558 WASHER ROAD                                                        MOUNT OLIVE                                          IL      62069
9539013   MICHAEL D. OATES                            5221 KANAWHA AVENUE SE                                                   CHARLESTON                                           WV      25304
9539014   MICHAEL DEGLER                              505 E 4TH NORTH                                                          MT OLIVE                                             IL      62069
9535670   MICHAEL DEGLER                              REDACTED
9539015   MICHAEL DODD                                900 WAGON CREEK ROAD                                                     CREAL SPRINGS                                        IL      62922
9535903   MICHAEL DUNCAN                              REDACTED
9535907   MICHAEL DUNN                                REDACTED
9535909   MICHAEL DUNNIGAN                            REDACTED
9539016   MICHAEL E GRAHAM                            204 MEADOW HILLS DRIVE                                                   MCLEANSBORO                                          IL      62859
9539017   MICHAEL E HUMERICKHOUSE                     953 SANDBURG ROAD                                                        WEST FRANKFORT                                       IL      62896
9539018   MICHAEL EDGIN                               9296 N CORN ROAD                                                         MACEDONIA                                            IL      62860
9539019   MICHAEL ELMER GRAHAM                        23592 CLARK ROAD                                                         MACEDONIA                                            IL      62860
9536090   MICHAEL ENZENBERGER                         REDACTED
9539364   MICHAEL F. MYERS                            REDACTED
9536219   MICHAEL FEATHERSTONE                        REDACTED
9536237   MICHAEL FERRILL                             REDACTED
9536269   MICHAEL FISHER                              REDACTED
9539020   MICHAEL FRAULINI                            4225 MACEDONIA ROAD                                                      THOMPSONVILLE                                        IL      62890




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 100 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                   ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9536397   MICHAEL FRENCH                              REDACTED
9539021   MICHAEL FRIES                               FRIES & ASSOCIATES                             9746 CONCORDIA ROAD      MILLSTADT                                            IL      62260
9536540   MICHAEL FURLONG                             REDACTED
9536541   MICHAEL FURLOW                              REDACTED
9539022   MICHAEL G MACLEAN                           15855 CASWELL LANE                                                      RENO                                                 NV      89511
9536635   MICHAEL GEARHART                            REDACTED
9536684   MICHAEL GIBBS                               REDACTED
9536688   MICHAEL GIBSON                              REDACTED
9536771   MICHAEL GREEN                               REDACTED




                                                                                                                                                     Case 20-41308
9536927   MICHAEL HARRIS                              REDACTED
9536947   MICHAEL HARVEL                              REDACTED
9539023   MICHAEL HUNTER MCGHEE                       3202 ZELLER AVENUE, UNIT D                                              MARION                                               IL      62959
9539024   MICHAEL J JALINSKY                          9184 W PROGRESS AVENUE                                                  LITTLETON                                            CO      80123
9539025   MICHAEL J JONES                             12716 HONEYSUCKLE LN                                                    MARION                                               IL      62959
9539026   MICHAEL JAMES LEWIS                         2626 NE HIGHWAY 70, LOT 4                                               ARCADIA                                              FL      34266
9539027   MICHAEL KENT DURHAM                         667 COUNTY ROAD 675N                                                    MACEDONIA                                            IL      62860
9538202   MICHAEL KILGORE                             REDACTED
9539028   MICHAEL L. & DEBRA E. BORECKY               REDACTED
9536682   MICHAEL L. GIBBS                            REDACTED
9539029   MICHAEL LEBETER                             211 SOUTH STREET                                                        MORRISONVILLE                                        IL      62546




                                                                                                                                                     Doc 268
9539030   MICHAEL LEE BURRILL                         AND PAMELA MARGARET BURRILL                    320 GREEN ROAD           EAST TAWAS                                           MI      48730
9539031   MICHAEL MANGRUM                             5048 BLUEGIL LANE                                                       CREAL SPRINGS                                        IL      62922
9538693   MICHAEL MANGRUM                             REDACTED
9538923   MICHAEL MCGHEE                              REDACTED
9539126   MICHAEL MILSTEAD                            REDACTED
9539183   MICHAEL MITCHELL                            REDACTED




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9539264   MICHAEL MORAN                               REDACTED
9539286   MICHAEL MORROW                              REDACTED
9539339   MICHAEL MURPHY                              REDACTED
9539350   MICHAEL MURRAY                              REDACTED
9539909   MICHAEL P. POWELL                           REDACTED
9539775   MICHAEL PEREZ                               REDACTED




                                                                                                                                           Pg 112 of 170
9539959   MICHAEL PRIBBLE                             REDACTED
9540003   MICHAEL PUCCETTI                            REDACTED
9539034   MICHAEL R GREEN                             AND REBECCA D GREEN                            16409 MALONE ROAD        THOMPSONVILLE                                        IL      62890
9537033   MICHAEL R. HENSON                           REDACTED
9539035   MICHAEL RESPONDEK                           7 FRIENDLY LANE                                                         SIMPSON                                              IL      62985
9540279   MICHAEL RIGGS                               REDACTED
9540376   MICHAEL ROBINSON                            REDACTED
9542379   MICHAEL S. WRIGHT                           REDACTED
9540854   MICHAEL SHOCKLEY                            REDACTED
9540861   MICHAEL SHORT                               REDACTED
9540959   MICHAEL SMITH                               REDACTED
9539038   MICHAEL SPEZIA                              AND SANDRA SPEZIA                              13901 ETHERTON ROAD      PITTSBURG                                            IL      62974
9541236   MICHAEL STEWART                             REDACTED
9541273   MICHAEL STRICKLIN                           REDACTED
9541056   MICHAEL T. SPAETTI                          REDACTED
9541408   MICHAEL TAYLOR                              REDACTED
9541676   MICHAEL TRAMMEL                             REDACTED
9541744   MICHAEL TULO                                REDACTED
9537154   MICHAEL V. HOPLEY                           REDACTED
9539040   MICHAEL VERDEGEN                            1100 LAGUILLE COURT, APT A                                              ROLLA                                                MO      65401




                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 101 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                      ADDRESS 2                                                           CITY   STATE      ZIP   COUNTRY
9541923   MICHAEL VICKERY                            REDACTED
9542149   MICHAEL WESTERHOUSE                        REDACTED
9542295   MICHAEL WILSON                             REDACTED
9539041   MICHAEL YECK, WAGE LEVY UNIT, IDOR         PO BOX 19035                                                                          SPRINGFIELD                                          IL      62794
9539042   MICHALE C SHELTON                          14089 TICKY POINT TRAIL                                                               DONNELLSON                                           IL      62019
9539043   MICHEAL JOHN CORN                          13559 STATE HIGHWAY 37                                                                BENTON                                               IL      62812
9539044   MICHELE K VLAHOVICH                        16104 NORTH REGENCY PARK PLACE                                                        CHILLICOTHE                                          IL      61523
9539045   MICHELE MARIE SCHMITT                      2201 SOUTH STEWART APT 1H                                                             LOMBARD                                              IL      60148
9539046   MICHELE SCHMITT                            2201 S STEWART, APT 1H                                                                LOMBARD                                              IL      60148




                                                                                                                                                                  Case 20-41308
9539047   MICHELLE LYNN                              323 E HARRIS STREET                                                                   BELVIDERE                                            IL      61008
9539048   MICHELLE MCABE‐DOYLE                       9744 SPRING GARDEN LANE                                                               MT VERNON                                            IL      62864
9539049   MICHELLE R MANIS                           218 DAV ROAD                                                                          HAYS                                                 NC      28635
9539050   MICHELLE'S PHARMACY INC                    494 W SIDE SQUARE                                                                     CARLINVILLE                                          IL      62626
9539051   MICHIEL LYNN BORECKY                       1520 W STOTLAR ST                                                                     HERRIN                                               IL      62948
9540273   MICKENZIE R. RIDER                         REDACTED
9539053   MICROCOM TECHNOLOGIES INC                  26635 AGOURA ROAD                                                                     CALABASAS                                            CA      91302
9539054   MID‐ AMERICA CARBONATED LLC                PO BOX 3306                                                                           QUINCY                                               IL      62301
9539055   MID AMERICA FIRE & SAFETY LLC              4001 N ST JOSEPH AVENUE                                                               EVANSVILLE                                           IN      47720
9539056   MID AMERICA SALES AND SERVICE              8501 BAUMGART ROAD, PO BOX 4656                                                       EVANSVILLE                                           IN      47724
9539057   MID STATE OIL TOOLS                        1934 COMMERCIAL DRIVE                                                                 MT PLEASANT                                          MI      48858




                                                                                                                                                                  Doc 268
9539058   MID STATES STEEL SERVICES LLC              2044 BUCK LANE, SUITE 200                                                             LEXINGTON                                            KY      40511
9539059   MID‐AM EQUIPMENT INC                       PO BOX 40398                                                                          MESA                                                 AZ      85274
9539060   MID‐AMERICA LOCOMOTIVE &                   CAR REPAIR, INC                                  1601 WEST ALLENS LANE                EVANSVILLE                                           IN      47710
9539061   MID‐AMERICA RADIOLOGY SC                   PO BOX 66971, DEPT MR                                                                 SAINT LOUIS                                          MO      63166
9539062   MID‐CONTINENTAL FUELS                      CONSTRUCTION INC                                 16070 MID‐CONTINENTAL ROAD, PO BOX   JOHNSTON CITY                                        IL      62959
9539063   MID‐EAST TRUCK & TRACTOR SERVICE IN        831 W NASSAU STREET, PO BOX 30124                                                     EAST CANTON                                          OH      44730




                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9539064   MID‐ILLINOIS CONCRETE, INC                 PO BOX 785                                                                            EFFINGHAM                                            IL      62401
9539065   MIDLAND RAILWAY SUPPLY                     1815 W DELMAR                                                                         GODFREY                                              IL      62035
9539066   MID‐STATES TRACK EQUIPMENT                 & SERVICES                                       2351 INDUSTRIAL PARKWAY              DEWEY                                                OK      74029
9539067   MIDTOWN PRINTING & DIGITAL                 SOLUTIONS                                        2115 59TH STREET                     ST LOUIS                                             MO      63110
9539068   MIDWAY TRAILER SALES & SERVICE, INC        7400 W 87TH STREET                                                                    BRIDGEVIEW                                           IL      60455
9539069   MIDWEST AVIATION SER. INC.                 PO BOX 219                                                                            WEST PADUCAH                                         KY      42086




                                                                                                                                                        Pg 113 of 170
9539070   MIDWEST BIT COMPANY                        214 S 1ST STREET                                                                      GRAYVILLE                                            IL      62844
9539071   MIDWEST COAL PREP SOCIETY                  3581 ARBOR POINTE DRIVE                                                               NEWBURGH                                             IN      47630
9539072   MIDWEST CONTRACTORS OF MISSOURI LLC        1230 RED OAK PLANTATION DRIVE                                                         BALLWIN                                              MO      63021
9539073   MIDWEST EASEMENT SERVICES, LLC             544 IL 185                                                                            VANDALIA                                             IL      62471
9539074   MIDWEST EMERGENCY DEPART                   PO BOX 20556                                                                          SPRINGFIELD                                          IL      62708
9539075   MIDWEST GARAGE DOOR COMPANY                1203 WEST CARROLL                                                                     PAWNEE                                               IL      62558
9539076   MIDWEST GARAGE DOOR COMPANY                PO BOX 650                                                                            PAWNEE                                               IL      62558
9539077   MIDWEST LOCK AND KEY                       PO BOX 7                                                                              LITCHFIELD                                           IL      62056
9539078   MIDWEST OCCUPATIONAL HEALTH                ASSOCIATES                                       PO BOX 19217                         SPRINGFIELD                                          IL      62794
9539079   MIDWEST PETROLEUM&EXCAVATING               PO BOX 544                                                                            BENTON                                               IL      62812
9539080   MIDWEST SECURITY SOLUTIONS                 2501 N CULLEN AVENUE                                                                  EVANSVILLE                                           IN      47715
9539081   MIDWEST WASTE                              PO BOX 1649                                                                           MARION                                               IL      62959
9539082   MIDWESTERN MACHINE & HYDRAULIC INC         17265 N TIMBERLINE LANE, PO BOX 765                                                   MOUNT VERNON                                         IL      62864
9536734   MIGUEL A. GONZALEZ‐CANO                    REDACTED
9539083   MIGUEL DIAZ                                516 E TAYLOR STREET                                                                   BENTON                                               IL      62812
9539084   MIKE BEYER                                 1 METROPOLITAN SQUARE STE 2600                                                        ST. LOUIS                                            MO      63102
9539085   MIKE BRADER CUSTOM TILE                    & MARBLE INSTALLATION                            16585 CLAYTON ROAD                   BALLWIN                                              MO      63011
9539086   MIKE BUNTIN                                DBA BUNTIN BROTHERS FARMS LLC                    20290 AKIN BLACKTOP                  THOMPSONVILLE                                        IL      62890
9534683   MIKE BUNTIN                                REDACTED
9539087   MIKE CLINE                                 PO BOX 282                                                                            HILLSBORO                                            IL      62049




                                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 102 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                        ADDRESS 2                                                     CITY   STATE    ZIP   COUNTRY
9539088   MIKE DEAN PARK FUND                       300 WEST PERRINE STREET                                                          JOHNSTON CITY                                        IL    62951
9539089   MIKE FISHER                               15283 RICE LANE                                                                  PITTSBURG                                            IL    62974
9539090   MIKE JENKINS                              301 JUNE DR                                                                      LEBANON                                              TN    37087
9538260   MIKE KONIAK                               REDACTED
9539091   MIKE LILLY                                1813 SPRING GARDEN ROAD                                                          MARION                                               IL    62959
9538899   MIKE MCCLERREN                            REDACTED
9539092   MIKE MYERS                                309 W BROADWAY, PO BOX 64                                                        WITT                                                 IL    62094
9539093   MIKE QUINN                                130 E. FORTUNE                                                                   VIRDEN                                               IL    62690
9539094   MIKE SKELTON                              1020 VENICE DRIVE                                                                HERRIN                                               IL    62948




                                                                                                                                                            Case 20-41308
9539095   MIKE SMIDDY FOR STATE                     REPRESENTATIVE                                   PO BOX 171                      HILLSDALE                                            IL    61257
9539096   MIKE VANCLEVE                             520 WESTERN HILLS DRIVE                                                          MT VERNON                                            IN    47620
9539097   MIKE VICKERY                              925 S MAIN                                                                       HILLSBORO                                            IL    62049
9539098   MIKEN TECHNOLOGIES INC                    7790 WATSON ROAD                                                                 ST LOUIS                                             MO    63119
9539102   MILBANK LLP                               55 HUDSON YARDS                                                                  NEW YORK                                             NY    10001
9539104   MILDRED COATS                             6350 WINTER PARK DRIVE, SUITE 366                                                NORTH RICHLAND HILLS                                 TX    76180
9539105   MILDRED LOUISE GREGORY                    117 EASY STREET                                                                  WASHINGTON                                           IL    61571
9539106   MILDRED T SCHAEFER                        16030 VENTURA BLVD, SUITE 300                                                    ENCINO                                               CA    91436
9538798   MILFORD MARTINEZ                          REDACTED
9539112   MILLENNIUM TORQUE&TENSIONING              PO BOX 13                                                                        EIGHTY FOUR                                          PA    15330
9539117   MILLER & STEENO PC                        CASE # 14‐SC‐0127                                11970 BORMAN DRIVE, SUITE 250   ST LOUIS                                             MO    63146




                                                                                                                                                            Doc 268
9539118   MILLER CONTRACTING SERVICES               5905 WALNUT GROVE RD                                                             CARRIER MILLS                                        IL    62917
9535386   MILLER CRAIG                              REDACTED
9539119   MILLER FARMS                              C/O STEVE MILLER                                 6000 FORD ROAD NORTH            MT VERNON                                            IN    47620
9539120   MILLER SPINAL HEALTH AND WELLNESS         CENTER SC                                        404 S COURT STREET              MARION                                               IL    62959
9539121   MILLERS LIME SERVICE INC                  396 HOPPY LANE                                                                   FILLMORE                                             IL    62032
9539127   MILTON DONALD OLIVER                      13815 CLAYTON ROAD                                                               TOWN & COUNTRY                                       MO    63017




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9539129   MINDY VANFOSSAN                           DBA HOMETOWN SHIRTS & GRAPHICS                   107 W MARKET                    CHRISTOPHER                                          IL    62822
9539130   MINE AND MILL SUPPLY COMPANY LLC          PO BOX 189                                                                       DAWSON SPRINGS                                       KY    42408
9539131   MINE AND PROCESS SERVICE INC              PO BOX 484                                                                       KEWANEE                                              IL    61443
9539132   MINE BATTERY SERVICE INC                  PO BOX 578                                                                       BEAVER                                               WV    25813
9539133   MINE LIFELINE LLC                         PO BOX 4542                                                                      CHAPMANVILLE                                         WV    25508
9539134   MINE POWER SYSTEMS, INC.                  PO BOX 578                                                                       BEAVER                                               WV    25813




                                                                                                                                                  Pg 114 of 170
9539135   MINE RESCUE ASSOCIATION OF INDIANA,       INC, C/O KEVIN HILLS MRAI                        7400 JENNER ROAD                CHANDLER                                             IN    47610
9539136   MINE SAFETY ASSOCIATES                    PO BOX 872                                                                       PRICE                                                UT    84501
9539137   MINE SITE TECHNOLOGIES                    1425 DOERR DR                                                                    ELKO                                                 NV    89801
9539138   MINE SUPPLY COMPANY                       A DIVISION OF PURVIS INDUSTRIES                  PO BOX 540757                   DALLAS                                               TX    75354
9539141   MINE TRAINERS ASSOCIATION                 15774 E FAIRFIELD ROAD                                                           MT VERNON                                            IL    62864
9539140   MINE TRAINERS ASSOCIATION                 ILLINOIS DNR                                     503 EAST MAIN STREET            BENTON                                               IL    62812
9539142   MINE VENTILATION SERVICES                 1625 SHAW AVE STE 103                                                            CLOVIS                                               CA    93611
9539143   MINEARC SYSTEMS                           4850 W LEDBETTER                                                                 DALLAS                                               TX    75236
9539144   MINERAL LABS INC                          PO BOX 549                                                                       SALYERSVILLE                                         KY    41465
9539145   MINESAFE ELECTRONICS INC                  PO BOX 281                                                                       STURGIS                                              KY    42459
9539146   MINI O'BEIRNE CRISIS NURSERY              1101 N SEVENTH STREET                                                            SPRINGFIELD                                          IL    62702
9539148   MINING CONTROLS INC                       24705 NETWORK PL                                                                 CHICAGO                                              IL    60673
9539149   MINNIE JOE TANNER                         & RONALD D TANNER                                60 EAST 5TH STREET, BOX 61      NEW BURNSIDE                                         IL    62967
9539151   MINOVA USA INC                            150 SUMMER COURT                                                                 GEORGETOWN                                           KY    40324
9539153   MINUTEMAN PRESS                           3635 FOREST PARK                                                                 ST. LOUIS                                            MO    63108
9539154   MINUTEMEN PAC                             PO BOX 5261                                                                      SPRINGFIELD                                          IL    62705
9539155   MIRACLES FOR MICAH BENEFIT                ZION UNITED CHURCH OF CHRIST                     930 W CHERRY STREET             MARION                                               IL    62959
9539156   MIRANDA B HARRIS                          19607 STATE HIGHWAY 149                                                          WEST FRANKFORT                                       IL    62892
9539157   MIRANDA J CROSS                           CASE #2019‐D‐29                                  14221 COUNTY ROAD 1375 E        MCLEANSBORO                                          IL    62859
9539158   MIRANDA METHENEY                          424 IL HIGHWAY 14                                                                ENFIELD                                              IL    62835




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 103 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                      NAME                     ADDRESS 1                                      ADDRESS 2                                                      CITY   STATE      ZIP   COUNTRY
9539159   MIRUS PROFESSIONAL STAFFING, LLC           1648 SUNNYRIDGE ROAD                                                            ELLISVILLE                                           MO      63011
9539160   MISSCO INC                                 PO BOX 206                                                                      TRIADELPHIA                                          WV      26059
9539161   MISSELHORN WELDING & MACHINE INC           310 S MAIN                                                                      CAMPBELL HILL                                        IL      62816
9539162   MISSION CARE OF ILLINOIS LLC               PO BOX 847199                                                                   DALLAS                                               TX      75284
9539163   MISSISSIPPI VALLEY TRADE                   & TRANSPORT COUNCIL                              365 CANAL STREET, SUITE 1190   NEW ORLEANS                                          LA      70130
9539164   MISSOURI BAR                               326 MONROE STREET                                                               JEFFERSON CITY                                       MO      65102
9415171   MISSOURI DEPARTMENT OF REVENUE             P.O. BOX 475                                                                    JEFFERSON CITY                                       MO      65105
9539165   MISSOURI DEPARTMENT OF REVENUE             TAXATION DIVISION                                PO BOX 3345                    JEFFERSON CITY                                       MO      65105
9539166   MISSOURI DEPARTMENT OF REVENUE             TAXATION DIVISION                                PO BOX 3375                    JEFFERSON CITY                                       MO      63105




                                                                                                                                                            Case 20-41308
9539168   MISSOURI DEPARTMENT OF REVENUE             TAXATION DIVISION                                PO BOX 3390                    JEFFERSON CITY                                       MO      65105
9539167   MISSOURI DEPARTMENT OF REVENUE             TAXATION DIVISION                                PO BOX 840                     JEFFERSON CITY                                       MO      65105
9539169   MISSOURI DEPT. OF REVENUE                  P.O. BOX 999                                                                    JEFFERSON CITY                                       MO      65102
9539171   MISSOURI DIVISION OF EMPLOYMENT SEC        PO BOX 59                                                                       JEFFERSON CITY                                       MO      65104
9539172   MISSOURI DIVISION OF EMPLOYMENT SECURITY   PO BOX 888                                                                      JEFFERSON CITY                                       MO      65102
9539173   MISSOURI S&T MINE RESCUE TEAM              226 MCNUTT HALL                                                                 ROLLA                                                MO      65409
9539174   MISSOURI SECRETARY OF STATE                PO BOX 778                                                                      JEFFERSON CITY                                       MO      65102
9539175   MISSOURI TIE                               PO BOX 102618                                                                   ATLANTA                                              GA      30368
9539176   MISSOURI VALLEY GLASS CO. INC.             3080 ELM POINT INDUSTRIAL DRIVE                                                 ST. CHARLES                                          MO      63301
9542089   MISTY R. WEBSTER                           REDACTED
9539177   MISTY WEBSTER                              21415 MOCABY ROAD                                                               THOMPSONVILLE                                        IL      62890




                                                                                                                                                            Doc 268
9539178   MITCHEL JENKINS                            490 RICHEY RD                                                                   GALATIA                                              IL      62935
9537666   MITCHEL L. JENKINS                         REDACTED
9539186   MITCHELL D SCHOEN                          15624 KENNEDY ROAD                                                              AUBURN                                               IL      62615
9540954   MITCHELL E. SMITH                          REDACTED
9539187   MITCHELL MAINTENANCE & CONSTRUCTION        3111 DEER POINTE DRIVE                                                          NEWBURGH                                             IN      47630
9539324   MITCHELL MULLINS                           REDACTED




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9540641   MITCHELL SCHOEN                            REDACTED
9539189   MITCHELL/ROBERTS PARTNERSHIP               REDACTED                                         212 NORTH MAINE ST.
9539190   MITSUI OSK LINES LTD                       211 N BROADWAY, SUITE 2600                                                      ST LOUIS                                             MO      63102
9539192   MJM ELECTRIC COOPERATIVE INC               264 N E ST                                                                      CARLINVILLE                                          IL      62626
9539193   MJM ELECTRIC COOPERATIVE INC               PO BOX 80                                                                       CARLINVILLE                                          IL      62626
9539194   MK HAULING LLC                             815 GREENE ROAD                                                                 MINDEN                                               LA      71055




                                                                                                                                                  Pg 115 of 170
9539195   MK INTERNATIONAL LLC                       3414 262ND AVENUE SE                                                            SAMMAMISH                                            WA      98075
9539196   MMD MINERAL SIZING AMERICA I               41 EXCELLENCE WAY                                                               VONORE                                               TN      37885
9539197   MOBILE AIRCRAFT SERVICES                   3800 SOUTHERN BLVD, SUITE 503                                                   WEST PALM BEACH                                      FL      33406
9539198   MOBILE TRANSPORT SERVICES INC              US RT 52 SOUTH, PO BOX 1050                                                     KERMIT                                               WV      25674
9539200   MODERN SHOE REPAIR                         RR 2 BOX 51                                      CANEY BR RD                    CHAPMANVILLE                                         WV      25508
9539202   MODERN WELDING OF KENTUCKY‐                MADISONVILLE                                     PO BOX 1147                    MADISONVILLE                                         KY      42431
9539204   MOFFAT MINE SERVICE INC                    PO BOX 1239                                                                     CRAIG                                                CO      81625
9539205   MOHLER TECHNOLOGY INC                      PO BOX 4                                                                        BOONEVILLE                                           IN      47601
9539776   MOISES PEREZ                               REDACTED
9539207   MOLE MASTER SERVICES CORPORATION           27815 STATE ROUTE 7                                                             MARIETTA                                             OH      45750
9539209   MOLLY ANN ROSENTRETER                      13835 ADKINS ROAD                                                               CARLINVILLE                                          IL      62626
9537027   MOLLY HENLEY                               REDACTED
9540150   MONICA REIHER                              REDACTED
9539212   MONK MINING SUPPLY INC                     PO BOX 603140                                                                   CHARLOTTE                                            NC      28260
9539213   MONROE COUNTY FARM BUREAU                  PO BOX 129                                                                      WATERLOO                                             IL      62298
9539214   MONTA RAY JENNINGS                         7829 WEST PARK LANE                                                             MANSFIELD                                            TX      76063
9539215   MONTANA DEPARTMENT OF REVENUE              ACCOUNT ID: 5966830‐002‐IIT                      PO BOX 6309                    HELENA                                               MT      59604
9537890   MONTE JONES                                REDACTED
9539216   MONTGOMERY CEO PROGRAM                     C/O JEFF EICKHOFF‐WHITE & ASSOCIATE              PO BOX 494                     HILLSBORO                                            IL      62049
9539217   MONTGOMERY COUNTRY FAIR QUEEN              SCHOLOARSHIP FUND                                PO BOX 255                     RAYMOND                                              IL      62560




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 104 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                       ADDRESS 2                     CITY                           STATE      ZIP     COUNTRY
9539218   MONTGOMERY COUNTY                        1 PUBLIC SQUARE                                                                HILLSBORO                                     IL      62049
9539219   MONTGOMERY COUNTY CIRCUIT CLERK          1 PUBLIC SQUARE                                                                HILLSBORO                                     IL      62049
9539220   MONTGOMERY COUNTY CPR                    INSTRUCTORS ASSOCIATION                         1200 EAST TREMONT              HILLSBORO                                     IL      62049
9539221   MONTGOMERY COUNTY ECONOMIC               DEVELOPMENT CORPORATION                         PO BOX 213                     HILLSBORO                                     IL      62049
9539222   MONTGOMERY COUNTY FAIR                   PO BOX 182                                                                     BUTLER                                        IL      62015
9539223   MONTGOMERY COUNTY FAIR QUEEN             SCHOLARSHIP FUND                                PO BOX 255                     RAYMOND                                       IL      62560
9539224   MONTGOMERY COUNTY FARM BUREAU            102 NORTH MAIN STREET                                                          HILLSBORO                                     IL      62049
9539225   MONTGOMERY COUNTY FARM SERVICE           AGENCY                                          1621 VANDALIA RD STE A         HILLSBORO                                     IL      62049
9539226   MONTGOMERY COUNTY GIS                    #1 COURTHOUSE SQUARE, ROOM 305                                                 HILLSBORO                                     IL      62049




                                                                                                                                                         Case 20-41308
9539227   MONTGOMERY COUNTY RECORDER               1 PUBLIC SQUARE                                                                HILLSBORO                                     IL      62049
9539229   MONTGOMERY COUNTY REPUBLICAN             CENTRAL COMMITTEE                               1004 ZALAR DRIVE               FARMERSVILLE                                  IL      62533
9539228   MONTGOMERY COUNTY REPUBLICAN             CENTRAL COMMITTEE                               12198 N 6TH AVENUE             HILLSBORO                                     IL      62049
9539230   MONTGOMERY COUNTY SOIL & WATER           CONSERVATION DISTRICT                           1621 VANDALIA RD STE D         HILLSBORO                                     IL      62049
9539232   MONTGOMERY COUNTY TREASURER              1 COURTHOUSE SQUARE, ROOM 101                                                  HILLSBORO                                     IL      62049
9539233   MONTGOMERY COUNTY WATER AUTHORITY        P.O. BOX 335                                                                   DIETERICH                                     IL      62424
9539234   MONTGOMERY COUNTY WATER CO               PO BOX 335                                                                     DIETERICH                                     IL      62424
9539235   MONTGOMERY COUNTY WATER COMPANY          P.O. BOX 335                                                                   DIETERICH                                     IL      62424
9539236   MONTGOMERY CTY DEMOCRATIC CC             ATTN: STEVE VOYLES                              1621 SEYMOUR AVENUE            HILLSBORO                                     IL      62049
9539237   MONTGOMERY CTY HEALTH DEPT               11191 ILLINOIS ROUTE 185                                                       HILLSBORO                                     IL      62049
9539238   MONTICELLO BUS SERVICE, INC.             18 SKYVIEW DRIVE                                                               LITCHFIELD                                    IL      62056




                                                                                                                                                         Doc 268
9539239   MONTY D FLANNIGAN                        1081 BARKER CAMP ROAD                                                          DUNLAP                                        TN      37327
9539240   MONTY D MILLENBINE                       953 SYCAMORE STREET                                                            MILL SHOALS                                   IL      62862
9539241   MONVALLEY VULCANIZING INC                46226 NATIONAL ROAD WEST                                                       ST CLAIRSVILLE                                OH      43950
9539245   MOODY'S INVESTORS SERVICE INC            PO BOX 102597                                                                  ATLANTA                                       GA      30368
9539246   MOONLITE FIELD REPAIR INC                RR2 BOX 110A                                                                   THOMPSONVILLE                                 IL      62890
9539258   MOORE & VAN ALLEN PLLC                   100 N TYRON STREET, SUITE 4700                                                 CHARLOTTE                                     NC      28202




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9539259   MOORE‐MCNEIL LLC                         701 B STREET, 6TH FLOOR                                                        SAN DIEGO                                     CA      92101
9539261   MORAINE TOWNSHIP DEMOCRATIC ORG          PO BOX 284                                                                     HIGHLAND PARK                                 IL      60035
9539269   MORGAN DISTRIBUTING INC                  3425 N 22ND ST                                                                 DECATUR                                       IL      62526
9539270   MORGAN DODSON                            24037 KINGS HIGHWAY                                                            MACEDONIA                                     IL      62860
9539271   MORGAN STANLEY                           FBO TRENT DANIEL PAYNE                          101 S HANLEY ROAD, SUITE 600   ST LOUIS                                      MO      63105
9539272   MORGAN STANLEY & CO                      211 NORTH BROADWAY, SUITE 2600                                                 ST LOUIS                                      MO      63102




                                                                                                                                               Pg 116 of 170
9539273   MORGANTOWN TECHNICAL SERVICES            PO BOX 536276                                                                  PITTSBURGH                                    PA      15253
9539274   MORLAN CHEVROLET‐CADILLAC                1901 W BUSINESS HWY 60                                                         DEXTER                                        MO      63841
9539280   MORRIS & KARAN CLARK                     REDACTED
9539281   MORRIS CLARK                             AND KARAN CLARK                                 23153 KINGS HIGHWAY            MACEDONIA                                     IL      62860
9539466   MORRIS NIDAY                             REDACTED
9539283   MORRISON LAWN CARE                       PO BOX 316                                                                     COFFEEN                                       IL      62017
9539284   MORRISONVILLE KNIGHTS OF COLUMBUS        C/O JARROD MILLBURG                             PO BOX 203                     MORRISONVILLE                                 IL      62546
9539288   MORTON BUILDINGS, INC                    252 WEST ADAMS STREET                                                          MORTON                                        IL      61550
9539291   MOTION INDUSTRIES                        PO BOX 504606                                                                  SAINT LOUIS                                   MO      63150
9539290   MOTION INDUSTRIES                        PO BOX 98412                                                                   CHICAGO                                       IL      60693
9539292   MOTIVE EQUIPMENT INC                     8300 W SLESKE COURT                                                            MILWAUKEE                                     WI      53223
9539297   MOULTRIE COUNTY BEACON INC               PO BOX 406                                                                     SULLIVAN                                      IL      61951
9539298   MOUNT VERNON EMERGENCY GROUP PC          PO BOX 731584                                                                  DALLAS                                        TX      75373
9539299   MOUNTAIN STATE UNIVERSITY                C/O CLAYTINA SHEPHERD                           PO BOX 9003                    BECKLEY                                       WV      25802
9539300   MOUNTAINEER INDUSTRIAL SERVICES LLC      PO BOX 278                                                                     WOLF LAKE                                     IN      46796
9539302   MPI SUPPLY INC                           25 ALLEGHENY SQUARE                                                            GLASSPORT                                     PA      15045
9539303   MR CHIMNEY SWEEP & RESTORATION           MR CLEAN DUCT                                   5346 IL RT 16                  LITCHFIELD                                    IL      62056
9539304   MR JEREMY BRIER                          211 NORTH BROADWAY, SUITE 2600                                                 ST LOUIS                                      MO      63102
9539305   MR PAUL STANLEY QC                       211 NORTH BROADWAY, SUITE 2600                                                 ST LOUIS                                      MO      63102
9539306   MS AMLIN                                 ED BROKING LLP 52 LEADENHALL ST                                                LONDON                                                EC3A 2EB UNITED KINGDOM




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 105 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                      NAME                      ADDRESS 1                                     ADDRESS 2                  CITY                           STATE      ZIP   COUNTRY
9539307   MS WALK 2014                                C/O TEAM DURBIN US SENATE                      PO BOX 1949                SPRINGFIELD                                   IL      62705
9539308   MSC INDUSTRIAL SUPPLY CO                    PO BOX 78845                                                              MILWAUKEE                                     WI      53278
9539309   MSC INDUSTRIAL SUPPLY CO                    PO BOX 953635                                                             ST LOUIS                                      MO      63195
9539310   MSHA FINANCE                                BRANCH OF FINANCE DFC                          PO BOX 25367               DENVER                                        CO      80225
9539311   MT CARMEL STABILIZATION GROUP INC           1611 COLLEGE DRIVE                                                        MOUNT CARMEL                                  IL      62863
9539312   MT CARMEL STABILIZATION GROUP INC           PO BOX 458                                                                MOUNT CARMEL                                  IL      62863
9539313   MT OLIVE & STAUNTON COAL CO TRUST           C/O BNY TRUST COMPANY OF MISSOURI              911 WASH AVENUE            ST LOUIS                                      MO      63101
9539315   MT OLIVE AND STAUNTON COAL COMPANY          911 WASHINGTON AVE, 3RD FLOOR                                             ST LOUIS                                      MO      63101
9539316   MT VERNON BARGE SERVICE                     PO BOX 607                                                                MT VERNON                                     IN      47620




                                                                                                                                                       Case 20-41308
9539317   MT VERNON ELECTRIC                          PO BOX 1188                                                               DECATUR                                       IL      62525
9539318   MT. VERNON AUTO PARTS                       1100 E. FOURTH ST.                                                        MT. VERNON                                    IN      47620
9539320   M‐TEC                                       MICHAEL BRAND                                  220 ARMSTRONG DRIVE        WASHINGTON                                    PA      15301
9539321   MTXE MEMORIAL PLAYDAY                       C/O MIKE RIGGS                                 10 JANES WAY               RAYMOND                                       IL      62560
9539329   MULZER CRUSHED STONE INC                    PO BOX 744207                                                             ATLANTA                                       GA      30374
9539334   MURMON AND WILSON FUNERAL HOME              211 WEST BROADWAY                                                         JOHNSTON CITY                                 IL      62951
9539347   MURPHY & MURPHY LLC                         3415 OFFICE PARK DRIVE SUITE D                                            MARION                                        IL      62959
9539348   MURPHY COMPANY                              1233 NORTH PRICE ROAD                                                     ST LOUIS                                      MO      63132
9539353   MURRAY ENERGY CORPORATION                   46226 NATIONAL ROAD                                                       ST CLAIRSVILLE                                OH      43950
9539354   MURRAY ENERGY CORPORTION                    DBA HARRISON COUNTY COAL COMPANY               46226 NATIONAL ROAD WEST   ST CLAIRSVILLE                                OH      43950
9539355   MURRAY EQUIPMENT & MACHINE INC              46226 NATIONAL ROAD WEST                                                  ST CLAIRSVILLE                                OH      43950




                                                                                                                                                       Doc 268
9539356   MUSCLE RELOCATION INC                       2904 W MAIN STREET                                                        MARION                                        IL      62959
9539359   MUSICK HOUSE LEVELING                       720 EAST D STREET                                                         BELLEVILLE                                    IL      62220
9539360   MUSSELMAN & HALL                            4922 EAST BLUE BANKS                                                      KANSAS CITY                                   MO      64130
9539362   MVMA ELECTRIC COMPANY                       DBA OLD FIELD ELECTRIC COMPANY                 PO BOX 247                 WEST FRANKFORT                                IL      62896
9539363   MYBSA INC                                   PO BOX 116                                                                MARION                                        IL      62959
9539366   MYERS AUTO SUPPLY                           103 E BROAD STEET                                                         RAYMOND                                       IL      62560




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9539367   NAAS REPAIR                                 3245 JOHNSTON CITY RD                                                     GALATIA                                       IL      62935
9539370   NAIL'S POWER EQUIPMENT                      PO BOX 561                                                                LITCHFIELD                                    IL      62056
9555471   NAIL'S POWER EQUIPMENT KENNETH NAIL‐OWNER   P.O. BOX 561                                   4069 IL ROUTE 16           LITCHFIELD                                    IL      62056
9539371   NALCO COMPANY                               PO BOX 70716                                                              CHICAGO                                       IL      60673
9539373   NANCEE L CROWDER                            454 ROBERTS STREET                                                        SAINTE GENEVIEVE                              MO      63670
9539374   NANCY D ALLEN                               91 RIVERVIEW ROAD, UNIT 9D                                                NIANTIC                                       CT      06357




                                                                                                                                             Pg 117 of 170
9539375   NANCY DOLANSKY                              10 VICTORIA VIEW                                                          SEQUIM                                        WA      98382
9539376   NANCY GABLER SHOWALTER                      9280 BILLINGSLEY ROAD                                                     WHITE PLAINS                                  MD      20695
9539377   NANCY GORDON                                2076 DENT ROAD                                                            MUSELLA                                       GA      31066
9539378   NANCY J SEAMAN                              1808 NE 118TH AVENUE                                                      PORTLAND                                      OR      97220
9539379   NANCY J&J E PEDIGO                          47741 YELLOWBUSH RD                                                       RACINE                                        OH      45771
9539380   NANCY NAVRKAL                               2097 DORNBUSH ROAD                                                        BROOKPORT                                     IL      62910
9539381   NANCY PAULINE ROTRAMEL                      7890 72ND STREET                                                          COTTAGE GROVE                                 MN      55016
9539382   NANCY RAE TROUT                             401 RUE DE ROCHEBLAVE                                                     PENSACOLA                                     FL      32507
9539383   NAOMI J HUTCHCRAFT                          802A PLANTATION BLVD                                                      SIKESTON                                      MO      63801
9539384   NAOMI L BRABTREE                            400 S CHESTNUT STREET #3                                                  ABERDEEN                                      MS      39730
9539386   NAPA AUTO PARTS                             701 WEST MAIN                                                             WEST FRANKFORT                                IL      62896
9539385   NAPA AUTO PARTS                             710 GRAND AVE                                                             JOHNSTON CITY                                 IL      62951
9539388   NATALIE A KELLY                             4674 PARADISE ROAD                                                        SEVILLE                                       OH      44273
9539389   NATHAN D MCNARY                             10735 WEST TIMBER ROAD                                                    MAPLETON                                      IL      61547
9535865   NATHAN DOWDY                                REDACTED
9536220   NATHAN FEAZEL                               REDACTED
9536341   NATHAN FOWLER                               REDACTED
9539390   NATHAN HOUSER                               375 NORTH AMERICAN ROAD                                                   HARRISBURG                                    IL      62946
9539391   NATHAN HOUSEWIRTH                           1008 W WHITE STREET, APT C                                                MARION                                        IL      62959
9537182   NATHAN HOUSEWIRTH                           REDACTED




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 106 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                     NAME                   ADDRESS 1                                     ADDRESS 2                                                             CITY   STATE      ZIP      COUNTRY
9537200   NATHAN HUBER                            REDACTED
9539392   NATHAN JONES                            5193 STATON RIDGE ROAD                                                                BELKNAP                                              IL      62908
9538218   NATHAN KING                             REDACTED
9539393   NATHAN LEE                              7633 HARDSCRABBLE ROAD                                                                DU QUOIN                                             IL      62832
9541174   NATHAN M. STEFKO                        REDACTED
9538905   NATHAN MCCORMICK                        REDACTED
9539394   NATHAN MCDICE                           2400 KORTKANP RD                                                                      HILLSBORO                                            IL      62049
9538914   NATHAN MCDICE                           REDACTED
9539395   NATHAN MOULTON                          908 BENTON AVENUE                                                                     JOHNSTON CITY                                        IL      62951




                                                                                                                                                               Case 20-41308
9539904   NATHAN POTTS                            REDACTED
9536554   NATHAN R. GADDIS                        REDACTED
9540855   NATHAN R. SHOEMAKER                     REDACTED
9540205   NATHAN RHEUDE                           REDACTED
9540374   NATHAN ROBINSON                         REDACTED
9537181   NATHAN S. HOUSER                        REDACTED
9540800   NATHAN SHAW                             REDACTED
9542441   NATHAN ZEPIN                            REDACTED
9536924   NATHANIEL B. HARRIS                     REDACTED
9536770   NATHANIEL GREEN                         REDACTED
9537891   NATHANIEL JONES                         REDACTED




                                                                                                                                                               Doc 268
9541877   NATHANIEL K. VANNATTER                  REDACTED
9539548   NATHANIEL R. ODAM                       REDACTED
9539397   NATIONAL ARMATURE AND MACHINE INC       PO BOX 655                                                                            HOLDEN                                               WV      25625
9539398   NATIONAL ASSOCIATION OF PUBLICLY        TRADED PARTNERSHIPS                             4350 NORTH FAIRFAX DRIVE SUITE 815    ARLINGTON                                            VA      22203
9539399   NATIONAL COAL TRANSPORTATION            ASSOCIATION                                     4195 SOUTH PENNSYLVANIA ST, SUITE 1   ENGLEWOOD                                            CO      80113
9539400   NATIONAL CORPORATE RESEARCH LTD         10 EAST 40TH STREET, 10TH FLOOR                                                       NEW YORK                                             NY      10016




                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9539401   NATIONAL FIRE SAFETY COUNCIL            BENTON FIRE DEPT 107 NORTH MAPLE                                                      BENTON                                               IL      62812
9539402   NATIONAL FIRE SAFETY COUNCIL INC        C/O CARLINVILLE FIRE DEPARTMENT                 317 WEST SECOND SOUTH STREET          CARLINVILLE                                          IL      62626
9539403   NATIONAL FLAG & DISPLAY CO INC          22 W 21ST STREET                                                                      NEW YORK                                             NY      10010
9539404   NATIONAL MAINTENANCE & CLEANING INC     321 WEST PALMER STREET                                                                LITCHFIELD                                           IL      62056
9539405   NATIONAL MINING ASSOCIATION             101 CONSTITUTION AVENUE, NW                                                           WASHINGTON                                           DC      20001
9539406   NATIONAL OILWELL DHT LP                 WELLS FARGO BANK                                PO BOX 201224                         DALLAS                                               TX      75320




                                                                                                                                                     Pg 118 of 170
9539407   NATIONAL OILWELL VARCO LP               NOV PORTABLE POWER                              7808 PARKWOOD CIRCLE DRIVE            HOUSTON                                              TX      77036
9539408   NATIONAL RADIOLOGY GROUP LLC            PO BOX 5206                                                                           BELFAST                                              ME      04915
9539409   NATIONAL RAILWAY EQUIPMENT CO           1100 SHAWNEE, PO BOX 1416                                                             MT VERNON                                            IL      62864
9539410   NATIONAL RAILWAY EQUIPMENT CO           8394 SOLUTIONS CENTER                                                                 CHICAGO                                              IL      60677
9539411   NATIONAL UNION FIRE INSURANCE           175 WATER STREET                                                                      NEW YORK                                             NY      10038
9539412   NATIONAL WATERWAYS CONFERENCE           1100 NORTH GLEBE RD, SUITE 1010                                                       ARLINGTON                                            VA      22201
9539413   NATS                                    211 N. BROADWAY                                                                       ST. LOUIS                                            MO      63102
9539414   NATURAL RESOURCE PARTNERS LLP           5260 IRWIN ROAD                                                                       HUNTINGTON                                           WV      25705
9539416   NATURAL RESOURCE PARTNERS LP            5260 IRWIN ROAD                                                                       HUNTINGTON                                           WV      25705
9539417   NAV CANADA                              PO BOX 9632, STATION T                                                                OTTAWA                                               ON      K1G 6H1   CANADA
9539418   NAVIGATORS                              1 PENN PLAZA                                                                          NEW YORK                                             NY      10119
9539419   NAVIONICS RESEARCH INC                  1133 POND ROAD                                                                        GLENCOE                                              MO      63038
9539420   NCCI ‐ THE COAL INSTITUTE               PO BOX 3672                                                                           PIKEVILLE                                            KY      41502
9539421   NCH CORPORATION                         CERTIFIED LABORATORIES DIVISION                 23261 NETWORK PLACE                   CHICAGO                                              IL      60673
9539422   NCO FINANCIAL SYSTEMS INC ‐ ATL         PO BOX 15609                                                                          WILMINGTON                                           DE      19850
9539423   NCOMPLIANCE SERVICESM INC               19 NW 101ST PL                                                                        KANSAS CITY                                          MO      64155
9539425   NEALS AUTO CENTER LLC                   DBA MR DEALS AUTO CENTER                        3921 BROADWAY STREET                  QUINCY                                               IL      62305
9539428   NEIL WESLEY TROUT                       1922 LONNIE BECK WAY                                                                  STOCKTON                                             CA      95209
9542309   NEKKO WINK                              REDACTED
9539432   NELSON'S CATERING                       3005 GREAT NORTHERN                                                                   SPRINGFIELD                                          IL      62711




                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 107 of 159
                                                                          Exhibit B
                                                                      Master Mailing List
                                                                   Served via first class mail

 MMLID                                   NAME                    ADDRESS 1                                      ADDRESS 2                      CITY                           STATE      ZIP   COUNTRY
9539433   NEOPOST USA INC                       25880 NETWORK PLACE                                                              CHICAGO                                      IL      60673
9539434   NET‐ONE FINANCE                       6814 LINKSIDE CT                                                                 CHARLOTTE                                    NC      28277
9539436   NEUROCARE MEDICAL GROUP SC            2306 W MAIN STREET                                                               MARION                                       IL      62959
9539437   NEW ELK COAL COMPANY LLC              12250 HIGHWAY 12                                                                 WESTON                                       CO      81091
9539438   NEW HAVEN MUNICIPAL UTILITIES         PO BOX 217                                                                       NEW HAVEN                                    WV      25265
9539439   NEW IMAGE TRAVEL                      2421 OLD PLANK ROAD                                                              CHESTER                                      IL      62233
9539440   NEW PARADIGM INTERIORS INC            1610 LARKIN WILLIAMS ROAD                                                        FENTON                                       MO      63026
9539441   NEW RIVER ROYALTY, LLC                ATTN: ROB BOYD                                   3801 PGA BOULEVARD, SUITE 903   PALM BEACH GARDENS                           FL      33410
9539442   NEWEGG BUSINESS INC                   ATTN ACCOUNTS RECEIVABLE                         17560 ROWLAND STREET            CITY OF INDUSTRY                             CA      91748




                                                                                                                                                       Case 20-41308
9539444   NEWMAN'S WELDING&MACHINE SERVICE      400 W BOND                                                                       BENTON                                       IL      62812
9539447   NEWWAVE COMMUNICATIONS                PO BOX 988                                                                       SIKESTON                                     MO      63801
9539448   NEXANS AMERCABLE INC                  PO BOX 654069                                                                    DALLAS                                       TX      75265
9539449   NEXTEP LLC                            532 BLACK CANYON COURT                                                           WILDWOOD                                     MO      63011
9539450   NFL PROPERTIES LLC                    SPONSORSHIP DEPARTMENT                           PO BOX 27279                    NEW YORK                                     NY      10087
9539451   NICELABEL AMERICAS INC                NICEWARE INTERNATIONAL                           200 S EXECUTIVE DR, SUITE 200   BROOKFIELD                                   WI      53005
9539452   NICEWARE INTERNATIONAL                200 SOUTH EXECUTIVE DRIVE, SUITE 20                                              BROOKFIELD                                   WI      53005
9539453   NICHOLAS A. CALANDRO                  GLORIA J. CALANDRO                               4437 TORREY ROAD                FLINT                                        MI      48507
9535437   NICHOLAS A. CULBRETH                  REDACTED
9533828   NICHOLAS ALCORN                       REDACTED
9534828   NICHOLAS CASEY                        REDACTED




                                                                                                                                                       Doc 268
9536086   NICHOLAS ENRIETTA                     REDACTED
9536221   NICHOLAS FEAZEL                       REDACTED
9536883   NICHOLAS HAMMANN                      REDACTED
9542442   NICHOLAS J. ZERTUCHE                  REDACTED
9537838   NICHOLAS JOHNSON                      REDACTED
9537848   NICHOLAS JOHNSON                      REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9538097   NICHOLAS KELLEY                       REDACTED
9539454   NICHOLAS L. ENRIETTA                  619 W. WASHINGTON STREET                                                         GIRARD                                       IL      62640
9539455   NICHOLAS MERRILL MOTT                 3144 STONE STREET                                                                PORT HURON                                   MI      48060
9539181   NICHOLAS MITCHELL                     REDACTED
9540097   NICHOLAS RASH                         REDACTED
9541416   NICHOLAS TAYLOR                       REDACTED




                                                                                                                                             Pg 119 of 170
9542037   NICHOLAS WARREN                       REDACTED
9539458   NICHOLS ELECTRIC SUPPLY INC           PO BOX 936350                                                                    ATLANTA                                      GA      31193
9539460   NICK ALAN TABOR                       509 S SUNNYSLOPE                                                                 WEST FRANKFORT                               IL      62896
9539461   NICK CULBRETH                         21239 STATE HWY 14                                                               MACEDONIA                                    IL      62860
9539462   NICK KELLEY                           22488 GALATIA POST ROAD                                                          PITTSBURG                                    IL      62974
9541376   NICK TABOR                            REDACTED
9534276   NICKOLAS BEASLEY                      REDACTED
9534819   NICOLAS CARVER                        REDACTED
9536570   NICOLAS L. GARCIA                     REDACTED
9539463   NICOLAS P CARVER                      208 LENA STREET                                                                  NOKOMIS                                      IL      62075
9539464   NICOLE BOREN                          5708 BETHEL ROAD                                                                 BENTON                                       IL      62812
9539465   NICOLE LEE ROLAND                     PO BOX 145                                                                       CLAYSBURG                                    PA      16625
9539473   NIJMAN FRANZETTI LLP                  10 S LASALLE ST STE 3600                                                         CHICAGO                                      IL      60603
9539895   NIKHIL M. POTBHARE                    REDACTED
9539474   NIKHIL POTBHARE                       531 CASTELFORD DRIVE                                                             ALLEN                                        TX      75013
9539475   NIKOLAS KUNZ                          444 N JACKSON STREET                                                             TRENTON                                      IL      62293
9539478   NINA NEAL DUCKWORTH                   16235 ROSE ROAD                                                                  BENTON                                       IL      62812
9539479   NMRA ‐ ILLINOIS POST #9               503 E MAIN STREET                                                                BENTON                                       IL      62812
9539480   NOAH MITCHELL                         21909 HIGHWAY 127                                                                VERGENNES                                    IL      62994
9539483   NOEL E GRANT                          15480 PRAIRIE CREEK LANE                                                         THOMPSONVILLE                                IL      62890




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                             Page 108 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                       ADDRESS 2                                                      CITY   STATE      ZIP      COUNTRY
9540181   NOEL RESTIVO                              REDACTED
9539484   NOELLEN NEISNER                           211 NORTH BROADWAY, SUITE 2600                                                   SAINT LOUIS                                          MO      63102
9539430   NOELLEN NEISNER                           REDACTED
9539485   NOKOMIS GIFT AND GARDEN                   123 MORGAN ST.                                                                   NOKOMIS                                              IL      62075
9539486   NOLAND COMPANY                            2227 SHENANDOAH AVE                                                              ROANOKE                                              VA      24017
9539487   NOLAND DRILLING EQUIPMENT                 PO BOX 1403                                                                      DAYTON                                               OH      45401
9539488   NOMA INC                                  1219 WILLOW LANE                                                                 CODY                                                 WY      82414
9539489   NONA M ADAMS                              1913 GABRIEL AVENUE                                                              ZION                                                 IL      60099
9539490   NONSTOP VOLLEYBALL                        1325 NORTH BROAD STREET                                                          CARLINVILLE                                          IL      62626




                                                                                                                                                            Case 20-41308
9539491   NORFOLK SOUTHERN CORP.                    ATTN: JIM FORRESTER                              110 FRANKLIN ROAD               ROANOKE                                              VA      24042
9539492   NORFOLK SOUTHERN CORPORATION              MAIL CODE 5629                                   PO BOX 105046                   ATLANTA                                              GA      30348
9539493   NORFOLK SOUTHERN CORPORATION              PO BOX 116944                                                                    ATLANTA                                              GA      30368
9539494   NORFOLK SOUTHERN RAILWAY                  P.O. BOX 532797                                                                  ATLANTA                                              GA      30353
9539496   NORFOLK SOUTHERN RAILWAY                  PO BOX 2476                                                                      TORONTO                                              ON      M5W 2K6 CANADA
9539497   NORFOLK SOUTHERN RAILWAY COMPANY          PO BOX 532797                                                                    ATLANTA                                              GA      30353
9539498   NORM DECK JR                              14967 ROUTE 4                                                                    GILLESPIE                                            IL      62033
9539499   NORMA ADAMS JOHNSON                       5316 CANTRALL CREEK ROAD                                                         CANTRALL                                             IL      62625
9539500   NORMA D TATE                              407 W MAIN STREET                                                                EWING                                                IL      62836
9539501   NORMA J HAMMANN                           224 EAST BRECKENRIDGE STREET                                                     CARLINVILLE                                          IL      62626
9539502   NORMA J PAGE, TRUSTEE                     WILLIAM THURMOND PAGE TRUST                      13693 CAMP HOPE ROAD            EWING                                                IL      62836




                                                                                                                                                            Doc 268
9535663   NORMAN DECK                               REDACTED
9539507   NORMAN DENNIS RICHARDSON                  119 BLACK DIRT ROAD                                                              WHITESBURG                                           GA      30185
9538496   NORMAN G. LINDSEY                         REDACTED
9534744   NORMAN J. CAMPBELL                        REDACTED
9539508   NORMAN L CORNETT                          DBA OMNI PERSONNEL SERVICES                      1313 GOLF COURSE CIRCLE         LEXINGTON                                            KY      40517
9539509   NORMAN MILLER                             ROUTE 1 BOX 190                                                                  MACEDONIA                                            IL      62860




                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9540029   NORMAN QUERTERMOUS                        REDACTED
9539510   NORMAN ROGERS                             AND CESILEE ROGERS                               14703 PAULTON ROAD              PITTSBURG                                            IL      62974
9539511   NORRENBERNS TRUCK SERVICE                 DEPT 30635                                       PO BOX 790126                   ST. LOUIS                                            MO      63179
9539517   NORRIS SCALE COMPANY INC                  502 EAST BREECH STREET                                                           SULLIVAN                                             IN      47882
9539518   NORRIS TRUCKING                           5280 E DUBOIS ROAD                                                               WALTONVILLE                                          IL      62894
9542469   NORRIS TRUCKING INC                       5280 E DUBOIS ROAD                                                               WALTONVILLE                                          IL      62894




                                                                                                                                                  Pg 120 of 170
9539519   NORTH AMERICAN BATTERY SYSTEMS            PO BOX 40                                                                        TURTLE CREEK                                         WV      25203
9539520   NORTH AMERICAN DRILLERS LLC               130 MEADOW RIDGE ROAD                                                            MT MORRIS                                            PA      15349
9539521   NORTH AMERICAN HERITAGE SERVICES IN       DBA JW REYNOLDS MONUMENTS                        PO BOX 1330                     ELIZABETHTOWN                                        KY      42702
9539522   NORTH AMERICAN LIMESTONE CORP             8090 S STATE RD 243                                                              CLOVERDALE                                           IN      46120
9539523   NORTH CAROLINA DEPARTMENT OF              REVENUE                                          PO BOX 25000                    RALEIGH                                              NC      27640
9539524   NORTH SHORE AGENCY‐N1C                    PO BOX 9205                                                                      OLD BETHPAGE                                         NY      11804
9539525   NORTH SIDE AUTO SPRING INC                11 N MORTON AVENUE                                                               EVANSVILLE                                           IN      47711
9539526   NORTHERN SURVEY SUPPLY                    57 PINE ROAD                                                                     MATTAWA                                              ON      P0H 1V0   CANADA
9539527   NORTHERN TOWNSHIP ROAD DISTRICT           15923 FRISCO ROAD                                                                EWING                                                IL      62836
9539528   NORTHERN TRUST COMPANY                    C/O DDJ CAPITAL MANAGEMENT LLC                   801 S CANAL STREET, C‐1N        CHICAGO                                              IL      60607
9539529   NORVAL C SHERLEY                          11220 CAMPBELLS CORNER ROAD                                                      MACEDONIA                                            IL      62860
9539530   NOTARY PUBLIC ASSOCIAITON OF IL           PO BOX 1101                                                                      CRYSTAL LAKE                                         IL      60039
9539531   NOVACOLOR INC                             3940 B WEST PINE BLVD                                                            ST LOUIS                                             MO      63108
9539532   NOVACOM INC                               100 S THIRTEENTH STREET, PO BOX 578                                              HERRIN                                               IL      62948
9539534   NPN ENVIRONMENTAL ENGINEERS, INC.         1631 HEADLAND DRIVE                                                              FENTON                                               MO      63026
9539535   NSLP                                      C/O GC SERVICES LP                               PO BOX 32500                    COLUMBUS                                             OH      43232
9539536   NTT DATA OPTIMAL NATIONAL SECURITY        SERVICES INC                                     1231 GREENWAY DRIVE SUITE 110   IRVING                                               TX      75038
9539538   NUMBER 8 CEMETERY                         15314 ENERGY SCHOOL ROAD                                                         MARION                                               IL      62959
9539539   NYSE MARKET INC                           BOX # 223695                                                                     PITTSBURGH                                           PA      15251
9539540   OAK HILL CONTRACTORS                      21434 OAK HILL ROAD                                                              EWING                                                IL      62836




                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 109 of 159
                                                                                   Exhibit B
                                                                               Master Mailing List
                                                                            Served via first class mail

 MMLID                                        NAME                         ADDRESS 1                                      ADDRESS 2                      CITY                           STATE      ZIP      COUNTRY
9539541   OBA BULK TERMINAL AMSTERDAM                      1005 AA AMSTERDAM                              3                               AMSTERDAM                                             1042 AL NETHERLANDS
9539542   OBA BULK TERMINAL AMSTERDAM                      PO BOX 8041                                    3                               AMSTERDAM                                             1042 AL NETHERLANDS
9539543   OBER KALER GRIMES & SHRIVER                      100 LIGHT STREET                                                               BALTIMORE                                     MD      21202
9539544   OBSERVER PUBLISHING COMPANY                      122 SOUTH MAIN STREET                                                          WASHINGTON                                    PA      15301
9539545   OCCUPATIONAL HEALTH DYNAMICS INC                 2687 JOHN HAWKINS PARKWAY                                                      HOOVER                                        AL      35244
9539546   OCIL BERMUDA                                     ED BROKING LLP 52 LEADENHALL ST                                                LONDON                                                EC3A 2EB UNITED KINGDOM
9539547   OCWEN LOAN SERVICING LLC                         1661 WORTHINGTON ROAD, SUITE 100                                               WEST PALM BEACH                               FL      33409
9539550   ODUM CONCRETE PRODUCTS INC                       1800 N COURT                                                                   MARION                                        IL      62959
9539551   OELZE OIL LLC                                    MARION E OELZE                                 11872 COUNTY HIGHWAY 27         NASHVILLE                                     IL      62263




                                                                                                                                                                 Case 20-41308
9539552   OFFICE COLLECTION SELECTION‐                     CYNTHIA ANDERSON                               PO BOX 64449                    CHICAGO                                       IL      60664
9539555   OFFICE COLLECTION SELECTION‐C. ANDE              ILLINOIS DEPT OF REVENUE                       PO BOX 64449                    CHICAGO                                       IL      60664
9539556   OFFICE ESSENTIALS                                1834 WALTON ROAD                                                               ST LOUIS                                      MO      63114
9539557   OFFICE OF SURFACE MINING                         P.O. BOX 979068                                                                ST. LOUIS                                     MO      63197
9539559   OFFICE OF SURFACE MINING                         RECLAMATION & ENFORCEMENT                      PO BOX 979068                   ST. LOUIS                                     MO      63197
9539562   OFFICE OF THE CIRCUIT CLERK                      CASE 12SL‐AC42645                              PO BOX 16994                    CLAYTON                                       MO      63105
9539561   OFFICE OF THE CIRCUIT CLERK                      MONTGOMERY COUNTY COURTHOUSE                   120 N MAIN STREET, ROOM 125     HILLSBORO                                     IL      62049
9539563   OFFICE OF THE CIRCUIT CLERK                      ST LOUIS COUNTY                                PO BOX 16994                    CLAYTON                                       MO      63105
9539560   OFFICE OF THE CIRCUIT CLERK                      ST LOUIS COUNTY                                                                CLAYTON                                       MO      63105
9539565   OFFICE OF THE UNIVERSITY BURSA                   VIRGINIA TECH                                  150 STUDENT SERVICES BLD 0143   BLACKSBURG                                    VA      24061
9539567   OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.   P.O. BOX 89                                                                    COLUMBIA                                      SC      29202




                                                                                                                                                                 Doc 268
9539568   OHIO BUREAU OF WORKERS' COMPENSATIO              CORPORATE PROCESSING DEPT                      PO BOX 89492                    CLEVELAND                                     OH      44101
9539569   OHIO CHILD SUPPORT PAYMENT                       CENTRAL (CSPC)                                 PO BOX 182394                   COLUMBUS                                      OH      43218
9539571   OHIO CHILD SUPPORT PAYMENT CENTRAL               3913500/06DR4749                               PO BOX 182394                   COLUMBUS                                      OH      43218
9539572   OHIO CHILD SUPPORT PAYMENT CENTRAL               REMITTANCE ID: 7011015562                      PO BOX 182394                   COLUMBUS                                      OH      43218
9539573   OHIO DEPARTMENT OF TAXATION                      PO BOX 347                                                                     COLUMBUS                                      OH      43216
9539574   OHIO DEPT OF JOB&FAMILY SER                      PO BOX 182413                                                                  COLUMBUS                                      OH      43218




                                                                                                                                             Filed 04/09/20 Entered 04/09/20 17:55:58
9539575   OHIO LABOR LAW POSTER SERVICE                    1601 W 5TH AVENUE #136                                                         COLUMBUS                                      OH      43212
9539576   OHIO VALLEY RESOURCES INC                        DBA CONSOLIDATED COAL COMPANY                  46226 NATIONAL ROAD             ST CLAIRSVILLE                                OH      43950
9539577   OK FASTENERS INC                                 815 INDUSTRIAL DRIVE                                                           TROY                                          IL      62294
9539578   OKLAHOMA CENTRALIZED SUPPORT                     REGISTRY                                       PO BOX 268809                   OKLAHOMA CITY                                 OK      73126
9539580   OLD DOMINION FREIGHT LINE, INC                   PO BOX 415202                                                                  BOSTON                                        MA      02241
9539581   OLD KING COAL FESTIVAL                           PO BOX 242                                                                     WEST FRANKFORT                                IL      62896




                                                                                                                                                       Pg 121 of 170
9539582   OLD NATIONAL TRUST CO AS TRUSTEE                 MARVIN G BOERNER REVOCABLE TRUST               ONE MAIN STREET                 EVANSVILLE                                    IN      47702
9539583   OLD SETTLERS ASSOCIATION                         1903 SCHOOL STREET                                                             HILLSBORO                                     IL      62049
9542416   OLEN YOUNG                                       REDACTED
9539584   OLETA CHARNEL CORRY                              1566 S DEER SPRING ROAD                                                        DRIGSS                                        ID      83422
9535198   OLIVER CLINE                                     REDACTED
9539585   OLLA E MUELLER                                   14352 MCSPARREN RD                                                             THOMPSONVILLE                                 IL      62890
9539586   OLLIE MAY SUMMERS                                404 W 9TH STREET                                                               BELLE RIVE                                    IL      62810
9541934   OMAR VILLA‐CAMARGO                               REDACTED
9539587   O'MELVENY & MYERS LLP                            PO BOX 894436                                                                  LOS ANGELES                                   CA      90189
9539588   OMMEN SOFTWARE SYSTEMS                           4001 OAKVIEW DRIVE                                                             SPRINGFIELD                                   IL      62712
9539589   OMNI SALES AND SERVICE INC                       11648 SKYLANE DRIVE                                                            BENTON                                        IL      62812
9539590   ON POINT DANCE STUDIO                            ATTN STACEY OVERTURF                           115 E MAIN STREET               BENTON                                        IL      62812
9539591   ON SITE GAS SYSTEMS INC                          35 BUDNEY ROAD                                                                 NEWINGTON                                     CT      06111
9539592   O'NEAL STEEL                                     PO BOX 934243                                                                  ATLANTA                                       GA      31193
9539593   ONYETT FABRICATORS INC                           3377 NORTH STATE RD 57                                                         PETERSBURG                                    IN      47567
9539594   OPPORTUNITY FINANCIAL, LLC                       75 REMITTANCE DRIVE, DEPT 6231                                                 CHICAGO                                       IL      60675
9539595   OPTIMAL SOLUTIONS INTEGRATION INC                DEPT 2607                                      PO BOX 122607                   DALLAS                                        TX      75312
9539596   ORAL GLASCO                                      10262 LITER ROAD                                                               BLACKBURN                                     MO      65321
9539597   ORICA GROUND SUPPORT INC                         PO BOX 2032                                                                    CAROL STREAM                                  IL      60132
9539598   ORIENT MINERS 12U                                ATTN: JUSTIN SAILLIEZ                          607 S. TAFT                     WEST FRANKFORT                                IL      62896




                                                                                                                                                                 Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                      Page 110 of 159
                                                                                  Exhibit B
                                                                              Master Mailing List
                                                                           Served via first class mail

 MMLID                                      NAME                        ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9539599   ORIGINAL CREATIONS INC                        1310 W 2060 N                                                               HELPER                                               UT      84526
9539600   ORKIN                                         1903 PRINCETON AVE                                                          MARION                                               IL      62959
9539601   ORKIN                                         PO BOX 145                                                                  PARKERSBURG                                          WV      25704
9539602   ORKIN                                         PO BOX 459                                                                  ENERGY                                               IL      62933
9539603   ORLANDO UTILITIES COMMISSION                  ATTN TREASURY MANAGEMENT                         PO BOX 3193                ORLANDO                                              FL      32802
9539604   ORLANDO UTITILIES COMMISSION                  P.O. BOX 3193                                                               ORLANDO                                              FL      32802
9539606   ORTHOPAEDIC ASSOCIATES INC                    533 W COLUMBIA STREET                                                       EVANSVILLE                                           IN      47710
9539607   ORTHOPAEDIC CENTER OF ILLINOIS                PO BOX 9469                                                                 SPRINGFIELD                                          IL      62791
9539608   ORTHOPAEDIC CENTER OF SOUTHERN ILLINOIS LTD   4121 VETERANS MEMORIAL DRIVE                                                MT VERNON                                            IL      62864




                                                                                                                                                           Case 20-41308
9539609   ORTHOPEDIC CENTER OF ILLINOIS                 PO BOX 9469                                                                 SPRINGFIELD                                          IL      62791
9539610   ORTHOPEDIC INSTITUTE OF                       WESTERN KENTUCKY                                 PO BOX 550                 ENERGY                                               IL      62933
9539611   ORVAL H UNGETHUM                              509 MT ASHLEY                                                               EVANSVILLE                                           IN      47711
9539614   OSBORNE ENTERPRISES LLC                       1432 EDEN RIDGE DRIVE                                                       BIRMINGHAM                                           AL      35244
9538797   OSCAR MARTINEZ                                REDACTED
9539617   OTC MARKETS GROUP INC                         PO BOX 29959                                                                NEW YORK                                             NY      10087
9539618   OTP INDUSTRIAL SOLUTIONS                      PO BOX 73278                                                                CLEVELAND                                            OH      44193
9539619   OTTO EICHEN                                   17594 MITCHELL LANE                                                         CARLINVILLE                                          IL      62626
9539620   OUC                                           3956 TOWN CENTER BLVD #104                                                  ORLANDO                                              FL      32837
9539621   OUC CHARITY GOLF TOURNAMENT                   ATTN: COMMUNITY RELATIONS                        100 WEST ANDERSON STREET   ORLANDO                                              FL      32801
9539622   OUR LADY OF MOUNT CARMEL CHURCH & SCHOOL      316 WEST MONROE STREET                                                      HERRIN                                               IL      62948




                                                                                                                                                           Doc 268
9539623   OUR LADY OF MT CARMEL                         109 NORTH 18TH STREET                                                       HERRIN                                               IL      62948
9539624   OVERALL SUPPLY INC                            823 EAST GATE DRIVE, UNIT #2                                                MT LAUREL                                            NJ      08054
9539625   OVERHEAD DOOR OF ST LOUIS                     PO BOX 190427                                                               SAINT LOUIS                                          MO      63119
9539626   OVERLAND CONVEYOR COMPANY, INC                12640 W. CEDAR DR. #D                                                       LAKEWOOD                                             CO      80228
9542082   OWEN E. WEBB                                  REDACTED
9539631   OXBOW MINING LLC                              3737 HIGHWAY 133                                                            SOMERSET                                             CO      81434




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9539633   OXFORD CRANE INC                              13089 ROUTE 37                                                              MARION                                               IL      62959
9539634   OXFORD CRANE INC                              PO BOX 1679                                                                 MARION                                               IL      62959
9539635   OXFORD HEAVY EQUIPMENT INC                    2338 E CALUMET STREET                                                       CENTRALIA                                            IL      62801
9539638   P&S ASSOCIATES INC                            511 N HIGHLAND DRIVE                                                        BECKLEY                                              WV      25801
9539639   P&W TRUCKING                                  RR#5 BOX 107                                                                MC LEANSBORO                                         IL      62859
9539640   P.G. SHOCKS                                   113 OLD STATE RD, STE 204                                                   ELLISVILLE                                           MO      63021




                                                                                                                                                 Pg 122 of 170
9539641   PACIFIC ‐ GULF WIRE ROPE                      1504 ENGINEERS RD                                                           BELLE CHASSE                                         LA      70037
9539642   PAC‐VAN INC                                   75 REMITTANCE DRIVE, SUITE 3300                                             CHICAGO                                              IL      60675
9539643   PADUCAH AND LOUISVILLE RAILWAY                PO BOX 403076                                                               ATLANTA                                              GA      30384
9539644   PADUCAH BLUEPRINT & SUPPLY CO                 999 BROADWAY                                                                PADUCAH                                              KY      42001
9539645   PADUCAH RIGGING INC                           4150 CAIRO ROAD                                                             PADUCAH                                              KY      42001
9539649   PALFINGER US HOLDINGS, INC.                   DBA PALFINGER USA, LLC                           4151 W SR 18               TIFFIN                                               OH      44883
9539650   PALM BEACH INTERNATIONAL AIRPORT              BUILDING 846                                                                WEST PALM BEACH                                      FL      33406
9539652   PALMER & MURRIE ABSTRACT CO INC               506 N MARKET STREET                                                         MARION                                               IL      62959
9539653   PALMER JOHNSON POWER SYSTEMS LLC              1835 HAYNES DRIVE                                                           SUN PRAIRIE                                          WI      53590
9534227   PAMELA BARRERO                                REDACTED
9539655   PAMELA HAMMOND                                900 S 6TH STREET, APT 15                                                    MT VERNON                                            IL      62864
9539656   PAMELA J ODAM                                 607 NORTH MADISON, APT A                                                    BENTON                                               IL      62812
9539657   PAMELA S METHENEY                             4125 HWY PP                                                                 CABOOL                                               MO      65689
9539660   PANTHER HELICOPTERS, INC.                     2017 ENGINEERS ROAD                                                         BELLE CHASSE                                         LA      70037
9539663   PARAGON PRODUCTS, LLC                         4475 GOLDEN FOOTHILL PARKWAY                                                EL DORADO HILLS                                      CA      95762
9539664   PARIC CORPORATION                             PO BOX 790100                                                               ST. LOUIS                                            MO      63179
9539666   PARIS FROZEN FOODS INC                        305 SPRINGFIELD ROAD                                                        HILLSBORO                                            IL      62049
9539826   PARKER J. PHIPPS                              REDACTED
9539667   PARKER PHIPPS                                 2701 TURNBERRY DRIVE                                                        MARION                                               IL      62959
9539668   PARKER TOWING COMPANY INC                     1001 3RD STREET                                                             NORTHPORT                                            AL      35476




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 111 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                    ADDRESS 2                CITY                              STATE      ZIP   COUNTRY
9539670   PARKING SYSTEMS OF AMERICA                  ST LOUIS LP                                     PO BOX 8861                ST LOUIS                                      MO      63101
9539674   PARKS PLUMBING & SONS LLC                   2264 SHILOH ROAD                                                           ELDORADO                                      IL      62930
9539676   PARRISH TAX & FINANCIAL                     CONSULTING LLC                                  4091 KINGSTOWN PLACE       BOULDER                                       CO      80301
9539679   PARTIES & PROPS LTD                         2622 ROCK HILL INDUSTRIAL COURT                                            ST LOUIS                                      MO      63144
9539680   PARTSMASTER                                 PO BOX 971342                                                              DALLAS                                        TX      75397
9539681   PASON SYSTEMS USA CORPORATION               16100 TABLE MOUNTAIN PARKWAY, SUITE                                        GOLDEN                                        CO      80403
9539682   PASSALACQUA&POWELL TRUCKING                 231 E STATE                                                                PALMYRA                                       IL      62674
9539683   PASSALACQUA&POWELL TRUCKING                 PO BOX 48                                                                  PALMYRA                                       IL      62674
9539684   PAT RICCOLO                                 1505 S. DIVISION APT 9                                                     CARTERVILLE                                   IL      62918




                                                                                                                                                        Case 20-41308
9539685   PATCHETT, HAMPSON, GARRISON &               BATESON, CASE 2019‐LM‐279                       308 SOUTH COURT, SUITE B   MARION                                        IL      62959
9539688   PATRICIA ANN BREEZE                         1110 MARSHALL ROAD                                                         GREENWOOD                                     SC      29646
9539689   PATRICIA E CAPLINGER                        455 SOUTH NATIONAL AVE, APT 2205                                           SPRINGFIELD                                   MO      65810
9539690   PATRICIA J ISAACS                           203 IRENE STREET                                                           STAUNTON                                      IL      62088
9539691   PATRICIA JANE POURCHEZ                      13638 NORTH NEWCASTLE DRIVE, APT #2                                        SUN CITY                                      AZ      85351
9539692   PATRICIA K DYER                             1121 EAST 1500 NORTH ROAD, APT. F‐1                                        TAYLORVILLE                                   IL      62568
9539693   PATRICIA MOCABY                             2524 E PIUTE AVENUE                                                        PHOENIX                                       AZ      85050
9539694   PATRICIA R BEUTLER                          & EDWARD R BEUTLER                              519 WINGFOOT DRIVE         NORTH AURORA                                  IL      60542
9539695   PATRICIA SNYDER JACKSON                     4761 SHAY TERRACE                                                          BUFORD                                        GA      30519
9536007   PATRICK A. EHLER                            REDACTED
9539696   PATRICK C THOMAS                            DBA KAHN DEES DONOVAN & KAHN LLP                PO BOX 3646                EVANSVILLE                                    IN      47735




                                                                                                                                                        Doc 268
9539697   PATRICK C THOMAS #6315787                   DBA KAHN DEES DONOVAN & KAHN LLP                                           EVANSVILLE                                    IN      47735
9539698   PATRICK ENGINEERING INC                     300 W EDWARDS ST                                                           SPRINGFIELD                                   IL      62704
9541986   PATRICK F. WAGERS                           REDACTED
9536757   PATRICK GRAVES                              REDACTED
9539699   PATRICK JORGENSEN                           1105 N VAN BUREN STREET                                                    LITCHFIELD                                    IL      62056
9537904   PATRICK JORGENSEN                           REDACTED




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9542234   PATRICK K. WILLIAMS                         REDACTED
9539700   PATRICK L GUNN                              133 NORTH STEPHORA AVENUE                                                  COVINA                                        CA      91724
9539701   PATRICK MOORE                               7133 UPTON ROAD                                                            MT VERNON                                     IN      47620
9540285   PATRICK RILEY                               REDACTED
9540617   PATRICK SAULSBERRY                          REDACTED
9539702   PATRINA EVANS                               7456 MORGANFORD DRIVE                                                      ST LOUIS                                      MO      63116




                                                                                                                                              Pg 123 of 170
9539703   PAT'S KIDS                                  ATTN: GARY FORBY BOCCE TOURNAMENT               PO BOX 966                 BENTON                                        IL      62812
9539704   PATSY J LEDBETTER                           SUGAR LOAF HILL ROAD                                                       EAST CARODELET                                IL      62240
9539705   PATSY LUCILLE OSTEEN                        3626 SECOND STREET                                                         THOMPSVILLE                                   IL      62890
9539709   PATTI KIRKPATRICK                           1100 NEWTON                                                                JOHNSTON CITY                                 IL      62951
9539715   PAUL & JUDY MAURER                          REDACTED
9539779   PAUL A. PERRINE                             REDACTED
9539716   PAUL ALEXANDER MYERS IV                     545 SOLITUDE WAY                                                           COVINGTON                                     LA      70433
9539717   PAUL ANDERSON                               45 LARRY STREET                                                            TAYLORVILLE                                   IL      62568
9539718   PAUL BOEHM                                  22102 KNOLL RD                                                             CARLINVILLE                                   IL      62626
9534475   PAUL BOEHM                                  REDACTED
9534789   PAUL CARNAGHI                               REDACTED
9539719   PAUL D HORST                                331 W 6TH STREET                                                           RAMSEY                                        IL      62080
9539720   PAUL E HILLMAN                              14507 DWINA ROAD                                                           PITTSBURG                                     IL      62974
9539721   PAUL E SMITH                                AND CAROL M SMITH                               23913 FISHER LANE          MACEDONIA                                     IL      62860
9533982   PAUL E. ANDERSON                            REDACTED
9539722   PAUL ESTELL                                 5298 BECKHOMS TRAIL                                                        WALSHVILLE                                    IL      62091
9537165   PAUL HORST                                  REDACTED
9537164   PAUL HORST                                  REDACTED
9539723   PAUL J PATTERSON                            826 EATON RD                                                               DREXEL HILL                                   PA      19026
9539724   PAUL MILLER CONSTRUCTION CO INC             6709 MACE ROAD                                                             THOMPSONVILLE                                 IL      62890




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 112 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                    ADDRESS 2                         CITY                              STATE    ZIP   COUNTRY
9539725   PAUL MILLER FORD INC                     975 EAST NEW CIRCLE ROAD                                                           LEXINGTON                                     KY    40505
9539726   PAUL MOCABY                              1205 EAST 6TH STREET                                                               WEST FRANKFORT                                IL    62896
9539780   PAUL PERRINE                             REDACTED
9539727   PAUL R WICKER                            509 S RANDALL ST                                                                   STEELVILLE                                    IL    62288
9540096   PAUL RASH                                REDACTED
9539728   PAUL S GABBY                             GABBY'S LAWN CARE                              11853 CEDAR GROVE RD                MARION                                        IL    62959
9539729   PAUL SIDWELL                             509 KLEINBECK STREET                                                               FARMERSVILLE                                  IL    62533
9540877   PAUL SIDWELL                             REDACTED
9539730   PAUL W. MAURER                           JUDY K. MAURER                                 2350 FARMERSVILLE ROAD              MT VERNON                                     IN    47620




                                                                                                                                                             Case 20-41308
9539731   PAUL WEISS RIFKIND WHARTON               & GARRISON LLP                                 1285 AVENUE OF THE AMERICAS         NEW YORK                                      NY    10019
9539733   PAULA GERALYN ALSOP                      3964 BRITTANY CIRCLE, APT D                                                        BRIDGETON                                     MO    63044
9539734   PAULA J. O'DELL                          576 COUNTRY ROAD 319                                                               CLEVELAND                                     TX    77327
9539735   PAULA KAY OSTEEN‐CORTEZ                  3016 MALCOM STREET                                                                 FT WORTH                                      TX    76112
9539736   PAULETE GRAY                             C/O CHARLES O BROY JR                          1427 SHAWNEE DRIVE APT A            MARION                                        IL    62959
9539737   PAULETTE N COMPTON                       4401 WATERFORD DR                                                                  PLANO                                         TX    75024
9539738   PAUL'S FAN COMPANY                       PO BOX 61                                                                          BIG ROCK                                      VA    24603
9539739   PAULS WELDING INC                        7930 W 1000 N                                                                      NAPPANEE                                      IN    46550
9539740   PAWS CARE OF MONTGOMERY COUNTY           PO BOX 25                                                                          HILLSBORO                                     IL    62049
9539741   PAXTON MEDIA GROUP LLC                   PO BOX 1350                                                                        PADUCAH                                       KY    42002
9539749   PC CONNECTION SALES CORPORATION          PO BOX 536472                                                                      PITTSBURGH                                    PA    15253




                                                                                                                                                             Doc 268
9539750   PCB PIEZOTRONICS INC                     3425 WALDEN AVENUE                                                                 DEPEW                                         NY    14043
9539751   PCM SALES, INC.                          FILE 55327                                                                         LOS ANGELES                                   CA    90074
9539842   PEDRO PINA FLORES                        REDACTED
9539757   PEERLESS BLOCK AND BRICK                 PO BOX 1400                                                                        SAINT ALBANS                                  WV    25177
9539758   PEGASUS TRAVEL AGENCY                    1135 VANDALIA ROAD                                                                 HILLSBORO                                     IL    62049
9539759   PEGGY A HARBKE                           1230 BLISS AVENUE                                                                  ST LOUIS                                      MO    63137




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9539760   PEGGY D TROUT                            302 INDIAN DRIVE                                                                   JOHNSTON CITY                                 IL    62951
9539761   PEGGY SHUM                               107 NORTH SUNNY SLOPE                                                              WEST FRANKFORT                                IL    62896
9539762   PEGGY WILLIAMS                           15146 DWINA ROAD                                                                   PITTSBURG                                     IL    62974
9539763   PEIFFER POSCA WOLF ABDULLAH CARR         & KANE APLC                                    201 ST CHARLES AVENUE, SUITE 4610   NEW ORLEANS                                   LA    70130
9539765   PENNSYLVANIA DRILLING COMPANY            281 ROUTE 30                                                                       IMPERIAL                                      PA    15126
9539766   PENNSYLVANIA SCDU                        PO BOX 69112                                                                       HARRISBURG                                    PA    17106




                                                                                                                                                   Pg 124 of 170
9539768   PENTREE INC                              PO BOX 1309                                                                        PRINCETON                                     WV    24740
9539769   PEOPLE OF THE STATE OF ILLINOIS          1 NATURAL RESOURCES WAY                                                            SPRINGFIELD                                   IL    62702
9539770   PEOPLE TO ELECT MIKE HARVARA             STATES ATTORNEY                                509 WHITNEY LANE                    TAYLORVILLE                                   IL    62568
9539771   PEOPLE'S CAPITAL AND LEASING CORP        PO BOX 0254                                                                        BRATTLEBORO                                   VT    05302
9539772   PEORIA COUNTY FARM BUREAU                1716 N UNIVERSITY STREET                                                           PEORIA                                        IL    61604
9539773   PEPPER HAMILTON LLP                      3000 TWO LOGAN SQUARE                                                              PHILADELPHIA                                  PA    19103
9542385   PERCY D. WUBKER                          REDACTED
9539777   PERFECTION HYDRAULICS INC                2220 PERFECTION COURT                                                              EVANSVILLE                                    IN    47711
9539778   PERFORMANCE INDUSTRIES, INC              DBA PERFORMANCE INDUSTRIES                     181 TRINITY WAY                     SUMMERSVILLE                                  WV    26651
9539781   PERRY COUNTY FARM BUREAU                 309 SOUTH 1ST STREET                                                               PINCKNEYVILLE                                 IL    62274
9539782   PERSONAL FINANCE CO;CASE 2019SC117,      BS#6331521C/OHEAVNERBEYERSMIHLAR               PO BOX 740                          DECATUR                                       IL    62525
9539785   PERSONAL FINANCE COMPANY                 350 SERIGHT STREET, SUITE B                                                        HARRISBURG                                    IL    62946
9539783   PERSONAL FINANCE COMPANY                 IL REGISTRATION NO. 1287869                    905 W CHERRY                        CARBONDALE                                    IL    62901
9539784   PERSONAL FINANCE COMPANY                 RE: LOAN #227381‐01                            107 MARKET, PO BOX 1782             MARION                                        IL    62959
9539786   PERSONAL FINANCE COMPANY LLC             LOAN NO. 229578‐01                             3 S PARK AVENUE, STE B              HERRIN                                        IL    62948
9539787   PERSONAL FINANCE COMPANY LLC             RE: 226641‐01                                  107 N MARKET, PO BOX 1782           MARION                                        IL    62959
9539788   PERSONAL FINANCE COMPANY LLC             RE: LOAN # 227545‐1                            107 N MARKET, SUITE A               MARION                                        IL    62959
9539789   PERSONNEL CONCEPTS                       PO BOX 3353                                                                        SAN DIMAS                                     CA    91773
9539790   PERSONNEL CONCEPTS                       PO BOX 5750                                                                        CAROL STREAM                                  IL    60197
9539791   PESTALOZZI ATTORNEYS AT LAW LTD          211 N BROADWAY, SUITE 2600                                                         ST LOUIS                                      MO    63102




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 113 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9540939   PETER J. SLIVINSKI                         REDACTED
9538033   PETER KAMINSKI                             REDACTED
9539960   PETER R. PRICE                             REDACTED
9539793   PETER TROYAN                               24059 LILES ROAD                                                            THOMPSONVILLE                                        IL      62860
9539795   PETERS EQUIPMENT COMPANY LLC               PO BOX 1050                                                                 BLUEFIELD                                            VA      24605
9539796   PETITTO MINE EQUIPMENT INC                 PO BOX 758                                                                  MORGANTOWN                                           WV      26507
9539798   PFANNENBERG INC                            68 WARD RD                                                                  LANCASTER                                            NY      14086
9539799   PG PUBLISHING COMPANY                      ATTN: FOLEY                                     34 BLVD OF THE ALLIES       PITTSBURGH                                           PA      15222
9539800   PGA NATIONAL RESORT & SPA                  400 AVENUE OF THE CHAMPIONS                                                 WEST PALM BEACH                                      FL      33418




                                                                                                                                                        Case 20-41308
9539801   PHEASANTS FOREVER                          C/O MARK REITZ                                  1039 RAINMAKER TRAIL        BUTLER                                               IL      62015
9539803   PHIL ANDERSON                              16234 WILLIAMS PRAIRIE ROAD                                                 JOHNSTON CITY                                        IL      62951
9539804   PHILIP BULLARD                             AND AMANDA BULLARD                              21190 CORINTH ROAD          THOMPSONVILLE                                        IL      62890
9534677   PHILIP E. BULLARD                          REDACTED
9536568   PHILIP GAMBLE                              REDACTED
9539805   PHILIP GRABBE                              AND MARSHA KAY GRABBE                           1 KNOLS SCHOOL CIRCLE       FILLMORE                                             IL      62032
9537129   PHILIP HOLLANBAUGH                         REDACTED
9537150   PHILIP HOOVER                              REDACTED
9539110   PHILIP MILLBURG                            REDACTED
9539806   PHILIP SASADE JR                           14494 BOBTAIL ROAD                                                          MACEDONIA                                            IL      62860
9534620   PHILLIP BROWN                              REDACTED




                                                                                                                                                        Doc 268
9539807   PHILLIP E ELLIS                            9702 BIG BETHEL ROAD                                                        FREDERICKSBURG                                       VA      22407
9537177   PHILLIP HOUSE                              REDACTED
9537446   PHILLIP J. IRVIN                           REDACTED
9539808   PHILLIP M CASEROTTI                        15018 N IL HWY 37                                                           MT VERNON                                            IL      62864
9539809   PHILLIP MCGOWAN DC                         1403 LOCUST STREET                                                          ELDORADO                                             IL      62930
9539810   PHILLIP MILLBURG                           1083 MCCORDS TRAIL                                                          IRVING                                               IL      62051




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9539811   PHILLIP PAYNE                              11168 N MACEDONIA ROAD                                                      MACEDONIA                                            IL      62860
9539812   PHILLIP R DARNELL                          615 AIKEN ROAD                                                              MACEDONIA                                            IL      62860
9539813   PHILLIP R ERTHALL                          1905 B ROAD                                                                 WEST FRANKFORT                                       IL      62896
9541758   PHILLIP S. TUTTLE                          REDACTED
9539814   PHILLIP ZIMMERMAN                          21011 OAK HILL ROAD                                                         EWING                                                IL      62836
9539824   PHILLIPS EQUIPMENT SALES INC               1410 SCHMETZER CROSSING                                                     NEBO                                                 KY      42441




                                                                                                                                              Pg 125 of 170
9539825   PHILLIPS MACHINE SERVICE INC               367 GEORGE STREET                                                           BECKLEY                                              WV      25801
9539827   PHOENIX BULK CARRIERS                      4232 WILLIAMS BLVD SUITE 103                                                KENNER                                               LA      70165
9539828   PHOENIX FIRST RESPONSE LLC                 25 ALLEGHENY SQUARE                                                         GLASSPORT                                            PA      15045
9539829   PHYLIS ANN MYERS                           402 S MARTINSON STREET APT 105                                              WICHITA                                              KS      67213
9539830   PHYLLIS ANN LEWIS                          15515 EAST INA ROAD                                                         INA                                                  IL      62846
9539831   PHYLLIS ANN MYERS                          5607 WOODLAND ROAD                                                          HUTCHINSON                                           KS      67502
9539832   PHYLLIS BRETSCH                            940 VALLEY VIEW LANE                                                        CENTRALIA                                            IL      62801
9539833   PHYLLIS J MCGINNESS                        501 NORTH MARKET STREET, APT 111                                            MARION                                               IL      62959
9539835   PICTURESQUE GRAPHICS                       3130 CHOUTEAU AVENUE                                                        ST LOUIS                                             MO      63103
9539836   PIHL REPAIR                                8624 SOUTH LIGHTVILLE ROAD                                                  LINDSBORG                                            KS      67456
9539838   PILLAR INNOVATIONS LLC                     92 CORPORATE DRIVE                                                          GRANTSVILLE                                          MD      21536
9539840   PILLSBURY WINTHROP SHAW PITTMAN LLP        PO BOX 30769                                                                NEW YORK                                             NY      10087
9539841   PILOT LAW                                  A PROFESSIONAL CORPORATION                      1551 9TH AVENUE             SAN DIEGO                                            CA      92101
9539843   PIONEER CONVEYER LLC                       224 MOYERS ROAD                                                             BRUCETON MILLS                                       WV      26525
9539845   PIONEER CREDIT RECOVERY INC                PO BOX 366                                                                  ARCADE                                               NY      14009
9539846   PIONEER OIL FIELD SERVICES                 1290 STATE ROAD 67N                                                         VINCENNES                                            IN      47591
9539847   PIONEER SUPPLY LLC                         782 E CNT ST BLDG A                                                         MADISONVILLE                                         KY      42431
9539848   PIPELINE ENGINEERING SOLUTIONS, INC        11702‐B GRANT ROAD, NO. 627                                                 CRYPRESS                                             TX      77429
9539849   PITNEY BOWES GLOBAL FINANCIAL              SERV LLC                                        PO BOX 371887               PITTSBURGH                                           PA      15250
9539850   PITNEY BOWES INC                           PO BOX 371896                                                               PITTSBURGH                                           PA      15250




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 114 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                     ADDRESS 2                             CITY                            STATE      ZIP   COUNTRY
9539851   PITNEY BOWES RESERVE ACCOUNT             PO BOX 223648                                                                          PITTSBURGH                                   PA      15250
9539853   PITTSBURGH PIPE                          PO BOX 88462                                                                           CHICAGO                                      IL      60680
9539854   PITTSBURGH POPCORN COMPANY               2400 JOSEPHINE STREET                                                                  PITTSBURGH                                   PA      15203
9539855   PITTSBURGH WIRE & CABLE INC              PO BOX 3666                                                                            PITTSBURGH                                   PA      15230
9539856   PIZZA HUT ‐ STORE # 006687               639 W MAIN STREET                                                                      BENTON                                       IL      62812
9539857   PJ'S TIRE&SERVICE                        705W MAIN                                                                              CARLINVILLE                                  IL      62626
9539858   PJT PARTNERS LP                          280 PARK AVENUE                                                                        NEW YORK                                     NY      10017
9539859   PLATNICK STEEL&ENGINEERING               269 ST CLAIRS CROSSING                                                                 BLUEFIELD                                    VA      24605
9539860   PLATNICK STEEL&ENGINEERING               PO BOX 627                                                                             BLUEFIELD                                    VA      24605




                                                                                                                                                                Case 20-41308
9539861   PLATTS                                   PO BOX 848093                                                                          DALLAS                                       TX      75284
9539863   PLUMMER FOR ILLINOIS                     PO BOX 5                                                                               TROY                                         IL      62294
9539864   PM MACHINE & FABRICATION LLC             20512 UNIVERSITY STREET                                                                CARLINVILLE                                  IL      62626
9539865   PNC BANK NA                              COMMERCIAL LOAN DEPARTMENT                      THREE PNC PLAZA                        PITTSBURGH                                   PA      15222
9539866   PNC BANK, NATIONAL ASSOCIATION           TRADE SERVICE OPERATIONS                        500 FIRST AVENUE, 2ND FLOOR            PTTSBURGH                                    PA      15219
9539867   PNC CAPITAL MARKETS LLC                  249 FIFTH AVENUE                                                                       PITTSBURGH                                   PA      15222
9539868   PNC EQUIPMENT FINANCE LLC                PO BOX 640306                                                                          PITTSBURGH                                   PA      15264
9539870   POGGENPOHL LLC                           POGGENPOHL REDIMIX                              PO BOX 581                             RAYMOND                                      IL      62560
9539871   POINT PLEASANT REGISTER                  200 MAIN ST                                                                            POINT PLEASANT                               WV      25550
9539872   POLARIS LABORATORIES LLC                 PO BOX 6457 ‐ DEPT #278                                                                INDIANAPOLIS                                 IN      46206
9539875   POLLARD AND SONS EXCAVATING LLC          222 POND RIVER COLLIERS ROAD                                                           MADISONVILLE                                 KY      42431




                                                                                                                                                                Doc 268
9539877   POLO TRUCKING INC                        13125 ROUTE 138                                                                        BUNKER HILL                                  IL      62014
9539879   POLSINELLI PC                            PO BOX 878681                                                                          KANSAS CITY                                  MO      64187
9555996   POLYDECK SCREEN CORPORATION              C/O CLINT SHUFORD                               1790 DEWBERRY ROAD                     SPARTANBURG                                  SC      29307
9555991   POLYDECK SCREEN CORPORATION              C/O JODY A. BEDENBAUGH                          NELSON MULLINS RILEY & SCARBOROUGH LL COLUMBIA                                      SC      29211
9555996   POLYDECK SCREEN CORPORATION              NELSON MULLINS RILEY & SCARBOROUGH LLP          C/O JODY A. BEDENBAUGH, P.O. BOX 11070 COLUMBIA                                     SC      29211
9539880   POLYDECK SCREEN CORPORATION              PO BOX 602783                                                                          CHARLOTTE                                    NC      28260




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9539882   POMEROY AUTO PARTS                       660 E MAIN ST                                                                          POMEROY                                      OH      45769
9539883   PONDER SERVICE INC                       15041 CALICO RD                                                                        MARION                                       IL      62959
9539884   PONY UP ENTERPRISES LLC                  DBA INFLATABLE FUN                              PO BOX 211                             HERRIN                                       IL      62948
9539887   PORTABLE SANITATION SYSTEMS              6180 INDUSTRIAL DR                                                                     NEW BERLIN                                   IL      62670
9539888   POSEY COUNTY AUDITOR                     126 E THIRD ST                                                                         MOUNT VERNON                                 IN      47620
9539889   POSEY COUNTY RECORDER                    300 MAIN STREET                                                                        MOUNT VERNON                                 IN      47620




                                                                                                                                                      Pg 126 of 170
9539890   POSEY COUNTY RECORDERS OFFICE            126 E THIRD STREET, ROOM 215                                                           HARRISBURG                                   IL      62946
9539891   POSEY COUNTY TREASURER                   126 E THIRD ST                                                                         MOUNT VERNON                                 IN      47620
9539893   POSEY COUNTY TREASURER                   ROOM 211                                        126 E THIRD STREET                     MT VERNON                                    IN      47620
9539894   POSHARD & SON                            PO BOX 69                                                                              MT VERNON                                    IN      47620
9539896   POTESTA & ASSOCIATES, INC                7012 MACCORKLE AVENUE SE                                                               CHARLESTON                                   WV      25304
9539902   POTTER ANDERSON CORROON LLP              1313 NORTH MARKET STREET, PO BOX 95                                                    WILMINGTON                                   DE      19899
9539908   POW 'R CLEAN INC                         4101 S 3RD ST                                                                          SPRINGFIELD                                  IL      62703
9539913   POWELL CONSTRUCTION COMPANY              3622 BRISTOL HWY                                                                       JOHNSON CITY                                 TN      37601
9539914   POWER SUPPLY                             PO BOX 776815                                                                          CHICAGO                                      IL      60677
9539915   POWER TECHNIQUES INC                     707 RAILRD ST                                                                          ALMA                                         IL      62807
9539916   POWER TECHNIQUES INC                     PO BOX 166                                                                             ALMA                                         IL      62807
9539917   POWER TECHNOLOGIES                       PO BOX 5685                                                                            EVANSVILLE                                   IN      47716
9539918   POWERS WELDING                           PO BOX 6975                                                                            EVANSVILLE                                   IN      47719
9539919   PPP LLC                                  2001 BUTTERFIELD ROAD, SUITE 256                                                       DOWNERS GROVE                                IL      60515
9539920   PRAIRIE ARCHAEOLOGY & RESEARCH LTD       PO BOX 5603                                                                            SPRINGFIELD                                  IL      62705
9539921   PRAIRIE DUNES COUNTRY CLUB               4812 E 30TH STREET                                                                     HUTCHINSON                                   KS      67502
9539922   PRAIRIE RIVERS NETWORK                   1902 FOX DRIVE, SUITE G                                                                CHAMPAIGN                                    IL      61820
9539926   PRC HOLDINGS LLC                         DBA GLOBAL RAIL TRANSFER CO LLC                 10060 SKINNER LAKE DRIVE               JACKSONVILLE                                 FL      32246
9539927   PRECISION CROP SERVICES LLC              10588 BUNNY HOP ROAD                                                                   BENTON                                       IL      62812
9539928   PRECISION ENERGY SERVICES INC            PO BOX 200698                                                                          DALLAS                                       TX      75320




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 115 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                     ADDRESS 2                      CITY                             STATE      ZIP   COUNTRY
9539929   PRECISION GEOSYNTHETIC LABS                1160 N GILBERT ST                                                                ANAHEIM                                       CA      92801
9539931   PRECISION INC                              PO BOX 310241                                                                    DES MOINES                                    IA      50331
9539930   PRECISION INC                              PO BOX 801320                                                                    KANSAS CITY                                   MO      64180
9539932   PRECISION MINE REPAIR INC                  705 W MAIN STREET                                                                RIDGWAY                                       IL      62979
9539933   PRECISION PLUGGING & SALES                 PO BOX 22                                                                        OLNEY                                         IL      62450
9539934   PRECISION PLUGGING & SALES, INC            DBA PRECISION WELL SERVICES                      PO BOX 22                       OLNEY                                         IL      62450
9539935   PRECISION PRODUCT TECHNOLOGIES INC         325 HEDGEROW COURT                                                               KINGSPORT                                     TN      37663
9539936   PRECISION PUMP & VALVE, LLC                PO BOX 16653                                                                     LAKE CHARLES                                  LA      70616
9539937   PRECISION SAMPLERS INC                     147 ELEVENTH AVENUE                                                              SOUTH CHARLESTON                              WV      25303




                                                                                                                                                             Case 20-41308
9539938   PRECISION TECHNICAL SERVICES INC           248 ATHENS ROAD                                                                  PRINCETON                                     WV      24740
9539939   PRECISION TESTING LABORATORY INC           PO BOX 1985                                                                      BECKLEY                                       WV      25802
9539940   PRECKWINKLE FOR PRESIDENT                  1516 E 53RD STREET, 2ND FLOOR                                                    CHICAGO                                       IL      60615
9539941   PREDICITVE SAFETY SRP, INC                 12150 EAST BRIARWOOD AVENUE, SUITE                                               CENTENNIAL                                    CO      80112
9539942   PREDICTIVE COMPLIANCE LLC                  DBA PREDICTIVE COMPLIANCE                        1940 BLAKE STREET, SUITE 105A   DENVER                                        CO      80202
9539943   PREDICTIVE SAFETY LLC                      6555 S KENTON STREET, SUITE 310                                                  CENTENNIAL                                    CO      80111
9539944   PREISER SCIENTIFIC INC                     94 OLIVER STREET                                                                 SAINT ALBANS                                  WV      25177
9539945   PREISER SCIENTIFIC INC                     PO BOX 1330                                                                      SAINT ALBANS                                  WV      25177
9539946   PREMIER APPRAISAL GROUP LLC                12142 JOSEPHINE MARIE DRIVE                                                      MARYLAND HEIGHTS                              MO      63043
9539947   PREMIER CASING CREWS INC                   5580 VENTURE WAY                                                                 MT PLEASANT                                   MI      48858
9539948   PREMIERE MACHINE&HYDRAULICS                130 PIGEON ROOST RD                                                              CHAPMANVILLE                                  WV      25508




                                                                                                                                                             Doc 268
9539949   PREMIUM INCENTIVE SALES                    9889 E EASTER AVE                                                                CENTENNIAL                                    CO      80112
9539950   PREP TECH INC                              4412 ROUTE 66                                                                    APOLLO                                        PA      15613
9539952   PRESRIPTION PARTNERS LLC                   PO BOX 166363                                                                    MIAMI                                         FL      33116
9539953   PRESTIGE BUSINESS EQUIPMENT LLC            7220 NORTH LINDBERGH BLVD, SUITE 12                                              HAZELWOOD                                     MO      63042
9539954   PRESTIGE SECURITY SOLUTIONS                211 NORTH BROADWAY, SUITE 2600                                                   SAINT LOUIS                                   MO      63102
9539955   PRESTIGE SPORTS MANAGEMENT                 PO BOX 2043                                                                      ABINGDON                                      VA      24212




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9535161   PRESTON CLARK                              REDACTED
9537146   PRESTON L. HOOD                            REDACTED
9542244   PRESTON WILLIAMS                           REDACTED
9539956   PREWETT ENTERPRISES, INC.                  DBA B&P ENTERPRISES                              PO BOX 386                      SOUTHAVEN                                     MS      38671
9539961   PRICEWATERHOUSECOOPERS LLP                 PO BOX 75647                                                                     CHICAGO                                       IL      60675
9539962   PRICILLA ANN GAYTON                        24499 MARTINDALE                                                                 SOUTH LYON                                    MI      48178




                                                                                                                                                   Pg 127 of 170
9539963   PRIMARY CARE GROUP                         117 EAST CLARK                                                                   HARRISBURG                                    IL      62946
9539965   PRINCIPAL FUNDS INC                        GLOBAL DIVERSIFIED INCOME FUND                   2 HANSON PLACE, 7TH FLOOR       BROOKLYN                                      NY      11217
9539966   PRINT GROUP INC                            1440 WEST SKYLINE AVENUE                                                         OZARK                                         MO      65721
9539967   PRINT MANAGEMENT PARTNERS INC              701 LEE STREET, SUITE 1050                                                       DES PLAINES                                   IL      60016
9539968   PRIORITY AIR CHARTER, LLC                  PO BOX 245                                                                       KIDRON                                        OH      44636
9539969   PRISCILLA HILL                             11363 OLD LAKE ROAD                                                              BENTON                                        IL      62812
9539971   PRITCHETT SUPPLY COMPANY                   917 WEST COLLINS STREET, PO BOX 44                                               GOREVILLE                                     IL      62939
9539972   PRO MINER INC                              200 POND RIVER COLLIERS ROAD                                                     MADISONVILLE                                  KY      42431
9539974   PRODUCTIVE PRODUCTS, INC.                  22162 MAIN ST.                                                                   AKIN                                          IL      62890
9539975   PROFESSIONAL ACCOUNT SERVICES INC          PO BOX 188                                                                       BRENTWOOD                                     TN      37024
9539976   PROFESSIONAL ADJUSTMENT BUREAU             PO BOX 640                                                                       SPRINGFIELD                                   IL      62703
9539977   PROFESSIONAL AERONAUTICAL                  SERVICES, INC.                                   905 MAPLE ROAD                  CHARLESTON                                    WV      25302
9539978   PROFESSIONAL POWER WASHING                 220 S. LOCUST STREET                                                             ST. ELMO                                      IL      62458
9539979   PROFESSIONAL SERVICE INDUSTRIES INC        7192 SOLUTIONS CENTER                                                            CHICAGO                                       IL      60677
9539981   PROGESSIVE CHEMICAL & LIGHTING, INC        PO BOX 413                                                                       VINCENNES                                     IN      47591
9539982   PROGRESS RAIL SERVICES                     24601 NETWORK PLACE                                                              CHICAGO                                       IL      60673
9539983   PROGRESS RAIL SERVICES CORPORATION         24601 NETWORK PLACE                                                              CHICAGO                                       IL      60673
9539984   PROGRESSIVE BUSINESS PUBLICATIONS          370 TECHNOLOGY DRIVE                                                             MALVERN                                       PA      19355
9539985   PROGRESSIVE BUSINESS PUBLICATIONS          PO BOX 3019                                                                      MALVERN                                       PA      19355
9539986   PROGRESSIVE CHEMICAL & LIGHTING INC        PO BOX 413                                                                       VINCENNES                                     IN      47591




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 116 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                 CITY                            STATE      ZIP   COUNTRY
9539987   PROGRESSIVE INDUSTRIES INC                  PO BOX 2219                                                                 MORGANTOWN                                    WV      26502
9539988   PROMAC, INC.                                1601 HEADLAND DRIVE                                                         FENTON                                        MO      63026
9539989   PROMOWEARHOUSE                              19125 SKYRIDGE CIRCLE                                                       BOCA RATON                                    FL      33498
9539990   PROQUIP, INC.                               BINDICATOR                                      418 SHAWMUT AVE             LAGRANGE                                      IL      60525
9539991   PRO‐SEAL INCORPORATED                       35 W SILVERDOME INDUSTRIAL PARK                                             PONTIAC                                       MI      48342
9539992   PROTIVITI INC                               12269 COLLECTIONS CENTER DRIVE                                              CHICAGO                                       IL      60693
9539993   PROVIDENCE COUNTRY CLUB                     6001 PROVIDENCE COUNTRY CLUB DRIVE                                          CHARLOTTE                                     NC      28277
9539994   PROVIDENT INC                               2650 OLIVE STREET                                                           SAINT LOUIS                                   MO      63103
9539995   PRUDENTIAL                                  PO BOX 856138                                                               LOUISVILLE                                    KY      40285




                                                                                                                                                         Case 20-41308
9539998   PRYOR CASHMAN LLP                           7 TIMES SQUARE                                                              NEW YORK                                      NY      10036
9539999   PSCSI                                       PO BOX 504398                                                               ST LOUIS                                      MO      63150
9540000   PSSYSTEMS INC                               208 WOODBRIDGE COURT                                                        CANONSBURG                                    PA      15317
9540001   PT TECH INC                                 1441 WOLF CREEK TRAIL PO BOX 305                                            SHARON CENTER                                 OH      44274
9540002   PUBLIC COMPANY ACCOUNTING                   OVERSIGHT BOARD                                 PO BOX 418631               BOSTON                                        MA      02241
9540005   PULLINS EXCAVATING, INC.                    33334 SR833                                     PO BOX 207                  POMEROY                                       OH      45769
9540006   PUMPING SOLUTIONS INC                       2850 W 139TH STREET                                                         BLUE ISLAND                                   IL      60406
9540007   PUMPS 2000 AMERICA INC                      1721 MAIN STREET                                                            PITTSBURGH                                    PA      15215
9540009   PURCHASE POWER                              PO BOX 371874                                                               PITTSBURGH                                    PA      15250
9540010   PURE FILTRATION LLC                         65 INDUSTRIAL PARK DRIVE                                                    DOVER                                         NH      03820
9540011   PURECOWATER LLC                             1741 NEWNAN CROSSING BLVD EAST, SUI                                         NEWNAN                                        GA      30265




                                                                                                                                                         Doc 268
9540013   PUSHING HOPE                                C/O CERES CONSULTING LLC                        3808 COOKSON ROAD           FAIRMONT CITY                                 IL      62201
9540014   PWC PRODUCT SALES LLC                       PO BOX 75647                                                                CHICAGO                                       IL      60675
9540015   QUAD STATE MINE SUPPLY LLC                  PO BOX 2592                                                                 WESTOVER                                      WV      26502
9540016   QUAD‐COUNTY READY MIX CORP                  300 W 12TH AVENUE                                                           OKAWVILLE                                     IL      62271
9540017   QUAKER CHEMICAL                             4040 PAYSPHERE CIRCLE                                                       CHICAGO                                       IL      60674
9540018   QUALITY ELECTRIC MOTOR COMPANY              1211 SOUTH VANDEVENTER AVENUE                                               ST. LOUIS                                     MO      63110




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9540019   QUALITY MAGNETITE LLC                       PO BOX 671413                                                               DALLAS                                        TX      75267
9540020   QUALITY PARTS CO                            PO BOX 191                                                                  MARION                                        IL      62959
9540021   QUALITY PRE‐OWNED AUTOMOTIVE                704 S FRANKLIN ST                                                           CUBA                                          MO      65453
9540022   QUALITY RAIL SERVICE                        PO BOX 128                                                                  MADISON                                       IL      62060
9540023   QUALITY RAIL SERVICE INC                    1001 COLLEGE STREET                                                         MADISON                                       IL      62060
9540024   QUALITY TITLE AND ABSTRACT COMP.            372 SOUTH SIDE SQUARE                                                       CARLINVILLE                                   IL      62626




                                                                                                                                               Pg 128 of 170
9540032   QUICKIE RENTAL                              JUCTION RT 4&108                                                            CARLINVILLE                                   IL      62626
9557995   QUILL                                       PO BOX 37600                                                                PHILADELPHIA                                  PA      19101
9557995   QUILL                                       TOM RIGGLEMAN                                   7 TECHNOLOGY CIRCLE         COLUMBIA                                      SC      29203
9540033   QUILL CORPORATION                           PO BOX 37600                                                                PHILADELPHIA                                  PA      19101
9540035   QUINTIN STURGILL                            AND SHARON STURGILL                             21089 LOCUST GROVE ROAD     THOMPSONVILLE                                 IL      62890
9540036   QUORUM BUSINESS SOLUTION INC                PO BOX 205973                                                               DALLAS                                        TX      75320
9540037   R & C FARMING INC                           C/O GAIL CAVALLO                                34354 STATE ROUTE 4         STAUNTON                                      IL      62088
9540038   R & J SIGN SUPPLY COMPANY INC               4931 DAGGETT AVENUE                                                         SAINT LOUIS                                   MO      63110
9540039   R J LEE GROUP INC                           350 HOCHBERG ROAD                                                           MONROEVILLE                                   PA      15146
9540040   R K HARRISON GROUP LIMITED                  211 NORTH BROADWAY, SUITE 2600                                              SAINT LOUIS                                   MO      63102
9540041   R L C BIT SERVICE INC                       PO BOX 714                                                                  BENTON                                        IL      62812
9540042   R M WILSON CO INC                           PO BOX 6274                                                                 WHEELING                                      WV      26003
9540044   R MACHINING INC                             441 RAINMAKER TR                                                            BUTLER                                        IL      62015
9540045   R SAX INC                                   1040 W MAIN                                                                 MASCOUTAH                                     IL      62258
9540046   R&E ELECTRIC COMPANY INC                    51 BREWER RD                                                                MORGANTOWN                                    WV      26508
9540047   R&L MAINTENANCE LLC                         6967 RUSSELL PLACE                                                          CHANDLER                                      IN      47610
9540048   RABEN TIRE COMPANY                          PO BOX 4835                                                                 EVANSVILLE                                    IN      47724
9540049   RACHEL ELIZA MANN                           PO BOX 222                                                                  BATESVILLE                                    VA      22294
9540050   RACHELLE CROWE AUD FOR SENATE               PO BOX 491                                                                  GLEN CARBON                                   IL      62034
9537846   RACHELLE JOHNSON                            REDACTED




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 117 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                      ADDRESS 2                          CITY                              STATE      ZIP   COUNTRY
9540051   RACHELLE LOWERS                            26031 PINTO COURT                                                                     MORENO VALLEY                                 CA      92553
9540053   RADIOLOGIC INTERP OF SO IL LTD             PO BOX 968                                                                            CARBONDALE                                    IL      62903
9540054   RADIOLOGY PROFESSIONALS                    5 NORFOLK AVENUE                                                                      S EASTON                                      MA      02375
9540056   RAIDER TRUCKING COMPANY INC                PO BOX 32                                                                             ECCLES                                        WV      25836
9540057   RAIL CONNECTION, INC.                      PO BOX 800                                                                            ELEANOR                                       WV      25070
9540058   RAIL READY RAILCAR REPAIR FACILITY         PO BOX 184                                                                            CARTERVILLE                                   IL      62918
9540059   RAIL SERVICES                              2694 NORTH STATE ROAD 161                                                             RICHLAND                                      IN      47634
9540060   RAIL TRAINING & CONSULTING INC             128 MILLPORT CIRCLE                                                                   GREENVILLE                                    SC      29607
9540061   RAILINC CORPORATION                        PO BOX 79860                                                                          BALTIMORE                                     MD      21279




                                                                                                                                                                  Case 20-41308
9540062   RAILWORKS SIGNALS & COMMUNICATIONS         39887 TREASURY CENTER                                                                 CHICAGO                                       IL      60694
9540063   RAILWORKS TRACK SERVICE                    39530 TREASURY CNT                                                                    CHICAGO                                       IL      60694
9540064   RAIN FOR RENT                              FILE 52541                                                                            LOS ANGELES                                   CA      90074
9540065   RAINBOW PURE WATER INC                     610 SNEED ROAD                                                                        CARBONDALE                                    IL      62902
9540066   RAJKOVICH WILLIAMS KILPATRICK              & TRUE PLLC                                      3151 BEAUMONT CENTRE CIRCLE, SUITE   LEXINGTON                                     KY      40513
9540067   RALEIGH CITY MEMORIAL AIRPORT              176 AIRPORT CIRCLE, ROOM 105                                                          BEAVER                                        WV      25813
9540068   RALEIGH MINE & INDUSTRIAL SUPPLY IN        PO BOX 72                                                                             MT HOPE                                       WV      25880
9540069   RALEIGH READY MIX                          PO BOX 218                                                                            RALEIGH                                       IL      62977
9540070   RALPH L BILLINGTON                         AND DOYE BILLINGTON                              13071 MACEDONIA ROAD                 MACEDONIA                                     IL      62860
9540071   RALPH L WHARRY                             23256 ROAD 207                                                                        OAKWOOD                                       OH      45873
9539122   RALPH MILLS                                REDACTED




                                                                                                                                                                  Doc 268
9536353   RALPH R. FRAMPTON                          REDACTED
9540072   RAMCO ENERGY INC                           120 VILLAGE SQUARE #40                                                                ORINDA                                        CA      94563
9540076   RANDALL BRAUNIGER                          17849 STATE HIGHWAY 149                                                               WEST FRANFORT                                 IL      62896
9541194   RANDALL STEPHENS                           REDACTED
9540077   RANDALL SUHLING                            13742 SUHLING ROAD                                                                    CARLINVILLE                                   IL      62626
9540078   RANDALL WADE                               AND REGINA WADE                                  14332 ETHERTON ROAD                  PITTSBURG                                     IL      62974




                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9540079   RANDALL WALTER YATES                       4641 FRANCES DRIVE                                                                    DELRAY BEACH                                  FL      33445
9540081   RANDOLPH COUNTY CLERK                      #1 TAYLOR STREET, ROOM 202                                                            CHESTER                                       IL      62233
9540082   RANDY AYMER                                614 LINKINS                                                                           TOVEY                                         IL      62570
9540083   RANDY CAMDEN                               20832 COUNTY ROAD 800                                                                 DAHLGEN                                       IL      62828
9535366   RANDY COUNTERMAN                           REDACTED
9540084   RANDY FRANCIS                              16468 LIBERTY SCHOOL ROAD                                                             MARION                                        IL      62959




                                                                                                                                                        Pg 129 of 170
9536359   RANDY FRANCIS                              REDACTED
9540085   RANDY GRANT                                17235 LIBERTY SCHOOL ROAD                                                             MARION                                        IL      62959
9540086   RANDY JAMES HAITHCOAT                      11299 OLD LAKE ROAD                                                                   BENTON                                        IL      62812
9540087   RANDY JONES GLASS & MIRROR INC             5575 ROUTE 37 SOUTH                                                                   MARION                                        IL      62959
9538232   RANDY KIRKPATRICK                          REDACTED
9540088   RANDY L WRIGHT & REBECCA A WRIGHT          917 13TH STREET                                                                       ST CLOUD                                      FL      34769
9540089   RANDY L. & REBECCA A. WRIGHT               REDACTED
9536539   RANDY L. FUQUA                             REDACTED
9538974   RANDY L. MENEESE                           REDACTED
9539533   RANDY NOWLAND                              REDACTED
9540090   RANDY REN                                  DBA RANDY REN ENTERPRISES                        40 CHEYENNE LANE                     VIENNA                                        IL      62995
9540367   RANDY ROBERTSON                            REDACTED
9540604   RANDY SANTOR                               REDACTED
9541170   RANDY STECYK                               REDACTED
9540092   RANDY W ELLIS                              426 E EUREKA AVENUE                                                                   EUREKA                                        IL      61530
9538096   RANDY W. KELLEY                            REDACTED
9540094   RANN WELDING SUPPLY                        PO BOX 523                                                                            HARRISBURG                                    IL      62946
9540095   RAS DATA SERVICES INC                      1510 PLAINFIELD ROAD SUITE 3                                                          DARIEN                                        IL      60561
9540098   RASHDA BUTTAR                              44 BROADVIEW DRIVE                                                                    CLAYTON                                       MO      63105
9540101   RAVEN ENERGY LLC                           3801 PGA BOULEVARD, SUITE 903                                                         PALM BEACH GARDENS                            FL      33410




                                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 118 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                    ADDRESS 2                                                            CITY   STATE      ZIP      COUNTRY
9540102   RAVEN ENERGY LLC                         C/O KANAWHA RIVER TERMINAL LLC                  1011 WARRENVILLE ROAD, SUITE 600    LISLE                                                IL      60532
9540103   RAVEN EQUIPMENT, LLC                     21037 STATE ROUTE 775                                                               SCOTTOWN                                             OH      45678
9540104   RAVEN GRIMES                             195 OSHEL STREET                                                                    STONEFORT                                            IL      62987
9540105   RAVEN N FAGER                            PO BOX 71                                                                           VERGENNES                                            IL      62994
9540106   RAW ELECTRIC LLC                         DBA ELECTRICAL CONTROL SYSTEMS                  PO BOX 5099                         PRINCETON                                            WV      24740
9534550   RAYMOND BRATCHER                         REDACTED
9534691   RAYMOND BURLISON                         REDACTED
9540108   RAYMOND CLAYTON                          18328 THOMPSONVILLE RD                                                              THOMPSONVILLE                                        IL      62890
9535916   RAYMOND E. DURHAM                        REDACTED




                                                                                                                                                              Case 20-41308
9540109   RAYMOND HOWARD                           21380 CORINTH RD                                                                    THOMPSONVILLE                                        IL      62890
9540110   RAYMOND HOWARD                           AND KISHA HOWARD                                21380 CORINTH ROAD                  THOMSPSONVILLE                                       IL      62890
9540030   RAYMOND QUERTERMOUS                      REDACTED
9540111   RAYMOND W SWIFT                          1411 SANDBURG ROAD                                                                  WEST FRANKFORT                                       IL      62896
9540112   RAYTECH MACHINING FABRICATION            2853 KEN GRAY BLVD STE 24                                                           WEST FRANKFORT                                       IL      62896
9540113   RBC INVESTOR & TREASURY SERVICES         C/O JOHN NARDI &/OR SHARON LIAW                 155 WELLINGTON STREET WEST 2ND FLOO TORONTO                                              ON      M5V 3L3   CANADA
9540114   RCRA INC                                 D/B/A/ EARTH SERVICES                           10903 PRESTWICK DRIVE               BENTON                                               IL      62812
9540116   REACO BATTERY SERVICE CORP               2755 MOMENTUM PLACE                                                                 CHICAGO                                              IL      60689
9540117   REAL CUISINE CATERING                    2028 S. 5TH STREET                                                                  SPRINGFIELD                                          IL      62703
9540118   REAM AND HAAGER LABORATORY               179 W BROADWAY                                                                      DOVER                                                OH      44622
9540119   REAM AND HAAGER LABORATORY               PO BOX 706                                                                          DOVER                                                OH      44622




                                                                                                                                                              Doc 268
9540123   REBA MITCHELL                            22627 GRANT BRICK ROAD                                                              THOMPSONVILLE                                        IL      62890
9540122   REBA MITCHELL                            MARK S. JOHNSON                                 212 NORTH MAINE ST.                 CAPE GIRARDEAU                                       MO      63701
9540124   REBECCA MASTERSON                        PO BOX 435                                                                          GALATIA                                              IL      62935
9540125   RECENAH TROVER                           70 MCKINLEY LANE                                                                    OZARK                                                IL      62972
9540127   RECORDS MANAGEMENT DIVISION 2‐202        ILLINOIS DEPARTMENT OF REVENUE                  PO BOX 19014                        SPRINGFIELD                                          IL      62794
9540128   RED ROCK EXPLORATION LLC                 331 SCIO VILLAGE COURT, NO 281                                                      ANN ARBOR                                            MI      48103




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9540129   RED WING / CARHARTT                      323 LINCOLN HWY                                                                     FAIRVIEW HEIGHTS                                     IL      62208
9540130   REDBIRD MACHINERY REPAIR LLC             1150 STATE ROUTE 142 SOUTH                                                          ELDORADO                                             IL      62930
9540131   RED‐E‐MIX LLC                            405 W MAIN                                                                          HIGHLAND                                             IL      62249
9540134   REDWING ECOLOGICAL SERVICES INC          1139 SOUTH FOURTH STREET                                                            LOUISVILLE                                           KY      40203
9540139   REED AUTO GROUP, LLC                     6402 HIGHWAY 61‐67                                                                  IMPERIAL                                             MO      63052
9540140   REED HEATING AND AIR CONDITIONING        315 SOUTH MAIN                                                                      BENTON                                               IL      62812




                                                                                                                                                    Pg 130 of 170
9540141   REED SMITH LLP                           PO BOX 360074M                                                                      PITTSBURGH                                           PA      15251
9540145   REFERENCE SERVICES INC                   101 PLAZA EAST BOULEVARD, STE 300                                                   EVANSVILLE                                           IN      47715
9540146   REFORM NOW COMMITTEE                     6850 W GOLFVIEW LANE                                                                PALOS HEIGHTS                                        IL      60463
9540147   REGINAL W BARRETT                        106 AIRFLOAT DRIVE                                                                  HENDERSONVILLE                                       TN      37075
9540148   REGINAL W BARRETT                        1251 BOTHWELL PLACE                                                                 GALLATIN                                             TN      37066
9540149   REI DRILLING INC                         250 WEST BERGER LANE                                                                SALT LAKE CITY                                       UT      84107
9540153   REISS VIKING DIVISION                    PO BOX 301315                                                                       DALLAS                                               TX      75303
9540155   RELIABLE OIL FIELD SERVICE INC           PO BOX 237                                                                          FAIRFIELD                                            IL      62837
9540156   RELIABLE RAIL SERVICES LLC               1009 BUNKER AVENUE                                                                  GREEN COVE SPRINGS                                   FL      32043
9540157   REL‐TEK                                  610 BEATTY ROAD                                                                     MONROEVILLE                                          PA      15146
9540158   REND LAKE COLLEGE                        468 N KEN GRAY PKWY                                                                 INA                                                  IL      62846
9540159   REND LAKE COLLEGE FOUNDATION             468 KEN GRAY PARKWAY                                                                INA                                                  IL      62846
9540161   REND LAKE CONSERVANCY DISTRICT           PO BOX 907                                                                          BENTON                                               IL      62812
9540162   REND LAKE PLUMBING & HEATING CO INC      PO BOX 25                                                                           BONNIE                                               IL      62816
9540163   REND LAKE RECREATION COMPLEX             SEASONS AT REND LAKE                            12575 GOLF COURSE ROAD              WHITTINGTON                                          IL      62897
9540164   REND LAKE RESORT                         DCEO ILLINOIS COAL EDUCATION CONF               11712 EAST WINDY LANE               WHITTINGTON                                          IL      62897
9540165   REND LAKE RESORT INC                     11712 E WINDY LANE                                                                  WHITTINGTON                                          IL      62897
9540166   REND LAKE RV                             11381 REND CITY ROAD                                                                BENTON                                               IL      62812
9540167   RENE F COOPER                            42 MOORE DRIVE                                                                      ROSSVILLE                                            GA      30741
9540168   RENEE ELIZABETH CASTILLO                 2031 NORTH HALL                                                                     MESA                                                 AZ      85203




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 119 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9540169   RENEE WYNN                                  CREATIVE FLAIR                                   108 W RYDER STREET        LITCHFIELD                                    IL      62056
9540171   RENT‐A‐CENTER WEST INC                      1403 WEST FERDON STREET, SUITE #9                                          LITCHFIELD                                    IL      62056
9540172   RENT‐ALL&SALES INC                          8460 EXPRESS DR                                                            MARION                                        IL      62959
9540173   REPAIR KING INC                             253 LINCOLN DRIVE                                                          SHINNSTON                                     WV      26431
9542466   REPUBLIC SERVICES                           716 SKYLINE DR.                                                            MARION                                        IL      62959
9540174   RESIDENTIAL SERVICE PROVIDERS INC           6951 E GRAND ROAD                                                          CARTERVILLE                                   IL      62918
9540175   RESOLVE EXPLORATION CORP                    PO BOX 138                                                                 MOUNT VERNON                                  IL      62864
9540176   RESORT HOME SERVICES                        HC 30 BOX 182 W                                                            CALDWELL                                      WV      24925
9540177   RESOURCE WEST INC                           326 MAIN STREET, STE 230                                                   GRAND JUNCTION                                CO      81501




                                                                                                                                                        Case 20-41308
9540180   RESPONDEK RAILROAD CORPORATION              605 STATE STREET, SUITE A                                                  NEWBURGH                                      IN      47630
9540183   RESTORE OUR FUTURE                          C/O STEVE ROCHE                                  4 LEBLANC DRIVE           DANVERS                                       MA      01923
9540184   RESTORE THE PEOPLE'S HOUSE                  410 EAST JACKSON STREET                                                    SPRINGFIELD                                   IL      62703
9540185   REVENUE MANAGEMENT                          176 EAST FIFTH STREET                                                      ST. PAUL                                      MN      55101
9540188   REX ENCORE PROMOTIONS LLC                   DIAMOND CLUB @ RENT ONE PARK                     PO BOX 1207               MARION                                        IL      62959
9540187   REX ENCORE PROMOTIONS LLC                   DIAMOND CLUB @ RENT ONE PARK                                               MARION                                        IL      62959
9540189   REX O LAUGHLIN                              DBA MIDWEST POWER TONG SERVICE                   1011 W ST JOHN STREET     OLNEY                                         IL      62450
9540197   RG INDUSTRIES, INC                          RG GROUP, C/O M & T BANK                         650 NORTH STATE STREET    BALTIMORE                                     MD      21264
9540198   RG WEBER CONTROL SYSTEMS INC                11142 LINDBERGH BUSINESS COURT, SUI                                        ST LOUIS                                      MO      63123
9540199   RGGS                                        100 WAUGH DR STE 400                                                       HOUSTON                                       TX      77007
9540200   RGGS LAND & MINERALS                        100 WAUGH DR STE 400                                                       HOUSTON                                       TX      77007




                                                                                                                                                        Doc 268
9540202   RGGS LAND & MINERALS, LDT., L.P.            2000 HIGHWAY 33                                                            PELHAM                                        AL      35124
9540203   RHANDA R ELLIS                              201 N CROSS STREET                                                         CROSSVILLE                                    IL      62827
9540204   RHETT MULLINS                               4982 N THOMPSONVILLE RD                                                    THOMPSONVILLE                                 IL      62890
9540207   RHINE ERNEST LLP                            ONE MAIN STREET SUITE 600                                                  EVANSVILLE                                    IN      47708
9540208   RHINO INDUSTRIES INC                        PO BOX 296                                                                 NAUVOO                                        IL      62354
9540210   RHONA DORION                                16 ELMWOOD DRIVE                                                           RUTLAND                                       VT      05701




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9540211   RHONDA DORION                               16 ELMWOOD DR                                                              RUTLAND                                       VT      05701
9540212   RHONDA LEE VICKERS                          567 WAGON WHEEL ROAD                                                       ELK CREEK                                     VA      24326
9540213   RHYTHM EFFECTS                              ATTN: RELAY FOR LIFE TEAM                        115 EAST ILLINOIS AVE     CARTERVILLE                                   IL      62812
9540215   RICE PAINTING CO, INC.                      19 MOODY AVENUE                                                            WEBSTER GROVES                                MO      63119
9540216   RICE PAINTING CO., INC.                     19 MOODY AVENUE                                                            WEBSTER GROVE                                 MO      63119
9540221   RICHARD A WRIGHT                            412 NORTH EMMA STREET                                                      WEST FRANKFORT                                IL      62896




                                                                                                                                              Pg 131 of 170
9540222   RICHARD AND STEVE BROWNING FARMS            19494 BROWNING LANE                                                        EWING                                         IL      62836
9540223   RICHARD BRAKE OF BRAKE FARMS LLC            12445 PROSPERITY ROAD                                                      MARION                                        IL      62959
9534660   RICHARD BRYANT                              REDACTED
9536981   RICHARD C. HEARN                            REDACTED
9540224   RICHARD D FLANNIGAN                         8000 COUNTY ROAD 350E                                                      MCLEANSBORO                                   IL      62859
9540225   RICHARD D RICHARDSON                        22892 OAK HILL ROAD                                                        EWING                                         IL      62836
9540226   RICHARD D SPENCER                           15440 QUARRY RD                                                            GILLESPIE                                     IL      62033
9540227   RICHARD DAVIS                               501 NORTH ROAD                                                             COFFEEN                                       IL      62017
9540228   RICHARD DEAN SIMS                           146 SIMS LANE PO BOX 1206                                                  YELLVILLE                                     AR      72687
9535690   RICHARD DEMPSEY                             REDACTED
9540229   RICHARD DIXON                               25707 LOMITA COURT                                                         LOS ALTOS                                     CA      94024
9540230   RICHARD E NUSS, SR                          11016 SULPHER SPRINGS ROAD                                                 LOAMI                                         IL      62661
9540231   RICHARD ELAM SR.                            604 PARK STREET                                                            TAYLOR SPRINGS                                IL      62089
9536701   RICHARD GIPSON                              REDACTED
9540232   RICHARD GREEN                               1215 LINCOLN AVENUE, APT B101                                              JACKSONVILLE                                  IL      62650
9540233   RICHARD H SMITH                             PO BOX 543                                                                 KIRBYVILLE                                    TX      75956
9536855   RICHARD HALE                                REDACTED
9540234   RICHARD HARMS                               6063 BUCKEYE TRAIL                                                         HILLSBORO                                     IL      62049
9537850   RICHARD JOHNSON                             REDACTED
9540235   RICHARD K GIPSON                            1735 FRANKLIN COUNTY ROAD                                                  THOMPSONVILLE                                 IL      62890




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 120 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                         ADDRESS 2                                                          CITY   STATE    ZIP      COUNTRY
9540236   RICHARD L JOHNSON                           405 FORD STREET                                                        HARRISBURG                                           IL    62946
9538609   RICHARD LYNN                                REDACTED
9538414   RICHARD M. LENARD                           REDACTED
9539115   RICHARD MILLER                              REDACTED
9540237   RICHARD N PECK                              AND NANCY L PECK                     15688 DWINA ROAD                  MARION                                               IL    62959
9540238   RICHARD P RAPPE                             2418 MCNAIR AVENUE                                                     ST LOUIS                                             MO    63104
9540239   RICHARD R GLAZEBROOK                        711 SOUTH VAN BUREN STREET                                             SULLIVAN                                             IL    61951
9540240   RICHARD SHORT                               5922 MULBERRY AVENUE                                                   PORTAGE                                              IN    46368
9540933   RICHARD SKWAREK                             REDACTED




                                                                                                                                                    Case 20-41308
9540942   RICHARD SLOAN                               REDACTED
9540974   RICHARD SMITH                               REDACTED
9540241   RICHARD STROUD                              12084 CEDAR GROVE ROAD                                                 MARION                                               IL    62959
9540242   RICHARD T MILLER                            4002 SPRING MEADOW DRIVE                                               ELLICOTT CITY                                        MD    21042
9541885   RICHARD VAUGHN                              REDACTED
9540246   RICHARDS ELECTRIC MOTOR                     426 STATE STREET                                                       QUINCY                                               IL    62301
9540247   RICHARDS ELECTRIC MOTOR CO                  426 STATE STREET                                                       QUINCY                                               IL    62301
9540254   RICHLAND COUNTY FARM BUREAU                 PO BOX 367                                                             OLNEY                                                IL    62450
9540255   RICHWOOD FLOWERS                            29 E. MAIN STREET                                                      RICHWOOD                                             WV    26261
9540256   RICHWOOD FLOWERS                            PO BOX 548                                                             RICHWOOD                                             WV    26261
9540257   RICHWOOD INDUSTRIES INC                     PO BOX 1298                                                            HUNTINGTON                                           WV    25714




                                                                                                                                                    Doc 268
9540259   RICK D VOLHEIM                              9243 S COUNTY ROAD 750 EAST                                            CLOVERDALE                                           IN    46120
9538290   RICK KUTZ                                   REDACTED
9540975   RICK SMITH                                  REDACTED
9540260   RICK WOODS                                  807 WEST SUNSET DRIVE                                                  STEELEVILLE                                          IL    62288
9540263   RICKIE W METHENEY                           200 SOUTH SILAS AVENUE                                                 MCLEANSBORO                                          IL    62859
9541992   RICKIE WALDECK                              REDACTED




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9540264   RICKY A COOPER                              5202 SOUTH INGLESIDE AVE, UNIT 3S                                      CHICAGO                                              IL    60615
9534549   RICKY BRANSON                               REDACTED
9534787   RICKY D. CARMICKLE                          REDACTED
9535644   RICKY DEAN                                  REDACTED
9540265   RICKY E DEAN                                PO BOX 1152                                                            DUQUOIN                                              IL    62832
9540266   RICKY L ELLIS                               PO BOX 472                                                             MORTON                                               IL    61550




                                                                                                                                          Pg 132 of 170
9538308   RICKY L. LABOTTE                            REDACTED
9540267   RICKY L. MCDANIEL                           U.S. EQUAL EMPLOYMENT OPPORTUNITY COM500 WEST MADISON ST. SUITE 2000   CHICAGO                                              IL    60661
9540268   RICKY LEE SERLES                            21182 DIVISION STREET                                                  THOMPSONVILLE                                        IL    62890
9538910   RICKY MCDANIEL                              REDACTED
9539124   RICKY MILLS JR.                             REDACTED
9540270   RICOH USA INC                               PO BOX 660342                                                          DALLAS                                               TX    75266
9540269   RICOH USA INC                               PO BOX 802815                                                          CHICAGO                                              IL    60680
9540271   RIDENOUR'S TV APPLIANCE&GAS                 46424 SR 248B                                                          CHESTER                                              OH    45720
9540286   RILEY ELIZABETH LANE                        74181 CATALINA WAY                                                     PALM DESERT                                          CA    92260
9541407   RILEY S. TAYLOR                             REDACTED
9540287   RISH EQUIPMENT COMPANY                      PO BOX 330                                                             BLUEFIELD                                            WV    24701
9540288   RITA K LENTZ                                22516 OAK HILL ROAD                                                    EWING                                                IL    62836
9538799   RITO MARTINEZ‐PUENTES                       REDACTED
9540289   RITZ CARLTON GOLF CLUB&SPA                  106 RITZ‐CARLTON CLUB DR                                               JUPITER                                              FL    33477
9540292   RIVERS CARBON TECHNOLOGIES LTD              49 B WILLIAMS PICKERING DRIVE        AKL                               ROSEDALE                                                   0632     NEW ZEALAND
9540293   RIVERSIDE RAIL I LLC                        222 N LASALLE STREET, SUITE 1000                                       CHICAGO                                              IL    60601
9540294   RJ CORMAN DERAILMENT SERVICES LLC           PO BOX 770                                                             NICHOLASVILLE                                        KY    40340
9540295   RK HARRISON INSURANCE BROKERS LTD           211 NORTH BROADWAY, SUITE 2600                                         ST LOUIS                                             MO    63102
9540296   RKH SPECIALTY                               211 N BROADWAY SUITE 2600                                              ST LOUIS                                             MO    63102
9540297   RLH 1 LLC                                   C/O RESIDCO                          70 WEST MADISON, SUITE 2200       CHICAGO                                              IL    60602




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 121 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                  ADDRESS 2                     CITY                             STATE    ZIP      COUNTRY
9540298   RLH1 LLC                                    70 W. MADISON, SUITE 2200                                                    CHICAGO                                       IL    60602
9540302   ROAD & RAIL SERVICES, INC                   4233 BARDSTOWN ROAD, SUITE 200                                               LOUISVILLE                                    KY    40218
9540303   ROAD RUNNER SAFETY SERVICES INC             4644 STATE HIGHWAY 25                                                        CAPE GIRARDEAU                                MO 63701
9534245   ROBBIE BASHAM                               REDACTED
9540304   ROBBIE L OSTEEN                             14700 CLEBURNE HIGHWAY                                                       CRESSON                                       TX    76035
9540305   ROBBY CLARK‐STOKES                          3028 TEAKWOOD LANE                                                           HERRIN                                        IL    62948
9540306   ROBBYE HILL TOFT                            1041 LAY ROAD                                                                ST LOUIS                                      MO    63124
9540308   ROBERT A BIRD                               20905 FANCY FARM ROAD                                                        THOMPSONVILLE                                 IL    62890
9534097   ROBERT ATCHINSON                            REDACTED




                                                                                                                                                          Case 20-41308
9540309   ROBERT AUSTIN                               2794 N. HILL AVENUE                                                          DECATUR                                       IL    62526
9540310   ROBERT BARRETT                              1251 BOTHWELL PLACE                                                          GALLATIN                                      TN    37066
9534234   ROBERT BARRY                                REDACTED
9534255   ROBERT BAUM                                 REDACTED
9534477   ROBERT BOKER                                REDACTED
9540312   ROBERT BREEZE                               7207 SNOWDEN ROAD, APT 1405                                                  SAN ANTONIO                                   TX    78240
9540313   ROBERT BUNTIN                               DBA BUNTIN BROTHERS FARMS LLC                 20290 AKIN BLACKTOP ROAD       THOMPSONVILLE                                 IL    62890
9534684   ROBERT BUNTIN                               REDACTED
9540314   ROBERT C HERR III                           AND CHARLENE S HERR                           3600 VICTORIA AVE              MT VERNON                                     IL    62864
9539706   ROBERT C. PATTERSON                         REDACTED
9534858   ROBERT CAVINS                               REDACTED




                                                                                                                                                          Doc 268
9534910   ROBERT CHAMBERLAIN                          REDACTED
9540315   ROBERT CHROSTOSKI                           AND CHRISTY CHROSTOSKI                        16346 THOMPSONVILLE ROAD       THOMPSONVILLE                                 IL    62890
9540316   ROBERT COLOMBO                              AND JUDITH COLOMBO                            18509 CORINTH ROAD             MARION                                        IL    62959
9540317   ROBERT D MOORE                              65720 BARKCAMP PARK ROAD                                                     BELMONT                                       OH    43718
9540318   ROBERT DALE LEMMON                          7750 BENTONVILLE ROAD                                                        DECATUR                                       IL    62521
9540319   ROBERT DARYL SHAW                           1820 N 13TH STREET                                                           HERRIN                                        IL    62948




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9540320   ROBERT E JALINSKY                           2305 LORETTA LANE                                                            COLLINSVILLE                                  IL    62234
9534220   ROBERT E. BARNETT                           REDACTED
9534825   ROBERT E. CASAD                             REDACTED
9540321   ROBERT ERIK CASAD                           3830 LAKE DRIVE                                                              TAYORVILLE                                    IL    62568
9536251   ROBERT FINNIE                               REDACTED
9540322   ROBERT G COLE                               AND GWENDOLYN MARY WHARRY‐COLE                N6787 WALNUT ROAD              ELKHORN                                       WI    53121




                                                                                                                                                Pg 133 of 170
9536574   ROBERT GARDNER                              REDACTED
9540323   ROBERT GATLIN                               64 CALUMET LN.                                                               MADISONVILLE                                  KY    42431
9540324   ROBERT H WILMERT                            13 ILLINI DRIVE                                                              LINCOLN                                       IL    62656
9540325   ROBERT HALF LEGAL                           PO BOX 743295                                                                LOS ANGELES                                   CA    90074
9540326   ROBERT HARRY GRIMBLY                        C/O MAURICE O GRIMBLY                         33 ROBINSON STREET, APT 1408   HAMILTON                                      ON    L8P 1Y8   CANADA
9540327   ROBERT HUTCHENS                             907 MANITOU STREET                                                           BENTON                                        IL    62812
9537438   ROBERT IRBY                                 REDACTED
9540328   ROBERT J BROWN DC                           704 S HACKMAN ST                                                             STAUNTON                                      IL    62088
9540329   ROBERT J SWINEY                             RE: CASE #15‐LM‐059                           PO BOX 202                     SPRINGFIELD                                   IL    62705
9540330   ROBERT J. BROWN, D.C.                       704 S HACKMAN STREET                                                         STAUNTON                                      IL    62088
9538895   ROBERT J. MCCALLISTER                       REDACTED
9542098   ROBERT J. WEHR                              REDACTED
9540331   ROBERT JAMES WILLIS                         747 FIRST AVENUE                                                             MORRIS                                        IL    60450
9540332   ROBERT JASON MOORE                          18661 PITTSBURG ROAD                                                         MARION                                        IL    62959
9540333   ROBERT JOHNS                                AND WANDA JOHNS                               20304 STREETCAR ROAD           PITTSBURG                                     IL    62974
9540334   ROBERT KEARNEY                              11540 ISLAND POINT LANE                                                      BENTON                                        IL    62812
9540335   ROBERT L BARRON                             22059 LOCUST GROVE ROAD                                                      THOMPSONVILLE                                 IL    62890
9540336   ROBERT L BOKER III                          5468 ILLINOIS STREET                                                         SESSER                                        IL    62884
9540337   ROBERT L CHALMERS                           12033 WEST ACRES LOOP                                                        LOLA                                          MT    59847
9540338   ROBERT L GALLOWAY                           17557 THOMPSONVILLE ROAD                                                     THOMPSONVILLE                                 IL    62890




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 122 of 159
                                                                                                            Exhibit B
                                                                                                        Master Mailing List
                                                                                                     Served via first class mail

 MMLID                                       NAME                                                  ADDRESS 1                                     ADDRESS 2                                                   CITY   STATE    ZIP   COUNTRY
9540339   ROBERT L LINDER                                                          2129 W NEW HAVEN AVENUE, APT 147                                            MELBOURNE                                            FL    32904
9540340   ROBERT L ODLE                                                            PO BOX 247                                                                  BUTLER                                               IL    62015
9538598   ROBERT L. LUMMA                                                          REDACTED
9539687   ROBERT L. PATE                                                           REDACTED
9538410   ROBERT LEITSCHUH                                                         REDACTED
9540341   ROBERT LEON MCCLERREN                                                    19930 NO. 9 BLACKTOP                                                        THOMPSONVILLE                                        IL    62890
9540342   ROBERT M DAUN                                                            DBA TRI‐STATE APPRAISALS                        815 W LEXINGTON STREET #5   MARION                                               IL    62959
9540343   ROBERT M PAWLOWSKI                                                       210 IRONWOOD GATE DRIVE                                                     PRINCETON                                            WV    24740
9540344   ROBERT M. & PATRICIA A. MILLER                                           REDACTED




                                                                                                                                                                                      Case 20-41308
9540345   ROBERT M. MILLER                                                         PATRICIA M. MILLER                              410 SOUTH PEERLESS ROAD     EVANSVILLE                                           IN    47712
9542293   ROBERT M. WILSON                                                         REDACTED
9540346   ROBERT MAGUIRE                                                           715 JEFFERSON STREET                                                        HILLSBORO                                            IL    62049
9538674   ROBERT MAGUIRE                                                           REDACTED
9538683   ROBERT MALLER                                                            REDACTED
9540347   ROBERT MARTIN                                                            10867 COUNTRY CLUB RD                                                       WEST FRANKFORT                                       IL    62896
9540348   ROBERT MCCARTY                                                           2226 S 10TH STREET                                                          SPRINGFIELD                                          IL    62703
9539250   ROBERT MOORE                                                             REDACTED
9539252   ROBERT MOORE                                                             REDACTED
9539248   ROBERT MOORE                                                             REDACTED
9539295   ROBERT MOTSINGER                                                         REDACTED




                                                                                                                                                                                      Doc 268
9539349   ROBERT MURRAY                                                            REDACTED
9539357   ROBERT MUSGRAVE                                                          REDACTED
9540350   ROBERT ODLE                                                              PO BOX 247                                                                  BUTLER                                               IL    62015
9540351   ROBERT PANKEY                                                            16352 CONNER ROAD                                                           WHITTINGTON                                          IL    62897
9540352   ROBERT PAWLOWSKI                                                         101 HIDDEN SPRING LANE                                                      PRINCETON                                            WV    24740
9539837   ROBERT PIKE                                                              REDACTED




                                                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9540353   ROBERT POLO                                                              15838 ROUTE 16                                                              GILLESPIE                                            IL    62033
9540354   ROBERT RAY JR                                                            18399 CRAWFORD ROAD                                                         THOMPSONVILLE                                        IL    62890
9540355   ROBERT RIGGS                                                             797 N 200 EAST ROAD                                                         MORRISONVILLE                                        IL    62546
9534228   ROBERT S. BARRETT                                                        REDACTED
9540798   ROBERT SHAW                                                              REDACTED
9540356   ROBERT SHON SMITH                                                        1111 WEST CHURCH STREET                                                     BENTON                                               IL    62812




                                                                                                                                                                            Pg 134 of 170
9540973   ROBERT SMITH                                                             REDACTED
9541072   ROBERT SPENCER                                                           REDACTED
9540358   ROBERT WILKAS                                                            22698 LOCUST GROVE ROAD                                                     THOMPSONVILLE                                        IL    62890
9542316   ROBERT WINTERS                                                           REDACTED
9540359   ROBERT WRIGHT                                                            225 SLAGLE ROAD                                                             ELIZABETHTON                                         TN    37643
9542413   ROBERT YESKE                                                             REDACTED
9540360   ROBERT YESKE, DAN HOPLEY, RONALD STOUT, DOUGLAS DENOON, JASON MOORE, GREGREDACTED
9534166   ROBERTA BAKER                                                            REDACTED
9540361   ROBERTA BRILMAYER                                                        246 PLEASANT POINT ROAD                                                     BRANFORD                                             CT    06405
9534805   ROBERTO CARRERA LOPEZ                                                    REDACTED
9540578   ROBERTO G. SANCHEZ                                                       REDACTED
9540362   ROBERTO SANCHEZ                                                          709 GLENDALE STREET                                                         BENTON                                               IL    62812
9540368   ROBERTSON, INC.                                                          GAULEY‐ROBERTSON                                PO BOX 70                   HICO                                                 WV    25854
9540370   ROBIN L WILLIAMS                                                         15688 THOMPSONVILLE RD                                                      THOMPSONVILLE                                        IL    62890
9540371   ROBIN S LABUWL DMD                                                       405 E PARK STREET                                                           BENTON                                               IL    62812
9540587   ROBIN SANDERS                                                            REDACTED
9540372   ROBIN'S NEST                                                             1411 VANDALIA RD                                                            HILLSBORO                                            IL    62049
9540377   ROBINSON CONSTRUCTION COMPANY                                            2411 WALTERS LANE                                                           PERRYVILLE                                           MO    63775
9540378   ROBINSON ELECTRIC INC                                                    16747 ROBINSON LN                                                           CARLINVILLE                                          IL    62626
9540379   ROBINSON FANS INC                                                        PO BOX 536365                                                               PITTSBURGH                                           PA    15253




                                                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                               Page 123 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                      ADDRESS 2                                                     CITY   STATE    ZIP   COUNTRY
9540380   ROBINSON VACUUM TANKS INC                 306 RUNVILLE ROAD                                                              BELLEFONTE                                           PA    16823
9540381   ROCHELLE METHENEY                         4125 HWY PP                                                                    CABOOL                                               MO 65689
9540383   ROCK & COAL CONSTRUCTION                  PO BOX 203                                                                     RUSH                                                 KY    41168
9540093   ROCKEY RANEY                              REDACTED
9541134   ROCKIE STARKEY                            REDACTED
9540385   ROCKIN' OUT BREAST CANCER                 223 N. STATE STREET                                                            LITCHFIELD                                           IL    62056
9540386   ROCKWELL COLLINS                          PO BOX 120875                                                                  DALLAS                                               TX    75312
9540387   ROCKWOOD CASUALTY                         654 MAIN STREET                                                                ROCKWOOD                                             PA    15557
9540388   ROCKWOOD CASUALTY INSURANCE CO            654 MAIN STREET                                                                ROCKWOOD                                             PA    15557




                                                                                                                                                          Case 20-41308
9540389   ROCKWOOD CASUALTY INSURANCE COMPANY       654 MAIN STREET                                                                ROCKWOOD                                             PA    15557
9540390   ROCKY MOUNTAIN LIONS EYE INSTITUTE        FOUNDATION, INC                                PO BOX 473007                   AURORA                                               CO    80047
9541554   ROCKY THOMAS                              REDACTED
9539325   RODERICK MULLINS                          REDACTED
9536217   RODGER FEAR                               REDACTED
9535391   RODNEY CRAIN                              REDACTED
9542123   RODNEY D. WENZEL                          REDACTED
9540391   RODNEY L WEBB II                          PO BOX 184                                                                     JOHNSTON CITY                                        IL    62951
9539911   RODNEY POWELL                             REDACTED
9539605   RODNEY R. ORT                             REDACTED
9541059   RODNEY SPANGLER                           REDACTED




                                                                                                                                                          Doc 268
9541636   RODNEY TOLER                              REDACTED
9542085   RODNEY WEBB                               REDACTED
9540397   ROE MACHINING CO INC                      PO BOX 531                                                                     WEST FRANKFORT                                       IL    62896
9536732   ROGELIO GOMEZ ROSA                        REDACTED
9540398   ROGER C RAUBACH                           DBA CR APPRAISALS                              1463 SOUTH THOMPSONVILLE ROAD   THOMPSONVILLE                                        IL    62890
9535396   ROGER CRAVENS                             REDACTED




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9540399   ROGER DENNISON                            2528 MUIRFIELD ROAD                                                            SPRINGFIELD                                          IL    62711
9540400   ROGER DRAKE                               14718 STATE ROUTE # 142                                                        MCLEANSBORO                                          IL    62859
9540401   ROGER JENNINGS, INC.                      1617 VANDALIA ROAD                                                             HILLSBORO                                            IL    62049
9537845   ROGER JOHNSON                             REDACTED
9540402   ROGER KIP TAYLOR                          22 S PEACEFUL CANYON CIRCLE                                                    SPRING                                               TX    77381
9538390   ROGER LEE                                 REDACTED




                                                                                                                                                Pg 135 of 170
9540403   ROGER MELVIN                              905 BUCHANAN                                                                   BENTON                                               IL    62812
9538962   ROGER MELVIN                              REDACTED
9539210   ROGER MOLOHON                             REDACTED
9540404   ROGER MOORE                               & BONITA MOORE                                 20063 CORINTH ROAD              PITTSBURG                                            IL    62974
9540588   ROGER SANDERS                             REDACTED
9540980   ROGER SMITH                               REDACTED
9540405   ROGER W GLAZEBROOK                        39 LAKESIDE VILLA                                                              SULLIVAN                                             IL    61951
9540406   ROGER W WEBB                              RW CONSTRUCTION                                15548 SNOWFLAKE ROAD            EWING                                                IL    62836
9540407   ROGERS ELECTRICAL CONTRACTING             COMPANY INC                                    246 BUSINESS PARK DRIVE         FAIRMONT                                             WV    26554
9540408   ROGERS PETROLEUM INC                      PO BOX 162                                                                     PIKEVILLE                                            KY    41501
9540409   ROLAND J ROBERT DISTRIBUTOR, INC.         5423 HWY 44                                                                    GONZALES                                             LA    70737
9540410   ROLAND MACHINERY EXCHANGE                 NW 7899, PO BOX 1450                                                           MINNEAPOLIS                                          MN    55485
9540412   ROLOTITE OF ST LOUIS INC                  5301 HAMPTON AVE                                                               SAINT LOUIS                                          MO    63109
9540413   ROMAINE BROPHY                            410 EAST CONTINENTAL DRIVE                                                     PAYSON                                               AZ    85541
9540414   RON C DOUGHERTY                           8 PARK PLACE                                                                   PADUCAH                                              KY    42003
9540415   RON KLOTZ                                 1568 OLD RIPLEY ROAD                                                           SORENTO                                              IL    62086
9540416   RON MCELROY                               617 WEST FAIRGROUND                                                            HILLSBORO                                            IL    62049
9540417   RON SHEW WELDING & FABRICATING            812 WEST LONGSTREET RD                                                         MARION                                               IL    62959
9540418   RON SINK                                  14111 N THOMPSONVILLE ROAD                                                     MACDEONIA                                            IL    62860
9540419   RON WHITESIDE                             DBA WHITESIDE COMMUNICATIONS                   1420 OLD RIPLEY ROAD            SORENTO                                              IL    62086




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 124 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                                                         CITY   STATE    ZIP   COUNTRY
9540421   RONALD A BRAND                              217 FALCONHURST DRIVE N                                                           PITTSBURG                                            PA    15238
9540422   RONALD BRYANT                               2730 KOKOPELLI DRIVE                                                              MARION                                               IL    62959
9535300   RONALD COMPTON                              REDACTED
9540423   RONALD D JOLLY                              801 NORTH FIRST                                                                   FAIRFIELD                                            IL    62837
9540424   RONALD D MCELROY                            617 WEST FAIRGROUND                                                               HILLSBORO                                            IL    62049
9538262   RONALD D. KOONTZ                            REDACTED
9535564   RONALD DAVENPORT                            REDACTED
9540425   RONALD DEAN CRAIG                           1005 LARK LANE                                                                    SHOREWOOD                                            IL    60404
9540426   RONALD DURBIN                               300 E 6TH NORTH                                                                   MT OLIVE                                             IL    62069




                                                                                                                                                               Case 20-41308
9535911   RONALD E. DURBIN                            REDACTED
9536948   RONALD HARVEL                               REDACTED
9537157   RONALD HOPWOOD                              REDACTED
9540427   RONALD J GIACONE                            ATTORNEY AT LAW                                 PO BOX 623                        BENTON                                               IL    62812
9540428   RONALD J HILL                               DBA OTSEGO CRANE & HOIST CO                     1677 116TH                        OTESGO                                               MI    49078
9537866   RONALD JOLLY                                REDACTED
9540429   RONALD KOONTZ                               1780 N IL HWY 148                                                                 SCHELLER                                             IL    62883
9540430   RONALD L JOHNSON                            2017 IRONWOOD AVENUE                                                              STEVENS POINT                                        WI    54482
9540431   RONALD L SMITH                              17286 EAST ANGLING ROAD                                                           MT VERNON                                            IL    62864
9540432   RONALD L WYANT                              406 JONES STREET                                                                  BENTON                                               IL    62812
9540433   RONALD M WALL                               13216 WOODY RD                                                                    WEST FRANKFORT                                       IL    62896




                                                                                                                                                               Doc 268
9540434   RONALD MADINGER                             22192 LOCUST GROVE ROAD                                                           THOMPSONVILLE                                        IL    62890
9538919   RONALD MCELROY                              REDACTED
9540574   RONALD SAMPLES                              REDACTED
9540642   RONALD SCHOEN                               REDACTED
9541259   RONALD STOUT                                REDACTED
9540436   RONALD STOUT JR                             2717 STATE ROUTE 160 APT A                                                        HIGHLAND                                             IL    62249




                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9540437   RONALD WAYNE SMITH                          844 BLAIRMONT LANE                                                                LAKE MARY                                            FL    32746
9542161   RONALD WHALEY                               REDACTED
9535623   RONDAL DAVIS                                REDACTED
9534007   RONNIE ANGLETON                             REDACTED
9539912   RONNIE POWELL                               REDACTED
9540438   RONNIE STORY                                102 E ADAMS STREET                                                                WHITTINGTON                                          IL    62897




                                                                                                                                                     Pg 136 of 170
9540439   ROONEY FOR ILLINOIS                         PO BOX 885                                                                        ARLINGTON HEIGHTS                                    IL    60006
9540443   RORY M MACLEAN                              9845 EAST JENAN DRIVE                                                             SCOTTSDALE                                           AZ    85260
9539743   RORY PAYNE                                  REDACTED
9540444   ROSEDALE SERVICES, INC.                     1125 E WALNUT ST.                                                                 BOONVILLE                                            IN    47601
9540445   ROSELYN ANN DUTY                            11571 ANGELVILLE ROAD                                                             PITTSBURG                                            IL    62974
9540446   ROSENBERG INCORPORATED                      785 BROWNWELL AVENUE                                                              ST LOUIS                                             MO    63122
9540447   ROSENBURG FARMS INC.                        ATTN: HARRY ROSENBURG                           161 CHICAGO AVENUE EAST APT 29E   CHICAGO                                              IL    60611
9540449   ROSES' EXCAVATING INC                       48411 MORNING STAR RD                                                             RACINE                                               OH    45771
9540451   ROSS HEARD                                  500 WEBSTER STREET                                                                ALGONQUIN                                            IL    60102
9540452   ROTH NEON SIGN INC                          PO BOX 610                                                                        HERRIN                                               IL    62948
9540455   ROUND TABLE DESIGN, INC                     1020 MAIN STREET                                                                  MT VERNON                                            IL    62864
9540456   ROUSTER WIRE ROPE&RIGGING                   102 RIDGE ST                                                                      MABSCOTT                                             WV    25871
9540457   ROUSTER WIRE ROPE&RIGGING                   PO BOX 562                                                                        MABSCOTT                                             WV    25871
9536862   ROY HALL                                    REDACTED
9541201   ROY STEPP                                   REDACTED
9540461   ROYAL BRASS AND HOSE                        PO BOX 51468                                                                      KNOXVILLE                                            TN    37950
9540462   ROYAL OFFICE PRODUCTS INC                   2021 W LLOYD EXPRESSWAY, PO BOX 619                                               EVANSVILLE                                           IN    47719
9540463   ROYAL PUBLISHING INC                        7620 N HARKER DR                                                                  PEORIA                                               IL    61615
9540466   RP LUMBER CO INC                            514 EAST VANDALIA                                                                 EDWARDSVILLE                                         IL    62025
9540467   RR DONNELLEY                                7810 SOLUTION CENTER                                                              CHICAGO                                              IL    60677




                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 125 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                         ADDRESS 2                                                     CITY   STATE      ZIP   COUNTRY
9540468   RR DONNELLEY                               PO BOX 905151                                                                     CHARLOTTE                                            NC      28290
9540469   RR DONNELLEY & SONS COMPANY                POSTAGE ‐ BCS                                     PO BOX 842313                   BOSTON                                               MA      02284
9540470   RSSCC                                      PO BOX 3422                                                                       SPRINGFIELD                                          IL      62708
9540471   RSUI INDEMNITY                             945 EAST PACES FERRY RD. SUITE 1800                                               ATLANTA                                              GA      30326
9540472   RT AVIATION, INC.                          PO BOX 920663                                                                     NORCROSS                                             GA      30010
9540474   RUBIN BROWN LLP                            PO BOX 790379                                                                     ST LOUIS                                             MO      63179
9540475   RUBY CONCRETE CO.                          184 N. DEMPSEY ST.                                                                MADISONVILLE                                         KY      42431
9540476   RUBY CONCRETE CO.                          PO BOX 449                                                                        MADISONVILLE                                         KY      42431
9536769   RUBY GREBE                                 REDACTED




                                                                                                                                                              Case 20-41308
9540477   RUBY J GREBE                               6900 WEST FRANKLIN ROAD                                                           EVANSVILLE                                           IN      47712
9540478   RUDD EQUIPMENT COMPANY                     4344 POPLAR LEVEL RD                                                              LOUISVILLE                                           KY      40232
9540481   RUGER COAL COMPANY, LLC                    ATTN: ROB BOYD                                    3801 PGA BOULEVARD, SUITE 903   PALM BEACH GARDENS                                   FL      33410
9540484   RUMFORD INDUSTRIAL GROUP INC               3250 WEST TECH ROAD                                                               MIAMISBURG                                           OH      45342
9540485   RUNNYMEDE LAW GROUP                        7733 FORSYTH BLVD, FLOOR 11                                                       ST LOUIS                                             MO      63105
9540486   RUNYON OIL TOOLS INC                       3101 E MT PLEASANT LANE                                                           OLNEY                                                IL      62450
9540487   RURAL KING                                 1324 W HUDSON DR                                                                  LITCHFIELD                                           IL      62056
9540488   RURAL KING                                 1410 VETERANS AVE                                                                 VANDALIA                                             IL      62471
9540489   RURAL KING ‐ #40 BENTON                    62 REND LAKE PLAZA                                                                BENTON                                               IL      62812
9540490   RURAL KING ‐ #47 HARRISBURG                701 N COMMERCIAL STREET                                                           HARRISBURG                                           IL      62946
9540491   RURAL KING ‐ MATTOON                       4216 DEWITT                                                                       MATTOON                                              IL      61938




                                                                                                                                                              Doc 268
9540497   RUSSELL C SIMON, CHAP. 13 TRUSTEE          ACCOUNT BK 19‐40146‐LKG                           PO BOX 1898                     MEMPHIS                                              TN      38101
9540503   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        ACCOUNT # BK‐19‐40763‐LKG                         PO BOX 1898                     MEMPHIS                                              TN      38101
9540499   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        CASE # BK‐16‐41124‐LKG                            PO BOX 1898                     MEMPHIS                                              TN      38101
9540501   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        RE: BK‐16‐40008‐LKG                               PO BOX 1898                     MEMPHIS                                              TN      38101
9540498   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        RE: CASE BK 16‐40784‐LKG                          PO BOX 1898                     MEMPHIS                                              TN      38101
9540500   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        RE: CASE BK 17‐40757‐LKG                          PO BOX 1898                     MEMPHIS                                              TN      38101




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9540502   RUSSELL C SIMON, CHAPTER 13 TRUSTEE        RE: CASE BK 19‐40545‐LKG                          PO BOX 1898                     MEMPHIS                                              TN      38101
9540504   RUSSELL C SIMON, CHPT 13 TRUSTEE           CASE BK 17‐40962‐LKG                              PO BOX 1898                     MEMPHIS                                              TN      38101
9540505   RUSSELL C SIMON/CHAPTER 13 TRUSTEE         CASE: BK‐40310‐LKG                                PO BOX 2199                     MEMPHIS                                              TN      38101
9540506   RUSSELL C SIMON; CHAPTER 13                TRUSTEE; ACCOUNT BK 19‐40880‐LKG                  PO BOX 1898                     MEMPHIS                                              TN      38101
9535330   RUSSELL C. COOK                            REDACTED
9540507   RUSSELL C. SIMON/CHAPTER 13 TRUSTEE        PO BOX 2199                                                                       MEMPHIS                                              TN      38101




                                                                                                                                                    Pg 137 of 170
9536330   RUSSELL G. FOSTER                          REDACTED
9540508   RUSSELL LEE LEMMON                         AND MICHELLE KIMBERLY LEMMON                      27444 YOWAISKI MILL ROAD        MECHANICSVILLE                                       MD      20659
9540509   RUSSELL'S EXCAVATING & SEPTIC              TANKS INC                                         PO BOX 512                      MOUNT VERNON                                         IN      47620
9540510   RUSSO STONE & TILE DESIGN, INC.            2300 MARCONI AVE                                                                  ST. LOUIS                                            MO      63110
9540826   RUSTIN SHELLEY                             REDACTED
9534277   RUSTY BEASON                               REDACTED
9538691   RUSTY MANES                                REDACTED
9541582   RUSTY THOMPSON                             REDACTED
9540511   RUTH ANN RABIDEAU                          AND RICHARD G HIGGERSON                           13044 PAULTON ROAD              PITTSBURG                                            IL      62974
9540512   RUTH CONSULTING LLC                        14 LIAWEN COURT                                                                   ST LOUIS                                             MO      63129
9540513   RUTH E BARNHILL                            1104 HAWTHORNE STREET                                                             WAYNESVILLE                                          MO      65583
9540514   RUTH E MOULTON                             14206 MCSPARREN ROAD                                                              THOMPSONVILLE                                        IL      62890
9540515   RUTH E OLSON                               285 EGRET DRIVE                                                                   HAINES CITY                                          FL      33844
9540516   RUTH ELOISE SHORT BARNHILL                 1104 HAWTHORNE STREET                                                             WAYNESVILLE                                          MO      65583
9540517   RUTH MOULTON                               14206 MCSPARREN RD                                                                THOMPSONVILLE                                        IL      62890
9540518   RUTH P CARLTON                             #5 CHERRY DRIVE                                                                   MT VERNON                                            IL      62864
9540519   RUTLAND BOTTLE GAS                         PO BOX 250                                                                        RUTLAND                                              OH      45775
9540520   RWE SUPPLY & TRADING GMBH                  211 NORTH BROADWAY, SUITE 2600                                                    ST LOUIS                                             MO      63102
9538224   RYAN A. KINNEY                             REDACTED
9538832   RYAN A. MASON                              REDACTED




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 126 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                        CITY   STATE    ZIP   COUNTRY
9540521   RYAN CLARIDA                                309 E REID                                                                         MARION                                               IL    62959
9535156   RYAN CLARIDA                                REDACTED
9534692   RYAN E. BURLISON                            REDACTED
9540522   RYAN EUDY                                   14580 PITTSBURG ROAD                                                               MARION                                               IL    62959
9540523   RYAN FARMER                                 917 SCHOOL STREET                                                                  HILLSBORO                                            IL    62049
9540524   RYAN GELTZ                                  DBA PRO SECURITY AND AUTOMATION                  7694 CREEKSIDE DRIVE              FISHERS                                              IN    46038
9540525   RYAN GRANT                                  24401 OLD BARN LANE                                                                JERSEYVILLE                                          IL    62052
9540526   RYAN HARVEY                                 206 N WASHINGTON STREET                                                            WEST FRANKFORT                                       IL    62896
9536950   RYAN HARVEY                                 REDACTED




                                                                                                                                                                Case 20-41308
9540527   RYAN HOFFDAHL                               171 ARROWHEAD CIRCLE                                                               JUPITER                                              FL    33458
9537118   RYAN HOFFDAHL                               REDACTED
9540528   RYAN JOSTES                                 308 LOGAN STREET                                                                   PALMER                                               IL    62556
9536905   RYAN L. HARDIN                              REDACTED
9539924   RYAN L. PRATHER                             REDACTED
9540529   RYAN LEWIS                                  610 N MAIN STREET                                                                  CARRIER MILLS                                        IL    62917
9538490   RYAN LINDHORST                              REDACTED
9540530   RYAN MARKHAM                                1903 EAST A ROAD                                                                   WEST FRANKFORT                                       IL    62896
9538872   RYAN MATTINGLY                              REDACTED
9539147   RYAN MINIER                                 REDACTED
9539256   RYAN MOORE                                  REDACTED




                                                                                                                                                                Doc 268
9539445   RYAN NEWTON                                 REDACTED
9540531   RYAN PAYNE                                  14012 FILLMORE TRAIL                                                               HILLSBORO                                            IL    62049
9540532   RYAN PICKETT                                708 E 4TH STREET                                                                   WEST FRANKFORT                                       IL    62896
9539834   RYAN PICKETT                                REDACTED
9540533   RYAN RICHARDSON                             876 OLD JOHNSTON CITY ROAD                                                         WEST FRANKFORT                                       IL    62896
9540859   RYAN SHORES                                 REDACTED




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9540865   RYAN SHOTKOSKI                              REDACTED
9536925   RYAN T. HARRIS                              REDACTED
9542239   RYAN WILLIAMS                               REDACTED
9540535   S & L INDUSTRIES LLC                        PO BOX 199                                                                         CLAY                                                 KY    42404
9540536   S & S MUFFLER & TIRE                        145 INDUSTRIAL PARK ROAD, PO BOX 50                                                BENTON                                               IL    62812
9540538   S NASH COPELAND                             615 MARKET STREET                                                                  HILLSBORO                                            IL    62049




                                                                                                                                                      Pg 138 of 170
9540539   S&C ELECTRIC COMPANY                        PO BOX 71704                                                                       CHICAGO                                              IL    60694
9540540   S&P CAPITAL IQ LLC                          33356 COLLECTION CENTER DRIVE                                                      CHICAGO                                              IL    60693
9540541   S&P GLOBAL MARKET INTELLIGENCE LLC          PO BOX 414624                                                                      BOSTON                                               MA    02241
9540542   S&P GLOBAL RATINGS                          2542 COLLECTION CENTER DRIVE                                                       CHICAGO                                              IL    60693
9540543   S&S MACHINE SHOP INC                        PO BOX 779                                                                         BOONVILLE                                            IN    47601
9540544   S&S URETHANE INC                            PO BOX 253                                                                         FARINA                                               IL    62838
9540545   S.I. AFTERSHOCK SOFTBALL                    9149 KNOX ROAD                                                                     WEST FRANKFORT                                       IL    62896
9540546   S.L. COOKIE DREW                            12863 BOWLING ALLEY ROAD                                                           BENTON                                               IL    62812
9540547   S.L. COOKIE DREW                            PO BOX 1621                                                                        BENTON                                               IL    62812
9540550   SABER SUPPLY COMPANY INC                    PO BOX 936                                                                         BECKLEY                                              WV    25801
9540551   SABIA INC                                   10911 TECHNOLOGY PLACE                                                             SAN DIEGO                                            CA    92109
9540552   SAFETY KLEEN SYSTEMS                        PO BOX 382066                                                                      PITTSBURGH                                           PA    15250
9540553   SAFETY PARTNERS LTD                         620 ARMSWAY BLVD                                                                   GODFREY                                              IL    62035
9540554   SAI GULF LLC                                ATTN JANET DELANEUVILLE                          330 BELLE TERRE BLVD, SUITE 205   LA PLACE                                             LA    70068
9540555   SAIA INC                                    SAIA MOTOR FREIGHT LINE LLC                      PO BOX 730532                     DALLAS                                               TX    75373
9540556   SAINT LOUIS UNIVERSITY                      PO BOX 790165                                                                      ST LOUIS                                             MO    63179
9540559   SALINE COUNTY CLERK&RECORDER                COURTHOUSE                                       10 EAST POPLAR STREET             HARRISBURG                                           IL    62946
9540560   SALINE COUNTY COLLECTOR                     DANNY RAGAN                                      10 E POPLAR                       HARRISBURG                                           IL    62946
9540561   SALINE COUNTY STOCKMEN'S ASSOC              680 DAVIS ROAD                                                                     RALEIGH                                              IL    62977
9540563   SALINE COUNTY TREASURER                     10 E POPLAR STREET                                                                 HARRISBURG                                           IL    62946




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 127 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                     ADDRESS 2                                                    CITY   STATE      ZIP   COUNTRY
9540564   SALINE VALLEY DIAGNOSTIC RADIOLOGY        75 REMITTANCE DRIVE, DEPT 3144                                               CHICAGO                                              IL      60675
9540565   SALINE VALLEY PROPANE GAS INC             PO BOX 67                                                                    EQUALITY                                             IL      62934
9540566   SALLY J JOHNSON                           19306 KELLER ROAD                                                            PEKIN                                                IL      61554
9540567   SALLY JO MITCHELL                         107 HERON OAKS DRIVE                                                         ROCKPORT                                             TX      78382
9540568   SALSA GRILL&COFFEEHOUSE                   242 E SIDE SQUARE                                                            CARLINVILLE                                          IL      62626
9540569   SAM ADAMS                                 2016 EZEKIAL AVE                                                             ZION                                                 IL      60099
9540570   SAM AFRICANO                              7123 MICHIGAN AVENUE                                                         ST LOUIS                                             MO      63111
9537029   SAM HENRY                                 REDACTED
9540571   SAM MCCANN FOR SENATE COMMITTEE           3309 ROBBINS ROAD #194                                                       SPRINGFIELD                                          IL      62704




                                                                                                                                                        Case 20-41308
9540572   SAMINCO INC                               10030 AMBERWOOD RD                                                           FORT MYERS                                           FL      33913
9540573   SAMMIE J GRUBBS                           5740 BROWN ROAD                                                              GALATIA                                              IL      62935
9534629   SAMUEL BROWNING                           REDACTED
9540575   SAMUEL GULLEY                             1955 FEAZEL ROAD                                                             HARRISBURG                                           IL      62946
9536954   SAMUEL HATCHER                            REDACTED
9539332   SAMUEL MUNCY                              REDACTED
9540576   SAMUEL S RAPPE                            3129 MOUNT PLEASANT STREET                                                   ST LOUIS                                             MO      63111
9541353   SAMUEL SWEET                              REDACTED
9539669   SAMUEL W. PARKHILL                        REDACTED
9540577   SAMUEL WALTON COLEMAN IV                  5016 LADY FERN CIRCLE                                                        CHARLOTTE                                            NC      28211
9540582   SANDBERG PHOENIX & VON GONTARD PC         PO BOX 14369                                                                 ST LOUIS                                             MO      63178




                                                                                                                                                        Doc 268
9540591   SANDRA C HALL                             18222 EAST FORK ROAD                                                         WEST FRANKFORT                                       IL      62896
9540592   SANDRA E LOHMAN                           15967 MEADOW OAK DRIVE                                                       CHESTERFIELD                                         MO      63017
9540593   SANDRA J HILL                             810 E OLIVE STREET                                                           DU QUOIN                                             IL      62832
9540594   SANDRA LEA COLLINS                        17809 166TH STREET                                                           BASEHOR                                              KS      66007
9540595   SANDRA STRECH                             10001 SHAWNEE LANE                                                           SPOTSYLVANIA                                         VA      22553
9540596   SANDY J MCCAIN                            20314 STATE HIGHWAY 14                                                       MACEDONIA                                            IL      62860




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9540597   SANGAMON COUNTY                           EVENING REPUBLICAN CLUB (SCERC)                  4108 RUSSELL                SPRINGFIELD                                          IL      62703
9540598   SANGAMON COUNTY EVENING REPUBLICAN        CLUB (SCERC)                                     1132 EAST SANGAMON AVENUE   SPRINGFIELD                                          IL      62702
9540599   SANGAMON COUNTY REPUBLICAN                CENTRAL COMMITTEE                                1132 EAST SANGAMON AVENUE   SPRINGFIELD                                          IL      62702
9540600   SANGAMON COUNTY YOUNG DEMOCRATS           PO BOX 13351                                                                 SPRINGFIELD                                          IL      62791
9540601   SANGCHRIS DUCKS UNLIMITED                 C/O GALEN JOHNSON                                3954 DICKEY ROAD            PAWNEE                                               IL      62558
9540603   SANTEE COOPER                             ONE RIVERWOOD DRIVE                                                          MONCKS CORNER                                        SC      29461




                                                                                                                                              Pg 139 of 170
9540606   SAP AMERICA INC                           PO BOX 7780‐824024                                                           PHILADELPHIA                                         PA      19182
9540607   SAPIENCEBI INC                            93 BIRCH GLEN COURT                                                          SAINT PETERS                                         MO      63376
9540608   SARAH COOKE                               1023 WENONAH AVENUE                                                          OAK PARK                                             IL      60304
9541581   SARAH E. THOMPSON                         REDACTED
9540609   SARAH GREENWADE                           4440 ROAD 210A                                                               BURNS                                                WY      82053
9540610   SARAH J GLAZEBROOK PERRY                  103 EAST NORTH THIRD STREET                                                  FINDLAY                                              IL      62534
9540611   SARAH LESKOVISEK                          36160 MCMURRAY ROAD                                                          RUTLAND                                              OH      45775
9540612   SARAH THOMPSON                            1201 ADAMS AVE                                                               JOHNSTON CITY                                        IL      62951
9537131   SARAHMARIE HOLLENSTEIN                    REDACTED
9540613   SARCO HYDRAULICS INC                      216 OLD ROUTE 66 N                                                           LITCHFIELD                                           IL      62056
9540615   SAS FORKS                                 133 CENTER DRIVE, PO BOX 260                                                 LUXEMBURG                                            WI      54217
9537944   SASA JOSIPOVIC                            REDACTED
9537044   SAUL HERNANDEZ                            REDACTED
9540620   SAVED WITH AMAZING GRACE                  709 N HARDROAD                                                               BENLD                                                IL      62009
9540621   SC PRODUCTS, INC                          50 GREENHILL RD                                                              ELDORADO                                             IL      62930
9540623   SCHAER ENTERPRISES INC                    14710 NW 62ND CIRCLE                                                         PARKVILLE                                            MO      64152
9540626   SCHAUENBURG FLEXADUX CORP                 25 RODEO DRIVE                                                               FAIRMONT                                             WV      26554
9540628   SCHENCK MINING NORTH AMERICA              PO BOX 17801                                                                 PALATINE                                             IL      60055
9540629   SCHEXNAYDRE MAINTENANCE SER               3382 CROWN RD                                                                DARROW                                               LA      70725
9540632   SCHINDLER ELEVATOR CORP                   1926 INTERBELT BUSINESS CENTER DRIV                                          SAINT LOUIS                                          MO      63114




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 128 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                        CITY                             STATE      ZIP   COUNTRY
9540635   SCHLUMBERGER TECHNOLOGY CORP.               PO BOX 732149                                                                     DALLAS                                        TX      75373
9540636   SCHMIDT CHEVROLET OF MOUNT                  VERNON INC                                      3423 BROADWAY DRIVE, PO BOX 709   MOUNT VERNON                                  IL      62864
9540639   SCHNEIDER NATIONAL BULK CARRIERS            2567 PAYSPHERE CIRCLE                                                             CHICAGO                                       IL      60674
9540640   SCHNEIDER NATIONAL BULK CARRIERS            PO BOX 2545                                                                       GREEN BAY                                     WI      54306
9540644   SCHOLZ DRYWALL AND INTERIORS, INC           609 N WEINBACH AVENUE                                                             EVANSVILLE                                    IN      47711
9540645   SCHOMER AND ASSOCIATES INC                  2117 ROBERT DRIVE                                                                 CHAMPAIGN                                     IL      61821
9540646   SCHRAM CITY VILLAGE                         510 22ND STREET                                                                   HILLSBORO                                     IL      62049
9540649   SCHULTE SUPPLY                              PO BOX 388                                                                        EDWARDSVILLE                                  IL      62025
9540651   SCHUR & COMPANY INC                         PO BOX 56347                                                                      JACKSONVILLE                                  FL      32241




                                                                                                                                                               Case 20-41308
9538030   SCHUYLER D. KALAHER                         REDACTED
9540653   SCHWARTZ OILFIELD SERVICES INC              PO BOX AC                                                                         CENTRALIA                                     IL      62801
9541728   SCOTT A. TROXEL                             REDACTED
9540656   SCOTT BROWN                                 16468 LIBERTY SCHOOL ROAD                                                         MARION                                        IL      62959
9535844   SCOTT DOOLEY                                REDACTED
9540657   SCOTT FRICKLETON ATP                        608 THOREAU DRIVE                                                                 OFALLON                                       IL      62269
9540658   SCOTT GREEN                                 7704 EL PASO DRIVE                                                                AMARILLO                                      TX      79118
9540659   SCOTT GUNN                                  133 NORTH STEPHORA AVENUE                                                         COVINA                                        CA      91724
9540660   SCOTT H BROWN                               6 BUTTONWOOD DRIVE                                                                LITIZ                                         PA      17543
9536352   SCOTT J. FRAHM                              REDACTED
9537683   SCOTT JERALDS                               REDACTED




                                                                                                                                                               Doc 268
9540661   SCOTT KARNES DC                             1716 W MAIN                                                                       MARION                                        IL      62959
9538371   SCOTT LAWRENCE                              REDACTED
9540663   SCOTT LEFLER                                2844 PROCTOR LANE                                                                 ROYALTON                                      IL      62983
9538532   SCOTT LOCKART                               REDACTED
9542079   SCOTT R. WEBB                               REDACTED
9540664   SCOTT RUSSELL                               12275 MACEDONIA ROAD                                                              MACEDONIA                                     IL      62860




                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9540665   SCOTT SIMPSON BREEZE                        3800 E NORTH STREET APT 30                                                        GREENVILLE                                    SC      29615
9540666   SCOTT STUDER                                421 WEST WOODBINE AVENUE                                                          ST LOUIS                                      MO      63122
9541415   SCOTT TAYLOR                                REDACTED
9541580   SCOTT THOMPSON                              REDACTED
9537137   SCOTT W. HOLMAN                             REDACTED
9540667   SCOUT CHECK REPORT INC                      PO BOX 162                                                                        CHAPMANSBORO                                  TN      37035




                                                                                                                                                     Pg 140 of 170
9540668   SCOUT CHECK, INC                            PO BOX 162                                                                        CHAPMANBORO                                   TN      37035
9540669   SCREEN GRAPHICS, INC.                       PO BOX 565                                                                        NITRO                                         WV      25143
9540670   SCS AQUATERRA ENGINEERS                     3900 KILROY AIRPORT WAY, SUITE 100                                                LONG BEACH                                    CA      90806
9540686   SDU                                         CASE 07‐D‐2 JOSEPH LOWRY                        PO BOX 5400                       CAROL STREAM                                  IL      60197
9540677   SDU                                         CASE NO 10‐D‐26/17135                           PO BOX 5400                       CAROL STREAM                                  IL      60197
9540679   SDU                                         CASE NO 11‐D‐37‐C EDDINGTON                     PO BOX 5400                       CAROL STREAM                                  IL      60197
9540678   SDU                                         CASE NO 1713500/2010D000073                     PO BOX 5400                       CAROL STREAM                                  IL      60197
9540705   SDU                                         CASE NO 2011‐D‐84 MACOUPIN COUNTY               PO BOX 5400                       CAROL STREAM                                  IL      60197
9540673   SDU                                         CASE NO BOND/2008D000030 J TYSZ                 PO BOX 5400                       CAROL STREAM                                  IL      60197
9540717   SDU                                         CASE NO C01161733                               PO BOX 5400                       CAROL STREAM                                  IL      60197
9540671   SDU                                         CASE NO CO2203239/J GIBSON                      PO BOX 5400                       CAROL STREAM                                  IL      60197
9540696   SDU                                         CASE NO: 717990/2012F000115                     PO BOX 5400                       CAROL STREAM                                  IL      60197
9540694   SDU                                         CASE NO: C01612521/2004F000098                  PO BOX 5400                       CAROL STREAM                                  IL      60197
9540692   SDU                                         CASE NO: C02229357/2005D000197                  PO BOX 5400                       CAROL STREAM                                  IL      60197
9540695   SDU                                         CASE NO: C02378607‐2009F000022                  PO BOX 5400                       CAROL STREAM                                  IL      60197
9540702   SDU                                         COURT/CASE NUMBER 2012‐D‐101                    PO BOX 5400                       CAROL STREAM                                  IL      60197
9540687   SDU                                         PO BOX 5400                                                                       CAROL STREAM                                  IL      60197
9540681   SDU                                         REM ID 1708100/2003F000022                      PO BOX 5400                       CAROL STREAM                                  IL      60197
9540684   SDU                                         REM ID 1711700/19998D000348                     PO BOX 5400                       CAROL STREAM                                  IL      60197
9540685   SDU                                         REM ID 1711700/1999D000183                      PO BOX 5400                       CAROL STREAM                                  IL      60197




                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 129 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                   ADDRESS 1                                     ADDRESS 2                                                           CITY   STATE      ZIP   COUNTRY
9540672   SDU                                        REM ID 1716500/2003D000082                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540683   SDU                                        REM ID 1716700/99D000069                        PO BOX 5400                         CAROL STREAM                                         IL      60197
9540682   SDU                                        REM ID 1718900/2005D000021                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540674   SDU                                        REMIT ID 1707700/2004F000059A                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540676   SDU                                        REMIT ID 1711700/2010D000266                    PO BOX 5400                         CAROL STREAM                                         IL      60197
9540675   SDU                                        REMIT ID 1716500/1999D000122                    PO BOX 5400                         CAROL STREAM                                         IL      60197
9540688   SDU                                        REMIT ID: 1713500/2006D000124                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540700   SDU                                        REMIT ID: 1702100/2000F000049                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540698   SDU                                        REMIT ID: 1702100/2009F000034                   PO BOX 5400                         CAROL STREAM                                         IL      60197




                                                                                                                                                                Case 20-41308
9540691   SDU                                        REMIT ID: 171170/2005F00151                     PO BOX 5400                         CAROL STREAM                                         IL      60197
9540697   SDU                                        REMIT ID: 1713500/2004F000084                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540701   SDU                                        REMIT ID: 1713500/2004F000085                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540712   SDU                                        REMIT ID: 1713500/2014F000020                   PO BOX 5400                         CAROL STREAM                                         IL      60197
9540690   SDU                                        REMIT ID: 1716700/08D000264                     PO BOX 5400                         CAROL STREAM                                         IL      60197
9540708   SDU                                        REMIT ID: 1716700/08F000553                     PO BOX 5400                         CAROL STREAM                                         IL      60197
9540704   SDU                                        REMIT ID: C02649162                             PO BOX 5400                         CAROL STREAM                                         IL      60197
9540689   SDU                                        REMIT ID:1702100/2003F000112                    PO BOX 5400                         CAROL STREAM                                         IL      60197
9540711   SDU                                        REMIT: 1705500/2005D000049                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540707   SDU                                        REMIT: 1713500/2014F000001                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540703   SDU                                        REMIT: C01170369                                PO BOX 5400                         CAROL STREAM                                         IL      60197




                                                                                                                                                                Doc 268
9540709   SDU                                        REMIT: 1707700/2013F000140                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540699   SDU                                        REMIT: 1711700/1999D000183                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540706   SDU                                        REMIT: 1713500/2009F000007                      PO BOX 5400                         CAROL STREAM                                         IL      60197
9540710   SDU                                        REMIT: 1716300/13F000797                        PO BOX 5400                         CAROL STREAM                                         IL      60197
9540713   SDU                                        REMITTANCE ID 1714500/2002F000037               PO BOX 5400                         CAROL STREAM                                         IL      60197
9540714   SDU                                        REMITTANCE ID: 1711700/2014F000071              PO BOX 5400                         CAROL STREAM                                         IL      60197




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9540715   SDU                                        REMITTANCE ID: 1712500/2013F000012              PO BOX 5400                         CAROL STREAM                                         IL      60197
9540718   SDU                                        REMITTANCE ID: 1719900/2013D000191              PO BOX 5400                         CAROL STREAM                                         IL      60197
9540716   SDU                                        REMITTANCE ID: 1714500/2008D00080               PO BOX 5400                         CAROL STREAM                                         IL      60197
9540693   SDU                                        REMITTANCE ID: 715700/2010F000060               PO BOX 5400                         CAROL STREAM                                         IL      60197
9540719   SDU ‐ STATE DISBURSEMENT UNIT              CASE #2015‐F‐503                                PO BOX 5400                         CAROL STREAM                                         IL      60197
9540720   SDU/MONTGOMERY COUNTY                      REMITTANCE ID CASE NO 11‐D‐96                   PO BOX 5400                         CAROL STREAM                                         IL      60197




                                                                                                                                                      Pg 141 of 170
9540722   SDU/MONTGOMERY COUNTY                      REMITTANCE ID: 1702100/2006D000109              PO BOX 5400                         CAROL STREAM                                         IL      60197
9540721   SDU/MONTGOMERY COUNTY                      REMITTANCE ID: 1713500/1998F000007              PO BOX 5400                         CAROL STREAM                                         IL      60197
9540723   SE38 SOLUTIONS                             2340 THE COURTS DRIVE                                                               CHESTERFIELD                                         MO      63017
9540724   SEALING SPECIALISTS INC                    PO BOX 775277                                                                       ST LOUIS                                             MO      63177
9534957   SEAN CHASE                                 REDACTED
9540726   SEAN EDWARDS                               4208 SOUTH SHRANK COURT                                                             INDEPENDENCE                                         MO      64055
9536520   SEAN FRODGE                                REDACTED
9539260   SEAN M. MOORMAN                            REDACTED
9540727   SEAN O'GRIFFIN                             9085 HIGHWAY 34 N                                                                   GALATIA                                              IL      62935
9540728   SEAN ROBINSON                              310 E LINCOLN STREET                                                                GALATIA                                              IL      62935
9540373   SEAN ROBINSON                              REDACTED
9540729   SEAN WHARRY                                AND JODY ANN WHARRY                             9536 JEANNE COURT                   LAUREL                                               MD      20723
9540730   SECOND BAPTIST MARION                      308 S RUSSELL                                                                       MARION                                               IL      62959
9540731   SECRETARY OF STATE                         COMMERCIAL FARM TRUCK DIVISION                  501 SOUTH SECOND STREET, ROOM 300   SPRINGFIELD                                          IL      62756
9540732   SECRETARY OF STATE                         ERT SECTION, ROOM 424                           501 S SECOND STREET                 SPRINGFIELD                                          IL      62756
9540733   SECRETARY OF STATE‐IL                      812 N MAIN ST                                                                       BENTON                                               IL      62812
9540734   SECURE LOCK STORAGE                        11691 FRNK BNN INDUSTRIAL DRIVE                                                     BENTON                                               IL      62812
9540735   SECURITAS                                  12672 COLLECTION CNT DR                                                             CHICAGO                                              IL      60693
9540736   SECURITAS SECURITY SERVICES USA INC        PO BOX 403412                                                                       ATLANTA                                              GA      30384
9540739   SECURITIES AND EXCHANGE COMMISSION         PO BOX 979081                                                                       ST. LOUIS                                            MO      63197




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 130 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                       NAME                     ADDRESS 1                                       ADDRESS 2                    CITY                              STATE      ZIP   COUNTRY
9540740   SECURITY ALARM CORPORATION                  1511 EAST MAIN STREET                                                            SALEM                                         IL      62881
9540741   SECURITY ALARM CORPORATION                  PO BOX 665                                                                       SALEM                                         IL      62881
9540742   SECURITY FINANCE                            807 N. COURT ST STE D                                                            MARION                                        IL      62959
9540743   SECURITY FINANCE                            LOAN # 26263                                     1437 W WHITTAKER                SALEM                                         IL      62881
9540744   SECURITY FINANCE                            RE: CASE # 26841                                 107 E MAIN STREET               CARMI                                         IL      62821
9540745   SECURITY FINANCE OF ILLINOIS                ACCOUNT 49301                                    311 W. MAIN STREET              WEST FRANKFORT                                IL      62896
9540746   SECURIX LLC                                 859 HORAN DRIVE                                                                  FENTON                                        MO      63026
9540747   SEETECH                                     1963 EDENS FORK ROAD                                                             CHARLESTON                                    WV      25312
9540748   SEETECH LLC                                 1963 EDENS FORK ROAD                                                             CHARLESTON                                    WV      25312




                                                                                                                                                              Case 20-41308
9535759   SEFERINO DIAZ RUIZ                          REDACTED
9540749   SEILER INSTRUMENT                           3433 TREE COURT INDUSTRIAL                                                       SAINT LOUIS                                   MO      63122
9540750   SEILER INSTRUMENT & MFG CO INC              3433 TREE COURT INDUSTRIAL                                                       SAINT LOUIS                                   MO      63122
9540753   SEMINOLE MARINE LTD                         3801 PGA BOULEVARD, #903                                                         PALM BEACH GARDENS                            FL      33410
9540754   SENATE DEMOCRATIC VICTORY FUND              ONE N LASALLE STREET                                                             CHICAGO                                       IL      60602
9540755   SENATOR DAVE SYVERSON CAMPAIGN              COMMITTEE                                        555 S PERRYVILLE ROAD           ROCKFORD                                      IL      61108
9540756   SENIOR CITIZENS OF MONTGOMERY               COUNTY                                           8353 IL ROUTE 127, PO BOX 144   TAYLOR SPRINGS                                IL      62089
9540605   SERGIO SANTOS                               REDACTED
9540758   SERVICE PUMP AND SUPPLY INC                 PO BOX 2097                                                                      HUNTINGTON                                    WV      25721
9540759   SESSER CONCRETE PRODUCTS INC                910 S COCKRUM ST                                                                 SESSER                                        IL      62884
9540760   SETCO                                       PO BOX 809                                                                       IDABEL                                        OK      74745




                                                                                                                                                              Doc 268
9536857   SETH A. HALL                                REDACTED
9542444   SETH D. ZIEGLER                             REDACTED
9540761   SETH GINGER                                 810 SE 5TH STREET                                                                MORRISONVILLE                                 IL      62546
9540762   SETH MATTHEWS                               PO BOX 27                                                                        TAYLOR SPRINGS                                IL      62089
9534066   SETH N. ARNETT                              REDACTED
9539907   SETH POVIDINSKI                             REDACTED




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9539910   SETH POWELL                                 REDACTED
9540875   SETH SICKMEYER                              REDACTED
9540763   SETH W D HEAPE                              8825 STATE RT 154                                                                TAMAROA                                       IL      62888
9536980   SETH W. HEAPE                               REDACTED
9540764   SEYFARTH SHAW LLP                           ATTN LINDA HINTON                                3807 COLLECTIONS CENTER DRIVE   CHICAGO                                       IL      60693
9540765   SFC OF ILLINOIS                             311 W MAIN STREET                                                                WEST FRANKFORT                                IL      62896




                                                                                                                                                    Pg 142 of 170
9540770   SFC OF ILLINOIS LLC                         PO BOX 1081                                                                      DUQUOIN                                       IL      62832
9540767   SFC OF ILLINOIS LLC                         RE: CASE # 49414                                 311 WEST MAIN STREET            WEST FRANKFORT                                IL      62896
9540766   SFC OF ILLINOIS LLC                         RE: LOAN # 60268                                 807 N COURT STREET, SUITE D     MARION                                        IL      62959
9540769   SFC OF ILLINOIS LLC                         RE: ACCOUNT # 49499                              311 W MAIN STREET               WEST FRANKFORT                                IL      62896
9540768   SFC OF ILLINOIS LLC                         RE: CASE #61280                                  807 N COURT STREET, SUITE D     MARION                                        IL      62959
9540771   SFC OF ILLINOIS, LLC; ACCOUNT               984‐56032; DBA SECURITY FINANCE                  #4 LITCHFIELD SHOPPING PLAZA    LITCHFIELD                                    IL      62056
9540772   SFC OF ILLINOIS, LLC; LOAN 30056            1437 WEST WHITTAKER                                                              SALEM                                         IL      62881
9540773   SFC OF ILLINOIS, LLC; LOAN 50238            311 WEST MAIN STREET                                                             WEST FRANKFORT                                IL      62896
9540774   SGS                                         MINERALS SERVICE DIVISION                        PO BOX 752                      HENDERSON                                     KY      42419
9540775   SGS NORTH AMERICA INC                       PO BOX 2502                                                                      CAROL STREAM                                  IL      60132
9540776   SGS PETROLEUM SERVICE CORP                  PO BOX 2227                                                                      CAROL STREAM                                  IL      60132
9540777   SHAD D HILL                                 5 BRANDON LANE                                                                   NOKOMIS                                       IL      62075
9537068   SHAD HILL                                   REDACTED
9541627   SHAD M. TODD                                REDACTED
9540778   SHAD TODD                                   1804 WREN DRIVE                                                                  MARION                                        IL      62959
9540779   SHADEUSA                                    6730 S 161ST PLACE                                                               GILBERT                                       AZ      85298
9540780   SHAIN CUSTOM SIGNS                          PO BOX 88                                                                        RACINE                                        OH      45771
9536805   SHAIN GRIFFITH                              REDACTED
9540781   SHALYN I SETTLEMOIR                         10774 DU QUOIN STREET                                                            BENTON                                        IL      62812
9540783   SHANDS, ELBERT, GIANOULAKIS & GILJUM, LLP   1 N BRENWOOD BLVD, SUITE 800                                                     ST LOUIS                                      MO      63105




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 131 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                          ADDRESS 2                                                         CITY   STATE      ZIP      COUNTRY
9540923   SHANE A. SIZEMORE                           REDACTED
9540784   SHANE CROSLIN                               2411 CEDAR HILL ROAD                                                   WEST FRANKFORT                                       IL      62896
9534505   SHANE M. BOUVET                             REDACTED
9539343   SHANE MURPHY                                REDACTED
9539482   SHANE NOEL                                  REDACTED
9539819   SHANE PHILLIPS                              REDACTED
9540031   SHANE QUERTERMOUS                           REDACTED
9540785   SHANE RORER                                 22932 REMINGTON ROAD                                                   MACEDONIA                                            IL      62860
9541250   SHANE STONEBRAKER                           REDACTED




                                                                                                                                                    Case 20-41308
9541882   SHANE T. VAUGHN                             REDACTED
9542192   SHANE WILKERSON                             REDACTED
9540787   SHANNON LEE BRAND                           507 ADDISON AVENUE                                                     TWIN FALLS                                           ID      83301
9540788   SHANNON SANDERS                             400 JUSTIN ROAD                                                        GALATIA                                              IL      62935
9542003   SHANNON WALLACE                             REDACTED
9540789   SHARLA J BENNETT                            1400 CATHERINE STREET                                                  METROPOLIS                                           IL      62960
9540790   SHARON A AIKEN‐PETERSON                     27465 FELTON AVENUE                                                    WYOMING                                              MN      55092
9540791   SHARON J MCKISSON                           PO BOX 1                                                               MANTON                                               MI      49663
9540792   SHARON K CLARK                              5227 W MAPLE AVENUE                                                    SWARTZ CREEK                                         MI      48473
9540793   SHARON L VAUGHN                             1626 SOUTH THOMPSONVILLE ROAD                                          THOMPSONVILLE                                        IL      62890
9540794   SHARON SMITH                                702 E ROBINSON STREET                                                  WAYNE CITY                                           IL      62895




                                                                                                                                                    Doc 268
9540795   SHARON WILLIAMS TRUCKING LTD                2748 N 5O STREET                                                       BINGHAM                                              IL      62011
9540796   SHARP DETAILS INC                           44770 COCKPIT COURT                                                    DULLES                                               VA      20166
9537071   SHAUN D. HILLIARD                           REDACTED
9536333   SHAUN FOSTER                                REDACTED
9536613   SHAUN GASPERSON                             REDACTED
9540797   SHAUN MCDONALD                              326 HELFENSTEIN AVE                                                    ST. LOUIS                                            MO      63119




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9542336   SHAUN WOODY                                 REDACTED
9541348   SHAUNTAE SWAN                               REDACTED
9540801   SHAW ALMEX INDUSTRIES LTD                   17 SHAW ALMEX DRIVE                                                    PARRY SOUND                                          ON      P2A 2X4   CANADA
9540802   SHAW ENVIRONMENTAL INC                      39001 TREASURY CENTER                                                  CHICAGO                                              IL      60694
9540803   SHAW HEAVY EQUIPMENT REPAIR INC             404 E 4TH STREET                                                       SPARTA                                               IL      62286
9540804   SHAWN BATTY                                 1804 STARKING ROAD                                                     VINCENNES                                            IN      47591




                                                                                                                                          Pg 143 of 170
9534558   SHAWN BREEN                                 REDACTED
9540805   SHAWN BYRLEY                                500 SOUTH 17TH                                                         HERRIN                                               IL      62948
9534252   SHAWN D. BATTY                              REDACTED
9535528   SHAWN DANIELS                               REDACTED
9534713   SHAWN M. BYRLEY                             REDACTED
9536532   SHAWN M. FUGATE                             REDACTED
9540806   SHAWN MILLS                                 DBA ALLEGIANCE FENCE & CONSTRUCTION  381 STATE HIGHWAY 37              WEST FRANKFORT                                       IL      62896
9540807   SHAWN RABIDEAU                              402 E GRAND AVENUE                                                     CARTERVILLE                                          IL      62918
9540808   SHAWN RAY                                   1822 TROUT RD                                                          ALBANY                                               OH      45710
9540284   SHAWN RILEY                                 REDACTED
9540809   SHAWN RORER                                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COM500 WEST MADISON ST. SUITE 2000   CHICAGO                                              IL      60661
9540590   SHAWN SANDERZ                               REDACTED
9541122   SHAWN STACY                                 REDACTED
9540442   SHAWN W. RORER                              REDACTED
9540811   SHAWN WEST                                  503 EAST 15TH STREET                                                   JOHNSTON CITY                                        IL      62951
9540812   SHAWN ZOOK                                  23859 KINGS HIGHWAY                                                    MACEDONIA                                            IL      62860
9540813   SHAWNEE PROFESSIONAL SERVICES               104 SOUTH 4TH STREET, PO BOX 125                                       VIENNA                                               IL      62995
9540814   SHAWNEE SURVEY & CONSULTING INC             PO BOX 130                                                             BENTON                                               IL      62812
9540815   SHAYLA J LESKOVISEK                         36160 MCMURRAY ROAD                                                    RUTLAND                                              OH      45775
9540816   SHEARMAN & STERLING LLP                     599 LEXINGTON AVENUE                                                   NEW YORK                                             NY      10022




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 132 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                      ADDRESS 2                           CITY                            STATE      ZIP   COUNTRY
9540819   SHEILA BRESLICH                           N2449 BROAD STREET                                                                   DELEVAN                                       WI      53115
9540820   SHEILA KAY SHAW                           13703 PACIFIC LANE                                                                   JOHNSTON CITY                                 IL      62951
9540821   SHEILA L SHELTON                          2845 E HATCH ROAD SP 27                                                              MODESTO                                       CA      95351
9540822   SHEILA P WRIGHT                           2101 TAYLOR ROAD                                                                     WEST FRANKFORT                                IL      62896
9540823   SHELBY AND SONS INC                       4319 STATE HIGHWAY 37 NORTH                                                          WEST FRANKFORT                                IL      62896
9540824   SHELBY R FLETCHER                         AND VELMA D FLETCHER                           22357 CORINTH ROAD                    THOMPSONVILLE                                 IL      62890
9534420   SHELIA BLACKBURN                          REDACTED
9540827   SHELLEY HAYES‐HUEBER                      1527 CARLISLE LANE                                                                   DEKALB                                        IL      60115
9540833   SHEREE FLANNIGAN                          402 E MAIN STREET                                                                    MONTICELLO                                    IL      61856




                                                                                                                                                                Case 20-41308
9540834   SHERI TAYLOR, BC‐HIS                      C/O NUEAR HEARING CENTER                       615 DONGOLA COURT                     CREAL SPRINGS                                 IL      62922
9540835   SHERMAN BROWNING                          21602 STATE HIGHWAY 14                                                               MACEDONIA                                     IL      62860
9539361   SHERMAN MUTH                              REDACTED
9540052   SHERRY K. RADAE                           REDACTED
9540836   SHERRY L GRANT                            1515 EAST DEYOUNG STREET                                                             MARION                                        IL      62959
9540837   SHERRY LYNN CONAWAY                       2014 CASEY AVENUE                                                                    MT VERNON                                     IL      62864
9540838   SHERWIN WILLIAMS CO #3184                 4805 BROADWAY STREET, SUITE A                                                        MT VERNON                                     IL      62864
9540839   SHERYL A HAIG‐PETERSON                    2211 W AYRES AVENUE                                                                  WEST PEORIA                                   IL      61604
9540840   SHILOH MISSIONARY BAPTIST CHURCH          & CEMETERY                                     13508 ALLEGHANY ROAD                  THOMPSONVILLE                                 IL      62890
9540841   SHINDLER & JOYCE                          RE: CASE # 15‐SC‐603                           1990 ALGONQUIN ROAD, SUITE 180        SCHAUMBERG                                    IL      60173
9540842   SHINDLER & JOYCE;                         CASE 13‐SC‐000318; W. MASSEY                   1990 EAST ALGONQUIN ROAD, SUITE 180   SCHAUMBURG                                    IL      60173




                                                                                                                                                                Doc 268
9540845   SHIRLEY BLOUT                             19170 RADA RAOD, LOT 2                                                               SILVER HILL                                   AL      36576
9540846   SHIRLEY COOK                              1437 S CLAY STREET                                                                   JACKSONVILLE                                  IL      62650
9540847   SHIRLEY E PARKER                          3326 S COUNTRY MEADOWS LANE                                                          PEARLAND                                      TX      77584
9540848   SHIRLEY MOSER JONES                       PO BOX 43                                                                            GALATIA                                       IL      62935
9540849   SHIRLEY SMITH                             504 SOUTH CENTRAL STREET                                                             BENTON                                        IL      62812
9540850   SHIRLEY WHITEHEAD                         6316 IRENA AVE                                                                       CAMARILLO                                     CA      93012




                                                                                                                                            Filed 04/09/20 Entered 04/09/20 17:55:58
9540851   SHIRLY WARFEL                             PO BOX 417                                                                           FAIRVIEW                                      OR      97024
9540852   SHIRT FACTORY&SPORTING GOODS              1606 DUPONT RD                                                                       PARKERSBURG                                   WV      26101
9540853   SHM TRANSPORT LLC                         6353 GATEWOOD ROAD                                                                   FAYETTEVILLE                                  WV      25840
9540857   SHOOK&FLETCHER SUPPLY CO                  PO BOX 380511                                                                        BIRMINGHAM                                    AL      35238
9540862   SHORT BROTHERS CONSTRUCTION               7652 CRITES ROAD                                                                     MARION                                        IL      62959
9540868   SHULER TRUCK & TRACTOR SERVICE INC        428 E NORTH AVENUE, PO BOX 206                                                       NOBLE                                         IL      62868




                                                                                                                                                      Pg 144 of 170
9540869   SHUMAR'S WELDING & MACHINE SERVICE        414 STONE CHURCH ROAD                                                                GRINDSTONE                                    PA      15442
9540870   SI AFTERSHOCK 14U                         ATTN RICK GALLOWAY                             503 EAST JACKSON STREET               DESOTO                                        IL      62924
9540871   SI CYCLONES 12U BASEBALL TEAM             ATTN CINDY TROKEY                              12491 HUDGENS ROAD                    MARION                                        IL      62959
9540872   SI CYCLONES 8U BASEBALL                   PO BOX 1691                                                                          MARION                                        IL      62959
9540873   SI HUSTLERS                               ATTN TYCEN ENGLAND                             PO BOX 277                            HERRIN                                        IL      62948
9540874   SI TRUCK PARTS                            1304 E DEYOUNG STREET, ROUTE 13 EAS                                                  MARION                                        IL      62959
9540876   SIDLEY AUSTIN LLP                         PO BOX 0642                                                                          CHICAGO                                       IL      60690
9540879   SIEBTECHNIK TEMA INC                      PO BOX 630533                                                                        CINCINNATI                                    OH      45263
9540880   SIEMAG TECBERG INC                        2969 S CHASE AVENUE                                                                  MILWAUKEE                                     WI      53207
9540881   SIEMERS GLASS CO INC                      1000 E 4TH ST                                                                        MT VERNON                                     IN      47620
9540882   SIERRA BRAVO CONTRACTORS LLC              7038 STATE HIGHWAY 154                                                               SESSER                                        IL      62884
9540883   SIERRA CLUB                               70 E LAKE STREET, SUITE 1500                                                         CHICAGO                                       IL      60601
9540884   SIEVERS EQUIPMENT CO                      406 N OLD US RT 66                                                                   HAMEL                                         IL      62046
9540885   SIEVERS EQUIPMENT CO                      PO BOX 217                                                                           HAMEL                                         IL      62046
9540887   SIGMA GLOBAL SERVICES INC                 2800 PLACIDA ROAD, SUITE 110                                                         ENGLEWOOD                                     FL      34224
9540888   SIH MEDICAL GROUP                         PAYMENT PROCESSING CENTER‐AVADYNE H            PO BOX 219714                         KANSAS CITY                                   MO      64121
9540889   SIH WORKCARE                              500 LINCOLN DRIVE, SUITE D                                                           HERRIN                                        IL      62948
9540890   SILKWORM INC                              102 SOUTH SEZMORE DRIVE, PO BOX 340                                                  MURPHYSBORO                                   IL      62966
9540891   SILVER SPUR CONVEYORS INC                 PO BOX 490                                                                           RAVEN                                         VA      24639
9540892   SILVER SPURS 4‐H                          11840 RIVERE STREET                                                                  MARION                                        IL      62959




                                                                                                                                                                Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 133 of 159
                                                                                         Exhibit B
                                                                                     Master Mailing List
                                                                                  Served via first class mail

 MMLID                                       NAME                               ADDRESS 1                                      ADDRESS 2                           CITY                           STATE      ZIP      COUNTRY
9540893   SILVER STATE WIRE ROPE                                ATTN ACCOUNTS RECEIVABLE                        PO BOX 3046                         COMPTON                                       CA      90223
9540894   SIMCA FAMILY PRACTICE                                 PO BOX 8500                                                                         BELFAST                                       ME      04915
9540896   SIMION FABRICATION                                    PO BOX 33                                                                           CHRISTOPHER                                   IL      62822
9540901   SIMMONS & SARAY INTERIORS GROUP, INC.                 1090 JUPITER PARK DRIVE, SUITE 201                                                  JUPITER                                       FL      33458
9540902   SIMMONS CANCER INSTITUTE AT SIU                       SIU FOUNDATION                                  PO BOX 19666                        SPRINGFIELD                                   IL      62794
9540903   SIMON G SWEET                                         23071 KRAATZ ROAD                                                                   THOMPSONSVILLE                                IL      62890
9540904   SIMON L KING                                          AND CHRISTINA A KING                            15057 ALLEGHANY ROAD                THOMPSONVILLE                                 IL      62890
9540905   SIMPLE SOLUTIONS PRINTING INC                         110 E MAIN STREET                                                                   WEST FRANKFORT                                IL      62896
9540907   SIMPSON MATERIALS COMPANY LLC                         3959 SOLUTIONS CENTER                                                               CHICAGO                                       IL      60677




                                                                                                                                                                           Case 20-41308
9540908   SIMPSON SPENCE & YOUNG                                211 NORTH BROADWAY, SUITE 2600                                                      ST LOUIS                                      MO      63102
9540909   SIMPSON THACHER & BARTLETT LLP                        PO BOX 29008                                                                        NEW YORK                                      NY      10087
9540910   SIMPSON THACKER & BARLETT LLP                         425 LEXINGTON AVE                                                                   NEW YORK                                      NY      10017
9540911   SIMS AWSOME MOVING CO.                                6302 NORTH ROAD                                                                     COFFEEN                                       IL      62017
9540912   SIMTARS                                               DEPARTMENT OF NATURAL RESOURCES                 61 MARY STREET, QLD                 BRISBANE                                              4000     AUSTRALIA
9540915   SIT‐CO LLC                                            4631 OHARA DRIVE                                                                    EVANSVILLE                                    IN      47711
9540916   SITEMAN CANCER CENTER                                 CB1204                                          7425 FORSYTH BLVD                   ST LOUIS                                      MO      63105
9540917   SIU ATHLETICS                                         LINGLE HALL 118 ‐ MAIL CODE 6620                1490 DOUGLAS DRIVE                  CARBONDALE                                    IL      62901
9540918   SIUC                                                  SALUKI MINERS                                   1230 LINCOLN DRIVE                  CARDONDALE                                    IL      62901
9540919   SIUC COLLEGE DEMOCRATS                                PO BOX 2861                                                                         CARBONDALE                                    IL      62902
9540920   SIUC MINING ENGINEERING                               ATTN SAM SPEARING                               1230 LINCOLN DRIVE, MAILCODE 6603   CARBONDALE                                    IL      62901




                                                                                                                                                                           Doc 268
9540921   SIUE                                                  CAREER DEVELOPMENT CENTER                       CAMPUS BOX 1620                     EDWARDSVILLE                                  IL      62026
9540922   SIX FLAGS ST LOUIS                                    PO BOX 60                                                                           EUREKA                                        MO      63025
9540934   SKYVIEW CONSTRUCTION & CRANE LLC                      PO BOX 1377                                                                         HANNIBAL                                      MO      63401
9540935   SKYVIEW CONSTRUCTION&ENG INC                          PO BOX 28481                                                                        SAINT LOUIS                                   MO      63146
9540937   SLAPAK SURVEYING PC                                   7160 ROBIN ROAD                                                                     DUBOIS                                        IL      62831
9540943   SLOANS GYMNASTICS                                     ATTN: COMPETITIVE DANCE TEAM                    502 EAST OAK STREET                 WEST FRANKFORT                                IL      62896




                                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9540947   SLR INTERNATIONAL CORP                                22118 20TH AVE SE, G‐202                                                            BOTHELL                                       WA      98021
9540948   SLYKHUIS FARM                                         985 MINGS ROAD                                                                      RALEIGH                                       IL      62977
9555255   SLYKHUIS FARMS                                        985 MINGS RD                                                                        RALEIGH                                       IL      62977
9540949   SMC ELECTRICAL PRODUCTS                               PO BOX 1688                                                                         ABINGDON                                      VA      24212
9540950   SMGF, INC                                             D/B/A ONYETT FABRICATORS                        3377 NORTH STATE RD 57              PETERSBURG                                    IN      47567
9540981   SMITH POWER PRODUCTS INC                              3065 W CALIFORNIA AVENUE, PO BOX 27                                                 SALT LAKE CITY                                UT      84127




                                                                                                                                                                 Pg 145 of 170
9540983   SNELL ENTERPRISES INC                                 DBA SNELL PLUMBING & HEATING                    617 S SPRINGFIELD STREET            VIRDEN                                        IL      62690
9540984   SNF MINING INC                                        PO BOX 405655                                                                       ATLANTA                                       GA      30384
9540986   SNL FINANCIAL LC                                      PO BOX 414624                                                                       BOSTON                                        MA      02241
9540987   SO IL DIRT DAWGS                                      C/O JIMMY DODD                                  14561 BLACKIE LANE                  MARION                                        IL      62959
9540988   SO IL DIRT DAWGS                                      C/O MADISON LADD                                24177 CORINTH ROAD                  THOMSONVILLE                                  IL      62890
9540989   SO IL MED SVCS EMER MEDICINE                          PO BOX 1105                                                                         INDIANAPOLIS                                  IN      46206
9540990   SO. ILLINOIS UNIVERSITY CARBONDALE                    MINING & MINERAL RESOURCES ENG.                 1230 LINCOLN DRIVE                  CARBONDALE                                    IL      62901
9540992   SOCIAL SECURITY ADMINISTRATION;                       CAT #: 350529330A                               PO BOX 3430                         PHILADELPHIA                                  PA      19122
9540993   SOCIETY FOR MINING METALLURGY                         & EXPLORATION INC                               12999 E ADAM AIRCRAFT CIRCLE        ENGLEWOOD                                     CO      80112
9540994   SOCIETY FOR MINING, METALLURGY, & EXPLORATION, INC.   12999 E ADAM AIRCRAFT CIR                                                           ENGLEWOOD                                     CO      80112
9540995   SOCIETY OF ST VINCENT DE PAUL                         ARCHDIOCESAN COUNCIL OF ST LOUIS                1310 PAPIN STREET                   ST LOUIS                                      MO      63103
9540996   SOFTCHOICE CORPORATION                                16609 COLLECTIONS CENTER DRIVE                                                      CHICAGO                                       IL      60693
9540997   SOLENIS LLC                                           PO BOX 116232                                                                       ATLANTA                                       GA      30368
9540998   SOLOMON TRANSFORMERS, LLC                             DBA SOLOMON CORPORATION                         PO BOX 245                          SOLOMON                                       KS      67480
9540999   SOMPO (LONDON)                                        1221 AVENUE OF THE AMERICAS                                                         NEW YORK                                      NY      10020
9541000   SOMPO INTERNATIONAL                                   ED BROKING LLP 52 LEADENHALL ST                                                     LONDON                                                EC3A 2EB UNITED KINGDOM
9541002   SOUTH ATLANTIC CONTROLS INC                           PO BOX 280                                                                          WILLIAMSPORT                                  MD      21795
9541003   SOUTH SIDE CHRISTIAN CHURCH                           2600 SOUTH MACARTHUR BLVD                                                           SPRINGFIELD                                   IL      62704
9541004   SOUTH SIDE LUMBER & HARDWARE                          1300 SOUTH PARK AVENUE                                                              HERRIN                                        IL      62948
9541005   SOUTH SIDE LUMBER & HARDWARE                          PO BOX A                                                                            HERRIN                                        IL      62948




                                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                            Page 134 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                    ADDRESS 2                             CITY                            STATE      ZIP   COUNTRY
9541006   SOUTHEAST FABRICATORS INC                  PO BOX 1236                                                                           TUSCALOOSA                                    AL      35403
9541008   SOUTHEASTERN IL COLLEGE                    ATTN BRENT MAGUIRE                              3575 COLLEGE ROAD                     HARRISBURG                                    IL      62946
9541007   SOUTHEASTERN IL COLLEGE                    MINE RESCUE SKILLS COMPETITION                  3575 COLLEGE ROAD                     HARRISBURG                                    IL      62946
9541009   SOUTHEASTERN ILLINOIS COLLEGE              2500 COLLEGE ROAD                                                                     HARRISBURG                                    IL      62946
9541011   SOUTHEASTERN ILLINOIS ELECTRIC             COOP                                            PO BOX 961                            CARRIER MILLS                                 IL      62917
9541010   SOUTHEASTERN ILLINOIS ELECTRIC             COOPERATIVE INC                                 100 COOPERATIVE WAY, PO BOX 1001      CARRIER MILLS                                 IL      62917
9541012   SOUTHEASTERN RAILWAY SERVICES INC          PO BOX 72                                                                             MAGNOLIA                                      MS      39652
9541013   SOUTHERN AUDIO VISUAL                      11700 NW 102ND RD, SUITE #15                                                          MIAMI                                         FL      33178
9541014   SOUTHERN BUSINESS MACHINES INC             2040 DIVISION STREET                                                                  EVANSVILLE                                    IN      47711




                                                                                                                                                                  Case 20-41308
9541015   SOUTHERN COMMUNICATIONS CORP               306 SOUTH KANAWHA STREET                                                              BECKLEY                                       WV      25801
9541016   SOUTHERN ENGINEERING CORP INC              306 NORTH MARKET STREET                                                               MT CARMEL                                     IL      62863
9541017   SOUTHERN EXPRESS 14U                       ATTN ANDREWS                                    18873 PITTSBURG ROAD                  MARION                                        IL      62959
9541018   SOUTHERN FS INC                            2002 E MAIN STREET, PO BOX 728                                                        MARION                                        IL      62959
9541019   SOUTHERN FS INC                            21795 STATE HIGHWAY 14                                                                MACEDONIA                                     IL      62860
9541020   SOUTHERN IL EMBROIDERY                     317 SMALL ST                                                                          HARRISBURG                                    IL      62946
9541021   SOUTHERN IL MINERS LLC                     ATTN SOUTHERN IL DOWN SYNDROME                  PO BOX 326                            CREAL SPRINGS                                 IL      62922
9541022   SOUTHERN IL PSYCHIATRY LLC                 112 AIRWAY DRIVE                                                                      MARION                                        IL      62959
9541023   SOUTHERN IL SCALE & CONSTRUCTION INC       430 W SOUTH AVENUE                                                                    NOBLE                                         IL      62868
9541024   SOUTHERN IL WORKWEAR                       317 SMALL STREET                                                                      HARRISBURG                                    IL      62946
9541025   SOUTHERN ILLINOIS ANESTHESIOLOGY           4227 LINCOLNSHIRE DRIVE                                                               MT VERNON                                     IL      62864




                                                                                                                                                                  Doc 268
9541026   SOUTHERN ILLINOIS APPRAISAL                PO BOX 954                                                                            MARION                                        IL      62959
9541027   SOUTHERN ILLINOIS HOSPITAL SERVICES        500 LINCOLN DRIVE, SUITE D                                                            HERRIN                                        IL      62948
9541028   SOUTHERN ILLINOIS LAND COMPANY INC         1 N FRANKLIN STREET, SUITE 2360                                                       CHICAGO                                       IL      62951
9541029   SOUTHERN ILLINOIS LOCAL MEDIA GROUP        BENTON NEWS                                     PO BOX 184                            DU QUOIN                                      IL      62832
9541032   SOUTHERN ILLINOIS LOCAL MEDIA GROUP        LLC DBA MARION DAILY REPUBLICAN                 PO BOX 490                            MARION                                        IL      62959
9541031   SOUTHERN ILLINOIS LOCAL MEDIA GROUP        LLC, DBA MARION DAILY REPUBLICAN                PO BOX 184                            DU QUOIN                                      IL      62832




                                                                                                                                              Filed 04/09/20 Entered 04/09/20 17:55:58
9541030   SOUTHERN ILLINOIS LOCAL MEDIA GROUP        PO BOX 280                                                                            ARLINGTON HEIGHTS                             IL      60006
9541033   SOUTHERN ILLINOIS MEDICAL                  405 RUSHING DRIVE                                                                     HERRIN                                        IL      62948
9541034   SOUTHERN ILLINOIS MEDICAL SERV             P.O. BOX 1105                                                                         INDIANAPOLIS                                  IN      46206
9541035   SOUTHERN ILLINOIS MINERS                   PO BOX 1207                                                                           MARION                                        IL      62959
9541036   SOUTHERN ILLINOIS ORTHOPEDIC CENTER        600 S CLIFF AVENUE, SUITE 106                                                         SIOUX FALLS                                   SD      57104
9541037   SOUTHERN ILLINOIS PEST SERVICE             300 INDUSTRIAL PARK                                                                   BENTON                                        IL      62812




                                                                                                                                                        Pg 146 of 170
9541038   SOUTHERN ILLINOIS POWER COOPERATIVE        11543 LAKE OF EGYPT ROAD                                                              MARION                                        IL      62959
9541039   SOUTHERN ILLINOIS SPINE & JOINT CTR        DBA ALLIANCE SCREENING & OCCUPATION             202 W JACKSON STREET SUITE A          SPARTA                                        IL      62286
9541040   SOUTHERN ILLINOIS UNIVERSITY               SPECIAL COLLECTIONS                             MORRIS LIBRARY‐6632                   CARBONDALE                                    IL      62901
9542467   SOUTHERN ILLINOIS UNIVERSITY CARBON        OFFICE OF SPONSORED PROJECTS ADMIN              OFFICE OF SPONSORED PROJECTS ADMINISTRCARBONDALE                                    IL      62901
9541041   SOUTHERN ILLINOIS WASTE                    CONTAINER LLC                                   9148 CRENSHAW ROAD                    MARION                                        IL      62959
9541042   SOUTHERN ILLINOISAN                        % LEE NEWSPAPERS                                PO BOX 742548                         CINCINNATI                                    OH      45274
9541043   SOUTHERN LAND TITLE COMPANY C/O            VAN WINKLE & VAN WINKLE                         301 SOUTH JACKSON STREET              MCLEANSBORO                                   IL      62859
9541044   SOUTHERN MINE SERVICE LLC                  816 RAGLAND RD                                                                        BECKLEY                                       WV      25801
9541045   SOUTHERN ORTHOPEDIC ASSOCIATES             510 LINCOLN DRIVE                                                                     HERRIN                                        IL      62948
9541046   SOUTHERN ORTHOPEDIC ASSOCIATES             IN CARE OF TERRY M GREEN                        1209 EAST MAIN STREET, SUITE A        WEST FRANKFORT                                IL      62896
9541047   SOUTHERN RESEARCH INSTITUTE                2000 NINTH AVENUE SOUTH                                                               BIRMINGHAM                                    AL      35205
9541048   SOUTHERN TRIBE                             15381 DWINA ROAD                                                                      PITTSBURG                                     IL      62974
9541049   SOUTHERN WV TOWING&AUCTION                 PO BOX 435                                                                            LENORE                                        WV      25676
9541050   SOUTHERN ZONE SHERIFFS                     ILLINOIS SHERIFF'S ASSOCIATION                  401 E WASHINGTON STREET               SPRINGFIELD                                   IL      62701
9541051   SOUTHGATE APARTMENTS                       1030 SOUTHGATE DRIVE                                                                  MT VERNON                                     IL      62864
9541052   SOUTHSIDE LUMBER                           1300 SOUTH PARK AVENUE                                                                HERRIN                                        IL      62948
9541053   SOUTHSIDE LUMBER                           PO BOX A                                                                              HERRIN                                        IL      62948
9541054   SOUTHWEST INDUSTRIAL RUBBER                & EQUIPMENT RECYCLING LLC                       85 W COMBS ROAD, SUITE 101 #379       SAN TAN VALLEY                                AZ      85140
9541055   SOUTHWESTERN EYECARE LTD                   101 NORTH MAPLE                                                                       BRIGHTON                                      IL      62012
9541060   SPARKLE SUPPLY LLC                         PO BOX 278                                                                            GALLIPOLIS                                    OH      45631




                                                                                                                                                                  Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 135 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                        NAME                     ADDRESS 1                                     ADDRESS 2                     CITY                             STATE      ZIP   COUNTRY
9541062   SPARTAN TRANSPORTATION INC                 5280 E DUBOIS ROAD                                                               WALTONVILLE                                   IL      62894
9541064   SPEARS TITLE COMPANY                       218 S MAIN                                                                       HILLSBORO                                     IL      62049
9541065   SPEARS TITLE COMPANY                       PO BOX 366                                                                       HILLSBORO                                     IL      62049
9541066   SPECIAL MINE SERVICES                      11782 COUNTRY CLUB ROAD, PO BOX 188                                              WEST FRANKFORT                                IL      62896
9541069   SPECIAL OLYMPICS                           8108 HUNT ROAD                                                                   SPRINGFIELD                                   IL      62712
9541068   SPECIAL OLYMPICS                           ATTN PAUL MELZER                                608 EAST COLLEGE STREET          CARBONDALE                                    IL      62901
9541067   SPECIAL OLYMPICS                           ATTN: POLAR PLUNGE                              605 E WILLOW ST                  NORMAL                                        IL      61761
9541070   SPECIALISTS IN MEDICAL IMAGING SC          PO BOX 3272                                                                      INDIANAPOLIS                                  IN      46206
9541071   SPECTRUM BUSINESS/CHARTER COMMUNICATIONS   4145 S. FALKENBURG RD                                                            RIVERVIEW                                     FL      33578




                                                                                                                                                             Case 20-41308
9541073   SPENCER CALLAHAN                           PO BOX 816                                                                       ENERGY                                        IL      62933
9534737   SPENCER CALLAHAN                           REDACTED
9541074   SPENCER FANE BRITT & BROWNE LLP            1000 WALNUT STREET, SUITE 1400                                                   KANSAS CITY                                   MO      64106
9541075   SPIELBERGER LAW GROUP                      202 S HOOVER BLVD                                                                TAMPA                                         FL      33609
9541076   SPILMAN THOMAS AND BATTLE PLLC             ATTN ACCOUNTS RECEIVABLE                        300 KANAWHA BOULEVARD, EAST      CHARLESTON                                    WV      25321
9541077   SPILMAN THOMAS AND BATTLE PLLC             ATTN ACCOUNTS RECEIVABLE                        PO BOX 273                       CHARLESTON                                    WV      25321
9541078   SPLIT CREEK PARTNERS                       905 JOHNSON AVENUE                                                               STERLING                                      IL      61081
9541079   SPORTSERVICE                               405 S. BROADWAY                                                                  ST. LOUIS                                     MO      63102
9541081   SPRAYING SYSTEMS COMPANY                   PO BOX 95564                                                                     CHICAGO                                       IL      60694
9541082   SPRINGFIELD CLINIC                         PO BOX 1954                                                                      MEMPHIS                                       TN      38101
9541083   SPRINGFIELD CLINIC LLP                     PO BOX 19260                                                                     SPRINGFIELD                                   IL      62794




                                                                                                                                                             Doc 268
9541084   SPRINGFIELD COAL COMPANY LLC               PO BOX 9320                                                                      SPRINGFIELD                                   IL      62791
9541085   SPRINGFIELD COLUMBUS HOME ASSOCIATI        2200 S MEADOWBROOK ROAD                                                          SPRINGFIELD                                   IL      62711
9541086   SPRINGFIELD ELECTRIC SUPPLY COMPANY        11 FOUNTAIN PLACE SOUTH                                                          MT VERNON                                     IL      62864
9541087   SPRINGFIELD OVERHEAD DOORS                 BY HART INC                                     421 N LINCOLN                    SPRINGFIELD                                   IL      62702
9541088   SPRINGFIELD PLASTICS INC                   7300 W STATE RT104                                                               AUBURN                                        IL      62702
9541089   SRK CONSULTING (U.S.), INC                 1125 17TH STREET, SUITE 600                                                      DENVER                                        CO      80202




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9541090   SRT AVIATION INC                           300 AVIATION DRIVE                                                               MOUNT VERNON                                  IL      62864
9541091   SSM GOOD SAMARITAN                         7420 SOLUTION CENTER                                                             CHICAGO                                       IL      60677
9541092   SSM HEALTH CARE                            PATIENT BUSINESS SERVICES                       PO BOX 28205                     ST LOUIS                                      MO      63132
9541093   ST CLAIR COUNTY RECORDER                   NO 10 PUBLIC SQUARE                                                              BELLEVILLE                                    IL      62220
9541094   ST CLAIR COUNTY TREASURER                  CHARLES SAUREZ                                  10 PUBLIC SQUARE                 BELLEVILLE                                    IL      62220
9541095   ST FRANCIS HOSPITAL                        1215 FRANCISCAN DRIVE                                                            LITCHFIELD                                    IL      62056




                                                                                                                                                   Pg 147 of 170
9541096   ST JOHN THE BAPTIST CATHOLIC SCHOOL        702 E POPULAR STREET                                                             WEST FRANKFORT                                IL      62896
9541097   ST JOHN'S CATHOLIC SCHOOL                  703 E MAIN STREET                                                                WEST FRANKFORT                                IL      62896
9541098   ST JOHN'S CATHOLIC SCHOOL                  ATTN HAROLD CAMPBELL                            14996 JORDAN CREEK ROAD          EWING                                         IL      62836
9541099   ST JOHNS HOSPICE                           C/O BECKY BENTLEY                               324 SOUTH PARK                   CHATHAM                                       IL      62629
9541100   ST JOHN'S HOSPITAL                         PO BOX 71422                                                                     CHICAGO                                       IL      60694
9541101   ST LOUIS APPLIANCE REPAIR GROUP            1692 LARKIN WILLIAMS ROAD                                                        FENTON                                        MO      63026
9541102   ST LOUIS AUTOMATIC SPRINKLER CO            3928 CLAYTON AVENUE                                                              ST LOUIS                                      MO      63110
9541103   ST LOUIS CARDINALS                         SEASON TICKET DEPARTMENT                        700 CLARK STREET                 ST. LOUIS                                     MO      63102
9541104   ST LOUIS COAL CLUB                         KATHY BROWN ‐ ARCH COAL INC                     ONE CITYPLACE DRIVE, SUITE 300   SAINT LOUIS                                   MO      63141
9541105   ST LOUIS COMPOSTING INC                    39 OLD ELAM AVENUE                                                               VALLEY PARK                                   MO      63088
9541106   ST LOUIS CRISIS NURSERY                    1928 GRAVOIS                                                                     SAINT LOUIS                                   MO      63104
9541107   ST LOUIS SCALE CORPORATION                 1400 S VANDEVENTER AVENUE                                                        ST LOUIS                                      MO      63110
9541108   ST LOUIS SERIES OF LOCKTON CO'S LLC        C/O BANK OF AMERICA                             PO BOX 505110                    ST LOUIS                                      MO      63150
9541109   ST MARYS HEALTH                            DBA ST VINCENT EVANSVILLE                       2330 LYNCH ROAD                  EVANSVILLE                                    IN      47711
9541110   ST PATRICKS CENTER                         800 N TUCKER BLVD                                                                SAINT LOUIS                                   MO      63101
9541111   ST VINCENT COLLECTION DEPARTMENT           9600 RELIABLE PARKWAY                                                            CHICAGO                                       IL      60686
9541112   ST VINCENT EVANSVILLE CONVENIENT           CARE & OCCUPATIONAL                             2330 LYNCH ROAD                  EVANSVILLE                                    IN      47711
9541114   ST. ELIZABETH OCC. HEALTH CLINIC           2647 S. ST. ELIZABETH BLVD. , SUITE                                              GONZALES                                      LA      70737
9541115   ST. EMERIC CHURCH                          IN MEMORY OF NORRINNE NICHOLSON                 4330 180TH STREET                COUNTRY CLUB HILLS                            IL      60478
9541116   ST. JUDE'S                                 ATTN: ANDY LEE                                  11409 HUSBAND ROAD               MARION                                        IL      62959




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 136 of 159
                                                                              Exhibit B
                                                                          Master Mailing List
                                                                       Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                       ADDRESS 2                                                   CITY   STATE      ZIP   COUNTRY
9541117   ST. LOUIS RAMS                            ATTN: MICHAEL NAUGHTON                           ONE RAMS WAY                 EARTH CITY                                           MO      63045
9541118   STAAB BATTERY MANUFACTURING CO INC        931 SOUTH 11TH STREET                                                         SPRINGFIELD                                          IL      62703
9541119   STACEY F WRIGHT                           10160 FAWN PRAIRIE DRIVE                                                      ROSCOE                                               IL      61073
9541120   STACI LOWRY                               595 INGRAM HILL ROAD                                                          HARRISBURG                                           IL      62946
9541121   STACIE CLAWSON                            379 SE GREENWAY TERRACE                                                       PORT ST. LUCIE                                       FL      34983
9537063   STACY N. HILL                             REDACTED
9533870   STACY W. ALLEN                            REDACTED
9541123   STADELMAN FOR STATE SENATE                PO BOX 1551                                                                   ROCKFORD                                             IL      61110
9541124   STAHURA CONVEYOR PRODUCTS INC             PO BOX 250                                                                    LEWISVILLE                                           NC      27023




                                                                                                                                                         Case 20-41308
9541126   STANDARD LABORATORIES INC                 147 11TH AVE, STE 100                                                         SOUTH CHARLESTON                                     WV      25303
9541129   STAPLES ADVANTAGE                         PO BOX 83689, DEPT DET                                                        CHICAGO                                              IL      60696
9541130   STAR MECHANICAL CONTRACTORS LLC           PO BOX 40 RT 14 WEST                                                          MCLEANSBORO                                          IL      62859
9541131   STAR MINE SERVICES INC                    PO BOX 571                                                                    MADISONVILLE                                         KY      42431
9541132   STAR MINING EQUIPMENT                     8133 US 23 SOUTH                                                              PIKEVILLE                                            KY      41501
9541133   STAR REBUILDERS LLC                       PO BOX 581                                                                    MADISONVILLE                                         KY      42431
9541135   STARR AVIATION AGENCY INC                 PO BOX 533268                                                                 CHARLOTTE                                            NC      28290
9541136   STARR SURPLUS LINES INSURANCE COMPANY     399 PARK AVE 8TH FL                                                           NEW YORK                                             NY      10022
9541137   STARSTONE SPECIALTY INSURANCE CO.         90 SOUTH LASALLE ST, SUITE 1400                                               CHICAGO                                              IL      60603
9541138   STATE CENTRAL UNIT#0005462568             PO BOX 6219                                                                   INDIANAPOLIS                                         IN      46206
9541139   STATE CENTRAL UNIT, ISETS #4741587        42C01‐0401‐DR‐021‐‐I. ABEL                       PO BOX 6219                  INDIANAPOLIS                                         IN      46206




                                                                                                                                                         Doc 268
9541145   STATE DISBURSEMENT UNIT                   CASE # 15‐F‐74                                   PO BOX 5400                  CAROL STREAM                                         IL      60197
9541140   STATE DISBURSEMENT UNIT                   PO BOX 5400                                                                   CAROL STREAM                                         IL      60197
9541146   STATE DISBURSEMENT UNIT                   RE: CASE #2016‐D‐2                               PO BOX 5921                  CAROL STREAM                                         IL      60197
9541141   STATE DISBURSEMENT UNIT                   REMIT ID: 1702100/2003 F 000105                  PO BOX 5400                  CAROL STREAM                                         IL      60197
9541144   STATE DISBURSEMENT UNIT                   REMITTANCE ID: 1716300/13F001108                 PO BOX 5400                  CAROL STREAM                                         IL      60197
9541142   STATE DISBURSEMENT UNIT                   REMITTANCE ID: C00023732                         PO BOX 5400                  CAROL STREAM                                         IL      60197




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9541143   STATE DISBURSEMENT UNIT                   REMITTANCE ID: C02286263                         PO BOX 5400                  CAROL STREAM                                         IL      60197
9541147   STATE ELECTRIC SUPPLY CO                  PO BOX 890889                                                                 CHARLOTTE                                            NC      28289
9541149   STATE FINANCE CO.; ACCT: 3724             1000 NORTH CARBON, SUITE M                                                    MARION                                               IL      62959
9541150   STATE FINANCE CO; ACCOUNT NO.             719561                                           1000 NORTH CARBON, SUITE M   MARION                                               IL      62959
9541151   STATE FINANCE CO; ACCOUNT: 2200‐18        216 EAST MAIN STREET                                                          WEST FRANKFORT                                       IL      62896
9541152   STATE FINANCE OF CARMI                    1340 ILLINOIS HWY #1, STE B                                                   CARMI                                                IL      62821




                                                                                                                                               Pg 148 of 170
9541155   STATE OF ILLINOIS                         DEPARTMENT OF TAX & REVENUE                      PO BOX 19006                 SPRINGFIELD                                          IL      62794
9541153   STATE OF ILLINOIS                         DEPT OF EMPLOYMENT SECURITY                      33 SOUTH STATE STREET        CHICAGO                                              IL      60603
9541154   STATE OF ILLINOIS                         IDNR‐WATER SUPPLY ENGINEER                       ONE NATURAL RESOURCES WAY    SPRINGFIELD                                          IL      62702
9541158   STATE OF OHIO                             BUREAU OF MOTOR VEHICLES                         354 EAST MAIN STREET         POMEROY                                              OH      45769
9541160   STATE OF WEST VIRGINIA                    OFFICE OF MHST                                   891 STEWART ST               WELCH                                                WV      24801
9541161   STATE TAX DEPARTMENT                      RE: LEVY PROCEEDS‐D. ROSS IDL037522              PO BOX 229                   CHARLESTON                                           WV      25321
9541162   STATECENTRALUNIT,ISETS#0005514719         28C01‐0511‐DR‐478‐ J. GILBERT                    PO BOX 6219                  INDIANAPOLIS                                         IN      46206
9541163   STATEWIDE PUBLISHING, LLC                 PO BOX 203                                                                    EUREKA                                               IL      61530
9541166   STAUNTON AREA AMBULANCE SERVICE           401 ASH ST                                                                    STAUNTON                                             IL      62088
9541167   STAUNTON AREA AMBULANCE SERVICE           PO BOX 88                                                                     STAUNTON                                             IL      62088
9541173   STEFFEY MINE SERVICE LLC                  16434 NORTH FORK RIVER ROAD                                                   ABINGDON                                             VA      24210
9541176   STEINER AVIATION INTERNATIONAL INC        5430 LAUBY ROAD, #17                                                          NORTH CANTON                                         OH      44720
9541177   STELLA‐JONES CORPORATION                  PO BOX 347115                                                                 PITTSBURGH                                           PA      15251
9535531   STEPHAN DANN                              REDACTED
9541178   STEPHAN P MILLER                          DBA MILLER FARMS                                 6000 FORD ROAD               MT VERNON                                            IN      47620
9541179   STEPHAN P. & STEFANI R. MILLER            REDACTED
9541180   STEPHANIE LAYMAN                          304 PARK LANE                                                                 HERRIN                                               IL      62948
9541181   STEPHANIE M COMBS                         223 BELLE HILL ROAD                                                           ELKTON                                               MD      21921
9541182   STEPHANIE MOTSINGER                       204 WILD ROSE LANE APT B                                                      MARION                                               IL      62959
9541183   STEPHANIE TABOR                           4125 HIGHWAY PP                                                               CABOOL                                               MO      65689




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                 Page 137 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                       CITY   STATE      ZIP   COUNTRY
9534547   STEPHEN BRANNAN                             REDACTED
9541184   STEPHEN BRENT CLARK                         AND KATHERINE L CLARK                             20052 CORINTH ROAD              PITTSBURG                                            IL      62974
9534624   STEPHEN BROWN                               REDACTED
9534746   STEPHEN CAMPBELL                            REDACTED
9541185   STEPHEN CASTLEBERRY                         603 HENRIETTA STREET                                                              GILLESPIE                                            IL      62033
9541186   STEPHEN COPELAND                            810 UNIVERSITY CITY BLVD, APT 9                                                   BLACKSBURG                                           VA      24060
9535340   STEPHEN COPELAND                            REDACTED
9541187   STEPHEN E SMITH                             & AMANDA SMITH                                    15191 LIGHTHOUSE ROAD           PTTSBURG                                             IL      62974
9541188   STEPHEN GREEN                               19601 QUAIL TRAIL                                                                 CANYON                                               TX      79015




                                                                                                                                                               Case 20-41308
9541189   STEPHEN J SPINNER                           1144 SOUTH CLAY AVENUE                                                            JACKSONVILLE                                         IL      62650
9540633   STEPHEN J. SCHLAEFER                        REDACTED
9534163   STEPHEN K. BAKER                            REDACTED
9541190   STEPHEN L KNIGHT                            515 REGENT LANE                                                                   GOREVILLE                                            IL      62939
9535724   STEPHEN LEE DEQUASIE                        REDACTED
9538793   STEPHEN MARTIN                              REDACTED
9541191   STEPHEN MITCHELL                            19664 CRAB ORCHARD ROAD                                                           MARION                                               IL      62959
9539184   STEPHEN MITCHELL                            REDACTED
9539352   STEPHEN MURRAY                              REDACTED
9541192   STEPHEN R MACLEAN                           4000 LAMAY LANE                                                                   RENO                                                 NV      89511
9540962   STEPHEN SMITH                               REDACTED




                                                                                                                                                               Doc 268
9541193   STEPHEN STORM INC                           PO BOX 220                                                                        ALBEMARLE                                            NC      28002
9541884   STEPHEN T. VAUGHN                           REDACTED
9541196   STEPHENS MANUFACTURING CO INC               711 W 4TH                                                                         TOMPKINSVILLE                                        KY      42167
9541197   STEPHENS MANUFACTURING CO INC               PO BOX 488                                                                        TOMPKINSVILLE                                        KY      42167
9541202   STEPPS&SONS GARAGE DOORS                    3151 CHARLESTON RD                                                                RIPLEY                                               WV      25271
9541203   STERETT CRANE & RIGGING                     PO BOX 22065                                                                      OWENSBORO                                            KY      42304




                                                                                                                                           Filed 04/09/20 Entered 04/09/20 17:55:58
9541204   STERLING RAIL INC                           2905 RANCH ROAD 620 NORTH                                                         AUSTIN                                               TX      78734
9541205   STERLING SEISMIC SERVICES LTD               8122 SOUTHPARK LANE SUITE 207                                                     LITTLETON                                            CO      80120
9541206   STEVE C LIVINGSTON                          1074 S TRINKLE ROAD                                                               CAMPBELLSBURG                                        IN      47108
9541207   STEVE CAMPBELL                              943 JEFFERSON STREET                                                              HILLSBORO                                            IL      62049
9541208   STEVE HESS PORTABLE TOILETS                 PO BOX 273                                                                        CAMBRIA                                              IL      62915
9541209   STEVE MURRAY                                234 KINGWOOD DRIVE                                                                ELDORADO                                             IL      62930




                                                                                                                                                     Pg 149 of 170
9541395   STEVE R. TANNER                             REDACTED
9541210   STEVE R. WEBB                               322 EAST MAIN                                                                     WAGGONER                                             IL      62572
9540464   STEVE ROYE                                  REDACTED
9541211   STEVE SCHMITT INC                           12631 STATE RT 143                                                                HIGHLAND                                             IL      62249
9541788   STEVE ULRICH                                REDACTED
9542080   STEVE WEBB                                  REDACTED
9541212   STEVE WOLF                                  4600 HARTMANN RD.                                                                 MT. VERNON                                           IN      47620
9542437   STEVE ZEDALIS                               REDACTED
9542030   STEVEN A. WARD                              REDACTED
9534813   STEVEN CARTER                               REDACTED
9541214   STEVEN CULLISON TRUST ACCOUNT               405 S MAIN STREET, PO BOX 188                                                     HILLSBORO                                            IL      62049
9539764   STEVEN D. PENNELL                           REDACTED
9541216   STEVEN D. SNIDERWIN                         20679 OLD FARM ROAD                                                               BENTON                                               IL      62812
9541215   STEVEN D. SNIDERWIN                         LAWLER BROWN LAW FIRM                             1600 W. MAIN ST., PO BOX 1148   MARION                                               IL      62959
9541768   STEVEN D. TYLER                             REDACTED
9541217   STEVEN DAVIS                                AND JANET DAVIS                                   13621 ETHERTON ROAD             PITTSBURG                                            IL      62974
9541218   STEVEN DOUGLAS MANDRELL                     9593 BOLEN STORE ROAD                                                             MACEDONIA                                            IL      62860
9541219   STEVEN G JALINSKY                           7401 S ARNETT ROAD                                                                GRAIN VALLEY                                         MO      64029
9541220   STEVEN GERALD KOPTEZ                        18955 STYNE ROAD                                                                  CAMDEN POINT                                         MO      64018
9541221   STEVEN H MACHURA                            2221 CARDINAL ROAD                                                                WEST FRANKFORT                                       IL      62896




                                                                                                                                                               Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 138 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9536972   STEVEN HAZEL                                REDACTED
9541222   STEVEN HUNTER LOGGING                       1700 ROBINSON HILL ROAD                                                   MAKANDA                                              IL      62958
9541223   STEVEN J SNODGRASS BENEFIT FUND             C/O VIRDEN FIRE DEPARTMENT                      317 NORTH SPRINGFIELD     VIRDEN                                               IL      62690
9537895   STEVEN JONES                                REDACTED
9538024   STEVEN KAHL                                 REDACTED
9538098   STEVEN KELLEY                               REDACTED
9541224   STEVEN KRAGER                               101 MAGNOLIA DRIVE                                                        RAYMOND                                              IL      62560
9534634   STEVEN M. BRUCE                             REDACTED
9535339   STEVEN M. COPELAND                          REDACTED




                                                                                                                                                       Case 20-41308
9541225   STEVEN MAYS                                 13551 ALLEGHANY ROAD                                                      THOMPSONVILLE                                        IL      62890
9540940   STEVEN P. SLIVINSKI                         REDACTED
9541226   STEVEN PHILLIPS                             13035 MACEDONIA ROAD                                                      MACEDONIA                                            IL      62860
9540004   STEVEN PULLIAM                              REDACTED
9541227   STEVEN R PHILLIPS                           515 S HARDROAD                                                            BENLD                                                IL      62009
9536953   STEVEN R. HASTINGS                          REDACTED
9539818   STEVEN R. PHILLIPS                          REDACTED
9541228   STEVEN RAY WRIGHT                           308 W 5TH ST                                                              WEST FRANKFORT                                       IL      62896
9541128   STEVEN STANLEY                              REDACTED
9541299   STEVEN SULLIVAN                             REDACTED
9541229   STEVEN TYLER                                1123 TAYLOR ROAD                                                          WEST FRANKFORT                                       IL      62896




                                                                                                                                                       Doc 268
9541230   STEVEN W CORBETT                            PO BOX 3290                                                               PHENIX CITY                                          AL      36868
9538099   STEVEN W. KELLEY                            REDACTED
9541232   STEVENS AVIATION INC                        PO BOX 601928                                                             CHARLOTTE                                            NC      28260
9541233   STEVENS FLORAL, GIFTS & FRAMING             1103 NORTH CARBON STREET                                                  MARION                                               IL      62959
9541235   STEVE'S WELDING SERVICE                     4231 HOLLY ROAD                                                           OLNEY                                                IL      62450
9538352   STEWART LASSWELL                            REDACTED




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9541238   STEWART PRODUCERS INC                       PO BOX 546                                                                MT VERNON                                            IL      62864
9541239   STEWART SANITATION INC                      2212 MILLER AVE                                                           HILLSBORO                                            IL      62049
9541241   STILES OFFICE SOLUTIONS INC                 601 INDUSTRIAL PARK RD                                                    CARBONDALE                                           IL      62901
9541242   STM ASSOCIATES                              320 SOUTH 400 EAST                                                        SALT LAKE CITY                                       UT      84111
9541243   STOCKDALE MINE SUPPLY                       PO BOX 644552                                                             PITTSBURGH                                           PA      15264
9541251   STONEBRIDGE PRESS LTD                       1201‐B SOUTH GREEN STREET                                                 HENDERSON                                            KY      42420




                                                                                                                                             Pg 150 of 170
9541252   STONERIVER PHARMACY SOLUTIONS               PO BOX 504591                                                             SAINT LOUIS                                          MO      63150
9541253   STONHARD                                    PO BOX 931947                                                             CLEVELAND                                            OH      44193
9541256   STOTLAR LUMBER                              221 NORTH MAIN STREET                                                     BENTON                                               IL      62812
9541261   STOWERS FIRE&SAFETY EQUIP                   500 VICTORY LANE                                                          WILLIAMSON                                           WV      25661
9541264   STRATA EQUIPMENT LLC                        L‐3782                                                                    COLUMBUS                                             OH      43260
9541265   STRATA MINE SERVICES LLC                    PO BOX 930228                                                             ATLANTA                                              GA      31193
9541266   STRATA PRODUCTS USA LLC                     PO BOX 930228                                                             ATLANTA                                              GA      31193
9541267   STRATA SAFETY PRODUCTS LLC                  8995 ROSWELL ROAD                                                         SANDY SPRINGS                                        GA      30350
9541268   STRATA SAFETY PRODUCTS LLC                  PO BOX 930228                                                             ATLANTA                                              GA      31193
9541275   STRINGER DEVELOPMENT                        300 S WASHINGTON STREET                                                   MCLEANSBORO                                          IL      62859
9541276   STRINGFELLOW, INC.                          2710 LOCUST STREET                                                        NASHVILLE                                            TN      37207
9541278   STRONGER ILLINOIS COMMITTEE                 676 N LASALLE, SUITE 340                                                  CHICAGO                                              IL      60654
9541279   STROOCK & STROOCK & LAVAN LLP               180 MAIDEN LANE                                                           NEW YORK                                             NY      10038
9541286   STUDIO 9 DANCE & TUMBLING                   C/O TANYA BARKLEY                               730 LOVELESS STREET       CARLINVILLE                                          IL      62626
9541291   SUB ZERO VODKA BAR                          300 N EUCLID                                                              SAINT LOUIS                                          MO      63108
9541292   SUBSTATION PRODUCTS CORPORATION             PO BOX 43368                                                              BIRMINGHAM                                           AL      35243
9541293   SUEZ WTS SOLUTIONS USA INC                  PO BOX 846046                                                             DALLAS                                               TX      75284
9541294   SUGAR STEEL CORPORATION                     15382 COLLECTIONS CENTER DRIVE                                            CHICAGO                                              IL      60693
9414337   SUGAR STEEL CORPORATION                     2521 STATE STREET                                                         CHICAGO HEIGHTS                                      IL      60411
9541300   SULLIVAN & WORCESTER LLP                    PO BOX 842842                                                             BOSTON                                               MA      02284




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 139 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                      ADDRESS 2                         CITY                           STATE      ZIP   COUNTRY
9541301   SULLIVAN CO COMM HOSPITAL                 2200 N SECTION STREET                                                             SULLIVAN                                      IN      47882
9541302   SULLIVAN HOME HEALTH PRODUCTS             PO BOX 9                                                                          HILLSBORO                                     IL      62049
9541303   SUMMER REPERTORY THEATRE AT               BLACKBURN COLLEGE                               700 COLLEGE AVENUE                CARLINVILLE                                   IL      62626
9541306   SUMMERS EXCAVATING                        22330 AKIN BLACKTOP                                                               AKIN                                          IL      62890
9541308   SUMMIT ENVIRONMENTAL SERVICES INC         199 KENTUCKY AVENUE, PO BOX 397                                                   KEVIL                                         KY      42053
9541309   SUMMIT FUNDING GROUP INC.                 4680 PARKWAY DRIVE SUITE 300                                                      MASON                                         OH      45040
9541310   SUN ADVOCATE                              845 EAST MAIN STREET                                                              PRICE                                         UT      84501
9541311   SUN ENERGY PRODUCTS CORP                  PO BOX 9926                                                                       FT LAUDERDALE                                 FL      33310
9541312   SUN LOAN ‐ WEST FRANKFORT ‐ IL,           ACCOUNT 7073                                    708 SOUTH LOGAN STREET, SUITE B   WEST FRANKFORT                                IL      62896




                                                                                                                                                             Case 20-41308
9541313   SUN LOAN ‐ WEST FRANKFORT IL              ACCOUNT#5280                                    708 S LOGAN ST, SUITE B           WEST FRANKFORT                                IL      62896
9541314   SUN LOAN ‐ WEST FRANKFORT;                8 WEST FRANKFORT PLAZA                                                            WEST FRANKFORT                                IL      62896
9541316   SUN LOAN‐WEST FRANKFORT IL                RE: ACCOUNT 6737                                708 S LOGAN STREET, SUITE B       WEST FRANKFORT                                IL      62896
9541317   SUNBELT RENTALS INC                       PO BOX 409211                                                                     ATLANTA                                       GA      30384
9541318   SUNBELT TRANSFORMER LTD                   1922 S MLK JR DRIVE                                                               TEMPLE                                        TX      76504
9541319   SUNBELT TRANSFORMER LTD                   PO BOX 619130                                                                     DALLAS                                        TX      75261
9541320   SUNBELT TRANSFORMERS                      3501 W MAYFLOWER BLVD                                                             SPRINGFIELD                                   IL      62711
9541321   SUNGARD ENERGY SYSTEMS INC                12712 COLLECTION CENTER DRIVE                                                     CHICAGO                                       IL      60693
9541322   SUNNI CASEY BENEFIT                       PO BOX 133                                                                        JOHNSTON CITY                                 IL      62951
9541323   SUNRISE COAL LLC                          1183 E CANVASBACK DRIVE                                                           TERRE HAUTE                                   IN      47802
9541324   SUNSET FARM                               14137 WHITE AVENUE                                                                IRVING                                        IL      62051




                                                                                                                                                             Doc 268
9541325   SUNSOURCE                                 PO BOX 74007453                                                                   CHICAGO                                       IL      60674
9541326   SUPERIOR CARRIERS INC                     4744 PAYSPHERE CIRCLE                                                             CHICAGO                                       IL      60674
9541327   SUPERIOR FILTER                           PO BOX 686                                                                        MAN                                           WV      25635
9541328   SUPERIOR INDUSTRIAL EQUIPMENT LLC         1609 AFTON ROAD                                                                   SYCAMORE                                      IL      60178
9541329   SUPPLE LAW OFFICE PLLC                    801 VIAND STREET                                                                  POINT PLEASANT                                WV      25550
9541330   SUPPLYWORKS                               13924 COLLECTION CENTER DRIVE                                                     CHICAGO                                       IL      60693




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9541331   SUPPORTERS OF JACK FRANKS                 PO BOX 274                                                                        WOODSTOCK                                     IL      60098
9541332   SURVEYORS MATERIAL INC                    PO BOX 5808                                                                       ST. LOUIS                                     MO      63134
9541333   SUSAN E DENTON                            520 KATHY LANE                                                                    NEW BADEN                                     IL      62265
9541334   SUSAN E SANDY                             1155 HOOTEN DRIVE                                                                 SILVER SPRINGS                                NV      89429
9541335   SUSAN ELAINE BETHARD                      1067 WEST REONE                                                                   COUER D' ALENE                                ID      83815
9541336   SUSAN G JONES                             PO BOX 2186                                                                       CLEAR LAKE                                    CA      95422




                                                                                                                                                   Pg 151 of 170
9541337   SUSAN GABLER LOVEGROVE                    102 CLAIBORNE AVENUE                                                              FREDERICKSBURG                                VA      22405
9541338   SUSAN JAYNE MCCANN                        643 ST IVES COURT                                                                 WALNUT CREEK                                  CA      94598
9541339   SUSAN K MATHEWS                           410 E MAIN STREET                                                                 CASEY                                         IL      62420
9541340   SUSAN KNIFFEN                             1620 NORTH BENTON LANE                                                            INA                                           IL      62846
9541341   SUSAN L JOHNSON                           2740 CHARLEY GOOD ROAD                                                            WEST FRANKFORT                                IL      62896
9541342   SUSAN L NAUCKE                            7507 EAST MULBERRY                                                                BARNHART                                      MO      63012
9541343   SUSAN L SWEENEY                           7820 VALLAGIO LANE                                                                ENGLEWOOD                                     CO      80112
9541344   SUSAN N MOTDOCH                           7382 MUSTANG DRIVE                                                                CLARKSTON                                     MI      48346
9541345   SUSAN VODRAZKA                            AND CLAUDE VODRAZKA                             20652 STREET CAR ROAD             PITTSBURG                                     IL      62974
9541346   SUSAN WILSON LAND SERVICES LLC            801 E MELTON STREET                                                               LONGVIEW                                      TX      75602
9542329   SUSAN WOODARD                             REDACTED
9541347   SUTTLE & STALNAKER                        1411 VIRGINIA ST E STE 100                                                        CHARLESTON                                    WV      25301
9541349   SWANSON INDUSTRIES                        PO BOX 536276                                                                     PITTSBURGH                                    PA      15253
9541351   SWANSON MARTIN & BELL LLP                 330 NORTH WABASH SUITE 3300                                                       CHICAGO                                       IL      60611
9541355   SWIFT OFFICE CLEANING SERVICES LTD        211 NORTH BROADWAY, SUITE 2600                                                    ST LOUIS                                      MO      63102
9541356   SWORMSCO                                  607 LISTIE RD                                                                     LISTIE                                        PA      15549
9541357   SWORMSCO                                  PO BOX 99                                                                         LISTIE                                        PA      15549
9541358   SYD S PENG                                490 REBECCA STREET                                                                MORGANTOWN                                    WV      26505
9541359   SYDNEY DREW LANE                          1857 PROSPECT VIEW DRIVE                                                          LAWRENCEVILLE                                 GA      30043
9541360   SYLVIA KIMMEL                             AND HAROLD KIMMEL                               20526 FANCY FARM ROAD             THOMPSONVILLE                                 IL      62890




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 140 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                        NAME                    ADDRESS 1                                     ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9541361   SYNAPTIAN INC                              C/O STEVEN JENKINS                               1551 COLONY PARK          JOHNSON CITY                                  TN      37604
9541363   SYNENERGY PARTNERS, LLC                    PO BOX 545                                                                 MOUNT VERNON                                  IN      47620
9541364   SYNTAX SYSTEMS USA LP                      629 DAVIS DRIVE, SUITE 600                                                 MORRISVILLE                                   NC      27560
9541365   SYNTRON MATERAIL HANDLING LLC              PO BOX 96138                                                               CHICAGO                                       IL      60693
9541366   SYSTEM CONTROLS INC                        7015 HAISTEN DRIVE                                                         TRUSSVILLE                                    AL      35173
9541367   SYSTEMS ASSOCIATES, INC                    1932 INDUSTRIAL DRIVE                                                      LIBERTYVILLE                                  IL      60048
9541369   T & D SOLUTIONS LLC                        PO BOX 847280                                                              DALLAS                                        TX      75284
9541370   T PARKER HOST INC                          1580 W MAIN STREET                                                         NORFOLK                                       VA      23510
9541371   T&N ELECTRIC                               PO BOX 1086                                                                BLUEFIELD                                     VA      24605




                                                                                                                                                       Case 20-41308
9541372   T&T PUMP                                   RR 8, BOX 343                                                              FAIRMONT                                      WV      26554
9541374   T.E.A.M. PLAYDAY                           C/O MIKE RIGGS                                   10 JAMES WAY              RAYMOND                                       IL      62560
9540245   TAB RICHARDS                               REDACTED
9541375   TABATHA HOOPER                             903 HILLCREST DRIVE                                                        MARION                                        IL      62959
9541377   TABOR APPRAISAL SERVICE                    404 WEST REED STREET                                                       BENTON                                        IL      62812
9541378   TABOR MACHINE                              24704 NETWORK PL                                                           CHICAGO                                       IL      60673
9541379   TABOR PEST SERVICES                        EVERETT K TABOR                                  1251 RT 14 WEST           BENTON                                        IL      62812
9538087   TAD A. KEELING                             REDACTED
9541381   TAD KEELING                                RR3 BOX 139                                                                MCLEANSBORO                                   IL      62859
9541382   TAGGART GLOBAL LLC                         4000 TOWN CNT BLVD STE 200                                                 CANONSBURG                                    PA      15317
9541383   TAILS                                      C/O BUZIE BERTAGNOLLI                            PO BOX 382                CARLINVILLE                                   IL      62626




                                                                                                                                                       Doc 268
9541384   TAMARA G NOEL                              9334 PARK STREET ROAD                                                      BENTON                                        IL      62812
9541385   TAMARA L WILLET                            91 MAPLE DR                                                                GALLIPOLIS                                    OH      45631
9541386   TAMARA LYNN HUTSON                         11589 ANGELVILLE ROAD                                                      PITTSBURG                                     IL      62974
9541387   TAMEKA BENNETT                             6786 FINCHDALE CT                                                          FLORISSANT                                    MO      63033
9541388   TAMERA L DAVIS                             1310 EAST POPLAR STREET                                                    WEST FRANKFORT                                IL      62896
9541389   TAMI PAYNE                                 9448 S MACEDONIA ROAD                                                      MACEDONIA                                     IL      62860




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9541390   TAMMY PARKHILL                             212 N JACKSON STREET                                                       WEST FRANKFORT                                IL      62896
9541391   TAMMY S. TYNER                             5322 WHARFSIDE DRIVE                                                       IMPERIAL                                      MO      63052
9541392   TAMPA ELECTRIC COMPANY                     702 FRANKLIN STREET, PLAZA 7                                               TAMPA                                         FL      33602
9541394   TANGO‐LIMA AVIATION LLC                    366 PRESTON ROAD                                                           TERRYVILLE                                    CT      06786
9541397   TANNER TRUCKING, OINC.                     PO BOX 879                                                                 GILBERT                                       WV      25621
9541398   TARA ADAMS‐HANSON                          2915 11TH STREET                                                           WINTHROP HARBOR                               IL      60096




                                                                                                                                             Pg 152 of 170
9536851   TARA HAGENOW                               REDACTED
9541400   TASK‐TEAM ACTIVATED FOR SPECIAL KID        1528 W EDWARDS STREET                                                      SPRINGFIELD                                   IL      62704
9541402   TATES BLUE FLAME GAS INC                   10140 STATE HWY 34 NORTH, PO BOX 39                                        GALATIA                                       IL      62935
9541404   TAXPAYERS FOR QUINN                        676 N. LASALLE, SUITE 340                                                  CHICAGO                                       IL      60654
9541405   TAXPAYERS FOR SKILLICORN                   245 DUNRIDGE CIRCLE                                                        EAST DUNDEE                                   IL      60118
9541420   TAYLOR BROTHERS WELDING SERVICE INC        234 E MAIN ST                                                              TAMAROA                                       IL      62888
9541421   TAYLOR BROTHERS WELDING SERVICE INC        PO BOX 44                                                                  TAMAROA                                       IL      62888
9537008   TAYLOR C. HEIL                             REDACTED
9541422   TAYLOR LAW OFFICES                         122 E WASHINGTON AVE                                                       EFFINGHAM                                     IL      62401
9541423   TAYLOR LAW OFFICES                         PO BOX 668                                                                 EFFINGHAM                                     IL      62401
9536940   TAYLOR S. HART                             REDACTED
9541424   TAYLOR SPRINGS FIRE DEPARTMENT             PO BOX 268                                                                 TAYLOR SPRINGS                                IL      62089
9541425   TAYLORS SAFETY CONSULTING                  AND TRAINING LLC                                 3260‐A STAGECOACH ROAD    HANSON                                        KY      42413
9541426   TAYLORVILLE MEMORIAL HOSPITAL              201 E PLEASANT                                                             TAYLORVILLE                                   IL      62568
9541427   TAZWELL COUNTY FARM BUREAU                 1505 BELLE VISTA                                                           PEKIN                                         IL      61544
9541428   TCR SYSTEMS LLC                            PO BOX 3398                                                                DECATUR                                       IL      62524
9541429   TCS, LLC                                   4130 MERAMEC BOTTOM ROAD                                                   ST. LOUIS                                     MO      63129
9541430   TDT LLC, INC.                              202 STADIUM DR                                                             MOUNT HOPE                                    WV      25880
9541433   TEAM                                       C/O DAN SKINNER                                  406 W SHIRLEY             RAYMOND                                       IL      62560
9541434   TEAM BLAKE BULLARD                         22260 CORINTH ROAD                                                         THOMPSONVILLE                                 IL      62890




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 141 of 159
                                                                                                                Exhibit B
                                                                                                            Master Mailing List
                                                                                                         Served via first class mail

 MMLID                                       NAME                                                      ADDRESS 1                                     ADDRESS 2                                                             CITY   STATE      ZIP   COUNTRY
9541435   TEAM DEMMER                                                                  PO BOX 192                                                                            DIXON                                                IL      61021
9541436   TEBCO OF KENTUCKY, INC.                                                      100 WHITE HALL SHRINE ROAD                                                            RICHMOND                                             KY      40475
9541437   TECHNICAL TOOL SOLUTIONS INC                                                 766 OAKWOOD AVENUE                                                                    LAKE FOREST                                          IL      60045
9541438   TECHWAVE CONSULTING INC                                                      13501 KATY FREEWAY, SUITE 100                                                         HOUSTON                                              TX      77079
9541439   TED OLIVER PRODUCTIONS INC                                                   2316 BROKEN HILL ROAD                                                                 WAUKESHA                                             WI      53188
9541440   TEDDY ROBERT WHARRY                                                          AND JUDITH ANNE WHARRY                          772 ROBBINANN DRIVE                   WATERFORD                                            MI      48328
9541441   TEKLAB INC                                                                   5445 HORSESHOE LAKE RD                                                                COLLINSVILLE                                         IL      62234
9541442   TELEDRIFT COMPANY                                                            PO BOX 677496                                                                         DALLAS                                               TX      75267
9541443   TEMPER FABRICATORS LLC                                                       3811 ANTON ROAD, PO BOX 792                                                           MADISONVILLE                                         KY      42431




                                                                                                                                                                                                    Case 20-41308
9541444   TEN EAGLES LP                                                                C/O RON HEAD                                    709 OLD ORCHARD DRIVE                 BENTON                                               IL      62812
9541445   TENNESSEE VALLEY AUTHORITY                                                   400 WEST SUMMIT HILL DRIVE, WT 6A‐K                                                   KNOXVILLE                                            TN      37902
9541447   TENNESSEE VALLEY AUTHORITY                                                   DEPARTMENT 888‐018                                                                    KNOXVILLE                                            TN      37995
9541449   TERMINIX PROCESSING CENTER                                                   PO BOX 742592                                                                         CINCINNATI                                           OH      45274
9541450   TERRA PAYNE, AS SPECIAL ADMINISTRATOR OF THE ESTATE OF WILLIAM DANIEL HANS PAREDACTED
9541453   TERRASOURCE GLOBAL CORPORATION                                               PO BOX 6326                                                                           CAROL STREAM                                         IL      60197
9541452   TERRASOURCE GLOBAL CORPORATION                                               PO BOX 6326, LOCKBOX 976326                                                           CAROL STREAM                                         IL      60197
9541454   TERRELL A BROSE                                                              22567 KINGS HIGHWAY                                                                   MACEDONIA                                            IL      62860
9536723   TERRENCE LEE GLORIOD                                                         REDACTED
9541455   TERRI ANN MCCORMICK                                                          201 WEST BOONVILLE NEW HARMONY RD                                                     EVANSVILLE                                           IN      47725
9541456   TERRI FURLONG                                                                838 COUNTY ROAD 750N                                                                  MACEDONIA                                            IL      62860




                                                                                                                                                                                                    Doc 268
9541457   TERRI HALL                                                                   311 EAST OLIVE STREET                                                                 MCLEANSBORO                                          IL      62859
9541458   TERRI HARTMAN                                                                24257 EAST AKIN BLACKTOP                                                              MACEDONIA                                            IL      62860
9541459   TERRIE IRVIN                                                                 RR2 BOX 484                                                                           MCLEANSBORO                                          IL      62859
9541461   TERRY CONNER                                                                 503 EAST 2ND SOUTH STREET, APT 16                                                     CARLINVILLE                                          IL      62626
9535307   TERRY CONNER                                                                 REDACTED
9536146   TERRY EVANS                                                                  REDACTED




                                                                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9541462   TERRY GLENN HERRELL                                                          786 WALNUT HILL ROAD                                                                  CENTRALIA                                            IL      62801
9541463   TERRY GREEN                                                                  CASE # 06‐SC‐935                                1209 EAST MAIN STREET                 WEST FRANKFORT                                       IL      62896
9541464   TERRY L YOUNG                                                                YOUNG TREE SERVICE                              73 YOUNG LANE                         COFFEEN                                              IL      62017
9541465   TERRY LEE CRAIG                                                              1007 HILLCREST DRIVE                                                                  MARION                                               IL      62959
9541466   TERRY LOUIS DENHAM TRUST                                                     PO BOX 236                                                                            MCLEANSBORO                                          IL      62859
9541467   TERRY LOUIS DENHAM, TRUSTEE OF THE                                           TERRY LOUIS DENHAM TRUST                        14571 MEADOWS LANE                    MACEDONIA                                            IL      62860




                                                                                                                                                                                          Pg 153 of 170
9541468   TERRY M GREEN                                                                CASE # 12‐SC‐977                                1209 EAST MAIN STREET, SUITE A        WEST FRANKFORT                                       IL      62896
9540283   TERRY RIGNEY                                                                 REDACTED
9540844   TERRY SHIPP                                                                  REDACTED
9541285   TERRY STUBY                                                                  REDACTED
9541469   TERRY W DRAKE                                                                500 VILLA DRIVE                                                                       MARION                                               IL      62959
9541470   TESS & CRULL, LLC                                                            1090 NORTH 7TH STREET                                                                 ROCHELLE                                             IL      61068
9541471   TEXAS CHILD SUPPORT SDU                                                      PO BOX 659791                                                                         SAN ANTONIO                                          TX      78265
9541472   TF WALZ INC                                                                  WALZ LABEL & MAILING SYSTEMS                    624 HIGH POINT LANE                   EAST PEORIA                                          IL      61611
9533877   THADISON ALLGAIER                                                            REDACTED
9541474   THE ACCOUNTS PAYABLE NETWORK                                                 PO BOX 781                                                                            WILLIAMSPORT                                         PA      17703
9541475   THE ADVERTISERS PRINTING                                                     COMPANY INC                                     1229 S VANDEVENTER AVENUE             SAINT LOUIS                                          MO      63110
9541476   THE AEROACOUSTIC CORP                                                        169 E HIGHLAND PARKWAY                                                                ROSELLE                                              NJ      07203
9541477   THE ALLEN GROUPE                                                             PO BOX 1605                                                                           INDIANAPOLIS                                         IN      46206
9541480   THE AMERICAN COAL COMPANY                                                    46226 NATIONAL ROAD                                                                   ST CLAIRSVILLE                                       OH      43950
9541481   THE BANK OF NEW YORK MELLON                                                  CORPORATE TRUST DEPARTMENT                      PO BOX 392013                         PITTSBURGH                                           PA      15251
9541482   THE BANK OF NEW YORK MELLON TRUST                                            COMPANY NA                                      10161 CENTURION PARKWAY               JACKSONVILLE                                         FL      32256
9541483   THE BONNIE CAMP MEETING                                                      PO BOX 146                                                                            INA                                                  IL      62846
9541484   THE BRENNAN GROUP, LLC                                                       12221 BIG BEND RD                                                                     ST LOUIS                                             MO      63122
9541485   THE CENTER FOR HOPE AND HEALING                                              608 JEFFERSON STREET                                                                  SAINT CHARLES                                        MO      63301
9541486   THE CKB FIRM                                                                 CLAIM 15 LM 107                                 30 NORTH LASALLE STREET, SUITE 1520   CHICAGO                                              IL      60602




                                                                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                   Page 142 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                     ADDRESS 2                   CITY                            STATE      ZIP   COUNTRY
9541487   THE COMPOSING ROOM                        5001 SW AVE                                                                 SAINT LOUIS                                   MO      63110
9541488   THE COOK LAW OFFICE PLLC,                 CASE # 17‐SC‐308                                PO BOX 286                  GOODLETTSVILLE                                TN      37070
9541489   THE COOK LAW OFFICE; CASE NO.             2018SC156                                       PO BOX 286                  GOODLETTSVILLE                                TN      37070
9541490   THE CUBBY HOLE                            12472 ROUTE 108                                                             CARLINVILLE                                   IL      62626
9541491   THE CYPHER COMPANY                        PO BOX 640255                                                               PITTSBURGH                                    PA      15264
9541492   THE DAILY REGISTER                        ELDORADO DAILY JOURNAL                          PO BOX 248                  HARRISBURG                                    IL      62946
9541493   THE DALLAS TRAVELSTEAD MEMORIAL FUN       C/O MACH MINING                                 PO BOX 300                  JOHNSTON CITY                                 IL      62951
9541494   THE DAVID ROUND COMPANY                   10200 WELLMAN ROAD                                                          STREETSBORO                                   OH      44241
9541495   THE DOMINION POST                         THE CLASSIFIED DEPARTMENT                       1251 EARL CORE ROAD         MORGANTOWN                                    WV      26505




                                                                                                                                                       Case 20-41308
9541496   THE DRESSLER FAMILY REVOCABLE             LIVING TRUST                                    656 LILY ROAD               LENZBURG                                      IL      62255
9541497   THE ESTATE OF RUSSEL J. INMAN             REDACTED
9541498   THE EXECUTIVE MANSION ASSOCIATION         410 EAST JACKSON                                                            SPRINGFIELD                                   IL      62703
9541499   THE FILE ROOM                             4107 RIDER TRAIL NORTH                                                      EARTH CITY                                    MO      63045
9541500   THE FUND FOR LOUISIANA'S FUTURE           6048 MARSHALL FOCH STREET                                                   NEW ORLEANS                                   LA      70124
9541501   THE GEORGE PRESS INC                      905 N OLD ROUTE 66                                                          LITCHFIELD                                    IL      62056
9541502   THE GOFORTH REVOCABLE TRUST               26333 CORNELIUS STREET                                                      CONIFER                                       CO      80433
9541503   THE GREENBRIER                            300 WEST MAIN STREET                                                        WHITE SULPHER SPRINGS                         WV      24986
9541504   THE GREENVILLE ADVOCATE                   PO BOX 9                                                                    GREENVILLE                                    IL      62246
9541505   THE H GROUP                               902 W MAIN ST                                                               WEST FRANKFORT                                IL      62896
9541506   THE HARRY WALKER AGENCY INC               355 LEXINGTON AVE, 21ST FLOOR                                               NEW YORK                                      NY      10017




                                                                                                                                                       Doc 268
9541507   THE HERTZ CORPORATION                     PO BOX 121056                                                               DALLAS                                        TX      75312
9541508   THE HUNTINGTON NATIONAL BANK              7 EASTON OVAL                                                               COLUMBUS                                      OH      43219
9541510   THE HUNTINGTON NATIONAL BANK              ATTN EA2W10 TRUST FEES LOCKBOX L‐36             7 EASTON OVAL               COLUMBUS                                      OH      43260
9541511   THE HUNTINGTON NATIONAL BANK              ATTN: BRANDON PICKENS ‐ EA5W63                  7 EASTON OVAL               COLUMBUS                                      OH      43219
9541509   THE HUNTINGTON NATIONAL BANK              CORPORATE TRUST DEPT. (MI‐9197)                 6705 ORCHARD LAKE ROAD      WEST BLOOMFILED                               MI      48322
9541512   THE ILLINOIS OBSERVER INC                 C/O DAVID ORMSBY                                4630 NORTH DRAKE AVENUE     CHICAGO                                       IL      60625




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9541513   THE INS CO OF THE STATE OF PA             AIG PO BOX 30174                                                            NEW YORK                                      NY      10087
9541514   THE JOURNAL NEWS                          PO BOX 100                                                                  HILLSBORO                                     IL      62049
9541515   THE LITCHFIELD NEWS‐HERALD                PO BOX 160                                                                  LITCHFIELD                                    IL      62056
9541516   THE MCCAMMON GROUP LTD                    THE REYNOLDS BUILDING                           6641 W BROAD ST SUITE 400   RICHMOND                                      VA      23230
9541517   THE MEADOR BOYS EXPRESS INC               PO BOX 128                                                                  SALEM                                         IL      62881
9541518   THE MILLER LAW FIRM, PLLC                 2660 WEST PARK DRIVE, SUITE 2                                               PADUCAH                                       KY      42001




                                                                                                                                             Pg 154 of 170
9541519   THE NIGHT'S SHIELD FOUNDATION             ATTN ERIN DAVIS HOWELL BOCCE FUN DA             400 W 11TH STREET           JOHNSTON CITY                                 IL      62951
9541520   THE OHIO VALLEY COAL COMPANY              46226 NATIONAL ROAD                                                         ST CLAIRSVILLE                                OH      43950
9541521   THE OPEN MRI CENTER                       112 E CLARK ST                                                              HARRISBURG                                    IL      62946
9541522   THE OPEN MRI CENTER                       PO BOX 265                                                                  HARRISBURG                                    IL      62946
9541523   THE PAINTSMITHS OF MISSOURI, INC.         1612 FAIRVIEW AVE                                                           ST. LOUIS                                     MO      63132
9541524   THE PAVILION OF THE CITY OF MARION        PO BOX 842                                                                  MARION                                        IL      62959
9541525   THE PEOPLE FOR EMMAUNUEL                  "CHRIS" WELCH                                   PO BOX 7938                 WESTCHESTER                                   IL      60154
9541526   THE PEOPLE FOR EMMAUNUEL "CHRIS"          WELCH                                           233 OAK RIDGE AVENUE        HILLSIDE                                      IL      60162
9541527   THE PERICA LAW FIRM, P.C.                 229 EAST FERGUSON AVENUE                                                    WOOD RIVER                                    IL      62095
9541528   THE PORT AUTHORITY                        PO BOX 95000‐1523                                                           PHILADELPHIA                                  PA      19195
9541529   THE RAIL MART INC                         651 RILEY DRIVE                                                             MARENGO                                       IL      60152
9541530   THE RAILROAD ASSOCIATES CORP              4444 CARLISLE PIKE                                                          CAMP HILL                                     PA      17011
9541531   THE RESCHINI AGENCY INC                   922 PHILADELPHIA STREET, PO BOX 449                                         INDIANA                                       PA      15701
9541532   THE RICE FARM TRUST                       705 PAVEY AVENUE                                                            MT VERNON                                     IL      62864
9541533   THE RITZ HOTEL (LONDON) LTD               211 NORTH BROADWAY, SUITE 2600                                              SAINT LOUIS                                   MO      63102
9541534   THE SANBORN MAP CO INC                    PO BOX 17553                                                                DENVER                                        CO      80217
9541535   THE SENECA GROUP                          SENECA CONSTRUCTION, INC.                       475 CRANBERRY ROAD          BECKLEY                                       WV      25801
9541536   THE SHERWIN WILLIAMS CO                   STORE #3246                                     1901 W DEYOUNG STREET       MARION                                        IL      62959
9541537   THE THRASHER GROUP INC                    PO BOX 940                                                                  BRIDGEPORT                                    WV      26330
9541538   THE TRAVELERS INDEMNITY CO.               ONE TOWER SQUARE                                                            HARTFORD                                      CT      06183




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 143 of 159
                                                                            Exhibit B
                                                                        Master Mailing List
                                                                     Served via first class mail

 MMLID                                      NAME                  ADDRESS 1                                        ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9541539   THE TRAVELSTEAD/PAYNE MEMORIAL FUND      11525 N THOMSONVILLE ROAD                                                   MACEDONIA                                            IL      62860
9541540   THE WATERWAYS JOURNAL INC                319 NORTH FOURTH STREET, SUITE 650                                          ST LOUIS                                             MO      63102
9541541   THEIS FOR SUPREME COURT                  29 SOUTH LASALLE, STE 936                                                   CHICAGO                                              IL      60603
9541542   THEODORE BIEGELEISEN                     3610 COUNTY VIEW PLACE                                                      SALEM                                                IL      62881
9541543   THEODORE DONNER                          239 WEST MCGUIRE ROAD                                                       MAKANDA                                              IL      62958
9535841   THEODORE O. DONNER                       REDACTED
9541544   THERESA K TOMASINO                       10651 LACE BARK LANE                                                        INDIANAPOLIS                                         IN      46235
9541546   THERMO ENVIRONMENTAL INSTRUMENTS         LLC                                             PO BOX 742784               ATLANTA                                              GA      30374
9541547   THERMO PROCESS INSTRUMENTS LP            PO BOX 742770                                                               ATLANTA                                              GA      30374




                                                                                                                                                      Case 20-41308
9541548   THERMO RAMSEY INC                        PO BOX 742779                                                               ATLANTA                                              GA      30374
9542124   THERON WERNSING                          REDACTED
9541551   THIRTEEN RF INC                          PO BOX 1536                                                                 MURPHYSBORO                                          IL      62966
9541557   THOMAS A SAWYER JR                       PO BOX 907                                                                  DEKALB                                               IL      60115
9534621   THOMAS BROWN                             REDACTED
9541558   THOMAS C DEES                            1023 WEST FRANKLIN                                                          TAYLORVILLE                                          IL      62568
9541559   THOMAS C RICH PC                         6 EXECUTIVE DRIVE, SUITE 3                                                  FAIRVIEW HEIGHTS                                     IL      62208
9541560   THOMAS COMPAGNI                          1382 INTERURBAN CIRCLE                                                      HILLSBORO                                            IL      62049
9541561   THOMAS D CANUP                           22255 FANCY FARM ROAD                                                       THOMPSONVILLE                                        IL      62890
9541562   THOMAS D MOULTON                         22862 PARTRIDGE ROAD                                                        THOMPSONVILLE                                        IL      62890
9535913   THOMAS DURBIN                            REDACTED




                                                                                                                                                      Doc 268
9541563   THOMAS E SANDERS                         7463 BENTON FIELD ROAD                                                      BENTON                                               IL      62812
9541564   THOMAS E SORENSEN                        21661 KNOB PRAIRIE ROAD                                                     THOMPSONVILLE                                        IL      62890
9541565   THOMAS E VOLHEIM                         8743 NORTH BRIARWOOD LAKE WEST DR                                           MONROVIA                                             IN      46157
9534155   THOMAS E. BAILEY                         REDACTED
9538252   THOMAS E. KOCH                           REDACTED
9541566   THOMAS ERVIK                             125 RENAISSANCE CIRCLE                                                      JUPITER                                              FL      33458




                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9536810   THOMAS GRISHAM                           REDACTED
9541567   THOMAS H COLE                            617 D STREET                                                                SALIDA                                               CO      81201
9541568   THOMAS JOYCE                             13092 TUETKEN RD.                                                           IRVING                                               IL      62051
9541569   THOMAS LESIAK                            2702 N 193 COURT APT 1B                                                     ELKHORN                                              NE      68022
9541570   THOMAS M PRUSHA                          34378 NORTH LAKESIDE DRIVE                                                  GRAYSLAKE                                            IL      60030
9535912   THOMAS M. DURBIN                         REDACTED




                                                                                                                                            Pg 155 of 170
9542342   THOMAS M. WORKMAN                        REDACTED
9538775   THOMAS MARLOW                            REDACTED
9538886   THOMAS MAYNOR                            REDACTED
9541571   THOMAS MCAFOOS                           23036 CARLYLE ROAD                                                          THOMPSONVILLE                                        IL      62890
9541572   THOMAS N BLEDSOE                         1914 ANDREW JACKSON COURT                                                   JEFFERSON                                            GA      30549
9541573   THOMAS OLBERDING                         PO BOX 205                                                                  MCLEANSBORO                                          IL      62859
9539579   THOMAS OLBERDING                         REDACTED
9541574   THOMAS PRINTING & STATIONERY CO INC      301 S DUQUOIN STREET                                                        BENTON                                               IL      62812
9541575   THOMAS R JENKINS                         1301 SOUTH RODGERS AVENUE                                                   ALTON                                                IL      62002
9541576   THOMAS R MICK                            21071 LOCUST GROVE ROAD                                                     THOMPSONVILLE                                        IL      62890
9541577   THOMAS R MOODY                           23 BOXELDER COURT                                                           HOMOSASSA                                            FL      34446
9540220   THOMAS RICHARD                           REDACTED
9541883   THOMAS VAUGHN                            REDACTED
9541578   THOMAS WALKER MCCREERY                   220 WEST 25TH AVENUE                                                        TORRINGTON                                           WY      82240
9542090   THOMAS WEBSTER                           REDACTED
9542126   THOMAS WERRY                             REDACTED
9541583   THOMPSON COBRUN LLP                      PO BOX 18379M                                                               SAINT LOUIS                                          MO      63195
9541584   THOMPSON COBURN LLP                      ATTN: ACCTS RECEIVABLE                          ONE US BANK PLAZA           ST LOUIS                                             MO      63101
9541585   THOMPSON CULVERT COMPANY                 PO BOX 158                                                                  HAZELWOOD                                            MO      63042
9541586   THOMPSONVILLE CAFÉ                       21470 SHAWNEETOWN RD.                                                       THOMPSONVILLE                                        IL      62890




                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                               Page 144 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                      NAME                   ADDRESS 1                                     ADDRESS 2               CITY                              STATE      ZIP   COUNTRY
9541587   THOMPSONVILLE HIGH SCHOOL BOYS           BASKETBALL                                       21191 SHAWNEETOWN ROAD   THOMPSONVILLE                                 IL      62890
9541588   THOMPSONVILLE SCHOOLS BOOSTER CLUB       21191 SHAWNEETOWN ROAD                                                    THOMPSONVILLE                                 IL      62890
9541589   THOMSON REUTERS INC ‐ R&G                TAX & ACCOUNTING                                 PO BOX 71687             CHICAGO                                       IL      60694
9541590   THORA MACHURA                            3700 UTAH STREET NE                                                       ALBUQUERQUE                                   NM      87110
9541591   THORP REED & ARMSTRONG LLP               PO BOX 3300                                                               PITTSBURGH                                    PA      15230
9541592   THORPE AIRCRAFT HOLDING LLC              105 SCHOONER LANE                                                         JUPITER                                       FL      33477
9541593   THREE ANGELS BROADCASTING NETWORK I      PO BOX 220                                                                WEST FRANKFORT                                IL      62896
9541594   THRESA DONAHUE                           20595 STREETCAR ROAD                                                      PITTSBURG                                     IL      62974
9541596   TIBURZI CHIROPRACTIC                     110 E 1ST NORTH STREET                                                    CARLINVILLE                                   IL      62626




                                                                                                                                                    Case 20-41308
9541597   TIEFENBACH NORTH AMERICA LLC             L‐3801                                                                    COLUMBUS                                      OH      43260
9541599   TIFFANY KAY HILLIARD                     17747 GALATIA POST ROAD                                                   MARION                                        IL      62959
9541600   TIFFANY QUERTERMOUS                      2907 CHESTNUT STEET                                                       ELDORADO                                      IL      62930
9541601   TIM CATALANO                             223 EAST CLARK                                                            LITCHFIELD                                    IL      62056
9541602   TIM HILL                                 18159 NEW DENNISON ROAD                                                   MARION                                        IL      62959
9541603   TIM HUFFINE                              22503 HEIFNER RD                                                          MACEDONIA                                     IL      62860
9541604   TIM KIRKPATRICK                          20680 HEN LANE                                                            MACEDONIA                                     IL      62860
9539616   TIM OSLAY                                REDACTED
9540494   TIM RUSSELL                              REDACTED
9541605   TIMKEN GEARS & SERVICES INC              PO BOX 223729                                                             PITTSBURGH                                    PA      15251
9541606   TIMKEN MOTOR & CRANE SERVICES LLC        DBA SMITH SERVICES                               PO BOX 223859            PITTSBURGH                                    PA      15251




                                                                                                                                                    Doc 268
9541607   TIMOTHY A JONES                          PO BOX 294                                                                VALIER                                        IL      62891
9541608   TIMOTHY A LOWMAN                         1515 SOUTHWEST AVENUE 206                                                 PORTLAND                                      OR      97201
9541609   TIMOTHY A PRIBBLE                        24249 KASKASKIA                                                           THOMPSONVILLE                                 IL      62890
9542286   TIMOTHY A. WILSON                        REDACTED
9541610   TIMOTHY ALLEN EARLEY                     AND DEBRA ANN EARLEY                             910 3RD STREET           FENTON                                        MI      48430
9534154   TIMOTHY BAILEY                           REDACTED




                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9534298   TIMOTHY BEICHLER                         REDACTED
9541611   TIMOTHY BRANDON PARSONS                  925 S MAIN                                                                HILLSBORO                                     IL      62049
9534697   TIMOTHY BURRIS                           REDACTED
9541612   TIMOTHY CAHILL                           5790 MIDNIGHT PASS ROAD, SUITE 707‐                                       SARASOTA                                      FL      34242
9534840   TIMOTHY CATALANO                         REDACTED
9535450   TIMOTHY CUNNINGHAM                       REDACTED




                                                                                                                                          Pg 156 of 170
9535545   TIMOTHY DARNELL                          REDACTED
9536976   TIMOTHY F. HEAD                          REDACTED
9536697   TIMOTHY GILLIAM                          REDACTED
9536758   TIMOTHY GRAY                             REDACTED
9537065   TIMOTHY HILL                             REDACTED
9538985   TIMOTHY J. MERKEL                        REDACTED
9541613   TIMOTHY JAMES SERLES                     AND CINDY LEE SERLES                             13624 PROSPERITY ROAD    JOHNSTON CITY                                 IL      62951
9541614   TIMOTHY KANE                             1705 N FRANKLIN AVE                                                       LITCHFIELD                                    IL      62056
9538233   TIMOTHY KIRKPATRICK                      REDACTED
9541615   TIMOTHY LEARNED                          DBA T LEARNED CONSTRUCTION                       PO BOX 252               CHRISTOPHER                                   IL      62822
9538397   TIMOTHY LEFLER                           REDACTED
9541616   TIMOTHY MATHEWS                          AND RESSA L BANKS‐MATHEWS                        4755 STOW ROAD           STOW                                          OH      44224
9541617   TIMOTHY MERKEL                           2306 W DOUGLAS DRIVE                                                      MARION                                        IL      62959
9541618   TIMOTHY NORMAN                           13542 LIBERTY SCHOOL ROAD                                                 MARION                                        IL      62959
9541619   TIMOTHY O BRITTON                        23739 HUTCHCRAFT LANE                                                     MACEDONIA                                     IL      62860
9539677   TIMOTHY PARSONS                          REDACTED
9540217   TIMOTHY RICH                             REDACTED
9540945   TIMOTHY SLONE                            REDACTED
9541620   TIMOTHY SPEARS                           901 N BUCHANAN STREET                                                     BENTON                                        IL      62812
9541743   TIMOTHY TUCKER                           REDACTED




                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 145 of 159
                                                                                                                Exhibit B
                                                                                                            Master Mailing List
                                                                                                         Served via first class mail

 MMLID                                        NAME                                                      ADDRESS 1                              ADDRESS 2                            CITY                           STATE      ZIP   COUNTRY
9540898   TIMOTHY W. SIMMONS                                                            REDACTED
9542297   TIMOTHY WILSON                                                                REDACTED
9541621   TINA FRANKLIN , JONATHAN LINTNER, NICOLE LINTNER, CHARLES HARRIS, MARJORIE HARWOMICK LAW FIRM, CHTD., ATTORNEYS AT LA ATTN: CASEY VAN WINKLE, 501 RUSHING DRIHERRIN                                      IL      62948
9541622   TISON & HALL CONCRETE                                                         210 N COMMERCIAL ST                                                            HARRISBURG                                  IL      62946
9541623   TITAN EQUIPMENT SALES INC                                                     PO BOX 1825                                                                    BECKLEY                                     WV      25802
9541624   TITLE CASH OF ILLINOIS, INC                                                   LOAN NO. 5221                           3 NORTH COMMERICAL                     HARRISBURG                                  IL      62946
9541626   TNT SOFTBALL                                                                  925 S MAIN                                                                     HILLSBORO                                   IL      62049
9537474   TOBY R. JACK                                                                  REDACTED
9537022   TOD M. HENDRICKS                                                              REDACTED




                                                                                                                                                                                            Case 20-41308
9541628   TODD GREINER                                                                  17510 ROUTE 37                                                                 WEST FRANKFORT                              IL      62896
9541629   TODD HERMETZ & AMBER HERMETZ                                                  20303 CORINTH ROAD                                                             PITTSBURG                                   IL      62974
9541630   TODD LEVERTON                                                                 21901 NURSERY ROAD                                                             CARLINVILLE                                 IL      62626
9541631   TODD P BITTLE                                                                 RE: CASE 17‐SC‐136                      317 E POPLAR, SUITE D                  HARRISBURG                                  IL      62946
9539767   TODD PENROD                                                                   REDACTED
9541632   TODD THOMAS FARMS LLC                                                         3328 KUEBLER ROAD                                                              EVANSVILLE                                  IN      47720
9541633   TODD W. LOTT                                                                  803 S JACKSON                                                                  LITCHFIELD                                  IL      62056
9541634   TODD WHITTINGTON                                                              45 LEWIS STREET                                                                BENTON                                      IL      62812
9541637   TOM CHAPPELEAR                                                                4175 WAVELAND ROAD                                                             HILLSBORO                                   IL      62049
9541638   TOM CRUM                                                                      16824 LIBERTY SCHOOL ROAD                                                      MARION                                      IL      62959
9541639   TOM DURBIN                                                                    PO BOX 232                                                                     MORRISONVILLE                               IL      62546




                                                                                                                                                                                            Doc 268
9541640   TOM PARKS                                                                     9059 DAVIS PRAIRIE ROAD                                                        MARION                                      IL      62959
9541641   TOM RICHARD                                                                   16468 LIBERTY SCHOOL ROAD                                                      MARION                                      IL      62959
9541642   TOM STOUDT                                                                    1104 EADS STREET                                                               BENTON                                      IL      62812
9535423   TOMMY CRUM                                                                    REDACTED
9540585   TOMMY G. SANDERS                                                              REDACTED
9541643   TOMMY R SURSA                                                                 7 LINNVIEW DRIVE                                                               MT VERNON                                   IL      62864




                                                                                                                                                                        Filed 04/09/20 Entered 04/09/20 17:55:58
9541644   TONNA LEE HESTER                                                              800 S MAIN STREET                                                              CASEYVILLE                                  IL      62232
9541645   TONS PER HOUR INC                                                             922 LINCOLN WAY, SUITE C                                                       AUBURN                                      CA      95603
9534060   TONY ARMBRUSTER                                                               REDACTED
9541646   TONY B HARRIS                                                                 1222 KEY LARGO TERRACE                                                         EDWARDSVILLE                                IL      62025
9534239   TONY BARTON                                                                   REDACTED
9535937   TONY DYER                                                                     REDACTED




                                                                                                                                                                                  Pg 157 of 170
9536923   TONY HARRIS                                                                   REDACTED
9541647   TONY M DIEFENBACH                                                             14343 MACEDONIA ROAD                                                           MACEDONIA                                   IL      62860
9541648   TONY MUNOZ FOR STATE                                                          CENTRAL COMMITTEEMAN                    PO BOX 9112                            CHICAGO                                     IL      60609
9541649   TONY OPPEGARD                                                                 507 LAKETOWER DRIVE #101                                                       LEXINGTON                                   KY      40502
9540460   TONY ROWSER                                                                   REDACTED
9538113   TONY S. KENDALL                                                               REDACTED
9542296   TONY WILSON                                                                   REDACTED
9541650   TONYA BLEDSOE VAN FOSSEN                                                      7411 13TH AVENUE DRIVE WEST                                                    BRADENTON                                   FL      34209
9541651   TOOLS & PARTS, INC.                                                           815 INDUSTRIAL DRIVE                                                           TROY                                        IL      62294
9541653   TOPCON SOLUTIONS STORE                                                        PO BOX 496                                                                     NILES                                       MI      49120
9541655   TOPS UNLIMITED INC                                                            700 BILTMORE DRIVE                                                             FENTON                                      MO      63026
9540411   TORAN ROLLINS                                                                 REDACTED
9539802   TOREY PHELPS                                                                  REDACTED
9541657   TOTAL ACCESS URGENT CARE PC                                                   13861 MANCHESTER ROAD                                                          TOWN AND COUNTRY                            MO      63011
9541658   TOTAL EQUIPMENT COMPANY                                                       200 SMILEY DRIVE                                                               SAINT ALBANS                                WV      25177
9541659   TOTAL MANUFACTURING LLC                                                       112 W WALNUT ST                                                                GILLESPIE                                   IL      62033
9541660   TOTAL PEST CONTROL CO                                                         1859 ROOSEVELT AVENUE                                                          ELDORADO                                    IL      62930
9541661   TOTALFUNDS BY HASLER                                                          PO BOX 30193                                                                   TAMPA                                       FL      33630
9541663   TOWN & COUNTRY TRUE VALUE HARDWARE                                            1522 NORTH MAIN STREET                                                         BENTON                                      IL      62812
9541666   TOY DIXON                                                                     127 SOUTH GRAINGER                                                             HARRISBURG                                  IL      62946




                                                                                                                                                                                            Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                                   Page 146 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9541667   TPC WIRE & CABLE CORP                       9600 VALLEY VIEW ROAD                                                      MACEDONIA                                            OH      44056
9541668   TPG MT. VERNON MARINE, LLC                  1341 N. CAPITOL AVE.                                                       INDIANAPOLIS                                         IN      46202
9541669   TRACK GUY CONSULTANTS, LLC                  934 ROYAL CT                                                               CANONSBURG                                           PA      15317
9541670   TRACK SERVICES INC                          PO BOX 4134                                                                BARTONVILLE                                          IL      61607
9541671   TRACK‐WORK INC                              PO BOX 550                                                                 ENNIS                                                TX      75120
9541672   TRACY FOR LT GOVERNOR 2014                  3701 EAST LAKE CENTRE DRIVE, SUITE                                         QUINCY                                               IL      62305
9537166   TRACY HORTON                                REDACTED
9541673   TRACY L SHREVE                              5208 W 900 N                                                               MICHIGAN CITY                                        IN      46360
9541674   TRACY WINEMILLER                            8853 WINEMILLER ROAD                                                       MACEDONIA                                            IL      62860




                                                                                                                                                        Case 20-41308
9541675   TRADET LABORATORIES INC                     8 INDUSTRIAL PARK DRIVE                                                    WHEELING                                             WV      26003
9541677   TRANSAMERICA CORPORATION, DBA               TRANSAMERICA RETIREMENT SOLUTIONS               PO BOX 21493               NEW YORK                                             NY      10087
9541678   TRANSPORTATION FUNDING GROUP INC            PO BOX 580054                                                              MINNEAPOLIS                                          MN      55458
9541682   TRAVIS BROWN                                290 ELLIS LANE                                                             LINCOLN                                              AL      35096
9535453   TRAVIS CURRY                                REDACTED
9540275   TRAVIS D. RIDGEWAY                          REDACTED
9538319   TRAVIS LAMPLEY                              REDACTED
9539711   TRAVIS PATTON                               REDACTED
9541683   TRAVIS RONE                                 RT 1 BOX 186 D                                                             MACEDONIA                                            IL      62860
9541080   TRAVIS SPRAGUE                              REDACTED
9541684   TRAVIS W CURRY                              4875 ORIENT BLACKTOP                                                       BENTON                                               IL      62812




                                                                                                                                                        Doc 268
9542392   TRAVIS WYATT                                REDACTED
9541687   TREASURER OF VIRGINIA                       DIVISION OF CHILD SUPPORT                       PO BOX 570                 RICHMOND                                             VA      23218
9541689   TREASURER OF VIRGINIA TECH                  BURSAR'S OFFICE (MC0143)                        800 WASHINGTON STREET SW   BLACKSBURG                                           VA      24061
9541691   TREASURER, STATE OF ILLINOIS                1021 NORTH GRAND AVENUE EAST                                               SPRINGFIELD                                          IL      62794
9541690   TREASURER, STATE OF ILLINOIS                C/O IEPA BUREAU OF WATER                        1021 N. GRAND E.           SPRINGFIELD                                          IL      62794
9541692   TREASURER, STATE OF ILLINOIS                C/O IEPA BUREAU OF WATER                        PO BOX 19276               SPRINGFIELD                                          IL      62794




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9541693   TREASURER, STATE OF OHIO                    PO BOX 163458                                                              COLUMBUS                                             OH      43216
9535159   TRENT A. CLARK                              REDACTED
9541694   TRENT CLARK                                 17070 FOWLER SCHOOL ROAD                                                   MARION                                               IL      62959
9541695   TRENT PAYNE BENEFIT FUND                    SOUTHERN ILLINOIS BANK                          PO BOX 157                 JOHNSTON CITY                                        IL      62951
9541696   TRENT ROBINSON                              20595 STREETCAR ROAD                                                       PITTSBURG                                            IL      62974
9541697   TRENTON LEE CLARK                           22743 HEIFNER ROAD                                                         MACEDONIA                                            IL      62860




                                                                                                                                              Pg 158 of 170
9539152   TREVIER D. MINTON                           REDACTED
9535899   TREVOR DUNCAN                               REDACTED
9541698   TREVOR J MYERS                              14627 CARLTON ROAD                                                         MACEDONIA                                            IL      62860
9541699   TREVOR WILLIFORD                            22628 REMINGTON ROAD                                                       MACEDONIA                                            IL      62860
9542418   TREVOR YOUNG                                REDACTED
9541700   TREY K ELECTRIC                             6290 STATE HWY 194 EAST                                                    KIMPER                                               KY      41539
9541701   TREY K ELECTRIC                             PO BOX 235                                                                 KIMPER                                               KY      41539
9541702   TRI COUNTY COAL LLC                         PO BOX 139                                                                 FARMERSVILLE                                         IL      62533
9541703   TRIAD INDUSTRIAL SUPPLY INC                 PO BOX 197                                                                 SPRINGFIELD                                          IL      62705
9541704   TRIB TOTAL MEDIA INC                        460 RODI ROAD                                                              PITTSBURGH                                           PA      15235
9541705   TRI‐CHEM CORPORATION                        PO BOX 71550                                                               MADISON HEIGHTS                                      MI      48071
9541706   TRI‐COUNTY PETROLEUM INC                    201 ILLINOIS ROUTE 143                                                     PIERRON                                              IL      62273
9541707   TRI‐COUNTY PETROLEUM INC                    PO BOX 469                                                                 PIERRON                                              IL      62273
9541708   TRI‐KOTE INC                                PO BOX 661                                                                 MT CARMEL                                            IL      62863
9541709   TRIKOTE LLC                                 2846 TINY RIDGE WAY                                                        PACIFIC                                              MO      63069
9541710   TRINA PADDOCK                               1516 N VERMILLION STREET                                                   DANVILLE                                             IL      61832
9541712   TRINITY LEASING CUSTOMER PMT ACCT           W 510131                                        PO BOX 7777                PHILADELPHIA                                         PA      19175
9541711   TRINITY LEASING CUSTOMER PMT ACCT           W 510131                                                                   PHILADELPHIA                                         PA      19175
9541713   TRINITY PARTS & COMPONENTS, LLC             PO BOX 951716                                                              DALLAS                                               TX      75395
9541714   TRIPE MOTOR COMPANY INC                     918 US HWY 183                                                             ALMA                                                 NE      68920




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 147 of 159
                                                                                Exhibit B
                                                                            Master Mailing List
                                                                         Served via first class mail

 MMLID                                          NAME                    ADDRESS 1                                      ADDRESS 2                                                     CITY   STATE    ZIP   COUNTRY
9541715   TRIPLE A ASBESTOS SERVICES INC               705 S OAK STREET, PO BOX 167                                                    PANA                                                 IL    62557
9541716   TRIPLE S CORPORATION                         176 RAGLAND RD                                                                  BECKLEY                                              WV    25801
9535409   TRISTAN CROOK                                REDACTED
9542277   TRISTAN WILLIS                               REDACTED
9541718   TRI‐STATE ASSOCIATION OF                     PROFESSIONAL LANDMEN, INC.                      202 WEST MAIN STREET            SALEM                                                IL    62881
9541719   TRI‐STATE EQUIPMENT COMPANY INC              4000 FEE FEE ROAD                                                               BRIDGETON                                            MO    63044
9541720   TRI‐STATE FENCE CO                           PO BOX 8125                                                                     EVANSVILLE                                           IN    47716
9541721   TRISTATE VALVES & CONTROLS INC (TRI          PO BOX 695                                                                      BURLINGTON                                           KY    41005
9541886   TRISTEN VEACH                                REDACTED




                                                                                                                                                              Case 20-41308
9541722   TRIUMPH BUSINESS CAPITAL                     PO BOX 619016                                                                   DALLAS                                               TX    75261
9541723   TRIVATO AB                                   211 NORTH BROADWAY, SUITE 2600                                                  ST LOUIS                                             MO    63102
9541724   TRON MECHANICAL, INC.                        331 W. SECOND STREET                                                            MT. VERNON                                           IN    47620
9541725   TRON MECHANICAL, INC.                        PO BOX 691                                                                      MT. VERNON                                           IN    47620
9541726   TROPICBEAUTY.COM INC                         160 W CAMINO REAL #123                                                          BOCA RATON                                           FL    33432
9535776   TROY DISHNER                                 REDACTED
9541729   TROY PRIDDY                                  12779 WINEMILLER ROAD                                                           MACEDONIA                                            IL    62860
9540483   TROY RUMBERG                                 REDACTED
9540625   TROY SCHAFER                                 REDACTED
9541274   TROY STRICKLIN                               REDACTED
9542455   TROY ZUKAS                                   REDACTED




                                                                                                                                                              Doc 268
9541730   TRUDITH ANN ROGIER                           9602 KEY LARGO DRIVE                                                            FAIRHOPE                                             AL    36532
9541731   TRUE VALUE                                   1522 NORTH MAIN STREET                                                          BENTON                                               IL    62812
9541732   TRUE VULC                                    11196 ILLINOIS STEEL RD                                                         JOHNSTON CITY                                        IL    62951
9541734   TRUMP NATIONAL GOLF CLUB                     115 EAGLE TREE TERRACE                                                          JUPITER                                              FL    33477
9541735   TRUNKLINE GAS COMPANY                        8910 PURDUE RD STE 300                                                          INDIANAPOLIS                                         IN    46268
9541736   TRUNKLINE GAS COMPANY LLC                    ATTN VP OF OPERATIONS                           5444 WHEIMER RD                 HOUSTON                                              TX    77506




                                                                                                                                          Filed 04/09/20 Entered 04/09/20 17:55:58
9541737   TSF COMPANY INC                              2930 ST PHILLIPS ROAD                                                           EVANSVILLE                                           IN    47712
9541738   TSG REPORTING INC                            PO BOX 95568                                                                    GRAPEVINE                                            TX    76099
9541739   TTMI SARL                                    211 NORTH BROADWAY, SUITE 2600                                                  SAINT LOUIS                                          MO    63102
9541740   TUC TECHNOLOGIES                             208 SUNSET DRIVE, SUITE 402                                                     JOHNSON CITY                                         TN    37604
9541741   TUCK MANAGEMENT GROUP INC                    PO BOX 536                                                                      KINGSPORT                                            TN    37662
9541742   TUCK MAPPING SOLUTIONS INC                   4632 AERIAL WAY                                                                 BIG STONE GAP                                        VA    24219




                                                                                                                                                    Pg 159 of 170
9541745   TUPPER PLAINS‐CHESTER WATER DIST             39561 BAR 30 RD                                                                 REEDSVILLE                                           OH    45772
9541746   TURBINE SOLUTIONS LLC                        101 SKY HARBOR WAY                                                              GRIFFIN                                              GA    30224
9541759   TUXEDO JUNCTION INC                          SOUTH HILLS VILLAGE MALL                        301 SOUTH HILLS VILLAGE DRIVE   PITTSBURGH                                           PA    15241
9541760   TVI INC                                      DBA TRI‐STATE VALVE & INSTRUMENT CO             PO BOX 2123                     MEMPHIS                                              TN    38101
9541761   TWIGS & MOSS                                 7715 CLAYTON ROAD                                                               ST. LOUIS                                            MO    63117
9541762   TWIN CITY FIRE INSURANCE COMPANY             THE HARTFORD 4401 MIDDLE SETTLEMENT                                             NEW HARTFORD                                         NY    13413
9536830   TY GUTHRIE                                   REDACTED
9541763   TY HUNT                                      6294 WINDMERE LANE                                                              MARION                                               IL    62959
9537064   TY N. HILL                                   REDACTED
9541764   TYCO FIRE & SECURITY (US) ANAGMENT           DBA JOHNSON CONTROLS SECURITY                   PO BOX 371967                   PITTSBURGH                                           PA    15250
9541765   TYCO INTEGRATED SECURITY LLC                 PO BOX 371967                                                                   PITTSBURGH                                           PA    15250
9541767   TYE MALONE                                   DBA HUNTER'S LAWN SERVICE                       22588 CORINTH ROAD              THOMPSONVILLE                                        IL    62890
9541766   TYE MALONE                                   REDACTED
9538686   TYE MALONE                                   REDACTED
9539615   TYLER A. OSLAY                               REDACTED
9540584   TYLER C. SANDERS                             REDACTED
9534788   TYLER CARMICKLE                              REDACTED
9541769   TYLER D CARMICKLE                            2588 PALZO ROAD                                                                 CREAL SPRINGS                                        IL    62922
9540829   TYLER D. SHELTON                             REDACTED
9541770   TYLER DAVIS                                  16992 TOMS ROAD                                                                 BENTON                                               IL    62812




                                                                                                                                                              Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                   Page 148 of 159
                                                                                   Exhibit B
                                                                               Master Mailing List
                                                                            Served via first class mail

 MMLID                                       NAME                           ADDRESS 1                                     ADDRESS 2                                                 CITY   STATE    ZIP   COUNTRY
9541771   TYLER ENGELHART                                 6388 STATE HWY CC                                                           ALTENBURG                                            MO 63732
9541772   TYLER FINNIE                                    2819 NORTH PARK AVENUE                                                      HERRIN                                               IL    62948
9536788   TYLER GREGG                                     REDACTED
9541773   TYLER J SLONE                                   1270 NORTH AMERICA ROAD                                                     GALATIA                                              IL    62935
9538328   TYLER K. LANGLEY                                REDACTED
9538904   TYLER K. MCCORMICK                              REDACTED
9537500   TYLER L. JAMES                                  REDACTED
9538625   TYLER MABRY                                     REDACTED
9539713   TYLER PATTON                                    REDACTED




                                                                                                                                                             Case 20-41308
9540012   TYLER PURNELL                                   REDACTED
9540055   TYLER RAHMOELLER                                REDACTED
9540100   TYLER RATH                                      REDACTED
9541774   TYLER SAYLOR BENEFIT                            SOUTHERN ILLINOIS BANK                          PO BOX 157                  JOHNSTON CITY                                        IL    62951
9540864   TYLER SHOTKOSKI                                 REDACTED
9540946   TYLER SLONE                                     REDACTED
9541755   TYLOR TURNER                                    REDACTED
9541776   U OF A SME STUDENT CHAPTER                      MINES & METALLURGY BLDG, #12 RM 229             1235 E JAMES E ROGERS WAY   TUCSON                                               AZ    85721
9541777   U S DEPARTMENT OF TREASURY                      DEBT MANAGEMENT SERVICES                        PO BOX 979101               ST LOUIS                                             MO    63197
9541778   U. S. TREASURY, LEVY PROCEEDS                   P. IRVIN, 3172, 1040(A), 2014/2015              PO BOX 219236               KANSAS CITY                                          MO    64121
9541779   U.S. DEPT OF TREASURY ‐ FMS                     PO BOX 979113                                                               ST. LOUIS                                            MO    63197




                                                                                                                                                             Doc 268
9541780   UC MINING LLC                                   1717 SOUTH BOULDER AVENUE                                                   TULSA                                                OK    74119
9541782   UCI, INC.                                       P.O. BOX 690608                                                             ORLANDO                                              FL    32869
9541786   UINTAH MACHINE & MGF CO                         521 WEST MAIN, PO BOX 8                                                     DUCHESNE                                             UT    84021
9541787   ULINE                                           PO BOX 88741                                                                CHICAGO                                              IL    60680
9541789   UMPQUA GROWTH LIMITED PARTNERSHIP               C/O HOWARD SOHN                                 PO BOX 1001                 ROSEBURG                                             OR    97470
9541790   UNDERGROUND COMPACTORS INC                      PO BOX 191                                                                  MARION                                               IL    62959




                                                                                                                                         Filed 04/09/20 Entered 04/09/20 17:55:58
9541791   UNDERGROUND RESPONSE, LLC                       PO BOX 188                                                                  FAYETTE CITY                                         PA    15438
9541793   UNDERWRITERS AT LLOYDS, LONDON                  150 NORTH FIELD DRIVE SUITE 190                                             LAKE FOREST                                          IL    60045
9541794   UNEMPLOYMENT COMPENSATION DIV                   PO BOX 106                                                                  CHARLESTON                                           WV    25321
9541795   UNEMPLOYMENT SECURITY FLORIDA                   FLORIDA DEPT. OF REVENUE                        5050 WEST TENNESSEE ST.     TALLAHASSEE                                          FL    32399
9541796   UNION PACIFIC RAILROAD COMPANY                  12567 COLLECTIONS CNT DR                                                    CHICAGO                                              IL    60693
9541798   UNION PACIFIC RAILROAD COMPANY                  PO BOX 502453                                                               SAINT LOUIS                                          MO    63150




                                                                                                                                                   Pg 160 of 170
9541797   UNION PACIFIC RAILROAD COMPANY                  STOP 1690                                       1400 DOUGLAS ST             OMAHA                                                NE    68101
9541799   UNIQUE PERSONNEL CONSULTANTS                    217 W CLAY STREET, SUITE 8                                                  TROY                                                 IL    62294
9541800   UNIT #7 FIRE PROTECTION DISTRICT                115 NORTH MACOUPIN                                                          GILLESPIE                                            IL    62033
9541801   UNIT 7 FIRE PROTECTION DISTRICT                 BENLD FIRE STATION                              115 WEST CENTRAL AVENUE     BENLD                                                IL    62009
9541802   UNITECH INDUSTRIAL SERVICES LLC                 809 FRANK STREET                                                            WEST FRANKORT                                        IL    62896
9541803   UNITECH INDUSTRIAL SERVICES LLC                 PO BOX 311                                                                  WEST FRANKORT                                        IL    62896
9541804   UNITED BULK TERMINAL                            P.O. BOX 301749                                                             DALLAS                                               TX    75303
9541805   UNITED BULK TERMINALS DAVANT, LLC               P.O. BOX 301749                                                             DALLAS                                               TX    75303
9541806   UNITED CENTRAL INDUSTRIAL SUPPLY                COMPANY LLC                                     PO BOX 743849               ATLANTA                                              GA    30374
9541808   UNITED COUNTRY SOUTHERN REALTY                  801 E. DEYOUNG                                                              MARION                                               IL    62959
9541809   UNITED INDUSTRIAL SERVICES OF VA,               INC                                             PO BOX D                    RICH CREEK                                           VA    24147
9541810   UNITED MINING EQUIPMENT INC                     885 PITTSBURGH ROAD                                                         BUTLER                                               PA    16002
9541811   UNITED RENTALS (NORTH AMERICA) INC              PO BOX 840514                                                               DALLAS                                               TX    75284
9541812   UNITED STATES ARMY CORPS OF ENGINEERS           ST. LOUIS DISTRICT                              1222 SPRUCE STREET          ST. LOUIS                                            MO    63103
9541814   UNITED STATES DEPARTMENT OF THE INTERIOR        OFFICE OF SURFACE MINING                        1849 C STREET NW            WASHINGTON                                           DC    20240
9541815   UNITED STATES ENVIRONMENTAL PROTECTION AGENCY   REGION 5                                        77 WEST JACSKON BLVD        CHICAGO                                              IL    60604
9541816   UNITED STATES FIRE INS CO                       MARKET FINDERS 9117 LEESGATE RD                                             LOUISVILLE                                           KY    40206
9541819   UNITED STATES TREASURY                          DEBT MANAGEMENT SERVICE                         PO BOX 70950                CHARLOTTE                                            NC    28272
9541820   UNITED STATES TREASURY                          INTERNAL REVENUE                                PO BOX 804521               CINCINNATI                                           OH    45280
9541822   UNITED STATES TREASURY                          INTERNAL REVENUE SERVICE                        PO BOX 804525               CINCINNATI                                           OH    45280




                                                                                                                                                             Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                      Page 149 of 159
                                                                                                  Exhibit B
                                                                                              Master Mailing List
                                                                                           Served via first class mail

 MMLID                                       NAME                                        ADDRESS 1                                       ADDRESS 2                           CITY                            STATE      ZIP   COUNTRY
9541823   UNITED STATES TREASURY                                         INTERNAL REVENUE SERVICE                        PO BOX 932500                         LOUISVILLE                                    KY      40293
9541818   UNITED STATES TREASURY                                         MIKE DANIELS                                    PO BOX 219236                         KANSAS CITY                                   MO      64121
9541821   UNITED STATES TREASURY                                         THOMAS GRISHAM                                  PO BOX 219236                         KANSAS CITY                                   MO      64121
9541824   UNITED VAN LINES LLC                                           22304 NETWORK PLACE                                                                   CHICAGO                                       IL      60673
9541825   UNITRAC RAILROAD MATERIALS INC                                 PO BOX 116577                                                                         ATLANTA                                       GA      30368
9541826   UNIVERSAL AVIONICS SYSTEMS CORP                                CARE OF WELLS FARGO BANK                        PO BOX 849273                         LOS ANGELES                                   CA      90084
9541827   UNIVERSAL BUSINESS SUPPLY                                      4344 RIDER TR N                                                                       EARTH CITY                                    MO      63045
9541828   UNIVERSAL MOVING SOLUTIONS                                     2510 WEAVER ROAD                                                                      HERRIN                                        IL      62948
9541829   UNIVERSAL WEATHER INC.                                         PO BOX 201033                                                                         HOUSTON                                       TX      77216




                                                                                                                                                                                      Case 20-41308
9541830   UPS                                                            LOCKBOX 577                                                                           CAROL STREAM                                  IL      60132
9541831   UPS FREIGHT                                                    28013 NETWORK PLACE                                                                   CHICAGO                                       IL      60673
9541832   UPS SUPPLY CHAIN SOLUTIONS INC                                 PO BOX 7247‐0244                                                                      PHILADELPHIA                                  PA      19170
9541833   UPS SUPPLY CHAIN SOLUTIONS, INC.                               28013 NETWORK PLACE                                                                   CHICAGO                                       IL      60673
9541836   US ARMY CORPS OF ENGINEERS                                     PO BOX 59                                                                             LOUISVILLE                                    KY      40201
9541837   US BANK                                                        CONSUMER LOAN SERVICING ‐ FCPT                  1850 OSBORN AVENUE                    OSHKOSH                                       WI      54902
9541838   US BANK EQUIPMENT FINANCE                                      PO BOX 790448                                                                         ST LOUIS                                      MO      63179
9541839   US CRUSHER CORP                                                PO BOX 6623                                                                           HUNTINGTON                                    WV      25772
9541840   US CUTTER INC                                                  17945 NE 65TH STREET, SUITE 200                                                       REDMOND                                       WA      98052
9541841   US DEPARTMENT OF EDUCATION                                     NATIONAL PAYMENT CENTER                         PO BOX 105081                         ATLANTA                                       GA      30348
9541842   US DEPARTMENT OF HOMELAND SECURITY                             24000 AVILA ROAD, 2ND FLOOR, ROOM 2                                                   LAGUNA NIGUEL                                 CA      92677




                                                                                                                                                                                      Doc 268
9541843   US DEPARTMENT OF LABOR MINE SAFETY AND HEALTH ADMINISTRATION   DISTRICT 8                                      2300 WILLOW STREET                    VINCENNES                                     IN      47591
9541844   US DEPARTMENT OF TREASURY                                      MSHA                                            PO BOX 790390                         SAINT LOUIS                                   MO      63179
9541845   US FABRICATING & MINE SERVICES INC                             16070 MID‐CONTINENTAL ROAD                                                            JOHNSTON CITY                                 IL      62951
9541846   US GEOLOGICAL SURVEY                                           DEPARTMENT OF INTERIOR                          MS 271 NATIONAL CENTER                RESTON                                        VA      20192
9541848   US POSTAL SERVICE                                              PO BOX 566                                                                            CAROL STREAM                                  IL      60132
9541850   US STEEL                                                       211 N. BROADWAY, SUITE 2600                                                           ST. LOUIS                                     MO      63102




                                                                                                                                                                  Filed 04/09/20 Entered 04/09/20 17:55:58
9541849   US STEEL                                                       600 GRANT STREET                                                                      PITTSBURGH                                    PA      15219
9541851   US UNITED BULK TERMINAL                                        ACCOUNTS PAYABLE                                PO BOX 301749                         DALLAS                                        TX      75303
9541853   USAIG                                                          125 BROAD ST. 6TH FLOOR                                                               NEW YORK                                      NY      10004
9541854   USF HOLLAND INC                                                27052 NETWORK PLACE                                                                   CHICAGO                                       IL      60673
9541855   USGS NATIONAL CENTER MS 270                                    DEPARTMENT OF INTERIOR                          12201 SUNRISE VALLEY MS 270 STE6A22   RESTON                                        VA      20192
9541856   USI INSURANCE SERVICES LLC                                     PO BOX 61007                                                                          VIRGINIA BEACH                                VA      23466




                                                                                                                                                                            Pg 161 of 170
9541860   UTILITY SAFETY AND DESIGN INC                                  1927 MILLER DRIVE                                                                     OLNEY                                         IL      62450
9541862   UVAIR EUROPEAN FUELLING SERVICES                               LIMITED                                         PO BOX 204018                         HOUSTON                                       TX      77216
9541864   VADA FAY WOODLAND                                              5208 W 900 N                                                                          MICHIGAN CITY                                 IN      46360
9541866   VALENTINE & KEBARTAS INC                                       15 UNION STREET                                                                       LAWRENCE                                      MA      01840
9541867   VALLEY BROOK CONCRETE INC                                      2399 OHIO RIVER RD                                                                    WEST COLUMBIA                                 WV      25287
9541868   VALLEY LUMBER AND SUPPLY                                       555 PARK ST                                                                           MIDDLEPORT                                    OH      45760
9541869   VALOR LLC                                                      PO BOX 1914                                                                           OWENSBORO                                     KY      42302
9541872   VAN RENDLEMAN                                                  11383 ROCK CREEK ROAD                                                                 PITTSBURG                                     IL      62974
9541873   VAN WINKLE & VAN WINKLE                                        ATTORNEYS AT LAW                                PO BOX 337                            MCLEANSBORO                                   IL      62859
9541876   VANGUARD SOLUTIONS INC                                         DBA INTERLAB                                    PO BOX 1970                           ASHLAND                                       KY      41105
9541881   VAUGHANS FETCH INC                                             1000 SOUTH 1ST STREET                                                                 FAIRFIELD                                     IL      62837
9541880   VAUGHANS FETCH INC                                             1102 SOUTH 1ST STREET                                                                 FAIRFIELD                                     IL      62837
9541888   VECTOR‐MASSPORT                                                PO BOX 786231                                                                         PHILADELPHIA                                  PA      19178
9541890   VECTREN ENERGY DELIVERY                                        211 NW RIVERSIDE DR                                                                   EVANSVILLE                                    IN      47708
9541889   VECTREN ENERGY DELIVERY                                        PO BOX 6250                                                                           INDIANAPOLIS                                  IN      46206
9541891   VECTREN ENERGY DELIVERY OF INDIANA, INC.                       ONE VECTREN SQUARE                                                                    EVANSVILLE                                    IN      47708
9541892   VECTREN UTILITY HOLDINGS INC                                   PO BOX 3701                                                                           EVANSVILLE                                    IN      47736
9541893   VEDDER PRICE PC                                                222 NORTH LASALLE STREET                                                              CHICAGO                                       IL      60601
9541895   VEI COMMUNICATION                                              1026 MAIN STREET                                                                      VINCENNES                                     IN      47591
9541897   VELMA NEAL BAILEY                                              1901 JEANETTE LN #3                                                                   SPRINGFIELD                                   IL      62702




                                                                                                                                                                                      Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                                     Page 150 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                    NAME                   ADDRESS 1                                        ADDRESS 2                       CITY                            STATE      ZIP   COUNTRY
9541898   VENICE KING                            3650 BATES STREET, APT B                                                           ST LOUIS                                      MO      63116
9541899   VENMAR SYSTEMS INC                     929 FEE FEE ROAD, SUITE 204                                                        MARYLAND HEIGHTS                              MO      63043
9541900   VENTURE MANAGEMENT INTERNATIONAL LT    954 DON JUAN COURT                                                                 PUNTA GORDA                                   FL      33950
9541901   VENTYX INC                             25499 NETWORK PLACE                                                                CHICAGO                                       IL      60673
9541902   VEOLIA SOLID WASTE MIDWEST             PO BOX 6484                                                                        CAROL STREAM                                  IL      60197
9541903   VERA LEE WHITTINGTON                   14261 HAPPY ROW ROAD                                                               MACEDONIA                                     IL      62860
9541904   VERA M ELY                             16452 CENTERPOINTE DRIVE                                                           GROVER                                        MO      63040
9541905   VERDA BUSSMANN                         9682 HENDERSON ROAD                                                                GILLESPIE                                     IL      62033
9541906   VERITEXT LLC                           PO BOX 71303                                                                       CHICAGO                                       IL      60694




                                                                                                                                                           Case 20-41308
9541907   VERIZON                                PO BOX 371355                                                                      PITTSBURGH                                    PA      15250
9541908   VERIZON                                PO BOX 489                                                                         NEWARK                                        NJ      07101
9541909   VERIZON BUSINESS                       PO BOX 660794                                                                      DALLAS                                        TX      75266
9541910   VERIZON WIRELESS                       PO BOX 25505                                                                       LEHIGH VALLEY                                 PA      18002
9541911   VERLA M ADCOCK                         RR BOX 285                                                                         MCLEANSBORO                                   IL      62859
9541912   VERMILLION COUNTY FARM BUREAU          1905‐C US ROUTE 150                                                                DANVILLE                                      IL      61832
9534618   VERN E. BROTHERTON                     REDACTED
9541913   VERNELLS INTERSTATE SERVICE INC        2605 W DEYOUNG, PO BOX 1661                                                        MARION                                        IL      62959
9541914   VERNIER SOFTWARE & TECHNOLOGY          13979 SW MILLIKAN WAY                                                              BEAVERTON                                     OR      97005
9541915   VERNON CORPORATION                     PO BOX 246                                                                         BOONVILLE                                     IN      47601
9541260   VERNON STOVALL                         REDACTED




                                                                                                                                                           Doc 268
9542294   VERNON WILSON                          REDACTED
9541916   VERN'S LOCK & SAFE SHOP                1865 SWITCH BACK ROAD                                                              MULKEYTOWN                                    IL      62865
9541917   VERTICAL AVTV                          PO BOX 672137                                                                      MARIETTA                                      GA      30006
9541919   VEYANCE INDUSTRIAL SERVICES            PO BOX 603134                                                                      CHARLOTTE                                     NC      28260
9541920   VEYANCE TECHNOLOGIES                   PO BOX 905065                                                                      CHARLOTTE                                     NC      28290
9541921   VFW                                    MORRIS/OVERTURF POST #5764                       227 W MAIN STREET                 WEST FRANKFORT                                IL      62896




                                                                                                                                       Filed 04/09/20 Entered 04/09/20 17:55:58
9541922   VIBRATING SCREEN SOLUTIONS LLC         MICHAEL GARRISON                                 PO BOX 2161                       SILSBEE                                       TX      77656
9541925   VICKEY WELLS                           400 E JEFFERSON STREET                                                             MCLEANSBORO                                   IL      62859
9541926   VICKI D MCGILL                         1163 SAN JUAN DRIVE                                                                EDWARDSVILLE                                  IL      62025
9541927   VICKIE CHALMERS                        PO BOX 282                                                                         ALBION                                        WA      99102
9541928   VICKIE LOU BELKNAP                     8180 COUNTY RD 233                                                                 CENTERVILLE                                   TX      75833
9541929   VICTOR PRODUCTS USA                    717 THOMSON PARK DRIVE                                                             CRANBERRY TOWNSHIP                            PA      16066




                                                                                                                                                 Pg 162 of 170
9541930   VIDMAR                                 11 GRAMMES ROAD                                                                    ALLENTOWN                                     PA      18103
9541931   VIKING MACHINERY CO                    218 SCOTT STREET                                                                   KINGSPORT                                     TN      37664
9541935   VILLAGE OF GALATIA                     CHRISTMAS FUND                                   PO BOX 9                          GALATIA                                       IL      62935
9541936   VILLAGE OF NEW HAVEN ILLINOIS          C/O DOUGLAS E DYHRKOPP                           PO BOX 21                         SHAWNEETOWN                                   IL      62984
9541937   VILLAGE OF RACINE                      405 MAIN ST                                                                        RACINE                                        OH      45771
9541938   VILLAGE OF RACINE                      PO BOX 399                                                                         RACINE                                        OH      45771
9541939   VILLAGE OF ROSEMONT                    DBA ALLSTATE ARENA                               6920 NORTH MANNHEIM ROAD          ROSEMONT                                      IL      60018
9541940   VILLAGE OF SCHILLER PARK               PHOTO ENFORCEMENT PROGRAM                        75 REMITTANCE DRIVE, SUITE 6658   CHICAGO                                       IL      60675
9541941   VILLAGE OF TAYLOR SPRINGS              PO BOX 161                                                                         TAYLOR SPRINGS                                IL      62089
9541942   VINCENNES ELECTRONICS, INC.            DBA VEI COMMUNICATIONS                           1026 MAIN STREET                  VINCENNES                                     IN      47591
9538566   VINCENT D. LOUCKS                      REDACTED
9539242   VINCENT G. MOODY                       REDACTED
9540278   VINCENT RIEGER                         REDACTED
9541943   VINCENT V JALINSKY                     2306 LORETTA LANE                                                                  COLLINSVILLE                                  IL      62234
9541944   VINSON & ELKINS LLP                    ATTORNEYS AT LAW                                 PO BOX 301019                     DALLAS                                        TX      75303
9541946   VIOLET MACHURA                         3205 HUDSON STREET                                                                 JASPER                                        AL      35503
9541947   VIPER LIFT TRUCK LLC                   640 INDUSTRIAL DR                                                                  CARY                                          IL      60013
9541949   VIRGIL LINK                            109 OOHLEENO WAY                                                                   LOUDON                                        TN      37774
9541950   VIRGIL W SHOCKLEY, TRUSTEE             OF THE VIRGIL W SHOCKLEY REV TRUST               PO BOX 711                        BENTON                                        IL      62812
9541951   VIRGINIA B JONES                       11622 TROLLEY LINE ROAD                                                            MARION                                        IL      62959




                                                                                                                                                           Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 151 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2               CITY                              STATE      ZIP   COUNTRY
9541952   VIRGINIA E MINDER                           RR 5 BOX 277                                                               MCLEANSBORO                                   IL      62859
9541953   VIRGINIA L HEINSCH                          9972 N WOODSTONE TRAIL                                                     TUSCON                                        AZ      85742
9541954   VIRGINIA M GIOIA                            184 WATER STREET                                                           SOUTHINGTON                                   CT      06489
9541955   VIRGINIA MINING INSTITUTE                   ATTN: DIANE CROUSE                              146 SMITH STREET           NORTH TAZEWELL                                VA      24630
9541956   VIRGINIA STEEL & FABRICATION INC            36 PROGRESS DRIVE                                                          BASTIAN                                       VA      24314
9541957   VIRGINIA T HILLIS                           2772 OAK MANOR DRIVE                                                       MT PLEASANT                                   SC      29466
9537072   VIRGINIA T. HILLS                           REDACTED
9541958   VIRGINIA TECH                               100 HOLDEN HALL                                                            BLACKSBURG                                    VA      24061
9541959   VIRTUAL RADIOLOGIC PROF LLC P               PO BOX 182504                                                              COLUMBUS                                      OH      43218




                                                                                                                                                        Case 20-41308
9541960   VISTRA INTERMEDIATE COMPANY LLC             DBA DYNEGY COMMERICAL ASSET MGT                 6555 SIERRA DRIVE          IRVING                                        TX      75039
9541961   VITOL SA                                    211 NORTH BROADWAY, SUITE 2600                                             SAINT LOUIS                                   MO      63102
9541962   VIVIAN MCCLERREN                            18222 EAST FORK ROAD                                                       WEST FRANKFORT                                IL      62896
9541963   VNA HOMECARE INC                            PO BOX 80                                                                  ALTON                                         IL      62002
9541964   VOGEL PLUMBING INC                          1603 SCHOOL STREET                                                         HILLSBORO                                     IL      62049
9541965   VOGLER MOTOR CO INC                         DBA NAPA AUTO PARTS                             1170 E MAIN STREET         CARBONDALE                                    IL      62901
9541966   VOLT POWER, LLC                             2910 HIGHWAY 31, NW                                                        HARTSELLE                                     AL      35640
9541967   VON LESKOVISEK                              36160 MCMURRAY ROAD                                                        RUTLAND                                       OH      45775
9538426   VON LESKOVISEK                              REDACTED
9541968   VOSSLOH TRACK MATERIAL INC                  PO BOX 12904                                                               PHILADELPHIA                                  PA      19176
9541969   VOTE FOR MARGO MCDERMED                     20821 BRIARWOOD LANE                                                       MOKENA                                        IL      60448




                                                                                                                                                        Doc 268
9541973   W HOWARD ALLEN                              STONEBRIDGE SENIOR LIVING CENTER                902 S MCLEANSBORO STREET   BENTON                                        IL      62812
9541974   W ROBERT LOVAN                              2270 MOOSE ROAD                                                            WOODSTOCK                                     VA      22664
9541975   W ROSS WALLCOVERING INSTALLATION            3400 WEST ADAMS STREET                                                     ST CHARLES                                    MO      63301
9541976   W+B FABRICATORS                             185 CLEVELAND PL                                                           PRINCETON                                     WV      24740
9541977   WABASH PASS                                 2705 W SAM HOUSTON PARKWAY N                                               HOUSTON                                       TX      77043
9541978   WABASH VALLEY SERVICE COMPANY               909 N COURT STREET                                                         GRAYVILLE                                     IL      62844




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9541979   WADDELL & REED INVESTMENT                   MANAGEMENT COMPANY                              6300 LAMAR AVENUE          OVERLAND PARK                                 KS      66202
9541980   WADDELL, INC                                PURITAN SPRINGS WATER                           1709 N. KICKAPOO STREET    LINCOLN                                       IL      62656
9535744   WADE DIAL                                   REDACTED
9541981   WADE JACOBS                                 1311 EAST UNION ST.                                                        LITCHFIELD                                    IL      62056
9541982   WAGE LEVY UNIT ‐ IL DOR;                    COLLECTION ID: 12958454                         PO BOX 19035               SPRINGFIELD                                   IL      62794
9541983   WAGE LEVY UNIT / IL DOR                     COLLECTION ID # 12948428                        PO BOX 19035               SPRINGFIELD                                   IL      62794




                                                                                                                                              Pg 163 of 170
9541984   WAGE LEVY UNIT, IDOR;                       COLLECTION ID 11698776                          PO BOX 19035               SPRINGFIELD                                   IL      62794
9541985   WAGE LEVY UNIT, IDOR;                       COLLECTION ID 12685933                          PO BOX 19035               SPRINGFIELD                                   IL      62794
9541989   WAGNER HARDWARE                             PO BOX 126                                                                 RACINE                                        OH      45771
9541993   WALGREENS                                   PO BOX 90478                                                               CHICAGO                                       IL      60696
9541994   WALK DEFEAT ALS                             C/O MARK CALMES                                 40 HICKORY POINT COURT     FORSYTH                                       IL      62535
9542000   WALKER'S WELDING SERVICE                    1803 HIGHWAY 1                                                             CISNE                                         IL      62823
9542007   WALLACE AUTO PARTS & SERVICE INC            PO BOX 366                                                                 HARRISBURG                                    IL      62946
9542008   WALLACE ELECTRICAL SYSTEMS LLC              2853 KEN GRAY BLVD STE 4                                                   WEST FRANKFORT                                IL      62896
9542010   WALLACE INDUSTRIAL LLC                      2853 KEN GRAY BLVD STE 4                                                   WEST FRANKFORT                                IL      62896
9542012   WALMART                                     710 SOUTH COMMERCIAL                                                       HARRISBURG                                    IL      62946
9542013   WAL‐MART                                    1205 W FERDON STREET                                                       LITCHFIELD                                    IL      62056
9542014   WAL‐MART STORES, INC.                       BANK OF AMERICA                                 PO BOX 60982               ST. LOUIS                                     MO      63160
9542015   WALTER BLAKE NEAL                           205 NEAL LANE                                                              HURRICANE                                     WV      25526
9542016   WALTER G WHITTON                            1203 NORTH DRIVE                                                           CASEY                                         IL      62420
9542017   WALTER J JAGIELLO                           AND PHYLLIS A JAGIELLO                          16842 GAYNELLE AVENUE      TINELY PARK                                   IL      60477
9542018   WALTER J. & PHYLLIS A. JAGIELLO             REDACTED
9542019   WALTER KNOLL FLORIST                        2765 LASALLE STREET                                                        ST LOUIS                                      MO      63104
9542020   WALTER KUNZ                                 10600 EMERALD MOUND ROAD                                                   TRENTON                                       IL      62293
9542021   WALTER MIMMS                                2643 HURRICANE ROAD                                                        PIKEVILLE                                     KY      41501
9542022   WALTER MIMS                                 2643 HURRICANE ROAD                                                        PIKEVILLE                                     KY      41501




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 152 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                    ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9540972   WALTER SMITH                                REDACTED
9542025   WANDA J JOHNS                               20304 STREETCAR ROAD                                                         PITTSBURG                                            IL      62974
9542033   WARDEN ELECTRIC COMPANY                     PO BOX 1283                                                                  PADUCAH                                              KY      42002
9542034   WARNER COMMUNICATIONS CORP                  1340 BAUR BLVD                                                               SAINT LOUIS                                          MO      63132
9542035   WARNING LITES OF SOUTHERN ILLINOIS          9441 LEBANON ROAD                                                            EAST ST LOUIS                                        IL      62203
9542038   WARREN D FITCH                              7357 LAKE CREEK ROAD                                                         WEST FRANKFORT                                       IL      62896
9542039   WARREN DAWSON                               1002 S LICKLITER STREET                                                      BENTON                                               IL      62812
9542040   WARREN SERVICE COMPANY, LLC                 PO BOX 372                                                                   CARMI                                                IL      62821
9540914   WARREN SISK                                 REDACTED




                                                                                                                                                          Case 20-41308
9535394   WARREN W. CRANK                             REDACTED
9542041   WASHINGTON BAPTIST CHURCH                   PO BOX 98                                                                    JOHNSTON CITY                                        IL      62951
9542042   WASHINGTON COUNTY DEMOCRATS                 1997 HICKORY CREEK ROAD                                                      DUBOIS                                               IL      62831
9542043   WASHINGTON COUNTY TREASURER                 101 EAST ST LOUIS STREET                                                     NASHVILLE                                            IL      62263
9542044   WASHINGTON UNIVERSTIY                       ONE BROOKINGS DRIVE                                                          ST LOUIS                                             MO      63150
9542045   WATCH TV COMPANY                            4631 O'HARA DRIVE                                                            EVANSVILLE                                           OH      47711
9542046   WATCO TRANSLOADING LLC                      DEPARTMENT 1392                                                              DENVER                                               CO      80256
9542047   WATER QUALITY INSURANCE SYNDICATE           60 BROAD ST. 33RD FLOOR                                                      NEW YORK                                             NY      10004
9542055   WATSON, FARLEY & WILLIAMS LLP               211 N. BROADWAY, SUITE 2600                                                  ST. LOUIS                                            MO      63102
9542056   WATSONS DRUG STORE INC                      214 W MAIN                                                                   GREENVILLE                                           IL      62246
9542057   WAYNE COUNTY EXTENSION                      2B FRONTIER DRIVE                                                            FAIRFIELD                                            IL      62837




                                                                                                                                                          Doc 268
9542058   WAYNE COUNTY WELL SURVEYS INC               PO BOX 421                                                                   FAIRFIELD                                            IL      62837
9541248   WAYNE M. STOLTE                             REDACTED
9542059   WAYNE QUALLS INTERSTATE BROKER              2295 SWEETS DR                                                               CARBONDALE                                           IL      62901
9542060   WAYNE SHAFFNER                              AND MARILYN SHAFFNER                            RT 1 BOX 186 F               MACEDONIA                                            IL      62860
9542061   WAYNE STOLTE                                323 SOUTH SPRUCE                                                             NOKOMIS                                              IL      62075
9542062   WAYNE‐WHITE COUNTIES ELECTRIC               PO DRAWER E                                                                  FAIRFIELD                                            IL      62837




                                                                                                                                      Filed 04/09/20 Entered 04/09/20 17:55:58
9542063   WB COMMUNICATIONS INC                       1611 VETERANS HIGHWAY                                                        VANDALIA                                             IL      62471
9542064   WC HYDRAULICS                               172 PHILPOTT LANE                                                            BEAVER                                               WV      25813
9542066   WC TRAINING AND CONSULTING                  1677 CR 600 E                                                                ALBION                                               IL      62806
9542067   WE 3 GIRLS FLOWER & GIFTS                   509 W DEYOUNG STREET                                                         MARION                                               IL      62959
9542068   WE 3 GIRLS FLOWERS                          509 WEST DEYOUNG STREET                                                      MARION                                               IL      62959
9542069   WEATHER‐ALL METAL SALES                     1403 N ADAMS STREET                                                          STURGIS                                              KY      42459




                                                                                                                                                Pg 164 of 170
9542072   WEATHERFORD US LP                           PO BOX 301003                                                                DALLAS                                               TX      75303
9542075   WEAVER BOOS HOLDINGS LLC                    35 E WACKER DRIVE, SUITE 1250                                                CHICAGO                                              IL      60601
9542076   WEAVER CONSULTANTS GROUP                    NORTH CENTRAL LLC                               8203 SOLUTIONS CENTER        CHICAGO                                              IL      60677
9542086   WEBB FARM SERVICES                          2868 N WESSEX LANE                                                           BELLE RIVE                                           IL      62810
9542088   WEBSITE BACKUP COMPANY                      2375 E CAMELBACK ROAD SUITE 600                                              PHOENIX                                              AZ      85016
9542093   WEBSTER DISTRIBUTING INC                    107 RAILROAD STREET, PO BOX 117                                              BENTON                                               IL      62812
9542094   WEDGEWOOD FAMILY PRACTICE                   & PSYCHIARTY ASSOC WESTOVER                     900 FAIRMONT ROAD            MORGANTOWN                                           WV      26501
9542096   WEEKS POLARIS                               1627 N MAIN                                                                  BENTON                                               IL      62812
9542097   WEEKS POLARIS                               PO BOX 520                                                                   BENTON                                               IL      62812
9542099   WEINZAPFEL'S                                9300 MIDDLE MT. VERNON RD.                                                   MT. VERNON                                           IN      47620
9542100   WEIR INTERNATIONAL INC                      1431 OPUS PLACE, SUITE 210                                                   DOWNERS GROVE                                        IL      60515
9542101   WEIR LINETEX C/O CHASE PUMPS                25851 NETWORK PLACE                                                          CHICAGO                                              IL      60673
9542102   WEIR SLURRY GROUP INC                       21976 NETWORK PLACE                                                          CHICAGO                                              IL      60673
9542103   WEIR SLURRY GROUP INC                       225 N CEDAR STREET                                                           HAZLETON                                             PA      18201
9542105   WEISS INSTRUMENT                            300 MT LEBANON BLVD, SUITE 2202                                              PITTSBURGH                                           PA      15234
9542106   WEISS MONUMENT WORKS INC                    9904 W MAIN STREET                                                           BELLEVILLE                                           IL      62223
9542109   WELLMAN FURNACES, INC.                      PRECIOUS TECHNOLOGY GROUP, LLC                  PO BOX 722                   SHELBYVILLE                                          IN      46176
9542111   WELLS FARGO EQUIPMENT FINANCE               PO BOX 856937                                                                MINNEAPOLIS                                          MN      55485
9542112   WELLS FARGO FINANCIAL LEASING INC           DBA WELLS FARGO VENDOR FINANCIAL SV             PO BOX 650016                DALLAS                                               TX      75265
9542113   WELLS FARGO INS SERVICES OF WV INC          PO BOX 203646                                                                DALLAS                                               TX      75320




                                                                                                                                                          Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 153 of 159
                                                                                  Exhibit B
                                                                              Master Mailing List
                                                                           Served via first class mail

 MMLID                                      NAME                          ADDRESS 1                                     ADDRESS 2                                                          CITY   STATE      ZIP   COUNTRY
9542114   WELLS FARGO INSURANCE SERVICES                 OF WV, INC (BKL)                                PO BOX 203646                       DALLAS                                               TX      75320
9542115   WELLS FARGO VENDOR FINANCIAL                   SERVICES LLC                                    PO BOX 105710                       ATLANTA                                              GA      30348
9542117   WELTMAN WEINBERG & REIS CO LPA                 CASE #18‐SC‐335                                 PO BOX 5402                         CLEVELAND                                            OH      44101
9542116   WELTMAN WEINBERG & REIS CO LPA                 RE: CASE #16‐SC‐431                             180 N LASALLE STREET, SUITE 2400    CHICAGO                                              IL      60601
9542118   WENDELL RAY BETHARD                            21200 NORTH MAYFLOWER LANE                                                          TEXICO                                               IL      62889
9542070   WENDELL WEATHERFORD                            REDACTED
9542120   WENDY L MCGILL                                 702 ARLANN DRIVE                                                                    PEKIN                                                IL      61554
9538926   WENDY L. MCGILL                                REDACTED
9542121   WENDY SAYRE                                    36‐W152 STURGIS COURT                                                               DUNDEE                                               IL      60118




                                                                                                                                                                    Case 20-41308
9542125   WERNSING'S APPLIANCE & VIDEO                   218 W MAIN                                                                          CARLINVILLE                                          IL      62626
9542127   WES CAMPBELL                                   402 EAST GARRISON                                                                   DORCHESTER                                           IL      62033
9542128   WES HARMS                                      723 CO ROAD 1410H                                                                   CARMI                                                IL      62821
9542129   WES KANE                                       5847 SALINE RIVER RD                                                                MARION                                               IL      62959
9542130   WES KIDD                                       6804 ECTON ROAD                                                                     WINCHESTER                                           KY      40391
9533842   WESLEY ALEXANDER                               REDACTED
9535338   WESLEY COOTS                                   REDACTED
9535379   WESLEY D. COWSERT                              REDACTED
9535908   WESLEY DUNN                                    REDACTED
9542131   WESLEY DUVALL                                  196 WEST TOWNSEND AVE, PO BOX 821                                                   SHAWNEETOWN                                          IL      62984
9535931   WESLEY DUVALL                                  REDACTED




                                                                                                                                                                    Doc 268
9536913   WESLEY HARMS                                   REDACTED
9538038   WESLEY KANE                                    REDACTED
9542132   WESSELMAN'S                                    5011 WASHINGTON AVE, SUITE 6                                                        EVANSVILLE                                           IN      47715
9542138   WEST KENTUCKY PIPE AND VALVE INC               200 POND RIVER COLLIERS ROAD                                                        MADISONVILLE                                         KY      42431
9542139   WEST KENTUCKY STEEL CONSTRUCTION COMPANY INC   701 GULF STREET, PO BOX 68                                                          PROVIDENCE                                           KY      42450
9542140   WEST KY SAWMILL LLC                            760 FERGUSONTOWN ROAD                                                               DAWSON SPRINGS                                       KY      42408




                                                                                                                                                Filed 04/09/20 Entered 04/09/20 17:55:58
9542141   WEST PUBLISHING CORPORATION                    DBA THOMSON REUTERS ‐ WEST                      PO BOX 6292                         CAROL STREAM                                         IL      60197
9542142   WEST RIVER CONVEYORS & MACHINERY CO            8936 DISMAL RIVER ROAD                                                              OAKWOOD                                              VA      24631
9542143   WEST STAR AVIATION INC. SUS                    PO BOX 48063                                                                        WICHITA                                              KS      67201
9542144   WEST TENNESSEE RAILROAD                        PO BOX 3295                                                                         SEA BRIGHT                                           NJ      07760
9542145   WEST VIRGINIA ELECTRIC INC                     PO BOX 1587                                                                         FAIRMONT                                             WV      26555
9542146   WEST VIRGINIA INCOME TAX WITHHELD              WV STATE TAX DEPARTMENT                         PO BOX 1667                         CHARLESTON                                           WV      25326




                                                                                                                                                          Pg 165 of 170
9542147   WEST VIRGINIA SECRETARY OF STATE               PO BOX 40300                                                                        CHARLESTON                                           WV      25364
9542148   WESTEND LANDFILL/LANDFILL LLC                  PO BOX 657                                                                          HARRISBURG                                           IL      62946
9542150   WESTERN EXCELSIOR CORPORATION                  DBA VISION GREEN                                4609 E BOONVILLE‐NEW HARMONY ROAD   EVANSVILLE                                           IN      47725
9542151   WESTERN KENTUCKY CONSOLIDATED                  RESOURCES LLC                                   46226 NATIONAL ROAD                 ST CLAIRSVILLE                                       OH      43950
9542152   WESTERN OILFIELDS SUPPLY CO                    3404 STATE ROAD                                                                     BAKERSFIELD                                          CA      93308
9542154   WESTINGHOUSE AIR BRAKE TECHNOLOGIES            WABTEC GLOBAL SERVICES                          4800 DERAMUS AVE                    KANSAS CITY                                          MO      64120
9539254   WESTLEY MOORE                                  REDACTED
9536809   WESTON GRIMES                                  REDACTED
9542155   WESTSIDE PRIMARY PTO                           411 W LINCOLN STREET                                                                HARRISBURG                                           IL      62946
9542156   WETLAND SERVICES, INC.                         3880 TRIGG‐TURNER ROAD                                                              CORYDON                                              KY      42406
9542157   WEX BANK                                       PO BOX 6293                                                                         CAROL STREAM                                         IL      60197
9542158   WFW LEGAL SERVICES LIMITED                     211 N BROADWAY, SUITE 2600                                                          ST LOUIS                                             MO      63102
9542159   WGD AUTOS LLC                                  DBA AUTOMOTIVE WHOLESALE CENTER                 1805 VETERANS MEMORIAL PARKWAY      ST CHARLES                                           MO      63303
9542162   WHAM AND WHAM                                  212 EAST BROADWAY                                                                   CENTRALIA                                            IL      62801
9542163   WHAYNE SUPPLY COMPANY                          DEPARTMENT 8326                                                                     CAROL STREAM                                         IL      60122
9542164   WHEATLEY SCALE SERVICE INC                     3238 W STATE ROAD 66                                                                ROCKPORT                                             IN      47635
9542168   WHEELING NEWSPAPERS                            1500 MAIN STREET                                                                    WHEELING                                             WV      26003
9542175   WHITE & CASE LLP                               1155 AVENUE OF THE AMERICAS                                                         NEW YORK                                             NY      10036
9542176   WHITE ARMATURE WORKS INC                       1150 HUFF CREEK HWY, PO BOX 330                                                     MALLORY                                              WV      25634
9542177   WHITE COUNTY FARM BUREAU                       PO BOX 367                                                                          CARMI                                                IL      62821




                                                                                                                                                                    Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                     Page 154 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                       ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9542178   WHITE COUNTY TREASURER                      PO BOX 369                                                                  CARMI                                                IL      62821
9542179   WHITE SANDS MINING COMPANY                  10165 GLASS OVERLOOK ROAD SE                                                ELIZABETH                                            IN      47117
9542180   WHITEASH FREEWILL BAPTIST CHURCH            ATTN: 5K RACE                                   13339 RT 37                 MARION                                               IL      62959
9542182   WHITE'S SANITATION INC                      21529 DOUBLE ARCH ROAD                                                      STAUNTON                                             IL      62088
9542183   WHITESIDE CHEVROLET                         50714 NATIONAL ROAD                                                         ST CLAIRSVILLE                                       OH      43950
9542184   WHOLESALE ELECTRIC SUPPLY CO                OF HOUSTON INC                                  PO BOX 732778               DALLAS                                               TX      75373
9542186   WIESE USA                                   PO BOX 60106                                                                SAINT LOUIS                                          MO      63160
9542187   WIGEN COMPANIES, INC                        WIGEN WATER TECHNOLOGIES                        302 LAKE HAZELTINE DRIVE    CHASKA                                               MN      55318
9542189   WILDCAT TANK TRUCK SERVICES INC             PO BOX 22                                                                   OLNEY                                                IL      62450




                                                                                                                                                         Case 20-41308
9542190   WILHELMSEN SHIPS SERVICE LTD                211 NORTH BROADWAY, SUITE 2600                                              SAINT LOUIS                                          MO      63102
9542194   WILKERSON RAIL TRANSFER LLC                 2338 E CALUMET STREET                                                       CENTRALIA                                            IL      62801
9542197   WILLARD L ADAMS                             5545 NE ELLIOT CIRCLE                                                       CORVALLIS                                            OR      97330
9542198   WILLETTA M. CULP                            825 IRWIN AVE                                                               ALBION                                               MI      49224
9542200   WILLIAM & SANDRA GRANT                      1305 N. JEFFERSON ST                                                        JOHNSTON CITY                                        IL      62951
9542201   WILLIAM A JALINSKY                          5475 WHITE OAK DRIVE                                                        SMITHTON                                             IL      62285
9542202   WILLIAM A RENNER                            6006 VINE ROAD                                                              SESSER                                               IL      62884
9534136   WILLIAM AVERY                               REDACTED
9542203   WILLIAM AXTELL                              1700 E BOYTON STREET                                                        MARION                                               IL      62959
9542204   WILLIAM B JOHNSON                           900 GLADIOLA DRIVE                                                          FLORISSANT                                           MO      63031
9542205   WILLIAM BARD WELLS                          15182 D FIETSAM RD                                                          MARION                                               IL      62959




                                                                                                                                                         Doc 268
9542110   WILLIAM BARD WELLS                          REDACTED
9534329   WILLIAM BENTLEY                             REDACTED
9542206   WILLIAM BOYD MCCREERY                       7226C ROAD 45V                                                              TORRINGTON                                           WY      82240
9534557   WILLIAM BREEDWELL                           REDACTED
9542207   WILLIAM C STUTZ                             PO BOX 41                                                                   BETHALTO                                             IL      62010
9542208   WILLIAM D WILLIFORD                         AND LINDA M WILLIFORD                           10366 N BOBTAIL ROAD        MACEDONIA                                            IL      62860




                                                                                                                                     Filed 04/09/20 Entered 04/09/20 17:55:58
9539745   WILLIAM D. PAYNE                            REDACTED
9541406   WILLIAM D. TAYLOR                           REDACTED
9542209   WILLIAM DAVIS                               & HELENE DAVIS                                  PO BOX 474                  CARLINVILLE                                          IL      62626
9535763   WILLIAM DIEFENBACH                          REDACTED
9542210   WILLIAM E GROVES CONSTRUCTION               3135 GRAPEVINE RD                                                           MADISONVILLE                                         KY      42431
9542211   WILLIAM E GROVES CONSTRUCTION               PO BOX 1205                                                                 MADISONVILLE                                         KY      42431




                                                                                                                                               Pg 166 of 170
9536898   WILLIAM E. HANSFORD                         REDACTED
9542212   WILLIAM H BAUER III                         1950 LITTLE FALLS RUN ROAD                                                  GRAFTON                                              WV      26354
9542213   WILLIAM HARVEY                              4233 STONE RIVER ROAD                                                       MOUNTAIN BROOK                                       AL      35213
9536977   WILLIAM HEADRICK                            REDACTED
9542214   WILLIAM HENSON                              22809 JONATHON DRIVE                                                        CHANNAHON                                            IL      60410
9534145   WILLIAM J. AXTELL                           REDACTED
9534279   WILLIAM J. BEAVER                           REDACTED
9542215   WILLIAM JERRY NEAL                          16345 LOG CABIN ROAD                                                        EWING                                                IL      62836
9537893   WILLIAM JONES                               REDACTED
9538053   WILLIAM KARNES                              REDACTED
9542216   WILLIAM KEITH JONES                         20313 NORTH SPRINGER CHURCH LANE                                            WALNUT HILL                                          IL      62893
9542217   WILLIAM KERSHAW                             1255 CIPS TRAIL                                                             COFFEEN                                              IL      62017
9538234   WILLIAM KIRSCH                              REDACTED
9542218   WILLIAM L ANDERSON                          128 HIDDEN HOLLOW DRIVE                                                     WEST PALM BEACH                                      FL      33418
9542219   WILLIAM L JOHNSON III                       216 NORTH 30TH ST                                                           CAMP HILL                                            PA      17011
9542220   WILLIAM L. WEBB, JR.                        14123 HAPPY ROW ROAD                                                        MACEDONIA                                            IL      62860
9542415   WILLIAM L. YOUNG                            REDACTED
9542221   WILLIAM LLOYD BLACKWELL                     2812 LOG CABIN LANE                                                         INA                                                  IL      62846
9542222   WILLIAM M MCNARY                            30 CHICKADEE COURT                                                          LAFAYETTE                                            IN      47909
9538841   WILLIAM MASSEY                              REDACTED




                                                                                                                                                         Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 155 of 159
                                                                               Exhibit B
                                                                           Master Mailing List
                                                                        Served via first class mail

 MMLID                                         NAME                   ADDRESS 1                                      ADDRESS 2                                                 CITY   STATE      ZIP   COUNTRY
9538881   WILLIAM MAY                                 REDACTED
9542223   WILLIAM O'DELL                              1401 CERRISSE CT                                                           BRENTWOOD                                            TN      37027
9542224   WILLIAM P BAIN                              PO BOX 34                                                                  THOMPSONVILLE                                        IL      62890
9539661   WILLIAM PAPPAS                              REDACTED
9539752   WILLIAM PEARCE                              REDACTED
9539755   WILLIAM PEEBELS                             REDACTED
9542225   WILLIAM R WHETSTONE                         3016 NORTH TAYLOR ROAD, APT M                                              HANNA CITY                                           IL      61536
9536744   WILLIAM R. GOVERN                           REDACTED
9540170   WILLIAM RENNER                              REDACTED




                                                                                                                                                        Case 20-41308
9542226   WILLIAM RICHARD MOFFETT                     659 AZURE HILLS DRIVE                                                      SEMI VALLEY                                          CA      93065
9540480   WILLIAM RUFUS                               REDACTED
9542227   WILLIAM S RICHARDSON, TRUSTEE               WILLIAM S RICHARDSON TRUST                      1104 ELECTION DRIVE        BENTON                                               IL      62812
9540867   WILLIAM SHOVER                              REDACTED
9541198   WILLIAM STEPHENSON                          REDACTED
9542228   WILLIAM TRAMPAS DIEFENBACH                  AND MELISSA DAWN DIEFENBACH                     23383 KINGS HIGHWAY        MACEDONIA                                            IL      62860
9541834   WILLIAM UPTON                               REDACTED
9542229   WILLIAM W & JOSEPHINE W                     LUTHER TRUSTEES                                 2350 WILLOW RUN COURT      GIBSONIA                                             PA      15044
9542230   WILLIAM WALKER CATCH A FISH DAY             C/O MIKE WALKER                                 942 N 1700 E ROAD          OWANECO                                              IL      62555
9542231   WILLIAM WHITAKER                            927 GARFIELD LANE                                                          ROCK SPRINGS                                         WY      82902
9542237   WILLIAM WILLIAMS                            REDACTED




                                                                                                                                                        Doc 268
9542232   WILLIAM WILMERT                             224 MEANDERING DRIVE                                                       LEBANON                                              TN      37090
9542326   WILLIAM WOOD                                REDACTED
9542247   WILLIAMS & CONNOLLY LLP                     725 TWELFTH ST NW                                                          WASHINGTON                                           DC      20005
9542248   WILLIAMS A/C & HEATING INC                  22 MURDALE GARDENS ROAD                                                    MURPHYSBORO                                          IL      62966
9542249   WILLIAMS FORESTRY & ASSOCIATES              PO BOX 1543                                                                CALHOUN                                              GA      30703
9542250   WILLIAMS INTERNATIONAL CO LLC               DEPT # 78271                                    PO BOX 77000               DETROIT                                              MI      48278




                                                                                                                                    Filed 04/09/20 Entered 04/09/20 17:55:58
9542251   WILLIAMSON & WILMER INC                     5110 BYRDHILL ROAD                                                         RICHMOND                                             VA      23228
9542253   WILLIAMSON CO AMBULANCE                     808 E DEYOUNG STREET                                                       MARION                                               IL      62959
9542254   WILLIAMSON CO HIGHWAY DEPT                  1817 N COURT ST                                                            MARION                                               IL      62959
9542256   WILLIAMSON COUNTY                           407 N MONROE ST STE 119                                                    MARION                                               IL      62959
9542255   WILLIAMSON COUNTY                           COUNTY CLERK&RECORDER                           407 N MONROE ST STE 119    MARION                                               IL      62959
9542257   WILLIAMSON COUNTY CIRCUIT CLERK             200 W JEFFERSON ST                                                         MARION                                               IL      62959




                                                                                                                                              Pg 167 of 170
9542258   WILLIAMSON COUNTY COLLECTOR                 200 W JEFFERSON                                                            MARION                                               IL      62959
9542259   WILLIAMSON COUNTY COLLECTOR                 BRUCE A. THROUTMAN                              407 N. MONROE, SUITE 104   MARION                                               IL      62959
9542260   WILLIAMSON COUNTY COURT HOUSE               SUPERVISOR OF ASSESMENTS                        407 N MONROE, SUITE 205    MARION                                               IL      62959
9542261   WILLIAMSON COUNTY DEMOCRATIC                CENTRAL COMMITTEE                               17614 CANAVILLE ROAD       CREAL SPRINGS                                        IL      62922
9542262   WILLIAMSON COUNTY FARM BUREAU               1517 E DEYOUNG                                                             MARION                                               IL      62959
9542263   WILLIAMSON COUNTY FIRE PROTECTION           DISTICT                                         3232 SOUTH PARK AVENUE     HERRIN                                               IL      62948
9542264   WILLIAMSON COUNTY HIGHWAY DEPT              1817 N COURT STREET                                                        MARION                                               IL      62959
9542265   WILLIAMSON COUNTY LIVESTOCK                 ASSOCIATION                                     14890 LIGHTHOUSE ROAD      PITTSBURG                                            IL      62974
9542266   WILLIAMSON COUNTY PLAT OFFICER              407 N MONROE STREET SUITE 205                                              MARION                                               IL      62959
9542267   WILLIAMSON COUNTY SHERRIFF'S                ATTN DEPUTY JOHN FLEMING                        200 W JEFFERSON ST         MARION                                               IL      62959
9542268   WILLIAMSON COUNTY TREASURER                 407 N MONROE STE 104                                                       MARION                                               IL      62959
9542269   WILLIAMSON COUNTY TREASURER                 BRINSON VENABLE                                 407 N MONROE STE 104       MARION                                               IL      62959
9542270   WILLIAMSON TRACK LLC                        PO BOX 357                                                                 JOHNSTON CITY                                        IL      62951
9542271   WILLIAMSON TRANSPORT LLC                    5260 IRWIN ROAD                                                            HUNTINGTON                                           WV      25705
9542272   WILLIE DILLINGHAM                           402 RIVER STREET                                                           DAWSON SPRINGS                                       KY      42408
9542273   WILLIE R CHEATHAM                           7146 LAKE CREEK ROAD                                                       WEST FRANKFORT                                       IL      62896
9542278   WILLIS OF TENNESSEE INC                     29982 NETWORK PLACE                                                        CHICAGO                                              IL      60673
9542279   WILMA ILENE MCQUALITY                       2523 NANTUCKET DRIVE                                                       DECATUR                                              IL      62521
9542280   WILMA K HARPOLE                             18 SE CRESCENT DRIVE                                                       MT VERNON                                            IL      62864
9542281   WILMA SIMMONS                               203 SANDERS AVE                                                            MARION                                               IL      62959




                                                                                                                                                        Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                  Page 156 of 159
                                                                                 Exhibit B
                                                                             Master Mailing List
                                                                          Served via first class mail

 MMLID                                      NAME                         ADDRESS 1                                    ADDRESS 2                                                             CITY   STATE      ZIP   COUNTRY
9542282   WILMINGTON TRUST NATIONAL ASSOC               50 S 6TH STREET, SUITE 1290                                                           MINNEAPOLIS                                          MN      55402
9542284   WILMINGTON TRUST, NATIONAL ASSOCIATION1       50 S 6TH STREET, SUITE 1290                                                           MINNEAPOLIS                                          MN      55402
9542285   WILMOT WHEELER IRISH                          6987 SPEAR STREET                                                                     SHELBURNE                                            VT      05482
9542302   WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP   150 EAST 42ND STREET                                                                  NEW YORK                                             NY      10017
9542303   WILSON‐MCREYNOLDS FUNERAL HOME                900 NORTH COURT STREET                                                                MARION                                               IL      62959
9538412   WILTON LEMMON                                 REDACTED
9542305   WINDSTREAM                                    ATTN: CUSTOMER CARE                             PO BOX 3177                           CEDAR RAPIDS                                         IA      52406
9542306   WINDSTREAM COMMUNICATIONS                     PO BOX 9001950                                                                        LOUISVILLE                                           KY      40290
9542307   WINGER FOR REP                                336 S DOMINION DRIVE                                                                  WOOD DALE                                            IL      60191




                                                                                                                                                                     Case 20-41308
9542308   WINGFOOT COMMERCIAL TIRE                      430 N DIRKSEN PKWY                                                                    SPRINGFIELD                                          IL      62702
9542311   WINSHUTTLE LLC                                20021 120TH AVENUE NE, SUITE 101                                                      BOTHELL                                              WA      98011
9542313   WINSTON & NANCY MAXWELL                       PO BOX 362                                                                            MCLEANSBORO                                          IL      62859
9542312   WINSTON & NANCY MAXWELL                       RR 2                                                                                  MCLEANSBORO                                          IL      62859
9542319   WITHERS BROADCASTING OF SOUTHERN              ILLINOIS LLC                                    1822 NORTH COURT STREET               MARION                                               IL      62959
9542320   WITHERS BROADCASTING OF SOUTHERN              ILLINOIS LLC                                    PO BOX 127                            MARION                                               IL      62959
9542321   WITTICH UPHOLSTERY INC                        3211 IVANHOE                                                                          SAINT LOUIS                                          MO      63139
9542322   WKQR‐FM 92.7 KISS FM                          PO BOX 10                                                                             MULLENS                                              WV      25882
9542323   WM KEITH JONES                                20313 NORTH SPRINGER CHURCH LANE                                                      WALNUT HILL                                          IL      62893
9542324   WOARES INC                                    1595 NORTH CALHOUN STREET                                                             DECATUR                                              IL      62526
9542328   WOOD MACKENZIE INC                            GENERAL POST OFFICE                             PO BOX 9482                           NEW YORK                                             NY      10087




                                                                                                                                                                     Doc 268
9542330   WOODARD CLEANING AND RESTORATION IN           2600 CREVE COEUR DRIVE                                                                ST LOUIS                                             MO      63144
9542331   WOODDALE FARM LLC                             FIRST BANKERS TRUST SERVICES                    PO BOX 4005                           QUINCY                                               IL      62305
9542333   WOODRUFF SUPPLY CO INC                        628 LINCOLN AVE                                                                       MADISONVILLE                                         KY      42431
9542334   WOODRUFF SUPPLY CO INC                        PO BOX 426                                                                            MADISONVILLE                                         KY      42431
9542337   WOODYS ON THE GREEN                           #1 COUNTRY CLUB ROAD                                                                  HILLSBORO                                            IL      62049
9542340   WORDEN LUMBER COMPANY INC                     312 EAST WALL STREET, PO BOX 416                                                      WORDEN                                               IL      62097




                                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9542341   WORKABLE                                      99 HIGH STREET, 26TH FLOOR                                                            BOSTON                                               MA      02110
9542344   WORKSAFE TESTING                              200 W CLAY STREET                                                                     HERRIN                                               IL      62948
9542345   WORKSAVER EMPLOYEE TESTING                    SYSTEMS LLC                                     478 CORPORATE DRIVE                   HOUMA                                                LA      70360
9542346   WORLD FINANCE CORP OF IL                      BRANCH/LOAN: 1076/004844                        501 PUBLIC SQUARE                     BENTON                                               IL      62812
9542347   WORLD FINANCE CORP OF IL;                     BRANCH LOAN: 1032/045203                        20 CORVETTE DRIVE, SUITE B            LITCHFIELD                                           IL      62056
9542348   WORLD FINANCE CORP OF ILINOIS                 LOAN # 005672                                   501 PUBLIC SQUARE                     BENTON                                               IL      62812




                                                                                                                                                           Pg 168 of 170
9542349   WORLD FINANCE CORP OF ILLINOIS                LOAN # 704301                                   303 SOUTH COMMERICAL ST, SUITE 13     HARRISBURG                                           IL      62946
9542350   WORLD FINANCE CORP OF ILLINOIS;               ACCT: 4069‐1, LOAN: 705201                      807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542351   WORLD FINANCE CORPORATION                     1201 E 5TH STREET,SUITE C                                                             METROPOLIS                                           IL      62960
9542353   WORLD FINANCE CORPORATION                     CASE # 24884                                    303 S COMMERCIAL STREET               HARRISBURG                                           IL      62946
9542352   WORLD FINANCE CORPORATION                     CASE # 25009                                    303 S COMMERCIAL STREET               HARRISBURG                                           IL      62946
9542354   WORLD FINANCE CORPORATION                     OF ILLINOIS                                     807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542356   WORLD FINANCE CORPORATION                     RE: ACCOUNT 056947                              807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542355   WORLD FINANCE CORPORATION                     RE: ACCOUNT 15178                               103 BALDRIDGE LANE, SUITE 901         SALEM                                                IL      62881
9542357   WORLD FINANCE CORPORATION OF                  ILLINOIS; ACCOUNT 58878                         807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542358   WORLD FINANCE CORPORATION OF                  ILLINOIS; ACCOUNT NO 59055                      807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542362   WORLD FINANCE CORPORATION OF IL               LOAN 027008                                     221 NORTH PARK AVENUE                 HERRIN                                               IL      62948
9542359   WORLD FINANCE CORPORATION OF IL               RE: ACCOUNT # 16915                             1201 EAST 5TH STREET, SUITE C         METROPOLIS                                           IL      62960
9542360   WORLD FINANCE CORPORATION OF IL               RE: LOAN #026830                                303 SOUTH COMMERCIAL STREET, SUITE    HARRISBURG                                           IL      62946
9542361   WORLD FINANCE CORPORATION OF IL               RE: LOAN #057417                                807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542363   WORLD FINANCE CORPORATION OF IL,              LOAN 008098                                     807 NORTH COURT STREET, SUITE A       MARION                                               IL      62959
9542366   WORLD FINANCE CORPORATION OF ILLINO           RE: ACCT #2495                                  303 SOUTH COMMERCIAL STREET, SUITE    HARRISBURG                                           IL      62946
9542364   WORLD FINANCE CORPORATION OF ILLINO           RE: CASE #100947, ACCOUNT #3419                 303 SOUTH COMMERCIAL STREET, STE 13   HARRISBURG                                           IL      62946
9542365   WORLD FINANCE CORPORATION OF ILLINO           RE: CASE #101652, ACCOUNT #25342                303 SOUTH COMMERCIAL STREET, STE 13   HARRISBURG                                           IL      62946
9542367   WORLD FINANCE CORPORATION OF ILLINO           RE: LOAN #000432                                501 PUBLIC SQUARE                     BENTON                                               IL      62812
9542368   WORLD FUEL SERVICES INC                       2458 PAYSPHERE CIRCLE                                                                 CHICAGO                                              IL      60674




                                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                    Page 157 of 159
                                                                             Exhibit B
                                                                         Master Mailing List
                                                                      Served via first class mail

 MMLID                                       NAME                   ADDRESS 1                                       ADDRESS 2                CITY                             STATE      ZIP   COUNTRY
9542369   WORLD INTERNATIONAL TESTING, INC          816 NORTH 4TH STREET                                                        STEUBENVILLE                                  OH      43952
9542370   WORLDS FINEST CHOCOLATE INC               8264 SOLUTIONS CENTER                                                       CHICAGO                                       IL      60677
9542371   WORLDWIDE EQUIPMENT OF WEST               VIRGINIA INC                                    PO BOX 171                  JANE LEW                                      WV      26378
9542372   WORLDWIDE POWER PRODUCTS                  5711 BRITTMOORE ROAD                                                        HOUSTON                                       TX      77041
9542373   WORTHINGTON PRODUCTS LLC                  3405 KUEMERLE AVENUE NE                                                     CANTON                                        OH      44705
9542374   WP HOLDCO LLC                             WP SOFTWARE CONSULTING LLC                      2901 SOUTH FIRST STREET     ABILENE                                       TX      79605
9542375   WPP LLC                                   ATTN: JAY PERRY                                 5260 IRWIN ROAD             HUNTINGTON                                    WV      25705
9542376   WPP LLC                                   NATURAL RESOURCE PARTNERS                       LOCKBOX 2495                COLUMBUS                                      OH      43260
9542378   WPP LLC, MACOUPIN                         LOCKBOX 2495                                                                COLUMBUS                                      OH      43260




                                                                                                                                                       Case 20-41308
9542381   WRIGHT AUTOMOTIVE INC                     PO BOX 279                                                                  HILLSBORO                                     IL      62049
9542382   WRIGHT COLLISION CENTER                   11159 ROUTE 185, PO BOX 279                                                 HILLSBORO                                     IL      62049
9542383   WRIGHT CONCRETE UNDERGROUND LLC           PO BOX 358                                                                  DORTON                                        KY      41520
9542384   WSMI                                      6308 ILLINOIS ROUTE 16                                                      HILLSBORO                                     IL      62049
9542387   WV STATE TAX DEPARTMENT                   EMPLOYER'S WV INCOME TAX WH                     PO BOX 1667                 CHARLESTON                                    WV      25326
9542386   WV STATE TAX DEPARTMENT                   TAX ACCOUNTANT ADMINISTRATION                   PO BOX 11751                CHARLESTON                                    WV      25339
9542388   WVU MINING & INDUSTRIAL EXTENSION         PO BOX 6070                                                                 MORGANTOWN                                    WV      26506
9542390   WYANT SURVEYING COMPANY                   114 EAST MAIN STREET                                                        BENTON                                        IL      62812
9541792   WYATT UNDERWOOD                           REDACTED
9542396   WYNN LAS VEGAS, LLC                       FILE 50195                                                                  LOS ANGELES                                   CA      90074
9542397   XCAL TOOLS ‐ BECKLEY LLC                  PO BOX 645684                                                               PITTSBURGH                                    PA      15264




                                                                                                                                                       Doc 268
9542398   XCAL TOOLS ‐ MADISONVILLE LLC             PO BOX 645690                                                               PITTSBURGH                                    PA      15264
9542399   XCAL TOOLS ‐ SOUTH POINT LLC              PO BOX 645517                                                               PITTSBURGH                                    PA      15264
9542402   XEROX CORPORATION                         DBA XEROX FINANCIAL SERVICES                    PO BOX 202882               DALLAS                                        TX      75320
9542401   XEROX CORPORATION                         PO BOX 650361                                                               DALLAS                                        TX      75265
9542400   XEROX CORPORATION                         PO BOX 802555                                                               CHICAGO                                       IL      60680
9542403   XL SPECIALTY INSURANCE COMPANY            100 CONSTITUTION PLAZA, 17TH FLOOR                                          HARTFORD                                      CT      06103




                                                                                                                                   Filed 04/09/20 Entered 04/09/20 17:55:58
9542404   XPO LOGISTICS FREIGHT INC                 29559 NETWORK PLACE                                                         CHICAGO                                       IL      60673
9542405   XPO LOGISTICS FREIGHT INC                 PO BOX 5160                                                                 CHICAGO                                       IL      60680
9542406   XYLEM DEWATERING SOLUTIONS INC            26717 NETWORK PLACE                                                         CHICAGO                                       IL      60673
9542407   Y DESIGNS                                 11204 TRIESTE DRIVE                                                         SAINT LOUIS                                   MO      63146
9542409   YAMAHA OF SOUTHERN ILLINOIS               3008 SOUTH PARK AVENUE                                                      HERRIN                                        IL      62948
9537350   YELIZAVETA ILYASHOV                       REDACTED




                                                                                                                                             Pg 169 of 170
9542412   YELLOWJACKET OILFIELD SERVICES LLC        PO BOX 678349                                                               DALLAS                                        TX      75267
9542414   YESTERDAYS INC                            1297 CO ROAD 800 EAST                                                       CARMI                                         IL      62821
9542420   YOUNG CONAWAY STARGATT & TAYLOR LLP       RODNEY SQUARE                                   1000 NORTH KING STREET      WILMINGTON                                    DE      19801
9542422   YRC FREIGHT                               P.O. BOX 93151                                                              CHICAGO                                       IL      60673
9542423   YRC FREIGHT                               PO BOX 7914                                                                 CHICAGO                                       IL      60680
9542424   YSI INCORPORATED, A XYLEM BRAND           PO BOX 640373                                                               CINCINNATI                                    OH      45264
9542425   Z20 ACES BASEBALL                         DOC Z'S SPORTS                                  707 NORTH HICKORY STREET    DUQUOIN                                       IL      62832
9542426   ZACH LOWE                                 5561 MAUSEYVILLE RD.                                                        CREAL SPRINGS                                 IL      62922
9542427   ZACH STEWART                              444 DAVENPORT ROAD                                                          CUMBERLAND                                    VA      23040
9539815   ZACHARIAH G. PHILLIPS                     REDACTED
9538578   ZACHARIAH LOWE                            REDACTED
9533871   ZACHARY ALLEN                             REDACTED
9534099   ZACHARY ATKINS                            REDACTED
9537105   ZACHARY B. HINES                          REDACTED
9534616   ZACHARY BROOKSHIER                        REDACTED
9536119   ZACHARY C. ERVIN                          REDACTED
9535302   ZACHARY CONAWAY                           REDACTED
9542428   ZACHARY DENNEY                            110 SHARON STREET                                                           FARMERSVILLE                                  IL      62533
9535900   ZACHARY DUNCAN                            REDACTED
9541970   ZACHARY E. VOYLES                         REDACTED




                                                                                                                                                       Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                                Page 158 of 159
                                                                           Exhibit B
                                                                       Master Mailing List
                                                                    Served via first class mail

 MMLID                                      NAME                  ADDRESS 1                                      ADDRESS 2                                                  CITY   STATE    ZIP      COUNTRY
9542430   ZACHARY ERVIN                            1235 BOND ROAD                                                             GALATIA                                              IL    62935
9542429   ZACHARY ERVIN                            33 LONE LANE                                                               FILLMORE                                             IL    62032
9536218   ZACHARY FEAR                             REDACTED
9542431   ZACHARY HART                             9 EASTWOOD DRIVE                                                           MCLEANSBORO                                          IL    62859
9541857   ZACHARY L. USSERY                        REDACTED
9542432   ZACHARY ROCK                             808 SOUTH 22ND STREET                                                      HERRIN                                               IL    62948
9541972   ZACHARY VUICHARD                         REDACTED
9540382   ZACHARY W. ROCK                          REDACTED
9542445   ZACHARY ZIEGLER                          REDACTED




                                                                                                                                                     Case 20-41308
9542447   ZACHARY ZIMMERMAN                        REDACTED
9541988   ZACHERY WAGNER                           REDACTED
9536691   ZACK GIDCUMB                             REDACTED
9542433   ZAGARRI HOLDINGS INC                     DBA ZAGARRI ENGINEERING                        237 EAST 5TH STREET # 184   EUREKA                                               MO    63025
9535309   ZAIKE CONNER                             REDACTED
9535308   ZAINE CONNER                             REDACTED
9542434   ZALEWSKI FOR STATE REPRESENTATIVE        413 ADDISON                                                                RIVERSIDE                                            IL    60546
9539249   ZANE T. MOORE                            REDACTED
9536750   ZAYNE M. GRANT                           REDACTED
9542436   ZEB KRAMER                               13031 CYROL JAMES RD                                                       BENTON                                               IL    62812
9538058   ZEBADIAH D. KARRICK                      REDACTED




                                                                                                                                                     Doc 268
9542054   ZEBEDIAH WATSON                          REDACTED
9538273   ZEBULON KRAMER                           REDACTED
9542438   ZEE MEDICAL INC                          PO BOX 204683                                                              DALLAS                                               TX    75320
9542439   ZEIGLER‐ROYALTON HIGH SCHOOL             ATTN: ROYAL TORNADO YEARBOOK                   PO BOX 38                   ZEIGLER                                              IL    62999
9542443   ZHENGZHOU COAL MINING MACHINERY CO       NO 167, 9TH AVENUE                                                         ZHENGHOU CITY, HANAN PROVINCE                              450016   CHINA
9542449   ZINKAN ENTERPRISES, INC.                 1919 CASE PARKWAY NORTH                                                    TWINSBURG                                            OH    44087




                                                                                                                                 Filed 04/09/20 Entered 04/09/20 17:55:58
9542451   ZIP'S EQUIPMENT SERVICE, INC.            9301 HIGHWAY 65                                                            EVANSVILLE                                           IN    47720
9542452   ZOLFO COOPER                             101 EISENHOWER PARKWAY, 3RD FLOOR                                          ROSELAND                                             NJ    07068
9542453   ZOLLINGER FURNITURE CO                   4821 FAIRVIEW AVENUE                                                       ST LOUIS                                             MO    63116
9542456   ZURICH                                   ZURICH TOWERS 1400 AMERICAN LN                                             SCHAUMBURG                                           IL    60196




                                                                                                                                           Pg 170 of 170
                                                                                                                                                     Main Docum
          In re: Foresight Energy LP, et al.
          Case No. 20‐41308                                              Page 159 of 159
